                          Case 20-11835-JTD             Doc 44       Filed 07/22/20         Page 1 of 141




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------- x
                                                                   :
         In re:                                                    : Chapter 11
                                                                   :
         GLOBAL EAGLE ENTERTAINMENT                                : Case No. 20-11835 (JTD)
         INC., et al.,1                                            :
                                                                   : (Joint Administration Requested)
                             Debtors.                              :
                                                                   :
         --------------------------------------------------------- x

                 CERTIFICATION OF DEBTORS’ CONSOLIDATED CREDITOR MATRIX

                  In accordance with Rule 1007(a) of the Federal Rules of Bankruptcy Procedure and Rule

         1007-2(a) of the Local Rules of Bankruptcy Practice and Procedure of the United States

         Bankruptcy Court for the District of Delaware (the “Local Rules”), a list of creditors (the “List”)

         of the above-captioned debtors and debtors in possession (each, a “Debtor,” and collectively, the

         “Debtors”) is filed by attachment hereto.

                  The List has been prepared, on a consolidated basis, from the Debtors’ books and

         records. The undersigned, Christian Mezger, Chief Financial Officer of the Debtors, hereby

         certifies that the List contains the names and addresses of all creditors of the Debtors that could

         be ascertained after diligent inquiry, based on a review of the Debtors’ books and records, and is

         consistent with the information contained therein. To the extent practicable, the List complies

         with Local Rule 1007-1(a). The Debtors reserve the right to amend or supplement the list as

         necessary.

         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
             Global Eagle Entertainment Inc. (7800), Airline Media Productions Inc. (2314), Emerging Markets
             Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
             Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
             (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA, Inc. (8493), Maritime Telecommunications
             Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
             Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
             (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
26797921.1
                      Case 20-11835-JTD         Doc 44       Filed 07/22/20   Page 2 of 141




                Although the information contained in the List is based on a review of the Debtors’ books

         and records, the Debtors have not completed a comprehensive legal and/or factual investigation

         with regard to possible defenses of the Debtors and their estates to any claims of the potential

         claimants included in the List. In addition, certain of the parties included in the List may not

         hold outstanding claims as of the date hereof, and therefore may not be creditors of the Debtors

         and their estates for purposes of these chapter 11 cases. Therefore, the List does not, and should

         not be deemed or otherwise construed to, constitute either (i) a waiver of any defenses of the

         Debtors and their estates to any claims that may be asserted against the Debtors and their estates

         or (ii) an acknowledgement or admission of the validity, priority, or amount of any claims that

         may be asserted against the Debtors and their estates.



         Dated: July 22, 2020                                         Respectfully submitted,

                                                                      /s/ Christian M. Mezger
                                                                      Christian M. Mezger
                                                                      Chief Financial Officer




26797921.1



                                                         2
                          Case 20-11835-JTD             Doc 44       Filed 07/22/20         Page 3 of 141




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------- x
                                                                   :
         In re:                                                    : Chapter 11
                                                                   :
         GLOBAL EAGLE ENTERTAINMENT                                : Case No. 20-11835 (___)
         INC., et al.,1                                            :
                                                                   : (Joint Administration Requested)
                             Debtors.                              :
                                                                   :
         --------------------------------------------------------- x

                 CERTIFICATION OF DEBTORS’ CONSOLIDATED CREDITOR MATRIX

                  In accordance with Rule 1007(a) of the Federal Rules of Bankruptcy Procedure and Rule

         1007-2(a) of the Local Rules of Bankruptcy Practice and Procedure of the United States

         Bankruptcy Court for the District of Delaware (the “Local Rules”), a list of creditors (the “List”)

         of the above-captioned debtors and debtors in possession (each, a “Debtor,” and collectively, the

         “Debtors”) is filed by attachment hereto.

                  The List has been prepared, on a consolidated basis, from the Debtors’ books and

         records. The undersigned, Christian Mezger, Chief Financial Officer of the Debtors, hereby

         certifies that the List contains the names and addresses of all creditors of the Debtors that could

         be ascertained after diligent inquiry, based on a review of the Debtors’ books and records, and is

         consistent with the information contained therein. To the extent practicable, the List complies

         with Local Rule 1007-1(a). The Debtors reserve the right to amend or supplement the list as

         necessary.

         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
             Global Eagle Entertainment Inc. (7800), Airline Media Productions Inc. (2314), Emerging Markets
             Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
             Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
             (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA, Inc. (8493), Maritime Telecommunications
             Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
             Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
             (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
26797921.1
                      Case 20-11835-JTD         Doc 44       Filed 07/22/20   Page 4 of 141




                Although the information contained in the List is based on a review of the Debtors’ books

         and records, the Debtors have not completed a comprehensive legal and/or factual investigation

         with regard to possible defenses of the Debtors and their estates to any claims of the potential

         claimants included in the List. In addition, certain of the parties included in the List may not

         hold outstanding claims as of the date hereof, and therefore may not be creditors of the Debtors

         and their estates for purposes of these chapter 11 cases. Therefore, the List does not, and should

         not be deemed or otherwise construed to, constitute either (i) a waiver of any defenses of the

         Debtors and their estates to any claims that may be asserted against the Debtors and their estates

         or (ii) an acknowledgement or admission of the validity, priority, or amount of any claims that

         may be asserted against the Debtors and their estates.



         Dated: July 22, 2020                                         Respectfully submitted,

                                                                      /s/ Christian M. Mezger
                                                                      Christian M. Mezger
                                                                      Chief Financial Officer




26797921.1



                                                         2
                                                               Case 20-11835-JTD                          Doc 44                  Filed 07/22/20
                                                                                                          In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                     Page 5 of 141
                                                                                                                  Consolidated Creditor Matrix



                    Name                                 Address1                        Address2                     Address3                            Address4               City        State     PostalCode              Country
AGENCE DE RÉGULATION DES                    POST OFFICE BUILDING IN           BP. 1046                                                                                BANGUI                                        CENTRAL AFRICAN REPUBLIC
TÉLÉCOMMUNICATIONS                          DOWNTOWN
AUTORITÉ DE RÉGULATION DES COMMUNICATIONS   01 BP 6437 OUAGADOUGOU 01                                                                                                                                               BURKINA FASO
ÉLECTRONIQUES
COMMUNICATIONS REGULATORY COMMISSION OF     METRO BUSINESS CENTER             FLOOR‐5 D.SUKHBAATAR        SUKHBAATAR DISTRICT                                                           ULAANBAATAR 14200           MONGOLIA
MONGOLIA (CRC)                                                                STREET‐13
MINISTRY OF INDUSTRY AND INFORMATION        13 WEST CHANG'AN STREET                                                                                                   BEIJING                                       CHINA
TECHNOLOGY
MINISTRY OF TELECOM AND MASS                PRESNENSKAYA EMBANKMENT 10        BUILDING 2                                                                              MOSCOW                         125039         RUSSIAN FEDERATION
COMMUNICATIONS OF THE RUSSIAN FEDERATION

NATIONAL COMMUNICATIONS AUTHORITY           P.O.BOX M38                                                                                                                                 ACCRA                       GHANA
NATIONAL REGULATORY AGENCY FOR ELECTRONIC
COMMUNICATIONS AND INFORMATION
TECHNOLOGY                                  BD. STEFAN CEL MARE               134 MD‐2012                                                                             CHISINAU                                      REPUBLIC OF MOLDOVA
OFFICE OF THE REGULATOR                     OOTR BUILDING, MULINUU                                                                                                    APIA                                          SAMOA
OFFICE TCHADIEN DE RÉGULATION DES           AVENUE DU GÉNÉRAL DAOUD                                                                                                   N'DJAMENA         BP           5808           REPUBLIC OF CHAD
TÉLÉCOMMUNICATIONS                          SOUMAÏNE
POSTAL AND TELECOMMUNICATIONS REGULATORY    1008 PERFOMANCE CLOSE             MT PLEASANT BUSINESS PARK   P.O. BOX MP843                      MOUNT PLEASANT          HARARE                                        ZIMBABWE
AUTHORITY
SUPERINTENDENCIA DE TELECOMUNICACIONES      GUACHIPELÍN DE ESCAZÚ, MULTIPARK                                                                                          SAN JOSÉ                       151‐1200       COSTA RICA
                                            OFFICE IN THE TAPANTÍ BUILDING, 3RD
                                            FLOOR
10TEN DMCC                                  OFFICE 506, TIFFANY TOWER           CLUSTER W, JUMEIRAH LAKE                                                              DUBAI                                         UNITED ARAB EMIRATES
                                                                                TOWERS
135 SEABREEZE CORPORATION                   PO BOX 113                                                                                                                MIDDLETOWN        NJ           07748
1800 MCGILL COLLEGE MANAGEMENT INC, IN      ATTN: DANIÈLE DUFRESNE              1800 MCGILL COLLEGE AVENUE                                                            MONTRÉAL          QC           H3A 3J6        CANADA
TRUST                                                                           #2470
2 STONE PRODUCTIONS                         55 TIVI ROAD                                                                                                              KINOYA SUVA                                   FIJI
2020 EXHIBITS CHICAGO INC                   10550 SOUTH SAM HOUSTON PKWY                                                                                              HOUSTON           TX           77071
                                            WEST
20TH CENTURY FOX FILM CORP                  5611 COLLECTION CENTER DRIVE                                                                                              CHICAGO           IL           60693
20TH CENTURY FOX FILM CORP                  C/O SCOTIA BANK                     LOCKBOX DEPT.                                                                         MISSISSAUGA       ON           L4W 0B4        CANADA
2246196 ONTARIO INC.                        340 JONES AVENUE                                                                                                          TORONTO           ON           M4J 3G3        CANADA
2522830 ONTARIO INC.                        5230 FINCH AVENUE EAST              UNIT 11                                                                               SCARBOROUGH       ON           M1S 5A1        CANADA
27 PRODUCTIONS                              16 SCOTTS ROAD, #01‐28              GOODWOOD PARK HOTEL                                                                                                  228221         SINGAPORE
4 COLOR GRAPHICS N DIGITAL                  162 AASHIRWAD IND PREMISES CO OP NO. 5 RAM MANDIR                                                                         MUMBAI                         400104         INDIA
                                            SOC. LTD                            GOREGAON WEST
4 NETWORKING CORPORATION                    2100 NW 93 AVENUE                                                                                                         MIAMI             FL           33172
46 LABS LLC                                 46 LABS LLC                         1503 E 19TH ST                                                                        EDMOND            OK           73013
47MD, LLC                                   1925 CENTURY PARK EAST              10TH FLOOR                                                                            LOS ANGELES       CA           90067
4IMPRINT, INC                               101 COMMERCE ST.                                                                                                          OSHKOSH           WI           54901
4IMPRINT, INC                               PO BOX 3548                         STATION A                                                                             TORONTO           ON           M5W 3G4        CANADA
5455 CENTINELA LLC                          C/O MPLC                            5455 S. CENTINELA AVENUE                                                              LOS ANGELES       CA           90066‐6942
555 PRODUCTIONS INC.                        543 PLYMOUTH BLVD.                  (PILOT FILMS)                                                                         LOS ANGELES       CA           90004‐1410
5GFUTURE                                    9 Crescent pl, Suite 616                                                                                                  Toronto                        M4C5L8         Canada
7‐NETWORK PTE LTD                           118 ALJUNIED AVE 2                  #06‐102                                                                                                              380118         SINGAPORE
8020 CONSULTING, LLC                        16027 VENTURA BLVD, SUITE 501                                                                                             ENCINO            CA           91436
9 AIR CO, LTD                               FANGHUA RD NO.1                                                                                                           RENHE TOWN                     510470         CHINA
9 STORY ENTERTAINMENT INC.                  23 FRASER AVE.                                                                                                            TORONTO           ON           M6K 1Y7        CANADA
9204237 CANADA INC.                         26 LILLINGTON STREET                                                                                                      BRAMPTON          ON           L6S 4B9        CANADA
9X MEDIA PRIVATE LIMITED                    UNRMI CORPORATE PARK                5TH FLOOR,SOLARIS "D"                                                                 MUMBAI                         400072         INDIA
A AND A ADVISORS PVT LTD                    E228,PHASE ‐IV A,                   FOCAL POINT                                                                           PUNJAB                         141010         INDIA
A REALLY GOOD FILM COMPANY LIMITED          UNIT 215, 2/F., LNNOCENTRE          72 TAT CHEE AVENUE                                                                    HONG KONG                      999077         HONG KONG
A REALLY HAPPY FILM (HK) LIMITED            UNIT 215, INNOCENTRE,               72 TAT CHEE AVENUE,                                                                   KOWLOON TONG                                  HONG KONG
A.I. RINGLING THEATRE FRIENDS               136 4TH AVENUE                                                                                                            BARABOO           WI           53913
A.R.A.‐INC.                                 28 RIVERSIDE DRIVE                                                                                                        PEMBROKE          MA           02359
A+ STAFFING                                 A+ STAFFING                         4100 HARRY HINES BLVD                                                                 DALLAS            TX           75219
A24 FILMS LLC                               31 WEST 27TH ST.                                                                                                          NEW YORK CITY     NY           10001
                                            DAVID FENKEL, CO‐FOUNDER &
A24 FILMS LLC                               PARTNER                             31 WEST 27TH ST.           11TH FLOOR                                                 NEW YORK          NY           10001
AA ADVANCE AIR INC                          1920 N.W. 32ND STREET                                                                                                     POMPANO BEACH     FL           33064
AAA ENTERTAINMENT                           504 WORK + ART, 35 SIEEMERT STREET DOORNFONTEIN                                                                           JOHANNESBURG                   2094           SOUTH AFRICA

AABAA ELECTRICAL SERVICES                   5951 NW 201 LANE                                                                                                          HIALEAH           FL           33015
AB/SW MARINA OWNER LLC                      PO BOX 398551                                                                                                             SAN FRANCISCO     CA           94139‐8551
ABC LONDON                                  Arab Banking Corporation House    1‐5 Moorgate                                                                            London                         EC2R 6AB       United Kingdom




                                                                                                                         Page 1 of 137
                                                               Case 20-11835-JTD                       Doc 44                  Filed 07/22/20
                                                                                                       In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                  Page 6 of 141
                                                                                                               Consolidated Creditor Matrix



                 Name                                Address1                         Address2                     Address3                            Address4                City          State     PostalCode                 Country
ABD SHUKOR, MUHAMMED SYAKIR              ADDRESS ON FILE

ABDALSALAM AQEL                          ADDRESS ON FILE
ABDOOLKADER MOOSABHOY                    138                              SARANG STREET                                                                            MUMBAI                            400003         INDIA
ABDOUL ALFARI ABOUBA

                                         ADDRESS ON FILE
ABERE, LINET MKWANA                      ADDRESS ON FILE

ABI NADER, JOE‐ANNE                      ADDRESS ON FILE
ABLAZE IMAGE LTD                         7/F‐2, NO 2, SEC. 2              SHIN‐SHENG S. RD                                                                         TAIPEI                            10650          TAIWAN
ABOUBA ALFARI ABDOUL AZIZ
                                         ADDRESS ON FILE
ABRAMOVITZ, MICHAEL                      ADDRESS ON FILE
ABRAMOWITZ, WAYNE                        ADDRESS ON FILE
ABREU, RAINIER                           ADDRESS ON FILE
ABS‐CBN BROADCASTING CORP                13/F ELJ COMMUNICATIONS CENTER   MOTHER IGNACIA STREET                                                                    Q.C                                              PHILIPPINES

ABS‐CBN CORPORATION                      MOTHER IGNACIA ST. CORNER SGT.                                                                                            QUEZON CITY                                      PHILIPPINES
                                         E.A. ESGUERRA AVENU
ABS‐CBN CORPORATION                      MOTHER IGNACIA ST                DILIMAN                                                                                  QUEZON CITY                                      PHILIPPINES
ACA MEGAYACHTS LLC                       105 US HIGHWAY 1                                                                                                          NORTH PALM BEACH     FL           33408
ACC                                      PO BOX 795                                                                                                                WELLINGTON                        6140           NEW ZEALAND
ACCELERATED CONNECTIONS INC              48 YONGE STREET, SUITE 1200                                                                                               TORONTO              ON           M5E 1G6        CANADA
ACCESS INTELLIGENCE, LLC                 4 CHOKE CHERRY ROAD, 2ND FLOOR                                                                                            ROCKVILLE            MD           20850‐4024

ACCESS LOCKSMITH & SECURITY              ACCESS LOCKSMITH & SECURITY      10270 NW 48TH CT                                                                         CORAL SPRINGS        FL           33076
ACCIDENS                                 ACCIDENS                         BOX 291                                                                                  SUNDSVALL            SD           85105
ACCO ENGINEERED SYSTEMS INC              ACCO ENGINEERED SYSTEMS, INC     888 EAST WALNUT STREET                                                                   PASADENA             CA           91101
ACCO ENGINEERED SYSTEMS INC              ACCO ENGINEERED SYSTEMS, INC     DEPT. ( CUSTOMER # ) 37759                                                               LOS ANGELES          CA           90084‐7360
ACCORDION PARTNERS LLC                   31 WEST 52ND STREET              FLOOR 16                                                                                 NEW YORK             NY           10019
ACCOUNTEMPS                              P.O. BOX 743295                                                                                                           LOS ANGELES          CA           90074‐3295
ACCOUNTEMPS‐ROBERT HALF COMPANY          PO BOX 743295                                                                                                             LOS ANGELES          CA           90074‐3295
ACCU‐TECH                                840781                                                                                                                    DALLAS               TX           75284‐0781
ACE AMERICAN INSURANCE COMPANY (CHUBB)   202 HALLS MILL ROAD                                                                                                       WHITEHOUSE STATION   NJ           08889
ACEL TECHNOLOGIES                        2100 M. ST STE 170‐268                                                                                                    WASHINGTON DC        WA           20037
ACOPIAN TECHNICAL COMPANY                PO BOX 638                                                                                                                EASTON               PA           18044
ACQUARONI, MARIA MARGARITA               ADDRESS ON FILE
ACUITY                                   2800 S TAYLOR DR.                                                                                                         SHEBOYGAN            WI           53081
ACUTEC SYSTEMS                           Acutec Systems Pty Ltd           Unit 4, 50 Stanley St                                                                    Darlinghurst                      NSW 2010
ACUTEC SYSTEMS                           UNIT 4/50 STANLEY ST.                                                                                                     DARLINGHURST                      NSW 2010       AUSTRALIA
ADAM ELEMENTARY PTO                      11303 HONEY GROVE LN                                                                                                      HOUSTON              TX           77065
ADAMI, MIMOZA                            ADDRESS ON FILE
ADAMS, ROBERT                            ADDRESS ON FILE
ADANAC ELECTRIC INC.                     7258 WINDRUSH COURT                                                                                                       MISSISSAUGA          ON           L5N 6K2        CANADA
ADANI ELECTRICITY MUMBAI LTD. A/C NO.    ADANI HOUSE 56 SHRIMALISOCITY    NR. MITHAKHALI SIX ROADS                                                                 GUJRAT AHMEDABAD                  380009         INDIA
150308365                                                                 NAVRANGPURA
ADANI ELECTRICITY MUMBAI LTD. A/C NO.    1ST FLOOR, USHA KIRAN BLDG       S V ROAD ANDHERI WEST                                                                    MUMBAI                            400058         INDIA
152308209
ADANI ELECTRICITY MUMBAI LTD. A/C NO.    1ST FLOOR, USHA KIRAN BLDG       S V ROAD ANDHERI WEST                                                                    MUMBAI                            400058         INDIA
152308380
ADANI ELECTRICITY MUMBAI LTD. A/C NO.    1ST FLOOR, USHA KIRAN BLDG       S V ROAD ANDHERI WEST                                                                    MUMBAI                            400058         INDIA
152308768
ADGORILLA TV                             10789 BRADFORD RD                SUITE 250                                                                                LITTLETON            CO           80127
ADGORILLA TV                             P.O. BOX 271010                                                                                                           LITTLETON            CO           80127
ADJALLA, BESSAN                          ADDRESS ON FILE
ADMINISTRATION CENTRALE DES POSTES ET    91 BIS AVENUE DE L'AMITIÉ ‐                                                                                                                                                REPUBLIC OF CONGO
TELECOMMUNICATION                        BRAZZAVILLE CITY CENTER
ADO, CHRISTOPHER                         ADDRESS ON FILE
ADOBE SYSTEMS INCORPORATED               75 REMITTANCE DRIVE              SUITE 1025                                                                               CHICAGO              IL           60675‐1025
ADP INDIA PRIVATE LIMITED                6 TH FLORR, TAMARAI TECH PARK    SP PLOT NO.16 TO 20                                                                      CHENNAI                           600032         INDIA
ADP INDIA PVT. LTD.                      6TH FLOOR, THAMARI TECH PARK     SP PLOT NO.16 TO 20 & 20A,                                                               CHENNAI                           600032         INDIA
                                                                          INNER RING ROAD,
ADRENALINE, LLC                          195 NEW HAMPSHIRE AVE.           SUITE 115                                                                                PORTSMOUTH           NH           03801
ADRIANO ROCHA, MICHAEL                   ADDRESS ON FILE
ADT SECURITY SERVICES                    ACCT#16858142                    PO BOX 371878                                                                            PITTSBURGH           PA           15250‐7878
ADT SECURITY SERVICES                    ACCT# 16951007                   PO BOX 371878                                                                            PITTSBURGH           PA           15250‐7878
ADT SECURITY SERVICES                    ACCT#400135678                   PO BOX 371878                                                                            PITTSBURGH           PA           15250‐7878




                                                                                                                      Page 2 of 137
                                                              Case 20-11835-JTD                            Doc 44                  Filed 07/22/20
                                                                                                           In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                      Page 7 of 141
                                                                                                                   Consolidated Creditor Matrix



                    Name                                   Address1                     Address2                       Address3                            Address4              City            State      PostalCode              Country
ADT SECURITY SERVICES                       ACCT#401774542                     PO BOX 371878                                                                           PITTSBURGH           PA           15250‐7878
ADVANCE AERO INC                            135 E.HARRISON STREET                                                                                                      MOORESVILLE          IN           46158
ADVANCE MICROWAVE COMPONENTS, INC           12500 71ST COURT NORTH                                                                                                     LARGO                FL           33773
ADVANCED INFLIGHT ALLIANCE AG               SCHELLINGSTRASSE 35                                                                                                        MUNICH                            80799           GERMANY
ADVANCED MARINE SYSTEMS                     757 SE 17 ST #640                                                                                                          FT LAUDERDALE        FL           33316
ADVANCED SWITCH TECHNOLOGY                  ADVANCED SWITCH TECHNOLOGY         154 FORTUNE CRESCENT                                                                    KINGSTON             ON           K7P 273         CANADA
ADVANTECH WIRELESS TECHNOLOGIES, USA INC    1707 ENTERPRISE DRIVE, SUITE B                                                                                             BUFORD               GA           30518
ADVERTICE MEDIA PRIVATE LIMITED             NO.76,S1,NEW GRT SRINIVAS APT.     SBI COLONY 3RD STREET,                                                                  CHENNAI,TAMIL NADU                600092          INDIA
ADVERTICE MEDIA PVT. LTD                    NO.76,S1,NEW GRT SRINIVAS          SBI COLONY 3RD STREET,                                                                  CHENNAI                           600092          INDIA
                                            APARTMENT
AEC INC.                                    39085 PIONEER BLVD                 SUITE 100                                                                               SANDY                OR           97055
AECOM TECHNICAL SERVICES, INC               1178 PAYSPHERE CIRCLE                                                                                                      CHICAGO              IL           60674
AERO INTELLIGENCE                           88‐19 145 STREET                                                                                                           QUEENS               NY           11435
AERO VISION I                               43 CORPORATE PARK                  SUITE 203                                                                               IRVINE               CA           92606
AERO VISION I                               4425 JAMBOREE ROAD                 SUITE 119                                                                               IRVINE               CA           92660
AERO VISION INCORP.                         43 CORPORATE PARK                  SUITE 203                                                                               IRVINE               CA           92606
AERO VISTA ENTERTAINMENT, INC.              43 CORPORATE PARK, SUITE 203                                                                                               IRVINE               CA           92606
AEROCONSEIL SAS                             LIAM BOLLAND, COO                  3 RUE DIEUDONNE COSTES                                                                  BLAGNAC                           31703           FRANCE
AEROMECHANICAL SOLUTIONS LLC                15219 NE 71ST COURT,                                                                                                       REDMOND              WA           98052
AEROTEK DESIGN LABS, LLC                    24119 RIVERWALK COURT, SUITE 147                                                                                           PLAINFIELD           IL           60544

AEROTEK, INC                                3689 COLLECTION CTR DRIVE                                                                                                  CHICAGO              IL           60693
AEROVISTA ENTERTAINMENT                     43 CORPORATE PARK                  SUITE 203                                                                               IRVINE               CA           92606
AEROXCHANGE                                 PO BOX 975547                                                                                                              DALLAS               TX           75397‐5547
AES MARINE CONSULTANTS LLC                  PO BOX 23331                                                                                                               SAN ANTONIO          TX           78223
AFGHAN COMPOUND SUPPORT SERVICES (ACSS)     HAJI MOHAMMAD DAAD                 TAIMANI STREET 4, DIST 10                                                               KABUL                                             AFGHANISTAN
AFGHANISTAN TELECOM REGULATORY AUTHORITY,   MOH. JAN KHAN WATT 10TH FLOOR                                                                                              KABUL                                             AFGHANISTAN
ATRA                                        MOCIT BUILDING
AFRICA INSIGHT COMMUNICATIONS LTD           AFRICA INSIGHT COMMUNICATIONS      PO BOX 34212                                                                            NAIROBI                                           KENYA
                                            LTD
AFRICA ONLINE GHANA LTD.                    PO BOX STC 84, KANESHIE, ACCRA.    9TH FLOOR RIDGE TOWER                                                                   ACCRA                                             GHANA
AG CONSULTING                               10 FRED STREET                                                                                                             BURLINGTON           MA           01803
AG FRANZ ASSOCIATES, LLC                    5 STANTON COURT                                                                                                            PLAINSBORO           NJ           08536
AG‐ARC PARKRIDGE 5 OWNER, LLC               P.O. BOX 221492                                                                                                            CHANTILLY            VA           20153‐1492
AGBOKOU, PATRICK                            ADDRESS ON FILE
AGENCE DE RÉGULATION DES POSTES ET          91 BIS AVENUE DE L'AMITIE          BRAZZAVILLE CITY CENTER                                                                                                                   DEMOCRATIC REPUBLIC OF THE
COMMUNICATIONS ELECTRONIQUES                                                                                                                                                                                             CONGO
AGENCE DE REGULATION DES                    BASTOS ROUTE                                                                                                               YAOUNDÉ                                           CAMEROON
TELECOMMUNICATIONS
AGENCE DE REGULATION ET DE CONTROLE DES     AVENUE DE FRANCE N°14                                                                                                      BUJUMBURA                         B.P 6702        BURUNDI
TELECOMMUNICATIONS
AGENCE DES TELECOMMUNICATIONS            18 BP 2203 ABIDJAN 18                                                                                                                                                           CÔTE D'IVOIRE
AGENCE NATIONALE DE L'AVIATION CIVILE    PORTE 4912, AVENUE JEAN PAUL II                                                                                               COTONOU                                           BENIN
                                         ROUTE DE L’AÉROPORT
AGÊNCIA NACIONAL DAS COMUNICAÇÕES        PRAIA                                                                                                                                                                           CAPE VERDE
AGENCY FOR ELECTRONIC COMMUNICATIONS AND BULEVAR DZORDZA                       VASINGTONA 56                                                                           PODGORICA                         81000           MONTENEGRO
POSTAL SERVICES
AGENCY FOR ELECTRONIC COMMUNICATIONS
DIVISION FOR BROADCASTING AND SATELLITE
SYSTEM                                   PALATA “PANKO BRASHNAROV”             “MAKEDONIJA” 38             1000 SKOPJE                                                 SKOPJE                            1000            NORTH MACEDONIA
AGIFORS                                  1334 EDMOND PARK DRIVE                                                                                                        ATLANTA              GA           30306
AGILE CALIBRATION LLC                    AGILE CALIBRATION LLC                 252 W.SWAMP ROAD                                                                        DOYLESTOWN           PA           18901
AGILITY INTERNATIONAL INC                PO BOX 785716                                                                                                                 PHILADELPHIA         PA           19178‐5716
AGRAWAL, PRASAD                          ADDRESS ON FILE

AGRAWAL, SANKET                             ADDRESS ON FILE


AGRECY, STEVEN                              ADDRESS ON FILE
AGUILAR, ELLIOTT                            ADDRESS ON FILE
AGUILERA, MIGUEL                            ADDRESS ON FILE
AGUIRRE, MARTIN                             ADDRESS ON FILE
AHA LEADERSHIP LLC                          49425 DEER RUN                                                                                                             NORTHVILLE           MI           48167
AHA! LEADERSHIP LLC                         49425 DEER RUN                                                                                                             NORTHVILLE           MI           48167
AHEARN, JOANNA                              ADDRESS ON FILE
AHMED, FAHAD                                ADDRESS ON FILE
AHMED, TAHIRAH                              ADDRESS ON FILE




                                                                                                                          Page 3 of 137
                                                                     Case 20-11835-JTD                               Doc 44                  Filed 07/22/20
                                                                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                                Page 8 of 141
                                                                                                                             Consolidated Creditor Matrix



                     Name                                    Address1                              Address2                       Address3                           Address4                City        State     PostalCode               Country
AHMED, TAZKIR                                    ADDRESS ON FILE


AIA SINGAPORE PRIVATE LIMITED                    3 TAMPINES GRANDE               AIA TAMPINES                                                                                                                    528799         SINGAPORE
AIG INSURANCE KENYA CO. LTD                      P.O. BOX 49460                                                                                                                  NAIROBI                         00100          KENYA
AIG PROPERTY CASUALTY                            175 WATER STREET                                                                                                                NEW YORK           NY           10038
AIG, FINANCIAL LINES CLAIMS                      P.O. BOX 25947                                                                                                                  SHAWNEE MISSION    KS           66225
AIKEN CHIA MING                                  ADDRESS ON FILE
AIKEN, JARRED                                    ADDRESS ON FILE
AILTS, CHERYL                                    ADDRESS ON FILE
AIMI, AGUSTIN                                    ADDRESS ON FILE
AIR COST CONTROL                                 13800 NW 2ND STREET                                                                                                             SUNRISE            FL           33325
AIR FRANCE US                                    125 WEST 55TH STREET                                                                                                            NEW YORK           NY           10019
AIR QUALITY CONTROL ENVIRONMENTAL INC            3933 NW 126TH AVE                                                                                                               CORAL SPRINGS      FL           33065
AIR TRAVEL VIDEO TECHNOLOGIES, LLC               500 BRACKETT ROAD                                                                                                               RYE                NH           03870
AIRBORNE INTERACTIVE                             1 ORCHARD                       SUITE 135                                                                                       LAKE FOREST        CA           92630
AIRBORNE INTERACTIVE                             26150 ENTERPRISE WAY NUMBER 100                                                                                                 LAKE FOREST        CA           92630

AIRBUS AMERICA'S CUSTOMER SERVICES INC           P.O. BOX 822761                                                                                                                 PHILADELPHIA       CA           19182‐2761
AIRFX HEATING & AIR CONDITIONING                 7‐20 REGAN ROAD                                                                                                                 BRAMPTON           ON           L7A 1C3        CANADA
AIRLINE PASSENGER EXPERIENCE ASSOCIATION         355 LEXINGTON AVE                     FLOOR 15                                                                                  NEW YORK           NY           10017
(APEX)
AIRLINE PASSENGER EXPERIENCE ASSOCIATION, INC.   P.O. BOX 420187                                                                                                                 ATLANTA            GA           30342‐0187

AIRPORT TERMINAL SERVICES                        C/O: KELLY BURCHETT FOR WINGTIPS      111 WESTPORT PLAZA, STE 400                                                               ST. LOUIS          MO           63146
                                                 LOUNGE
AIRTEL MOBILE NO. 9833007556                     INTERFACE BUILDING NO. 7              MALAD (WEST)                                                                              MUMBAI                          400064         INDIA
AIRTEL RELATIONSHIP NO. 14518860                 INTERFACE BUILDING NO. 7              MALAD (WEST)                                                                              MUMBAI                          400064         INDIA
AJARGO, IGNACIO                                  ADDRESS ON FILE
AJYAAL MEDIA FZ LLC                              PARK ROTANA OFFICE COMPLEX            TWOFOUR54                                                                                 ABU DHABI                       77931          UNITED ARAB EMIRATES
AKA ENTERTAINMENT LTD                            AKA ENTERTAINMENT LTD                                                                                                           ACCRA                           CT 6769        GHANA
AKANGA FILM ASIA PTE. LTD.                       81 UBI AVENUE 4 #06‐01 UB ONE                                                                                                                                   408830         SINGAPORE
AKIN GUMP STRAUSS HAUER & FELD LLP               ATTN: PHILIP C. DUBLIN                ONE BRYANT PARK, BANK OF AM                                       NEW YORK                NY                 10036
AL ARABIA CINEMA                                 DUBAI MEDIA CITY BUILDING 3, 5TH                                                                                                DOHA                            QATAR          UNITED ARAB EMIRATES
                                                 FLOOR
AL HASAN, BASEL                                  ADDRESS ON FILE

AL HASAN, TAREK                                  ADDRESS ON FILE
AL JAZEERA CHILDREN'S CHANNEL                    EDUCATION CITY                                                                                                                  DOHA                            23190          QATAR
AL KHALIFA                                       ADDRESS ON FILE
AL SALAM MEDIA GROUP                             AHMAD AL JABER STREET                 AL ARABIYA TOWER                                                                          KUWAIT                                         KUWAIT
AL WAFAIE, ZIEAD                                 ADDRESS ON FILE
Alabama Department of Labor                      Fitzgerald Washington, Commissioner                                                                                             Montgomery         AL           36131
                                                                                       649 Monroe Street
ALABAMA DEPARTMENT OF REVENUE                    50 N. RIPLEY STREET                                                                                                             MONTGOMERY         AL           36104
Alabama Department of Revenue                    Gordon Persons Bldng                  50 North Ripley Street                                                                    Montgomery         AL           36104
ALABAMA DEPARTMENT OF REVENUE                    PO BOX 327320                         BUSINESS PRIVILEGE TAX                                                                    MONTGOMERY         AL           36132‐7320
                                                                                       SECTION
ALABAMA THEATRE                                  1817 THIRD AVENUE NORTH                                                                                                         BIRMINGHAM         AL           35203
ALADAG, MONICA                                   ADDRESS ON FILE
AL‐AIDROOS, AMANI                                ADDRESS ON FILE

ALAN RITCHIE                                     ADDRESS ON FILE
ALANO, CEDRIC                                    ADDRESS ON FILE

ALARCON, CECILIA                                 ADDRESS ON FILE
ALASKA AIRLINES                                  PO BOX 68900                                                                                                                    SEATTLE            WA           98168‐0900
ALASKA COMMUNICATIONS                            600 TELEPHONE AVENUE                                                                                                            ANCHORAGE          AK           99503
ALASKA COMMUNICATIONS                            PO BOX 196666                                                                                                                   ANCHORAGE          AK           99519‐6666
Alaska Department of Labor and Workforce
                                                 Heidi Drygas, Commissioner                                                                                                      Juneau             AK           99811‐1149
Development                                                                            P.O. Box 11149
                                                                                       550 W. SEVENTH AVE., SUITE
ALASKA DEPARTMENT OF REVENUE                     TAX DIVISION                          500                                                                                       ANCHORAGE          AK           99501‐3555
Alaska Department of Revenue                     State Office Building                 333 Willoughby Avenue         11th Floor                          P.O. Box 110410         Juneau             AK           99811‐0410
ALASKA POWER & TELEPHONE                         P.O. BOX 3222                                                                                                                   PORET TOWNSEND     WA           98369
ALBERTZ, JEFFREY                                 ADDRESS ON FILE
Alco Solutions, Inc.                             7600 Dublin Blvd.                     Suite 230                                                                                 Dublin             CA           94568
ALCOR SOLUTIONS, INC                             7600 DUBLIN BLVD., SUITE 230                                                                                                    DUBLIN             CA           94568




                                                                                                                                    Page 4 of 137
                                                                  Case 20-11835-JTD                             Doc 44                  Filed 07/22/20
                                                                                                                In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                           Page 9 of 141
                                                                                                                        Consolidated Creditor Matrix



                     Name                                  Address1                           Address2                      Address3                            Address4               City        State      PostalCode               Country
ALDAMISA INTERNATIONAL                        15760 Ventura Blvd, Ste 1450                                                                                                  Encino            CA           91436
ALECTRA UTILITIES CORPORATION                 161 CITYVIEW BLVD.                                                                                                            VAUGHAN           ON           L4H 0A9         CANADA
ALEJANDRO CIRUZZI                             ADDRESS ON FILE
ALESI, JOSEPH                                 ADDRESS ON FILE
ALEX LAFLAMME                                 ADDRESS ON FILE
ALEXANDER, LEILA                              ADDRESS ON FILE
ALEXIEV, YULIYA                               ADDRESS ON FILE
ALFHAVILLE CINEMA, S.A. DE C.V.               ALHAMBRA 416                        DISTRITO FEDERAL                                                                          BENITO JUAREZ                  0330            MEXICO
ALFRED ABINASH                                ADDRESS ON FILE
ALFT, EDWARD                                  ADDRESS ON FILE
ALI, JOHANNA                                  ADDRESS ON FILE
ALIEF I.S.D.                                  P.O. BOX 368                                                                                                                  ALIEF             TX           77411
ALIEVSKI, BESNIK                              ADDRESS ON FILE
ALJAZEERA MEDIA NETWORK                       P.O. BOX 23123                      DOHA                                                                                                                                     QATAR
ALL ELECTRONICS CORPORATION                   14928 OXNARD STREET                                                                                                           VAN NUYS          CA           91411
ALL PRINTING SERVICES INC.                    15616 VENTURA BOULEVARD                                                                                                       ENCINO            CA           91436
ALL THINGS COMEDY.COM INC                     1015 W ISABEL ST                                                                                                              BURBANK           CA           91506
ALLARD, SABRINA                               ADDRESS ON FILE
ALLEGRO PRODUCTIONS INC.                      347 MAIN STREET                                                                                                               CHESTER           NJ           07930
ALLEN, PAUL                                   ADDRESS ON FILE
ALLIANCE RESOURCE GROUP STAFFING              2525 MAIN STREET                    SUITE 440                                                                                 IRVINE            CA           92614
CORPORATION
                                              225 WEST WASHINGTON STREET,
ALLIANZ GLOBAL CORPORATE & SPECIALTY          SUITE 1800                                                                                                                    CHICAGO           IL           60606
                                              225 WEST WASHINGTON STREET,
ALLIANZ GLOBAL RISKS US INSURANCE COMPANY     SUITE 1800                                                                                                                    CHICAGO           IL           60606‐3484
                                                                                  ONE PROGRESS POINT
ALLIANZ GLOBAL RISKS US INSURANCE COMPANY     ATTENTION: CLAIMS DEPARTMENT        PARKWAY, 2ND FLOOR                                                                        O’FALLON          MO           63368
ALLICOCK, BENEETA                             ADDRESS ON FILE
ALLIED ELECTRONICS INC                        7151 JACK NEWELL BLVD S                                                                                                       FORT WORTH        TX           76118
ALLIED FIRE & SAFETY EQUIPMENT CO             517 GREEN GROVE RD                  PO BOX 607                                                                                NEPTUNE           NJ           07754‐0607

ALLIED WORLD ASSURANCE COMPANY (U.S.), INC.   1690 NEW BRITAIN AVE.                                                                                                         FARMINGTON        CT           06032
ALLIED WORLD ASSURANCE COMPANY LTD            60 ANSON ROAD                       #09‐01 MAPLETREE ANSON                                                                                                   079914          SINGAPORE
ALLIED WORLD ASSURANCE COMPANY, LTD.          27 RICHMOND ROAD                                                                                                              PEMBROKE                       HM 08           Bermuda
ALLO, EMILIANO                                ADDRESS ON FILE
ALLSTREAM INC.                                P.O. BOX 2966                                                                                                                 MILWAUKEE         WI           53201‐2966
ALLSTREAM INC.                                PO BOX 5300, STN MAIN               A/C 4966945                                                                               WINNIPEG          MB           R3C 0C1         CANADA
ALLTEST INSTRUMENTS,INC                       ALLTEST INSTRUMENTS,INC             500 CENTRAL AVE                                                                           FARMINGDALE       NJ           07727
ALMADAR ART PRODUCTION & DISTRIBUTION         TIRANA , KASHAR,RRUGA JORGJI        SANDY,OBJEKTI                                                                             TIRANA                                         ALBANIA
                                              KUSHI, PALLATI                      NR.1,KATI2,APARTAMENTI B3
ALMEIDA, PREETI                               ADDRESS ON FILE

ALMETA SPEAKS PRODUCTIONS INC.                48 ISABELLA ST. APT#1002                                                                                                      TORONTO           ON           M4Y 1N2         CANADA
AL‐MUFTI, KHALID                              ADDRESS ON FILE
ALOFT AERO ARCHITECTS                         21652 NANTICOKE AVENUE                                                                                                        GEORGETOWN        DE           19947
ALOGIENT INC.                                 1117 STE‐CATHERINE O, BUREAU 900                                                                                              MONTREAL          QC           H3B 1H9         CANADA

ALONSO MACEDA, JOSE CARLOS                    ADDRESS ON FILE
ALONSO, DANILO                                ADDRESS ON FILE
ALPHA GROUP CO., LTD.                         33A FLOOR, KINGOLD CENTURY          NO.62 JINSUI ROAD, ZHUJIANG                                                               GUANGZHOU                      510627          CHINA
                                                                                  NEW TOWN
ALPHA PICTURES PTE. LTD                       51 GOLDHILL PLAZA                   #07‐10/11                                                                                                                308900          SINGAPORE
ALPHA TECHNOLOGIES SERVICES, INC.             3767 ALPHA WAY                                                                                                                BELLINGHAM        WA           98226
ALRAWI MEDIA W.L.L.                           RIYADAT MALL                        OFFICE 229                                                                                A'ALI                          732             BAHRAIN
ALTA NOVA PICTURES, INC.                      259 TRIFUNOV CRESCENT                                                                                                         REGINA            SK           S4R 7C8         CANADA
ALTA NOVA PRODUCTIONS, INC                    259 TRIFUNOV CRESCENT                                                                                                         REGINA            SK           S4R 7C8         CANADA
ALTEGROSKY LIMITED                            DIAGOROU 3, FESSAS & KASHOULIS      3RD FLOOR, OFFICE 301                                                                     NICOSIA                        1097            CYPRUS
                                              TOWER
ALTEGROSKY LIMITED                            LAZARO KOUNTOURIOTI 6, EFI COURT,   FLAT/OFFICE 202                                                                           NEAPOLIS                       3106            CYPRUS

ALTIDOR, ALEX                                 ADDRESS ON FILE
ALVARADO, ELIZABETH                           ADDRESS ON FILE
ALVAREZ & MARSAL PRIVATE EQUITY               600 MADISON AVENUE, 8TH FLOOR                                                                                                 NEW YORK          NY           10022
PERFORMANCE IMPROVEMENT GROUP, LLC
ALVAREZ, ALBINO                               ADDRESS ON FILE

ALVAREZ, JOSEPH                               ADDRESS ON FILE




                                                                                                                               Page 5 of 137
                                                              Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                             In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                             Page 10 of 141
                                                                                                                   Consolidated Creditor Matrix



                    Name                                Address1                              Address2                 Address3                   Address4                City         State     PostalCode               Country
ALVAREZ, SABRINA BELEN                    ADDRESS ON FILE
ALVES, RICARDO                            ADDRESS ON FILE
AMAR CHITRA KATHA PVT LTD                 AFL HOUSE 7TH FLOOR                      LOK BHARTI COMPLEX                                                          MUMBAI                          400059         INDIA
AMARS LIMITED                             A21, 2/F, CHEUNG WAH IND. BLDG.          10‐12 SHIPYARD LANE                                                                                                        HONG KONG
AMAZON CAPITAL SERVICES, LLC              410 TERRY AVENUE NORTH                                                                                               SEATTLE            WA           98109
AMAZON CAPITAL SERVICES, LLC              PO BOX 84023                                                                                                         SEATTLE            WA           98124‐8423
AMAZON INTERNET SERVICES PRIVATE LTD.     Ground Floor, Eros Plaza, Eros           Nehru Place                                                                 New Delhi, Delhi                110019         India
                                          Corporate Centre
Amazon Web Services                       410 Terry Avenue                                                                                                     North Seattle      WA           98109
AMAZON WEB SERVICES INC                   Ground Floor, Eros Plaza, Eros           Nehru Place                                                                 New Delhi, Delhi                110019         India
                                          Corporate Centre
AMAZON WEB SERVICES INC                   PO BOX 84023                                                                                                         SEATTLE            WA           98124
AMAZON WEB SERVICES INC                   PO BOX 84023                                                                                                         SEATTLE            WA           98124‐8423
AMBER ROAD,INC                            ONE MEADOWLANDS PLAZA                    15TH FLOOR                                                                  EAST RUTHERFORD    NJ           07073‐2151
AMBI DISTRIBUTION                         9454 WILSHIRE BLVD., SUITE 208                                                                                       BEVERLY HILLS      CA           90212
AMBI DISTRIBUTION CORP.                   9454 WILSHIRE BLVD., SUITE 208                                                                                       BEVERLY HILLS      CA           90212
AMBISIE PTY LTD                           10 SARAH PLACE                                                                                                       WERRIBEE                        3030           AUSTRALIA
AMERICAN AIRLINES, INC.                   4255 AMON CARTER BLVD.                   MD 2700                                                                     FORT WORTH         TX           76155
AMERICAN AIRLINES, INC.                   PO BOX 7247‐8814                                                                                                     PHILADELPHIA       PA           19170‐8814
AMERICAN AIRLINES, INC.                   ROBERT ISOM, PRESIDENT                   1 SKYVIEW DRIVE                                                             FORT WORTH         TX           76155
AMERICAN BUSINESS SOLUTIONS               4111 SW 47TH AVE                         SUITE 313                                                                   DAVIE              FL           33314
AMERICAN EXPRESS                          BOX 0001                                                                                                             LOS ANGELES        CA           90096‐0001
AMERICAN EXPRESS TRAVEL                   200 Vesey Street                         Lower Manhattan                                                             New York           NY           10285
AMERICAN EXPRESS TRAVEL                   PO BOX 650448                                                                                                        DALLAS             TX           75265‐0448
AMERICAN FIRE AND CASUALTY CO             9450 SEWARD ROAD                                                                                                     FAIRFIELD          OH           45014
AMERICAN FIRST AID SERVICES, INC          784 CHURCH ROAD                                                                                                      ELGIN              IL           60123
AMERICAN HOME ASSURANCE CO                175 WATER STREET                                                                                                     NEW YORK           NY           10038
AMERICAN INTERNATIONAL GROUP, INC.        175 WATER STREET                                                                                                     NEW YORK           NY           10038
AMERICAN PUBLIC TELEVISION                ATTN: ACCOUNTS RECEIVABLE                55 SUMMER STREET, 4TH                                                       BOSTON             MA           02210‐1007
                                                                                   FLOOR
AMERICAN RED CROSS                        25688 NETWORK PLACE                                                                                                  CHICAGO            IL           60673‐1256
AMERICAN REGISTRY FOR INTERNET NUMBERS    PO BOX 232290                                                                                                        CENTERVILLE        VA           20120
AMERICAN REGISTRY FOR INTERNET NUMBERS    PO BOX 79010                             ATTN: AMERICAN REGISTRY                                                     BALTIMORE          MD           21279‐0010
                                                                                   FOR INTERNET NUMBER
AMERICAN STOCK TRANSFER & TRUST CO, LLC   P O BOX 12893                                                                                                        PHILADELPHIA       PA           19176‐0893
AMERICAN WARBIRDS INC.                    5355 SOLIAS ROAD                                                                                                     FALLON             NV           89406
AMERIGAS                                  2700 DW 2ND AVE.                                                                                                     FT LAUDERDALE      FL           33315‐3318
AMERIGAS                                  80 NORTH MAIN ST                                                                                                     WINDSOR            NJ           08561
AMERIGAS                                  80 NORTH MAIN ST                                                                                                     WINDSOR            NJ           8561
AMEX BANK OF CANADA                       PO BOX 2000                                                                                                          WEST HILL          ON           M1E 5H4        CANADA
AMIN, KRISHNAMOORTHI                      ADDRESS ON FILE

AMPERSAND CREATIVE                        Flat 604, Block A, Ming Pao Industrial   18 Ka Yip Street                                                            Chai Wan
                                          Centre
AMPHENOL CANADA CORPORATION               605 MILNER AVENUE                                                                                                    TORONTO            ON           M1B 5X6        CANADA
AMPHENOL PCD, INC                         28692 NETWORK PLACE                                                                                                  CHICAGO            IL           60673‐1286
AMPHENOL PCD, INC                         72 CHERRY HILL DRIVE                                                                                                 BEVERLY            MA           01915
AMTRUST EXEC                              233 N MICHIGAN AVE.                      SUITE 1200                                                                  CHICAGO            IL           60601
AMTRUST NORTH AMERICA                     233 N MICHIGAN AVE.                      SUITE 1200                                                                  CHICAGO            IL           60601
ANACOM, INC.                              1996 LUNDY AVE                                                                                                       SAN JOSE           CA           95131
ANDERSON CONTRACT ENGINEERING, INC.       720 ARMITAGE AVENUE                                                                                                  APOPKA             FL           32703
ANDERSON DEVELOPEMENT ENTERPRISES LTD     783 MONTROYAL BLVD                                                                                                   NORTH VANCOUVER    BC           V7R 2G4        CANADA
ANDERSON, AVERY                           ADDRESS ON FILE
ANDERSON, SHAWN                           ADDRESS ON FILE
ANDI FINK                                 ADDRESS ON FILE
ANDORRA TELECOMMUNICATIONS SERVICE        CARRER PRAT DE LA CREU, 2,               D’ANDORRA LA VELLA                                                                                                         ANDORRA
ANDREA BISCONTI                           ADDRESS ON FILE
ANDRES, ALLEN                             ADDRESS ON FILE
ANDREW RAE                                ADDRESS ON FILE
ANDREW WALDMAN                            ADDRESS ON FILE
ANDREWS, CULLUM                           ADDRESS ON FILE
ANDRUSCAVAGE, ROWIN WARIN                 ADDRESS ON FILE
ANG, GIOK HOH                             ADDRESS ON FILE

ANG, SOO FONG                             ADDRESS ON FILE
ANGLIN, KARYL                             ADDRESS ON FILE
ANIL RAMAVADH MALI                        ADDRESS ON FILE




                                                                                                                          Page 6 of 137
                                                               Case 20-11835-JTD                               Doc        44 Filed 07/22/20
                                                                                                               In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                       Page 11 of 141
                                                                                                                     Consolidated Creditor Matrix



                    Name                                Address1                           Address2                      Address3                      Address4                        City            State      PostalCode               Country
ANIMACCORD LTD                               NUMBER 82 GRIVA DIGENI AVENUE        STEPHANIE HOUSE OFFICE 202                                                             LIMASSOL                              3101            CYPRUS

ANIMATION INTERNATIONAL LIMITED              23/F., TIMES TOWER                                                                                                          WAN CHAI                              391‐407         HONG KONG
ANIXTER INC.                                 1255 NW 17TH AVENUE SUITE #4                                                                                                DELRAY BEACH             FL           33445
ANN HARRIS BENNETT TAX ASSESSOR‐COLLECTOR    HARRIS COUNTY TAX ASSESSOR           PO BOX 4576                                                                            HOUSTON                  TX           77210‐4576
                                             COLLECTOR
ANNAPURNA INTERNATIONAL LLC                  812 N ROBERTSON BLVD                                                                                                        WEST HOLLYWOOD           CA           90069
ANNENBERG LEARNER
                                             ADDRESS ON FILE
ANNENBERG LEARNER                            ADDRESS ON FILE
ANRITSU COMPANY                              LOCKBOX 175008                       DEPARTMENT 01629                                                                       SAN FRANCISCO            CA           94139‐1629
ANSARI, TAMSEEL                              ADDRESS ON FILE

ANSE GROUP LLC                               P.O. BOX 104                                                                                                                VALLEY HEAD              WV           26294
ANTHONY LARA
                                             ADDRESS ON FILE
ANTHONY SEOW                                 ADDRESS ON FILE
ANTIGUA CHARTER YACHT MEETING                DOCKYARD DRIVE                                                                                                              ENGLISH HARBOUR                                       ANTIGUA & BARBUDA
ANUGOM, JULIAN                               ADDRESS ON FILE
                                                                                  200 HUDSON STREET, SUITE
ANV GLOBAL SERVICES, INC.                    ATTN: CLAIMS DEPARTMENT              800                                                                                    JERSEY CITY              NJ           07311
                                                                                  200 HUDSON STREET, SUITE
ANV GLOBAL SERVICES, INC.                    PL UNDERWRITING GROUP                800                                                                                    JERSEY CITY              NJ           07311
AON CONSULTING, INC.                         RADFORD                              PO BOX 100137                                                                          PASADENA                 CA           91189‐0003
A‐ONE CARPET                                 FLAT A, 9/F, TOWER 1,                HEYA GREEN, 18 PO ON RD,                                                                                                                     HONG KONG
                                                                                  CHEUNG SHA WAN
AOTEAROA'S MOST TALENTED                     34 CARSON STREET                     CASTLECLIFF                                                                            WANGANUI                              4501            NEW ZEALAND
APEKIAN, TANYA LUCY                          ADDRESS ON FILE
APEX                                         355 LEXINGTON AVE                    15TH FLOOR                                                                             NEW YORK                 NY           10017‐6603
APEX                                         PO BOX 723248                                                                                                               ATLANTA                  GA           31139‐0248
APEX                                         PO BOX 72324                                                                                                                ATLANTA                  GA           31139‐0248
APOGEESAT SATELLITE COMMUNICATIONS LIMITED   5/1 MERCHANTS STREET                 VALETTA VLT 1171                                                                       MALTA                                                 MALTA

APOLLO MICROWAVES LTD.                       1650 TRANS‐CANADA HWY                                                                                                       MONT‐LAURIER             QC           J9L 1M9         CANADA
APPLE INC                                    1 INFINITE LOOP                                                                                                             CUPERTINO                CA           95014
APPLIED AVIONICS, INC.                       3201 SANDY LANE                                                                                                             FORT WORTH               TX           76112
APPTIO INC                                   11100 NE 8TH STREET                  SUITE 600                                                                              BELLEVUE                 WA           98004
APRA ‐ AUSTRALASIAN PERFORMING RIGHT         16 MOUNTAIN STREET, ULTIMO                                                                                                  SYDNEY                                2007            AUSTRALIA
ASSOCIATION LIMITED
APRA ‐ AUSTRALASIAN PERFORMING RIGHT         UNIT 113 ZONE 23, 21‐23 EDWIN ST     MT EDEN                                                                                AUCKLAND                              1024            NEW ZEALAND
ASSOCIATION LIMITED
APRA AMCOS                                   16 MOUNTAIN ST                                                                                                              ULTIMO                                2007            AUSTRALIA
APT SATELLITE COMPANY LIMITED                22 DAI KWAI STREET                   TAI PO INDUSTRIAL STATE                                                                NT                                    999077          CHINA
APT SATELLITE COMPANY LIMITED                22 DAI KWAI STREET                   TAI PO INDUSTRIAL STATE                                                                NT                                                    CHINA
APT WORLDWIDE                                55 SUMMER STREET                                                                                                            BOSTON                   MA           02110‐1007
APTTUS CORPORATION                           1400 FASHION ISLAND BLVD STE 100                                                                                            SAN MATEO                CA           94404
AQUINO, VANINA PAOLA                         ADDRESS ON FILE
                                                                                  DIPLOMATIC QUARTER,          ABDULLA BIN HUTHAFA AL          PUBLIC PENSION AGENCY
ARABSAT                                      MOHAMED BENAICHOUCHE, CIO            ALFAZARI SQUARE              SAHMY STREET                    COMPLEX, C‐6 RIYADH                                             11431           SAUDI ARABIA
ARABSAT                                      PO BOX 1038 DIPLOMATIC QUARTER                                                                                                                                    11431           SAUDI ARABIA
                                             RIVADH 11431
ARAM ALEHSAN HOLDING CO.                     ARAM ALEHSAN HOLDING CO.             SAUD ALFAISAL STREET                                                                   JEDDAH                                23433           SAUDI ARABIA
ARAMA PICTURES LIMITED                       23 IRI IRIKAPUA PARADE               HINEMOA POINT                                                                          KOTORUA                               3010            NEW ZEALAND
ARAUJO, MARCUS                               ADDRESS ON FILE
                                                                                                               8150 Leesgburg Pike, Suite
ARC Management                               Nicole Bradley, RPA & Steven Simms   Senior Propert Manager       1100                                                      Vienna                   VA           22182
ARC OF BUSINESS PTE LTD                      23 SERAGOON NORTH AV 5               43223                                                                                  BTH CENTRE                            554530          SINGAPORE
ARCA, NOELIA GISELE                          ADDRESS ON FILE
ARCLIGHT FILMS INTERNATIONAL PTY             LANG ROAD                            BUILDING 125, SUITE 103                                                                MOORE PARK                            NSW 2021        AUSTRALIA
ARCO LIBRE SRL                               ANGEL JUSTINIANO CARRANZA 2180                                                                                              CIUDAD DE BUENOS AIRES                1425            ARGENTINA

ARCUSHIN, ALEJANDRO                          ADDRESS ON FILE
ARECHIGA, ARMANDO                            ADDRESS ON FILE
ARELLANO, FRANCISCO                          ADDRESS ON FILE
ARENA SOLUTIONS                              DEPARTMENT 2637                PO BOX 122637                                                                                DALLAS                   TX           75312‐2637
ARGON COMPANY CONNECTIVITY SERVICES PVT      7TH FLOOR,NANAVATI MAHALAYA,18                                                                                              MUMBAI                                400023          INDIA
.LTD.                                        HOMI MODI STREET,FORT




                                                                                                                            Page 7 of 137
                                                                        Case 20-11835-JTD                           Doc        44 Filed 07/22/20
                                                                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                    Page 12 of 141
                                                                                                                          Consolidated Creditor Matrix



                      Name                                        Address1                          Address2                  Address3                   Address4                 City        State      PostalCode               Country
ARINC IA                                            400 COMMONWEALTH DRIVE                                                                                            WARRENDALE         PA           15096‐0001
ARIUM MAX, LLC                                      601 W 57TH STREET, SUITE 22M                                                                                      NEW YORK           NY           10019
ARIZONA DEPARTMENT OF REVENUE                       1600 WEST MONROE STREET                                                                                           PHOENIX            AZ           85007
Arizona Department of Revenue                       1600 W Monroe St.                                                                                                 Phoenix            AZ           85007‐2650
                                                    1509 West 7th Street                                                                                              Little Rock        AR           72201
Arkansas Department of Finance and Administration
Arkansas Department of Labor                        Leon Jones, Jr, Director of Labor   10421 West Markham                                                            Little Rock        AR           72205
ARKENA INC                                          125 SOUTH BARRINGTON PLACE                                                                                        LOS ANGELES        CA           90049
ARKENA INC                                          3000 OLYMPIC BLVD                   SUITE 2369                                                                    LOS ANGELES        CA           90404
AROBAS PERSONNEL INC                                101‐486 SAINTE‐CATHERINE O                                                                                        MONTREAL           QC           H3B 1A6         CANADA
AROOZOO WESLEY LEON                                 ADDRESS ON FILE
ARORA, SUBIR                                        ADDRESS ON FILE
ARQIVA INC                                          2101 L STREET N.W SUITE 800                                                                                       WASHINGTON         DC           20037
ARROYO, JAMES ORIEL                                 ADDRESS ON FILE

ART AND ARTISTES (I) PVT LTD.                       305‐307 DURGA CHAMBERS              VEERA DESAI ROAD ANDHERI                                                      MUMBAI                          400053          INDIA
                                                                                        (WEST)
ARTCAST                                             2 CORPORATE PLAZA SUITE 150                                                                                       NEWPORT BEACH      CA           92660
ARTEAGA, MARIA                                      ADDRESS ON FILE
ARTER, DEREK                                        ADDRESS ON FILE
ARTISTS DEN ENTERTAINMENT LLC                       C/O SPIEGELMAN KOENIGSBERG &        1745 BROADWAY, 18TH FLOOR                                                     NEW YORK           NY           10019
                                                    PARKER
ARTURO & JAN CUADRA                                 19316 MERRIDY STREET                                                                                              NORTHRIDGE         CA           91324‐1130
ARTURO SOLORZANO                                    ADDRESS ON FILE
ARUNAN, ROSHAN                                      ADDRESS ON FILE

ARUP KUMAR BERA                                     ADDRESS ON FILE
ARYA, POOJA                                         ADDRESS ON FILE


ASAHII BROADCASTING CORPORATION                     5‐2‐3 TSUKIJI, CHUO‐KU                                                                                            TOKYO                           104‐0045        JAPAN
ASARE, BERNARD                                      ADDRESS ON FILE
ASCAP                                               1900 BROADWAY                                                                                                     NEW YORK           NY           10023
ASCAP                                               P.O. BOX 331608‐7515                                                                                              NASHVILLE          TN           37203‐9998
ASD‐SKY                                             55 IVAN ALLEN JR BLVD             SUITE 100                                                                       ATLANTA            GA           30308
ASH BUILDING MAINTENANCE                            4062 LAWRENCE AVE. EAST SUITE 602                                                                                 TORONTO            ON           M1E 4V5         CANADA

ASHWINI ARUN SAKPAL                                 ADDRESS ON FILE
ASIA ANIMATION LTD                                  UNIT 816, 8/F, PENINSULA CENTRE,    67 MODY ROAD,                                                                                                                 HONG KONG
ASIA BROADCAST SATELLITE LIMITED                    OHARA HOUSE 3 BERMUDIAN ROAD                                                                                      HAMILTON                        HM08            BERMUDA
                                                                                        OHARA HOUSE 3 BERMUDIAN
ASIA BROADCAST SATELLITE LIMITED                    STEPHEN SALEM, GENERAL COUNSEL      ROAD                                                                          HAMILTON                        HM08            BERMUDA
ASIA DIGITAL MEDIA CO LTD                           10F, NO 232, SEC 2, BADE ROAD       JHONGSHAN DISTRICT                                                            TAIPEI                                          TAIWAN
ASIA TODAY LIMITED                                  2 FLOOR, EBENE HOUSE                33 CYBERCITI                                                                  EBENE                                           MAURITIUS
ASIAN FILM ARCHIVE                                  100 VICTORIA STREET                 LEVEL 4                                                                                                       188064          SINGAPORE
ASIAN FILMS TRADING CORP.
ASIAN FILMS TRADING CORP.                           UNIT 26 22/F METRO CTR II           NO. 21 LAM HING STREET                                                        KOWLOON BAY                     999077          HONG KONG
ASINE LTD.                                          20 HAISTADROOT ST.                                                                                                HOD‐HASHARON                    4527022         ISRAEL
ASMIK ACE ENTERTAINMENT, INC.                       LAPIROSS ROPPONGI 3F, 6‐1‐24        ROPPONGI, MINATO‐KU                                                           TOKYO                                           JAPAN
ASP SOLUTIONS S.A.                                  CRA. 46 NO 70‐135                   CENTRO COMMERCIALE SURI                                                       BARRANQUILLA                                    COLOMBIA
ASSET NETWORK FOR EDUCATION WORLDWIDE               910 HART STREET                     CLEARWATER                                                                    CLEARWATER         FL           33755
ASSOCIATED INDUSTRIES INSURANCE CO. INC. (RT
SPECIALTY)                                          180 N STETSON AVE, SUITE 4600                                                                                     CHICAGO            IL           60601
ASSOCIATED INDUSTRIES INSURANCE COMPANY,
INC                                                 180 N STETSON AVE, SUITE 4600                                                                                     CHICAGO            IL           60601
ASSOCIATION FOR FINANCIAL PROFESSIONALS             4520 EAST WEST HIGHWAY, SUITE 800                                                                                 BETHESDA           MD           20814

AST AS ESCROW AGENT FOR ROW 44
SHAREHOLDERS                                        10% HOLDBACK                        ATTN: JOE SMITH, REORG      6201 15TH AVE                                     BROOKLYN           NY           11219
                                                    GLOBAL EAGLE ENTERTAINMENT INC
AST EXCHANE AGENT CO# 17070                         COM                                 6201 15TH AVE                                                                 BROOKLYN           NY           11219
AST EXCHANGE AGENT CO# 18095                        ROW 44 INC (SHARES)                 6201 15TH AVE                                                                 BROOKLYN           NY           11219
ASTI‐TREVI PRODUCTIONS                              729 9TH STREET, SUITE E                                                                                           SANTA MONICA       CA           90402
ASTON CARTER                                        ADDRESS ON FILE
ASTONICS,INC                                        815 N.                              2150 WEST                                                                     UTACH              UT           84721
ASTOR STREET OPRY COMPANY                           129 W BOND ST.                                                                                                    ASTORIA            OR           97103
ASTRO                                               MBNS ALL ASIA BROADCAST CENTRE      MALAYSIA BUKIT JALIL                                                          KUALA LUMPUR                                    MALAYSIA




                                                                                                                                 Page 8 of 137
                                                              Case 20-11835-JTD                               Doc        44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 13 of 141
                                                                                                                    Consolidated Creditor Matrix



                   Name                                   Address1                          Address2                    Address3                   Address4               City                State     PostalCode                Country
ASTRO SHAW
                                             ADDRESS ON FILE
ASTRONICS BALLARD TECHNOLOGY INC             LOCKBOX NUMBER 16835               5505 N. CUMBERLAND AVE.,                                                        CHICAGO                 IL            60656‐1471
ASTRONICS CONNECTIVITY SYSTEMS &             2340 ERNIE KRUEGER CIRCLE                                                                                          WAUKEGAN                IL            60087
CERTIFICATION CORPORATION
ASTRONICS CONNECTIVITY SYSTEMS &             804 S. NORTHPOINT BLVD.                                                                                            WAUKEGAN                IL            60085‐8211
CERTIFICATION CORPORATION
AT&T                                        208 S AKARD ST                                                                                                      DALLAS                  TX            75202
AT&T                                        ACCOUNT NO. 831‐000‐8274 257        AT&T                                                                            CAROL STREAM            IL            60197‐5019
AT&T                                        ACCT# 0518892086001                 PO BOX 105068                                                                   ATLANTA                 GA            30348‐5068
AT&T                                        ACCT#9492501481000                  PO BOX 105107                                                                   ATLANTA                 GA            30348‐5107
AT&T                                        AT&T 019                            PO BOX 5019                                                                     CAROL STREAM            IL            60197‐5019
AT&T                                        AT&T BOX 5019                       PO BOX 5019                                                                     CAROL STREAM            IL            60197
AT&T                                        AT&T                                P.O. BOX 5019                                                                   CAROL SREAM             IL            60197‐5019
AT&T                                        AT&T                                PO BOX 5019                                                                     CAROL STREAM            IL            60197
AT&T                                        AT&T                                PO BOX 5019                                                                     CAROL STREAM            IL            60197‐5019
AT&T                                        PO BOX 105262                                                                                                       ATLANTA                 GA            30348‐5262
AT&T                                        PO BOX 5019                                                                                                         CAROL STREAM            IL            60197‐5019
AT&T                                        PO BOX 5080                                                                                                         CAROL STREAM            IL            60197‐5080
AT&T                                        PO BOX 6463                                                                                                         CAROL STREAM            IL            60197
AT&T                                        PO BOX 6463                                                                                                         CAROL STREAM            IL            60197‐6463
AT&T HONG KONG                              30/F SHELL TOWER, TIMES SQUARE      1 MATHESON ST                                                                   CAUSEWAY BAY                          10081          HONG KONG
AT&T HONG KONG                              30/F SHELL TOWER, TIMES SQUARE      1 MATHESON ST                                                                   CAUSEWAY BAY                                         HONG KONG
                                            1025 LENOX PARK BLVD NE (ROXBORO
AT&T MOBILITY                               RD.)                                                                                                                BROOKHAVEN              GA            30319
AT&T MOBILITY                               PO BOX 5085                                                                                                         CAROL STREAM            IL            60197
AT&T MOBILITY                               P O BOX 6463                                                                                                        CAROL STREAM            IL            60197‐6463
AT&T MOBILITY                               PO BOX 6463                                                                                                         CAROL STREAM            IL            60197‐6467
ATARI                                       286 MADISON AVENUE, 8TH FLOOR                                                                                       NEW YORK                NY            10017
ATEMPO INC.                                 535 MISSION STREET                  14TH FLOOR                                                                      SAN FRANCISCO           CA            94105
ATL MEDIA LTD                               2ND FLOOR,                          EBENE HOUSE,                                                                    EBENE                                 722010         MAURITIUS
ATLANTIC COUNCIL FOR INT'L CO‐OP.           210‐2099 COTTINGEN STREET                                                                                           HALIFAX                 NS            B3K 3B2        CANADA
ATLANTIS GROUP                              501 SANTA MONICA BLVD.              STE# 150‐B                                                                      SANTA MONICA            CA            90401
ATLAS TOURS & TRAVELS PVT. LTD.             GR FLOOR SHOP NO.1                  53 HAJI MAHAL                                                                   MUMBAI                                400 003        INDIA
ATLASSIAN PTY LTD                           32151 COLLECTIONS CENTER DRIVE                                                                                      CHICAGO                 IL            60693‐0321
ATLASSIAN PTY LTD                           LEVEL 6, 341 GEORGE ST                                                                                              SYDNEY                  NSW           2000           AUSTRALIA
ATM BROADCAST AMERICA LLC                   185 SE, 14 TERR, UNIT 1403                                                                                          MIAMI                   FL            33131
ATTAPALLIL, DESTIN                          ADDRESS ON FILE
ATV PRODUCTIONS                             BEST ENTERTAINMENT CORP             ATTN: DAVID KIND                                                                VANCOUVER               BC            V6P 6T3        CANADA
AUDIO VISUAL PRODUCTIONS LLC                DAMAC EXECUTIVE HEIGHTS                                                                                             DUBAI‐UAE                             29262          UNITED ARAB EMIRATES
AUDITBOARD INC.                             12800 CENTER CT. DR.                SUITE 100                                                                       CERRITOS                CA            90703
AUGUST SON PRODUCTIONS                      2424 WILSON AVENUE                                                                                                  VENICE                  CA            90291
AUMOITHE, DAVID                             ADDRESS ON FILE
AURORA COLLEGE                              BOX 600 CONIBEAR CR.                                                                                                FORT SMITH              NT            X0E 0P0        CANADA
AUSHEVA, KATRINA                            ADDRESS ON FILE
AUSTRALIAN BROADCASTING CORPORATION         85 NORTH EAST ROAD                                                                                                  COLLINSWOOD                           5081           AUSTRALIA
AUSTRALIAN CHILDREN'S TELEVISION FOUNDATION 3RD FLOOR                           145 SMITH STREET                                                                FITZROY                               VIC 3065       AUSTRALIA

AUSTRALIAN COMMUNICATIONS AND MEDIA          LEVEL 5                            THE BAY CENTRE                65 PIRRAMA ROAD                                   PYRMONT                               NSW 2009       AUSTRALIA
AUTHORITY (ACMA)
AUSTRALIAN FOOTBALL LEAGUE                   GPO BOX 1449N                                                                                                      MELBOURNE                             3001           AUSTRALIA
AUSTRALIAN NEWS CHANNEL PTY LTD              AUSTRALIAN NEWS CHANNEL PTY LTD GRD FLOOR, 5 THOMAS HOLT                                                           SYDNEY                                               AUSTRALIA
                                                                             DRIVE
AUTHORITY FOR INFO‐COMMUNICATIONS            BLOCK B14, SIMPANG 32‐5         KAMPUNG ANGGEREK DESA                                                              JALAN BERAKAS                         BB3713         BRUNEI DARUSSALAM
TECHNOLOGY INDUSTRY
AUTLOOK FILMSALES GMBH                       TRAPPELGASSE 4/17                                                                                                  VIENNA                                1040           AUSTRIA
AUTODESK                                     C/O CITIBANK                       PO BOX 2188                                                                     CAROL STREAM            IL            60132
AUTORIDAD DE REGULACION Y FISCALIZACION DE   CALLE 13 DE CALACOTO, BETWEEN AV.                                                                                                                                       BOLIVIA
TELECOMUNICACIONES Y TRANSPORTES             LOS SAUCES AND AV. COSTANERA, NO.
                                             8260
AUTORIDADE GERAL DE REGULAÇÃO, AGER          RUA DA PAZ, HOSPITAL DISTRICT NEXT SAINT THOMAS                                                                    SAO TOME AND PRINCIPE                 1047           CENTRAL AFRICA
                                             TO THE CHURCH OF NOSSA SENHORA
                                             DE LOURDES
AUTORITE DE REGLEMENTATION DES POSTES ET     4638, BOULEVARD EYADEMA, CITÉ                                                                                                                                           TOGO
TELECOMMUNICATIONS CITE OUA                  OUA
AUTORITÉ DE RÉGULATION                       ADMINISTRATION / STATE             428, RUE 23023 KSAR BP 4908                                                     NOUAKCHOTT                                           MAURITANIA




                                                                                                                           Page 9 of 137
                                                                   Case 20-11835-JTD                                    Doc        44 Filed 07/22/20
                                                                                                                        In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                        Page 14 of 141
                                                                                                                              Consolidated Creditor Matrix



                   Name                                     Address1                                Address2                      Address3                   Address4                   City         State     PostalCode                Country
AUTORITE DE REGULATION DES POSTES ET          91 bis Avenue de l'Amitié ‐ Brazzaville                                                                                                                                       GUINEA
TELECOMMUNICATIONS ARP                        city center
AUTORITÉ DE RÉGULATION DES TECHNOLOGIES DE    RUE RAVONINAHITRINIARIVO                   101 ANTANANARIVO                                                                                                                   MADAGASCAR
COMMUNICATION                                 ALAROBIA
AUTORITÉ DE RÉGULATION DES                    DAKAR                                      OMVS ROUNDABOUT                THIARGANE MERMOZ                                                                                    SENEGAL
TÉLÉCOMMUNICATIONS ET DES POSTES                                                                                        BUILDING
AUTORITE DE REGULATION MULTISECTORIELLE ARM   64, RUE DES BATISSEURS                     BP 13179                                                                         NIAMEY                                            NIGER

AUTORITETI I KOMUNIKIMEVE, AKEP               RR. RESHIT ÇOLLAKU, NR. 43                                                                                                  TIRANA                                            ALBANIA
AUTUMN SUN COMPANY LTD                        20 SAN FRANCISCO AVE., ROYAL             YUEN LONG                                                                                                                            HONG KONG
                                              PALMS
AUXIS MANAGED SOLUTIONS LLC                   8151 PETERS ROAD, SUITE 3500                                                                                                PLANTATION            FL           33324
AV JET INTERNATIONAL                          5F., No.52, Ln. 10, Jihu Rd., Neihu Dist                                                                                    Taipei City                        11492          Taiwan (R.O.C.)

AV/IT SEATTLE                                 2606 2nd Av.                               Suite 145 Elliott Bay Marina                                                     Seattle               WA           98121
AV/IT SEATTLE                                 2606 2ND AVE #145                                                                                                           SEATTLE               WA           98121
AVANT, INC                                    222 N. LASALLE STREET, SUITE 1700                                                                                           CHICAGO               IL           60601
AVCOM OF VIRGINIA, INC                        7729 POCOSHOCK WAY                                                                                                          NORTH CHESTERFIELD    VA           23235
AVENDANO, JORGE IVAN                          ADDRESS ON FILE
AVENGER AEROSPACE SOLUTIONS, INC              103N. MAIN STREET, SUITE 106                                                                                                GREENVILLE            SC           29601
AVENGER AEROSPACE SOLUTIONS, INC              125 BYRDLAND DRIVE                                                                                                          GREENVILLE            SC           29607
AVI SYSTEMS, INC                              NW8393 PO BOX 1450                         (REMITTANCE ADDRESS ONLY)                                                        MINNEAPOLIS           MN           55485‐8393

AVIATION ISAC                                 348 THOMPSON CREEK MALL                SUITE 338                                                                            STEVENSVILLE          MD           21666
AVILA, CARLINA                                ADDRESS ON FILE
AVION GRAPHICS, INC                           27192 BURBANK                                                                                                               FOOTHILL RANCH        CA           92610
AVIONICS SUPPORT GROUP INC.                   AVIONICS SUPPORT GROUP INC.            13155 SW 132 AVE.                                                                    MIAMI                 FL           33186
AVIT MARINE S.L.                              Calle Cordoba 5 (Nova Centro), Local 4 Palma Nova                                                                           Mallorca, Balearics                07181          Spain

AV‐JET INTERNATIONAL                          5F., No.52, Ln. 10, Jihu Rd., Neihu Dist                                                                                    Taipei City                        11492          Taiwan (R.O.C.)

AV‐JET INTERNATIONAL TRADING CO               NO.6 LANE 202 HULIN STREET                                                                                                  TAIPEI                                            TAIWAN
AV‐JET INTERNATIONAL TRADING CO LTD           NO 21, LANE 28, SONGDE ROAD                SINYI DISTRICT                                                                   TAIPEI                             11076          TAIWAN
AV‐JET INTERNATIONAL TRADING CO.,LTD.         1F, NO. 21 LANE, 25 SONGDE ROAD            SINYI DISTRICT                                                                   TAIPEI                                            TAIWAN
AVRAMIDES, MELINA                             ADDRESS ON FILE
AXA FRANCE                                    25 avenue Matignon                                                                                                          Paris                              75008          France
AXA INSURANCE                                 BUILDING NO. 5 GROUND FLOOR                DUBAI OUTSOURCE ZONE                                                             DUBAI                              500500         UNITED ARAB EMIRATES
AXA XL                                        505 EAGLEVIEW BLVD., STE. 100                                                                                               EXTON                 PA           19341‐1120
AXA XL                                        SEAVIEW HOUSE                              70 SEAVIEW AVENUE                                                                STAMFORD              CT           06902‐6040
AXIOM GLOBAL, INC                             PO BOX 8439                                                                                                                 PASADENA              CA           91109‐8439
AXS FZ LLC                                    DUBAI KNOWLEDGE PARK                       BLOCK 8, GROUND FLOOR                                                            DUBAI                                             UNITED ARAB EMIRATES
AXXES MARINE                                  16192 COASTAL HIGHWAY                                                                                                       LEWES                 DE           19952
A‐Z FILMS INC.                                821 SAINT GERMAN STREET                                                                                                     SAINT LAURENT         QC           H4L 3R7        CANADA
AZARMEHR, MIAD                                ADDRESS ON FILE
AZB & PARTNERS                                23RD FLOOR, EXPRESS TOWERS                 NARIMAN POINT                                                                    MUMBAI                             400 021        INDIA
B & H PHOTO AND VIDEO ELECTRONICS CORP.       420 NINTH AVENUE                                                                                                            NEW YORK              NY           10001
B.L.M. RÉFRIGÉRATION INC                      437E RUE BOURQUE                                                                                                            REPENTIGNY            QC           J5Z 5A2        CANADA
BABEL GAMES SERVICES INC                      1751 RUE RICHARDSON                                                                                                         MONTREAL              QC           H3K 1G6        CANADA
BABEUX, CHRISTIAN                             ADDRESS ON FILE
BACALIA, EMILIANO                             ADDRESS ON FILE
BACKONJA, ALEKSANDRA                          ADDRESS ON FILE
BACKSTAGE PRODUCTION LTD                      TILAL BUILDING BLOCK A7, ASHRAFIEH         PO BOX 135113                                                                                                                      LEBANON
                                              STREET
BAGGETT, JAIME                                ADDRESS ON FILE
BAGLEY III, DANIEL M.                         ADDRESS ON FILE
BAHAMAS CIVIL AVIATION AUTHORITY              J.L. CENTER, BLAKE ROAD                    P.O. BOX N‐975                                                                   NEW PROVIDENCE                                    BAHAMAS
BAHAMAS WIMAX                                 106 CENTRAL PLAZA                          STRATTON DRIVE                 PO BOX AB20162                                    MARSH HARBOUR                                     BAHAMAS
BAHAMAS WIMAX                                 PO BOX AB20162                                                                                                              MARSH HARBOUR                                     BAHAMAS
BAINS, LAWRENCE                               ADDRESS ON FILE
BAJAJ ALLIANZ GENERAL INSURANCE CO. LTD.      GE PLAZA 1ST FLOOR, AIRPORT ROAD,                                                                                           PUNE                               411006         INDIA
                                              YERWADA
BAJAJ ALLIANZ GENRAL INSURANCE CO LTD         GE PLAZA AIRPORT ROAD                      YERWADA                                                                          PUNE                               411006         INDIA
BAKER & HOSTETLER, LLP                        PO BOX 70189                                                                                                                CLEVELAND             OH           44190‐0189
BAKER & MCKENZIE CIS LIMITED                  ATTN ACCOUNTING DEPARTMENT                 TWO EMBARCADERO CENTER,                                                          SAN FRANCISCO         CA           94111
                                                                                         11TH FLOOR
BAKER & MCKENZIE LLP                          ATTN ACCOUNTING DEPARTMENT                 TWO EMBARCADERO CENTER,                                                          SAN FRANCISCO         CA           94111
                                                                                         11TH FLOOR




                                                                                                                                    Page 10 of 137
                                                          Case 20-11835-JTD                                 Doc        44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                            Page 15 of 141
                                                                                                                  Consolidated Creditor Matrix



                  Name                              Address1                          Address2                        Address3                   Address4                City        State     PostalCode              Country
BALARAM BHURE, PRAMOD                   ADDRESS ON FILE

BALBOA CAPITAL CORP                     COLLECTION DEPARTMENT              2010 MAIN STREET, 11TH                                                             IRVINE            CA           92614
                                                                           FLOOR
BALCONY SCENE                           SUITE 2029                         LEVEL 2, BEIRUT SOUKS                                                              BEIRUT                                        LEBANON
                                                                           VUITTON BUILDING
BALCONY SCENE ENTERTAINMENT             SUITE 2029 LEVEL 2 BEIRUT SOUKS    LOUIS VUITTON BLDG. ALLENBY                                                        BEIRUT                                        LEBANON
                                                                           ST. DOWNTOWN BEIRUT

BALDERAS, BRIAN                         ADDRESS ON FILE
BALL, BRIAN                             ADDRESS ON FILE
BALLAS, STEPHEN                         ADDRESS ON FILE
BALLESTER, JESSICA                      ADDRESS ON FILE
BANATWALLA, RISHAD                      ADDRESS ON FILE
BANDAI NAMCO ART INC.                   EBISU FIRST SQUARE                 1‐18‐14, EBISU, SHIBUYA‐KU                                                                                        150‐0013       JAPAN
BANDARU, MANI                           ADDRESS ON FILE

BANERJEE, DEEPANWITA                    ADDRESS ON FILE

BANGLADESH TELECOMMUNICATIONS           IEB BHABAN (5,6 & 7 FLOOR)                                                                                            RAMNA             DHAKA        1000           BANGLADESH
REGULATORY AUTHORITY
BANK OF AMERICA                         901 W TRADE STREET                                                                                                    CHARLOTTE         NC           28255
BANK OF AMERICA ‐ FOX NEWS NETWORK      3600 COLLECTION CENTER DRIVE                                                                                          CHICAGO           IL           60693
BANK OF AMERICA NA (CANADA)             200 FRONT STREET W 26TH FLOOR      ATTN: CARD SERVICES DEPT                                                           TORONTO           ON           M5V 3L2        CANADA
Bank of America, N.A.                   Attn: Joshua Gross                 333 South Hope St., 13th floor                                                     Los Angeles       CA           90071
BANKDIRECT CAPITAL FINANCE              150 NORTH FIELD DRIVE, SUITE 190                                                                                      LAKE FOREST       IL           60045
BANKDIRECT CAPITAL FINANCE              BANKDIRECT CAPITAL FINANCE         150 NORTH FIELD DRIVE                                                              LAKE FOREST       IL           60045
BANSAL, PARAMJIT                        ADDRESS ON FILE
BANTA LLC                               BANTA LLC                          1549 E. VINE AVE                                                                   WEST COVINA       CA           91791
BARAJOUN ENTERTAINMENT FZ‐LLC           ZEE TOWER OFFICE 303 ‐ 305         ABDULLAH OMRAN TARYAM                                                              DUBAI                          502941         UNITED ARAB EMIRATES
BARBARA LEUNG                           ADDRESS ON FILE
BARHATE, ANUBHA                         ADDRESS ON FILE


BARHOUSH EL BEAINO, NIHAL               ADDRESS ON FILE

BARI, HRITUJA                           ADDRESS ON FILE

BARODAWALA, MIQDAD                      ADDRESS ON FILE

BARRANCO, ROBERT                        ADDRESS ON FILE
BARRETO, CARLOS                         ADDRESS ON FILE
BARRETO, MANUEL                         ADDRESS ON FILE
BARRIOS, MARIA                          ADDRESS ON FILE
BARROSO, VERONICA BRUNA                 ADDRESS ON FILE

BARTIROMO, JENI                         ADDRESS ON FILE
BASAVALINGAPPA VIJAYALAKSHMI, DEEPTHI   ADDRESS ON FILE
BASSETT AVIAION SERVICES, INC           16740 PARKER ROAD                                                                                                     HOMER GLEN        IL           60491
BASTE, ADRIAN                           ADDRESS ON FILE
BASTIER, RÉMI                           ADDRESS ON FILE
BASU, ARKO                              ADDRESS ON FILE
BATALHA FILHO, CELIO PEREIRA            ADDRESS ON FILE


BATES, ALLEN                            ADDRESS ON FILE
BAUDISCH, DIANA                         ADDRESS ON FILE
BAUZON, JUDY                            ADDRESS ON FILE
BAY AREA FILM SOCIETY                   1629 9TH AVENUE WEST                                                                                                  ASHLAND           WI           54806
BBC WORLD SERVICE DUBAI                 DUBAI                              PO BOX 34780                                                                       DUBAI                                         UNITED ARAB EMIRATES
BCDE LIMITED                            RM 803, 8/F., NO.4‐5 KNUTSFORD                                                                                        HONG KONG                                     CHINA
                                        TERRACE, TSIM SHA TSUI, KOWLOON

BDO AUCKLAND                            LEVEL 8                            120 ALBERT STREET                                                                  AUCKLAND                       1140           NEW ZEALAND
BDO UNICON BUSINESS SERVICES ZAO        11757 MOSCOW WARSHAVSKOYE                                                                                             SHOSSE                         125            RUSSIA
BEARDEDFISCH, LLC                       BEARDEDFISCH, LLC                  7385 COUNTY ROAD 108                                                               KAUFMAN           TX           75142
BEAUREGARD, PABLO                       ADDRESS ON FILE
BEAUTIFICATION THRU VEGETATION          636 CRESTMOORE PLACE                                                                                                  VENICE            CA           90291




                                                                                                                        Page 11 of 137
                                                                 Case 20-11835-JTD                               Doc        44 Filed 07/22/20
                                                                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                 Page 16 of 141
                                                                                                                       Consolidated Creditor Matrix



                     Name                                   Address1                       Address2                        Address3                   Address4                City        State     PostalCode               Country
BEAVER‐GALLAGHER, JOSHUA                       ADDRESS ON FILE
BEAZLEY INSURANCE COMPANY, INC.                ATTN: CLAIMS                      30 BATTERSON PARK ROAD                                                            FARMINGTON        CT           06032
Beazley USA Services                           30 BATTERSON PARK ROAD                                                                                              FARMINGTON        CT           06032
BECKER FILM GROUP PTY LTD                      BECKER FILM GROUP PTY LTD         SUITE 8, 171 ‐ 185 GLOUCESTER                                                     THE ROCKS                      NSW 2000       AUSTRALIA
                                                                                 ST
BEE CONCEPT LLC                              8200 NW 41 STREET SUITE 200                                                                                           DORAL             FL           33166
BEHLMAN ELECTRONICS INC                      BEHLMAN ELECTRONICS INC.            80 CABOT COURT                                                                    HAUPPAUGE         NY           11788
BEIJING AIRMEDIA FILM AND TV CO LTD          15 SKY PLAZA                        45 DONGZHIMENWAI STREET                                                           BEIJING                        100027         CHINA
BEIJING HAIRUN PICTURES CO LTD               5/F, HAIRUN MEDIA BUILDING,         ANYUAN NO.5, ANHUI BEILI,                                                         BEIJING                        100101         CHINA
BEIJING IQIYI SCIENCE & TECHNOLOGY CO LTD    6/F, IQIYI INNOVATION BUILDING,     NO.2 HAIDIAN NORTH 1ST                                                            BEIJING                        100080         CHINA
                                             NO.2 HAIDIAN NORTH 1ST STREET       STREET, HAIDIAN DISTRICT
BEIJING LAN CREATE FUTURE CULTURE & MEDIA CO RM 2802, TOWER A, SOHO NEW          CHAOYANG DIST                                                                     BEIJING                                       CHINA
LTD                                          TOWN, JIANGUO RD.88
BEIJING XURI‐DACHENG MOVIE CULTURE COMPANY NORTH GATE OF NO.8 COURTYARD          FENGTAI DISTRICT                                                                  BEIJING                                       CHINA
LTD                                          LIULIQIAO
BEIN NEO                                     DOHA TOWER                                                                                                            DOHA                                          QATAR
BELAIR, GEOFFROY                             ADDRESS ON FILE
BELANDRIA, FERNANDO                          ADDRESS ON FILE
BELGIAN INSTITUTE FOR POSTAL SERVICES AND    ELLIPSE BUILDING C, 35 BD. DU ROI                                                                                     BRUSSELS                       1030           BELGIUM
TELECOMMUNICATIONS                           ALBERT II
BELMOKHBA COMPANY                            KUWAIT,FREE TRADE ZONE              ARGAN BUSINESS PARK                                                               KUWAIT CITY                    13020          KUWAIT
BENDIS, SCOTT                                ADDRESS ON FILE
BENNETT COLEMAN AND CO LTD                   1ST FLOOR TRADE HOUSE               KAMALA MILLS COMPOUND                                                             MUMBAI                         400013         INDIA
BENTON, ASHLEY                               ADDRESS ON FILE
BERGSTRAND, THOMAS                           ADDRESS ON FILE
BERKLEY ASSURANCE COMPANY                    4820 LAKE BROOK DR STE 100                                                                                            GLEN ALLEN        VA           23060
BERKLEY INSURANCE COMPANY                    475 STEAMBOAT ROAD                                                                                                    GREENWICH         CT           06830
                                             BERKLEY PROFESSIONAL LIABILITY                                      757 THIRD AVENUE, 10TH
BERKLEY PROFESSIONAL LIABILITY               CLAIMS                              C/O CLAIMS DEPARTMENT           FLOOR                                             NEW YORK          NY           10017
BERMAN, RONALD                               ADDRESS ON FILE
BERMUDEZ, CARMEN                             ADDRESS ON FILE
BERNARDES, PEDRO HENRIQUE DA ROCHA           ADDRESS ON FILE

BERROTERAN, JOSUE RAFAEL                       ADDRESS ON FILE
BESANA, SHERIL DOGOLDOGOL                      ADDRESS ON FILE

BESIKTAS KULTUR MERKEZI AS                     AKAT MAHALLESI EBULULA MARDIN     MAYA MERIDYEN PLAZA                                                               ISTANBUL                       34353          UNITED ARAB EMIRATES
                                               CADDESI
BEST ENTERTAINMENT CORP.                       8765 ASH STREET, UNIT 7           ATV PRODUCTIONS LTD.                                                              VANCOUVER         BC           V6P 6T3        CANADA
BESTWICK, ELIZABETH                            ADDRESS ON FILE
BETHUREM, BRETT                                ADDRESS ON FILE
BETRIA INTERACTIVE LLC                         14271 JEFFREY ROAD # 221                                                                                            IRVINE            CA           92620
BEYOND RIGHTS DISTRIBUTION                     53‐55 BRISBANE STREET                                                                                               SURREY HILLS                   2010           AUSTRALIA
BEYONDTRUST CORPORATION                        BEYONDTRUST CORPORATION           11695 JOHNS CREEK PARKWAY                                                         JOHNS CREEK       GA           30097

BGP RELEASING LLC                              1717 MCKINNEY AVENUE, STE 1450                                                                                      DALLAS            TX           9003875202
BHAGAT, ROMA                                   ADDRESS ON FILE
BHALLA, PARUL                                  ADDRESS ON FILE
BHAMARE, INDRANIL                              ADDRESS ON FILE

BHANUSHALI, DIVYA                              ADDRESS ON FILE
BHARAT AVIATION PRIVATE LIMITED                1, JEROMEVILLA, M.GHANEKAR MARG, VILLE PARLE EAST                                                                   MUMBAI                         400057         INDIA

BHARDWAJ, VINAY                                ADDRESS ON FILE

BHARSHANKAR, BHAGWAN                           ADDRESS ON FILE
BHASKAR, DHANASHREE                            ADDRESS ON FILE

BHATT, MAITREY                                 ADDRESS ON FILE

BHAYANI, PARVA UDAYKUMAR                       ADDRESS ON FILE
BHOSLE, SANTOSH                                ADDRESS ON FILE
BIANCO, PAMELA GEORGINA                        ADDRESS ON FILE
BIG FAT PRODUCTIONS, L.L.C.                    233 WILSHIRE BOULEVARD            SUITE 450                                                                         SANTA MONICA      CA           90401
BIG IDEA INC.                                  DREAMWORKS ANIMATION LLC          1000 FLOWER STREET                                                                GLENDALE          CA           91201
BIG WEDDING LLC                                233 WILSHIRE BLVD,SUITE 450                                                                                         SANTA MONICA      CA           90401
BIGBOXX.COM LTD                                620 CASTLE PEAK RD                                                                                                                                                HONG KONG
BILYK, BRIDGET                                 ADDRESS ON FILE




                                                                                                                             Page 12 of 137
                                                              Case 20-11835-JTD                             Doc        44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                            Page 17 of 141
                                                                                                                  Consolidated Creditor Matrix



                     Name                                 Address1                     Address2                       Address3                   Address4                City        State     PostalCode                  Country
BIN ABU BAKAR, MUHAMMAD AIDIL AKMAL         ADDRESS ON FILE
BINAYKIA, SUMEDHA                           ADDRESS ON FILE
BINGHAM AVIATION SERVICES LLC               905 W RUFINA COURT                                                                                                NIXA              MO           65714
BIP CORPORATION                             1225 LINDA VISTA DR                                                                                               SAN MARCOS        CA           92078
BISCO INDUSTRIES                            1500N LAKEVIEW AVENUE                                                                                             ANAHEIM           CA           92807
BISCO INDUSTRIES                            P O BOX 68062                                                                                                     ANAHEIM           CA           92817
BITAS DE OLIVEIRA, PAULO DE TARSO IZIDORO   ADDRESS ON FILE

BKM                                         AKAT MAHALLESI EBULULA MARDIN    MAYA MERIDYEN PLAZA                                                              ISTANBUL                       34353             UNITED ARAB EMIRATES
                                            CADDESI
BLACKLINE SYSTEMS INC                       21300 VICTORY BLVD, 12TH FLOOR                                                                                    WOODLAND HILLS    CA           91367
BLACKMON, BLAIR                             ADDRESS ON FILE
BLACKSTAR TV (PTY) LTD                      HILL ON EMPIRE, 16 EMPIRE ROAD   PARKTOWN                                                                         JOHANNESBURG                   2193              SOUTH AFRICA
                                            280 SOUTH MANGUM STREET SUITE
BLACKWELL PARTNERS LLC SERIES A             210                                                                                                               DURHAM            NC           27701
BLAIN, FREDERIC                             ADDRESS ON FILE
BLANCO, FEDERICO                            ADDRESS ON FILE
BLANCO, JAQUELINE                           ADDRESS ON FILE
BLANCO, ROXANA                              ADDRESS ON FILE
BLAZQUEZ, MARIANO                           ADDRESS ON FILE

BLESSED RAWLINGS MATUMBU                    2089 MUPFUTI ROAD, NEW                                                                                            HARARE                         00263             ZIMBABWE
                                            MARLBOROUGH
BLETTEL, SHANE                              ADDRESS ON FILE

BLIGHT, MATTHEW                             ADDRESS ON FILE
BLILEY TECHNOLOGIES INC                     2545 WEST GRANDVIEW BOULEVARD                                                                                     ERIE              PA           16506

BLOCK 2 DISTRIBUTION LTD                    100 CYBERPORT ROAD               CYBERPORT 3 CORE F                                                               HONG KONG                      999077            HONG KONG
BLOKDYK JR., ANTHONY                        ADDRESS ON FILE
BLOOMBERG FINANCE LP                        P.O. BOX 416604                                                                                                   BOSTON            MA           02241‐6604
BLOOMBERG LP                                731 LEXINGTON AVENUE                                                                                              NEW YORK          NY           10022
BLOUIN, PIERRE‐OLIVIER                      ADDRESS ON FILE
BLUE 105 CORPORATION                        1434 SPRUCE STREET               SUITE 100                                                                        BOULDER           CO           80302
BLUE 105 CORPORATION                        200 UNION BLVD.                  SUITE 200                                                                        LAKEWOOD          CO           80228
BLUE ANT INTERNATIONAL                      BAMSI                            130 MERTON STREET, 2ND                                                           TORONTO           ON           M4S 1A4           CANADA
                                                                             FLOOR
BLUE ANT MEDIA SOLUTIONS                    BAMSI                            130 MERTON STREET, 2ND                                                           TORONTO           ON           M4S 1A4           CANADA
                                                                             FLOOR
BLUE BOX INTERNATIONAL, LLC                 10990 WILSHIRE BLVD, 8TH FLOOR                                                                                    LOS ANGELES       CA           90024
BLUE CROSS                                  183 QUEEN'S ROAD CENTRAL                                                                                                                                           HONG KONG
BLUE LAKE MANAGEMENT INC                    BLUE LAKE MANAGEMENT INC.        P.O.BOX 660675 #90691                                                            DALLAS            TX           75266‐0675
BLUE STAR LIMITED                           9/A GHATKOPAR LINK ROAD,                                                                                          MUMBAI                         400072            INDIA
                                            SAKINAKA,
BLUE TURTLE ENTERPRISES INC.                262 DAVENPORT ROAD               2ND FLOOR                                                                        TORONTO           ON           M5R 1J9           CANADA
BM ADS,INC.                                 948 N. CAHUENGA BLVD                                                                                              LOS ANGELES       CA           90038
BMG RIGHTS MANAGEMENT (US) LLC              HARTWIG MASUCH, CEO              6100 WILSHIRE BOULEVARD        SUITE #1600                                       LOS ANGELES       CA                     90048
BMI                                         PO BOX 630893                                                                                                     CINCINNATI        OH           45263‐0893
BMI                                         ATTN: TERESA STRAFFORD‐SCHERER   10 MUSIC SQUARE EAST                                                             NASHVILLE         TN           37203
BNETZA                                      TULPENFELD 4                                                                                                      BONN                           53113           GERMANY
BOARD OF EQUALIZATION                       P.O. BOX 942879                                                                                                   SACRAMENTO        CA           94279‐3535
BOAT ROCKER RIGHTS INC.                     595 ADELAIDE ST. E                                                                                                TORONTO           ON           M5A 1N8         CANADA
BOB JUNG PAINTING INC.                      1109 E BAILEY RD                                                                                                  NAPERVILLE        IL           60565
BOBBY ORE MOTORSPORTC LLC                   10681 US HWY 98                                                                                                   SEBRING           FL           33876
BODNAR, BRAD                                ADDRESS ON FILE
BOEING                                      ANAND MAHENDRA, CFO              100 NORTH RIVERSIDE PLAZA                                                        CHICAGO           IL                     60606
BOEING COMMERCIAL AIRPLANES                 BOEING INTELLECTUAL PROPERTY     700 SO RENTON PLACE MC                                                           RENTON            WA           98055
                                            LICENSING COMPANY
BOEING COMMERCIAL AIRPLANES                 FILE 50645                                                                                                        LOS ANGELES       CA           90074‐0645
BOFRATO LIMITED                             18/F, 29 QUEEN'S ROAD CENTRAL    CENTRAL                                                                                                                           HONG KONG
BOFRATO LIMITED                             BOFRATO LIMITED                  4/F UNIT C, YALLY INDUSTRIAL                                                     WONG CHUK HANG                                   HONG KONG
                                                                             BUILDING
BOIERO, ROBERTO                             ADDRESS ON FILE
BOIVIN, OLIVIER                             ADDRESS ON FILE
BOKOV, PAVEL                                ADDRESS ON FILE
BOLE, RAHUL                                 ADDRESS ON FILE

BOLINDA                                     17 MOHR STREET                   TULLAMARINE                                                                      VICTORIA                       3043              AUSTRALIA




                                                                                                                          Page 13 of 137
                                                           Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                          In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                          Page 18 of 141
                                                                                                                Consolidated Creditor Matrix



                    Name                                Address1                          Address2                  Address3                   Address4                 City        State      PostalCode               Country
BOLLORE LOGISTICS USA INC                 PO BOX 276                                                                                                        TORRANCE           CA           90507
BOLLYWOOD TIMES PVT LTD                   S6‐6 & 9 PINNACLE BUSINESS PARK     MAHAKALI CAVES ROAD                                                           MUMBAI                          400049          INDIA
                                                                              SHANTI NAGAR
BOLT DEPOT                                100 RESEARCH ROAD HINGHAM                                                                                         HINGHAM            MA           02043
BOLT, KEVIN                               ADDRESS ON FILE
BOMANBRIDGE MEDIA PTE LTD                 8A SMITH ST #02‐01                                                                                                                                058922          SINGAPORE
BOMGAR CORPORATION                        578 HIGHLAND COLONY PARKWAY         SUITE 300                                                                     RIDGELAND          MS           39157
BONSAI FILMS PTY LTD                      PO BOX 159                                                                                                        ROSEVILLE                       NSW 2069        AUSTRALIA
BOON KWOK SIEN                            ADDRESS ON FILE
BOOTH, HAYDEN                             ADDRESS ON FILE
BOOZER, ANDREA                            ADDRESS ON FILE
BORAGNO, MARIANO                          ADDRESS ON FILE
BORAZO, GUILHERME                         ADDRESS ON FILE
BORGESON, JEFFREY                         ADDRESS ON FILE
BORIS ALTSHUL                             ADDRESS ON FILE
BORISOV, YONKO BORISLAVOV                 ADDRESS ON FILE
BOSQUET, XAVIER                           ADDRESS ON FILE
BOSTWICK, SANDRA                          ADDRESS ON FILE
BOTSWANA COMMUNICATIONS REGULATORY        PLOT 50671 INDEPENDENCE AVENUE                                                                                    GABORONE                                        BOTSWANA
AUTHORITY, BOCRA
BOUCHARD, CHARLES‐ANDRÉ                   ADDRESS ON FILE
BOURDEAU, FREDERIC                        ADDRESS ON FILE
BOUTOT, VINCENT                           ADDRESS ON FILE
BOUTWELL FAY LLP                          1401 DOVE STREET                                                                                                  NEWPORT BEACH      CA           92660
BPG SOLUTIONS GROUP                       3232 NE 6TH STREET                                                                                                POMPANO BEACH      FL           33062
BPO CONSULTING SAC                        BPO CONSULTING SAC                  JR. MARCOS FARFAN N° 3468                                                     INDEPENDENCIA                   01              PERU
BRACKMANN 1992 DESCENDANT S TRUST         1708 MARENGO AVENUE                                                                                               SOUTH PASADENA     CA           91030‐4819
BRAINCHILD PICTURES PTE LTD               1 COLEMAN STREET                    #05‐05 THE ADELPHI                                                                                            179803          SINGAPORE
BRAINSTORM MEDIA                          280 S BEVERLY DRIVE                 SUITE 208                                                                     BEVERLY HILLS      CA           90212
BRANCHAUD, MATHIEU                        ADDRESS ON FILE
BRANDSPRING                               850 ARROYO COURT                                                                                                  PALO ALTO          CA           94306
BRANDWEIN, TERRY                          ADDRESS ON FILE
BRAULT, VICTOR                            ADDRESS ON FILE
BRAVOS PICTURES LTD                       RM 2206, 22/F, KODAK HOUSE II,      39 HEALTHY STREET EAST                                                        NORTH POINT                                     HONG KONG
BRAZOS RIVER SOUTH LIMITED COMPANY        5315 KIAM ST                                                                                                      HOUSTON            TX           77007
BRE HH PROPERTY OWNER LLC                 BLDG ID: 26393                      PO BOX 209259                                                                 AUSTIN             TX           78720‐9259
BRETSCHNEIDER SONJA                       ADDRESS ON FILE
BRIAN N HVID                              ADDRESS ON FILE
BRIAN N HVLD                              ADDRESS ON FILE
BRIAND, MARTIN                            ADDRESS ON FILE
BRIGHTLINK IP                             2970 PEACHTREE ROAD NW, SUITE 300                                                                                 ATLANTA            GA           30305

BRILLER, JEFFREY                          ADDRESS ON FILE
BRINSTER, ROBERT                          ADDRESS ON FILE
BRITISH COLUMBIA MINISTRY OF FINANCE      DIRECTOR, PROVINCIAL SALES TAX      PO BOX 9443 STN PROV GOV                                                      VICTORIA           BC           V8W 9W7         CANADA
BRITO, ARLEY BRIAN                        ADDRESS ON FILE
BRITTON, THOMAS                           ADDRESS ON FILE
BROADBAND ANTENNA TRACKING SYSTEMS, INC   8431 GEORGETOWN RD.                 SUITE 600                                                                     INDIANAPOLIS       IN           46268
BROADRIDGE ICS                            P O BOX 416423                                                                                                    BOSTON             MA           02241
BROADRIDGE INVESTOR COMMUNICATION         PO BOX 416423                                                                                                     BOSTON             MA           02241‐6423
SOLUTIONS, INC.
BROADSIGN INTERNATIONAL LLC               DEPT CH 19886                                                                                                     PALATINE           IL           60055‐9886
BROADWAY VIDEO GROUP                      1619 BROADWAY                       10TH FLOOR                                                                    NEW YORK           NY           10019
BROCK, JEFFREY                            ADDRESS ON FILE
BROCK, TIMOTHY                            ADDRESS ON FILE
BROKEN ARROW MEDIA                        103‐105 HIGH STREET                                                                                               WOODEND                         3442            AUSTRALIA
BROOK FURNITURE RENTAL INC                24997 NETWORK PLACE                                                                                               CHICAGO            IL           60673‐1249
BROOKFIELD                                600‐87 RUE ONTARIO ST. WEST                                                                                       MONTREAL           QC           H2X 0A7         CANADA
BROOKS WINE                               1015 VAQUERO RD                                                                                                   PEBBLE BEACH       CA           93953
BROOKS, AHMED                             ADDRESS ON FILE
BROOKS, COLLEEN                           ADDRESS ON FILE
BROSSEAU‐LIARD, ALEXANDRE                 ADDRESS ON FILE
BROVKIN, DMYTRO                           ADDRESS ON FILE
BROWARD COUNTY                            115 S ANDREWS AVE #A100                                                                                           FT. LAUDERDALE     FL           33301‐1895
                                                                              115 S. ANDREWS AVE., ROOM
BROWARD COUNTY GOVERNMENT                 BUSINESS SERVICES                   114                                                                           FORT LAUDERDALE    FL           33301‐1873
                                          RECORDS, TAXES AND TREASURY         115 S. ANDREWS AVE., ROOM
BROWARD COUNTY GOVERNMENT                 DIVISION                            114                                                                           FORT LAUDERDALE    FL           33301‐1873




                                                                                                                      Page 14 of 137
                                                                 Case 20-11835-JTD                          Doc        44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                            Page 19 of 141
                                                                                                                  Consolidated Creditor Matrix



                   Name                                    Address1                       Address2                    Address3                   Address4              City           State      PostalCode               Country
BROWN UNIVERSITY                              190 HOPE STREET                                                                                                 PROVIDENCE        RI            02912
BROWN, DAVID                                  ADDRESS ON FILE
BROWN, JERRY                                  ADDRESS ON FILE
BROWN, MATTHEW                                ADDRESS ON FILE
BROWN, TERRENCE                               ADDRESS ON FILE
BROWNE, DAVID                                 ADDRESS ON FILE
BRUCE DUNLOP & ASSOCIATES SINGAPORE PTE LTD   2 ALEXANDRA ROAD                  #06‐03                                                                                                        159919          SINGAPORE

BRUCE, SHIREE                                 ADDRESS ON FILE
BRYAN, KATHRINE                               ADDRESS ON FILE
BTI STUDIOS LIMITED                           FLAT A, 2/F,YEUNG YIU             NO. 20 WANG HOI ROAD                                                          KOWLOON BAY                                     HONG KONG
                                              CHUNG(NO.8)INT'L BLDG
BTI STUDIOS LIMITED                           RM1806                            113 ARGYLE STREET                                                             KOWLOON                                         HONG KONG
BTX TECHNOLOGY INC                            5 SKYLINE DRIVE                                                                                                 HAWTHORNE         NY            10532
BUCK AND UNDER MEDIA, LLC.                    3 VISTA BARRANCA                                                                                                RANCHO SANTA      CA            92688
                                                                                                                                                              MARGARITA
BUCK AND UNDER MEDIA, LLC.                    57 LEGACY WAY                                                                                                   RANCHO SANTA      CA            92688
                                                                                                                                                              MARGARITA
BUDGE STUDIOS INC                             55 AVENUE DU MONT‐ROYAL OUEST                                                                                   MONTRÉAL          QC            H2T 2S6         CANADA

BUENA VISTA INTERNATIONAL INC                 ATTN: KURT SCHREINER MC:6103      500 S. BUENA VISTA STREET                                                     BURBANK           CA            91521
BUENA VISTA NON THEATRICAL                    FGW BLD,4305 BUENA VISTA ST       500 S BUENA VISTA ST                                                          BURBANK           CA            91521
BUENA VISTA NON‐THEATRICAL INC                131 SOUTH DEARBORN, 6TH FLOOR                                                                                   CHICAGO           IL            60603
BUENA VISTA NON‐THEATRICAL INC                3800 WEST ALMEDA AVENUE #970                                                                                    BURBANK           CA            91521
                                              (MC6172)
BUENA VISTA NON‐THEATRICAL, INC               3800 WEST ALAMEDA AVENUE          #970 (MC6172)                                                                 BURBANK           CA            91521
BUENO, CLEM                                   ADDRESS ON FILE
BUF TECHNOLOGY                                12335 WORLD TRADE DRIVE STE 11B                                                                                 SAN DIEGO         CA            92128

BUILDING ELECTRICAL SYSTEMS, INC.             5324 W 46TH ST                                                                                                  TULSA             OK            74107
BUKOH MARY                                    ADDRESS ON FILE
BUNDESMINISTERIUM FÜR VERKEHR, INNOVATION     RADETZKYSTRAßE 2                                                                                                VIENNA                          1030            AUSTRIA
UND TECHNOLOGIE
BUNDESNETZAGENTR                              BEHORDENSITZ SIEGE SEAT           TULPENFIELD J                                                                 BONN              DDR           D53113          GERMANY
BURGESS RAWSON                                ADDRESS ON FILE
BURGESS RAWSON                                ADDRESS ON FILE
BURIONI, JUAN                                 ADDRESS ON FILE
BURNETT, DAVID                                ADDRESS ON FILE
BURNS, GREGORY                                ADDRESS ON FILE
BUSAN MBC                                     69 8TH STREET                                                                                                   GAMPORO SUYOUNG                 48276           KOREA, REPUBLIC OF
                                                                                                                                                              BUSAN
BUSAN MUNHWA BROADCASTING CORP                69 8TH STREET GAMPO‐RO            SUYOUNG‐GU                                                                    BUSAN                           48276           KOREA, REPUBLIC OF
BUSH, VALERIE                                 ADDRESS ON FILE
BUSINESS ASSURANCE                            265 SERANGOON CENTRAL DRIVE                                                                                                                     550265          SINGAPORE
BUSINESS BROADCAST NEWS PVT LTD               UNIT 101 WINDSOR                  OFF CST ROAD                                                                  MUMBAI                          400098          INDIA
BUSINESS SYSTEMS                              5800 COOPERS AVE                  MISSISSAUGA                                                                   MISSISSAUGA       ON            L4Z‐2B9         CANADA
BUSINESS SYSTEMS                              6‐964 WESTPORT CRES.              TOSHIBA OFFICE EQUIP.                                                         MISSISSAUGA       ON            L5T 1S3         CANADA
BUSQUE, CEDRICK                               ADDRESS ON FILE
BUSTAMANTE, RAUL                              ADDRESS ON FILE
BUTLER, JENNIFER                              ADDRESS ON FILE
BYRD, JENNIFER                                ADDRESS ON FILE
BZ AEROSPACE INC.                             2900 VALLEY VIEW DR                                                                                             SPRINGDALE        AK            72762
BZDEK, SEAN                                   ADDRESS ON FILE
C.A.Y.R.E.                                    50 WELLINGTON ST.                 YORK REGION EDUCATION                                                         AURORA            ON            L4G 3H2         CANADA
CABALLERO, ALEXANDER                          ADDRESS ON FILE
CABAN, RICHARD                                ADDRESS ON FILE
CABANAS, EDWARD                               ADDRESS ON FILE
CABLE & WIRELESS (SEYCHELLES) LTD             PO BOX 293                                                                                                      GRAND CAYMAN                    KY1‐1104        CAYMAN ISLANDS
CABLE AND WIRELESS (CAYMAN ISLANDS)           PO BOX 293                                                                                                      GRAND CAYMAN                    KY1‐1104        CAYMAN ISLANDS
CABLE ORGANIZER                               5610 NW 12TH AVENUE SUITE 214                                                                                   FT. LAUDERDALE    FL            33309
CABLE TELEVISION NETWORK (CTV) LTD            #225 HARBOR VIEW TOWERS, SAMORA                                                                                 DAR ES SALAAM                                   TANZANIA
                                              AVENUE,
CABLEK INDUSTRIES INC                         1175 TRANSCANADIENNE                                                                                            DORVAL            QC            H9P 2V3         CANADA
CAC SPECIALTY                                 ATTN: WILLIAM KROUPA              250 FILLMORE ST STE 450                                                       DENVER            CO            80206
CACERES, YANINA                               ADDRESS ON FILE
CAI CHANG INTERNATIONAL INC                   6F‐3, NO.56, LANE 258             RUEIGUANG ROAD, NEIHU                                                         TAIPEI                          11491           TAIWAN
                                                                                DISTRICT




                                                                                                                        Page 15 of 137
                                                                   Case 20-11835-JTD                        Doc        44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                            Page 20 of 141
                                                                                                                  Consolidated Creditor Matrix



                       Name                                Address1                           Address2                Address3                   Address4                City        State     PostalCode               Country
CAI, WEILIN                                    ADDRESS ON FILE

CAIN‐STANLEY AND COMPANY                       2039 NORTH CAPELLA COURT                                                                                       COSTA MESA        CA           92626
CALICHE & SON LLC.                             10450 N.W 10TH CT                                                                                              CORAL SPRINGS     FL           33071
CALIFORNIA DEPARTMENT OF TAX AND FEE
ADMINISTRATION                                 450 N St                                                                                                       Sacramento        CA           95814
CALIFORNIA DEPARTMENT OF TAX AND FEE           P.O. BOX 942879                                                                                                SACRAMENTO        CA           94279
ADMINISTRATION
CALIFORNIA DEPARTMENT OF TAX AND FEE
ADMINISTRATION                                 P.O. BOX 942879                                                                                                SACRAMENTO        CA           94279‐6001
CALIFORNIA DEPARTMENT OF TAX AND FEE
ADMINISTRATION                                 SALES & USE TAX                    P.O. BOX 942879                                                             SACRAMENTO        CA           94279
CALIFORNIA EXCURSIONS & TRANSPORTATION, INC.   5328 W. 124TH ST                                                                                               HAWTHORNE         CA           90250

California State Board of Equalization         15350 Sherman Way 250 Van Nuys                                                                                 Van Nuys          CA           91406
CALIFORNIA TAX SERVICE CENTER                  202 E Airport Dr Suite 155                                                                                     San Bernardino    CA           92408
CALIFORNIA TAX SERVICE CENTER                  FRANCHISE TAX BOARD                P.O. BOX 942840                                                             SACRAMENTO        CA           94240‐0040
CALIFORNIA WOMEN'S LAW CENTER                  360 NORTH SEPULVEDA BOULEVARD      SUITE 2070                                                                  EL SEGUNDO        CA           90245

CALISTRU, DRAGOS‐DOMID                         ADDRESS ON FILE
CALLER 7 PTY LTD                               12 SUMMIT AV HAMTON EAST                                                                                       MELBOURNE                                     AUSTRALIA
CALNET TECHNOLOGY GROUP                        9420 TOPANGA BLVD., SUITE 100                                                                                  CHATSWORTH        CA           91311
CALZADA, MELODY                                ADDRESS ON FILE
CAMPBELL, SHANNON                              ADDRESS ON FILE
CAMPDESUÑÉ, LAURA                              ADDRESS ON FILE
CAMPOBASSO, ANTONIO                            ADDRESS ON FILE
CANADA POST CORPORATION                        2701 RIVERSIDE DR., STN 680A       COMMERCIAL REMITTANCE                                                       OTTAWA            ON           K1A 1L7        CANADA
CANADIAN BROADCASTING CORP                     INTERNATIONAL SALES                P.O. BOX 220, STATION A                                                     TORONTO           ON           K7M 6R2        CANADA
CANADIAN E‐RESOURCE SOLUTIONS                  29 DALCOURT DRIVE                                                                                              SCARBOROUGH       ON           M1E 3G9        CANADA
CANAMEDIA (MAGIC LANTERN MEDIA INC)            1540 CORNWALL ROAD                 SUITE 216                                                                   OAKVILLE          ON           L6J 7W5        CANADA
CANBEC COURIER INC                             3490 RUE ASHBY                                                                                                 SAINT‐LAURENT     QC           H4R 2C1        CANADA
CANCHOLA, ERICK                                ADDRESS ON FILE
CANDELARIA, TONYA                              ADDRESS ON FILE
CANEPA, RICARDO                                ADDRESS ON FILE
CANZONETTA, PETER                              ADDRESS ON FILE
CAPCOM                                         185 BERRY STREET, SUITE 1200                                                                                   SAN FRANCISCO     CA           94107
CAPITOL CENTER OF THE ARTS                     44 S MAIN STREET                                                                                               CONCORD,          NH           03301
CAPITOL THEATRE OF GREENEVILLE                 CAPITOL THEATRE OF GREENEVILLE     104 SOUTH MAIN STREET                                                       MEMPHIS           TN           37743
CAPRON, APOLLINE                               ADDRESS ON FILE
CAPSTONE GROUP LLC                             CAPSTONE GROUP LLC                 2049 CENTURY PARK EAST                                                      LOS ANGELES       CA           90067
CAPTIVATE ARABIA                               OFFICE 304                         BUILDING 26                                                                 AMMAN                                         JORDAN
CAPTIVE ENTERTAINMENT                          3111 CAMINO DEL RIO NORTH #400                                                                                 SAN DIEGO         CA           92108
CAPTIVE ENTERTAINMENT                          3111 CAMINO DEL RIO NORTH, SUITE                                                                               SAN DIEGO         CA           92115
                                               400
CAPTIVE ENTERTAINMENT                          450 N. BRAND BLVD,                 STE 600                                                                     GLENDALE          CA           91203
CARACHURE, JULIAN                              ADDRESS ON FILE
CARDINAL, CATHERINE                            ADDRESS ON FILE
CARDONE, ESTEFANIA                             ADDRESS ON FILE
CARDOZ, MARIA                                  ADDRESS ON FILE

CAREER ADVISORY SERVICES                       BLK 357 ADMIRALTY DRIVE            #11‐172                                                                                                    750357         SINGAPORE
CAREER STRATEGIES TEMPORARY INC.               719 N. VICTORY BLVD                                                                                            BURBANK           CA           91502
CARLISLE INTERCONNECT TECHNOLOGIES             29867 NETWORK PLACE                                                                                            CHICAGO           IL           60673‐1298
CARLOS OSORIO                                  ADDRESS ON FILE
CARMONA, MARIANA                               ADDRESS ON FILE
CAROL ELECTRIC CO., INC.                       3822 CERRITOS AVENUE                                                                                           LOS ALAMITOS      CA           90720
CARPENTER, DANICK                              ADDRESS ON FILE
CARPIO, ARMANDO WILFRIDO                       ADDRESS ON FILE
CARRENO, DAVID                                 ADDRESS ON FILE
CARRERAS, ROBERTO                              ADDRESS ON FILE
CARRETERO, AILEEN                              ADDRESS ON FILE
CARRIZO, AGUSTIN                               ADDRESS ON FILE
CARROLL, PAUL                                  ADDRESS ON FILE
CARTER, ADRIAN                                 ADDRESS ON FILE
CARVALHO DE SA, BRUNO                          ADDRESS ON FILE


CASATARANTULA S.A.S                            CARRERA 25 #40‐56                  APT 301                                                                     BOGOTA                         111321         COLOMBIA




                                                                                                                        Page 16 of 137
                                                                     Case 20-11835-JTD                           Doc        44 Filed 07/22/20
                                                                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                 Page 21 of 141
                                                                                                                       Consolidated Creditor Matrix



                    Name                                         Address1                          Address2                Address3                   Address4                City        State     PostalCode                  Country
CASE DIGITAL ENTERTAINMENT LIMITED               JOHN GREAT COURT HOUSE 4 OBA                                                                                      LEKKI                                            NIGERIA
                                                 AMUSA ROAD IDADO ESTATE
CASSI, ISMAEL                                    ADDRESS ON FILE
CASTAGNIER, FABIEN                               ADDRESS ON FILE
CASTANO, BRANDON                                 ADDRESS ON FILE
CASTELLANOS, ADAM                                ADDRESS ON FILE
CASTELLANOS, LUIS                                ADDRESS ON FILE
CASTILLO VASSALLO, ALEX ANTHONY                  ADDRESS ON FILE
CASTINEIRAS, JOSE RAMON                          ADDRESS ON FILE
CASTROGIOVANNI, LUIS MAXIMILIANO                 ADDRESS ON FILE
CASTUS                                           165 NE JUNIPER STREET STE 101                                                                                     ISSAQUAH          WA           98027
CATCHPOINT SYSTEMS INC                           228 PARK AVENUE SOUTH 28080                                                                                       NEW YORK          NY           10003
CATHAY                                           230, Victoria Street, #11‐01/02 Bugis                                                                                                            188024            Singapore
                                                 Junction Towers
CAVALCANTE, CHRISTIAN RODRIGUES                  ADDRESS ON FILE


CAYA, DOMINIC                                    ADDRESS ON FILE
CBC RADIO CANADA                                 P.O BOX 6095, SUCCURSALE A                                                                                        MONTREAL                       H3C 455           CANADA
CBC TELEVISION CO. LTD                           1‐2‐8 SHINSAKAE                         NAKA‐KU                                                                   NAGOYA                         460‐8405          JAPAN
CBS BUTLER LTD                                   KING'S MILL, KING'S MILL LANE           SOUTH NUTFIELD                                                            REDHILL                        RH1 5NB           UNITED KINGDOM
CBS FILMS                                        2700 COLORADO AVE.                                                                                                SANTA MONICA      CA           90404
CBS INC.                                         REGINA BERRY MGR BUS AFF                7800 BEVERLY BLVD.                                                        LOS ANGELES       CA           90036
CBS INC.                                         ROBERT BAKISH, PRESIDENT & CEO          51 W. 52ND STREET                                                         NEW YORK          NY                     10019
CBS INTERACTIVE LLC                              24670 NETWORK PLACE                                                                                               CHICAGO           IL           60673‐1246
CBS STUDIOS INC                                  555 MELROSE AVENUE                                                                                                HOLLYWOOD         CA           90038
CBS STUDIOS INC (TV)                             BANK ONE, NA PROCESSING                 PO LOCKBOX 100386                                                         PASADENA          CA           91189
CBS STUDIOS INC.                                 C/O BANK ONE, NA                        PO BOX 100673                                                             PASADENA          CA           91189
CBS STUDIOS INC. (AIRLINES)                      2450 COLORADO AVENUE                    SUITE 500E                                                                SANTA MONICA      CA           90404
CBS STUDIOS INC. (AIRLINES)                      C/O BANK ONE, NA P.O. BOX 100673                                                                                  PASADENA          CA           91189

CBS STUDIOS INTERNATIONAL                        P.O. BOX 100386                                                                                                   PASADENA          CA           91189
C‐COM SATELLITE SYSTEMS INC                      2574 SHEFFIELD ROAD                                                                                               OTTAWA            ON           K1B 3V7           CANADA
CCT LIFE UNLIMITED                               333 GENEVA PLACE                        WATERFRONT DRIVE ROAD                                                     TORTOLA                        VG1110            VIRGIN ISLANDS
                                                                                         TOWN
CDW CANADA CORP.                                 P.O. BOX 57720                          POSTAL STATION A                                                          TORONTO           ON           M5W 5M5           CANADA
CDW CANADA INC.                                  P.O. BOX 57720                          POSTAL STATION A                                                          TORONTO           ON           M5W 5M5           CANADA
CDW DIRECT, LLC                                  200 NORTH MILWAUKEE AVENUE                                                                                        VERNONHILLS       IL           60061
CDW DIRECT, LLC                                  PO BOX 75723                                                                                                      CHICAGO           IL           60675‐5723
CDW LIMITED                                      PO BOX 75723                                                                                                      CHICAGO           IL           60675‐5723
CEASEX FIRE FIGHTERS                             5 PRESTIGE INDS ESTATE                  BAWDI X LANE                                                              MUMBAI                         400064            INDIA
CEDAR HILL DEVELOPMENTS INC.                     1170 SHEPPARD AVE W 6                                                                                             TORONTO           ON           M3K 2A3           CANADA
CEDARS ART PRODUCTION S.A                        R.R.E. COMMERCIAL, DELAP WING           PO BOX 1405                                                               MAJURO            MH           96960
                                                 SUITE 208
CEDE & CO (FAST ACCOUNT)                         PO POX 20                               BOWLING GREEN STATION                                                     NEW YORK          NY           10004
CELEBRITIES MANAGEMENT PVT LTD                   5TH FLOOR TECHWEB CENTRE                LINK ROAD                                                                 MUMBAI                         400102            INDIA
CELESTIAL FILMED ENTERTAINMENT LTD.              8TH FLOOR, EXCHANGE TOWER, 33           WANG CHIU ROAD                                                            KOWLOON BAY                                      HONG KONG
CELIVEO                                          580 E CORPORATE DRIVE                                                                                             MERIDIAN          ID           83642
CENTER OF THE PERFORMING ARTS                    1 CENTER GREEN                                                                                                    CARMEL            IN           46032
CENTERCUT FILMS LLC                              29 SON BON                                                                                                        LAGUNA NIGUEL     CA           92677
CENTRIC BUSINESS SYSTEMS ‐GS                     CENTRIC BUSINESS SYSTEMS                PO BOX 75222                                                              BALTIMORE         MD           21275‐5222
CENTURY ELECTRIC CO, LLC                         7925 E.HARVARD AVE                      STE E                                                                     DENVER            CO           80231
CENTURY GROUP                                    222 NORTH SEPULVEDA BLVD., #2150                                                                                  EL SEGUNDO        CA           90245

CENTURY LINK                                     AV CARLOS GOMES 141                                                                                               MONT SERRAT                    90480‐003         BRAZIL
CENTURY LINK                                     LEVEL 3 COMMUNICATIONS LLC                                                                                        DENVER            CO           80291‐0182
CENTURY LINK                                     (MTN)‐3YI0U7                            PO BOX 910182                                                             DENVER            CO           80291‐0182
CENTURY LINK                                     PO BOX 2348                                                                                                       SEATTLE           WA           98111‐2348
CENTURY LINK                                     PO BOX 52187                                                                                                      PHOENIX           AZ           85072‐2187
CENTURY LINK                                     PO BOX 910182                                                                                                     DENVER            CO           80291‐0182
CENTURY LINK                                     SAVVIS COMMUNICATIONS CORP.             DBA CENTURYLINK TS                                                        CHICAGO           IL           60693‐0133
CENTURYLINK                                      100 CENTURYLINK DRIVE                                                                                             MONROE            LA           71203
CERCAMON MFZE                                    PO BOX 32                               429 MEDIA CITY                                                            RAS AL KHAIMAH                 32429             UNITED ARAB EMIRATES
CEREBELLUM CORPORATION                           145 CORTE MADERA TOWN CENTER            SUITE 406                                                                 CORTE MADERA      CA           94925
Certain Underwriters at Lloyd's                  Lloyd's, One Lime Street                                                                                          London                         EC3M 7HA          United Kingdom
Certain Underwriters at Lloyd's (RT Specialty)   180 N Stetson Ave, Suite 4600                                                                                     Chicago           IL           60601
CERTIFIED COFFEE SERVICE INC                     PO BOX 23805                                                                                                      FT LAUDERDALE     FL           33307
CERTIFYNATION, INC.                              N53 W24747 S. CORPORATE CIRCLE          P.O. BOX 330                                                              SUSSEX            WI           53089




                                                                                                                             Page 17 of 137
                                                         Case 20-11835-JTD                          Doc        44 Filed 07/22/20
                                                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                    Page 22 of 141
                                                                                                          Consolidated Creditor Matrix



                     Name                        Address1                          Address2                   Address3                   Address4              City              State      PostalCode               Country
CGB COMMUNICTIONS                    2801 OCEAN PARK BOULEVARD                                                                                        SANTA MONICA          CA           90405‐2968
CGP SOLUTIONS                        14TH FLOOR,ONE TAIKOOPLACE        979NKING'S ROAD                                                                QUARRY BAY                                         AUSTRALIA
CGP SOLUTIONS                        PO BOX 5356                                                                                                      KINGSTON                           2604            AUSTRALIA
CHALKE, ANAND                        ADDRESS ON FILE

CHALWADI, AMRUTA                     ADDRESS ON FILE

CHAMBERLAIN, RICHARD                 ADDRESS ON FILE
CHAN KA YAN                          ADDRESS ON FILE
CHAN, CHING FONG                     ADDRESS ON FILE


CHAN, CHUN LI                        ADDRESS ON FILE

CHAN, MING PUI                       ADDRESS ON FILE


CHAN, TIMOTHY                        ADDRESS ON FILE
CHANDRAMORE, SHASHANK                ADDRESS ON FILE

CHANG, ABRAHAM                       ADDRESS ON FILE
CHANG, ERIC                          ADDRESS ON FILE
CHANG, JASON                         ADDRESS ON FILE
CHANNEL B ENTERTAINMENT              CHANNEL B ENTERTAINMENT           21 PRAFULLA SARKAR STREET,                                                     KOLKATA,WEST BENGAL                700072          INDIA
                                                                       2ND FLOOR
CHANNEL HOLDINGS (NEVIS) LLC         11445 E VIA LINDA SUITE 2 #411                                                                                   SCOTTSDALE            AZ           85259‐2654
CHAPELO, ZANT                        ADDRESS ON FILE
CHARLES A. SCRIBNER                  ADDRESS ON FILE
CHARLES, DANIEL                      ADDRESS ON FILE
CHARLOTTE DODSON YOGA                SUITE 1 / 11A FLETCHER STREET     TAMARAMA                                                                       SYDNEY                             2026            AUSTRALIA
CHARRY, CAROL                        ADDRESS ON FILE
CHARTHOUSE LEARNING CORP.            221 RIVER RIDGE CIRCLE                                                                                           BURNSVILLE            MN           55337
CHAU, CHOR YI                        ADDRESS ON FILE

CHAUDHARI, LOKESH                    ADDRESS ON FILE

CHAUSOVSKY, DMITRY                   ADDRESS ON FILE
CHAVAN, MANASI                       ADDRESS ON FILE

CHAVAN, SAKHARAM                     ADDRESS ON FILE

CHAVAN, VIJAY                        ADDRESS ON FILE

CHEE, CARMEN, KAR LING               ADDRESS ON FILE

CHEN, AMY                            ADDRESS ON FILE
CHENIER, STEPHANE                    ADDRESS ON FILE
CHERUYOT, WESLEY KIPLANGAT           ADDRESS ON FILE
CHEVAVIROJ, DENDUANG                 ADDRESS ON FILE
CHGOURA, KARIM                       ADDRESS ON FILE
CHHABRIA, NAMEETA                    ADDRESS ON FILE
CHHABRIA, VISHAL                     ADDRESS ON FILE
CHHATBAR, MADHURI                    ADDRESS ON FILE

CHHAYA, KHUSHALI                     ADDRESS ON FILE

CHIANG HIU HUNG                      ADDRESS ON FILE
CHICAGO INDUSTRIAL TT, LLC           9500 W BRYN MAWR AVE              SUITE 340                                                                      ROSEMONT              IL           60018
Chicago Industrial TT, LLC           9500 W Bryn Mawr Ave                                                                                             Rosemont              IL           60018
CHILDS, MATTHEW                      ADDRESS ON FILE
CHIN, KUAN                           ADDRESS ON FILE
CHINA 3D DIGITAL DISTRIBUTION LTD    1/F, MORRISON PLAZA, 9 MORRISON                                                                                  WANCHAI                                            HONG KONG
                                     HILL RD,
CHINA INTERNATIONAL TELEVISION       ROOM 605, JINGMEN BUILDING        NO 9, YANGFANGDIAN LU                                                          BEIJING                            100038          CHINA
CHINA INTERNATIONAL TV CORPORATION   ROOM 605, JINGMEN BUILDING        NO.9 YANGFANGDIAN LU,                                                          CHINA                                              CHINA
                                                                       BEIJING
CHINACHEM AGENCIES                   35‐38/F, TOWER 2,                                                                                                NT                                                 HONG KONG
CHINATUNES CULTURE INCORPORATED      10F, NO.312, SEC4                 CHUNG HSIAO EAST ROAD                                                          TAIPEI                             106             TAIWAN




                                                                                                                Page 18 of 137
                                                                 Case 20-11835-JTD                                   Doc        44 Filed 07/22/20
                                                                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                           Page 23 of 141
                                                                                                                           Consolidated Creditor Matrix



                     Name                                   Address1                             Address2                      Address3                   Address4                        City         State     PostalCode                Country
CHINESE TELEVISION SYSTEM CULTURE             3/F, NO 100, GUANG‐FU S RD, TAIPEI ,                                                                                           TAIPEI                                           TAIWAN

CHOI KAI TONG                                 ADDRESS ON FILE
CHOI, MAN YAN                                 ADDRESS ON FILE

CHONG, TYRONE                                 ADDRESS ON FILE
CHORGHE, JAGDISH                              ADDRESS ON FILE

CHOW TSZ YIN, JOEY                            ADDRESS ON FILE
CHOW, TSZ YIN                                 ADDRESS ON FILE

CHRIS BROWNE                                  2001 CROSSWIND DRIVE                                                                                                           PLAINFIELD           IL           60586‐2251
CHRIST COMMUNITY CHURCH                       404 SOUTH 108TH AVE                                                                                                            OMAHA                NE           68154
CHRISTENSEN, BENJAMIN                         ADDRESS ON FILE
CHROMA SYSTEMS SOLUTIONS                      19772 PAULING                                                                                                                  FOOTHILL RANCH       CA           92610
CHRONICLE GRAPHICS INC. DBA ONEPAGER          8210 KEARNEY ST.                                                                                                               CENTENNIAL           CO           80112
CHU, RAN                                      ADDRESS ON FILE
CHU, STEPHEN                                  ADDRESS ON FILE
CHUBB                                         P.O. BOX 5105                                                                                                                  SCRANTON             PA           18505‐0518
Chubb Group of Insurance Companies            100 SOUTH STREET, SUITE 1800                                                                                                   MINNEAPOLIS          MN           55402‐1225
CHUBB NATIONAL INSURANCE CO                   202 HALLS MILL ROAD                                                                                                            WHITEHOUSE STATION   NJ           08889
Chubb North American Claims                   P.O. BOX 5122                                                                                                                  SCRANTON             PA           18505‐0554
                                              ATTENTION: CHIEF UNDERWRITING          1133 AVENUE OF THE
CHUBB, FINANCIAL LINES                        OFFICER                                AMERICAS, 32ND FLOOR                                                                    NEW YORK             NY           10036
Chugh, LLP                                    Jasmine Dos Santos                     15925 Carmenita Road                                                                    Cerritos             CA           90703
CHUI, PIK YEUN                                ADDRESS ON FILE
CHUMO, TOM BIRGEN                             ADDRESS ON FILE
CHUNGEORAHM FILM CO., LTD                     102‐2206, 211, HANGANG‐DAERO           YONGSAN‐GU                                                                              SEOUL                                            REPUBLIC OF KOREA
CHWALEK, BARTHOLOMEW                          ADDRESS ON FILE
CIDES, DANIEL EDUARDO                         ADDRESS ON FILE
CIGNA BEHAVIORAL HEALTH                       11095 VIKING DRIVE                     STE 350                                                                                 EDEN PRAIRIE         MN           55344
CIGNA HEALTH AND LIFE INSURANCE COMPANY       900 COTTAGE GROVE ROAD                                                                                                         HARTFORD             CT           06152
CIGNA LIFE INSURANCE                          13680 COLLECTIONS CENTER DRIVE                                                                                                 CHICAGO              IL           60693
CIGNA LIFE INSURANCE                          900 COTTAGE GROVE ROAD                                                                                                         HARTFORD             CT           06152
CIGNA LIFE INSURANCE                          CIGNA LIFE INS. CO. OF NEW YORK        P.O. BOX 41499                                                                          PHILADELPHIA         PA           19103
CIGNA LIFE INSURANCE                          P.O. BOX 782447                                                                                                                PHILADELPHIA         PA           19178
CINE MAGNETICS                                9 W BROAD STREET, SUITE 730                                                                                                    STAMFORD             CT           06902
CINE MAGNETICS DIGITAL & VIDEO LABORATORIES   100 BUSINESS PARK DRIVE                                                                                                        ARMONK               NY           10504‐1750

CINEMA LAB PRODUCTORES AUDIOVISUALES          1600 POST OAK BLVD UNIT 902                                                                                                    HOUSTON              TX           77056
CINEMA MANAGEMENT GROUP                       CINEMA MANAGEMENT GROUP                8383 WILSHIRE BLVD., SUITE                                                              BEVERLY HILLS        CA           90211
                                                                                     320
CINEMA VISION FILMS FZ LLC                    twofour54 Campus, Building No. 1       Sheikh Zayed Street, Opposite   P.O. Box 77809                                                                                           Abu Dhabi ‐ U.A.E.
                                                                                     Khalifa Park
CINEMAGNETICS                                 100 BUSINESS PARK DRIVE                                                                                                        ARMONK               NY           10504‐1750
CINEMAGNETICS                                 CINE MAGNETICS INC.                    9W BROAD STREET                                                                         STAMFORD             CT           06902
CINEMAGNETICS                                 PO BOX 862                                                                                                                     ARMONK               NY           10504
CINENAUTA SA DE CV                            CARRANZA 93 COL. VILLA COYOACAN                                                                                                CIUDAD DE MEXICO                  4000           MEXICO

CINEPLEX INC                                  6095 NORTH SABAL PALM BLVD             SUITE 201                                                                               TAMARAC              FL           33319
CINESKY                                       8560 WEST SUNSET BOULEVARD             SUITE 500                                                                               WEST HOLLYWOOD       CA           90069
CINESKY PICTURES LLC                          11712 MOORPARK STREET, #111                                                                                                    STUDIO CITY          CA           91604
CINESKY PICTURES LLC                          8560 W. SUNSET BLVD., SUITE 500                                                                                                WEST HOLLYWOOD       CA           90069
CINEVIZION                                    CINEVIZION                             5300 MELROSE AVE                                                                        LOS ANGELES          CA           90038
CINTAS CANADA LIMITED                         1110 FLINT ROAD                                                                                                                TORONTO              ON           M3J 2J5        CANADA
CINTAS CORPORATION #684                       P.O. BOX 29059                                                                                                                 PHOENIX              AZ           85038‐9059
CINTAS CORPORATION NO. 2                      PO BOX 630803                          LOC# 062                                                                                CINCINNATI           OH           45263‐0803
CINTAS CORPORATION NO. 2                      P.O. BOX 631025                                                                                                                CINCINNATI           OH           45263‐1025
CISCO SYSTEM CAPITAL CORPORATION              170 WEST TASMAN DRIVE                                                                                                          SAN JOSE             CA           95134
CISION US INC                                 12051 INDIAN CREEK                                                                                                             BELTSVILLE           MD           20705
CIT                                           21146 NETWORK PLACE                                                                                                            CHICAGO              IL           60673‐1211
                                                                                                                     Global Remedial Management 750 Washington Blvd, 7th
Citibank, N.A.
                                              Attn: Dimitris Giannakopoulos          Independent Risk SCO            & Oversight                Floor                        Stamford             CT           06901
CITY OF ALBUQUERQUE                           PO BOX 1985                                                                                                                    ALBUQUERQUE          NM           87103
CITY OF IRVINE, CA                            BUSINESS LICENSING                     1 CIVIC CENTER PLAZA                                                                    IRVINE               CA           92606‐5207
CITY OF KELSO                                 203 S PACIFIC, SUITE 102               PO BOX 819                                                                              KELSO                WA           98626
CITY OF LOS ANGELES                           OFFICE OF FINANCE                      PO BOX 513996                                                                           LOS ANGELES          CA           90051




                                                                                                                                 Page 19 of 137
                                                              Case 20-11835-JTD                            Doc        44 Filed 07/22/20
                                                                                                           In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                           Page 24 of 141
                                                                                                                 Consolidated Creditor Matrix



                     Name                                  Address1                        Address2                  Address3                   Address4                 City            State     PostalCode               Country
                                             200 NORTH SPRING STREET, ROOM
CITY OF LOS ANGELES, CA                      101                                                                                                             LOS ANGELES            CA           90012
CITY OF MIRAMAR                              2300 CIVIC CENTER PLACE                                                                                         MIRAMAR                FL           33025
CITY OF MIRAMAR, CA                          CITY ADMINISTRATION BUILDING      202 C ST.                                                                     SAN DIEGO              CA           92101
CITY OF PRINCETON                            323 MCKINNEY AVE                                                                                                DALLAS                 TX           75407
CITY OF SALEM                                620 FLORIDA STREET                                                                                              SALEM                  VA           24153
City of Santa Ana                            20 CIVIC CENTER PLAZA                                                                                           SANTA ANA              CA           92702
CIVIL AVIATION                               4TH FLOOR BAOBAB TOWER            WARRENS, ST. MICHAEL                                                                                                             BARBADOS
CJ E & M CORPORATION                         11TH FLOOR CJ E&M CENTER          1606 SANGAM‐DONG, MAPO‐                                                       SEOUL                               121‐270        KOREA, REPUBLIC OF
                                                                               GU
CJ E&M CORP                                  1606 CJ E&M CENTER, 7TH FL                                                                                      SANGAM‐DONG, MAPO‐GU                121‐270        KOREA, REPUBLIC OF

CJ E&M CORP                                  870‐13, GWACHEO‐DAERO             SEOCHO‐GU                                                                     SEOUL                               06761          KOREA, REPUBLIC OF
CJ E&M CORP                                  CJ E&M Center 66                  Sangamsan‐ro Mapo‐gu                                                          Seoul                               03926          Korea
CJ E&M CORPORATION                           CJ E&M CENTER 11F                 SANGAM‐DONG, MAPO‐GU                                                          SEOUL                                              REPUBLIC OF KOREA
CJ E&M HONG KONG                             3704‐05, DORSET HOUSE             TAIKOO PLACE, 979 KING'S                                                                                                         HONG KONG
                                                                               ROAD
CJ ENM CORP                                  CJ ENM                            870‐13, GWACHEO‐DAERO                                                         SEOUL                               06761          KOREA, REPUBLIC OF
CJ ENM CORP                                  CJ ENM                            PARNAS TOWER 521                                                              SEOUL                               06164          KOREA, REPUBLIC OF
CJ ENTERTAINMENT                             17 FL. SANGAM‐DONG                MAPO‐GU                                                                       SEOUL                               121‐270        JAPAN
CJ ENTERTAINMENT                             3FI, SINA‐DONG,                   GANGNAM‐GU                                                                    SEOUL                                              REPUBLIC OF KOREA
CLACKET MEDIA FZ L.L.C                       ABU DHABI / KHALIFA PARK          TWOFOUR54 / BUILDING 3                                                        ABU DHABI                                          UNITED ARAB EMIRATES
CLARET, SIMON                                ADDRESS ON FILE
CLARITY ITS,LLC                              CLARITY ITS,LLC                   151 WEST MAIN STREET,STE                                                      CANTON                 GA           30114
                                                                               103
CLARK COUNTY ASSESSOR                        500 S. GRAND CENTRAL PKWY., 2ND   P.O. BOX 551401                                                               LAS VEGAS              NV           89155‐1401
                                             FLOOR
CLARK COUNTY, NV                             PROPERTY TAX                      500 S GRAND CENTRAL PKWY                                                      LAS VEGAS              NV           89106
CLARK, JENNIFER                              ADDRESS ON FILE
CLARK, KELLI                                 ADDRESS ON FILE
CLARK, N'KEYA                                ADDRESS ON FILE
CLARK, TARSHA                                ADDRESS ON FILE
CLASSIC TELEVISION PRODUCTIONS               PO BOX 698                                                                                                      MITTAGONG                           2575           AUSTRALIA
CLASSWATER INC.                              2600 JOHN ST., UNIT 118                                                                                         MARKHAM                ON           L3R 3W3        CANADA
CLEMENT, JEAN‐FRANCOIS                       ADDRESS ON FILE
CLIFF, JASON                                 ADDRESS ON FILE
CLIFTON, WILLIAM                             ADDRESS ON FILE
CLINTON E HOWE                               3057 CORMORANT                                                                                                  PEBBLE BEACH           CA           93953‐2750
CLIPSHOUT                                    27001 PASEO ACTIVO                                                                                              SAN JUAN CAPISTRANO    CA           92675
CLOPPET, CAMILA                              ADDRESS ON FILE
CLOUD HARMONICS                              CLOUD HARMONICS                   2528 QUME DRIVE                                                               SAN JOSE               CA           95131
CLOUDBEES, INC.                              16192 COASTAL HIGHWAY                                                                                           LEWES                  DE           19958
CLOUDCO ENTERTAINMENT                        CLOUDCO ENTERTAINMENT             1468 W. 9TH STREET                                                            CLEVELAND              OH           44113
CLOVER FILMS PTE LTD                         81 UBI AVENUE 4,                  08‐08 UB. ONE,                                                                                                    408830         SINGAPORE
CNA – CLAIMS REPORTING                       CNA – CLAIMS REPORTING                                                                                          CHICAGO                IL           60680‐8317
                                             OPEN BROKERAGE GLOBAL SPECIALTY   125 BROAD STREET – 8TH
CNA INSURANCE COMPANY                        LINES                             FLOOR                                                                         NEW YORK               NY           10004
CNBC INC                                     BANK OF AMERICA                   LOCKBOX 402315                                                                ATLANTA                GA           30384‐2315
CNBC INC                                     USA NETWORK                       BANK OF AMERICA                                                               ATLANTA                GA           30384‐2315
CNMC                                         ALCALÁ 47                                                                                                       MADRID                              28014          SPAIN
COBB, GREGORY                                ADDRESS ON FILE
                                                                               250 FILMORE STREET, SUITE
COBBS ALLEN CAPITAL, LLC DBA CAC SPECIALTY   ATTN: BILLY KROUPA                325                                                                           DENVER                 CO           80206
COCKINS, RYAN                                ADDRESS ON FILE
CODJIA, DOMINIQUE                            ADDRESS ON FILE
COFENSE INC.                                 1602 VILLAGE MARKET BLVD.         SE #400                                                                       LEESBURG               VA           20175

COGENT COMMUNICATIONS UK LTD                 DATA CENTER: 20 MASTMAKER COURT                                                                                 LONDON                              E14 9UB        United Kingdom
COGENT COMMUNICATIONS, INC.                  2450 N St. NW, 4th Floor                                                                                        Washington             DC           20037
COGENT COMMUNICATIONS, INC.                  450 N STREET NW                                                                                                 WASHINGTON             DC           20037
COGENT COMMUNICATIONS, INC.                  COGENT COMMUNICATIONS, INC.     P.O. BOX 791087                                                                 BALTIMORE              MD           21279‐1087
COGENT COMMUNICATIONS, INC.                  PO BOX 791087                                                                                                   BALTIMORE              MD           21279‐1087
COGENT SWITZERLAND                           2450 N STREET NW                                                                                                WASSHINGTON            DC           20037
COHNREZNICK LLP                              1900 AVENUE OF THE STARS, 28TH                                                                                  LOS ANGELES            CA           90067
                                             FLOOR
COLEMAN WORLDWIDE MOVING, LLC                100 EAGLE RIDGE DR                                                                                              MIDLAND CITY           AL           36350
COLLETTE, VIVIANE                            ADDRESS ON FILE
COLLINS NOTARIES                             COLLINS NOTARIES                1680‐1200 MCGILL COLLEGE                                                        MONTREAL               QC           H3B 4G7        CANADA




                                                                                                                       Page 20 of 137
                                                               Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                 Page 25 of 141
                                                                                                                    Consolidated Creditor Matrix



                      Name                                 Address1                          Address2                   Address3                      Address4                City          State      PostalCode               Country
COLOGIX CANADA INC.                           CASE POSTALE / PO BOX 40012         SUCCURSALE CENTRE‐VILLE /                                                        MONTRÉAL            QC            H3C 0K1        CANADA
                                                                                  DOWNTOWN BRANCH
Colorado Department of Labor and Employment
                                         Ellen Golombek, Executive Director       633 17th St., Suite 201                                                          Denver              CO            80202‐3660
Colorado Department of Revenue           1375 Sherman St.                                                                                                          Denver              CO            80261
COLORADO WATER CENTER                    1033 CAMPUS DELIVERY                                                                                                      FORT COLLINS        CO            80523
COLORBIRD INC.                           3‐10‐3 KAMIMEGURO,                       307, MEGURO‐KU,                                                                  TOKYO                             153‐0051       JAPAN
COLOUR WORLD ENTERPRISES                 B‐31 GIRIRAJ INDUTRIAL ESTATE            ANDHERI (EAST)                                                                   MUMBAI                            400093         INDIA
COLOUR WORLD ENTERPRISES                 G‐13, COMMERCIAL COMPLEX, NEAR                                                                                            MUMBAI                            400093         INDIA
                                         AKRUTI TRADE CENTRE, ROAD NO 7, M
                                         I D C, ROAD NO 7,
COLT TECHNOLOGY SERVICES CO LTD          SUMITOMO FUDOSAN TAMACHI                 3 1 35 SHIBAURA                                                                  TOKYO                             108 0023       JAPAN
                                         EKIMAE BLDG
COLT TECHNOLOGY SERVICES CO., LTD        SUMITOMO FUDOSAN TAMACHI                 3‐1‐35 SHIBAURA                                                                  TOKYO                             108‐0023       JAPAN
                                         EKIMAE BLDG
COLT TECHNOLOGY SERVICES CO., LTD        SUMITOMO FUDOSAN TAMACHI                 3‐1‐35 SHIBAURA                                                                  TOKYO                                            JAPAN
                                         EKIMAE BLDG
COLUMBIA CASUALTY COMPANY                22 CENTURY BLVD STE 250                                                                                                   NASHVILLE           TN            37214
COLUMBIA PICTURES INDUSTRIES INC.        10202 W. WASHINGTON BLVD                                                                                                  CULVER CITY         CA            90232
COMBASSON, PHILIPPE                      ADDRESS ON FILE
COMBS, DAVID                             ADDRESS ON FILE
COMCAST COMMUNICATIONS                   1701 JFK BLVD.                                                                                                            PHILADELPHIA        PA            19103
                                         COMCAST HEADQUARTERS COMCAST
COMCAST COMMUNICATIONS                   CENTER                                   1701 JFK BLVD.                                                                   PHILADELPHIA        PA            19103
COMCAST COMMUNICATIONS                   COMCAST                                  PO BOX 71211                                                                     CHARLOTTE           NC            28272
COMCAST COMMUNICATIONS                   PO BOX 21428                                                                                                              EAGAN               MN            55121‐0428
COMCAST COMMUNICATIONS                   PO BOX 3001                                                                                                               SOUTHEASTERN        PA            19398‐3001
COMCAST COMMUNICATIONS                   PO BOX 3005                                                                                                               SOUTHEASTERN        PA            19398‐3005
COMCAST COMMUNICATIONS                   PO BOX 37601                                                                                                              PHILADELPHIA        PA            19101‐0601
COMCAST XOC                              COMCAST XOC                              1323 34TH AVE E                                                                  FIFE                WA            98424
COMED                                    PO BOX 6111                                                                                                               CAROL STREAM        IL            60197‐6111
COMEDIA HOUSE                            8 BAHGAT STREET ‐ HELIOPOLIS                                                                                              CAIRO                                            EGYPT
COMEDY DYNAMICS                          2660 WEST OLIVE AVENUE                                                                                                    BURBANK             CA            91505
COMIC THEATRO                            BAHGAT STREET                            HILOPOLIS                                                                        CAIRO                             002            EGYPT
COMISION NACIONAL DE TELECOMMUNICACIONES AV. VERACRUZ CON CALLE CALI,             URBANIZACIÓN LAS MERCEDES                                                        CARACAS                           1060           VENEZUELA
CONATEL                                  EDIFICIO CONATEL
COMISIÓN NACIONAL DE TELECOMUNICACIONES  EDIFICIO CONATEL, SEXTA AVENIDA                                                                                           COLONIA MODELO      TEGUCIGALPA   15012          HONDURAS
HONDURAS                                 S.O.,
COMITÉ DE REGULATION DES                 ACI 2000 HAMDALLAYE                      BP: 2206                                                                         BAMAKO                                           MALI
TELECOMMUNICATIONS
COMIX WAVE FILMS                         4‐2‐6 8F                                 KOUJIMACHI                                                                                                         1020083        JAPAN
                                                                                  1221 AVENUE OF THE
COMMERCIAL MANAGEMENT LIABILITY               ATTN: CLAIMS DEPARTMENT             AMERICAS                                                                         NEW YORK            NY            10020
                                              ATTN: PROFESSIONAL LINES            1221 AVENUE OF THE
COMMERCIAL MANAGEMENT LIABILITY               UNDERWRITING DEPARTMENT             AMERICAS                                                                         NEW YORK            NY            10020
COMMISSION FOR COMMUNICATIONS REGULATION ONE DOCKLAND CENTRAL, GUILD                                                                                               DUBLIN                            D01 E4X0       IRELAND
                                              STREET,
COMMISSION JUNCTION                           30699 RUSSELL RANCH ROAD            SUITE 250                                                                        WESTLAKE VILLIAGE   CA            91362
COMMISSION NACIONAL DE                        PRESIDENTE FRANCO 780 AND AYOLAS    AYFRA BUILDING                                                                   ASUNCIÓN                                         PARAGUAY
TELECOMMUNICACIONES CONATEL
COMMISSIONER OF TAXATION & FINANCE            C/O NYS WORKER'S COMPENSATION       328 STATE STREET ROOM 331                                                        SCHENECTADY         NY            12305‐2302
                                              BOARD
COMMODITY FUTURES TRADING COMMISSION          THREE LAFAYETTE CENTRE              1155 21ST STREET, NW                                                             WASHINGTON          DC            20581
Commonwealth of Puerto Rico                   Attention Bankruptcy Dept           Apartado 9020192                                                                 San Juan            PR            00902‐0192
Commonwealth of Puerto Rico, Secretary of the OCFI, Unclaimed Property Division   PO Box 11855                                                                     San Juan            PR            00910
Treasury
COMMONWEALTH OF VIRGINIA                      PO BOX 562                          DGS FISCAL SERVICES                                                              RICHMOND            VA            23218‐0562
COMMUNICATIONS & POWER INDUSTRIES             45 RIVER DRIVE                                                                                                       GEORGETOWN          ON            L7G 1J4        CANADA
COMMUNICATIONS & POWER INDUSTRIES             45 RIVER DR                                                                                                          GEORGETOWN          ON            L7G 2J4        CANADA
Communications and Information Technology     Jeddah/Alsalahmah District‐Prince                               North Tower (A) – Floor No.
Commission                                    Sultan Road                         Zahran Business Center      (12) – Office No. (1205)                                                                              Saudia Arabia
COMMUNICATIONS AND INFORMATION                JEDDAH/ ALSALAMAH DISTRICT‐         ZAHRAN BUSINESS CENTER      NORTH TOWER (A)‐ FLOOR NO.                                                                            SAUDI ARABIA
TECHONOLOGY COMMISSION                        PRINCE SULTAN ROAD                                              (12)‐ OFFICE NO (1205)
COMMUNICATIONS AND MEDIA COMMISSION           P.O. BOX 2044                       JADREIAH                                                                         BAGHDAD                                          IRAQ
COMMUNICATIONS AUTHORITY                      36871 INDEPENDENCE AVE                                                                                               LUSAKA                                           ZAMBIA
COMMUNICATIONS AUTHORITY OF SOUTH AFRICA 350 WITCH‐HAZEL AVE                      ECO‐PARK ESTATE                                                                  CENTURION                         0144           SOUTH AFRICA

COMMUNICATIONS COMMISSION OF KIRIBATI         TEMAKIN                                                                                         BETIO                SOUTH TARAWA                                     KIRIBATI
COMMUNICATIONS REGULATORY AUTHORITY           MEHMEDA SPAHE 1, SARAJEVO                                                                                                                              71000          BOSNIA & HERZEGOVINA




                                                                                                                          Page 21 of 137
                                                                  Case 20-11835-JTD                         Doc        44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                            Page 26 of 141
                                                                                                                  Consolidated Creditor Matrix



                 Name                                 Address1                             Address2                  Address3                    Address4                 City        State      PostalCode               Country
COMMUNICATIONS REGULATORY AUTHORITY      SHARIATI STREET, ENTRANCE 22             NEAR SEYED CHANDAN STREET CENTRAL BUILDING                                  TEHRAN                          1631713931      IRAN
MINISTRY OF ICT
COMMUNICATIONS REGULATORY AUTHORITY OF   COMMUNICATIONS HOUSE                     56 ROBERT MUGABE AVENUE                                                     WINDHOEK                        10005           NAMIBIA
NAMIBIA
COMMUNICATIONS REGULATORY AUTHORITY‐INCM PRAÇA 16 DE JUNHO NR.                    340 ‐ MALANGA DISTRICT                                                      848 MAPUTO                                      MOZAMBIQUE

COMMUNICATIONS REGULATORY COMMISSION            COMMUNICATIONS REGULATION         6, GURKO STR.                                                                                                               BULGARIA
                                                COMMISSION 1000 SOFIA
COMMUNITY MEDIA TRUST                           COMMUNITY MEDIA TRUST             PO BOX 27520                                                                WELLINGTON                      6141            NEW ZEALAND
                                                TORCHLIGHT FILMS
COMPASS OFFICE SOLUTIONS LLC                    3320 ENTERPRISE WAY                                                                                           MIRAMAR            FL           33025
COMPETITION COFFEE SYSTEMS INC.                 43‐1111 FINCH AVENUE W                                                                                        TORONTO            ON           M3J 2E5         CANADA
COMPLETE SECURITY SYSTEMS INC                   94 VANDERBURG ROAD                                                                                            MARLBORO           NJ           07746
COMPTROLLER OF INCOME TAX                       SINGAPORE POST CENTRE POST OFFICE P.O. BOX 394                                                                                                914014          SINGAPORE


COMPTROLLER OF MARYLAND                         REVENUE ADMINISTRATION DIVISION P.O. BOX 2171                                                                 ANNAPOLIS          MD           21404
COMPTROLLER OF MARYLAND                         SALES AND USE TAX                 80 CALVERT ST                                                               ANNAPOLIS          MD           21401
COMPUTER AIDED TECHNOLOGY, INC.                 165 ARLINGTON HEIGHTS RD. STE 101                                                                             BUFFALO GROVE      IL           60089

COMPUTERCABLESTORE.COM                          COMPUTERCABLESTORE.COM            550 COMMERCE DRIVE                                                          QUAKERTOWN         PA           18951
COMSEARCH                                       PO BOX 96879                                                                                                  CHICAGO            IL           60693
COMTECH EFDATA CORPORATION                      2114 WEST 7TH STREET                                                                                          TEMPE              AZ           85281
COMTECH XICOM TECHNOLOGY INC                    3550 BASSETT STREET                                                                                           SANTA CLARA        CA           95054
COMWAVE NETWORK INC                             61 WILDCAT RD                                                                                                 TORONTO            ON           M3J 2P5         CANADA
CONCORD NEW HORIZONS                            11600 SAN VICENTE BLVD.                                                                                       LOS ANGELES        CA           90049
CONCRETE SOFTWARE, INC                          7250 METRO BLVD.,                 SUITE 210                                                                   EDINA              MN           55439
CONDOR PRODUCTIONS LTD.                         511‐110 THE ESPLANADE                                                                                         TORONTO            ON           M5E 1X9         CANADA
CONDUENT HR CONSULTING, LLC                     BOX 202617                                                                                                    DALLAS             TX           75320‐2617
CONFLUENCE COUNCIL INC                          128 GRAHAM AVE                                                                                                EAU CLAIRE         WI           54701
Connecticut Connecticut Department of Revenue   25 Sigourney Street                                                                                           Hartford           CT           6106
Services
CONNECTICUT DEPARMENT OF REVENUE                450 COLUMBUS BLVD STE 1                                                                                       HARTFORD           CT           06103
Connecticut Department of Labor                 Sharon Palmer, Commissioner       200 Folly Brook Blvd.                                                       Wethersfield       CT           06109‐1114
Connecticut Department of Revenue               450 Columbus Blvd. Ste. 1                                                                                     Hartford           CT           06103‐
CONNELLA, DAVID                                 ADDRESS ON FILE
CONNER, MICHAEL                                 ADDRESS ON FILE
CONNEX QUEBEC                                   44 EAST BEAVER CREEK ROAD         UNIT 16                                                                     RICHMOND HILL      ON           L4B 1G8         CANADA
CONNIE WOO
                                                ADDRESS ON FILE
Conseil National des Télécommunications         MINISTÈRE DE LA COMMUNICATION     23, AVENUE LAMARTINIÈRE                                                     PORT‐AU‐PRINCE                  6110            HAITI
                                                                                  (BOIS VERNA)
CONSEJO NACIONAL DE TELECOMMUNICACIONES         AV. DIEGO DE ALMAGRO ENTRE                                                                                    QUITO                                           ECUADOR
DE ECUADOR (CONATEL)                            WHYMPER Y ALPALLANA

CONSPIRACAO FILMES S/A                          RUA GUMERCINDO SARAIVA, 64        JARDIM EUROPA                                                               SAO PAULO                       01449070        BRAZIL
CONSULTANTS MANOAHRI INC.                       CHRISTIAN MAARI                   33 AVENUE MAPLEWOOD                                                         MONTRÉAL           QC           H2V 2L9         CANADA
CONTAT, ALEXANDRE                               ADDRESS ON FILE
CONTENTINO MEDIA LLP                            SHEMAROO HOUSE, PLOT#18           MAROL CO‐OP INDL EST                                                        ANDHERI EAST                    400059          INDIA
CONTENTINO MEDIA LLP                            SHEMAROO HOUSE PLOT NO.18         MAROL CO‐OP INDUSTRIAL                                                      MUMBAI                          400059          INDIA
                                                                                  ESTATE
CONTENTS PANDA                                  8/F, DOOSAN BLDG., 726 EONJU‐RO,  GANGNAM‐GU,                                                                 SEOUL                           135714          KOREA, REPUBLIC OF
CONTINENTAL CASUALTY COMPANY                    151 N FRANKLIN ST STE 700                                                                                     CHICAGO            IL           60606‐1915
CONTINENTAL RESOURCES, INC.                     CONTINENTAL RESOURCES, INC.       175 MIDDLESEX TURNPIKE                                                      BEDFORD            MA           01730
Control Air Conditioning Service Corp.          5200 E. LA PALMA AVE.                                                                                         ANAHEIM            CA           92807
CONTROL RISKS GROUP LIMITED                     4TH FLOOR, COTTONS CENTRE         COTTONS LANE                                                                LONDON                          SE1 2QG         UNITED KINGDOM
COOL STOP (INDIA) PVT LTD                       45‐1781 SANGH MITRA CO OP HSG SOC NEW LINK ROAD                                                               MUMBAI                          400058          INDIA

COOLEY LLP                                      101 CALIFORNIA STREET             5TH FLOOR                                                                   SAN FRANCISCO      CA           94111‐5800
COOPER ELECTRIC SUPPLY CO                       666 HIGHWAY 35                                                                                                MIDDLETOWN         NJ           07748
COOPER, MARY                                    ADDRESS ON FILE
COOPERATIVE THEATRES                            6133 ROCKSIDE RD                  STE #201                                                                    INDEPENDENCE       OH           44131
COPE, PAUL                                      ADDRESS ON FILE
CORBIN SATCOM INC                               104 PARKVIEW ST                                                                                               KILGORE            TX           75662
CORESITE SERVICES, INC.                         PO BOX 74338                                                                                                  CLEVELAND          OH           44194‐4338
CORINTH FILMS                                   3117 BURSONVILLE RD.                                                                                          RIEGELSVILLE       PA           18077
CORMIER, MARTIN                                 ADDRESS ON FILE
CORMIER, YOHAN                                  ADDRESS ON FILE




                                                                                                                        Page 22 of 137
                                                             Case 20-11835-JTD                                 Doc        44 Filed 07/22/20
                                                                                                               In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                               Page 27 of 141
                                                                                                                     Consolidated Creditor Matrix



                   Name                                 Address1                       Address2                          Address3                   Address4              City              State      PostalCode               Country
CORNERSTONE ONDEMAND, INC.                 1601 CLOVERFIELD BLVD.           SUITE 620S                                                                           SANTA MONICA          CA           90404‐4082
CORONA, ANGELICA                           ADDRESS ON FILE
COROVAN MOVING AND STORAGE                 12302 KERRAN STREET                                                                                                   POWAY                 CA           92064
CORPORATE CABS LIMITED                     161 MANUKAU ROAD, EPSOM          PO BOX 24319                                                                         AUCKLAND                           1345            NEW ZEALAND
CORPORATE MODULAR SERVICES                 575 N BATAVIA STREET                                                                                                  ORANGE                CA           92868
CORPORATION SERVICE COMPANY (CSC)          PO BOX 13397                                                                                                          PHILADELPHIA          PA           19101‐3397
CORREIA, SYLVIA                            ADDRESS ON FILE
CORTEZ, TANYA                              ADDRESS ON FILE
COTE OUEST AUDIOVISUEL MAURITIUS           MU                                                                                                                                                                       MAURITIUS
COTE QUEST                                 RUE VIVIANE A23 VAL DOYEN COCODY                                                                                      ABIDJAN                                            COTE D'IVOIRE (IVORY COAST)

COUNSELOR CUSTOMS BROKERS LTD.             240‐180 ATTWELL DR.                                                                                                   TORONTO               ON           M9W 6A9         CANADA
COUNTY OF LOS ANGELES                      TREASURER AND TAX COLLECTOR            225 N HILL ST #1                                                               LOS ANGELES           CA           90012
COUNTY OF ORANGE                           PO BOX 1438                                                                                                           SANTA ANA             CA           92702
COUNTY OF VENTURA, CA                      800 S. VICTORIA AVE.                                                                                                  VENTURA               CA           93009
COURTNEY JONES HRYCAY                      14 COLONY ROAD                                                                                                        DARIEN                CT           06820
COUTU, NICOLAS                             ADDRESS ON FILE
                                           6205‐B PEACHTREE DUNWOODY ROAD
COX BUSINESS                               NE                                                                                                                    ATLANTA               GA           30328
COX BUSINESS                               ACCT# 001 7601 051994201               PO BOX 53262                                                                   PHOENIX               AZ           85072‐3262
COX BUSINESS                               PO BOX 53280                                                                                                          PHOENIX               AZ           85072‐3280
CPI US SMP WEST DIVISION                   1938 UNIVERSITY LANE, UNIT C                                                                                          LISLE                 IL           60532
CRAIG, MICHAEL                             ADDRESS ON FILE
CRAWLEY FILMS                              P.O. BOX 398                                                                                                          MERRICKVILLE          ON           K0G 1N0         CANADA
CRC                                        26190 ENTERPRISE WAY, BLDG. 100                                                                                       LAKE FOREST           CA           92630
CREATIVE BLOOM DESIGN CORP                 304 INDIAN TRACE #153                                                                                                 WESTON                FL           33326
CREATIVE CENTURY ENTERTAINMENT             3F, NO. 28‐1, LANE 223, SEC.4          ZHONGXIAO E. ROAD                                                              TAIPEI                                             TAIWAN
CREATIVE CENTURY ENTERTAINMENT CO LTD      3F, NO28‐1, LANE 223, SEC.4            ZHONGXIAO E. RD                                                                TAIPEI                                             TAIWAN
CREATIVE CENTURY ENTERTAINMENT CO., LTD.   3F NO. 28‐1 LANE 223, SEC 4                                                                                           TAIPEI                                             TAIWAN
                                           ZHONGXIAO E. RD.
CREATIVE CENTURY ENTERTAINMENT CO., LTD.   5F‐11, NO.20, MINQUAN W.RD.                                                                                           TAIPEI CITY                        104             TAIWAN
CREATIVE CIRCLE, LLC                       28027 NETWORK PLACE                                                                                                   CHICAGO               IL           60673‐1280
CREATIVE CONTENT                           90N MOLLISON STREET                    HATCH WARREN, BASINGSTOKE                                                      MALMSBURY                          VIC 3446        AUSTRALIA

CREATIVE GENERATION                        PO BOX 45005                                                                                                          ABU DHABI                          45005           UNITED ARAB EMIRATES
CREATIVE MARKETING & COMMUNICATION         C/O DEBBIE FAWCETT                     156 HIGHLAND DRIVE, RR1                                                        MARKDALE              ON           N0C 1H0         CANADA
CREATIVE MEDIA SOLUTIONS                   15832 MEADOWSIDE ST.                                                                                                  LA PUENTE             CA           91744
CREATIVE POWER ENTERTAINING                14/F WU ZI BUILDING,                   NO 12 BEI JIAO CHANG HENG                                                      CHINA                              510050          CHINA
                                                                                  ROAD, GUANGZHOU
CREAVEN, KIMBERLY                          ADDRESS ON FILE
CREI                                       18F, 5‐3‐6 AKASAKA                     MINATO ‐ KU                                                                    TOKYO                              107‐0052        JAPAN
CREI INC                                   5‐3‐6 AKASAKA                          MINATO‐KU                                                                      TOKYO                              107‐0052        JAPAN
CRESA GLOBAL, INC.                         1800 M STREET NW SUITE 305                                                                                            WASHINGTON            DC           20036
CRESSALL, ALICIA                           ADDRESS ON FILE
CRESWIN FILM DISTRIBUTORS LTD.             808‐65 SPRING GARDEN AVE.                                                                                             TORONTO               ON           M2N 6H9         CANADA
CRITICAL HUB NETWORKS, INC.                PIO BOX 11278                                                                                                         SAN JUAN              PR           00910
CROATIAN POST AND ELECTRONIC               ROBERTA FRANGEŠA MIHANOVIĆA 9                                                                                         ZAGREB                             10110           CROATIA
COMMUNICATIONS AGENCY
CROTON MEDIA INTERNATIONAL LIMITED         OFFICE F, 6/F, CHINA OVERSEAS          NO. 139 HENNESSY ROAD                                                          WANCHAI                                            HONG KONG
                                           BUILDING
CROWHURST, KEN                             ADDRESS ON FILE
CROWN CASTLE FIBER LLC                     PO BOX 026021                                                                                                         MIAMI                 FL           33102
CRUISE INDUSTRY NEWS                       441 LEXINGTON AVE                      # 809                                                                          NEW YORK              NY           10017
CRUISE LINES INTERNATIONAL ASSOCIATION     1201 F STREET NW, SUITE 250                                                                                           WASHINGTON DC         MD           20004
CRUZ, GERALDINE                            ADDRESS ON FILE
CRUZ, ROBERT                               ADDRESS ON FILE
CRYSTAL CRUISES                            1501 BISCAYNE BLVD SUITE 500                                                                                          MIAMI                 FL           33132
CRYSTAL SPRINGS                            PO BOX 660579                                                                                                         DALLAS                TX           75266
CRYSTAL SPRINGS                            PO BOX 660579                                                                                                         DALLAS                TX           75266‐0579
CSDM                                       3737, RUE SHERBROOKE EST                                                                                              MONTREAL              QC           H1X 3B3         CANADA
CT CORPORATION                             P O BOX 4349                                                                                                          CAROL STREAM          IL           60197‐4349
CT LIEN SOLUTIONS                          PO BOX 301133                                                                                                         DALLAS                TX           75303
CTEKCOM TECHNOLOGY CO.,LIMITED             C Building 6F East, HuaChuangDa        Park,HangChengRoad, Bao'an                                                     ShenZhen, GuangDong                518101          China
                                           Technology                             District
CTI TELEVISION INCORPORATION               2/F, NO.25, SEC 6, MINGCHIUAN E. RD,                                                                                  TAIPEI                                             TAIWAN

CTV                                        187 Chongyang Road                                                                                                    Taipei, Taipei City                                Taiwan
CUENCA, CHRISTELLE                         ADDRESS ON FILE




                                                                                                                           Page 23 of 137
                                                          Case 20-11835-JTD                           Doc        44 Filed 07/22/20
                                                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                      Page 28 of 141
                                                                                                            Consolidated Creditor Matrix



                    Name                             Address1                        Address2                   Address3                   Address4                City         State      PostalCode               Country
CULLIGAN OF SANTA ANA                   911 E COLORADO BLVD SUITE 100                                                                                   PASADENA           CA           91106
CULLIGAN OF SANTA ANA                   PO BOX 2903                                                                                                     WICHITA            KS           67201
CUNHA DE SOUZA, GUILHERME               ADDRESS ON FILE
CUNNINGHAM, DONOVAN                     ADDRESS ON FILE
CUPCAKE DIGITAL INC                     30 IRVING PLACE                                                                                                 NEW YORK           NY           10003
CURRIMBHOY, YASMIN                      ADDRESS ON FILE
CURTIS, DEANNE                          ADDRESS ON FILE
CURTIS, JOHNLEE                         ADDRESS ON FILE
CUTLER, AMANDA                          ADDRESS ON FILE
CUTTER NETWORKS INC                     PO BOX 8022                                                                                                     MADEIRA BEACH      FL           33738‐8022
CWIAKALA, PAUL                          ADDRESS ON FILE
CWK NETWORK                             6849 PEACHTREE DUNWOODY ROAD       BLDG. 4‐150                                                                  ATLANTA            GA           30328

CWT CULLIGAN OF WHEATON                 120 BRIDGE STREET                                                                                               WHEATON            IL           60187‐4845
CYBERCODERS, INC.                       FILE # 54318                                                                                                    LOS ANGELES        CA           90074
CYNOSURE TECHNOLOGIES PRIVATE LIMITED   LGF, 66, AJMERA GARDEN KINGS                                                                                    JAIPUR                          302019          INDIA
                                        ROAD, NIRMAN NAGAR
CYSTIC FIBROSIS FOUNDATION              4550 MONTGOMERY AVENUE, SUITE      ATTN: HELEN JOHNSON, SR.                                                     BETHESDA           MD           20814
                                        1100N                              DIR. FR & DEVELOPMENT
CYXTERA                                 13322 COLLECTION CENTER DRIVE                                                                                   CHICAGO            IL           60693‐0133
CZEREWACZ, MARCELO ALEJANDRO            ADDRESS ON FILE


D SOFTWARE, INC.                        75 E. SANTA CLARA ST.              7TH FLOOR                                                                    SAN JOSE           CA           95113
D. YOLANDE BADRANI TIRANAGAMA           59 HYTHE ROAD                                                                                                                                   557540          SINGAPORE
D.K. HOSPITALITY PVT. LTD.              259 E WING , SOLARIS 1, POWAI,                                                                                  MUMBAI                          400072          INDIA
                                        MUMBAI
D’SOUZA, AARON                          ADDRESS ON FILE

DA CRUZ CERDEIRA, GUSTAVO               ADDRESS ON FILE
DA GRACA, MAURICIO                      ADDRESS ON FILE
DA ROSA MIRANDA, BRUNO                  ADDRESS ON FILE
D'ABREO, VALENTINA                      ADDRESS ON FILE

DAEHAN MEDIAWORLD                       110‐402 GANGSEO HANGANG XI         55 YANGCHEON‐RO 55‐GIL                                                       GANGSEO‐GU                                      REPUBLIC OF KOREA
DAEHAN MEDIAWORLD                       #1211, ISTAR VILLE 2CHA,           KAYANG‐DONG, KANGSEO‐GU                                                      SEOUL                           1480‐1          KOREA, REPUBLIC OF

DAG, JONATHAN                           ADDRESS ON FILE
DAHALE, PRATEEK                         ADDRESS ON FILE

DAHER, JEAN RAYMOND                     ADDRESS ON FILE
DAHL, ROLAND                            ADDRESS ON FILE
DAHLIA SALEM                            ADDRESS ON FILE
DAHLIA SALEM                            ADDRESS ON FILE
DAKHEEL, BASSAM                         ADDRESS ON FILE
DALVI, TEJASWI                          ADDRESS ON FILE

D'AMATO ‐ PICHE, ALEXIS                 ADDRESS ON FILE
DAMERJI, HASSAN                         ADDRESS ON FILE
DAMERVAL, PAUL                          ADDRESS ON FILE
DAMU, PRASHANTI                         ADDRESS ON FILE

DAN HARRINGTON                          427 CALIFORNIA AVENUE #3                                                                                        SANTA MONICA       CA           90403‐3829
DANIEL F SELLECK TRUST                  30770 RUSSELL RANCH RD STE 1                                                                                    WESTLAKE VILLAGE   CA           91362
DANIEL M BAGLEY III                     1600 GEORGE STREET                                                                                              DOWNERS GROVE      IL           60516‐1116
DANIEL, JEAN                            ADDRESS ON FILE
DANIEL, LINCY                           ADDRESS ON FILE

DANIEL, NIXON                           ADDRESS ON FILE

DANISH BUSINESS AUTHORITY               LANGELINIE ALLÉ 17                                                                                              COPENHAGEN                      2100            DENMARK
DANISH SHAH                             ADDRESS ON FILE
DANNEWITZ, BRIAN                        ADDRESS ON FILE
DANNY COLLINS PRODUCTIONS LLC           235 PARK AVENUE SOUTH, 3RD FLOOR                                                                                NEW YORK           NY           10003

DANT, SACHIN                            ADDRESS ON FILE

DANTAS, ANDRE                           ADDRESS ON FILE




                                                                                                                  Page 24 of 137
                                                             Case 20-11835-JTD                            Doc        44 Filed 07/22/20
                                                                                                          In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                          Page 29 of 141
                                                                                                                Consolidated Creditor Matrix



                     Name                              Address1                            Address2                 Address3                   Address4                 City        State     PostalCode             Country
DANTAS, CESAR DE MENDONCA                  ADDRESS ON FILE
DAOUD, RANI                                ADDRESS ON FILE
DAPHNE WILLIAMS                            ADDRESS ON FILE
DAR ALLULUA COMPANY FOR ADVERTISING &      BLOCK 9                             BUILDING 7830                                                                KUWAIT                          73770          KUWAIT
PUBLISHING, DISTRIBUTION, PRODUCTION LLC
DARA MOHTADI                               6036 GITANA AVE                                                                                                  CAMARILLO          CA           93012‐8123
DARJI, ROSHAN                              ADDRESS ON FILE
DARLA KAY CUNNINGHAM                       ADDRESS ON FILE
DARRIN HEMAN                               ADDRESS ON FILE
DARRINGTON, REGINA                         ADDRESS ON FILE
DARSHAN, AMAR                              ADDRESS ON FILE
DARUTHAYAN, ATTHAWIN                       ADDRESS ON FILE
DARWIN, DOUGLAS                            ADDRESS ON FILE
DAS, SUNIL                                 ADDRESS ON FILE
DATA ALLIANCE INC                          DATA ALLIANCE INC                   420 W.INTERNATIONAL ST                                                       NOGALES            AZ           85621
DATA HARDWARE DEPOT                        DATA HARDWARE DEPOT                 506 CHAPALA ST                                                               SANTA BARBARA      CA           93101
DATA SALES CO.,INC.                        DATA SALES CO.,INC,                 3450 WEST BURNSVILLE                                                         BURNSVILLE         MN           55337
                                                                               PARKWAY
DATABASE DIRECTORIES                       588 DUFFERIN AVE.                                                                                                LONDON             ON           N6B 2A4        CANADA
DATABASICS                                 12030 SUNRISE VALLEY DR             SUITE 170                                                                    RESTON             VA           20191
DATALOGICS INC                             101 N WACKER DRIVE SUITE 1800                                                                                    CHICAGO            IL           60606‐7301
                                           CHICAGO,IL 60606‐7301
DATAWEB B.V                                DATAWEB B.V.                        ZWARTELAAN 27                                                                BR VOORBURG                     02271          NETHERLANDS
DATAWEB B.V                                POSTBUS 93464                                                                                                    DEN HAAG           AL           2509           NETHERLANDS
DATUM SYSTEMS                              15 GREAT OAKS BLVD                                                                                               SAN JOSE           CA           95119
DATUM SYSTEMS                              6056 E BASELINE ROAD #160                                                                                        MESA               AR           85206
DAVID AVAKIAN                              ADDRESS ON FILE
DAVID BOUCHARD PUBLIC SCHOOL               460 WILSON ROAD                                                                                                  OSHAWA             ON           L1H 6C9        CANADA
DAVID CUMMINGS                             ADDRESS ON FILE
DAVID FISHER                               ADDRESS ON FILE
DAVID HUMPHREYS                            ADDRESS ON FILE
DAVID HUMPHREYS                            ADDRESS ON FILE
DAVID JONES PRODUCTIONS                    23 STEWARD DRIVE                    P.O. BOX 1093                                                                MORRISBURG         ON           K0C 1XO        CANADA
DAVID M DAVIS                              18815 BEARPATH TRAIL                                                                                             EDEN PRAIRIE       MN           55347‐3460
DAVID YORKE                                ADDRESS ON FILE
DAVIES, JEFFREY                            ADDRESS ON FILE
DAVIES, MAJA                               ADDRESS ON FILE

DAVIES, TERRI                              ADDRESS ON FILE
DAVIS CERTIFICATION SERVICES, LLC          5808 MOSLEY LANE S                                                                                               CRESTVIEW          FL           32539
DAVIS, HELEN                               ADDRESS ON FILE
DAVIS, TERRENCE                            ADDRESS ON FILE
DAYTONA PRODUCTIONS CO.                    MERQAB ‐ BLOCK 3 ‐ KHALED BIN AL‐   MAZAYA TOWER ‐ TOWER 3 ‐                                                     KUWAIT                          00965          KUWAIT
                                           WALEED ST                           FLOOR 20
DBA CONGA                                  P.O. BOX 7839                                                                                                    BROOMFIELD         CO           80021
DBCOM MEDIA INC.                           3691 ST‐DOMINIQUE                   MONTRÉAL                                                                     MONTREAL           QC           H2X 2X8        CANADA
DE CERCHIO, LISA                           ADDRESS ON FILE
DE HAAN, ROBERT                            ADDRESS ON FILE
DE JESUS, JUAN                             ADDRESS ON FILE
DE LA CRUZ, GABRIEL                        ADDRESS ON FILE
DE LA MORENA, MANUEL                       ADDRESS ON FILE
DE LA VEGA GONZALEZ, ALBERTO               ADDRESS ON FILE

DE LAGE LANDEN                             ADDRESS ON FILE
DE SOUSA, FERNANDA                         ADDRESS ON FILE
DE VIGNE BLANCHET, NIKOLAS                 ADDRESS ON FILE
DEAN WILLIAMS                              ADDRESS ON FILE
DEAN, DAVID                                ADDRESS ON FILE
DEAUDELIN, SIMON                           ADDRESS ON FILE
DEBBIE GRATTAN                             ADDRESS ON FILE
DEBBIE MELNYK                              ADDRESS ON FILE
DEDHIA, DAZZLE                             ADDRESS ON FILE

DEEPAK VISHWAKARMA                         ADDRESS ON FILE
DEER HEART FILMS LTD                       812 ROLLESTON STRRET THAMES 3500                                                                                 NEW ZEALAND                     3500           NEW ZEALAND

DEL GUERCIO, CHRISTIAN                     ADDRESS ON FILE
DEL ROSSO, JOSHUA                          ADDRESS ON FILE




                                                                                                                      Page 25 of 137
                                                               Case 20-11835-JTD                                  Doc        44 Filed 07/22/20
                                                                                                                  In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                     Page 30 of 141
                                                                                                                        Consolidated Creditor Matrix



                  Name                                 Address1                             Address2                       Address3                       Address4              City              State      PostalCode                Country
DELAWARE ATTORNEY GENERAL                   ATTN BANKRUPTCY DEPT                   CARVEL STATE OFFICE BLDG       820 N FRENCH ST 6TH FL                               WILMINGTON            DE           19801
DELAWARE ATTORNEY GENERAL                   ATTN BANKRUPTCY DEPT                   CARVEL STATE OFFICE BLDG       820 N FRENCH ST 6TH FL          WILMINGTON           DE                    19801
Delaware Department of Labor                John McMahon Jr., Secretary of Labor                                                                                       Wilmington            DE           19802
                                                                                   4425 N. Market St., 4th FL
Delaware Division of Revenue                Carvel State Office Building           820 North French Street        New Castle County                                    Wilmington            DE           19801
DELAWARE DIVISION OF REVENUE                ATTN: ZILLAH FRAMPTON                  820 N FRENCH ST                                                WILMINGTON           DE                    19801
DELAWARE SEC. OF STATE                      DIVISION OF CORPORATIONS               P O BOX 5509                                                                        BINGHAMTON            NY           13902‐5509
DELAWARE SECRETARY OF STATE                 CORPORATIONS FRANCHISE TAX             PO BOX 898                                                     DOVER                DE                    19903

DELAWARE STATE TREASURY                     ATTN BANKRUPTCY DEPT                   820 SILVER LAKE BLVD STE 100                                                        DOVER                 DE           19904
DELAWARE STATE TREASURY                     ATTN BANKRUPTCY DEPT                   820 SILVER LAKE BLVD STE 100                                   DOVER                DE                    19904
DELBAST, ANTOINE                            ADDRESS ON FILE
DELBUGUET, MATHIEU                          ADDRESS ON FILE
DELCOM (COPISCOPE INC.)                     460, MONTPELLIER                                                                                                           VILLE SAINT‐LAURENT   QC           H4N 2G7         CANADA
DELL                                        C/O DELL USA L.P.                      PO BOX 910916                                                                       PASADENA              CA           91110‐0916
DELL COMPUTER                               P.O. BOX 910916                                                                                                            PASADENA              CA           91110‐0916
DELL FINANACIAL SERVICES LLC                ONE DELL WAY                                                                                                               ROUND ROCK            TX           78682
DELOITTE FINANCIAL ADVISORY SERVICES LLP    555 WEST 5TH STREET                    SUITE 2700                                                                          LOS ANGELES           CA           90013
DELOITTE FINANCIAL ADVISORY SERVICES LLP    P.O. BOX 844742                                                                                                            DALLAS                TX           75284‐4742
DELOITTE S.E.N.C.R.L/S.R.L.                 1190 AVENUE DES CANADIENS‐DE‐          BUREAU 500                                                                          MONTRÉAL              QC           H3B 0M7         CANADA
                                            MONTRÉAL
DELTA AIR LINES, INC.                       PO BOX 101153                                                                                                              ATLANTA               GA           30392‐1153
DELTA ENGINEERING                           13 DRBA WAY                                                                                                                NEW CASTLE            DE           19720
DELUXE DISTRIBUTION CANADA LTD              901 KING STREET WEST                   SUITE 700                                                                           TORONTO               ON           M5V 3H5         CANADA
DELUXE MEDIA                                2400 W. EMPIRE AVE                                                                                                         BURBANK               CA           91504
DELUXE MEDIA                                PO BOX 749663                                                                                                              LOS ANGELES           CA           90074‐9663
DELUXE MEDIA INC                            2400 W. EMPIRE AVE                                                                                                         BURBANK               CA           91504
DELUXE SMALL BUSINESS SALES, INC            3680 VICTORIA STREEET NORTH                                                                                                SHOREVIEW             MN           55126
DELUXE TECHNICOLOR DIGITAL CINEMA INC.      FILE # 56477                                                                                                               LOS ANGELES           CA           90074‐6477
DELUXE TORONTO LTD                          901 KING STREET WEST                   SUITE 700                                                                           TORONTO               ON           M5V 3H5         CANADA
DEMERS BEAULNE, S.E.N.C.R.L.                1800 AVENUE MCGILL COLLEGE             BUREAU 600                                                                          MONTRÉAL              QC           H3A 3J6         CANADA
DEMONGEY, WENDY                             ADDRESS ON FILE
DEMPSEY, PATRICK                            ADDRESS ON FILE
DENARI, MARTIN                              ADDRESS ON FILE
DENISON CONSULTING LLC                      121 W WASHINGTON ST SUITE 201                                                                                              ANN ARBOR             MI           48104
DENNIS KLEINMAN                             ADDRESS ON FILE
DEODHAR, RASHMI                             ADDRESS ON FILE

DEONANAN, DENESH                            ADDRESS ON FILE
Department of Employment Services           Deborah A. Carroll, Director           4058 Minnesota Ave., NE                                                             Washington            DC           20019
DEPARTMENT OF FREQUENCY SPECTRUM            SOKOLOVSKÁ 219 (METRO B, STOP          PRAGUE 9                                                                                                                               CZECH REPUBLIC
MANAGEMENT                                  "VYSOČANSKÁ")
DEPARTMENT OF INFORMATION                   P.O.BOX 737, 3RD FLOOR                 CARAVEL HOUSE                                                                       VICTORIA                                           SEYCHELLES
COMMUNICATIONS TECHNOLOGY
DEPARTMENT OF LABOR & INDUSTRIES            PO BOX 34974                                                                                                               SEATTLE               WA           98124‐6524
DEPARTMENT OF REVENUE SERVICES ‐ STATE OF   DEPARTMENT OF REVENUE SERVICES         450 COLUMBUS BLVD, STE 1                                                            HARTFORD              CT           06103
CONNECTICUT
DEPARTMENT OF TELECOMMUNICATIONS AND        OFFICE OF THE PREMIER ‐        PO BOX 40                                                                                   ALOFI                              9974            NIUE
POST                                        PARLIAMENT BUILDING
DEPILLIS, CASSANDRA                         ADDRESS ON FILE
DEREK R RAMBISSOON                          3524 HOBBS DR                                                                                                              NAPERVILLE            IL           60564‐4162
DESANTIS, MARK                              ADDRESS ON FILE
DESCENDANT ENTERPRISE CO.LTD                DESCENDANT ENTERPRISE CO.LTD   79/62 MUBANPANYA‐INTRA,                                                                     BANGKOK               TN           10510
DESCHAMPS, JULIEN                           ADDRESS ON FILE
DETTMER, MICHAEL                            ADDRESS ON FILE
DEUTSCHE TELEKOM AG                         DEUTSCHE TELEKOM NORTH AMERICA ATTN TREASURY                                                                               DOWNERS GROVE         IL           60515

DEUTSCHE TELEKOM NORTH AMERICA              PO BOX 13217                                                                                                               NEWARK                NJ           07101‐3217
DEVALEKAR, SHRIYA                           ADDRESS ON FILE

DEVAULT, MARC                               ADDRESS ON FILE
DEWAN, BHARAT                               ADDRESS ON FILE
DFG PICTURES, INC.                          1680 VINE STREET                       SUITE 1212                                                                          LOS ANGELES           CA           90028
DG BUSINESS IMPROVEMENT SOLUTIONS, LLC      24385 WILDERNESS OAK                   #9401                                                                               SAN ANTONIO           TX           78258
DHARMA PRODCUTIONS PRIVATE LIMITED          202,2ND FLOOR,SUPREME CHEMBER          OFF VEERA DESIA ROAD,17/18                                                          MUMBAI                             400053          INDIA
                                                                                   SHAH INDUSTRIAL ESTATE




                                                                                                                              Page 26 of 137
                                                             Case 20-11835-JTD                          Doc        44 Filed 07/22/20
                                                                                                        In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                        Page 31 of 141
                                                                                                              Consolidated Creditor Matrix



                      Name                             Address1                         Address2                  Address3                   Address4                City          State     PostalCode               Country
DHAWADE, ROHIT                             ADDRESS ON FILE


D'HAYER, CHRISTOPHE                        ADDRESS ON FILE
DHIMAN, SARIKA                             ADDRESS ON FILE
DHINGRA, GAURAV                            ADDRESS ON FILE


DHL                                        16592 COLLECTIONS CENTER DRIVE                                                                                 CHICAGO             IL           60693
DHL EXPRESS                                16592 COLLECTIONS CENTER DRIVE                                                                                 CHICAGO             IL           60693
DHL EXPRESS (HONG KONG) LTD                P.O. BOX NO.8984                   GENERAL POST OFFICE                                                                                                         HONG KONG
DHL EXPRESS (INDIA) PRIVATE LIMITED        S‐86, IBI HOUSE, CHIMATPADA, MAROL                                                                             MUMBAI                           400059         INDIA
                                           NAKA, ANDHERI ‐ KURLA ROAD,
                                           ANDHERI (E),
DHL EXPRESS (INDIA) PRIVATE LIMITED        S‐86, IBI HOUSE, CHIMATPADA        MAROL NAKA, ANDHERI ‐                                                       MUMBAI                           400059         INDIA
                                                                              KURLA ROAD
DHL EXPRESS (SINGAPORE) PTE LTD            ROBINSON ROAD POST OFFICE          P.O. BOX 2101                                                                                                904101         SINGAPORE
DHL WORLDWIDE EXPRESS                      16592 COLLECTIONS CENTER DR.                                                                                   CHICAGO             IL           60693
DHL WORLDWIDE EXPRESS (DUBAI) LLC          Meydan Road                        Nad Al Sheba1                                                               P.O Box 6252                                    Dubai
DHONGADE, SHUBHANGI                        ADDRESS ON FILE

DHX COOKIE JAR INC.                        207 QUEENS QUAY WEST                 SUITE 550                                                                 TORONTO             ON           M5J 1A7        CANADA
DHX MEDIA                                  235 CARLAW AVENUE                    5TH FLOOR                                                                 TORONTO             ON           M4M 2S1        CANADA
DI CESARE, SONIA                           ADDRESS ON FILE
DI IORIO, ELAINE                           ADDRESS ON FILE
DI PAOLO, TONY                             ADDRESS ON FILE
DIACONO, LEONARDO                          ADDRESS ON FILE
DIAMOND GROOVE PICTURES                    333 MAYFAIR LUXURY APARTMENT                                                                                   CENTURY CITY                                    SOUTH AFRICA
DIAMOND PICTURES INC                       2111 CLUB VISTA PLACE                                                                                          LOUISVILLE          KY           40245
DIAZ DE LEON , GABRIEL                     ADDRESS ON FILE
DIAZ PEREZ, NIKITA                         ADDRESS ON FILE
DIAZ, HERNAN GABRIEL                       ADDRESS ON FILE
DIAZ, PABLO FRANCISCO                      ADDRESS ON FILE
DIAZ, PABLO GERMAN                         ADDRESS ON FILE
DICK CLARK PRODUCTIONS, LLC.               2900 OLYMPIC BLVD                                                                                              SANTA MONICA        CA           90404
DICK, MARGOT                               ADDRESS ON FILE
DICK, MATTHEW                              ADDRESS ON FILE
DIEME, NDEYE HENRIETTE                     ADDRESS ON FILE
DIEZ MORELLO, MARIA LAURA                  ADDRESS ON FILE
DIFALCO, CHAD                              ADDRESS ON FILE
DIFFERENT PERSPECTIVE PRODUCTIONS, INC.    201 S. ORANGE AVE., STE 890                                                                                    ORLANDO             FL           32801
DIFUZE INC.                                2101 STE‐CATHERINE STREET WEST                                                                                 MONTREAL            QC           H3H 1M6        CANADA
DIGHE, ADEEM                               ADDRESS ON FILE

DIGI KEY CORPORATION                       701 BROOKS AVE SOUTH                 BOX 677                                                                   THIEF RIVER FALLS   MN           56701‐0677
DIGI‐KEY CORPORATION                       701 BROOKS AVE SOUTH                 BOX 677                                                                   THIEF RIVER FALLS   MN           56701‐0677
DIGI‐KEY CORPORATION                       DIGI‐KEY ELECTRONICS 2834394         PO BOX 250                                                                THIEF RIVER FALLS   MN           56701‐0250
DIGITAL ENTERTAINMENT PVT LTD              STUDIOS 36 2ND FLOOR                 OM HEERA PANNA                                                            MUMBAI                           400053         INDIA
DIGITAL ENTERTAINMENT WORLD (PRIVATE)      105, 1ST FLOOR, AL‐NOOR ARCADE       MAIN KHAYBAN‐E‐ROOMI                                                      SINDH                            75500          PAKISTAN
LIMITED
DIGITAL GLUE                               30100 TOWN CENTER DR., SUITE 0‐444                                                                             LAGUNA NIGUEL       CA           92677

DIGITAL MEDIA TRUST                        PO BOX 9872                          MARION SQUARE                                                             TE ARO                           6141           NEW ZEALAND
DILIGENT CORPORATION                       1385 BROADWAY, 19TH FLOOR                                                                                      NEW YORK            NY           10018
DIMAILIG, MADISON                          ADDRESS ON FILE
DIMENSION 7 S.A.L. OFFSHORE                HARET SAKHR                                                                                                    JOUNIEH                                         LEBANON
DIMIRJIAN, MEHIR                           ADDRESS ON FILE
DINA HELLERSTEIN                           ADDRESS ON FILE
DINDAL, JOHN                               ADDRESS ON FILE
DINH, VANESSA                              ADDRESS ON FILE
DINTELMAN, KATHERINE                       ADDRESS ON FILE
DIPALI SUBTITLES                           18/303 POONAM SARGAM                 HATKESH OFF MIRA BHYANDAR                                                 THANE                            401107         INDIA
                                                                                ROAD
DIRECT CURRENT MGMT LLC                    DIRECT CRRENT MGMT LLC               80 HANSON PLACE                                                           BROOKLYN            NY           11217
DIRECT TV                                  PO BOX 105249                                                                                                  ATLANTA             GA           30348‐5249
DIRECTION DU CONTRÔLE DES CONCESSIONS ET   STADE LOUIS II ‐ ENTRANCE C 19       AVENUE DES CASTELANS                                                                                                      MONACO
DES TÉLÉCOMMUNICATIONS




                                                                                                                    Page 27 of 137
                                                                      Case 20-11835-JTD                             Doc        44 Filed 07/22/20
                                                                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                       Page 32 of 141
                                                                                                                             Consolidated Creditor Matrix



                       Name                                  Address1                           Address2                         Address3                   Address4               City              State      PostalCode               Country
DIRECTORATE GENERAL OF POSTS AND                  GEDUNG SAPTA PESONA                  JL. MEDAN MERDEKA BARAT                                                           CENTRAL JAKARTA CITY   JAKARTA      10110           INDONESIA
TELECOMMUNICATIONS                                                                     NO.17
DIRECTV                                           PO BOX 105249                                                                                                          ATLANTA                GA           30348‐5249
DIREZIONE GENERALE POSTE E                        VIA VENETO 33                                                                                                          ROME                                00187           ITALY
TELECOMUNICAZIONI
DISCOVERY COMMUNICATIONS                          ONE DISCOVERY PLACE                                                                                                    SILVER SPRING          MD           20910‐1596
DISCOVERY COMMUNICATIONS LLC                      1 DISCOVERY PLACE                                                                                                      SILVER SPRING          MD           20910
DISCOVERY COMMUNICATIONS LLC                      PO BOX 79058                                                                                                           BALTIMORE              MD           21279‐0058
DISCOVERY INTERNATIONAL                           P.O. BOX 79058                                                                                                         BALTIMORE              MD           21279‐0058
DISCOVERY LEARNING ALLIANCE                       DISCOVERY LEARNING ALLIANCE          ONE DISCOVERY PLACE                                                               SILVER SPRING          MD           20910
DISCOVERY NETWORKS                                ONE DISCOVERY PLACE                                                                                                    SILVER SPRINGS         MD           20910
DISCOVERY NETWORKS INTERNATIONAL                  DISCOVERY INTERNATIONAL              PO BOX 79058                                                                      BALTIMORE              MO           21279 0058
DISCOVERY NETWORKS INTL LLC                       ONE DISCOVERY PLACE                  SILVER SPRING                                                                     BALTIMORE              MD           21211
DISH                                              9601 SOUTH MERIDIAN BOULEVARD                                                                                          ENGLEWOOD              CO           80112
DISH                                              ACCT 8255707089154186                PO BOX 94063                                                                      PALATINE               IL           60094‐4063
DISH NETWORK                                      9601 South Meridian Boulevard                                                                                          Englewood              CO           80112
DISNEY                                            500 S. BUENA VISTA ST.                                                                                                 BURBANK                CA           91521‐8132
DISNEY CRUISE LINES                               ATTN: DCL CASH OPERATIONS            PO BOX 10155                                                                      LAKE BUENA VISTA       FL           32830
DISSOLVE LTD.                                     425 78 AVE SW                                                                                                          CALGARY                AB           52V 5K5         CANADA
DISTRIBUTION JUSTE POUR RIRE INC.                 2101 ST‐LAURENT                                                                                                        MONTREAL               QC           H2X 2T5         CANADA
DISTRIBUTION WORKSHOP (HK) LIMITED                UNIT 215, 2/F, INNOCENTRE, 72        TAT CHEE RD                                                                       KOWLOON TONG                                        HONG KONG
District Department of the Environment (DDOE)     1200 First Street NE                                                                                                   Washington             DC           20002
DISTRICT OF SUMMERLAND                            13211                                                                                                                  SUMMERLAND                          V2A 1V1         CANADA
DITURBIDE, EDUARDO                                ADDRESS ON FILE
DIVA, EARLL                                       ADDRESS ON FILE
DIVERSIFIED MEDIA GROUP, LLC                      385 MARKET STREET                                                                                                      KENILWORTH             NJ           07033
DIVINER HOLDINGS PTY LIMITED                      98 RILEY STREET                      DARLINGHURST                                                                      SYDNEY                              NSW 2010        AUSTRALIA
Division of Labor Standards Enforcement and the
                                                  Julie Su, State Labor Commissioner                                                                                     San Francisco          CA           94102‐7004
Office of the Labor Commissioner                                                       455 Golden Gate Avenue, 9th Fl
DIVO TV PRIVATE LIMITED                           16/19 SUBRAMANYA NAGAR FIRST         KODAMBAKKAM                                                                       CHENNAI                             600024          INDIA
                                                  STREET
DIXIT, RACHNA                                     ADDRESS ON FILE
DJAROUD, MAROUA                                   ADDRESS ON FILE
DLA PIPER LLP                                     6225 SMITH AVENUE                                                                                                      BALTIMORE              MD           21209‐3600
DLA PIPER LLP                                     PLOT 5 BLOCK 14                      BASHORUN OKUSANYA                                                                 LAGOS                               101007          NIGERIA
                                                                                       AVENUE
DLA PIPER LLP                                     PO BOX 64029                                                                                                           BALTIMORE              MD           21264‐4029
DLT SOLUTIONS LLC                                 DLT SOLUTIONS LLC                    2411 DULLES CORNER PARK,                                                          HERNDON                VA           20171
                                                                                       SUITE 800
DMM.COM CO., LTD                                  SUMITOMO FUDOSAN ROPPONGI            3‐2‐1,ROPPONGI MINATO‐KU                                                          TOKYO                               106‐6224        JAPAN
                                                  GRAND TOWER 24F
DMV                                               P.O. BOX 942894                                                                                                        SACRAMENTO             CA           94294‐0894
DMW RENEWAL
DNV GL BUSINESS ASSURANCE USA INC                 P.O. BOX 934927                                                                                                        ATLANTA                GA           31193‐4927
DO, DENISE                                        ADDRESS ON FILE
DO, MARIANNE                                      ADDRESS ON FILE
DOCRAT, FATIMA                                    ADDRESS ON FILE

DOCUSIGN                                          221 MAIN STREET                      SUITE 1000                                                                        SAN FRANCISCO          CA           94105
DOCUSIGN                                          221 MAIN ST                          SUITE 100                                                                         SAN FRANCISCO          CA           94105
DOERR, KREG                                       ADDRESS ON FILE
DOLBY LABORATORIES INC                            DOLBY LABORATORIES INC               1275 MARKET ST                                                                    SAN FRANCISCO          CA           94103
DOLLENS, JASON                                    ADDRESS ON FILE
DOLLENS, JONATHAN                                 ADDRESS ON FILE
DOMETIC CORPORATION                               DEPT CH 17587                                                                                                          PALATINE               IL           60055‐7587
DOMINGOS PEDRO ANTONIO INSTITUT ANGOLAIS          AVENIDA DR. ANTÓNIO AGOSTINHO        ZONE C, PRAIA DO BISPO           POSTAL BOX 1459                                  LUANDA                                              ANGOLA
DES COMMUNICATION                                 NETO, NO 25
DOMINGUEZ, ERICK                                  ADDRESS ON FILE
DOMO, INC.                                        772 E UTAH VALLEY DR                                                                                                   AMERICAN FORK          UT           84003‐9773
DONGMO, JEROME                                    ADDRESS ON FILE
DONNELLEY FINANCIAL LLC                           35 WEST WACKER DRIVE                                                                                                   CHICAGO                IL           60601
DONNELLY, KATHERINE                               ADDRESS ON FILE
DONTSOVA, ALONA                                   ADDRESS ON FILE
DOOLITTLE JR., THOMAS                             ADDRESS ON FILE
DOORTEK SYSTEMS, INC.                             1550 S SINCLAIR STREET                                                                                                 ANAHEIM                CA           92806
DOREEN WESTERA                                    ADDRESS ON FILE




                                                                                                                                   Page 28 of 137
                                                                Case 20-11835-JTD                                Doc        44 Filed 07/22/20
                                                                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                 Page 33 of 141
                                                                                                                       Consolidated Creditor Matrix



                    Name                                   Address1                         Address2                       Address3                   Address4                 City        State      PostalCode              Country
DORLING KINDERSLEY PUBLISHING PRIVATE LIMITED 3RD FLOOR, MINDMILL CORPORATE                                                                                        NOIDA                           201301          INDIA
                                              TOWER, PLOT NO ‐ 24A, SEC ‐ 16A,
                                              FILM CITY
DORSCH, BROOK                                 ADDRESS ON FILE
DOS SANTOS GILCELIA                           13135 BROADHURST LOOP #1                                                                                             FORT MYERS         FL           33919
DOSS FLAMINGOSS PTY LTD                       FACTORY 2, 10‐12 MORELAND ROAD      BRUNSWICK EAST                                                                   MELBOURNE          VA           03057

DOTTI, DARIO BERNARDO                         ADDRESS ON FILE
DOUBLE DUTCH MEDIA                            38 WELLINGTON STREET, UNIT #5                                                                                        AURORA             ON           L4G 1H5         CANADA
DOUBLERADIUS,INC                              2022 VAN BUREN AVE                                                                                                   INDIAN TRAIL       NC           28079
DOUGLAS MURRI                                 930 OAK STREET                                                                                                       SUGAR GROVE        IL           60554‐9301
DOUGLAS, ANDRE                                ADDRESS ON FILE
DOVE NET TECHNOLOGIES                         9126 TRAVENER CIRCLE, #100                                                                                           FREDERICK          MD           21704
DOWNTOWN STORAGE, LLC                         1330 EASTAUGH WAY                   SUITE 2                                                                          JUNEAU             AK           99801
DOYLE‐WILDAY, EMILE                           ADDRESS ON FILE


DREAMSCAPE MEDIA, LLC                         1417 TIMBERWOLF DRIVE                                                                                                HOLLAND            OH           43528
DROPBOX, INC.                                 333 BRANNAN STREET                                                                                                   SAN FRANCISCO      CA           94107
DSOUZA, ANSON                                 ADDRESS ON FILE

D'SOUZA, JENNIFER                             ADDRESS ON FILE

D'SOUZA, JUDE                                 ADDRESS ON FILE

DSOUZA, MARIA                                 ADDRESS ON FILE


DTI SOFTWARE FZ ‐ LLC                         DMC BLDG. 9,                        3RD FLOOR, OFFICE 307‐308                                                        DUBAI                                           UNITED ARAB EMIRATES
DU                                            PO BOX 122                                                                                                           DUBAI                           1               UNITED ARAB EMIRATES
DUANE N. BRAGG                                ADDRESS ON FILE
DUARTE GUILLEN, MIGUEL ANTONIO                ADDRESS ON FILE
DUBAI AVIATION CORPORATION (FLYDUBAI)         PO BOX 353                                                                                                           DUBAI                                           UNITED ARAB EMIRATES
DUBAI CREATIVE CLUSTERS AUTHORITY
DUBAI FEDERAL TAX AUTHORITY                   PO BOX 2440                         CENTRAL PARK ‐ DIFC BUSINESS                                                     DUBAI                                           UNITED ARAB EMIRATES
                                                                                  TOWER
DUBASH, KHUSHROW                              ADDRESS ON FILE

DUBE, JEREMY                                  ADDRESS ON FILE
DUBOIS, JAMES                                 ADDRESS ON FILE
DUBREZIL, SHARON                              ADDRESS ON FILE
DUDA PLUMBING SERVICES                        7662 11TH STREET                                                                                                     BUENA PARK         CA           90621
DUGGAN & ASSOCIATES, INC                      11030 JEFFERSON BLVD.,                                                                                               CULVER CITY        CA           90230
DUMENKO, DINA                                 ADDRESS ON FILE
DUMFORD, DENNIS L                             ADDRESS ON FILE
DUMONT, ALEXANDRE DENIS                       ADDRESS ON FILE
DUN & BRADSTREET                              PO BOX 75434                                                                                                         CHICAGO            IL           60675‐5434
DUPERVIL, ABRAAM CHRISTOPHER                  ADDRESS ON FILE
DUPLAN, CHELNY                                ADDRESS ON FILE
DURGA CHAMBERS PREMISES CO‐OP SOCIETY LTD     DURGA CHAMBERS PREMISES CO‐OP       SHOP NO 5 & 6, GR. FLOOR,                                                        ANDHERI (WEST)                  400053          INDIA
                                              SOCIETY LTD                         BHARAT ARC
DURHAM DISTRICT SCHOOL BOARD                  460 WILSON ROAD SOUTH               OSHAWA                                                                           OSHAWA             ON           L1H 6C9         CANADA
DUTHIE ELECTRIC SERVICE CORP.                 2335 E. CHERRY INDUSTRIAL CIRCLE                                                                                     LONG BEACH         CA           90805
DUTTA, OUDAYAN                                ADDRESS ON FILE
DVK INC.                                      3845 NORTHBROOK DRIVE, UNIT F                                                                                        BOULDER            CO           80304
DYMAXION RESEARCH LIMITED                     SUITE 107, 145 HOBSONS LAKE DRIVE                                                                                    HALIFAX            NS           B3S 0H9         CANADA

DYMAXION RESEARCH LIMITED                     5515 COGSWELL STREET                                                                                                 HALIFAX            NS           B3J 1R2         CANADA
DYNAMIC TELEVISION LLC                        145 S. FAIRFAX AVENUE SUITE 404                                                                                      LOS ANGELES        CA           90036
E*TRADE FINANCIAL CORPORATE SERVICES          ATTN: ACCOUNTS RECEIVABLE           P.O. BOX 3512                                                                    ARLINGTON          VA           22203
EA SWISS SARL                                 1100 RUE NOTRE‐DAME OUEST                                                                                            MONTREAL           QC           H3C 1K3         CANADA
EAGLE COMTRONICS, INC                         P.O. BOX 2457                                                                                                        SYRACUSE           NJ           13220‐2457
EAGLE FILMS
EAGLE FINANCIAL SERVICES LTD                  6 TARBERT RD                                                                                                         TORONTO            ON           M2M 2Y2         CANADA
EAGLE HOLDING INTERNATIONAL                   EAGLE HOLDING INTERNATIONAL LTD QUORUM MANAGEMENT                                                                    WELLINGTON         FL           33414

EARTH TOUCH PTY LYD                           16 CRANBROOK CRESCENT,              LA LUCIA RIDGE                                                                                                   4051            SOUTH AFRICA
                                              CRANBROOK PARK




                                                                                                                             Page 29 of 137
                                                                      Case 20-11835-JTD                            Doc        44 Filed 07/22/20
                                                                                                                   In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                   Page 34 of 141
                                                                                                                         Consolidated Creditor Matrix



                   Name                                          Address1                          Address2                  Address3                   Address4              City        State       PostalCode                 Country
EAST CONTINENTAL SUPPLIES                           7955 WEST 20TH AVENUE                                                                                            HIALEAH          FL           33014
EASTERN CARIBBEAN TELECOMMUNICATIONS                LEVEL 5, BAYWALK                   P.O. BOX BW395                                                                RODNEY BAY       GROS ISLET                   SAINT LUCIA
AUTHORITY
E‐CHANNEL                                           8F, HEUNGKUK LIFE INSURANCE CO.    68, SAEMUNAN‐RO, JONGNO‐                                                      SEOUL                         03184           KOREA, REPUBLIC OF
                                                    BLDG.                              GU
ECHO MEDIA                                          DOHA OATAR                         PO BOX 24451                                                                                                                QATAR
ECLIPSE PICTURES INC                                400 SOUTH BEVERLY DRIVE            SUITE 210                                                                     BEVERLY HILLS    CA           90212
ECONOMIC RESEARCH INSTITUTE                         PO BOX 3524                                                                                                      SEATTLE          WA           98124‐3524
ECOVIS ADVISORY PTE LTD                             ECOVIS ADVISORY PTE LTD          100 TRAS STREET 100AM, #14‐                                                                                   079027          SINGAPORE
                                                                                     01
ECOVIS ASSURANCE LLP                                100 TRAS STREET                  100AM #14‐01                                                                                                  079027          SINGAPORE
ECOVIS KDH PARTNERS TUNISIA                         109 RUE TOBER BEN BRAHIM MEZIH 9                                                                                                               1013            TUNISIA

ECOVIS KDH PARTNERS TUNISIA                         109 RUE TOBER BEN RAHIM MEZIH 9                                                                                                                1013            TUNISIA

EDKO FILMS LTD.                                     1212 TOWER II, ADMIRALTY           CENTRE, 18 HARTCOURT ROAD                                                                                                   HONG KONG

EDWARD SHAPIRO                                      ADDRESS ON FILE
EDWARDS, KRISTEN                                    ADDRESS ON FILE
EDWARDS, MATT                                       ADDRESS ON FILE
EFFICIENT IP, INC.                                  1 SOUTH CHURCH STREET, SUITE 400                                                                                 WEST CHESTER     PA           19382

EGAN, DARYL                                         ADDRESS ON FILE
EGEE, KEVIN                                         ADDRESS ON FILE
EGUREN, MARIA NAZARETH                              ADDRESS ON FILE
EINBINDER, ANDREW                                   ADDRESS ON FILE
EJAZ, MUHAMMAD                                      ADDRESS ON FILE

EKTA PATEL
                                                    ADDRESS ON FILE
EL HAJ, LARA                                        ADDRESS ON FILE
ELCEYE ENTERPRISES, INC. D/B/A COLE MEDIA           863 S GRETNA GREEN WAY                                                                                           LOS ANGELES      CA           90049
ELCOME INTERNATIONAL LLC                            DUBAI INVESTMENTS PARK 598‐1121    PO BOX 1788                                                                                                                 UNITED ARAB EMIRATES

ELECTRIC DISTRIBUTION INC                           940 HIGHLAND AVENUE, SUITE A                                                                                     LOS ANGELES      CA           90038
ELECTRO ENTERPRISES,INC.                            P O BOX 26706                       SECTION 4112                                                                 OKLAHOMA CITY    OK           73126‐0706
ELECTRO RENT CORPORATION                            PO BOX 101476                                                                                                    PASADENA         CA           91189‐1476
ELECTRONIC ARTS                                     508 32E AVENUE                                                                                                   MONTREAL         QC           H3B 2E3         CANADA
ELECTRONIC COMMUNICATIONS OFFICE                    EKSPORTA STREET 5                                                                                                RIGA                          LV‐1010         LATVIA
Electronic Communications, Postal and Print media   AUTORITÉ DE RÉGULATION DES          14, RUE GERTY HARCHIMÈDE                                                     PARIS                         75012           FRANCE
distribution Regulatory Authority, ARCEP            COMMUNICATIONS ÉLECTRONIQUES,
                                                    DES POSTES ET DE LA DISTRIBUTION DE
                                                    LA PRESSE (ARCEP)

ELECTUS LLC                                         8800 WEST SUNSET BOULEVARD         7TH FLOOR                                                                     WEST HOLLYWOOD   CA           90069
ELEGANCE LTD                                        SCOTIA CENTRE 4TH FLOOR            PO BOX 268                                                                    GEORGETOWN                                    CAYMAN ISLANDS
ELEMENT MATERIALS TECHNOLOGY MELBOURNE              7780 TECHNOLOGY DR                                                                                               MELBOURNE        FL           32904

ELEVATION PICTURES CORP.                            166 PEARL STREET                   SUITE 300                                                                     TORONTO          ON           M5H 1L3         CANADA
ELEVATION PICTURES CORP.                            317 ADELAIDE STREET WEST           SUITE 520                                                                     TORONTO          ON           M5V 1P9         CANADA
ELHASSASNA, FETHI                                   ADDRESS ON FILE
ELISEO, ROCKY                                       ADDRESS ON FILE
ELITE COMMERCIAL SOLUTIONS                          PO BOX 4325                                                                                                      MIAMI LAKES      FL           33014
ELITE COMMERICAL SOLUTIONS                          PO BOX 4325                                                                                                      MIAMI LAKES      FL           33014
ELITE COMMUNICATION SERVICES, INC.                  102 DEER TREE DRIVE                                                                                              LAFAYETTE        LA           70507
ELITE ELECTRONIC ENGINEERING, INC.                  1516 CENTRE CIRCLE                                                                                               DOWNERS GROVE    IL           60515‐1082
EL‐KACHE, LYNE                                      ADDRESS ON FILE
ELLATION, INC.                                      835 MARKET STREET, SUITE 700                                                                                     SAN FRANCISCO    CA           94103
ELO AUDIOVISUAL                                     AVENIDA BRIGADEIRO                                                                                                                                             BRAZIL
ELO COMPANY                                         RUA DONA ELISA DE MORES MENDES     ALTO DE PINHEIROS                                                             SP                            05449.001       BRAZIL
                                                    802
ELVES, SAMANTHA                                     ADDRESS ON FILE
EMA DESIGN AUTOMATION, INC.                         225 TECH PARK DR                                                                                                 ROCHESTER        NY           14623
EMC ACQUISTION HOLDING LLC                          3044 NORTH COMMERCE PARKWAY                                                                                      HOLLYWOOD        FL           33025
EMC AGGREGATOR LLC                                  888 BOYLSTON STREET                16TH FLOOR                                                                    BOSTON           MA           02199
EMERALD THEATRE/HANNA DEVELOPMENT                   306 S. WASHINGTON AV.‐SUITE 212                                                                                  ROYAL OAK        MI           48067
EMERY C. ARNOLD                                     ADDRESS ON FILE




                                                                                                                               Page 30 of 137
                                                                  Case 20-11835-JTD                                  Doc        44 Filed 07/22/20
                                                                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                     Page 35 of 141
                                                                                                                           Consolidated Creditor Matrix



                    Name                                 Address1                                Address2                         Address3                Address4                   City         State      PostalCode               Country
EMI MUSIC PUBLISHING GROUP SINGAPORE PTE LTD 63 ROBINSON ROAD                        #02‐14B                                                                                                              068894          SINGAPORE

EMLIE COUNCIL                                3577 HEROIC DR                                                                                                            RANCHO PALOS VERDES   CA           90275
EMPEROR ENTERTAINMENT (HK) LTD               28/F EMPEROR GROUP CENTRE               288 HENNESSY ROAD                                                                 WANCHAI                                            HONG KONG
EMPEROR MOTION PICTURES                      28/F EMPEROR GROUP CTR,                 288 HENNESSY ROAD                                                                                                                    HONG KONG
EMPLOYEES STATE INSURANCE CORPORATION        Panchdeep Bhawan                        Comrade Indrajeet Gupta (CIG)                                                     New Delhi                          110 002.        India
                                                                                     Marg,
EMS DIVISION, LLC                            12650 WESTMINSTER AVENUE                                                                                                  SANTA ANA             CA           92706
ENBRIDGE GAS DISTRIBUTION                    PO BOX 644                                                                                                                SCARBOROUGH           ON           M1K 5H1         CANADA
ENCORE INFLIGHT LIMITED                      16A, B2B CENTRE,                 36 CONNAUGHT ROAD WEST                                                                   SHEUNG WAN                                         HONG KONG
ENCORE INFLIGHT LIMITED                      21/F, SHIU FUNG HONG BUILDING    239‐241 WING LOK STREET                                                                                                                     HONG KONG
ENCORE INFLIGHT LIMITED                      UNIT 2302 23/F NEW WORLD TOWER 1 18 QUEEN'S ROAD                                                                          CENTRAL                                            HONG KONG

ENCORE INFLIGHT LTD                          21/F, SHIU FUNG HONG BUILDING           239‐241 WING LOK STREET                                                                                                              HONG KONG
ENCORE TELEVISION ‐ DISTRIBUTION INC         6300 PARK AVENUE, SUITE 406                                                                                               MONTREAL              QC           H2V 4H8         CANADA
ENDLA, MADHAN KUMAR                          ADDRESS ON FILE

ENDURANCE MEDIA LTD                          4A GALATOS ST, NEWTON                   PO BOX 68951                                                                      AUCKLAND                                           NEW ZEALAND
ENDURANCE RISK SOLUTIONS ASSURANCE CO.       1221 AVENUE OF THE AMERICAS                                                                                               NEW YORK              NY           10020
ENERGY AUSTRALIA                             GPO BOX 4491                                                                                                              MELBOURNE                          3001            AUSTRALIA
ENHANCEHCM, LLC                              ENHANCEHCM, LLC                         222 N. PACIFIC COAST                                                              EL SEGUNDO            CA           90245
                                                                                     HIGHWAY
ENTE NACIONAL DE COMMUNICACIONES             AV. ROQUE SÁENZ PEÑA 511 ‐ CABA                                                                                                                              C1035AAA        ARGENTINA
ENTER THE DRAGON LTD                         ENTER THE DRAGON LTD.                   20 AMBERLEY AVE,TE ATATU                                                          AUCKLAND                           0610            NEW ZEALAND
                                                                                     SOUTH
ENTERTAINING POWER CO LTD                    UNIT 01, 5/F, FULLERTON CENTRE,         19 HUNG TO RD                                                                     KWUN TONG                                          HONG KONG
ENTERTAINMENT ID REGISTRY ASSOCIATION        544 HILLSIDE ROAD                                                                                                         REDWOOD               CA           94062
ENTERTAINMENT IN MOTION.                     5455 CENTINELA AVENUE                                                                                                     LOS ANGELES           CA           90066
ENTERTAINMENT MANUFACTURING GROUP            13351 SADDLE RD                                                                                                           FORT MYERS            FL           33913
ENTERTAINMENT ONE CANADA                     134 PETER STREET                        SUITE 700                                                                         TORONTO               ON           M5V 2H2         CANADA
ENTERTAINMENT ONE CANADA                     70 DRIVER RD UNIT 1                                                                                                       BRAMPTON              ON           L6T 5V2         CANADA
ENTERTAINMENT ONE FILMS AUSTRALIA PTY LTD    LEVEL 2, 28‐30 QUEEN STREET                                                                                               CHIPPENDALE                        2008            AUSTRALIA
ENTERTAINMENT ONE FILMS AUSTRALIA PTY LTD    LEVEL 2, 28‐30 QUEEN STREET                                                                                               CHIPPENDALE                        NSW 2008        AUSTRALIA
ENTERTAINMENT ONE TELEVISION INTERNATIONAL   145 KING STREET EAST                    3RD FLOOR                                                                         ONTARIO               ON           M5C 2Y7         CANADA
LTD
ENTERTAINMENT ONE, LLC                       175 BLOOR STREET EAST STE 1400                                                                                            TORONTO               ON           M4W 3R8         CANADA
                                             NORTH TOWER
ENTRACT FILMS                                85, RUE ST‐PAUL OUEST                   SUITE 290                                                                         MONTREAL              QC           H2Y 3V4         CANADA
Environmental Protection Agency              Region 10 (AK, ID, OR, WA)              1200 Sixth Avenue,              Suite 900                                         Seattle               WA           98101
Environmental Protection Agency              Region 1 (CT, MA, ME, NH, RI, VT)       5 Post Office Square            Suite 100                                         Boston                MA           02109‐3912
Environmental Protection Agency              Region 2 (NJ, NY, PR, VI)               290 Broadway                                                                      New York              NY           10007‐1866
Environmental Protection Agency              Region 3 (DC, DE, MD, PA, VA, WV)       1650 Arch Street                                                                  Philadelphia          PA           19103‐2029
                                             Region 4 (AL, FL, GA, KY, MS, NC, SC,
Environmental Protection Agency                                                                                                                                        Atlanta               GA           30303‐3104
                                             TN)                                     Atlanta Federal Center          61 Forsyth Street
Environmental Protection Agency              Region 5 (IL, IN, MI, MN, OH, WI)       77 West Jackson Boulevard                                                         Chicago               IL           60604‐3507
Environmental Protection Agency              Region 6 (AR, LA, NM, OK, TX)           1445 Ross Avenue                Suite 1200                                        Dallas                TX           75202‐2733
Environmental Protection Agency              Region 7 (IA, KS, MO, NE)               11201 Renner Blvd.                                                                Lenexa                KS           66219
Environmental Protection Agency              Region 8 (CO, MT, ND, SD, UT, WY)       1595 Wynkoop St.                                                                  Denver                CO           80202‐1129
Environmental Protection Agency              Region 9 (AZ, CA, HI, NV)               75 Hawthorne Street                                                               San Francisco         CA           94105
ENVIRONMENTS PLUS                            1700 1ST STREET                                                                                                           SAN FERNANDO          CA           91340
EONE FILMS                                   134 PETER STREET, SUITE 700                                                                                               TORONTO               ON           M5V 2H2         CANADA
EONE FILMS CANADA                            134 PETER STREET, SUITE 700                                                                                               TORONTO               ON           M5V 2H2         CANADA
EONE FILMS CANADA INC                        134 PETER STREET, SUITE 700                                                                                               TORONTO               ON           M5V 2H2         CANADA
EONE FILMS INTERNATIONAL                     134 PETER STREET, SUITE 700                                                                                               TORONTO               ON           M5V 2H2         CANADA
EPHRAIM, GEORGE                              ADDRESS ON FILE
EPIC PICTURES GROUP, INC                     6725 SUNSET BLVD SUITE 330                                                                                                LOS ANGELES           CA           90028
EPIC PRODUCTIONS                             4640 LANKERSHIM BOULEVARD                                                                                                 NORTH HOLLYWOOD       CA           91602
EPIC TELEVISION NETWORKS PVT LTD             UNIT NO.1 ENTERPRISE CENTRE             NEHRU ROAD                                                                        MUMBAI                             400099          INDIA
EPLUS TECHNOLOGY, INC                        FILE 56861                                                                                                                LOS ANGELES           CA           90074‐6861
EPRENTISE LLC                                6052 TURKEY LAKE ROAD                   STE 202                                                                           ORLANDO               FL           32819
EPSILON US                                   4250 VETERANS MEMORIAL HIGHWAY          SUITE 3150                                                                        HOLBROOK              NY           11741

EQ (Equity Office)                           Attn: Jennifer Aho                      6608 Center Dr.                 1st Floor                                         Los Angeles           CA           90045

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION 131 M STREET, NE                                                                                                               WASHINGTON            DC           20507
EQUEST LLC                              EQUEST LLC                                   2010 CROW CANYON PLACE,                                                           SAN RAMON             CA           94583
                                                                                     SUITE 100‐10016
EQUINIX                                      EQUINIX, INC                            4252 SOLUTIONS CENTER                                                             CHICAGO               IL           60677




                                                                                                                                    Page 31 of 137
                                                                Case 20-11835-JTD                                   Doc        44 Filed 07/22/20
                                                                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                    Page 36 of 141
                                                                                                                          Consolidated Creditor Matrix



                    Name                                  Address1                                Address2                    Address3                   Address4               City         State      PostalCode               Country
EQUINIX                                     One Lagoon Drive                                                                                                          Redwood City      CA           94065
EQUISOLVE, INC.                             2455 E. SUNRISE BOULEVARD, SUITE                                                                                          FORT LAUDERDALE   FL           33304
                                            1201
ERAWAN GLOBAL MEDIA, INC C/O MICHAEL        2349 MOBERLY COURT                                                                                                        THOUSAND OAKS     CA           91360
DRAGOTTO
ERDELYI TAKACS, ILDIKO                      ADDRESS ON FILE
ERIC ANTONY KIMARI MUCHENE
                                            ADDRESS ON FILE
ERIC BENJAMIN JACOBS                        201 NOE STREET                                                                                                            SAN FRANCISCO     CA           94114‐1522
ERIC MARCHI
                                            ADDRESS ON FILE
ERIK SEIDEL                                 9733 QUEEN CHARLOTTE DRIVE                                                                                                LAS VEGAS         NV           89145‐8676
ERNST & YOUNG LLP                           P.O. BOX 846793                                                                                                           LOS ANGELES       CA           90084‐6793
EROS INTERNATIONAL MEDIA LIMITED            201 KAILASH PLAZA, PLOT NO. A12           OPP LAXMI IND ESTATE, LINK                                                      MUMBAI                         400053          INDIA
                                                                                      ROAD, ANDHERI
EROS INTERNATIONAL MEDIA LIMITED            9TH FL.,SUPREME CH.,OPP FIR.D.            VEERA DESAI RD, ANDHERI                                                         INDIA                          400053          INDIA
                                                                                      (WEST), MUMBAI,
EROS INTERNATIONAL MEDIA LTD                201 KAILASH PLAZA                         OPP. LAXMI INDUSTRIAL                                                           MUMBAI                         400053          INDIA
                                                                                      ESTATE
EROS INTERNATIONAL MEDIA LTD                301 KAILASH PLAZA A‐12                    OPP. LAXMI IND. EST.                                                            MUMBAI                         400 053         INDIA
EROS INTERNATIONAL MEDIA LTD.               201 KAILASH PLAZA OPP. LAXMI              ANDHERI (W)                                                                     MUMBAI                         400053          INDIA
                                            INDUSTRIAL ESTATE AND
EROS INTERNATIONAL MEDIA LTD.               201, KAILISH PLAZA                        ANDHERI LINK ROAD, ANDHERI                                                      MUMBAI                         400 053         INDIA
                                                                                      (W.)
ESCAPADE MEDIA PTY LTD                      LEVEL 2, BUILDING 61                      FOX STUDIOS AUSTRALIA                                                           MOORE PARK                     NSW 2021        AUSTRALIA
ESCOBAR, FIORELLA CARLA                     ADDRESS ON FILE
ESCOBEDO, MARTIN                            ADDRESS ON FILE
ESCRIBANO JIMENEZ, VICTOR                   ADDRESS ON FILE
ESGRO, DAVID                                ADDRESS ON FILE
ESOTERIC SOFTWARE LLC                       4303 S 220TH PL                                                                                                           KENT              WA           98032
ESPADA, MARIA LUCIA                         ADDRESS ON FILE
ESPINOZA, JULIET                            ADDRESS ON FILE
ESQUIROL, MIGUEL                            ADDRESS ON FILE
ESSARY, SHANE                               ADDRESS ON FILE
ESSEL VISION PRODUCTIONS LTD                ESSEL VISION PRODUCTIONS LTD              FUN REPUBLIC, LEVEL 5, OPP.   LAXMI INDUSTRIAL ESTATE                           MUMBAI                         400053          INDIA
ESSEX HOUSE CONDOMINIUM CORPORATION         KAUAI MARRIOTT RESORT & BEACH             3610 RICE STREET                                                                LIHUE             HI           96766
                                            CLUB
ESTONIAN TECHNICAL SURVEILLANCE AUTHORITY   TARBIJAKAITSE JA TEHNILISE                ENDLA 10A                                                                       TALLINN                        10142           ESTONIA
                                            JÄRELEVALVE AMET
ESTRUBIA, EMILIANO                          ADDRESS ON FILE
ESTUDIO ARANGUREN                           ESMERALDA 1320, 7 "A"                                                                                                     CABA                           1007ABT         ARGENTINA
ETCHEPARE, SEBASTIAN                        ADDRESS ON FILE
ETHIHOLDINGS, LLC                           6991 E CAMELBACK RD.                      SUITE B‐210                                                                     SCOTTSDALE        AR           85251
ETHIOPIAN COMMUNICATIONS AUTHORITY          DEBREZEIT ROAD                            TEGENE BUILDING               P.O.BOX 9991                                      ADDIS ABABA                                    ETHIOPIA
ETHRIDGE, MARK                              ADDRESS ON FILE
ETIHAD                                      PO BOX 35566                              KHALIFA CITY                                                                    ABU DHABI                      1               UNITED ARAB EMIRATES
ETL SYSTEMS LTD                             560 HERNDON PKWY, SUITE 110                                                                                               HERNDON           VA           20170
ETONIEN                                     222 NORTH SEPULVEDA BLVD.                                                                                                 EL SEGUNDO        CA           90245
ETV (PTY) LTD                               5 SUMMIT ROAD                                                                                                             JOHANNESBURG                                   SOUTH AFRICA
EUREKA FORBES LTD                           Corporate Office B1/B2, 701, 7th Floor,   Innova Marathon NextGen, Off Marg Lower Parel                                   Mumbai                         400 013         India
                                            Marathon                                  Ganpatrao Kadam
EURO COFFEE LLC                             SHOWROOM 8, ALROSTAMANI                   SHEIKH ZAYED ROAD                                                               DUBAI                          71535           UNITED ARAB EMIRATES
                                            BUSINESS CENTRE
EUROPEAN CONFERENCE OF POSTAL AND           NYROPSGADE 37, 4TH FLOOR                                                                                                  COPENHAGEN                     1602            EUROPEAN UNION
TELECOMMUNICATIONS' ECC
EUTELSAT ASIA                               #15‐02 SUNTEC TOWER 3                                                                                                                                    038988          SINGAPORE
EUTELSAT ASIA                               8 MARINA BOULEVARD                        #05‐02 MARINA BAY FINANCIAL                                                                                    018981          SINGAPORE
                                                                                      CENTER
EVAN REYNOLDS                               ADDRESS ON FILE
EVCL STUDIOS                                2 CHARI CLOSE                             MAITARNA                                                                                                                       NIGERIA
EVERBANK COMMERCIAL FINANCE, INC            P O BOX 911608                                                                                                            DENVER            CO           80291‐1608
EVEREST ENTERTAINMENT LLP                   7 RATNADEEP 29 JUHU TARA ROAD             SANTACRUZ WEST                                                                  MUMBAI                         400049          INDIA
EVERETT, ROBERT                             ADDRESS ON FILE
EVERGREEN MEMORIAL HIST CEMETERY            PO BOX 20544                                                                                                              RIVERSIDE         CA           92516‐6462
EWERS, BARRY                                ADDRESS ON FILE

EXCEL PARTNERSHIP INC.                      SUMMIT PARK DRIVE, SUITE 425                                                                                              INDEPENDENCE      OH           44131
EXCEL4APPS INC                              2581 WASHINGTON ROAD                      SUITE 232                                                                       PITTSBURGH        PA           15241




                                                                                                                                Page 32 of 137
                                                           Case 20-11835-JTD                               Doc        44 Filed 07/22/20
                                                                                                           In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                           Page 37 of 141
                                                                                                                 Consolidated Creditor Matrix



                    Name                             Address1                         Address2                       Address3                   Address4                 City             State       PostalCode               Country
EXCEL4APPS INC                          EXCEL4APPS INC., AN                  ATTN: ACCOUNTS RECEIVABLE                                                       RALEIGH                 NC            27609
                                        INSIGHTSOFTWARE COMPANY
EXCELLENT APOSTILLE SERVICES            601, 6TH FLOOR, BUSINESS SQUARE,     OPP. ANDHERI RAILWAY          NEAR BATA SHOWROOM,                               MUMBAI                                400058          INDIA
                                                                             STATION                       ANDHERI (W)
EXHIBITOR RELATIONS CO., INC.           137 N. LARCHMONT BL. #496                                                                                            LOS ANGELES             CA            90004
EXIDE LIFE INSURANCE COMPANY LIMITED    3RD FLOOR, JP TECHNO PARK,           NO. 3/1, MILLERS ROAD,                                                          BENGALURU                             560001          INDIA
EXOTIC MUSIC PTE LIMITED                SHOP 14‐15 TEBARA PLAZA              NAKASI                                                                          SUVA                                                  FIJI
EXOTIC MUSIC PTE LIMITED                SHOP 14‐15 TEBARA PLAZA              NAKASI                                                                          SUVA                                  SUVA            FIJI
EXPERLOGIX INC                          27 W ANAPAMU STREET                  SUITE 310                                                                       SANTA BARBARA           CA            93101
EXTANT AEROSPACE                        1615 W. NASA BLVD                                                                                                    MELBOURNE               FL            32901
EXTRA ENERGY                            One Victoria Square                                                                                                  Birmingham                            B1 1BD          United Kingdom
EXTRA SPACE STORAGE                     IRVINE ‐ WARNER AVE                  3125 WARNER AVENUE                                                              IRVINE                  CA            92606
Exttra Space Storage                    3125 Warner Ave                      Irvine, CA 92606
EZAKI, PAUL                             ADDRESS ON FILE
FABBRO, GIANCARLOS                      ADDRESS ON FILE
FABER, CHRISTOPHER                      ADDRESS ON FILE
FABRE, GISELA LUCIA                     ADDRESS ON FILE
FABRES, MARIA                           ADDRESS ON FILE
FACEBOOK, INC                           1601 WILLOW ROAD                                                                                                     MENLO PARK              CA            94025
FACILITE INFORMATIQUE CANADA INC.       5 PLACE VILLE‐MARIE BUREAU 1045                                                                                      MONTREAL                QC            H3B 2G2         CANADA
FACIO, MARIA                            ADDRESS ON FILE
FACTIVA INC                             FACTIVA INC                          PO BOX 300                                                                      PRINCETON               NJ            08543
FADLI, MUHAMMAD                         ADDRESS ON FILE
FAF FLYING TRANSPORTATION (S) PTE LTD   BOX 898 CHANGI AIRFREIGHT CENTRE                                                                                                                           918114          SINGAPORE

FAFARD, ANGELA                          ADDRESS ON FILE
FAIRDEAL ‐ LAB COSTS                    FAIRDEAL STUDIOS PVT. LTD            506‐508 DURGA CHAMBERS                                                          MUMBAI                                400 053         INDIA
FAIRDEAL MULTIMEDIA                     10 KASHI KUNJ, WATERFIELD ROAD       BANDRA (W)                                                                      MUMBAI                                400 050         INDIA
FAIRDEAL MULTIMEDIA PVT                 506‐508 DURGA CHAMBERS,VEERA         DESAI EXTENSION R.,ANDHERI‐                                                     INDIA                                                 INDIA
                                                                             W., MUMBAI,
FAIRDEAL MULTIMEDIA PVT LTD             10 KASHI KUNJ                        WATERFIELD ROAD, BANDRA                                                         MUMBAI                                400 050         INDIA
                                                                             (W)
FAIRDEAL MULTIMEDIA PVT LTD             506‐508, DURGA CHAMBERS              VEERA DESAI EXTENSION ROAD                                                      MUMBAI                                400 053         INDIA

FAIRDEAL MULTIMEDIA PVT. LTD.           506‐508 DURGA CHAMBERS VEERA         ANDHERI ‐ WEST                                                                  MUMBAI                                400053          INDIA
                                        DESAI EXTENSION ROAD
FAIRDEAL STUDIOS                        508 DURGA CHAMBERS                   VEERA DESAI EXTENSION ROAD                                                      MUMBAI                                400 053         INDIA

FAIRDEAL STUDIOS PVT LTD.               508 DURGA CHAMBERS                   VEERA DESAI EXTENSION ROAD                                                      ANDHERI (WEST) MUMBAI                 400053          NEW ZEALAND

FAIRDEAL STUDIOS PVT. LTD.              506‐508 DURGA CHAMBERS               VEERA DESAI EXTENSION ROAD                                                      MUMBAI                                400053          INDIA
                                                                             ANDHERI WEST
FAIRDEAL STUDIOS PVT. LTD.              506, CTS NO. 699, ETC PLOT NO. A‐8   VEERA DESAI ROAD, ANDHERI OFF VEERA DESAI ROAD                                  MUMBAI                  Maharashtra   400050
                                                                             (WEST)
FAIRVIEW MICROWAVE                      PO BOX 205405                                                                                                        DALLAS                  TX            75320‐5404
FAISAL HASHMI
                                        ADDRESS ON FILE
FALKNER INSTRUMENTS                     1091 KNOLLWOOD DRIVE                                                                                                 NEWBURY PARK            CA            91320‐5515
FANTASY THEATRE FACTORY                 6103 NW 7TH AVE                                                                                                      MIAMI                   FL            33127
FANTAWILD ANIMATION INC                 15F HUAQIANG BLDG, 16 KEYAN ROAD,                                                                                    SHENZHEN                              518057          CHINA
                                        NANSHAN
FANTAWILD INTERNATIONAL LTD             SUITE 1801A, 18/F                 TOWER 1 CHINA HONG KONG                                                                                                                  HONG KONG
                                                                          CITY, 33 CANTON ROAD

FARRELL, DONNA                          ADDRESS ON FILE
FARRELLY, ASHLEY                        ADDRESS ON FILE
FASANO, DRU                             ADDRESS ON FILE
FASB                                    P.O. BOX 418272                                                                                                      BOSTON                  MA            02241‐8272
FASTENAL COMPANY                        11820 MIRAMAR PARKWAY, BLDG 6,                                                                                       MIRAMAR                 FL            33025
                                        BAY4
FASTENER SUPERSTORE, INC.               2715 CURTISS STREET               PO BOX 854                                                                         DOWNERS GROVE           IL            60515
FAULKNER, JON                           ADDRESS ON FILE
FAWZI, FEDERICO PEDRO                   ADDRESS ON FILE
FD ASSOCIATES INC                       7918 JONES BRANCH DRIVE SUITE 540                                                                                    MCLEAN                  VA            22102

FEBRINA EVANANDA                        ADDRESS ON FILE
Federal Communications Commission       445 12th St., SW                                                                                                     Washington              DC            20556
FEDERAL EXPRESS (HK) LTD                P.O. BOX 669                         GENERAL POST OFFICE                                                                                                                   HONG KONG




                                                                                                                       Page 33 of 137
                                                               Case 20-11835-JTD                          Doc        44 Filed 07/22/20
                                                                                                          In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                          Page 38 of 141
                                                                                                                Consolidated Creditor Matrix



                     Name                                  Address1                          Address2               Address3                   Address4                 City        State      PostalCode              Country
FEDERAL EXPRESS (S) PTE LTD                  31 KAKI BUKIT ROAD 3                  #04‐18/19 TECHLINK                                                                                       417818          SINGAPORE
FEDERAL EXPRESS CA LTD.                      PO BOX 4626 TORONTO STN A                                                                                      TORONTO            ON           M5W 5B4         CANADA
FEDERAL EXPRESS CANADA LTD.                  5985 EXPLORER DRIVE                                                                                            MISSISSAUGA        ON           L4W 5K6         CANADA
FEDERAL EXPRESS INTERNATIONAL INC            PO BOX 9239                                                                                                    DUBAI                           9239            UNITED ARAB EMIRATES
FEDERAL INSURANCE COMPANY                    15 MOUNTAIN VIEW RD                                                                                            WARREN             NJ           07061‐1615
FEDERATION OF HONG KONG FILMMAKERS LIMITED   1015B, KWONG SANG HONG CENTRE,                                                                                                                                 HONG KONG
                                             151‐153 HOI BUN ROAD
FEDEX                                        1938 UNIVERSITY LANE                                                                                           LISLE              IL           60532
FEDEX                                        ACCT# 1479‐2607‐3                     PO BOX 7221                                                              PASADENA           CA           91109‐7321
FEDEX                                        ACCT# 3020‐1024‐2                     PO BOX 7221                                                              PASADENA           CA           91109‐7321
FEDEX                                        ACCT# 3437‐9056‐2                     PO BOX 7221                                                              PASADENA           CA           91109‐7321
FEDEX                                        ACCT# 4308‐5382‐1                     PO BOX 7221                                                              PASADENA           CA           91109‐7321
FEDEX                                        DEPT CH PO BOX 10306                                                                                           PALATINE           IL           60055‐0306
FEDEX                                        PO BOX 10306                                                                                                   PALATINE           IL           60055‐0306
FEDEX                                        PO BOX 223125                                                                                                  PITTSBURGH         PA           15251
FEDEX                                        P.O. BOX 645123                                                                                                PITTSBURGH         PA           15264‐5123
FEDEX                                        PO BOX 660481                                                                                                  DALLAS             TX           75266‐0481
FEDEX                                        PO BOX 7221                                                                                                    PASADENA           CA           91109‐7321
FEDEX                                        P.O. BOX 94515                                                                                                 PALATINE           IL           60094‐4515
FEDEX EXPRESS TSCS (I) PVT LTD.              UNIT NO. 801 WING A AND B             8TH FLOOR                                                                MUMBAI                          400072          INDIA
FEDEX FREIGHT                                DEPT LA, PO BOX 21415                                                                                          PASADENA           CA           91185
FELLMANN, DENIS                              ADDRESS ON FILE
FENCHURCH FARIS LTD DUBAI                    AL ASAYEL STREET,BUSINESS BAY , BAY                                                                            DUBAI                           393166          UNITED ARAB EMIRATES
                                             SQARE
FENELON, ROBERT                              ADDRESS ON FILE
FERDOUSI, NADINE                             ADDRESS ON FILE
FERGUSON, THOMAS                             ADDRESS ON FILE
FERNANDES, ANGELA                            ADDRESS ON FILE

FERNANDES, DAISY                             ADDRESS ON FILE


FERNANDES, DWAYNE                            ADDRESS ON FILE

FERNANDES, VIVYANA                           ADDRESS ON FILE

FERNANDEZ, JOSEFINA                          ADDRESS ON FILE

FERNANDEZ, MELISA                            ADDRESS ON FILE
FERNANDEZ, NICHOLAS                          ADDRESS ON FILE
FERREIRA BENAVIDES, RICARDO                  ADDRESS ON FILE
FERREIRA CRUZ, ANTONIO ALEXANDRE             ADDRESS ON FILE


FERREIRA DE MORAIS, VINICIUS                 ADDRESS ON FILE


FERREIRA MINA, VITOR                         ADDRESS ON FILE

FERREIRA, JOSE                               ADDRESS ON FILE
FERREIRO, YOLANDA                            ADDRESS ON FILE
FIBRE NOIRE                                  550 AVE BEAUMONT,                     SUITE 320                                                                MONTRÉAL           QC           H3N 1V1         CANADA
FIC US                                       1440 S SEPULVEDA BLVD                 2ND FLOOR                                                                LOS ANGELES        CA           90025
FIDUCIE FONCIERE DU MONT PINACLE             53 RUE PRINCIPALE                                                                                              FRELIGHSBURG       QC           J0J 1C0         CANADA
FIELD CATERING & SUPPLIES PTE LTD            28 SENOKO SOUTH ROAD                                                                                                                           758090          SINGAPORE
FIGA FILMS                                   125 FLORIDA AVENUE                                                                                             CORAL GABLES       FL           33133
FIGA FILMS                                   3923 CAZADOR STREET                                                                                            LOS ANGELES        CA           90001
FIGUERAS, MARIA                              ADDRESS ON FILE
FIGUERAS, NATALIE                            ADDRESS ON FILE
FIGUEROA, LISANDRO                           ADDRESS ON FILE
FILM BRIDGE INTERNATIONAL                    1316 3RD STREET PROMENADE, #105                                                                                SANTA MONICA       CA           90401

FILM CLINIC INDIE DISTRIBUTION FZ LLC        TWOFOUR 54 COMPLEX, AL SALAM                                                                                   ABU DHABI                                       UNITED ARAB EMIRATES
                                             STREET, KHALIFA PARK AREA
FILM COMPANION LLP                           RH 2 BHAGTANI KRISHANG                16 C DATTATREY ROAD                                                      MUMBAI                          400058          INDIA
FILM MOVEMENT LLC                            237 WEST 35TH STREET, SUITE 604                                                                                NEW YORK           NY           10001
FILM RATIO PRODUCTIONS                       AL SHATHA TOWER, OFFICE 2801          DUBAI MEDIA CITY                                                         DUBAI                                           UNITED ARAB EMIRATES
FILMFINITY (PTY) LTD                         STER KINEKOR OFFICE PARK              185 KATHERINE STREET                                                     JOHANNESBERG                    2196            SOUTH AFRICA




                                                                                                                      Page 34 of 137
                                                                Case 20-11835-JTD                               Doc        44 Filed 07/22/20
                                                                                                                In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                Page 39 of 141
                                                                                                                      Consolidated Creditor Matrix



                    Name                                    Address1                       Address2                       Address3                   Address4              City         State      PostalCode               Country
FILMINK PRESENTS PTY LTD                      71 STYLES STREET                                                                                                    LEICHHARDT                    2040            AUSTRALIA
FILMKO FILMS DISTRIBUTION LTD                 UNIT 1357, HITEC, 1 TRADEMART      DRIVE, KOWLOON BAY                                                               KOWLOON                                       HONG KONG
FILMNATION ENTERTAINMENT                      150 WEST 22ND STREET, 9TH FLOOR                                                                                     NEW YORK         NY           10011
FILMS MEDIA GROUP                             132 WEST 31ST STREET, 17TH FLOOR                                                                                    NEW YORK         NY           10001

FILMTOOLS                                     FILMTOOLS                          1015 N HOLLYWOOD WAY                                                             BURBANK          CA           91505
FILMWORKS LTD                                 P.O. BOX 61281                                                                                                      HONOLULU         HI           96839‐1281
FINDUSTRIAL SPA
FINECUT                                       4F INCLINE BUILDING                891‐37                                                                                                                         REPUBLIC OF KOREA
FINECUT CO., LTD.                             4F INCLINE BLDG., 891‐37           DAECHI‐DONG, KANGNAM‐KU                                                          SEOUL                                         REPUBLIC OF KOREA

Finnish Communications Regulatory Authority   FINNISH TRANSPORT AND              KUMPULANTIE 9                                                                    HELSINKI                      00520           FINLAND
(FICORA)                                      COMMUNICATIONS AGENCY
                                              TRAFICOM
FINSEN, JENNIFER                              ADDRESS ON FILE
FINYAL MEDIA LLC                              OFFICE 2 108D                      AL KUNOOZ BUSINESS CENTER,                                                       DUBAI                         30475           UNITED ARAB EMIRATES

FIRE SAFETY FIRST                             1170 E. FRUIT STREET                                                                                                SANTA ANA        CA           92701
FIREEYE                                       1440 MCMARTHY BLVD.                                                                                                 MILPITAS         CA           95035
FIRELIGHT TECHNOLOGIES                        Level 12, 2‐26 Elizabeth St                                                                                         Melbourne                     3000            Australia
FIREMANS FUND INSURANCE CO                    777 SAN MARIN DRIVE, SUITE 2160                                                                                     NOVATO           CA           94945
FIRETECH SERVICES PTE LTD                     50 BUKIT BATOK STREET 23           #06‐26 MIDVIEW BUILDING                                                                                        659578          SINGAPORE
FISHER & PHILLIPS LLP                         1075 PEACHTREE STREET NE           SUITE 3500                                                                       ATLANTA          GA           30309
FISHER, DAVID                                 ADDRESS ON FILE
FISHER, LAUREN                                ADDRESS ON FILE
FISHER, MICHELLE                              ADDRESS ON FILE
FISHLIPS WATERFRONT BAR & GRILL               610 GLEN CHEEK DRIVE                                                                                                PORT CANAVERAL   FL           32920
FIVE RIVERS SERVICES LIMITED                  REGENT HOUSE, 52, FIFTH            VAT: MT23318132                                                                  SILEMA                        1640            MALTA
                                              FLOOR,BISAZZA ST
FIVE SPROCKET PRODUCTIONS, LLC                THE LOT, 1041 N. FORMOSA AVENUE,                                                                                    LOS ANGELES      CA           90046
                                              WRITERS BLDG 9
FLAME DISTRIBUTION                            18 BROADWAY                                                                                                         AUCKLAND                      1023            NEW ZEALAND
FLAT3 PRODUCTIONS LTD                         37 WALLACE STREET                  HERNE BAY                                                                        AUCKLAND                      1011            NEW ZEALAND
FLIGHT TEST SOLUTIONS LLC                     20955 TAIL FEATHERS DRIVE                                                                                           MOKENA           IL           60448‐2442
FLIGHTAWARE                                   EIGHT GREENWAY PLAZA               SUITE 1300                                                                       HOUSTON          TX           77046
FLIGHTFIT CLUB LLC                            3325 PIEDMONT RD NE                UNIT 2010                                                                        ATANTA           GA           30305
FLORES, FAITH‐ANN                             ADDRESS ON FILE
FLORES, FERNANDO                              ADDRESS ON FILE
FLORES, JUAN                                  ADDRESS ON FILE
FLORES, RIGOBERTO                             ADDRESS ON FILE
Florida Department of Revenue                 5050 West Tennessee Street                                                                                          Tallahassee      FL           32399‐0100
FLORIDA DEPARTMENT OF REVENUE                 COLLECTION AGENCY SECTION          PO BOX 8045                                                                      TALLAHASSEE      FL           32314‐8045
FLORIDA DEPARTMENT OF REVENUE                 TAXES AND FEES                     5050 W TENNESSEE ST                                                              TALLAHASSEE      FL           32399‐0100
FLORIDA DEPARTMENT OF REVENUE                 TAXPAYER SERVICES                  5050 W TENNESSEE ST                                                              TALLAHASSEE      FL           32399‐0100
Florida Division of Workforce Services        Tom Clendenning, Director          107 East Madison Street                                                          Tallahassee      FL           32399
FLORIDA POWER & LIGHT CO                      GENERAL MAIL FACILITY                                                                                               MIAMI            FL           33188‐0001
FLOWERS, CALVIN                               ADDRESS ON FILE
FLUX MEDIA                                    5 WAIMA STREET                     GREY LYNN                                                                        AUCKLAND                      1021            NEW ZEALAND
FNG NON‐THEATRICAL LICENSING, LLC (FOX)       C/O SCOTIA BANK                    LOCKBOX DEPT                                                                     MISSISSAUGA      ON           L4W 0B4         CANADA
FNG NON‐THEATRICAL LICENSING, LLC (FOX)       PO BOX 900                         ATTN: TAX DEPARTMENT                                                             BEVERLY HILLS    CA           90213
FOLEY & LARDNER LLP                           111 HUNTINGTON AVENUE                                                                                               BOSTON           MA           02199
FOLEY POWER SYSTEMS                           P. O. BOX 787132                                                                                                    PHILADELPHIA     PA           19178‐7132
FOLEY, JOSEPH                                 ADDRESS ON FILE
FONSEKA, SANTA                                ADDRESS ON FILE
FORD,KWAN & COMPANY SOLICITORS & NOTARIES     3304 NINA TOWER, 8 YEUNG UK ROAD   TSUEN WAN, N.T.                                                                                                                HONG KONG

FORDHAM, DEREK                                ADDRESS ON FILE
FORESIGHT UNLIMITED LLC                       9903 SANTA MONICA BLVD             SUITE 3000                                                                       BEVERLY HILLS    CA           90212
FORMAX                                        A DIVISION OF BESCORP INC          1 EDUCATION WAY                                                                  DOVER            NH           03820
FORT STREET INVESTMENT CORPORATION (JAMES     1001 KAMOKILA BOULEVARD, #200                                                                                       KAPOLEI          HI           96707
CAMPBELL COMPANY LLC)
FORTUNE STAR MEDIA LTD.                       9A MG TOWER,                       133 HOI BUN ROAD                                                                 KWUN TONG                                     HONG KONG
FORTUNE VIEW (HONG KONG) LTD                  UNIT 6, 15/F, TECHNOLOGY PARK,     18 ON LAI STREET, SHATIN, NT                                                                                                   HONG KONG

FOTOKEM                                       2801                               W.ALAMEDA AVE                                                                    BURBANK          CA           91505
FOTOKEM FILM AND VIDEO                        P.O. BOX7755                                                                                                        BURBANK          CA           91510‐7750
FOTO‐KEM INDUSTRIES INC                       PO BOX 7755                                                                                                         BURBANK          CA           91510‐7755
FOTO‐KEM INDUSTRIES, INC.                     PO BOX 7755                                                                                                         BURBANK          CA           91510




                                                                                                                            Page 35 of 137
                                                             Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                            Page 40 of 141
                                                                                                                  Consolidated Creditor Matrix



                     Name                                 Address1                         Address2                   Address3                   Address4               City          State      PostalCode               Country
FOURNITURES DE BUREAU DENIS                 2990, BOUL. LA CORBUSIER                                                                                          LAVAL              QC           H7L 3M2         CANADA
FOX INTERNATIONAL CHANNELS (US) INC         1440 SEPULVEDA BOULEVARD           3RD FLOOR                                                                      LOS ANGELES        CA           90025
FOX INTERNATIONAL CHANNELS (US) INC         RUPERT MURDOCH, CHAIRMAN           10201 W. PICO BLVD                                                             LOS ANGELES        CA           90064‐2606
FOX NETWORKS GROUP ASIA PACIFIC LTD         13/F, ONE HARBOURFRONT             18 TAK FUNG STREET                                                                                                             HONG KONG
FOX PERFORMING ARTS CENTER.                 FOX PERFORMING ARTS CENTER         3801 MISSION INN AVE                                                           RIVERSIDE          CA           92501
FOX STAR STUDIOS INDIA PVT.LTD.             AR HOUSE OFF DR. E.MOSES ROAD      MAHALAXMI MUMBAI                                                               MUMBAI                          400011          INDIA
FOX VALLEY FIRE & SAFETY                    2730 PINNACLE DRIVE                                                                                               ELGIN              IL           60124
FOX, BRIAN                                  ADDRESS ON FILE
FOXCONN INTERCONNECT TECHNOLOGY             66‐1, ZHONG SHAN RD., TU CHENG                                                                                    NEW TAIPEI                      23680           TAIWAN
                                            DIST.
FRAIS CAFE NPH INC                          1085 COTE DU BEAVERHALL                                                                                           MONTREAL           QC           H2Z 1S5         CANADA
FRANCHISE TAX BOARD                         P.O. BOX 942857                                                                                                   SACRAMENTO         CA           94257‐0531
FRANCISCO A MOLINA                          12425 VILLA CAMPESINA AVENUE                                                                                      MOORPARK           CA           93021
FRANCO FINN FILMS INC.                      25 HIGH STREET NORTH                                                                                              THUNDER BAY        ON           P7A 5R1         CANADA
FRANCOIS, EVNER                             ADDRESS ON FILE
FRANK RECRUITMENT GROUP                     110 WILLIAM ST                                                                                                    NEW YORK           NY           10038
FRANK, ADAM                                 ADDRESS ON FILE
FRED MEDIA PTY LTD                          108 MILLER ST PYRMONT                                                                                             SYDNEY                          2009            AUSTRALIA
FRED MEDIA PTY LTD                          210 RIVERSDALE ROAD                                                                                               HAWTHORN                        VIC 3122        AUSTRALIA
FREDERIC W. COOK & CO., INC.                685 THIRD AVENUE, 28TH FLOOR                                                                                      NEW YORK           NY           10017
FREE STONE PRODUCTIONS CO LTD               217 JINGUMAE SHIBUYA‐KU,                                                                                          TOKYO                                           JAPAN
FREEHELD MOVIE LLC                          100 CONGRESS AVE                   SUITE 210                                                                      AUSTIN             TX           78701
FREEMAN                                     1600 VICEROY, SUITE 100                                                                                           DALLAS             TX           75235
FREEMAN                                     901 E. SOUTH STR                                                                                                  ANAHEIM            CA           92805
FREMANTLE CORP                              46 CAMBERWELL ROAD                                                                                                TORONTO            ON           M6C 3E8         CANADA
FREQUENCY PLANNING AND STRATEGY DEPT. TRA   AIRPORT HEIGHTS,SEEB                                                                                              MUSCAT                                          OMAN

FRESH AIR FILMS                             46 KING STREET NORTH                                                                                              WATERLOO           ON           N2J 2W8         CANADA
FRESHENING INDUSTRIES PTE LTD               4 LOYANG LINK                                                                                                                                     508895          SINGAPORE
FRIDGEJAM PRODUCTIONS                       4 DAVIES STREET                                                                                                   LEICHHARDT                      2040            AUSTRALIA
FRISCO RANCH HOA                            14821 RIVERSIDE DR                                                                                                LITTLE ELM         TX           75068
FRIXA S.A.                                  ROSARIO SUR                       N 91 OF. 101                                                                    SANTIAGO                                        CHILE
FROGGATT, RICHARD                           ADDRESS ON FILE
FRONT ROW FILMED ENTERTAINMENT LLC          FRONT ROW FILMED ENTERTAINMENT 301 AL GARHOUD BUILDING                                                            AL GARHOUD                      DUBAI           UNITED ARAB EMIRATES
                                            LLC
FRONTEROTTA, VINCENT                        ADDRESS ON FILE
FRONTIER COMPUTER CORP                      1275 BUSINESS PARK DRIVE                                                                                          TRAVERSE CITY      MI           49686
FRONTLINE TELEVISION PRODUCTION PTY LTD     PO BOX 488,                                                                                                       SOUTH YARA                      3141            AUSTRALIA
FRY, DOUGLAS                                ADDRESS ON FILE
FUENTES, ALEJANDRO                          ADDRESS ON FILE
FUJI CREATIVE CORPORATION                   DIVER CITY TOKYO OFFICE TOWER 18F 1‐1‐20 AOMI                                                                     TOKYO                           135‐0064        JAPAN

FUJI XEROX                                  11/F, 12 Taikoo Wan Road                                                                                          Taikoo Shing                                    Hong Kong
FUJI XEROX AUSTRALIA PTY LIMITED            FUJI XEROX AUSTRALIA PTY LIMITED   8 KHARTOUM ROAD                                                                MACQUARIE PARK                  2113            AUSTRALIA
FUJI XEROX SINGAPORE PTE LTD                80 ANSON ROAD                      #01‐01 FUJI XEROX TOWERS                                                                                       079907          SINGAPORE
FUJIE, MIKE                                 ADDRESS ON FILE
FUKUOKA BROADCASTING SYSTEM CORP.           2‐22‐8 KIYOKAWA, CHUO‐KU                                                                                          FUKUOKA                                         JAPAN
FULLER, MATTHEW                             ADDRESS ON FILE
FULMER, CYNTHIA                             ADDRESS ON FILE
FULTZ, MARK                                 ADDRESS ON FILE
FULWANI, AKSHITA                            ADDRESS ON FILE

FUNDACION IMAGEN LATINA                     CALLE 13A #64‐39 UNIDAD CATALPAS   CASA 1, BARRIO BOSQUES DEL                                                     SANTIAGO DE CALI                760043          COLOMBIA
                                                                               LIMONAR
FUNFILM DISTRIBUTION                        1055 BOULEVARD RENÉ‐LÉVESQUE EST                                                                                  MONTRÉAL           QC           H2L 4S5         CANADA
                                            #900
FUNG, HO FAI                                ADDRESS ON FILE


FUSION3 DESIGN LLC                          4321 SOUTH ELM‐EUGENE STREET                                                                                      GREENSBORO         NC           27406
FUTURE GENERALI INDIA INSURANCE CO LTD      3RD FLR, FORBES BLDG               CHARANJIT RAI MARG                                                             MUMBAI                          400001          INDIA
GABRIAL, NOHRA                              ADDRESS ON FILE
GAETAN TROUTET                              ADDRESS ON FILE
GAGA COMMUNICATIONS, INC                    AKASAKA, MINATO‐KU                                                                                                TOKYO                                           JAPAN
GAGA CORPORATION                            TY BLDG., 2‐22‐18 MINAMI AOYAMA    MINATO‐KU                                                                      TOKYO                           107‐062         JAPAN
GAGNE, HUBERT                               ADDRESS ON FILE




                                                                                                                        Page 36 of 137
                                                    Case 20-11835-JTD                       Doc        44 Filed 07/22/20
                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                            Page 41 of 141
                                                                                                  Consolidated Creditor Matrix



                     Name                     Address1                           Address2             Address3                   Address4               City         State     PostalCode               Country
GAIKWAD, AKSHAY                   ADDRESS ON FILE


GAIKWAD, MAHESH                   ADDRESS ON FILE

GAIKWAD, MANALI                   ADDRESS ON FILE

GAIKWAD, PRATHAMESH               ADDRESS ON FILE

GAIL, JAVIER OMAR                 ADDRESS ON FILE
GAJBHIYE, MRUNALINI               ADDRESS ON FILE
GALA FILM DISTRIBUTION LTD        16/F THE PENINSULA OFFICE          TOWER, 18 MIDDLE R.,                                                                                                   HONG KONG
                                                                     TSIMSH.KL
GALA TELEVISION CORPORATION       8F NO. 455 RUIGUANG ROAD,          NEIHU DISTRICT,                                                          TEIPEI CITY                    114            TAIWAN
GALAXY 1 COMMUNICATIONS           4611 S UNIVERSITY DR. #454                                                                                  FORT LAUDERDALE   FL           33328
GALAXY 1 COMMUNICATIONS           4611 S UNIVERSITY DR. #454                                                                                  FORT LAUREDALE    FL           33328
GALIN, BRITTANY                   ADDRESS ON FILE
GALLAGHER BENEFIT SERVICES, INC   2850 WEST GOLF ROAD                5TH FLOOR, ROLLING                                                       ITASCA            IL           60008
                                                                     MEADOWS
GALLAGHER BENEFIT SERVICES, INC   TWO PIERCE PLACE, 14TH FLOOR                                                                                ITASCA            IL           60143
GALLO, ROBERT                     ADDRESS ON FILE
GALLUP AUERBACH
                                  ADDRESS ON FILE
GALVEZ, MARCO                     ADDRESS ON FILE
GAMACHE, ALLISON                  ADDRESS ON FILE
GAMBOA, WASHINGTON                ADDRESS ON FILE
GAMEZ, ROLANDO                    ADDRESS ON FILE
GAN YOEK THIAM                    ADDRESS ON FILE
GANDHI, HARSHIT                   ADDRESS ON FILE

GANGRADE, MOHIT                   ADDRESS ON FILE

GAO, ROSALIE                      ADDRESS ON FILE

GAONKAR, SHAILESH                 ADDRESS ON FILE

GARCES, JIMMY                     ADDRESS ON FILE
GARCIA , RENE M                   ADDRESS ON FILE
GARCIA LUNA, JOAQUIN              ADDRESS ON FILE
GARCIA ROJAS, ARTURO              ADDRESS ON FILE
GARCIA TUNON, MARCELO             ADDRESS ON FILE
GARCIA, ANTHONY                   ADDRESS ON FILE
GARCIA, BRIAN                     ADDRESS ON FILE
GARCIA, CHRISTOPHER               ADDRESS ON FILE
GARCIA, JOHNNY                    ADDRESS ON FILE
GARCIA, MARTIN                    ADDRESS ON FILE
GARCIA, MICHELE                   ADDRESS ON FILE
GARCIA, SABRINA                   ADDRESS ON FILE
GARCIA, SAUL                      ADDRESS ON FILE
GARNER, IAN                       ADDRESS ON FILE
GARNHAM, ANDRES                   ADDRESS ON FILE
GARUDA INDONESIA                  2ND FLOOR MANAGEMENT BUILDING GARUDA CITY CENTRE                                                            JAKARTA                        19120          INDONESIA

GASAVE, NAHUEL MATIAS             ADDRESS ON FILE
GASKILL, DAVID                    ADDRESS ON FILE
GASTIAZORO, SEBASTIAN             ADDRESS ON FILE
GASTROPOD                         16 LINDEN AVE #4                                                                                            SOMERVILLE        MA           02143
GATE23 ENTERTAINMENT LTD          19467 EAGLE RIDGE LANE                                                                                      PORTER RANCH      CA           91326
GATE23 ENTERTAINMENT LTD          3101 PENINSULA ROAD, SUITE 120                                                                              OXNARD            CA           93035
GATIMU, PAUL CHARLES KAHITU       ADDRESS ON FILE
GAULIN, ANTOINE                   ADDRESS ON FILE
GAVIN, SEAN                       ADDRESS ON FILE
GAWADE, KUNAL                     ADDRESS ON FILE


GBG HOLDINGS, INC.                27422 PORTOLA PARKWAY              SUITE 110                                                                FOOTHILL RANCH    CA           92610
GCI                               PO BOX 99016                                                                                                ANCHORAGE         AK           99509‐9016
GCX, LLC                          221 S. FIGUEROA STREET SUITE 240                                                                            LOS ANGELES       CA           90012




                                                                                                        Page 37 of 137
                                                                Case 20-11835-JTD                           Doc        44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 42 of 141
                                                                                                                  Consolidated Creditor Matrix



                   Name                                   Address1                     Address2                       Address3                     Address4                   City        State      PostalCode               Country
GDH 559 COMPANY LIMITED                      92/11 SOI SUKHUMVIT 31 (SAWASDEE) KLONGTONNUE                                                                      WATTANA                           10110           THAILAND

GEARY, ANN                                   ADDRESS ON FILE
GEDAM, SWAPNIL                               ADDRESS ON FILE


GEE, MEI YOKE                                ADDRESS ON FILE
GEIGER                                       PO BOX 712144                                                                                                      CINCINNATI           OH           45271‐2144
GELINAS, FRANCOIS                            ADDRESS ON FILE
GENERAL AUTHORITY FOR COMMUNICATIONS AND     AL‐ZAWIA STREET                                                                                                    TRIPOLI                                           LIBYA
INFROMATICS
GENERAL DATATECH LP                          999 METROMEDIA PLACE                                                                                               DALLAS               TX           75247
GENERAL DYNAMICS SATCOM TECHNOLOGIES, INC.   60 DECIBEL ROAD, SUITE 200                                                                                         STATE COLLEGE        PA           16801
(PA)
GENERAL DYNAMICS SATCOM TECHNOLOGIES, INC.   2600 N LONGVIEW                                                                                                    ST. KILGORE          TX           75662
(TX)
General Reinsurance Corp.                    120 Long Ridge Road                                                                                                Stamford             CT           06902
General Reinsurance Corp.                    125 Broad Street, 6th Floor                                                                                        New York             NY           10004
GENESIS GLOBAL RECRUITING INC                3000 SW 148 AVE                   SUITE #116                                                                       MIRAMAR              FL           33027
GENOMEDIA ART PRODUCTION                     AL SAQR BUSINESS TOWER #2201      PO BOX 9671                                                                      DUBAI                                             UNITED ARAB EMIRATES
                                             SHEIKH ZAYED ROAD
GENTILE, ANTONELLA                           ADDRESS ON FILE

GENUINE PICTURES                             340 JONES AVENUE                                                                                                   TORONTO              ON           M4J 3G3         CANADA
GEO ENTERTAINMENT TELEVISION (PRIVATE)       PLOT NO.98‐C, AL MURTAZA          PHASE‐VIII DHA                                                                   KARACHI                           75500           PAKISTAN
LIMITED                                      COMMERCIAL LANE 2
GEODIS WILSON USA INC                        379 OYSTER POINT BLVD SUITE 3                                                                                      SAN FRANCISCO        CA           94080
GEORGE, CAROLINE                             ADDRESS ON FILE

GEORGIA COMMUNICATIONS COMMISSION            KETEVAN TSAMEBULI AVE             BOCHORMA ST. 50/18                                                               TBILISI                           0144            GEORGIA
                                                                                                            148 Andrew Young
Georgia Department of Labor                  Mark Butler, Commissioner                                                                                          Atlanta              GA           30303
                                                                               Sussex Place, Room 600       International Blvd., NE
GEORGIA DEPARTMENT OF REVENUE                1800 CENTURY BOULEVARD, NE                                                                                         ATLANTA              GA           30345
Georgia Department of Revenue                1800 Century Center Blvd., N.E.                                                                                    Atlanta              GA           30345
GEOSINC MICROWAVE                            320 OSER AVENUE                                                                                                    HAUPPAUGE            NY           11788
GEREZ, PAULA                                 ADDRESS ON FILE
GERGES, SAM                                  ADDRESS ON FILE
GERVASONI, BRUNO                             ADDRESS ON FILE
GEVA, ANNASARA                               ADDRESS ON FILE
GFK MEDIAMARK RESEARCH & INTELLIGENCE, LLC   120 EAGLE ROCK AVENUE             SUITE 200                                                                        EAST HANOVER         NJ           07936‐3590

GIANOLI, MARIA                               ADDRESS ON FILE
GIBRALTAR REGULATORY AUTHORITY               2ND FLOOR, EUROTOWERS 4           1 EUROPORT ROAD                                                                                                                    GIBRALTAR
GIBSON, DUNN & CRUTCHER LLP                  ATTN: SCOTT J. GREENBERG AND MICH 200 PARK AVENUE                                              NEW YORK            NY                   10166
GILBOY, JOHN                                 ADDRESS ON FILE
GILLELAND, ANDREW                            ADDRESS ON FILE
GILLIS, CYNTHIA                              ADDRESS ON FILE
GIMENEZ VILLALBA, MELISA                     ADDRESS ON FILE
GIMENEZ, JULIETA                             ADDRESS ON FILE
GIMLET MEDIA INC                             92 3RD STREET                                                                                                      BROOKLYN             NY           11231
GING YANG MEDIA TECHNOLOGY CO. LTD           GING YANG MEDIA TECHNOLOGY CO., 11F., NO.19‐3, SANCHONG RD.,                                                       TAIPEI CITY                       11501           TAIWAN
                                             LTD.                              NANGANG DIST.
GIRAFFE MULTIMEDIA INC.                      216 CARLTON ST.                                                                                                    TORONTO              ON           M5A 2L1         CANADA
GIRALDO, HERNANDO                            ADDRESS ON FILE
GIRALDO, LYDA                                ADDRESS ON FILE
GIRON, ERNESTO                               ADDRESS ON FILE
GLACIERSAIL INC.                             GLACIERSAIL INC.                  10101 REUNION PLACE, SUITE                                                       SAN ANTONIO          TX           78216
                                                                               100
GLASSDOOR INC                                100 SHORELINE HWY, BLDG A                                                                                          MILL VALLEY          CA           94941
GLENN MACHINE WORKS,INC                      PO BOX 1247                                                                                                        COLUMBUS             MS           39703
GLOBAL CHEER LTD                             1204‐5, 12/F., CHINACHEM TSUEN    NO. 457 CASTLE PEAK ROAD,                                                        NT                                                HONG KONG
                                             WAN PLAZA,
GLOBAL EQUIPMENT COMPANY                     2505 MILL CENTER PARKWAY          SUITE 100                                                                        BUFORD               GA           30518‐3700
GLOBAL EQUIPMENT COMPANY, INC                11 HARBOR PARK DR.                                                                                                 PORT WASHINGTON      NY           11050
GLOBAL GENESIS GROUP LLC                     64 N PECOS ROAD                   SUITE 201                                                                        HENDERSON            NV           89074
GLOBAL KNOWLEDGE MEDIA INC                   41 WEST 25TH STREET, 8TH FLOOR                                                                                     NEW YORK             NY           10010
GLOBAL MARINE TRAVEL LLC                     1800 S.E. 10TH AVE                #320                                                                             FT. LAUDERDALE       FL           33316
GLOBAL MARKETING COMPANY LTD                 26 PEARL STREET                                                                                                    MISSISSAUGA          ON           L5M 1X2         CANADA




                                                                                                                         Page 38 of 137
                                                              Case 20-11835-JTD                             Doc        44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                            Page 43 of 141
                                                                                                                  Consolidated Creditor Matrix



                    Name                                 Address1                           Address2                  Address3                   Address4               City          State      PostalCode                 Country
GLOBAL MUSIC RIGHTS, LLC                   1100 GLENDON AVE                       STE 2000                                                                    LOS ANGELES        CA           90024
GLOBAL SPORTS ENTERTAINMENT AND MEDIA      A‐307 FAIRLINK CENTRE                  MONGINIS FACTORY LANE                                                       MUMBAI                          400058          INDIA
SOLUTIONS PRIVATE LIMITED                                                         OFF.LINK ROAD,
GLOBAL TELECOM & TECHNOLOGY AMERICAS INC   DEPT 111068                            PO BOX 842630                                                               DALLAS             TX           75284‐2630

GLOBATILE MULTIVENTURE PVT LTD             A ‐1003, JAL VAYU VIHAR, SECTOR ‐A     NEAR S.M.SHETTY SCHOOL                                                      MUMBAI                          400076          INDIA

GLOBO COMUNICACAO                          RUA LOPES QUINTAS              303 JARDIM BOTANICO                                                                 RIO DE JANEIRO                                  BRAZIL
GLOBOSAT PROGRAMADORA LTDA                 AVENIDA DAS AMERICAS           1650 BLOCO 5                                                                        RIO DE JANEIRO                  22 640 101      BRAZIL
GMA NETWORK, INC.                          10TH FLOOR, GMA NETWORK CENTER ESDA CORNER TIMOG AVE,                                                              QUEZON CITY                     1103            PHILIPPINES
                                                                          DILIMAN, QUEZON CITY
GO MEDIA COMPANIES                         1700 EAST THOMAS ROAD                                                                                              PHOENIX            AZ           85016
GO, MARIA                                  ADDRESS ON FILE

GODOY, CAMILO                              ADDRESS ON FILE
GODOY, CAROLINA                            ADDRESS ON FILE
GODOY, DIEGO EDUARDO                       ADDRESS ON FILE
GODREJ & BOYCE MFG. CO. LTD.               PLANT 1, GODREJ VENDING, RAILWAY VIKHROLI WEST                                                                     MUMBAI                          400079          INDIA
                                           SIDPIROJSHANAGAR
GOGAWALE, VIKAS                            ADDRESS ON FILE

GOH, KHER JIA                              ADDRESS ON FILE

GOH, LIANG YU                              ADDRESS ON FILE

GOH, SOO CHAN                              ADDRESS ON FILE

GOITIA, RICHARD                            ADDRESS ON FILE
GOKHALE, SANGEETA                          ADDRESS ON FILE
GOLD CIRCLE FILMS LLC                      BIG WEDDING LLC                        233 WILSHIRE BOULEVARD,                                                     SANTA MONICA       CA           90401
                                                                                  SUITE 450
GOLDEN HARVEST ENTERTAINMENT LTD           18 MIDDLE R.,TSIMSHAT.                                                                                             KOWLOON                                         HONG KONG
GOLDEN NETWORK ASIA LTD.                   UNIT 1508 NANYANG PLAZA                57 HUNG TO ROAD                                                                                                             HONG KONG
GOLDEN SCENE CO. LTD.                      15B ASTORIA BUILDING                   34 ASHLEY ROAD, TST                                                         KOWLOON                                         HONG KONG
GOLDMAN, RICHARD                           ADDRESS ON FILE
GOLDWYN, SANDRA                            ADDRESS ON FILE
GOLUCK, ROBERT                             ADDRESS ON FILE
GOMEZ, GABRIEL                             ADDRESS ON FILE
GOMEZ, IVAN                                ADDRESS ON FILE
GONZALEZ, GIANNA                           ADDRESS ON FILE
GONZALEZ, NICOLAS                          ADDRESS ON FILE
GONZALEZ, ONIEL                            ADDRESS ON FILE
GONZALEZ, OSCAR                            ADDRESS ON FILE
GOODS AND SERVICES TAX INDIA               MAHARASHTRA GOODS AND SERVICE          GST BHAVAN                                                                  MUMBAI                          400010          INDIA
                                           TAX DEPARTMENT
GOOGLE, INC                                DEPT 33654                             PO BOX 3900                                                                 SAN FRANCISCO      CA           94139
GOOLAB, AVINASH                            ADDRESS ON FILE
GOPALE, ARUN                               ADDRESS ON FILE

GOPALE, KISAN                              ADDRESS ON FILE

GORAIN, ARNAUD                             ADDRESS ON FILE
GORDON REES SCULLY MANSUKHANI              ADDRESS ON FILE
GORDON, CHELSEA                            ADDRESS ON FILE
GOSSLER, ELIZABET ERIKA                    ADDRESS ON FILE
GOTOLOGIC SOLUTIONS INC.                   561 RIELLE                                                                                                         MONTREAL           QC           H4G 2S6         CANADA
GOURMET COFFEE SERVICE                     PO BOX 8318                                                                                                        VAN NUYS           CA           91409
GOVANLU, BRIAN                             ADDRESS ON FILE
GRACE MAS                                  ADDRESS ON FILE
GRACE PLUMBING AND AIR CONDITIONING        GRACE PLUMBING AND AIR                 8011 SW 7TH STREET                                                          NORTH LAUDERDALE   FL           33068
SERVICES INC                               CONDITIONING SERVICES INC
GRACENOTE DIGITAL VENTURES, LLC            40 DANBURY RD                                                                                                      WILTON             CT           06897
GRAHAM, BRAD                               ADDRESS ON FILE
GRAINGER                                   2131 SW 2ND STREET BLDG 8                                                                                          POMPANO BEACH      FL           33069‐3100
GRAMMARLY INC                              548 MARKET STREET                                                                                                  SAN FRANCISCO      CA           94104
GRAND DYER INVESTMENT CO.                  PO BOX 7322                                                                                                        NEWPORT BEACH      CA           92658
                                           Chase Crawford, Katy Bridges & Steve
Granite Briarpark Green                    West




                                                                                                                        Page 39 of 137
                                                              Case 20-11835-JTD                            Doc        44 Filed 07/22/20
                                                                                                           In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                           Page 44 of 141
                                                                                                                 Consolidated Creditor Matrix



                     Name                                Address1                          Address2                  Address3                   Address4                City         State      PostalCode               Country
GRANITE PROPERTIES, INC                   GPI BRIARPARK GREEN LP P.O BOX                                                                                     DALLAS             TX           75320‐1365
                                          201365
Granite Propertis, Inc                    GPI Briarpark Green LP                 PO Box 201365                                                               Houston            TX           75320‐1365
GRANT LAW GROUP, PROFESSIONAL CORPORATION 135 W. GREEN STREET                    SUITE 120                                                                   PASADENA           CA           91105

GRANT THORNTON, LLP                         GRANT THORNTON, LLP                  1901 SOUTH MEYERS ROAD,                                                     OAKBROOK TERRACE   IL           60181
                                                                                 SUITE 455
GRANT, LALANII                              ADDRESS ON FILE
GRASSI BONCI, MARTIN EMILIO                 ADDRESS ON FILE
GRAVEL ROAD DISTRIBUTION GROUP LTD          SUITE 405 4TH FLOOR                  4 LOOP STREET                                                               CAPE TOWN                       8001            SOUTH AFRICA
GRAVITAS VENTURES                           209 RICHMOND STREET                                                                                              EL SEGUNDO         CA           90245
GRAYBAR                                     11250 NW 91ST ST                                                                                                 MEDLEY             FL           33178
GRAZIANO, JOHN                              ADDRESS ON FILE
GREAT AMERICAN INS CO OF NEW YORK           301 E. FOURTH ST.                                                                                                CINCINNATI         OH           45202
GREAT AMERICAN INSURANCE COMPANY            301 E. FOURTH ST.                                                                                                CINCINNATI         OH           45202
GREAT AMERICAN INSURANCE GROUP              301 E. FOURTH ST.                                                                                                CINCINNATI         OH           45202
GREAT CIRCLE SYSTEMS                        930 TAHOE BLVD                       STE 802‐508                                                                 INCLINE VILLAGE    NV           89451‐9488
GREAT PACIFIC MEDIA                         PO BOX 26243                                                                                                     COLORADO SPRINGS   CO           80936
GREAT SOUTHERN TELEVISION LTD               4 GALATOS STREET                     PO BOX 91428                                                                AUCKLAND                        1142            NEW ZEALAND
GREEN EDGE, LLC                             519 APACHE TRAIL                                                                                                 MORGANVILLE        NJ           07751
GREEN GOLD ANIMATION PVT LTD                THE PLANTINA 11TH FLOOR              A BLOCK                                                                     GACHIBOWLI                      500032          INDIA
GREEN PLANET FILMS                          PO BOX 247                                                                                                       CORTE MADERA       CA           94976
GREEN, JOHN                                 ADDRESS ON FILE
GREENHILLS MEDIA PTY LTD                    GREENHILLS MEDIA PTY LTD             10 CREST STREET                                                             GREENSBOROUGH                   3088            AUSTRALIA
GREENSTONE PICTURES LTD                     GREENSTONE TV LIMITED                PRIVATE BAG 56909                                                           AUCKLAND                        1446            NEW ZEALAND
GREENSTONE PICTURES LTD                     P O BOX 56 909                       DOMINION ROAD                                                               AUCKLAND                        64              NEW ZEALAND
GREGG FIALCOWITZ                            19116 KILLOCH                                                                                                    NORTHRIDGE         CA           91326‐1026
GRENTE, VALENTIN                            ADDRESS ON FILE
GRIFFIN, COLEEN                             ADDRESS ON FILE
GRIFFITHS, JAMES                            ADDRESS ON FILE
GRIMES, TODD                                ADDRESS ON FILE
GROUPE EDGENDA INC                          1751 RUE DU MARIA                    #300                                                                        MONTREAL           QC           H2Y 1S1         CANADA
GROUPE INFOPRESSE INC.                      4316 BOULEVARD SAINT‐LAURENT                                                                                     MONTREAL           QC           H2W 1Z3         CANADA
GROUPE NOVALIS TAITBOUT                     6 rue Bouchardon Cedex 10                                                                                        Paris                                           France
GRUBBS, RACHEL                              ADDRESS ON FILE
GRUBERGER, IDO                              ADDRESS ON FILE
GSA INSURANCE BROKERS                       GSA INSURANCE BROKERS                137 HARRINGTON STREET                                                       SYDNEY                          2000            AUSTRALIA
GTA QUICK COURIER                           2408 LAKESHORE BOULEVARD WEST,                                                                                   TORONTO            ON           M8V 4A2         CANADA
                                            UNITS 14‐19
GTT COMMUNICATIONS                          7900 TYSONS 1 PLACE SUITE 1450                                                                                   MCLEAN             VA           22102
GTT COMMUNICATIONS                          GTT COMMUNICATIONS INC.              7900 TYSONS ONE PLACE                                                       MCLEAN             VA           22102
GUANG DONG WINSING CO LTD                   2702, SOUTH OFFICE TOWER,            SUNTEC PLAZA, 193                                                           GUANGDONG                                       CHINA
                                                                                 GUANGZHOU AVENUE,
GUARDIAN                                    P.O. BOX 677458                                                                                                  DALLAS             TX           75267‐7458
GUAY, JIMMY                                 ADDRESS ON FILE
GUERRA, MICHAEL                             ADDRESS ON FILE
GUERRERO, JANELLA                           ADDRESS ON FILE


GUILFORD PUBLICATIONS INC                   370 SEVENTH AVENUE, SUITE 1200                                                                                   NEW YORK           NY           10001‐1020
GUILLEN, CARLOS                             ADDRESS ON FILE
GUJJETI, NAGARAJU                           ADDRESS ON FILE

GULF DTH FZ‐LLC                             P.O. BOX 502211                                                                                                  DUBAI                                           UNITED ARAB EMIRATES
GUPTA, BIMAL KUMAR                          ADDRESS ON FILE

GURAV, DILIP                                ADDRESS ON FILE

GURMEZA, VALENTIN                           ADDRESS ON FILE
GUY NOBLE                                   6/48‐52 WYCOMBE RD                                                                                               NEUTRAL BAY                     2089            AUSTRALIA
GUZMAN, STEPHANIE                           ADDRESS ON FILE
GUZUN, VALERIU                              ADDRESS ON FILE
H L B BARNETT CHOWN (PTY) LTD               PO BOX 442                                                                                                       BRUMA                                           SOUTH AFRICA
H TRAVIS CHRIST                             611 GLENOVER DRIVE                                                                                               ALPHARETTA         GA           30004‐8268
H&E EQUIPMENT SERVICES, INC                 7500 PECUE LANE                                                                                                  BATON ROUGE        LA           70809
H.E. AHMED BIN SUWAIDAN MOHD AL BALUSHI     P.O BOX NO. 2229 RUWI, POSTAL CODE                                                                               MUSCAT                                          OMAN
                                            112 SULTANATE OF OMAN




                                                                                                                       Page 40 of 137
                                                                       Case 20-11835-JTD                                Doc        44 Filed 07/22/20
                                                                                                                        In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                        Page 45 of 141
                                                                                                                              Consolidated Creditor Matrix



                  Name                                            Address1                            Address2                    Address3                   Address4                City       State        PostalCode               Country
H.RAMANLAL VITHALDAS & SONS                         543/B, Fulchand Niwas, Sandhurst                                                                                      Mumbai            Maharashtra   400007          India
                                                    Bridge, Chowpatty
HA, KONG LAM                                        ADDRESS ON FILE


HA, WEN JIE                                         ADDRESS ON FILE
HABANERO FILM                                       RIO DE JANEIRO                         BUZIOS                                                                                                                         BRAZIL
HABER, CARY                                         ADDRESS ON FILE
HACHEM, ZAHI                                        ADDRESS ON FILE

HADDAD, JONATHAN                                    ADDRESS ON FILE
HADDAD, MAHA                                        ADDRESS ON FILE
HAJUNSA                                             HAJUNSA                                #403                                                                           SEOUL                                           REPUBLIC OF KOREA
HAKUHODO DY MUSIC & PICTURES INC.                   7/F, S‐GATE AKASAKA                    6‐2‐4 AKASAKA                                                                  TOKYO                           107‐0052        JAPAN
HALEL, PAUL                                         ADDRESS ON FILE
HAMBURG MESSE UND CONGRESS GMBH                     AUSSTELLERSERVICE                      PO BOX 30 24 80                                                                HAMBURG                         D‐20308         GERMANY
HAMILTON COUNTY PARKS                               227 GOLD POINT CIRCLE NORTH                                                                                           HIXSON            TN            37343
HAMPTON ARTS                                        1000 COLISEUM DRIVE                                                                                                   HAMPTON           VA            23666
HAMZA, MOHAMED                                      ADDRESS ON FILE
HANCOCK, JAMES                                      ADDRESS ON FILE
HANUMANTA B. MINITI                                 ADDRESS ON FILE
HARA, JESSICA                                       ADDRESS ON FILE
HARADZETSKAYA, ILONA                                ADDRESS ON FILE
HARALSON, LILA                                      ADDRESS ON FILE
HARBOUR RIGHTS LIMITED                              13E HOLLYWOOD CENTRE,                  77‐91 QUEEN’S ROAD WEST                                                        SHEUNG WAN                                      HONG KONG
HARDIN COUNTY REGIONAL HELTH CTR                    PO BOX 655                                                                                                            SAVANNAH          TN            38372
HARDWARE AND TOOLS CORP.                            490 MCGHEE RD                                                                                                         WINCHESTER        VA            22603‐4634
HARDY, FRANKLIN                                     ADDRESS ON FILE
HARDY, GRAEME                                       ADDRESS ON FILE
HARISH, V.                                          ADDRESS ON FILE

HARO, JOSE                                          ADDRESS ON FILE
HARRIS CORPORATION                                  1025 WEST NASA BLVD MS A‐12A                                                                                          MELBOURNE         FL            32919
HARRIS COUNTY TAX OFFICE, TX                        1001 Preston St                                                                                                       HOUSTON           TX            77002
HARRIS COUNTY TAX OFFICE, TX                        P.O. BOX 4663                                                                                                         HOUSTON           TX            77210‐4663
HARRIS, BRENDA                                      ADDRESS ON FILE
HARRIS, JOHN                                        ADDRESS ON FILE
HARRIS, ST. LAURENT & CHAUDRY LLP                   40 WALL STREET, 53RD FLOOR                                                                                            NEW YORK          NY            10005
HARRISS, LYNDA                                      ADDRESS ON FILE
HARRY ENRIQUEZ CORRO                                ADDRESS ON FILE
HARRY SCHNUR                                        ADDRESS ON FILE
HARRY SLOAN
                                                    ADDRESS ON FILE
HARVARD BUSINESS SCHOOL PUBLISHING                  HARVARD BUSINESS SCHOOL                20 GUEST STREET, SUITE 700                                                     BRIGHTON          MA            02135
CORPORATION                                         PUBLISHING CORPORATION
HASAN, JAMILA                                       ADDRESS ON FILE
HASBRO ENTERTAINMENT LICENSING                      209 REDWOOD SHORES PKWY                                                                                               REDWOOD CITY      CA            94065
HASSAN, QUAIS                                       ADDRESS ON FILE
HATALKAR, PRIYANKA                                  ADDRESS ON FILE

HAUGEN, CLAY                                        ADDRESS ON FILE
HAUSER & WIRTH                                      HAUSER & WIRTH                         548 W 22ND STREET                                                              NEW YORK          NY            10011
                                                                                           Princess Ruth Ke'elikolani   830 Punchbowl Street, Room
Hawaii Department of Labor & Industrial Relations   Linda Chu Takayama, Director                                                                                          Honolulu          HI            96813
                                                                                           Building                     321
                                                    Director of Taxation, Room 221, Dept   830 Punchbowl Street                                                           Honolulu          HI            96813‐5094
Hawaii Department of Taxation                       of Taxation
HAWAII MEDICAL SERVICE ASSOCIATION                  PO BOX 860                                                                                                            HONOLULU          HI            96808‐0860
HAWAII PACIFIC TELEPORT LP                          PO BOX 693                                                                                                            RUMSON            NJ            07760
HAWAR CENTER                                        BUILDING # 120, ROAD 310               RIYADH ROAD, ISA TOWN 803                                                      BAHRAIN                                         BAHRAIN

HAZIM, BALGIES                                      ADDRESS ON FILE
HBO                                                 P.O. BOX 29697                  GPO                                                                                   NEW YORK          NY            10087
HBO ENTERPRISES                                     HOME BOX OFFCIE                 PO BOX 29697                                                                          NEW YORK          NY            10087
HBO ENTERPRISES                                     HOME BOX OFFICE P.O. BOX 29697                                                                                        NEW YORK          NY            10087
                                                    GPO
HBO ENTERPRISES ‐ EVE                               HBO 1100 AVENUE OF THE AMERICAS                                                                                       NEW YORK          NY            10036




                                                                                                                                    Page 41 of 137
                                                              Case 20-11835-JTD                         Doc        44 Filed 07/22/20
                                                                                                        In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                        Page 46 of 141
                                                                                                              Consolidated Creditor Matrix



                    Name                                Address1                        Address2                  Address3                   Address4              City              State     PostalCode               Country
HBO PACIFIC PARTNERS V.O.F                  C/O INTERTRUST (CURAO) B.V        KAYA W.F.G (JOMBI)                                                          WILLEMSTAD            WI                          CURACAO
                                            ZEELANDIA OFFICE PARK,
HDFC BANK LTD PURCHASE OF MANAGERS CHEQUE

HEADS UP TECHNOLOGIES, INC                  2033 CHENAULT DR #100                                                                                         CARROLLTON            TX           75006
HEALTH NUTS MEDIA                           4225 WEST 229TH STREET                                                                                        FAIRVIEW PARK         OH           44126‐1834
HEALTHWISE INCORPORATED                     2601 NORTH BOGUS BASIN ROAD                                                                                   BOISE                 ID           83702
HEALTHY ROADS MEDIA, LLC                    1840 ROSELAWN AVE WEST                                                                                        FALCON HEIGHTS        MN           55113
HEARST FUJINGAHO CO. LTD.                   MINAMI AOYAMA TOKYU BLDG. 3F      3‐8‐38 MINAMI AOYAMA                                                        TOKYO                              107‐0062       JAPAN
HEATH, MIKAL                                ADDRESS ON FILE
HECHT, JOSHUA                               ADDRESS ON FILE
HEDGE, RYAN                                 ADDRESS ON FILE
HEERA FILMS                                 CHATTIKKAL BUILDING , KUTTIPPURAM                                                                             EDAPPAL,MALAPPURAM                 679576         INDIA
                                            ROAD EDAPPAL
HEIDARI, HADI                               ADDRESS ON FILE
HELLAS SAT CONSORTIUM LIMITED               HELLAS SAT CONSORTIUM LIMITED     HELLAS SAT SPACE CENTER                                                     KOFINOU                            7735           CYPRUS
HENDERSON, PAULETTE                         ADDRESS ON FILE
HENG, MANYROTANA                            ADDRESS ON FILE
HERCULES FILM INVESTMENTS SARL              PRESIDENT OR GENERAL COUNSEL,     5 RUE JEAN MONNET                                                                                                             LUXEMBOURG
HEREFORD, STEPHEN                           ADDRESS ON FILE
HERMOSO, MARIA NOELLA                       ADDRESS ON FILE

HERNANDEZ, MARCO                            ADDRESS ON FILE
HERSEY, DAVID                               ADDRESS ON FILE
HESS, THOMAS                                ADDRESS ON FILE
HEWGILL COBB & LOCKARD,APC                  1620 5TH AVENUE                   SUITE 325                                                                   SAN DIEGO             CA           92101
HG PRODUCTION                               HG PRODUCTION                     ST. CHARBEL CHURCH ST.                                                      FANAR                              009611         LEBANON
HI‐5 OPERATIONS PTE LTD                     SINGAPORE                                                                                                                                        048421         SINGAPORE
HICKS, JULIAN                               ADDRESS ON FILE
HIGH WIRE, LLC.                             1041 N FORMOSA AVE                WRT #1                                                                      WEST HOLLYWOOD        CA           90046
HIGHLAND FILM GROUP                         6310 SAN VINCENTE BL #500                                                                                     LOS ANGELES           CA           90048
HIGHWOODS REALTY LTD PARTNERSHIP            PO BOX 65183                                                                                                  CHARLOTTE             NC           28265‐0183
HILL, GREGORY                               ADDRESS ON FILE
HILL, MICHAEL                               ADDRESS ON FILE
HILL, MICHAEL                               ADDRESS ON FILE
HIRERIGHT, LLC                              3349 MICHELSON DRIVE, SUITE 150                                                                               IRVINE                CA           92611
HIROSHI KUSUMOTO                            ADDRESS ON FILE
HIROSHIMA TELECASTING CO LTD                5‐8‐20 GINZACORE, 8F,             GINZA, CHUI‐KU,                                                             TOKYO                              104‐0061       JAPAN
HIROSHIMA TELEVISION CORPORATION            6‐6 NAKA‐MICHI                    NAKA‐KU                                                                     HIROSHIMA                          730‐8575       JAPAN
HITCHON, SUZANNE                            ADDRESS ON FILE
HK DEMIN MEDIA CO LTD                       7/F METROPOLIS TOWER              NO.2 DONGSAN STREET,                                                        BEIJING                            100080         CHINA
                                                                              ZHONGGUANCUN XI ZONG
HM Revenue and Customs – VAT                123 St. Vincent Street            Glasgow City                                                                Glasgow                            G2 5EA         United Kingdom
HMMG PTY LTD                                FOX STUDIOS AUSTRALIA             BUILDING 16, SUITE C                                                        NSW                                2024           AUSTRALIA
HMRC                                        S1715                             7th Floor                 Central Mail Unit                                 Newcastle Upon Tyne                NE98 1ZZ       United Kingdom
HO HO KWAN                                  ADDRESS ON FILE
HO, SHEE MUN                                ADDRESS ON FILE

HOBEIKA, CHANTAL                            ADDRESS ON FILE
HOFFMAN, SHAWN                              ADDRESS ON FILE

HOGAN LOVELLS                               555 THIRTEENTH STREET, NW                                                                                     WASHINGTON D.C.       MD           20004‐1109
HOGAN, JOANNE                               ADDRESS ON FILE
HOGAN, TREVOR                               ADDRESS ON FILE
HOKKAIDO BROADCASTING CO.,LTD               2, NORTH‐1, WEST‐5, CHUO‐KU       SAPPORO CITY                                                                                                                  JAPAN
HOKKAIDO BROADCASTTING CO LTD               WEST 5 CHOME, NORTH 1 JO,         CHUO‐KU, SAPPORO                                                            HKKAIDO                                           JAPAN
HOLA TV US LLC                              7731 NW 74TH ST                                                                                               MEDLEY                FL           33166
HOLLAND & KNIGHT, LLP                       PO BOX 864084                                                                                                 ORLANDO               FL           32866‐4084
HOLLYWOOD (THAILAND) CO., LTD               19, SOI RAMKHAMHAENG 22,          HUA MAK, BANG KAPI                                                          BANGKOK                            10240          THAILAND
                                            RAMKHAMHAENG ROAD,
HOLT INTEGRATED CIRCUITS                    23351 MADERO                                                                                                  MISSION VIEJO         CA           92691
HOLTHOUSE CARLIN & VAN TRIGT LLP            11444 W. OLYMPIC BOULEVARD        11TH FLOOR                                                                  LOS ANGELES           CA           90064
HOME BOX OFFICE                             1100 AVENUE OF THE AMERICAS                                                                                   NEW YORK              NY           10036‐6737
HONG KONG BOX OFFICE LTD                    21/F, HONG KONG CHINESE BANK      42‐44 YEE WO STREET                                                         CAUSEWAY BAY                                      HONG KONG
                                            CAUSEWAY BAY CENTRE
HONG KONG CENTURY UU DIGITAL TECHNOLOGY     ROOM 1005‐1010, TOWER A           EASTON CENTRE                                                               BEIJING                            100022         CHINA




                                                                                                                     Page 42 of 137
                                                               Case 20-11835-JTD                          Doc        44 Filed 07/22/20
                                                                                                          In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                          Page 47 of 141
                                                                                                                Consolidated Creditor Matrix



                 Name                                      Address1                       Address2                  Address3                   Address4                City           State     PostalCode                  Country
HONG KONG SKYWHEEL ENTERTAINMENT LTD         HONG KONG SKYWHEEL                UNIT 806, 8/F, TOWER II,                                                                                                         HONG KONG
                                             ENTERTAINMENT LTD                 CHEUNG SHA WAN PLAZA
HOOD, RICHARD                                ADDRESS ON FILE
HOPKINS, CHRISTOPHER                         ADDRESS ON FILE
HOR KIDDA FOODS PVT LTD                      875/2/1/6A, BEHIND 54, MHB COLONY BANDRA EAST, GANDHINAGAR                                                     MUMBAI                            400051            INDIA

HORIZON TECHNOLOGY GROUP                     80 NW 22ND AVE                                                                                                 MIAMI                FL           33125
HOSTILES, LLC                                1925 CENTURY PARK EAST, 10TH FL                                                                                LOS ANGELES          CA           90067
HOUADJETO, CEDRIC                            ADDRESS ON FILE
HOUNTO, MARC                                 ADDRESS ON FILE
HOUSE OF BLUES ‐ LIVE NATION                 HOUSE OF BLUES ‐ LIVE NATION      4640 HWY 17 SOUTH                                                            NORTH MYRTLE BEACH   SC           29582
HOUSTON MUSEUM OF NATURAL SCIENCE            5555 HERMANN PARK DR                                                                                           HOUSTON              TX           77030‐1799
HOWARD LEFKOWITZ                             6 ANTHEM POINTE COURT                                                                                          HENDERSON            NV           89052‐6605
HOWARD, ANNE                                 ADDRESS ON FILE
HOWE, RICHARD                                ADDRESS ON FILE
HOWROYD GROUP EXECUTIVE SEARCH               ACCOUNTS RECEIVABLE               PO BOX 29048                                                                 GLENDALE             CA           91209‐9048
HS FILM LLC                                  2700 COLORADO AVENUE                                                                                           SANTA MONICA         CA           90404
HSBC
HTSG A/C‐SABANA REIT‐TRUST                   151 LORONG CHUAN                  #02‐03                                                                                                         556741            SINGAPORE
HUACE MEDIA INTERNATIONAL LTD                UNIT F, 6/F CHINA OVERSEAS        139 HENNESSY ROAD                                                            WANCHAI                                             HONG KONG
                                             BUILDING
HUANG YA LING                                ADDRESS ON FILE
HUANG, XUAN YAN                              ADDRESS ON FILE
HUANG, YUYING                                ADDRESS ON FILE

HUANG,JIUN‐YING                              ADDRESS ON FILE
HUAYI BROTHERS INTERNATIONAL DISTR.LTD       LOU TAI DUAN, WENYU RIVER TIAN   SHUNYI, BEIJING                                                               CHINA                                               CHINA
                                             ZHU,
HUB INTERNATIONAL INSURANCE SERVICES INC     6701 CENTER DRIVE, #1500                                                                                       LOS ANGELES          CA           90045
HUB INTERNATIONAL INSURANCE SERVICES INC     HUB INTERNATIONAL QUÉBEC LIMITÉE 110 BOULEVARD CRÉMAZIE O,                                                     MONTRÉAL             QC           H2P 1B9           CANADA
                                                                              8ÈME ÉTAGE
HUB INTERNATIONAL INSURANCE SERVICES INC     P.O. BOX 749672                                                                                                LOS ANGELES          CA           90074‐9672
HUBER + SUHNER, INC.                         8530 STEELE CREEK PLACE DRIVE                                                                                  CHARLOTTE            NC           28273
HUDAK JR., JOHN                              ADDRESS ON FILE
HUDSON FINANCIAL PRODUCTS                    ATTN: CLAIMS DEPARTMENT          100 WILLIAM STREET                                                            NEW YORK             NY           10038
HUDSON FINANCIAL PRODUCTS                    ATTN: UNDERWRITING               100 WILLIAM STREET                                                            NEW YORK             NY           10038
HUDSON INSURANCE COMPANY                     100 WILLIAM STREET, 5TH FLOOR                                                                                  NEW YORK             NY           10038
HUDSON INSURANCE COMPANY                     ATTN: D&O CLAIMS                 100 WILLIAM STREET                                                            NEW YORK             NY           10038
HUDSON, DELISA                               ADDRESS ON FILE
HUERTA, MARTIN                               ADDRESS ON FILE
HUEY, KYLE                                   ADDRESS ON FILE
HUGHES NETWORK SYSTEMS                       PO BOX 64136                                                                                                   BALTIMORE            MD           21264
HUGHES NETWORK SYSTEMS                       PRADMAN KAUL, PRESIDENT & CEO    11717 EXPLORATION LANE                                                        GERMANTOWN           MD                     20876
HUGHES SATELLITE SYSTEMS CORPORATION         11717 EXPLORATION LANE                                                                                         GERMANTOWN           MD           20876
HULA NETWORK INC.                            929 BERRYESS ROAD,               SUITE 10                                                                      CALIFORNIA           CA           95133
HUMANE, SURESH                               ADDRESS ON FILE

HUMANE, TANAJI                               ADDRESS ON FILE

HUMASON, GAVIN                               ADDRESS ON FILE
HUMAYUN KABIR                                ADDRESS ON FILE
HUMMINGBIRD MUSIC LIMITED                    19/F,CATIC PLAZA                  8 CAUSEWAY ROAD                                                                                                                  HONG KONG
HUNAN BROADCASTING SYSTEM, HUNAN SATELLITE   GOLDEN EAGLE CULTURAL DISTRICT    CHANGSHA,                                                                    CHINA                                               CHINA
TV
HUNAN MGTV.COM INTERACTIVE ENTERTAINMENT     501 HUNAN INTERNATIONAL           SANYI AVENUE, CHANGSHA                                                       HUNAN                                               CHINA
MEDIA CO., LTD                               EXHIBITION CENTER
HUNEIDI, MAYSALOON                           ADDRESS ON FILE
HUNTED HIVE PTY LTD                          HUNTED HIVE PTY LTD               4 CHEROKEE CRESCENT                                                          GOLD COAST                        4213              AUSTRALIA
HUNTER COMMUNICATIONS, INC                   36 WHISTLER RD                                                                                                 SCARSDALE            NY           10583
HURRICANE ELECTRIC AE                        760 MISSION CT                                                                                                 FREMONT              CA           94539
HURTADO NAVARRO, ALFREDO                     ADDRESS ON FILE
HUSAINI, YELDA                               ADDRESS ON FILE
HUSSAIN, AMER                                ADDRESS ON FILE
HUSSAIN, KHOSRUL                             ADDRESS ON FILE

HUSSAIN, NASIF                               ADDRESS ON FILE
HUSSEIN MAJED ZAID‐ALKEILANI                 UAE DUBAI MARINA                                                                                               DUBAI                                               UNITED ARAB EMIRATES
HUTCHISON GLOBAL                             PO BOX 9322                                                                                                                                                        HONG KONG




                                                                                                                      Page 43 of 137
                                                              Case 20-11835-JTD                                Doc        44 Filed 07/22/20
                                                                                                               In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                     Page 48 of 141
                                                                                                                         Consolidated Creditor Matrix



                       Name                              Address1                        Address2                            Address3                     Address4                City           State     PostalCode               Country
HUTCHISON, SEAN                             ADDRESS ON FILE
HVID, BRIAN                                 ADDRESS ON FILE
HYATT, KELLY                                ADDRESS ON FILE
HYBRIK, INC.                                7295 HURST PARK ROAD                                                                                                       RENO                 NV           89502
IAN IMRICH                                  10866 WILSHIRE BOULEVARD          SUITE 1240                                                                               LOS ANGELES          CA           90024‐4320
IAN J IMRICH                                309 NORTH CORDOVA STREET                                                                                                   BURBANK              CA           91505‐3413
IBARRA, RAMON                               ADDRESS ON FILE
IBARROLA, ELODIE                            ADDRESS ON FILE

IBC FZ LLC                                  EXECUTIVE DESK NO 13D             FLLOR 02 BUILDING 02                                                                     DUBAI                             500070         UNITED ARAB EMIRATES
IBM CORPORATION                             PO BOX 534151                                                                                                              ATLANTA              GA           30353‐4151
ICARE WORKERS INSURANCE                     ICARE WORKERS INSURANCE           PO BOX 6766, SILVERWATER                                                                 SILVERWATER                       1811           AUSTRALIA
ICE SYSTEMS, INC                            PO BOX 11126                                                                                                               HAUPPAUGE            NY           11788
ICON COMPUTER                               13 KESHAV APTS SIDDHARTH NAGAR    BEHIND VAKOLA CHURCH                                                                     MUMBAI                            400055         INDIA
                                            ROAD
ICON CONNECT LTD                            MONACO OFFICE                     1 RUE SUFFREN REYMOND                                                                    MONTE CARLO                       98000          MONACO
ICON FILM DISTRIBUTORS                      PO BOX 230                                                                                                                 DARLINGHURST                      NSW 1300       AUSTRALIA
ICONIX CO LTD                               ICONIX BUILDING 6F,               610 SAMPYEONG‐DONG,                                                                      GYEONGGI‐DO                       463‐400        KOREA, REPUBLIC OF
                                                                              BUNDANG‐GU,
ICP‐ANACOM                                  AV. JOSÉ MALHOA, 12                                                                                                        LISBOA (LISBON)                   1099 ‐ 017     PORTUGAL
ICSYNERGY SOFTWARE, LLC                     5601 DEMOCRACY DRIVE             SUITE 205                                                                                 PLANO                TX           75024
Idaho Department of Labor                   Kenneth Edmunds, Director        317 W. Main St.                                                                           Boise                ID           83735‐0001
IDAHO STATE HISTORICAL SOCIETY              2205 OLD PENITENTIARY RD                                                                                                   BOISE                ID           83712
Idaho State Tax Commission                  800 Park Blvd., Plaza IV                                                                                                   Boise                ID           83712‐7742
IDAMA ASSET MANAGEMENT SOLUTIONS            23 SERANGOON NORTH AVENUE 5 #05‐ BTH CENTRE                                                                                                                                 SINGAPORE
                                            03
IDAMA ASSET MANAGEMENT SOLUTIONS            DUBAI MEDIA CITY                                                                                                           DUBAI                                            UNITED ARAB EMIRATES
IDAMA FACILITIES MANAGEMENT SOLUTIONS LLC   MUJAN 2                          MEZANINNE LEVEL, JBR                                                                      DUBAI                             500388         UNITED ARAB EMIRATES

IDT DOMESTIC TELECOM INC                    520 BROAD ST, 15 FL                                                                                                        NEWARK               NJ           07102
IFACTORYLIVE AFRICA LIMITED                 NO 5 OBINEM JUNCTION              P.O. BOX MK 191                                                                          ACCRA‐EAST LEGON                                 GHANA
IFAX SOLUTIONS, INC                         1020 E. MAIN STREET                                                                                                        NORRISTOWN           PA           19401
IGLESIAS, JUAN MANUEL                       ADDRESS ON FILE
ILAN GOLDMAN                                ADDRESS ON FILE
ILC INC                                     9737 NW 41 ST SUITE 718                                                                                                    DORAL                FL           33178
                                                                              160 N. LaSalle St., 13th FL, Suite
Illinois Department of Labor                Hugo Chaviano, Director                                                                                                    Chicago              IL           60601
                                                                              C‐1300
                                            JAMES R. THOMPSON CENTER ‐ 7TH
ILLINOIS DEPARTMENT OF REVENUE              FLOOR                             100 WEST RANDOLPH STREET                                                                 CHICAGO              IL           60601‐3274
Illinois Department of Revenue              PO BOX 1040                                                                                                                GALESBURG            IL           61402‐1040
ILLINOIS DEPARTMENT OF REVENUE              PO BOX 19035                                                                                                               SPRINGFIELD          IL           62794‐9035
ILLINOIS SECRETARY OF STATE                 501 S. SECOND ST., RM 350                                                                                                  SPRINGFIELD          IL           62756
ILLINOIS SECRETARY OF STATE                 DEPARTMENT OF BUSINESS SERVICES   501 S SECOND ST., RM. 350                                                                SPRINGFIELD          IL           62756

IM GLOBAL                                   8201 BEVERLY BOULEVARD                                                                                                     LOS ANGELES          CA           90048
IM GLOBAL                                   GLOBAL ROAD ENTERTAINMENT         1800 CENTURY PARK EAST, 5TH                                                              LOS ANGELES          CA           90067
                                                                              FLOOR
IMAGE ET SON ENR.                           321 CHARLES MARCHAND, SUITE 1                                                                                              REPENTIGNY           QC           J5Z 4N8        CANADA
IMAGE IV SYSTEMS INC                        512 SOUTH VARNEY STREET                                                                                                    BURBANK              CA           91502
IMAGE SOURCE                                12015 115TH AVE NE                SUITE 200                                                                                KIRKLAND             WA           98034
IMAGINATION TELEVISION LTD                  PO BOX 37 468                     PARNELL                                                                                  AUCKLAND                          468            NEW ZEALAND
IMPACT NETWORKING, LLC                      75 REMITTANCE DRIVE               SUITE 1076                                                                               CHICAGO              IL           60675‐1076
IN2BONE LLC                                 6355 NW 36TH ST.                  SUITE 407, VIRGINIA GARDENS                                                              MIAMI                FL           33131

IN2MUSIC INT SAL OFFSHORE                   MAIN STREET                       KBC CENTER, 7TH FLOOR                                                                    KASLIK                                           LEBANON
INCENTIVE CONCEPT MONACO                    23 BOULEVARD ALBERT 1ER                                                                                                                                      98000          MONACO
INCOME TAX INDIA                            AAYAKAR BHAVAN                    M K ROAD                                                                                 MUMBAI                            400020         INDIA
INCONTACT                                   PAYMENT CENTER #5450              P.O. BOX 410468                                                                          SALT LAKE CITY       UT           84141‐0468
INDECISO, FRANCO LEONEL                     ADDRESS ON FILE
INDEMNITY INSURANCE CO.OF NORTH AMERICA
(CHUBB)                                     202 HALLS MILL ROAD                                                                                                        WHITEHOUSE STATION   NJ           08889
INDIA INCOME TAX DEPT                                                                                                                                                  MUMBAI                            1              INDIA
INDIACAST MEDIA DISTRIBUTION PVT LTD        703, 7TH FLOOR, HDIL KALEDONIA    SAHAR ROAD                                                                               MUMBAI                            400069         INDIA
INDIACAST MEDIA DISTRIBUTION PVT. LTD.      FIRST FLOOR EMPIRE COMPLEX        LOWER PAREL                                                                              MUMBAI                            400013         INDIA
INDIAN HARBOR INSURANCE CO                  ATTN: PREMIUM FINANCING GROUP     505 EAGLEVIEW BLVD                                                                       EXTON                PA           19341
                                                                              Indiana Government Center
Indiana Department of Labor                 Sean Keefer, Commissioner                                                                                                  Indianapolis         IN           46204
                                                                              South                                402 W. Washington Street        Room W195
INDIANA DEPARTMENT OF REVENUE               100 N SENATE AVE STE N248                                                                                                  INDIANAPOLIS         IN           46204




                                                                                                                               Page 44 of 137
                                                                Case 20-11835-JTD                             Doc        44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 49 of 141
                                                                                                                    Consolidated Creditor Matrix



                      Name                                   Address1                      Address2                     Address3                   Address4                City              State      PostalCode               Country
INDIANA DEPARTMENT OF REVENUE                  100 N SENATE AVE, ROOM N105                                                                                      INDIANAPOLIS           IN            46204
Indiana Department of Revenue                  1025 Widener Ln                                                                                                  South Bend             IN            46614
INDIANA STATE UNIVERSITY                       510 N. 6TH 1/2 STREET                                                                                            TERRE HAUTE            IN            47809
INDIESTORY INC.                                2FL, WOOSUNG BLDG. 70 KYONGGIDAE‐                                                                                SEOUL                                03736           KOREA, REPUBLIC OF
                                               RO, SEODAEMUN‐GU
INDIESTORY INC.                                2FL, WOOSUNG BLDG. 70 KYONGGIDAE‐                                                                                SEOUL                                                REPUBLIC OF KOREA
                                               RO, SEODAEMUN‐GU
INDIGNEOUS FILM DISTRIBUTION LTD               2 JOHANNESBURG ROAD               SASANI STUDIOS                                                                 JOHANNESBURG                                         SOUTH AFRICA
INDUS AVIATION SYSTEMS LLP                     AAE‐4689                          G‐7 KARAN GREENS                                                               WARJE, PUNE MH                       411052          INDIA
INDUSIND BANK A/C NEFT                         INDUSIND CENTRE 231               S V ROAD                                                                       MUMBAI                               400050          INDIA
Industrial Commission of Arizona               Karen Axsom, Director             800 West Washington Street                                                     Phoenix                AZ            85007
INET INTERNATIONAL LTD                         UNIT 1502, LAP FAI BUILDING,      6‐8 POTTINGER ST., CENTRAL                                                                                                          HONG KONG
INFINISOURCE                                   PO BOX 889                                                                                                       COLDWATER              MI            49036
INFINITY COMMISSIONING AND DISTRIBUTION LLC    Ground Floor                      Ground Floor                                                                   New York               NY            10007

INFLIGHT ENTERTAINMENT INC                     INFLIGHT ENTERTAINMENT INC         3761 NORTH PARK ROAD                                                          HOLLYWOOD               FL           33021
INFLIGHT INC PTE LTD                           NO 26, #08‐124                     SING MING LANE                                                                MIDVIEW CITY                         573960          SINGAPORE
INFLIGHT PRODUCTIONS PTE LTD                   23 SERANGOON NORTH AVENUE 5        # 05‐03, BTH CENTRE                                                           KAMPONG                              554530          SINGAPORE
INFLIGHT PRODUCTIONS USA INC                   6100 CENTER DRIVE                  SUITE 1050                                                                    LOS ANGELES             CA           90045
INFLIGHT RIGHTS                                NO 26, #08‐124                     SING MING LANE                                                                MIDVIEW CITY                         573960          SINGAPORE
INFOBASE LEARNING                              PO BOX 26223                       FACTS ON FILE                                                                 NEW YORK                NY           10087
INFOCOMM DEVELOPMENT AUTHORITY OF              10 PASIR PANJANG ROAD #03‐01                                                                                     MAPLETREE BUSINESS CITY                              SINGAPORE
SINGAPORE
INFORMATICS HOLDINGS, INC.                     1400 10TH STREET                                                                                                 PLANO                  TX            75074
INFORMATION AND COMMUNICATION                  LEVEL 12, THE CELICOURT            6, SIR CELICOURT ANTELME                                                      PORT LOUIS                                           MAURITIUS
TECHNOLOGIES AUTHORITY OF MAURITIUS                                               STREET
INGALE, LEENATA                                ADDRESS ON FILE
INGENUITY INC.                                 10480 S. TROPICAL TRAIL                                                                                          MERRITT ISLAND         FL            32952
INJAZ DIGITAL                                  9 SAADA ST                         ROXY                                                                          CAIRO                                                EGYPT
INJOY BIRTH & PARENTING EDUCATION              ACCOUNTS RECEIVABLE                7107 LA VISTA PLACE                                                           LONGMONT               CO            80503
INK‐A‐ROO.COM                                  P.O. BOX 820                                                                                                     VENTURA                CA            93002
INMARSAT                                       PO BOX 32288                                                                                                     BOSTON                 MA            06150‐2288
INNERVISION TECHNOLOGY                         INNVERVISION TECHNOLOGY            3780 KILROY AIPORT WAY                                                        LONG BEACH             CA            90806
                                               RELOCATION COMPANY
INNOVA SOLUTIONS                               3211 SCOTT BLVD; SUITE 202                                                                                       SANTA CLARA            CA            95054
                                               RAJKUMAR VELAGAPUDI, PRESIDENT &   2400 MEADOWBROOK
INNOVA SOLUTIONS                               CEO                                PARKWAY                                                                       DULUTH                 GA            30096
INNOVATECH PARTNERS INC.                       2888 BAYSHORE DRIVE                SUITE C9                                                                      NEWPORT BEACH          CA            92663
INNOVATIVE OFFICE SOLUTIONS                    3305 EAST MIRALOMA AVENUE #170                                                                                   ANAHEIM                CA            92806

INOVATION, SCIENCE AND DEVELOPMENT CANADA 235 QUEEN ST                                                                                                          OTTAWA                 ON            K1A 0H5         CANADA

INSIGHT CANADA INC.                            PO BOX 15320 STATION A                                                                                           TORONTO                ON            M5W 1C1         CANADA
INSIGHT DIRECT USA, INC                        6820 S HARL AVENUE                                                                                               TEMPE                  AZ            85283
INSIGHT DIRECT USA, INC                        PO BOX 731069                                                                                                    DALLAS                 TX            75373‐1069
INSIGHT GLOBAL                                 INSIGHT GLOBAL, INC.               PO BOX 198226                                                                 ATLANTA                GA            60673‐1211
Insitituto das Communicacoes da Guine Bissau   ARN :: AUTORIDADE REGULADORA       AV. DOMINGOS RAMOS /                                                                                               1372            GUINEA‐BISSAU
                                               NACIONAL                           PRAÇA ERNESTO CHE GUEVARA

INSPERITY BUSINESS SERVICES                    PO BOX 840064                                                                                                    DALLAS                 TX            75284‐0064
INSTITUT LUXEMBOURGEOIS DE RÉGULATION (ILR)    L‐2922 LUXEMBOURG                                                                                                                                                     LUXEMBOURG

INSTITUTO DOMINICANA DE                        AV. LINCOLN NO. 962                                                                                              SANTO DOMINGO          10148         RD              DOMINICAN REPUBLIC
TELECOMUNICACIONES
                                                                                                              TERRITORIAL DEMARCATION
INSTITUTO FEDERAL DE TELECOMUNICACIONES, IFT   INSURGENTES SUR # 1143             COL. NOCHEBUENA             BENITO JUÁREZ                                     MEXICO CITY                          3720            MEXICO
INSTRUM INTERNATIONAL LLC                      INSTRUM INTERNATIONAL              453 S. SPRING ST.                                                             LOS ANGELES            CA            90013
INSURE DIRECT (BROKERS) LLC                    PO BOX 57006                                                                                                     DUBAI                                                UNITED ARAB EMIRATES
INTEGRATED MEDIA TECHNOLOGIES, INC             5200 LANKERSHIM BLVD. STE 700                                                                                    NORTH HOLLYWOOD        CA            91601
INTELLIAN TECHNOLOGIES INC                     11 STUDEBAKER                                                                                                    IRVINE                 CA            92618
INTELLIAN TECHNOLOGIES INC                     2ND FLOOR, DONGIK BULDING. 98‐                                                                                                                        135‐010         KOREA, DEMOCRATIC PEOPLE'S
                                               NONHYUN DONG GANGNAN GU                                                                                                                                               REPUBLIC OF
INTELLIGIZE, INC                               1920 ASSOCIATION DRIVE             SUITE 200                                                                     RESTON                 VA            20191
INTELSAT USA SALES CORP                        7900 TYSONS ONE PLACE                                                                                            MCLEAN                 VA            22102‐5972
INTELSAT USA SALES CORP                        STEVE SPENGLER, CEO & DIRECTOR     7900 TYSONS ONE PLACE                                                         MCLEAN                 VA            22102‐5972
INTERDUBS                                      2054 BROADWAY                                                                                                    SANTA MONICA           CA            90404
INTERFACE COMMUNICATIONS                       CITY HEART, 9TH FLOOR              67 NAYA PALTAN                                                                DHAKA                                1000            BANGLADESH
INTERFACE VIDEO PRODUCTION LIMITED             RM. 1501‐02 WIN CENTURY CENTRE     2A MONGKOK ROAD                                                               KOWLOON                                              HONG KONG




                                                                                                                          Page 45 of 137
                                                            Case 20-11835-JTD                               Doc        44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                               Page 50 of 141
                                                                                                                  Consolidated Creditor Matrix



                   Name                                Address1                     Address2                   Address3                             Address4                City         State      PostalCode               Country
INTERFERRY                               PO BOX 53532                     RPO BROADMEAD                                                                          VICTORIA           BC           V8X 5K2         CANADA
INTERLINK                                17 KENNEDY AVENUE                                                                                                       BLUE POINT         NY           11715
INTERNAL REVENUE SERVICE                 1111 CONSTITUTION AVE NW                                                                                                WASHINGTON         DC           20224
                                         CENTRALIZED INSOLVENCY
INTERNAL REVENUE SERVICE                 OPERATION                        2970 MARKET STREET          MAIL STOP 5 Q30 133                                        PHILADELPHIA       PA           19104‐5016
                                         CENTRALIZED INSOLVENCY
INTERNAL REVENUE SERVICE                 OPERATION                        P.O. BOX 7346                                                                          PHILADELPHIA       PA           19101‐7346
INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE                                                                                                PHILADELPHIA       PA           19255‐0625
INTERNAL REVENUE SERVICE                 IRS                                                                                                                     OGDEN              UT           84201‐0012
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION 2970 MARKET STREET          MAIL STOP 5 Q30 133                   PHILADELPHIA         PA                 19104‐5016
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION P.O. BOX 7346                                                     PHILADELPHIA         PA                 19101‐7346
INTERNAP NETWORK SERVICES                DEPT 0526                        PO BOX 120526                                                                          DALLAS             TX           75312‐0526
INTERNATIONAL CONFIGURATIONS, INC        PO BOX 3374                                                                                                             ENFIELD            CT           06083
INTERNATIONAL DISTRIBUTION               CABLE TV TOWER, 9 HOI            SHING RD., TSUEN WAN                                                                                                                   HONG KONG
INTERNATIONAL DISTRIBUTION LTD           CABLE TV TOWER                   9 HOI SHING ROAD                                                                                                                       HONG KONG
INTERNATIONAL MEDIA DISTRIBUTIONS LLC    4100 EAST DRY CREEK RD                                                                                                  CENTENNIAL         CO           80122
INTERNATIONAL MEDIA PRODUCTIONS INC      EDIFICIO SORTIS BUSINESS TOWER   PISO 7                                                                                 CIUDAD DE PANAMA                                PANAMA
INTERNATIONAL SUPERYACHT SOCIETY         757 SE 17TH STREET               #744                                                                                   FT LAUDERDALE      FL           33316
INTERNATIONAL TELECOM AND CABLING CO.    7958 PINES BLVD SUITE 125                                                                                               PEMBROKE PINES     FL           33024
INTERNEXT ENTERTAINMENT DISTRIBUTION     INTERNEXT ENTERTAINMENT          636 OSSINGTON AVE                                                                      TORONTO            ON           M6G 3T5         CANADA
INCORPORATED                             DISTRIBUTION INCORPORATED
                                         ROOM 3130, TWELFTH STREET AND
INTERSTATE COMMERCE COMMISSION           CONSTITUTION AVENUE NW/                                                                                                 WASHINGTON         DC           20423
INTERVIEWSTREET, INC.                    700 E. EL CAMINO REAL            SUITE 300                                                                              MOUNTAIN VIEW      CA           94040
INTRADO DIGITAL MEDIA LLC                11808 MIRACLE HILLS DRIVE                                                                                               OMAHA              NE           68154
INTUITOR SOFTTECH SERVICES PVT LTD       NO 14, BHATTARAHALLI, EVOMA      OLD MADRAS ROAD, KR PURAM                                                              BANGALORE                       560049          INDIA
                                         BUSINESS CENTER,
INVESTISSEMENT QUEBEC                    1200 ROUTE DE L'EGLISE           BUREAU 500                                                                             QUEBEC             QC           G1V 5A3         CANADA
INVESTISSEMENT QUEBEC                    EDIFICE IBERVILLE 1              DIRECTION, MESURES FISCALES                                                            QUEBEC             QC           G1V 4N3         CANADA

INVISIONAPP, INC.                        P.O. BOX 32126                                                                                                          NEW YORK           NY           10087
INVOLTA LLC                              PO BOX 1986                                                                                                             CEDAR RAPIDS       IA           52406
IORIATTI, VAUGHN                         ADDRESS ON FILE
Iowa Department of Revenue and Finance   PO Box 10471                                                                                                            Des Moines         IA           50306‐0471
Iowa Labor Services Division             Michael Mauro, Labor Commissioner   1000 East Grand Avenue                                                              Des Moines         IA           50319‐0209
IPB LLC                                  199 2ND AVENUE, #2                                                                                                      NEW YORK           NY           10003
IPFS CORPORATION                         1055 BROADWAY, 11TH FL                                                                                                  KANSAS CITY        MO           64105
IPFS CORPORATION OF CALIFORNIA           49 STEVENSON STREET                 SUITE 1275                                                                          SAN FRANCISCO      CA           94105
IPROMOTEU.COM INC                        DEPT CH 17195                                                                                                           PALATINE           IL           60055‐7195
IQBAL, ABDUL ALI MUHAMMAD                ADDRESS ON FILE

IQBAL, ABDUL MAHMOOD                     ADDRESS ON FILE

IQBAL, AHMAD                             ADDRESS ON FILE
IREY, PATRICK                            ADDRESS ON FILE
IRIS PRODUCTIONS INC.                    10850 WILSHIRE BLVD., SUITE 730                                                                                         LOS ANGELES        CA           90024
IRON MOUNTAIN                            PO BOX 27128                                                                                                            NEW YORK           NY           10087‐7128
IRON MOUNTAIN                            PO BOX 27129                                                                                                            NEW YORK           NY           10087‐7129
IRON MOUNTAIN                            PO BOX 601002                                                                                                           PASADENA           CA           91189‐1002
IRON MOUNTAIN CANADA CORPORATION         P.O. BOX 3527 STATION A                                                                                                 TORONTO            ON           M5W 3G4         CANADA
Ironshore Environmental Claims CSO       28 LIBERTY STREET, 5TH FLOOR                                                                                            NEW YORK           NY           10005
                                                                             Attn: Centralized Insolvency
IRS Insolvency Section                   Internal Revenue Service            Operation                      2970 Market Street                                   Philadelphia       PA           19104‐5016
                                                                             Attn: Centralized Insolvency
IRS Insolvency Section                   Internal Revenue Service            Operation                      P.O. Box 7346                                        Philadelphia       PA           19101‐7346
IRT TECHNOLOGIES INC.                    IRT TECHNOLOGIES INC.               5580 BOULEVARD THIMES                                                               SAINT‐LAURENT      QC           H4R 2K9         CANADA
IRVINE RANCH WATER DISTRICT              15600 SAND CANYON AVENUE                                                                                                IRVINE             CA           92618
IRVINE RANCH WATER DISTRICT              P.O. BOX 51403                                                                                                          LOS ANGELES        CA           90051‐5703
ISEME, KAMAU & MAEMA ADVOCATES           5TH NGONG AVENUE                    IKM PLACE                                                                           NAIROBI                                         KENYA
ISLAND MARINE ELECTRIC                   401 SE 30TH STREET                                                                                                      FT. LAUDERDALE     FL           33316
ISLAND PRODUCTIONS, LLC                  PO BOX 3261                                                                                                             HONOLULU           HI           96801
ISOM, DAVID                              ADDRESS ON FILE
ITCC                                     7958 PINES BLVD                     SUITE 125                                                                           PEMBROKE PINES     FL           33024
IVOL, BAPTISTE                           ADDRESS ON FILE
IVORY, CHRISTOPHER                       ADDRESS ON FILE
IZQUIERDO, HEIDY                         ADDRESS ON FILE
IZZO, FRANCISCO                          ADDRESS ON FILE
J B CHUA & CO.                           55 LORONG L TELOK KURAU             #03‐63 BRIGHT CENTRE                                                                                                425500          SINGAPORE




                                                                                                                        Page 46 of 137
                                                            Case 20-11835-JTD                       Doc        44 Filed 07/22/20
                                                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                    Page 51 of 141
                                                                                                          Consolidated Creditor Matrix



                     Name                             Address1                         Address2               Address3                   Address4               City        State      PostalCode               Country
J FRANK ASSOCIATES LLC                   622 THIRD AVENUE                                                                                             NEW YORK         NY           10017
J.B. GARAGE DOORS                        12195 NW 98TH AVENUE                                                                                         HIALEAH          FL           33018
J.W. WINCO, INC.                         2815 S. CALHOUN RD                                                                                           NEW BERLIN       WI           53151
JAAN, JASON                              ADDRESS ON FILE
JABAL ARAFAH STATIONERY                  DEIRA                                                                                                        DUBAI                         45321           UNITED ARAB EMIRATES
JABBARI, SHIVA                           ADDRESS ON FILE
JABER M J MISLEH                         ADDRESS ON FILE
JABOUZI, SKANDER                         ADDRESS ON FILE
JABUKA BIGOR, DIANA                      ADDRESS ON FILE
JACKSON LEWIS P.C.                       1133 WESTCHESTER AVENUE, SUITE                                                                               WEST HARRISON    NY           10604
                                         S125
JACKSON, JACQUELINE                      ADDRESS ON FILE
JACKSON, LIZ                             ADDRESS ON FILE
JACKY ELECTRONICS LLC                    P.O. BOX:13745                    OFFICE 2001‐2002, TWIN                                                     DUBAI                                         UNITED ARAB EMIRATES
                                                                           TOWERS
JACOBS, LISA                             ADDRESS ON FILE
JACQUEZ, RONALD                          ADDRESS ON FILE
JADHAV, KRISHNA                          ADDRESS ON FILE

JADHAV, SUNIL                            ADDRESS ON FILE

JADHAV, SUSHMITA                         ADDRESS ON FILE

JADHAV, YOGESH                           ADDRESS ON FILE

JAEGER‐HOLLAND INC                       6428 GREENE ROAD                                                                                             WOODRIDGE        IL           60517
JAFFAL, MOHAMMED                         ADDRESS ON FILE

JAGUAR                                   12711 VENTURA BLVD.               SUITE 300                                                                  STUDIO CITY      CA           91604‐2435
JAGUAR DISTRIBUTION CORP.                12711 VENTURA BLVD SUITE 300                                                                                 STUDIO CITY      CA           91604
JAGUAR DISTRIBUTION CORPORATION          12711 VENTURA BOULEVARD           SUITE 300, STUDIO CITY                                                     LOS ANGELES      CA           91604‐2435
JAIN, KALPESH                            ADDRESS ON FILE

JAIN, MOHIT                              ADDRESS ON FILE

JAIN, SAURABH                            ADDRESS ON FILE


JAM TV LTD                               JAM TV LTD                        24 LEIGHTON STREET                                                         AUCKLAND                      1021            NEW ZEALAND
JAMAICA SPECTRUM MANAGEMENT AUTHORITY    13‐19 HARBOUR STREET                                                                                         KINGSTON                                      JAMAICA
JAMES BROWN GRAPHIC SERVICE              1166 WINDGROVE SQ                                                                                            PICKERING        ON           L1X 2S6         CANADA
JAMES BROWN GRAPHIC SERVICES             1166 WINDGROVE SQ                                                                                            PICKERING        ON           L1X 2S6         CANADA
JAMES BUCKLEY                            ADDRESS ON FILE
JAMES COWPER LLP                         2 Communications Road, Greenham   Greenham                                                                   Newbury                       RG19 6AB
                                         Business Park
JAMES INNES DOIG                         ADDRESS ON FILE
JAMES KELLAWAY TRUST MONTHLY OUTGOINGS   203 VICTORIA AVENUE                                                                                          REMUERA                       0740            NEW ZEALAND
JAMES KELLAWAY TRUST RENT                203 VICTORIA AVE                                                                                             REMUERA                       094860873       NEW ZEALAND
JAMES L DUBOIS                           16436 LAKESIDE DRIVE                                                                                         LOCKPORT         IL           60441‐7024
JAMES MORRISON ENTERPRISES PTY           GPO BOX 925                                                                                                  BRISBANE                      4001            AUSTRALIA
JAMES VARLEY                             28156 DRIVER AVENUE #4                                                                                       AGOURA HILLS     CA           91301‐2678
JAMNAGARWALA, HUZAIFA                    ADDRESS ON FILE

JANE RIZZO & WILLIAM RIZZO TEN COM       2114 ERIE DR                                                                                                 NORTHFIELD       MN           55057
JANLE SOFT LLC                           1709 FOGGY DR                                                                                                INDIANAPOLIS     IN           46260
JANSON MEDIA                             THE CUNNINGHAM HOUSE              118 MAIN STREET                                                            TAPPAN           NY           10983
JANUS FILMS ‐                            250 EAST HARTSDALE AVENUE         SUITE 42                                                                   HARTSDALE        NY           10530
JAPAN INTERNATIONAL BROADCASTING         1‐19‐4 JINNAN, SHIBUYA KU                                                                                    TOKYO                                         JAPAN
JARA, GASTON                             ADDRESS ON FILE
JARDINE, RICHARD KENNETH                 ADDRESS ON FILE

JARMON, KYLE                             ADDRESS ON FILE
JARQUIN, DENIS                           ADDRESS ON FILE
JARRIN, EDISON                           ADDRESS ON FILE
JCP&L                                    76 S MAIN ST                                                                                                 AKRON            OH           44308
JCP&L                                    PO BOX 3687                                                                                                  AKRON            OH           44309‐3687
JD MCCARTHY CONSULTING LLC               10235 BIRCHLINE DRIVE                                                                                        SPRING           TX           77379




                                                                                                                Page 47 of 137
                                                               Case 20-11835-JTD                             Doc        44 Filed 07/22/20
                                                                                                             In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                             Page 52 of 141
                                                                                                                   Consolidated Creditor Matrix



                  Name                                     Address1                          Address2                  Address3                   Address4              City                State      PostalCode               Country
JDV GROUP COLOMBIA S.A.S                     CARRERA 1ERA NO 10 ‐ 120 /                                                                                        CARTAGENA                            130001          COLOMBIA
                                             BOCAGRANDE
JEAN‐BAPTISTE, FANFAN                        ADDRESS ON FILE
JEFFERY BROCK                                ADDRESS ON FILE
JEFFREY CARL WHITE TRUST DTD 11/15/1995      76‐171 FAIRWAY DR                                                                                                 INDIAN WELLS            CA           92210‐8819
JEFFREY EPSTEIN                              ADDRESS ON FILE
JEFFREY LEDDY                                ADDRESS ON FILE
JEFFREY SAGANSKY                             ADDRESS ON FILE
JEFFRY LIPTON                                38 CLEAR VISTA DRIVE                                                                                              ROLLING HILLS ESTATES   CA           90274‐5475
JELLYFISH BLOOM LLC                          400 S. BEVERLY DR.                  SUITE 300                                                                     BEVERLY HILLS           CA           90212
JENI BARTIROMO                               ADDRESS ON FILE
JENSEN TOOLS AND SUPPLY                      335 WILLOW ST.                                                                                                    NORTH ANDROVER          MA           01845
JERRY BROWN                                  1914 SUN TRAIL DR                                                                                                 TROY                    MO           63379‐3911
JERSEY CENTRAL POWER & LIGHT COMPANY         PO BOX 3687                                                                                                       AKRON                   OH           44309‐3687
JESSE RACE PRODUCTIONS QUEBEC INC            404‐1 rue McGill                                                                                                  Montréal                QC           H2Y4A3          Canada
JETBRAINS AMERICAS, INC.                     989 EAST HILLSDALE BLVD SUITE 200                                                                                 FOSTER CITY             CA           94404

JETSEN HUASHI WANGJU (CHANGZHOU) CULTURAL    16F CHAMA BUILDING,                 MALIANDAO ROAD NO.19                                                          BEIJING                              100055          CHINA
MEDIA CO LTD
JETSET MEDIA                                 10 NW RICHARDS RD.                                                                                                KANSAS CITY             MO           64116
JEWELL, HEATHER                              ADDRESS ON FILE
JIANGSU BROADCASTING CORPORATION             NO.4 EAST BEIJING RD,               NANJING, JIANGSU                                                              CHINA                                                CHINA
JIFFLENOW                                    1330 S BASCOM AVENUE SUITE C                                                                                      SAN JOSE                CA           95128
JIM CARSON/VIC GRUPPIE                       ADDRESS ON FILE
JIM MCKENNA                                  ADDRESS ON FILE
JIN KI SEON

                                             ADDRESS ON FILE
JINAAM STORE                                 JINAAM STORE                        SHOP NO.3,PARUL CHS,NEXT                                                      MUMBAI                               400053          INDIA
                                                                                 TO VEERA WINES,
JING'S PRODUCTION LIMITED                    JING'S PRODUCTION LIMITED           UNIT 2701‐3 KIN SANG                                                          KOWLOON                              HONG KONG       HONG KONG
                                                                                 COMMERCIAL CENTRE,
JINSOOK LEE                                  ADDRESS ON FILE
JIVAN SERVICENTRE
                                             ADDRESS ON FILE
JJD STORAGE                                  FLAT E, 4/F., SUNVIEW INDUSTRIAL    3 ON YIP STREET                                                               CHAI WAN                                             HONG KONG
                                             BLDG,
JJOB TECHNOLOGY                              5383 NW 188 ST.                                                                                                   MIAMI                   FL           33055
JOCELYN JIA                                  ADDRESS ON FILE
JOHANSON, ALISON                             ADDRESS ON FILE
JOHN GUIDON                                  1015 CHAUTAUQUA                                                                                                   PACIFIC PALISADES       CA           90272‐3807
JOHN L SULLIVAN CHEVROLET                    ADDRESS ON FILE
JOHN LA VALLE                                1171 WESTBEND RD                                                                                                  WESTLAKE VILLAGE        CA           91362‐5619
JOHN MCLEAN MEDIA                            PO BOX 402                                                                                                        SAWTELL                              2452            AUSTRALIA
JOHN MCMULLIN                                26301 N OAK AVENUE                                                                                                MUNDELEIN               IL           60060‐4009
JOHN MEINERT PRINTING                        PO BOX 56                                                                                                         WINDHOEK                                             NAMIBIA
JOHN O SULLIVAN                              ADDRESS ON FILE
John Pope & Jack Singer                      John Pope                           29 Stowe                                                                      Irvine                  CA           92620
JOHN POPE AND JACKIE SINGER                  ADDRESS ON FILE
JOHNSON & LAIRD MANAGEMENT LIMITED           P O BOX 78340                       GREY LYNN                                                                     AUCKLAND                             1245            NEW ZEALAND
JOHNSON CONTROLS FIRE PROTECTION LP          10550 COMMERCE PKWY                                                                                               MIRAMAR                 FL           33025
JOHNSON SERVICE GROUP                        4485 PAYSPHERE CIRCLE                                                                                             CHICAGO                 IL           60674‐4485
JOHNSON SERVICE GROUP                        P.O. BOX 734388                                                                                                   CHICAGO                 IL           60673‐4388
JOHNSON, CARMEN                              ADDRESS ON FILE
JOHNSON, HEIDI                               ADDRESS ON FILE
JOHNSON, KODY                                ADDRESS ON FILE
JOHNSON, WILLIAM                             ADDRESS ON FILE
JOINT PRINTING COMPANY LIMITED               2‐3/F, HING WAI CENTRE,             7 TIN WAN PRAYA ROAD                                                                                                               HONG KONG
JOLICOEUR                                    4132 PARTHENAIS                                                                                                   MONTREAL                QC           H2K 3T9         CANADA
JON EDWARD MUNOZ                             ADDRESS ON FILE
JONATHAN JONES                               ADDRESS ON FILE
JONES LANG LASALLE AMERICAS INC              200 E RANDOLPH DRIVE, SUITE 4300                                                                                  CHICAGO                 IL           60601
JONES LANG LASALLE UAE LIMITED, DUBAI BRANCH JONES LANG LASALLE UAE LIMITED,     EMAAR SQUARE, BUILDING 1,                                                     DUBAI                                214029          UNITED ARAB EMIRATES
                                             DUBAI BRANCH                        OFFICE 403
JONES, TERRY                                 ADDRESS ON FILE
JOONIK SAS                                   ADDRESS ON FILE
JORGAN GISMERVIK                             HAMAROYKROKEN 20                                                                                                  STAVANGER                            4029            NORWAY
JOSE SCHNEIDER                               ADDRESS ON FILE




                                                                                                                         Page 48 of 137
                                                       Case 20-11835-JTD                        Doc        44 Filed 07/22/20
                                                                                                In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                Page 53 of 141
                                                                                                      Consolidated Creditor Matrix



                      Name                       Address1                        Address2                 Address3                   Address4                City        State     PostalCode               Country
JOSEPH MOREIRA                       ADDRESS ON FILE
JOSHI, DHRUVIKA                      ADDRESS ON FILE

JOSHI, LATA                          ADDRESS ON FILE

JOSHUA BLAKE MCLANE                  1525 LONG CREEK BLVD                                                                                         NEW BRAUNFELS     TX           78130
JOURIS, LISA                         ADDRESS ON FILE
JOURNEY'S END RELOCATION INC         28632 ROADSIDE DRIVE, SUITE 145                                                                              LOS ANGELES       CA           91301
JOVANOVIC, NENAD                     ADDRESS ON FILE
JP CENTRE/SOUTH MAIN STREETS         670 CENTRE ST STE 7                                                                                          JAMAICA PLAIN     MA           02130
JPV LAWN SERVICE                     P.O. BOX 75                                                                                                  KEYPORT           NJ           07735
JR 209 INVESTMENTS (PTY) LTD         11 BYLS BRIDGE BLVD, BUILDING 14   2ND FLOOR, BLOCK C                                                        CENTURION                      0169           SOUTH AFRICA
JTBC CONTENT HUB CO LTD              18/F, 48‐6 SANGAMSAN‐RO,           MAPO‐GU,                                                                  SEOUL                                         REPUBLIC OF KOREA
JU HYUN LEE                          ADDRESS ON FILE
JUB JUB INC.                         4790 IRVINE BLVD                   SUITE 105‐106                                                             IRVINE            CA           92620
JUBILANT FOODWORKS LTD               GROUND FLOOR, OFFICE NO. 1 & 2,    TIMMY ARCADE, MAKWANA                                                     ANDHERI EAST                   400059         INDIA
                                                                        ROAD,
JUBINVILLE, MATHIEU                  ADDRESS ON FILE
JUDY VARLEY                          30473 MULHOLLAND HWY #119                                                                                    AGOURA HILLS      CA           91301‐6155
JULES FILMS, INC.                    1424 N KINGS RD                                                                                              LOS ANGELES       CA           90069
JULIAN CHIU
                                     ADDRESS ON FILE
JULIANO, SAMUEL                      ADDRESS ON FILE
JULIEN BERGERON                      ADDRESS ON FILE
JUMA AL MAJID EST

                                     ADDRESS ON FILE
JUMLE, UTKARSH                       ADDRESS ON FILE

JUST DISTRIBUTION COMPANY LIMITED    UNIT 1806, WESTLANDS CENTRE        20 WESTLANDS ROAD                                                         QUARRY BAY                                    HONG KONG
JUSTIN SILVERS                       23410 CIVIC CENTER WAY                                                                                       MALIBU            CA           90265‐5909
JW PLAYER                            2 PARK AVENUE, 10TH FLOOR NORTH                                                                              NEW YORK          NY           10016

K&L GATES LLP                        210 6TH AVE                                                                                                  PITTSBURGH        PA           15222‐2602
K. HANDICRAFT WORLD                  SHOP NO‐1, HOTEL HILTON ESCORT     SAHAR AIRPORT ROAD,                                                       MUMBAI                         400099         INDIA
                                     CENTRE                             ANDHERI (EAST)
K2 MEDIA PRODUCTIONS                 K2 MEDIA PRODUCTIONS               103 BRAXTON PARK CT                                                       GOODLETTSVILLE    TN           37072
K2 TOWERS II, LLC                    57 E WASHINGTON STREET                                                                                       CHAGRIN FALLS     OH           44022
KADAM, VISHAKHA                      ADDRESS ON FILE

KADEKIAN, SANDY                      ADDRESS ON FILE
KADOWAKI, RYAN                       ADDRESS ON FILE
KAGOSHIMA BROADCASTING CORPORATION   2‐5‐12, YOJIRO                     KAGOSHIMA                                                                                                890‐8571       JAPAN
KAIROS DISTRIBUTION LTD              20J, 20/F, WELLABLE COMMERCIAL     513 HENNESSY ROAD                                                         CAUSEWAY BAY                                  HONG KONG
                                     BLDG
KAJMOWICZ, MELANIE                   ADDRESS ON FILE
KAJRI GAUTAM                         ADDRESS ON FILE
KALE, AKASH                          ADDRESS ON FILE
KALE, DHANASHREE                     ADDRESS ON FILE

KALOCSAY, LINDA                      ADDRESS ON FILE
KALTURA, INC.                        DEPT LA 24118                                                                                                PASADENA          CA           91185‐4118
KALYANI, ROOPAK                      ADDRESS ON FILE


KAMARA, SCOTT                        ADDRESS ON FILE
KAMAU, JOE                           ADDRESS ON FILE
KAMBLE, OMKAR                        ADDRESS ON FILE

KAMTEKAR, KAMLESH                    ADDRESS ON FILE


KANARA FIRE PROTECTION COMPANY       40/42, MODY STREET, 2ND FLOOR,                                                                               MUMBAI                         400001         INDIA
                                     ROOM NO ‐15, FORT,
KANDESTIN, DALE                      ADDRESS ON FILE
KANDHASAMY, SREENIVASAN              ADDRESS ON FILE




                                                                                                            Page 49 of 137
                                                      Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                     Page 54 of 141
                                                                                                           Consolidated Creditor Matrix



                       Name                   Address1                          Address2                       Address3                   Address4                 City        State     PostalCode              Country
KANETKAR, SUKHADA                 ADDRESS ON FILE


KANGARLOU, IRAJ (IKE)             ADDRESS ON FILE
KANSAI TELECASTING CORPORATION    2‐1‐7 OGIMACHI, KITA KU                                                                                              OSAKA                           530‐8408       JAPAN
Kansas Department of Labor        Lana Gordon, Secretary            401 S.W. Topeka Blvd.                                                              Topeka             KS           66603‐3182
KANSAS DEPARTMENT OF REVENUE      1883 W 21st St,                                                                                                      Wichita            KS           67203
Kansas Department of Revenue      915 SW Harrison St #300                                                                                              Topeka             KS           66612
KANSAS DEPARTMENT OF REVENUE      INCOME TAX                        P.O. BOX 3506                                                                      TOPEKA             KS           66625‐3506
KANTILAL PATEL RAJDIP             525 W Chicago Ave                                                                                                    East Chicago       IN           46312
KAORU ONO                         ADDRESS ON FILE
KARADI TALES COMPANY PVT.LTD.     3A DEV REGENCY 11                 FIRST MAIN ROAD                                                                    CHENNAI                         600020         INDIA
                                                                    GANDHINAGAR ADYAR
KARAMÉ, SACHA                     ADDRESS ON FILE
KAREN PATRICIA CARVAJAL BARRETO   ADDRESS ON FILE
KAREN SHOPSOWITZ                  ADDRESS ON FILE
KARIUKI, GEORGE MBOGOH            ADDRESS ON FILE
KARL DIETER KEPPKE                ADDRESS ON FILE
KARNAVAS KONTOVRAKIS KAI SIA OE   18 PROMITHEOS STREET, CHALANDRI                                                                                      ATHENS                          15234          GREECE

KATE, MADHURI                     ADDRESS ON FILE

KATHRYN EMILY MULHOLLAND          ADDRESS ON FILE
KATHY LIDDY                       ADDRESS ON FILE
KATTE, PRASHANT                   ADDRESS ON FILE
KAUFF'S TRANSPORATION SYSTEM      2435 ALI BABA AVE.                                                                                                   OPA LOCKA          FL           33054
KAUFMAN ROSSIN & CO., P.A.        2699 S. BAYSHORE DRIVE            SUITE 300                                                                          MIAMI              FL           33133
KAUFMAN, DAVID                    ADDRESS ON FILE
KAUSHIK, CHETAN                   ADDRESS ON FILE
KAZMIERCZAK, ROMAN                ADDRESS ON FILE
KBS MEDIA                         4F KBS MEDIA CENTER               #1652 SANGAM‐DONG, MAPO‐                                                           SEOUL                                          REPUBLIC OF KOREA
                                                                    GU
KC NEWZEALAND                     POBOX 709                                                                                                            ROTORUA                         3074           NEW ZEALAND
KEEFOVER, BRIAN                   ADDRESS ON FILE
KEKER & VAN NEST LLP              633 BATTERY STREET                                                                                                   SAN FRANCISCO      CA           94111‐1809
KELEHER, DAVE                     ADDRESS ON FILE
KELEHER, JAMES                    ADDRESS ON FILE
KELLY SERVICES, INC.              PO BOX 820405                                                                                                        PHILADELPHIA       PA           19182‐0405
KEN KREGAN                        ADDRESS ON FILE
KENKEN PUZZLE LLC                 29 KING STREET                                                                                                       CHAPPAQUA          NY           10514
                                                                    1047 U.S. Hwy 127 South, Suite
Kentucky Labor Cabinet            Larry L. Roberts, Secretary                                                                                          Frankfort          KY           40601‐4381
                                                                    4
Kentucky Revenue Cabinet          501 High Street                                                                                                      Frankfort          KY           40620
KERNKAMP INDUSTRIES CORPORATION   9525 VASSAR AVE                                                                                                      CHATSWORTH         CA           91311
KEVIN TROSIAN                     ADDRESS ON FILE
KEY LEARNING                      2241 LARSEN PARKWAY                                                                                                  PROVO              UT           84606
KEY PERFORMANCE IDEAS INC         26801 NETWORK PLACE                                                                                                  CHICAGO            IL           60673‐1268
KEYCODE MEDIA                     270 S. FLOWER ST                                                                                                     BURBANK            CA           91502
KEYWORDS STUDIOS QC‐GAMES INC     8400‐1751 RICHARDSON ST                                                                                              MONTREAL           QC           H3K 1G6        CANADA
KHALFAN, KHALID                   ADDRESS ON FILE


KHAN, AHMAD                       ADDRESS ON FILE
KHAN, MOHAMMAD IRFAN              ADDRESS ON FILE

KHANOLKAR, UMESH                  ADDRESS ON FILE

KHIARA, NATASHA                   ADDRESS ON FILE

KHOT, AMOL                        ADDRESS ON FILE
KHURANA, JAIDEEP                  ADDRESS ON FILE
KIENTZY MACHINE AND FABRICATION   221 SOUTH MOORE SCHOOL ROAD                                                                                          TROY               MO           63379
KIENTZY MACHINE AND FABRICATION   227 SOUTH MOORE SCHOOL ROAD                                                                                          TROY               MO           63379
KIETZMANN, JEFFREY                ADDRESS ON FILE
KIM DIAS
                                  ADDRESS ON FILE
KIM, GREGORY                      ADDRESS ON FILE
KIM, JENNY                        ADDRESS ON FILE




                                                                                                                 Page 50 of 137
                                                                 Case 20-11835-JTD                            Doc        44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 55 of 141
                                                                                                                    Consolidated Creditor Matrix



                     Name                                Address1                           Address2                    Address3                   Address4                 City        State      PostalCode                 Country
KIMCO STAFFING SERVCIES, INC. DBA ADVANTEX    17872 COWAN AVE                                                                                                   IRVINE             CA           92614
PROFESSIONAL SERVCIES
KING COUNTY TREASURY                          500 FOURTH AVE                      RM 600                                                                        SEATTLE            WA           98104‐2387
KING COUNTY TREASURY OPERATIONS               500 FOURTH AVE., STE. 600                                                                                         SEATTLE            WA           98104
KING FAISAL CENTER FOR RESEARCH AND ISLAMIC   P.O. BOX: 51049                     RIYADH                                                                        RIYADH                          11543             SAUDI ARABIA
STUDIES
KING RECORD CO., LTD.                         1‐2‐3 OTOWA                         BUNKYO‐KU                                                                     TOKYO                                             JAPAN
KING, HOLLY                                   ADDRESS ON FILE
KING, JENNIFER                                ADDRESS ON FILE
KING, ORLANDO                                 ADDRESS ON FILE
KINYUA, ALEX KIMATHI                          ADDRESS ON FILE
KIRBY MEDIA GROUP LLC                         ATTN: MARY KIRBY                    342 NORTH QUEEN STREET                                                        LANCASTER          PA           17603
                                                                                  REAR
KKP                                           30 MACINTOSH BLVD #10                                                                                             VAUGHAN            ON           L4K 4PI           CANADA
KLINGER, ADRIAN                               ADDRESS ON FILE
KNIGHT, GEORGINA                              ADDRESS ON FILE
KNOWLES, JOEL                                 ADDRESS ON FILE
KOCH, BRADFORD                                ADDRESS ON FILE
KOCHREKAR, ANIRUDDHA                          ADDRESS ON FILE


KOFAX, INC.                                   15211 LAGUNA CANYON RD                                                                                            IRVINE             CA           92618
KOH, AILING                                   ADDRESS ON FILE
KOHLER FAMILY TRUST                           ADDRESS ON FILE
KOHLER FAMILY TRUST                           ADDRESS ON FILE
KOKANE, YOGESH                                ADDRESS ON FILE
KOKO, SETH ODHIAMBO                           ADDRESS ON FILE
KOMPAS TV                                     PALMERAH SELATAN BUILDING           2ND FLOOR JL, PALMERAH                                                        JAKARTA                         10270             INDONESIA
                                                                                  SELATAN
KONICA MINOLTA PREMIER FINANCE                21146 NETWORK PLACE                                                                                               CHICAGO            IL           60673‐1211
                                              KONICA MINOLTA BUSINESS
KONICA MINOLTA PREMIER FINANCE                SOLUTIONS                           100 WILLIAMS DRIVE                                                            RAMSEY             NJ           07446
KONICA MINOLTA PREMIER FINANCE                KONICA MINOLTA PREMIER FINANCE      PO BOX 51043                                                                  LOS ANGELES        CA           90051

KONICA MINOLTA PREMIER FINANCE                KONICA MINOLTA PREMIER FINANCE      P.O. BOX 51043                                                                LOS ANGELES        CA           90051‐5343

KONICA MINOLTA PREMIER FINANCE                P.O BOX 030310                                                                                                    LOS ANGELES        CA           90030‐0310
KONICA MINOLTA PREMIER FINANCE                P.O. BOX 100706                                                                                                   PASADENA           CA           91189‐0706
KONICA MINOLTA PREMIER FINANCE                PO BOX 41602                                                                                                      PHILADELPHIA       PA           19101‐1602
KONTRON AMERICA                               DEPT 9073                                                                                                         LOS ANGELES        CA           90084‐9073

                                              HANNES NIEDERHAUSER, CHAIRMAN
KONTRON AMERICA                               OF THE MANAGEMENT BOARD & CEO 9477 WAPLES STREET                                                                  SAN DIEGO          CA                     92121
KOREA COMMUNICATIONS COMMISSION               47, GWANMUN‐RO                                                                                                    GWACHEON‐SI        GYEONGGI‐DO 13809              KOREA, REPUBLIC OF
KORFANTY, ALEKSANDRA                          ADDRESS ON FILE
KOSHAL, RIMJHIM                               ADDRESS ON FILE


KOSTYK, ANDREA                                ADDRESS ON FILE
KOTIAN, USHA                                  ADDRESS ON FILE

KPMG                                          8TH FLOOR, PRINCE'S BUILDING        10 CHATER ROAD                                                                CENTRAL                                           HONG KONG
KPMG                                          DEPARTMENT 0511                     PO BOX 120511                                                                 DALLAS             TX           72312‐0511
KPMG                                          RAYMOND S. ANDERSON, PARTNER        550 SOUTH HOPE STREET       SUITE 1500                                        LOS ANGELES        CA                     90071
KPMG LLP                                      3 CHESTNUT RIDGE RD                                                                                               MONTVALE           NJ           07645
KPMG TAX SERVICES LIMITED                     8TH FLOOR, PRINCE'S BUILDING        10 CHATER ROAD                                                                CENTRAL                                           HONG KONG
                                              5971 KINGSTOWNE VILLAGE PARKWAY,
KRATOS COMMUNICATIONS, INC                    SUITE 200                                                                                                         ALEXANDRIA         VA           22315
KRAUS, GRACE                                  ADDRESS ON FILE
KRAVITS, JASON                                ADDRESS ON FILE
KRISHNA AND SAURASTRI ASSOCIATES LLP          NEW EXCELSIOR BUILDING, 7TH FLOOR   WALLACE STREET, A.K.NAYAK                                                     MUMBAI                          400001            INDIA
                                                                                  MARG
KRISHNA STATIONERY                            KRISHNA STATIONERY                  SHOP 5 A NEW SILVER BLDG,   PRABHAT COLONY                                    MUMBAI                          400 055           INDIA
                                                                                  NEAR RAILWAYS STATION
KRISHNAN, V.                                  ADDRESS ON FILE

KRISIA HOLIDAYS & TRAVELS PVT LTD.            82 ARCADIA, 195 NARIMAN POINT,                                                                                    MUMBAI                          400021            INDIA
KRISIA HOLIDAYS AND HOTELS WORLDWIDE          82, ARCADIA, 195 NARMA POINT,                                                                                     MUMBAI                          400021            INDIA




                                                                                                                           Page 51 of 137
                                                           Case 20-11835-JTD                           Doc        44 Filed 07/22/20
                                                                                                       In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                       Page 56 of 141
                                                                                                             Consolidated Creditor Matrix



                   Name                               Address1                     Address2                      Address3                   Address4             City           State      PostalCode               Country
KROLLSTAR LLLP                           423 RIVER STREET                                                                                                MINNEAPOLIS       MN           55401‐2515
KRULL, DOUGLAS                           ADDRESS ON FILE
KRUSE, STACY                             ADDRESS ON FILE
KS MOVIE
KTLA‐TV                                  5800 SUNSET BLVD                                                                                                LOS ANGELES       CA           90028
KUAN CHIN                                6426 BOATBILL STREET                                                                                            NORTH LAS VEGAS   NV           89084‐2232
KUCHIK, KIRAN                            ADDRESS ON FILE

KUEHNE & NAGEL                           P O BOX 2039                                                                                                    CAROL STREAM      IL           60132
KUK, JASON                               ADDRESS ON FILE
KUKHARENKO, ANTON                        ADDRESS ON FILE
KUMAMOTO KENMIN TELEVISION CORPORATION   7, YOYASUMACHI,                   CHUOU‐KU, KUMAMOTO‐SHI,                                                                                      860‐8522        JAPAN
                                                                           KUMAMOTO
KUMAR, RAJAT                             ADDRESS ON FILE
KUMAR, SANDEEP                           ADDRESS ON FILE

KUMATH, UMESH                            ADDRESS ON FILE

KUO, CHIENLEE ALLAN                      ADDRESS ON FILE
KUPPUSAMY, RAGULRAJ                      ADDRESS ON FILE

KURIAKOSE, DAVIS MATHEW                  ADDRESS ON FILE

KURUP, MANOJ                             ADDRESS ON FILE
KWC HOLDINGS LLC / DBA AREA RENTALS      1465 CHESTNUT AVE                                                                                               HILLSIDE          NJ           07205
KYLE CHAPPLE                             ADDRESS ON FILE
KYOTO BROADCASTING SYSTEM                KARASUMA KAMICHOJA‐MACHI          KAMIGYO‐KU                                                                    KYOTO                                          JAPAN
KYSLIK, ALENKA                           ADDRESS ON FILE
KYUSHU ASAHI BROADCASTING CO LTD         1‐1‐1 NAGAHAMA CHUO‐KU                                                                                          FUKUOKA                        8108571         JAPAN
L.A.W. LIMITLESS LLC                     LAW LIMITLESS LLC                 8000 WALTON PARKWAY SUITE                                                     NEW ALBANY        OH           43054
                                                                           100
L.L. BEAN                                L.L. BEAN, INC.                   15 CASCO STREET                                                               FREEPORT          ME           04033
L3 ESSCO, INC.                           90 NEMCO WAY                                                                                                    AYER              MA           01432
LA ROCCA, MICHAEL                        ADDRESS ON FILE
LABATO, RAMIRO LUIS LUIS                 ADDRESS ON FILE
LABBÉ, MICHEL                            ADDRESS ON FILE
L'ABECHOIS‐ENTERPRISE DE CONSTRUCTION    2128 QTIER MOURSAL                                                                                              N'DJAMENA                                      CHAD
LACHHAB, MOURAD                          ADDRESS ON FILE
LACNIC                                   RAMBLA REPUBLICA DE MEXICO 6125                                                                                 MONTEVIDEO                                     URUGUAY

LACROIX, PASCAL                          ADDRESS ON FILE
LAD, ADITI                               ADDRESS ON FILE

LADY BAY VENTURES PTY LTD                2 VIEW ROAD                                                                                                     WALKERVILLE                    5081            AUSTRALIA
LAFLEUR, JONATHAN                        ADDRESS ON FILE
LAFONT DE SENTENAC, ADRIEN               ADDRESS ON FILE
LAHAH, SID AHMED                         ADDRESS ON FILE
LAI, IRENE                               ADDRESS ON FILE

LAI, NATALIA                             ADDRESS ON FILE
LAKESHORE ENTERTAINMENT                  9268 WEST 3RD STREET                                                                                            BEVERLY HILLS     CA           90210
LALAMI, MOHAMMED AMINE                   ADDRESS ON FILE
LALANDE, GENEVIEVE                       ADDRESS ON FILE
LALARAM L KUMAWAT
                                         ADDRESS ON FILE
LALJI, SHAIZA                            ADDRESS ON FILE
LAM, CHIANG WAI                          ADDRESS ON FILE
LAM, ELAINE                              ADDRESS ON FILE
LAM, ESTHER                              ADDRESS ON FILE
LAM, JILL                                ADDRESS ON FILE
LAMBIASE, AGUSTIN                        ADDRESS ON FILE
LAMOUREUX, GUY                           ADDRESS ON FILE
LANDETA, DAVID                           ADDRESS ON FILE
LANDMARK MEDIA INC.                      3450 SLADE RUN DR.                                                                                              FALLS CHURCH      VA           22042
LAPOINTE, LOUIS‐FRANCOIS                 ADDRESS ON FILE
LARIVIERE‐PERREAULT, MICHAEL             ADDRESS ON FILE
LAROCHE, BIANCA                          ADDRESS ON FILE
LAROCQUE, PATRICK                        ADDRESS ON FILE




                                                                                                                   Page 52 of 137
                                                        Case 20-11835-JTD                      Doc        44 Filed 07/22/20
                                                                                               In re: Global Eagle Entertainment Inc., et al
                                                                                                                                               Page 57 of 141
                                                                                                     Consolidated Creditor Matrix



                    Name                        Address1                          Address2               Address3                   Address4                  City        State     PostalCode             Country
LASPENAS, JUAN PABLO               ADDRESS ON FILE
LATHAM & WATKINS LLP               P.O. BOX 894284                                                                                               LOS ANGELES         CA           90189‐4284
LAU TSZ CHING ROSANNE              ADDRESS ON FILE
LAU, KA YAN                        ADDRESS ON FILE

LAU, SUK                           ADDRESS ON FILE

LAURA KALMAN CONSULTING            389 ROLLING ROCK ROAD                                                                                         SPRINGFIELD         NJ           07081
LAURA SHIN MEDIA LLC               6081 CLAREMONT AVE.,               APT.2                                                                      OAKLAND             CA           94618
LAVIOLETTE, LISA                   ADDRESS ON FILE
LAW OFFICE OF CURT SURLS           1500 ROSECRANS AVENUE              SUITE 500                                                                  MANHATTAN BEACH     CA           90266
LAWES COAL COMPANY                 PO BOX 258 ‐ 499 SYCAMORE AVE                                                                                 SHREWSBURY          NJ           07702
LAWRENCE TANTER                    ADDRESS ON FILE
LAWRENCE, MONICA                   ADDRESS ON FILE
LAWSON PRODUCTS                    PO BOX 809401                      8770 WEST BRYNMAWE AVE                                                     CHICAGO             IL           60631‐3515
                                                                      SUITRE900
LAXNER, STEVE                      ADDRESS ON FILE
LAZARO, JOSHUA                     ADDRESS ON FILE
LBISAT LLC                         10288 S JORDAN GATEWAY, SUITE K                                                                               SOUTH JORDAN        UT           84095
LBISAT LLC                         10288 S JORDAN GATEWAY                                                                                        SOUTH JORDAN                     84095          JORDAN
L‐COM                              P.O. BOX 55758                                                                                                BOSTON              MA           02205‐5758
LE, CHRISTIANE                     ADDRESS ON FILE
LEADBETTER, DAWNELL                ADDRESS ON FILE
LEAF                               P.O. BOX 64406                                                                                                CINCINNATI          OH           45264‐4006
LEAF                               PO BOX 742647                                                                                                 CINCINNATI          OH           45274‐2647
LEARN 360                          132 WEST 31ST STREET, 17TH FLOOR                                                                              NEW YORK            NY           10001

LEARNING ZONE XPRESS               PO BOX 1022                                                                                                   OWATONNA            MN           55060
LEARNING ZONEXPRESS                667 E. VINE STREET                 P.O. BOX 1022                                                              OWATONNA            MN           55060
LECK, LEE PENG                     ADDRESS ON FILE

LEDAFILMS ENTERTAINMENT GROUP      LEDAFILMS ENTERTAINMENT GROUP      3800 BARHAM BLVD                                                           LOS ANGELES         CA           90068

LEDDY, JEFFREY                     ADDRESS ON FILE
LEE HECHT HARRISON LLC             2301 LUCIEN WAY, SUITE 325                                                                                    MAITLAND            FL           32751
LEE, CHEOK ENG                     ADDRESS ON FILE
LEE, JAYNE                         ADDRESS ON FILE
LEE, JEE                           ADDRESS ON FILE
LEE, KON WEI                       ADDRESS ON FILE

LEE, KRISTIE                       ADDRESS ON FILE
LEE, MANFRED                       ADDRESS ON FILE
LEE, MICHAEL                       ADDRESS ON FILE
LEE, WEI LING MAY                  ADDRESS ON FILE
LEE, WING CHI                      ADDRESS ON FILE
LEE, YENG KIT                      ADDRESS ON FILE
LEFEUVRE, MARJORIE                 ADDRESS ON FILE
LEGACY INTERACTIVE, INC.           1933 S BROADWAY, STE 1162                                                                                     LOA ANGELES         CA           90007
LEGALJINI LAW SERVICES PVT. LTD.   308, ORCHID PLAZA,                 BEHIND GOKUL SHOPPING                                                      MUMBAI                           400092         INDIA
                                                                      CENTRE
LEGEND                             PO BOX 926                                                                                                    ATWOOD              CA           92811
LEITAO, STEVEN                     ADDRESS ON FILE

LEITE, GREG                        ADDRESS ON FILE
LELLA, PETER                       ADDRESS ON FILE
LEMAY, JONATHAN                    ADDRESS ON FILE
LEMUS, MANUEL                      ADDRESS ON FILE
LERMAN SENTER PLLC                 2001 L STREET NW                   SUITE 400                                                                  WASHINGTON          DC           20036
LERO, SCOTT                        ADDRESS ON FILE
LES PRODUCTIONS OPTIMA INC.        4925 MAYFAIR                                                                                                  MONTREAL            QC           H4V 2E6        CANADA
LESLIE ANN FERRARO                 ADDRESS ON FILE
LESOTHO COMMUNICATIONS AUTHORITY   30 PRINCESS MARGARET ROAD          OLD EUROPA                                                                 MASERU 100                                      LESOTHO
LEUNG HIU YAN, PAISLEY             ADDRESS ON FILE
LEUNG, BARBARA                     ADDRESS ON FILE
LEUNG, HIU YAN                     ADDRESS ON FILE

LEV CINEMAS LTD                    DIZENGOF 50                        POB 23521                                                                                                   61231          ISRAEL
LEVEL 3 COMMUNICATIONS LLC         1025 ELDORADO BLVD                                                                                            BROOMFIELD          CO           80021




                                                                                                           Page 53 of 137
                                                               Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 58 of 141
                                                                                                                    Consolidated Creditor Matrix



                   Name                                  Address1                           Address2                    Address3                   Address4                  City        State      PostalCode               Country
LEVEL 3 COMMUNICATIONS LLC                   PO BOX 910182                                                                                                      DENVER              CO           80291‐0182
LEVELS BEYOND INC                            2724 WALNUT STREET                                                                                                 DENVER              CO           80205
LEVITAN, TERRI                               ADDRESS ON FILE
L'HEUREUX, JONATHAN                          ADDRESS ON FILE
LI HONGMEI
                                             ADDRESS ON FILE
LI, XIAOLONG                                 ADDRESS ON FILE
LIBERIA TELECOMMUNICATIONS AUTHORITY LTA     MENETAMBA ROAD                       COOPER'S BEACH COMMUNITY                                                      PAYNESVILLE                      50101           LIBERIA

Liberty Mutual Insurance Co.                 175 Berkeley Street                                                                                                Boston              MA           02116
Liberty Surplus Insurance Corp.              175 Berkeley Street                                                                                                Boston, MA          MA           02116
Liberty Surplus Insurance Corporation        150 BERKELEY STREET                                                                                                BOSTON              MA           02116
LIBRA 40                                     4,4/1 CENTRAL WORLD, 1ST FLR. ZONE                                                                                 BANGKOK                          10330           THAILAND
                                             E115,
LICENCED 2 CLEAN                             510 A/8 BOURKE ST                    MASCOT                                                                        SYDNEY                           2020            AUSTRALIA
LICENSING COMPLIANCE AND STANDARDS           P.O. BOX 14448                                                                                                     NAIROBI                          00800           KENYA
LIEW SAT LIAN                                ADDRESS ON FILE
LIFE INSURANCE COMPANY OF NORTH AMERICA      900 COTTAGE GROVE RD                                                                                               HARTFORD            CT           06152
LIFE INSURANCE COMPANY OF NORTH AMERICA      P.O. BOX 782447                                                                                                    PHILADELPHIA        PA           19178
LIFE INSURANCE CORPORATION OF INDIA          Yogakshema Building, Jeevan Bima     P.O. Box No – 19953                                                           Mumbai                           400 021         INDIA
                                             Marg
LIFEBOAT DISTRIBUTION                        PO BOX 3826                                                                                                        CAROL STREAM        IL           60132‐3826
LIFEWORKS CANADA LTD                         DEPT 4000062                         PO BOX 4375 STN A                                                             TORONTO             ON           M5W 0J3         CANADA
LIFT‐IT MANUFACTURING CO INC                 1603 WEST SECOND STREET                                                                                            POMONA              CA           91766
LIGHTNING INTERNATIONAL LIMITED              11/F KHUAN YING BLDG.                85 WELLINGTON STREET                                                          CENTRAL                          999077          HONG KONG
LIM BEE HEE CHRISTINE                        ADDRESS ON FILE
LIM, WAN TING                                ADDRESS ON FILE

LIMA, GUILHERME                              ADDRESS ON FILE
LINDERMAN, ASHLEY                            ADDRESS ON FILE
LINKEDIN                                     2029 STIERLIN COURT                                                                                                MOUNTAIN VIEW       CA           94043
LIONEL COLE MUSIC                            93 UNDERWOOD STREET                                                                                                PADDINGTON                       2021            AUSTRALIA
LIONHEART CRITICAL POWER SPECIALISTS, INC.   13151 EXECUTIVE COURT                                                                                              HUNTLEY             IL           60142‐8096
LIONS GATE                                   2700 Colorado Ave.                                                                                                 Santa Monica        CA           90404
LIONSGATE ENTERTAINMENT                      2700 COLORADO AVENUE, 2ND FLOOR                                                                                    SANTA MONICA        CA           90404

LIONSGATE ENTERTAINMENT                      2700 COLORADO                                                                                                      SANTA MONICA        CA           90404
                                                                                  2700 COLORADO AVENUE, 2ND
LIONSGATE ENTERTAINMENT                      NATHAN KAHANE, PRESIDENT             FLOOR                                                                         SANTA MONICA        CA           90404
LIPORACE, JAMES                              ADDRESS ON FILE
LIPPMANN INTERNATIONAL LLC/BRIGITTE D.       13700 RICHMOND PARK DR. N UNIT                                                                                     JACKSONVILLE        FL           32224
LIPPMANN                                     908
LISA A. LINNENKOHL                           ADDRESS ON FILE
LIST PARTNERS LLC                            3098 PIEDMONT RD.,                   SUITE 200                                                                     ATLANTA             GA           30305
LITTLE BIG PICTURES                          6F, SHINDONG BLDG, 150               HANNAM‐DAERO                                                                  SEOUL                            04417           KOREA, REPUBLIC OF
LITTLE, ANGELA                               ADDRESS ON FILE
LIU WAI HING                                 ADDRESS ON FILE
LIU, HING KIT                                ADDRESS ON FILE

LIVE MOVIE, LLC                              226 W. OJAI AVENUE #101‐331                                                                                        OJAI                CA           93023
LIVING ENTERTAINMENT ENTERPRISES PVT. LTD    18TH FLOOR 18                        MARATHON FUTUREX A WING                                                       MUMBAI                           400013          INDIA

LIVN WORLDWIDE LTD                           LEVEL 2 EBENE HOUSE, HOTEL AVENUE 33 CIBERCITY EBENE 72201                                                         CIBERCITY EBENE                  72201           MAURITIUS
                                                                               1721‐04
LIVNAH ASSOCIATES, A PROFESSIONAL            PO BOX 7715                                                                                                        MENLO PARK          CA           94026
CORPORATION
LLOYD’S SYNDICATE 1861                       ONE LIME STREET                                                                                                    LONDON                           EC3M 7HA        UNITED KINGDOM
LLOYDS OF LONDON                             150 NORTH FIELD DR                                                                                                 LAKE FOREST         IL           60045
LLOYDS OF LONDON                             ONE LIME STREET                                                                                                    LONDON                           EC3M 7HA        UNITED KINGDOM
LLOYDS OF LONDON BEAZLEY GROUP               630 N. GREENWOOD DR.                                                                                               PALATINE            IL           60074
LLOYD'S REGISTER NORTH AMERICA, INC          1330 ENCLAVE PARKWAY, SUITE 200                                                                                    HOUSTON             TX           77077
LO WAI KWOK KATHERINE                        ADDRESS ON FILE
LO, YUNG KAN                                 ADDRESS ON FILE


LOBEL, ADAM                                  ADDRESS ON FILE
LODAYA, VINAY                                ADDRESS ON FILE




                                                                                                                          Page 54 of 137
                                                              Case 20-11835-JTD                           Doc        44 Filed 07/22/20
                                                                                                          In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                          Page 59 of 141
                                                                                                                Consolidated Creditor Matrix



                    Name                             Address1                             Address2                  Address3                   Address4               City        State      PostalCode               Country
LOFC PRODUCTION LLC                     4310 W. PRIEN LAKE ROAD                                                                                             LAKE CHARLES     LA           70605
LOFDAHL, KYLE                           ADDRESS ON FILE
LOGIC COMMUNICATIONS/ONE COMMUNICATIONS PO BOX HM 2445                                                                                                      HAMILTON                                      BERMUDA

LOGRHYTHM                                 LOGRHYTHM                           4780 PEARL EAST CIRCLE                                                        PALATINE         IL           80301
                                                                              BOULDER CO 80301
LOKDHUN TELEMEDIA PRIVATE LIMITED         19A ANSARI ROAD                     DARYAGANJ                                                                     DELHI                         110002          INDIA
LONG, KIMBERLY                            ADDRESS ON FILE
LONGINO, VANESSA                          ADDRESS ON FILE
LOPEZ GONZALEZ, OSCAR                     ADDRESS ON FILE
LOPEZ, CARLOS                             ADDRESS ON FILE
LOPEZ, JOSE                               ADDRESS ON FILE
LOPEZ, JOSEPH                             ADDRESS ON FILE
LOPEZ, PETER                              ADDRESS ON FILE
LOPEZ, SANDY                              ADDRESS ON FILE
LOPEZ, WALTER                             ADDRESS ON FILE
LOPEZ, YVAN                               ADDRESS ON FILE
LORD TANNER & COMPANY                     SUITE 19B                           ALAUSA SHOPPING COMPLEX                                                                                                     NIGERIA
LORENA, INEZ                              ADDRESS ON FILE

LORENZANA, SOSTENES                       ADDRESS ON FILE
LORIATTI, MARK                            ADDRESS ON FILE
LORON PRODUCTIONS INC.                    402 CENTRAL PARK BLVD. NORTH                                                                                      OSHAWA           ON           L1G 5Z8         CANADA
LORRAINE KNIGHT                           ADDRESS ON FILE
LOS ANGELES COUNTY TAX COLLECTOR          PO BOX 54027                                                                                                      LOS ANGELES      CA           90054

LOS ANGELES DEPARTMENT OF WATER & POWER   BOYLE HEIGHTS CSC                   919 S. SOTO STREET #10                                                        LOS ANGELES      CA           90023
LOS ANGELES DEPARTMENT OF WATER & POWER   PO BOX 30808                                                                                                      LOS ANGELES      CA           90030‐0808

LOTTE CINEMA / LOTTE ENTERTAINMENT        SEONGJIN B/D, 1556‐4,               SEOCHO‐DONG, SEOCHO‐GU                                                        SEOUL                                         REPUBLIC OF KOREA
LOUDON, REBECCA                           ADDRESS ON FILE
LOUIS, PETER                              ADDRESS ON FILE
Louisiana Department of Revenue           617 North Third Street                                                                                            Baton Rouge      LA           70821‐0201
LOUISIANA DEPARTMENT OF REVENUE           PO BOX 201                                                                                                        BATON ROUGE      LA           70821‐0201
Louisiana Workforce Commission            Curt Eysink, Executive Director     P.O. Box 94094                                                                Baton Rouge      LA           70804‐9094
LOURENCO, LEONARDO CHAVES                 ADDRESS ON FILE
LOVE TO SING LTD                          3/24 LILLINGTON RD                                                                                                REMUERA                       1050            NEW ZEALAND
LOWER COLUMBIA RIVER COMPANY, LLC         407 CRAWFORD STREET                                                                                               KELSO            WA           98626
LOYER, GABRIEL                            ADDRESS ON FILE

LOYER, MATHIEU                            ADDRESS ON FILE
LP TECHNOLOGIES                           1919 NORTH AMIDON, SUITE 216                                                                                      WICHITA          KS           67203
LSC Communications, INC.                  191 N. WACKER DRIVE                 STE. 1400                                                                     CHICAGO          IL           60606
LU, SHYH YUAN                             ADDRESS ON FILE
LUC BELEC                                 LUC BELEC                           9201 SW 810 LOOP                                                              OCALA            FL           34481
LUCASFILM LTD.                            TY DUXBURY                          PO BOX 29901                                                                  SAN FRANCISCO    CA           94129
LUCENA DA SILVA, MARCELO                  ADDRESS ON FILE
LUCERO, DAVID                             ADDRESS ON FILE
LUCIEZ, TEDDY                             ADDRESS ON FILE
LUIS A BLANCO                             ADDRESS ON FILE
LUIS MIGUEL FONTALVO REYES                ADDRESS ON FILE
LUISA FERNANDA                            ADDRESS ON FILE
LUSAM
LUTHERAN CHURCH OF THE CROSS              24231 EL TORO RD                                                                                                  LAGUNA WOODS     CA           92637
LUU, HA                                   ADDRESS ON FILE
LUU, KATELYNN                             ADDRESS ON FILE
LUV FILMS LLP                             LUV FILMS LLP                       4TH FLOOR,LOYUS BUSINESS                                                      MAHARSHTRA                    400053          INDIA
                                                                              PARK,
LUZANO, CHIC TARHYN                       ADDRESS ON FILE
LYNN SCHULTZ                              387 SE 14TH PLACE                                                                                                 CANBY            OR           97013‐6346
M K INTERNATIONAL                         OFFICE NO 12, NAFIZA MANZIL, OPP.   KONDIVITA ROAD, MIDC,                                                         MUMBAI                        400059          INDIA
                                          PRIYANKA APRTMENT,                  ANDHERI EAST,
M PICTURES CO.,LTD.                       234 SUZUKI AVENUE BUILDING          13TH FLOOR, RATCHADAPISEK                                                     BANGKOK                       10900           THAILAND
                                          (RATCHAYOTHIN)                      ROAD
M.T. REYNOLDS AND ASSOCIATES, INC         109 PARKWAY DRIVE                                                                                                 CHATHAM          IL           62629
M4 ENTERTAINMENT PTY LTD                  9 DUNDAS LANE                                                                                                     ALBERT PARK                   VIC 3206        AUSTRALIA
MA, DONGLAN                               ADDRESS ON FILE
MACAO TELECOMMUNICATIONS AUTHORITY        LARGO DO SENADO                     EDIFÍCIO SEDE DOS CTT       1/F, ROOM 101                                                                                   MACAO




                                                                                                                      Page 55 of 137
                                                           Case 20-11835-JTD                               Doc        44 Filed 07/22/20
                                                                                                           In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                  Page 60 of 141
                                                                                                                 Consolidated Creditor Matrix



                  Name                              Address1                           Address2                       Address3                     Address4                    City          State      PostalCode               Country
MACDOWELL, MELO & LEITE DE CASTRO        RUA LAURO MULLER                   116 SUITE 504                                                                           RIO DE JANEIRO                   22290‐906       BRAZIL
ADVOGADOS
MACHADO, TERESA                          ADDRESS ON FILE
MACLEAN, JAMES                           ADDRESS ON FILE
MACLEAN’S INC.                           C/O ST. JOSEPH COMMUNICATIONS      15 BENTON ROAD                                                                          TORONTO            ON            M6M 3G2         CANADA
MACLIN, CHANDRANN                        ADDRESS ON FILE
MAD DEVELOPMENT COMPANY                  101 NE 3RD AVENUE, SUITE 1920                                                                                              FORT LAUDERDALE    FL            33301
MAD STUDIOS CO                           770 INTERNATIONAL PARKWAY                                                                                                  SUNRISE            FL            33325
MADDEN, WILLIAM                          ADDRESS ON FILE
MADEENA MANZIL PEERMOHAMMED, SHANAVAS    ADDRESS ON FILE

MADHU ENTERTAINMENT & MEDIA LTD          A/704, REMI BIZCOURT, OFF. VEERA   ANDHERI WEST,                                                                           MUMBAI                           400053          INDIA
                                         DESAI ROAD,
MADHU ENTERTAINMENT AND MEDIA LTD.       A/704 REMIBIZ COURT                OFF VEERA DESAI ROAD                                                                    MUMBAI                           400053          INDIA
MADHVI VORA AND ASSOCIATES               MADHVI VORA AND ASSOCIATES         501, MONICA II, MANJREKAR                                                               MUMBAI                           400069          INDIA
                                                                            WADI, ANDHERI EAST
MADIKHAMBE, SHUBHANGI                    ADDRESS ON FILE

MADMAN ENTERTAINMENT                     PO BOX 47426                       PONSONBY                                                                                AUCKLAND                         1021            NEW ZEALAND
MADMAN ENTERTAINMENT PTY LTD             BUILDING 1, LEVEL 1                21‐31 GOODWOOD STREET                                                                   RICHMOND                         3121            AUSTRALIA
MADMAN NZ LTD                            WESTPAC NZ 79‐85                   QUEEN STREET                                                                            AUCKLAND                                         NEW ZEALAND
MAESTRO ENTERPRISES                      PO BOX 769626                                                                                                              ABU DHABI                                        UNITED ARAB EMIRATES
MAGGIOLINI, MARCOS                       ADDRESS ON FILE
MAGIC LANTERN MEDIA INC                  1540 CORNWALL ROAD, SUITE 216      DISTRIBUTION ACCESS                                                                     OAKVILLE           ON            L6J 7W5         CANADA
MAGNASYNC ‐ MOVIOLA CORP (FILMTOOLS)     1015 N HOLLYWOOD WAY                                                                                                       BURBANK            CA            91505
MAGNE NERHEIM                            8715 NORTH 68TH STREET                                                                                                     PARADISE VALLEY    AZ            85253‐2702
MAGZTER INC                              1230 AVENUE OF THE AMERICAS        ROCKEFELLER CENTER, 7TH                                                                 NEW YORK           NY            10020
                                                                            FLOOR
MAH, SUSAN                               ADDRESS ON FILE
MAHADIK, PRASHANT                        ADDRESS ON FILE

MAHAJAN, ATUL                            ADDRESS ON FILE




MAHAJAN, LALITA                          ADDRESS ON FILE

MAHANAND, MANISH                         ADDRESS ON FILE


MAHMOUD, YASMINE                        ADDRESS ON FILE
MAHONEY, BRENDAN JAMES                  ADDRESS ON FILE
MAHONEY, DANIEL                         ADDRESS ON FILE
MAIN DATA NIGERIA LIMITED               FABAC CENTER, 38 LIGALI AYORINDE                                                                                            VICTORIA ISLANDS                                 NIGER
                                        STREET
MAIN ONE CABLE COMPANY LIMITED          3B Ligali Ayorinde St               Victoria Island                                                                         Lagos                                            Nigeria
MAIN ONE CABLE COMPANY LIMITED          LES CASCADES BUILDING, EDITH                                                                                                PORT LOUIS                       2               MAURITIUS
                                        CAVELL STREET
MAINA, DAISY                            ADDRESS ON FILE
Maine Department of Labor               Jeanne Paquette, Commissioner       54 State House Station Drive                                                            Augusta            ME            04333
MAINE POINTE LLC                        470 ATLANTIC AVE                    4TH FLOOR                                                                               BOSTON             MA            02210
Maine Revenue Services                  Compliance Division                 PO Box 9107                                                                             Augusta            ME            04332‐9107
MAINSTAGE PRODUCTIONS                   F ‐57/1, PARK LANE                  BLOCK 5, CLIFTON                                                                        KARACHI                                          PAKISTAN
MALATI CHHABRIA                         ADDRESS ON FILE
MALAWI COMMUNICATIONS REGULATORY        9 SALMIN AMOUR ROAD PRIVATE BAG                                                                                             BLANTYRE                                         MALAWI
AUTHORITY                               261
MALAYSIAN COMMUNICATIONS AND MULTIMEDIA MCMC TOWER 1,JALAN IMPACT           CYBER 6                        63000 CYBERJAYA                 SELANGOR DARUL EHSAN                                      45000           MALAYSIA
COMMISSION
MALCOLM, CECIL                          ADDRESS ON FILE
MALIAKKAL, DEEPU                        ADDRESS ON FILE


MALPICA, VERONICA                        ADDRESS ON FILE
MALSON, DANIEL                           ADDRESS ON FILE
MALTA COMMUNICATIONS AUTHORITY           VALLETTA WATERFRONT                PINTO WHARF                    FLORIANA                                                                    FRN           1913            MALTA
MAMAGHANI, MITRA                         ADDRESS ON FILE
MAN HING FIRE
                                         ADDRESS ON FILE




                                                                                                                        Page 56 of 137
                                                    Case 20-11835-JTD                        Doc        44 Filed 07/22/20
                                                                                             In re: Global Eagle Entertainment Inc., et al
                                                                                                                                             Page 61 of 141
                                                                                                   Consolidated Creditor Matrix



                     Name                     Address1                      Address2                   Address3                   Address4                City        State     PostalCode              Country
MANDADKAR, ANIKET                 ADDRESS ON FILE

MANDADKAR, GAUTAM                 ADDRESS ON FILE

MANDARIN VISION CO LTD            12/F, NO.394,                    KEELUNG ROAD SECTION 1,                                                     TAIPEI                         11051          TAIWAN
MANE, ANAND                       ADDRESS ON FILE

MANGA, EDGAR                      ADDRESS ON FILE
MANIK, LEENA                      ADDRESS ON FILE
MANIS, ANTHONY                    ADDRESS ON FILE
MANISH TRIVEDI
                                  ADDRESS ON FILE
MANISH, KUMAR                     ADDRESS ON FILE
MANJREKAR, SNEHA                  ADDRESS ON FILE

MANLEY, REX                       ADDRESS ON FILE
MANN, MATTHEW                     ADDRESS ON FILE
MANNELLINO, JASON                 ADDRESS ON FILE
MANNEQUIN PICTURES                THE PAVILLON                     CNR WESSELS RD & 9TH                                                        JOHANNESBURG                                  SOUTH AFRICA
                                                                   AVENUE
MANNION, JAMES                    ADDRESS ON FILE
MANOHARAN, PAUL                   ADDRESS ON FILE

MANSOUR, ROLA                     ADDRESS ON FILE

MAO, GEORGE                       ADDRESS ON FILE
MARANTE, SHANNON                  ADDRESS ON FILE
MARC 4 MEDIA                      1009 MARSH VIEW LANE                                                                                         TARPON SPRINGS    FL           34689
MARC APTAKIN DESIGN               770 INTERNATIONAL PARKWAY                                                                                    SUNRISE           FL           33325
MARC SPRINGER                     9143 OLCOTT AVENUE                                                                                           SAINT JOHN        IN           46373‐9729
MARCHENKO, MARK                   ADDRESS ON FILE
MARCIAL, JOSE                     ADDRESS ON FILE
MARCOTTE, SHAWN                   ADDRESS ON FILE
MARCOUX, ANNE‐MARIE               ADDRESS ON FILE
MARI HASHIMOTO                    ADDRESS ON FILE
MARIA NAZARENA MATTERA GONZALEZ   ADDRESS ON FILE
MARIANNE DUKASKIS                 1507 RUGBY CIRCLE                                                                                            THOUSAND OAKS     CA           91360‐3534
MARIMUTHU, RYAN                   ADDRESS ON FILE
MARIN, ALINA                      ADDRESS ON FILE
MARINE SATELLITE SYSTEMS
MARIO OCAMPO LAJARCA JR           ADDRESS ON FILE
MARION, JEAN‐MARC                 ADDRESS ON FILE
MARION, MATTHEW                   ADDRESS ON FILE
MARK D WALLENGREN                 ADDRESS ON FILE
MARK DOMENICO                     ADDRESS ON FILE
MARK ETHRIDGE                     2515 CAMPBELL STREET                                                                                         JOLIET            IL           60435‐6405
MARK KROLL                        PO BOX 23                                                                                                    CRYSTAL BAY       MN           55323‐0023

MARK KROLL & LORI KROLL TTEES     KROLL FAMILY TRUST DTD 08/14/2012 801 TONKAWA                                                                LONG LAKE         MN           55356
MARK M AND NANCY B JACOBS         4 SALT CREEK LANE                                                                                            MILL VALLEY       CA           94941‐4303
MARK MIELKE                       ADDRESS ON FILE
MARK O' SHEA                      ADDRESS ON FILE
MARK P MIELKE                     622 MAPLE DRIVE                                                                                              STREAMWOOD        IL           60107‐3156
MARK RUGG                         2491 DEERFIELD DRIVE                                                                                         AURORA            IL           60506‐6421
MARK SPRINGER                     3125 LA CASA CT                                                                                              THOUSAND OAKS     CA           91362‐4912
MARK, THOMAS                      ADDRESS ON FILE
MARKEN LLP                        420 S. HINDRY AVENUE, UNIT D                                                                                 INGLEWOOD         CA           90301
MARKERTEK.COM                     DIVISION OF TOWER PRODUCTS,       1 TOWER DRIVE                                                              SAUGERTIES        NY           12477
                                  INCORPORATED
MARKETPLACE I & II                C/O PPF OFF 2001 WESTERN AVENUE, PO BOX 101396                                                               PASADENA          CA           91189‐0005
                                  LLC
MARKS, JOSHUA                     ADDRESS ON FILE
MARLIN BUSINESS BANK              PO BOX 13604                                                                                                 PHILADELPHIA      PA           19101‐3604
MARLIN P. JONE & ASSOCIATED       P.O BOX 530400                                                                                               LAKE PARK         FL           33403
MARMION, NICHOLAS                 ADDRESS ON FILE
MARQUES, JEFFERSON DE SOUZA       ADDRESS ON FILE

MARQUEZ, ANTHONY                  ADDRESS ON FILE




                                                                                                         Page 57 of 137
                                                                       Case 20-11835-JTD                                  Doc        44 Filed 07/22/20
                                                                                                                          In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                          Page 62 of 141
                                                                                                                                Consolidated Creditor Matrix



                 Name                                           Address1                          Address2                          Address3                   Address4                   City        State     PostalCode               Country
MARRITT, MICHAEL                                   ADDRESS ON FILE
MARRO WWG LLC                                      3 KAISER COURT                                                                                                           MORGANVILLE          NJ           07751
MARSH & MCLENNAN AGENCIES LTD                      RM 2106, 21/F,                      108 GLOUCESTER RD                                                                    WAN CHAI                                         HONG KONG
                                                   540 WEST MADISON STREET, SUITE
Marsh Environmental Practice                       1200                                                                                                                     CHICAGO              IL           60661
MARSH MEDIA                                        PO BOX 8082                                                                                                              SHAWNEE MISSION      KS           66208
Marsh Risk & Insurance Services                    ATTN: MRS. ERIN HARNETIAUX          345 CALIFORNIA ST, STE 1300                                                          SAN FRANCISCO        CA           94104
MARSH RISK & INSURANCE SERVICES LLC                U.S. BANK TOWER                     633 W 5TH ST                                                                         LOS ANGELES          CA           90071
MARSH USA INC                                      1166 AVE OF AMERICAS                                                                                                     NEW YORK             NY           10036‐0000

MARSH USA INC.                                     ATTN: ALAN SPENCE                   633 W. 5TH STREET, SUITE 1200                                                        LOS ANGELES          CA           90071

MARSH USA INC.                                     ATTN: MONICA SAN JINEZ              633 W. 5TH STREET, SUITE 1200                                                        LOS ANGELES          CA           90071
MARSH USA INC.                                     PO BOX 846112                                                                                                            DALLAS               TX           75284‐6112
MARSH USA, INC.                                    633 WEST 5TH STREET                                                                                                      LOS ANGELES          CA           90071
Marsh USA, Inc.                                    701 MARKET STREET, SUITE 1100                                                                                            ST LOUIS             MO           63101‐2500
MARSH USA, INC. ‐ LOS ANGELES                      777 S FIGUEROA ST                                                                                                        LOS ANGELES          CA           90017
MARTIN THEATRE                                     MARTIN THEATRE                      409 HARRISON AVENUE                                                                  PANAMA CITY          FL           32401
MARTINEZ, CHRISTOPHER                              ADDRESS ON FILE
MARTINEZ, FERNANDO                                 ADDRESS ON FILE
MARTINEZ, GLADYS                                   ADDRESS ON FILE
MARTINEZ, HECTOR GERMAN                            ADDRESS ON FILE
MARTINEZ, JULIO                                    ADDRESS ON FILE
MARTINS SILVA, LEONARDO                            ADDRESS ON FILE
MARTINS, HERNAN ALVES                              ADDRESS ON FILE

MARTONICS LIMITED                                  N/1 Henry Rose Place                                                                                                     Albany               Auckland     632            New Zealand
MARTONICS LIMITED                                  N/1, HENRY ROSE PLACE,              ALBANY, AUCKLAND                   PO BOX 34612                                      BIRKENHEAD                                       NEW ZEALAND
MARVISTA ENTERTAINMENT                             10877 WILSHIRE BLVD                 10TH FLOOR                                                                           LOS ANGELES          CA           90024
Maryland Department of Labor , Licensing and
                                                   Kelly M. Schulz, Secretary                                                                                               Baltimore            MD           21202
Regulation                                                                             500 N. Calvert Street, Suite 401
Maryland State Comptroller                         80 Calvert Street                   PO Box 466                                                                           Annapolis            MD           21404‐0466
MASODI, MOHAMMAD                                   ADDRESS ON FILE
MASSA, MAGALI                                      ADDRESS ON FILE

MASSA, NATACHA                                     ADDRESS ON FILE
Massachusetts Department of Revenue                436 Dwight Street                                                                                                        Springfield          MA           01103

MASSACHUSETTS DEPARTMENT OF REVENUE                INCOME TAX                          24 BEACON STREET, ROOM 373                                                           BOSTON               MA           02133
MASSACHUSETTS DEPT OF REVENUE                      MASSACHUSETTS DEPT OF REVENUE       PO BOX 7000                                                                          BOSTON               MA           02204
Massachusetts Executive Office of Labor &
                                                   Ronald Walker, II, Secretary                                                                                             Boston               MA           02108
Workforce Development                                                                  One Ashburton Place, Rm 2112
Massachusetts Fair Labor Division, Office of the
                                                   Cyndi Mark, Chief                                                                                                        Boston               MA           02108
Attorney General                                                                       One Ashburton Place
MASSARONI, JUAN                                    ADDRESS ON FILE
MASSE, AURELIEN                                    ADDRESS ON FILE
MASSOUHA, SAMAR                                    ADDRESS ON FILE
MASTER COMMUNICATIONS                              2692 MADISON ROAD                   SUITE N1‐307                                                                         CINCINNATI           OH           45208
MATHENGE, ANN MARGARET NJOKI                       ADDRESS ON FILE

MATHUR, APURVA                                     ADDRESS ON FILE
MATTA, JUHI                                        ADDRESS ON FILE


MATTAIR, IAN                                       ADDRESS ON FILE
MAWLA, CELINE KOURJIAN                             ADDRESS ON FILE

MAX SCHLAPPKOHL                                    ADDRESS ON FILE
MAYA GOLDSTEIN                                     ADDRESS ON FILE
MAZAZI, FERYEL                                     ADDRESS ON FILE
MAZMAN, LAURA                                      ADDRESS ON FILE
MAZUMDAR, SAYEE NIHARIKA                           ADDRESS ON FILE

MBC                                                DUBAI MEDIA CITY, BUILDING 1, 3RD                                                                                        DUBAI                                            UNITED ARAB EMIRATES
                                                   FLOOR, OFFICE 303
MBC (MUNHWA BROADCASTING CORPORATION)              16F MIRAE ASSET CENTER ONE,         WEST BUILDING 67 SUHA‐                                                               SEOUL                                            REPUBLIC OF KOREA
                                                                                       DONG, JUNG‐GU
MBC PLUS CO LTD                                    596, HOSU‐RO, ILSANDONG‐GU,         GOYANG‐SI, GYEONGGI‐DO,                                                              SEOUL                             410‐839        KOREA, REPUBLIC OF




                                                                                                                                      Page 58 of 137
                                                               Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 63 of 141
                                                                                                                    Consolidated Creditor Matrix



                  Name                                 Address1                            Address2                     Address3                   Address4              City         State      PostalCode               Country
MBG MAINTENANCE SERVICES P.LTD           202,RAJHANS ANNEX,OPP. GAVDEBI                                                                                         THANE ‐WEST                   400 601         INDIA
                                         BUS STOP,
MBS SOLUTIONS                            4716 LA VILLE MARINA, UNIT F                                                                                           MARINA DEL REY   CA           90292
MC DISTRIBUTION S.A.L                    51 SAMIR BEYDOUN BUILDING                GF BEYDOUN STREET                                                             BEIRUT                                        LEBANON
MCALLISTER, KYLE                         ADDRESS ON FILE
MCCARTER, SHOHN                          ADDRESS ON FILE
MCCARTHY, BRANDON                        ADDRESS ON FILE
MCCLELLAN, LAMAR                         ADDRESS ON FILE
MCDERMOTT WILL & EMERY LLP               PO BOX 6043                                                                                                            CHICAGO          IL           60680‐6043
MCDONALD, LOIS                           ADDRESS ON FILE
MCGINNIS, THOMAS                         ADDRESS ON FILE
MCGONIGLE, KEVIN                         ADDRESS ON FILE
MCI                                      PO BOX 600674                                                                                                          JACKSONVILLE     FL           32260‐0674
MCKENZIE, AARON                          ADDRESS ON FILE
MCKINNEY, RANDY JOSEPH                   ADDRESS ON FILE
MCLELLAN, SIMON                          ADDRESS ON FILE
MCMASTER‐CARR                            PO BOX 7690                                                                                                            CHICAGO          IL           60680‐7690
MCMENAMIN, KAYLA                         ADDRESS ON FILE
MCMULLIN, JOHN                           ADDRESS ON FILE
MCMULLIN, THOMAS                         ADDRESS ON FILE
MCNICOLL, MARTIN                         ADDRESS ON FILE
MD PICTURES                              MD PLACE                                 TOWER, 8TH FLOOR                                                              JAKARTA                       12910           INDONESIA
MDAWAR, CHRISTINE                        ADDRESS ON FILE
MEALEY, THOMAS                           ADDRESS ON FILE
MEANS, BRANNON                           ADDRESS ON FILE
MEAS, ARANYA                             ADDRESS ON FILE
MEASAT BROADCAST NETWORK SYSTEMS SDN BHD 3RD FLOOR, ADMIN BUILDING                ALL ASIA BROADCAST CENTRE                                                     KUALA LUMPUR                  57000           MALAYSIA

MEDATIA, SHEETAL                             ADDRESS ON FILE
MEDCALM CORPORATION                          280 HAMILTON ROAD                                                                                                  CHAPPAQUA        NY           10514
MEDIA ASIA DISTRIBUTION (HK) LTD             24/F CAUSEWAY BAY, PLAZA II          463‐483 LOCKHART RD.                                                                                                        HONG KONG
                                                                                  CAUSEWAY
MEDIA CROSSOVER                              PO BOX 811923                                                                                                      LOS ANGELES      CA           90081
MEDIA DISTRIBUTORS                           PO BOX 75614                                                                                                       CLEVELAND        OH           44101‐4755
MEDIA LINK INTERNATIONAL                     3RD FLOOR EL HAJJ BLDG.              SALIM SLAM BLVD.                                                              BEIRUT                        113‐5261        LEBANON
MEDIA PLUS (HK) LIMITED                      UNIT B                               22/F WINSAN TOWER                                                             WAN CHAI                                      HONG KONG
MEDIACORP                                    1 Stars Avenue                                                                                                                                   138507          Singapore
MEDIACORP TV SINGAPORE PTE LTD               MEDIACORP CAMPUS, 1 STARS                                                                                                                        138507          SINGAPORE
                                             AVENUE
MEDIACORP TV12 SINGAPORE PTE LTD             1 Stars Avenue                                                                                                                                   138507          Singapore
MEDIACORP TV12 SINGAPORE PTE LTD             SHARED SERVICE CENTRE                1 STARS AVENUE                                                                                              138507          SINGAPORE
MEDIALINK ENTERTAINMENT LTD                  SUITE 1001B, 10/F, TOWER 1           SOUTH SEAS CENTRE, TSIM SHA                                                   KOWLOON                                       HONG KONG
                                                                                  TSUI EAST
MEDIANT COMMUNICATIONS LLC                   P.O. BOX 29976                                                                                                     NEW YORK         NY           10087‐9976
MEDIAQUIZ ENTERTAINMENT INTERNATIONAL CO.,   MEDIAQUIZ ENTERTAINMENT              3103‐3104 NEW TREND                                                           KOWLOON                       HONG KONG       HONG KONG
LTD.                                         INTERNATIONAL CO., LTD.              CENTRE,
MEGA PACIFIC DEVELOPMENT LIMITED             2ND BUILDING NO. 28 TAOJIANG RD      SHANGHAI                                                                      CHINA                                         CHINA
MEGA‐VISION PROJECTS WORKSHOP LTD            UNIT 206, 2/F, DAH WAY IND. BLDG.,   86 HUNG TO RD                                                                 KWUN TONG                                     HONG KONG

MEHTA, OM                                    ADDRESS ON FILE
MEHUL ISHWAR PATEL
                                             ADDRESS ON FILE
MEI AH DEVELOPMENT CO. LTD                   MEI AH CENTRE, 28 CHUN CHOI ST       TSEUNG KWAN O IND.EST.                                                        KOWLOON                                       HONG KONG
MEJIA, YULYANA                               ADDRESS ON FILE
MEKA, AMULYA                                 ADDRESS ON FILE
MELDRUM THE MOVER INC                        6645 SHERBROOKE WEST                                                                                               MONTREAL         QC           H4B 1N4         CANADA
MELOPY PRODUCTIONS LTD                       MELODY PRODUCTIONS LTD               IRONBANK, SUITE 505                                                           AUCKLAND                      1010            NEW ZEALAND
MELVIN TAN                                   ADDRESS ON FILE
MENDES, KRIS                                 ADDRESS ON FILE
MENDEZ, CLARA                                ADDRESS ON FILE
MENDON, RAGHAVENDRA                          ADDRESS ON FILE


MENEZES, AARON                               ADDRESS ON FILE

MENSON, TATYANA                              ADDRESS ON FILE




                                                                                                                          Page 59 of 137
                                                                     Case 20-11835-JTD                         Doc        44 Filed 07/22/20
                                                                                                               In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                               Page 64 of 141
                                                                                                                     Consolidated Creditor Matrix



                   Name                                       Address1                          Address2                 Address3                   Address4                City        State     PostalCode                  Country
MENSONI, PAULO RICARDO                            ADDRESS ON FILE


MERCER                                            1166 6th Ave                                                                                                   New York          NY           10036
MERDJANE, LILIA                                   ADDRESS ON FILE
MERIDIAN ADVISOR GROUP LLC                        791 ALEXANDER RD                                                                                               PRINCETON         NJ           08540
MERIT NETWORK INC.                                1000 OAKBROOK DRIVE               PO BOX 77000                                                                 ANN ARBOR         MI           48104‐6794
MERLIER, MATHILDE                                 ADDRESS ON FILE
MERRILL COMMUNICATIONS LLC                        ONE MERRILL CIRCLE                                                                                             ST PAUL           MN           55108
MESTRI, NEHA                                      ADDRESS ON FILE


MÉTIVIER, FRANÇOIS                                ADDRESS ON FILE
METZ, MATTHEW                                     ADDRESS ON FILE
MEYER, ALLISON                                    ADDRESS ON FILE
MEYER, JENNIFER                                   ADDRESS ON FILE
MEYER, OLIVIA                                     ADDRESS ON FILE
MEZGER, CHRISTIAN                                 ADDRESS ON FILE
MHATRE, OMKAR                                     ADDRESS ON FILE

MHATRE, SANTOSH                                   ADDRESS ON FILE

MIAMI TECH AIRCRAFT MAINTENANCE                   5200 NW 36TH STREET                                                                                            MIAMI             FL           33166
MIAMI‐DADE COUNTY TAX COLLECTOR                   200 NW 2ND AVENUE                                                                                              MIAMI             FL           33128‐1733
MIAMI‐DADE TAX COLLECTOR                          200 NW 2ND AVENUE, 1ST FLOOR                                                                                   MIAMI             FL           33128
MICHAEL MILO PRODUCTIONS                          621 MCDONOUGH LINK NW                                                                                          EDMONTON          AB           T5Y 0M8           CANADA
MICHAEL O'NEIL                                    ADDRESS ON FILE
MICHAEL PAGE INTERNATIONAL PTY LTD                MICHAEL PAGE INTERNATIONAL PTY    LEVEL 32                                                                     SYDNEY                         2000              AUSTRALIA
                                                  LTD
MICHAEL PIGOTT                                    11202 SUMMERTIME LANE                                                                                          CULVER CITY       CA           90230‐4516
MICHAEL WHITNEY                                   ADDRESS ON FILE
MICHAUD, JEAN‐FRANCOIS                            ADDRESS ON FILE
Michigan Department of Licensing and Regulatory
                                                  Mike Zimmer, Director                                                                                          Lansing           MI           48909
Affairs (LARA)                                                                      611 W. Ottawa
Michigan Department of Treasury                   430 W Allegan St                                                                                               Lansing           MI           48933
MICHIGAN DEPARTMENT OF TREASURY                                                                                                                                  Harrison          N            10580
MICHIGAN DEPARTMENT OF TREASURY                   INCOME TAX DIVISION               P.O. BOX 30477                                                               LANSING           MI           48909
MICKEY SAMSON                                     ADDRESS ON FILE
MICRONESIA'S DEPARTMENT OF TRANSPORTATION                                                                                                                                                                         FEDERATED STATES OF
COMMUNICATION AND INFRASTRUCTURE                                                                                                                                                                                  MICRONESIA
                                                  P.O. BOX PS‐2                                                                                                  PALIKIR           POHNPEI      96941
MICRONET COMMUNICATIONS                           812 LEXINGTON DRIVE                                                                                            PLANO             TX           75075
MICROSOFT CORPORATION                             1950 NO. STEMMONS                 STE. 5010, LB 842467                                                         DALLAS            TX           75207
MICROSOFT CORPORATION                             1950 NO. STEMMONS                 STE. 5010, LB 842467                                                         DALLAS            TX           75207‐2103
MICROSOFT CORPORATION                             AMY HOOD, CFO                     ONE MICROSOFT WAY                                                            REDMOND           WA                     98052
MICROSOFT CORPORATION                             PO BOX 842103                                                                                                  DALLAS            TX           75284‐2103
MICROWAVE FILTER COMPANY, INC.                    6743 KINNE ST                                                                                                  E. SYRACUSE       NY           13057
MIDDLE ATLANTIC PRODUCTS                          300 FAIRFIELD ROAD                                                                                             FAIRFIELD,        NJ           07004
MID‐EAST STUDIOS                                  DUBAI MEDIA CITY                  BUILDING NO 01                                                               DUBAI                                            UNITED ARAB EMIRATES
MIDNIGHT RETURN LLC                               452‐22ND STREET                                                                                                SANTA MONICA      CA           90402
MIDNIGHT SUN, LLC                                 300 SOUTH 4TH STREET              SUITE 800                                                                    LAS VEGAS         NV           89101
MIGLIORE, MARIO                                   ADDRESS ON FILE
MIKHAIL, HANY                                     ADDRESS ON FILE
MILES FILMS                                       JI. RC. VETERAN 555 UNIT F        RT 003 RW011                                                                 JAKARTA SELATAN                12330             INDONESIA
MILITARY PILOT SUPPLY OF TEXAS INC.,DBA FLY       9720 LANDRY BLVD.                                                                                              SPRING            TX           77379
BOYS
MILLEN BAIRD                                      ADDRESS ON FILE
MILLER, MICHAEL                                   ADDRESS ON FILE
MILTRONICS INC                                    MILTRONICS INC                    3667 NW 124TH AVE                                                            CORAL SPRINGS     FL           33065
MIMOSA FILMS                                      2ND YARAI BLDG.4F                 122 YARAICHO, SHIJUKU‐KU                                                     TOKYO                          162‐0805          JAPAN
MINAMIDE, ALYSSA                                  ADDRESS ON FILE
MINDLINKS SOLUTION INDIA PVT LTD                  101, 3RD MAIN ROAD, POOMA         SHAKTHI RESORT ROAD                                                          BANGALORE                      560061            INDIA
                                                  PRAGNA LAYOUT
MINDYARD204 ENTERTAINMENT NIGERIA LIMITED         3, OMUARAN STREET, UNITY ESTATE   ABULE ODU BUSSTOP                                                            EGBEDA                         23401             NIGERIA

MING‐REN HONG                                     ADDRESS ON FILE
MINI‐CIRCUITS MISSOURI INC                        13 NEPTUNE AVENUE                                                                                              BROOKLYN          NY           11235‐0003




                                                                                                                           Page 60 of 137
                                                                      Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                            Page 65 of 141
                                                                                                                           Consolidated Creditor Matrix



                       Name                                      Address1                           Address2                   Address3                     Address4                      City   State     PostalCode                Country
MINISTER FOR JUSTICE, ANTI CORRUPTION,PUBLIC        LEVEL 1, SUVAVOU HOUSE,               VICTORIA PARADE, SUVA      P O BOX 2226                    GOVERNMENT BUILDINGS     SUVA                                      FIJI
ENTREPRISES,INDUSTRY, TOURISM, TRADE AND
COMMUNICATIONS
MINISTER OF INFORMATION AND                         YOUYI BUILDING, FREETOWN                                                                                                  FREETOWN                                  SIERRA LEONE
COMMUNICATIONS
MINISTER OF TELECOMMUNICATIONS AND                  SANA'A ‐ AL‐JARAF NEIGHBORHOOD ‐                                                                                                                                    YEMEN
INFORMATION TECHNOLOGY                              AIRPORT ROAD
MINISTERE COMMUNICATION ET CULTURE CHARGE           P.B 32 BOULEVARD GEORGES                                                                                                  DJIBOUTI                                  RÉPUBLIQUE DE DJIBOUTI
DES POSTES ET TELECOMMUNICATIONS                    POMPIDOU
Ministere des Postes et des Telecommunications
Charge de la Communication et de la Promotion des   H. E. MRS. Bahiat Massoundi des
Technoligies de L’Information                       Transports et du Tourisme             BP 744                                                                              Moron                                     Comoros
MINISTERE DES POSTES ET DES                         H. E. MRS. BAHIAT MASSOUNDI           DES TRANSPORTS ET DU       BP 744                                                   MORON                                     COMOROS
TELECOMMUNICATIONS CHARGE DE LA                                                           TOURISME
COMMUNICATION ET DE LA PROMOTION DES
TECHNOLIGIES DE L'INFORMATION
MINISTERE DU REVENUE OF QUEBEC                      160 Elgin Street                      18th Floor Ottawa                                                                   ON                         K2P 2P7        CANADA
MINISTERIO DE ASUNTOS ECONOMICOS Y                  P. DE LA CASTELLANA                                                                                                       MADRID                     162. 28071     SPAIN
TRANSFORMACION DIGITAL
MINISTÉRIO DE COMUNICACIONES                        AVENIDA INDEPENDENCIA NO.2            PLAZA DE LA REVOLUCIÓN                                                              LA HABANA                  10600          CUBA
                                                    ENTRE 19 DE MAYO Y ARAGUREN
MINISTERO DELLE COMUNICAZIONI,DGPGSR                VIALE AMERICA, 201                                                                                                        ROMA                       144            ITALY
MINISTERUL COMUNICATILOR SI TEHNOLOGIEI             BULEVARDUL LIBERTĂŢII NO. 14          SECTOR 5                   CODE 050706                                              BUCHAREST                                 ROMANIA
INFORMATIEI
MINISTRY COMMUNICATION AND                          REPUBLIC OF BELARUS INDEPENDENCE                                                                                          MINSK                      220050         BELARUS
INFORMATIZATION                                     AVE., 10
MINISTRY OF COMMERCE AND TRADE                      P.O. BOX 6051                                                                                                             KOROR                      96940          PALAU
MINISTRY OF COMMUNICATION                           23 JAFFA STREET                                                                                                           JERUSALEM                  9199907        ISRAEL
MINISTRY OF COMMUNICATION                           ASHGABAT, THE HERO OF            A.NIYAZOVA STR., 104                                                                                                               TURKMENISTAN
                                                    TURKMENISTAN
MINISTRY OF COMMUNICATION AND AVIATION              P.O. BOX 1850                    HENDERSON AIRPORT,                                                                                                                 SOLOMON ISLANDS
                                                                                     HONIARA
MINISTRY OF COMMUNICATIONS                          DEPARTMENT OF                    SANCHAR BHAWAN, 20                                                                       NEW DELHI                  110001         INDIA
                                                    TELECOMMUNICATIONS               ASHOKA ROAD
MINISTRY OF COMMUNICATIONS                          MURILLO TORO CRA. 8A BUILDING                                                                                             BOGOTÁ                     111711         COLOMBIA
                                                    BETWEEN 12TH AND 13TH STREETS
MINISTRY OF COMMUNICATIONS AND                      77, ZARIFA ALIYEVA ST.                                                                                                    BAKU CITY                  AZ1000         AZERBAIJAN
INFORMATION TECHNOLOGIES MC & IT
MINISTRY OF COMMUNICATIONS AND                      PALACIO DE LAS GARZAS                 SAN FELIPE DISTRICT        POST OFFICE BOX: PRESIDENCY                              PANAMA 1                                  REPUBLIC OF PANAMA
INFORMATION TECHNOLOGY                                                                                               OF THE REPUBLIC
                                                                                                                                                     SAN FELIPE DISTRICT
MINISTRY OF COMMUNICATIONS DEPARTMENT OF            ATTN: LOUCAS TIMOTHEOU                AYIO ILARIONOS AVENUE,     P.O.BOX 29669                                            NICOSIA                    1722           CYPRUS
ELECTRONIC COMMUNICATION                                                                  KAIMAKLI, 1426 NICOSIA
MINISTRY OF COOMMUNICATIONS                         BUILDING 1                            P.O.BOX 318 KUWAIT SAFAT                                                            KUWAIT CITY                11111          KUWAIT
Ministry of Industry and Information Technology     13 West Chang’an St.                                                                                                                                                Beijing, China
MINISTRY OF INFORMATION & COMMUNICATIONS            KILOMETER 5 1/2 (5.5) CARRETERA SUR                                                                                       MANAGUA                                   NICARAGUA

MINISTRY OF INFORMATION AND                         18 NGUYEN DU                                                                                                              HA NOI                                    VIETNAM
COMMUNICATIONS
MINISTRY OF INFORMATION AND                         DOEBOOM LAM                                                                                                               THIMPHU                    11001          BHUTAN
COMMUNICATIONS
MINISTRY OF INFORMATION AND                         LEVEL 2 O.G.SANFT & SONS BUILDING     WESTERN CORNER OF                                                                   NUKU'ALOFA                                TONGA
COMMUNICATIONS TONGA                                                                      TAUFA'AHAU ROAD AND
                                                                                          WELLINGTON ROAD,
MINISTRY OF INFORMATION COMMUNICATION               TELPOSTA TOWERS, KENYATTA AVE.        P.O BOX 30025‐00100                                                                 NAIROBI                                   KENYA
AND TECHNOLOGY                                      KOINANGE STREET
MINISTRY OF INTERNAL AFFAIRS AND                    2 CHOME‐1‐2 KASUMIGASEKI                                                                         CHIYODA CITY             TOKYO                      100‐8926       JAPAN
COMMUNICATIONS

MINISTRY OF ISLAND DEVELOPMENT & INDUSTRY           ST JOHN’S INNOVATION CENTRE           COWLEY ROAD                                                                         CAMBRIDGE                  CB4 0WS        UNITED KINGDOM
MINISTRY OF POSTS AND TELECOMMUNICATIONS            BUILDING NO. 13, MONIVONG BLVD                                                                                                                                      CAMBODIA
                                                    (93), PHNOM PENH
MINISTRY OF POSTS AND TELECOMMUNICATIONS            JAMHURIA ROAD, MOGADISHU              P.O. BOX 66                                                                                                                   SOMALIA

MINISTRY OF PUBLIC UTILITIES, TRANSPORT,            NEMO HEADQUARTERS, CITY OF                                                                                                                                          BELIZE, CENTRAL AMERICA
COMMUNICATIONS AND NATIONAL EMERGENCY               BELMOPAN
MANAGEMENT




                                                                                                                                 Page 61 of 137
                                                                       Case 20-11835-JTD                             Doc        44 Filed 07/22/20
                                                                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                          Page 66 of 141
                                                                                                                           Consolidated Creditor Matrix



                    Name                                     Address1                             Address2                     Address3                        Address4                 City            State     PostalCode                 Country
MINISTRY OF PUBLIC WORKS AND TRANSPORT OF         LANXANG AVENUE                         VIENTIANE CAPITAL                                                                                                                     LAOS
LAO PDR
MINISTRY OF PUBLIC WORKS COMMUNICATIONS  Ministry of Infrastructure & Public             PMB 9057                                                                           Port Vila                                          Vanuatu
TRANSPORT AND CIVIL WORKS                Utilities
MINISTRY OF TRANSPORT AND COMMUNICATION  RUA AVENIDA FRANSISCO XAVIER DO                 NO 8, EX.TELECOM MERCADO                                                           LAMA                 DILI                          EAST TIMOR
                                         AMARAL,
MINISTRY OF TRANSPORT AND COMMUNICATIONS 3, 3 VAZGEN SARGSYAN ST                                                                                                            YEREVAN                             0010           ARMENIA

MINISTRY OF TRANSPORT AND COMMUNICATIONS CONFERENCE CENTER STREET                        WEST BAY                                                                           DOHA                                               QATAR

MINISTRY OF TRANSPORT AND COMMUNICATIONS CONFERENCE CENTER STREET                        WEST BAY                                                                           DOHA, QATAR                                        TAJIKISTAN

MINISTRY OF TRANSPORT AND COMMUNICATIONS MINISTERIAL OFFICE                              OFFICE NO. 5                                                                       NAY PYI TAW                                        MYANMAR

MINISTRY OF TRANSPORT AND COMMUNICATIONS PO BOX 679                                                                                                                         ASMARA                                             ERITREA

MINISTRY OF TRANSPORT AND COMMUNICATIONS ΑΝΑΣΤΑΣΕΩΣ 2 & ΤΣΙΓΑΝΤΕ, ΤΚ                                                                                                                             PAPAGOU        15669          GREECE

MINISTRY OF TRANSPORT AND                         P.O. BOX 10325                         9TH/32ND/33RD FLOOR, EAST   BAHRAIN FINANCIAL                                      KINGDOM OF BAHRAIN                                 SERBIA
TELECOMMUNICATIONS                                                                       TOWER                       HARBOUR
MINISTRY OF WORKS COMMUNICATIONS AND              VAIAKU                                                                                                                    FUNAFUTI                                           TUVALU
TRANSPORT
Minnesota Department of Labor and Industry        Ken Peterson, Commissioner             443 Lafayette Road North                                                           St. Paul             MN             55155
Minnesota Department of Revenue                   600 North Robert St                                                                                                       St. Paul             MN             55101
MINNESOTA DEPARTMENT OF REVENUE                   INCOME TAX                             600 N. ROBERT STREET                                                               ST. PAUL             MN             55101
MINNESOTA PUBLIC RADIO                            MINNESOTA PUBLIC RADIO                 480 CEDAR STREET                                                                   ST PAUL              MN             55101
MINO, SANTIAGO FABIAN                             ADDRESS ON FILE
MINTO, DWAIN                                      ADDRESS ON FILE
MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO,        ONE FINANCIAL CENTER                                                                                                      BOSTON               MA             02111
P.C.
MINUTEMAN PRESS                                   17881 SKY PARK CIRCLE, SUITE E                                                                                            IRVINE               CA             92614
MINUTEMAN PRESS                                   211 WILKINSON RD, UNIT 4                                                                                                  BRAMPTON             ON             L6T 4M2        CANADA
MINUTEMAN PRESS                                   6038 W. DEMPSTER                                                                                                          MORTON GROVE         IL             60053
MINUTEMAN PRESS                                   95 ORENDA ROAD                                                                                                            BRAMPTON             ON             L6W 1V7        CANADA
MIRANDA, DENIESE                                  ADDRESS ON FILE
MIRA'S CLEANING                                   1D/16 LIVERPOOL STREET                                                                                                    AUCKLAND             CBD                           NEW ZEALAND
MIROVISION INC.                                   504 BOAM BLDG., 528                    SINSA‐DONG, GANGNAM‐GU                                                             SEOUL                                              REPUBLIC OF KOREA
MISHRA, PRAKHAR                                   ADDRESS ON FILE
Mississippi Department of Employment Security     Mark Henry, Executive Director         1235 Echelon Parkway        P.O. Box 1699                                          Jackson              MS             39215‐1699
Mississippi Tax Commission                        P.O. BOX 22808                                                                                                            JACKSON              MS             39225‐2808
Missouri Department of Revenue                    Harry S Truman State Office Building   301 West High Street                                                               Jefferson City,      MO             65101
                                                                                         HARRY S TRUMAN STATE
MISSOURI DEPARTMENT OF REVENUE                    INCOME TAX                             OFFICE BUILDING             301 WEST HIGH STREET                                   JEFFERSON CITY       MO             65101
Missouri Labor and Industrial Relations Commission Ryan McKenna, Director                                                                                                   Jefferson City       MO             65102‐0504
                                                                                         3315 W. Truman Boulevard    P.O. Box 504                    421 E. Dunklin
MITRA MAMAGHANI                                   ADDRESS ON FILE
MITZENMACHER, JUSTIN                              ADDRESS ON FILE
MK2‐MILE END                                      5445, AV. DE GASPE, #316                                                                                                  MONTREAL             QC             H2G 3B2        CANADA
MK2‐MILE END                                      6867, DE LANAUDIERE                                                                                                       MONTREAL             QC             H2G 3B2        CANADA
MLB ADVANCED MEDIA L P                            75 NINTH AVENUE                                                                                                           NEW YORK             NY             10011‐7006
M‐LINE                                            6/F, IMAGE VENTURE BLDG.,532‐11        SHINSA‐DONG, GANGNAM‐GU                                                            SEOUL                                              REPUBLIC OF KOREA

M‐LINE DISTRIBUTION                               3F MIDO BLDG                           540‐21 SHINSA‐DONG                                                                 SEOUL                               06036          KOREA, REPUBLIC OF
MM2 ENTERTAINMENT PTE LTD                         BLK 1002, JALAN BUKIT MERAH,           #07‐11                                                                                                                 159456         SINGAPORE
MM2 ENTERTAINMENT SDN BHD                         B‐06‐03, MENARA BATA PJ TRADE          8 JALAN PJU 8/8A, BANDAR                                                           SELANGOR                            47820          MALAYSIA
                                                  CENTRE                                 DAMANSARA PERDANA
MMPI CORP.                                        9TH FLOOR CLIPP CENTER BUILDING        39TH STREET CORNER 11TH                                                            TAGUIG CITY                         1634           PHILIPPINES
                                                                                         AVENUE
MOBILE MINI, LLC                                  P.O. BOX 7144                                                                                                             PASADENA             CA             91109‐7144
MOBILIO, GUIDO                                    ADDRESS ON FILE
MODERN SOLUTION INC                               6775 DALY RD # 110                                                                                                        WEST BLOOMFIELD      MI             48322
                                                                                                                                                                            TOWNSHIP
MODULUS DATA USA INC.                             379 WEST BROADWAY                      WEWORK SUITE                                                                       NEW YORK             NY             10012
MOE ICHIKAWA (YOKO ICHIKAWA)                      100 KAMPONG JAVA ROAD                  #11‐03 PARC CENTENNIAL                                                                                                 228867         SINGAPORE
MOELLER, MICHAEL                                  ADDRESS ON FILE
MOHAMED ZAIN                                      ADDRESS ON FILE
MOHAMMED, SHAHID                                  ADDRESS ON FILE




                                                                                                                                    Page 62 of 137
                                                              Case 20-11835-JTD                          Doc        44 Filed 07/22/20
                                                                                                         In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                           Page 67 of 141
                                                                                                                 Consolidated Creditor Matrix



               Name                                    Address1                             Address2                 Address3                   Address4                 City        State     PostalCode               Country
MOHAN, GOWDHAMAN                           ADDRESS ON FILE
MOHITE, TRUPTI                             ADDRESS ON FILE

MOLIN, ROBERT                              ADDRESS ON FILE

MOMAX TECHNOLOGY (HK) LIMITED              UNIT A, 4/F, CHEUNG LUNG                                                                                          KOWLOON                                        HONG KONG
                                           INDUSTRIAL BUILDING
MOMI FRIAS, ROGERIO                        ADDRESS ON FILE

MONACO TELECOM                             MONACO TELECOM                       25 BOULEVARD DE SUISSE                                                       MONTE CARLO                     98008          MONACO
MONACO YACHT SHOW                          Monaco Yacht Show S.A.M.             7, rue Suffren‐Reymond                                                       Le Suffren         MC           98000          Monaco
MONGREL MEDIA INC                          1352 DUNDAS ST. WEST                                                                                              TORONTO            ON           M6J 1Y2        CANADA
MONGREL MEDIA INC                          SUITE 217, 136 GEARY AVE,                                                                                         TORONTO            ON           M6H 4H1        CANADA
MONICA MONTEIRO                            ADDRESS ON FILE
MONIT INVESTMENTS INC.                     1000 SHERBROOKE WEST                 #900                                                                         MONTREAL           QC           H3A 3H4        CANADA
MONO FILM COMPANY LIMITED                  JASMINE INTERNATIONAL TOWER          200 MOO, 4 CHAENGWATTANA                                                     NONTHABURI                      11120          THAILAND
                                                                                ROAD
MONOPRICE, INC.                            11701 6TH STREET                                                                                                  RANCHO CUCAMONGA   CA           91730
MONROE AEROSPACE                           399 EAST DRIVE                                                                                                    MELBOURNE          FL           32904
MONROE COUNTY WOMEN'S COMMISSION           610 MONROE ST.                                                                                                    STROUDSBURG        PA           18360
MONSTER CALLS. LLC                         2700 COLORADO AVENUE                                                                                              SANTA MONICA       CA           90404
MONSTER VISION, LLC                        517 S. LAKE DESTINY ROAD SUITE 100                                                                                ORLANDO            FL           32810

Montana Department of Labor and Industry   Pam Bucy, Commissioner               P.O. Box 1728                                                                Helena             MT           59624‐1728
Montana Department of Revenue              Mitchell Building,                   125 N. Roberts,            P.O. Box 5805                                     Helena             MT           59604‐5805
MONTENEGRO, IZABELLA                       ADDRESS ON FILE

MONTLINGO LANGUAGE SERVICES INC            1643 RUE DES RENARDS                                                                                              LONGUEUIL          QC           J4M 0A1        CANADA
MOODY'S INVESTORS SERVICES INC             7 WORLD TRADE TOWER                  250 GREENWICH STREET                                                         NEW YORK           NY           10007
MOORE, SCOTT                               ADDRESS ON FILE
MORA, SWILANG                              ADDRESS ON FILE
MORAIS PEREIRA, ALINE                      ADDRESS ON FILE
MORALES, NICK                              ADDRESS ON FILE
MORE, AKASH                                ADDRESS ON FILE


MORE, ANIL                                 ADDRESS ON FILE

MORE, SACHIN                               ADDRESS ON FILE

MORE, SUNIL                                ADDRESS ON FILE

MORE, ZACHARY                              ADDRESS ON FILE
MORE4APPS, INC                             4695 MACARTHUR CT, 11TH FLOOR                                                                                     NEWPORT BEACH      CA           92660
MORENO, LUCAS                              ADDRESS ON FILE
MOREY, BHARTI                              ADDRESS ON FILE

MORGAN, VIOLET                             ADDRESS ON FILE
MORIMOTO, DAVID                            ADDRESS ON FILE
MORLES, JEFRIN                             ADDRESS ON FILE
MORRO CREATIVE                             MORRO CREATIVE                       117 BENSON AVE.                                                              TORONTO            ON           M6G 2H9        CANADA
MORROW SODALI LLC                          470 WEST AVENUE                                                                                                   STAMFORD           CT           06902
MOSER, ERIC                                ADDRESS ON FILE
MOTION MEDIA SERVICES                      1901 AVENUE OF THE STARS             SUITE 840                                                                    LOS ANGELES        CA           90067
MOTION PICTURE IMPORT & EXPORT             202,Progressive Square,Shahrah‐e‐
                                           Faisal                                                                                                            Karachi                                        PAKISTAN
MOTION PICTURE IMPORT & EXPORT CORP        SUITE NO.8, 2ND FLOOR                PILCHER HOUSE, MARSTON                                                       KARACHI                                        PAKISTAN
                                                                                ROAD
MOTION PICTURE IMPORT & EXPORT CORP.       SUITE NO. 8 2ND FLOOR                PILCHER HOUSE                                                                KARACHI                                        PAKISTAN
MOTION PICTURE LICENSING CORP.             5455 CENTINELA AVE.                                                                                               LOS ANGELES        CA           90066‐6970
MOUCAUD, CAMILLE                           ADDRESS ON FILE
MOUIRHEAD, BEAU                            ADDRESS ON FILE
MOUSER ELECTRONICS                         P.O. BOX 99319                                                                                                    FORT WORTH         TX           76199‐0319
MOUSER ELECTRONICS, INC                    1000 NORTH MAIN STREET                                                                                            MANSFIELD          TX           76063
MOUSER ELECTRONICS, INC                    1000 NORTH MAIN STREET                                                                                            MANSFIELD          TX           76063‐1514
MOUSER ELECTRONICS, INC                    PO BOX 99319                                                                                                      FORT WORTH         TX           76199‐0319
MOVIE BANK                                 D 1/6 2ND FLOOR                      MODEL TOWN 2                                                                 DELHI                           110002         INDIA
MOZE MEDIA (PTY) LTD.                      17 NORFOLK ROAD                      OBSERVATORY                                                                  CAPE TOWN                       7925           SOUTH AFRICA




                                                                                                                       Page 63 of 137
                                                         Case 20-11835-JTD                            Doc        44 Filed 07/22/20
                                                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                      Page 68 of 141
                                                                                                            Consolidated Creditor Matrix



                    Name                           Address1                        Address2                     Address3                   Address4                   City          State      PostalCode               Country
MP AERO, LLC                           7701 WOODLEY AVE                                                                                                 VAN NUYS             CA             91406
MPHASE INC                             908‐4446 BOULEVARD SAINT‐LAURENT                                                                                 MONTRÉAL             QC             H2W 1Z5         CANADA

MR ABRAHAM DOMINGUEZ LUGO              ADDRESS ON FILE
MR LIFT TRUCK INC                      10450 SW 187 TERR                                                                                                MIAMI                FL             33157
MSEI MULTISCIENCES EXPERTISES INC.     3065 LEVESQUE BOUL. W.                                                                                           LAVAL                QC             H7V 4B1         CANADA
MSFT PRODUCTIONS                       77C MCGREGOR STREET                MILSON                                                                        PALMERSTON NORTH                    4414            NEW ZEALAND
MSNBC                                  BANK OF AMERICA                    LOCKBOX 402222                                                                ATLANTA              GA             30384‐2222
MSNBC                                  USA NETWORK                        BANK OF AMERICA                                                               ATLANTA              GA             30384‐2222
MSP COMMUNICATIONS, INC                4590 NE SANDPEBBLE TRACE #105                                                                                    STUART               FL             34996
MSP ELECTRIC, INC                      1747 BANKS ROAD                                                                                                  MARGATE              FL             33063
MSR CUSTOMS CORPORATION                POX 230 PEACE BRIDGE PLAZA                                                                                       BUFFALO              NY             14213
MTN BUSINESS (K) LIMITED               2ND FLOOR PARKSIDE TOWERS          MOMBASA ROAD                                                                  NAIROBI                                             KENYA
MTN BUSINESS (K) LIMITED               2ND FLOOR PARKSIDE TOWERS          PO BOX 12170‐00100                                                            NAIROBI                                             KENYA
                                       MOMBASA ROAD
MTN CAMEROON LTD                       360 Rue Drouot                                                                                                   Douala               B.P.           15574           Cameroon
MTV CHANNEL (PVT) LTD                  NO 45/3                            BRAYBROOKE STREET                                                                                                                 SRI LANKA
MTV NETWORKS NORTH AND SE ASIA         151 LORONG CHUAN                   #03‐08 NEW TECH PARK                                                                                              556741          SINGAPORE
MUCCI, RYAN                            ADDRESS ON FILE
MUCHENE, ERIC KIMARI                   ADDRESS ON FILE
MUELLER, JARED                         ADDRESS ON FILE
MUELLER, JOHN                          ADDRESS ON FILE
MUJAHID, AFRIN                         ADDRESS ON FILE
MUKHERJEE, SAURAV                      ADDRESS ON FILE

MULANI, FIROJ                          ADDRESS ON FILE
MULAY, VIDYASHRI                       ADDRESS ON FILE
MULEKAR, AKSHAY                        ADDRESS ON FILE

MULHOLLAND, GARY                       ADDRESS ON FILE
MULLER, YVONNE                         ADDRESS ON FILE
MULTICOM INC                           1076 FLORIDA CENTRAL PARKWAY                                                                                     LONGWOOD             FL             32750
MULTIVIEW, INC.                        PO BOX 203486                      BUSINESS #879684470RT0001                                                     DALLAS               TX             75320‐3486
MULTIVISION PLUS                       PT. TRIPAR MULTIVISON PLUS                                                                                       JAKARTA                                             INDONESIA
MUNAVALLI, SHIREEN                     ADDRESS ON FILE
MUNCY, TAYLOR                          ADDRESS ON FILE
MUNGEKAR, TEJASWITA                    ADDRESS ON FILE

MUNHWA BROADCASTING CORP               31 YEOUIDO‐DONG                    YEONGDEUNGPO‐GU                                                               SEOUL                                               REPUBLIC OF KOREA
MUNHWA BROADCASTING CORP               31 YOIDO DONG                      YOUNGDUNGPO‐GU                                                                SEOUL                               150‐010         KOREA, REPUBLIC OF
MUNIZ, RAFAEL                          ADDRESS ON FILE

MUNJE, ANIRUDHA                        ADDRESS ON FILE
MUNOZ, JON                             ADDRESS ON FILE
MUNOZ, MIRIAM                          ADDRESS ON FILE
MUNROE, TAMMY                          ADDRESS ON FILE
MURAFLEX                               5502 RUE NOTRE‐DAME E.                                                                                           MONTREAL             QC             H1N 2C4         CANADA
MURATA, TAYANA                         ADDRESS ON FILE
MURATALLA, BRYAN                       ADDRESS ON FILE
MURIS LLC                              3F, NO.59, YUN‐HE STREET                                                                                         TAIPEI CITY                         10645           TAIWAN
MUROI, TOSHIYUKI                       ADDRESS ON FILE
MURPHY, EDWARD                         ADDRESS ON FILE
MURRAY, RORY                           ADDRESS ON FILE
MURRAY, SHONA                          ADDRESS ON FILE

MURRI, DOUGLAS                         ADDRESS ON FILE
MURUGAN, VINAYAKAM                     ADDRESS ON FILE
MURUKKUWADURA, AKILA                   ADDRESS ON FILE
MUSIC BOX INT'L LLC                    PO BOX 51100                                                                                                     DUBAI                               51100           UNITED ARAB EMIRATES
MUSTARD SEED ENTERTAINMENT (PTY) LTD   707TH AVENUE                                                                                                     PARKTOWN NORTH                      2196            SOUTH AFRICA
MUTHAL, PARAG                          ADDRESS ON FILE

MUZIK247                               OLD NO. 52, NEW NO. 121, LUZ       MYLAPORE, CHENNAI, TAMIL                                                      CHENNAI                             60004           INDIA
                                       CHURCH ROAD                        NADU
MWORIA, FRANKLIN KINYUA                ADDRESS ON FILE
MY EQUITY COMP, LLC                    2339 GOLD MEADOW WAY               SUITE 210                                                                     GOLD RIVER           CA             95670
MY EQUITY COMP, LLC                    80 BLUE RAVINE ROAD                SUITE 110                                                                     FOLSOM               CA             95630
MY WAY FILM CO LTD                     ROOM 404‐5 SUMMIT INSURANCE        BLDG. 789 NATHAN ROAD                                                         KOWLOON                                             HONG KONG




                                                                                                                  Page 64 of 137
                                                               Case 20-11835-JTD                             Doc        44 Filed 07/22/20
                                                                                                             In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 69 of 141
                                                                                                                    Consolidated Creditor Matrix



                     Name                                 Address1                           Address2                   Address3                   Address4                   City          State     PostalCode                Country
MYERS, JODI                                 ADDRESS ON FILE
MYERS, SIMIN                                ADDRESS ON FILE
Myre Investments LLC                        Attn: Eunice Moon                    PO Box 2130                                                                    Palos Verdes Peninsula CA           90274
MYRE INVESTMENTS LLC                        PO BOX 2130                                                                                                         PALOS VERDES PENINSULA CA           90274

MYSHLIAKOVA, GANNA                          ADDRESS ON FILE
N.B.FURNITURE                               Office No. 6, NB Sadan               Milind Nagar 2              Ekta Welfare Society, J. V. Link                   Mumbai                Maharashtra   400072         India
                                                                                                             Road Powai
N.J. DIVISION OF TAXATION                   50 Barrack St                                                                                                       TRENTON               NJ            08608
N.J. DIVISION OF TAXATION                   BANKRUPTCY SECTION                   P.O. BOX 245                                                                   TRENTON               NJ            08695‐0245
N.M.PRO.FZ‐LLC                              PO BOX 502068                                                                                                       DUBAI MEDIA CITY                                   UNITED ARAB EMIRATES
NADAR, PRIYADARSHINI                        ADDRESS ON FILE

NADKARNI, VINAY                             ADDRESS ON FILE

NAGARAJA, DINESH                            ADDRESS ON FILE
NAGEL, JOSE LUIS                            ADDRESS ON FILE
NAGOYA BROADCASTING NETWORK CO LTD          5‐9‐8 GINZA CHUOU‐KU                                                                                                TOKYO                               104‐0061       JAPAN
NAGRAL, SUNIL                               ADDRESS ON FILE

NAGY, BERTALAN                              ADDRESS ON FILE
NAHHO PRODUCTIONS INC.                      110 MAIN STREET                                                                                                     WHITEHORSE            YT            Y1A 4R8        CANADA
NAIK, AMIT                                  ADDRESS ON FILE

NAITO, ASUKA                                ADDRESS ON FILE
NAKAMARU, KIMBERLY                          ADDRESS ON FILE
NAKAMURA, MOMOKO                            ADDRESS ON FILE
NAKTI, SUCHHAND                             ADDRESS ON FILE

NAMCO BANDAI GAMES AMERICA INC.             4555 GREAT AMERICA PARKWAY           SUITE 201                                                                      SANTA CLARA           CA            95054
NAMEETA CHHABBRIA                           ADDRESS ON FILE
NANTAHALA CAPITAL PARTNERS II LIMITED
PARTNERSHIP                                 130 MAIN ST 2ND FLOOR                                                                                               NEW CANAAN            CT            06840
NANTAHALA CAPITAL PARTNERS LIMITED
PARTNERSHIP                                 130 MAIN ST 2ND FLOOR                                                                                               NEW CANAAN            CT            06840
NANTAHALA CAPITAL PARTNERS SI LP            130 MAIN ST 2ND FLOOR                                                                                               NEW CANAAN            CT            06840
NAQVI, SYED ZOHAIR RAZA                     ADDRESS ON FILE

NARAHARISETTY, DEEPAK                       ADDRESS ON FILE
NARCISO, JOAQUIM                            ADDRESS ON FILE
NARCISO, MAUREEN                            ADDRESS ON FILE
NARDEA, MATIAS RAUL                         ADDRESS ON FILE
NARENDRA HIRAWAT AND CO                     ZION BIZWORLD SUBHASH ROAD‐A         NEAR GHARWARE INSTITUTE                                                        MUMBAI                              400013         INDIA
NARKAR, GURUDAS                             ADDRESS ON FILE

NARKAR, RAMAKANT                            ADDRESS ON FILE

NARKAR, SANDEEP                             ADDRESS ON FILE

NASAMAT
NASCIMENTO E SILVA, FAGNER                  ADDRESS ON FILE
NASDAQ OMX CORPORATE SOLUTIONS LLC (GLOBE   LBX #30200                           PO BOX 780700                                                                  PHILADELPHIA          PA            19178‐0700
NEWSWIRE)
NASDAQ OMX CORPORATE SOLUTIONS LLC (GLOBE   PO BOX 780700                                                                                                       PHILADELPHIA          PA            19178‐0700
NEWSWIRE)
NASLA, AYMAN                                ADDRESS ON FILE
NATALIA GADALOV                             ADDRESS ON FILE
NATALIE PEREZ                               ADDRESS ON FILE
NATHAN KASO                                 ADDRESS ON FILE
National Association of Attorneys General   Karen Cordry                         1850 M St., NW 12th Floor                                                      Washington            DC            20036
NATIONAL AUDIO COMPANY                      309 E WATER ST                                                                                                      SPRINGFIELD           MO            65809
NATIONAL COMMISSION FOR COMMUNICATIONS      KHRESHCHATYK STR., 22                                                                                               KYIV                                01001          UKRAINE
REGULATION OF UKRAINE
NATIONAL COMMUNICATION AGENCY OF THE        720010, BISHKEK, UL. UMETALIEVA 41                                                                                  BISHKEK                                            KYRGYZSTAN
KYRGYZ REPUBLIC
NATIONAL COMMUNICATIONS AUTHORITY           ALKOTMÁNY U. 5                                                                                                      BUDAPEST                            1054           HUNGARY
NATIONAL COMMUNICATIONS COMMISSION NCC      NO.50, SEC. 1, RENAI RD.                                                                                            TAIPEI CITY                         10052          TAIWAN




                                                                                                                           Page 65 of 137
                                                               Case 20-11835-JTD                         Doc        44 Filed 07/22/20
                                                                                                         In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                         Page 70 of 141
                                                                                                               Consolidated Creditor Matrix



                         Name                          Address1                         Address2                     Address3                 Address4                City             State      PostalCode                 Country
NATIONAL FILM AND SOUND ARCHIVE OF         MCCOY CIRCUIT                                                                                                   ACTON                               2611            AUSTRALIA
AUSTRALIA
NATIONAL FREQUENCY MANAGEMENT UNIT         COLGRAIN HOUSE                    205 CAMP STREET                                                               GEORGETOWN                                          GUYANA
NATIONAL GEOGRAPHIC (USD)                  1145 17TH STREET NW                                                                                             WASHINGTON DC        DC             20036
NATIONAL HEALTH INSURANCE CO. ‐ DAMAN      PO BOX 128888                                                                                                   ABU DHABI                           128888          UNITED ARAB EMIRATES
National Liability & Fire Ins. Co.         3024 Harney Street                                                                                              Omaha                NE             68131
NATIONAL MUSEUM OF BERMUDA                 1 The Keep                                                                                                      Sandys                              MA 01           Bermuda
NATIONAL MUSEUM OF BERMUDA                 PO BOX MA 133                                                                                                   SANDYS PARISH                                       BERMUDA
NATIONAL POWER CORPORATION                 4541 PRESLYN DRIVE                                                                                              RALEIGH              NC             27616
NATIONAL SECURITY SYSTEMS                  14761 FRANKLIN AVENUE, SUITE A                                                                                  TUSTIN               CA             92780‐7222
NATIONAL TELECOMMUNICATIONS AGENCY         R. MARANHÃO, 162 ‐ SANTA EFIGÊNIA BELO HORIZONTE ‐ MG                                                                                               30150‐330       BRAZIL

NATIONAL TELECOMMUNICATIONS AUTHORITY      P.O. BOX 1169                                                                                                   MAJURO                              96960           MARSHALL ISLANDS
NATIONAL TELECOMMUNICATIONS COMMISSION     BIR RD, DILIMAN                   QUEZON CITY                                                                   METRO MANILA                                        PHILIPPINES

NATIONAL TELECOMMUNICATIONS COMMISSION     REGIONAL OFFICE VII               COR. M. LOGARTA & LOPEZ     SUBANGDAKU                                        MANDAUE CITY         CEBU                           PHILIPPINES
                                                                             JAENA STS
NATIONAL TELECOMMUNICATIONS CORPORATION P.O.BOX: 2869                                                                                                      KHARTOUM                            11111           SUDAN

NATIONAL TELECOMMUNICATIONS REGULATORY     CENTRE D'AFFAIRES                 BOULEVARD AR‐RYAD           HAY RYAD                                          RABAT                               10100           MOROCCO
AGENCY (ANRT)
NATIONAL TELECOMMUNICATIONS REGULATORY     2ND FLOOR NIS BUILDING            UPPER BAY STREET                                                              KINGSTOWN                                           SAINT VINCENT & THE
COMMISSION                                                                                                                                                                                                     GRENADINES
NATIONAL UNION FIRE INSURANCE CO. OF
PITTSBURGH, PA. (AIG)                      175 WATER STREET                                                                                                NEW YORK             NY             10038
NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PA.                            175 WATER STREET                                                                                                NEW YORK             NY             10038‐4969
NATIONWIDE                                 FILE 50939                                                                                                      LOS ANGELES          CA             90074‐0939
NAVARRO, RODRIGO                           ADDRESS ON FILE
NAVEX GLOBAL                               5500 MEADOWS ROAD, SUITE 500                                                                                    LAKE OSWEGO          OR             97035
NAVIGATORS INSURANCE COMPANY               1 PENN PLAZA 32ND FLOOR                                                                                         NEW YORK             NY             10119
NAVLE, PRAVIN                              ADDRESS ON FILE

NAWA CINEMA FILMS                          NO 267/15 SUDARSHANA              MAWATHA, NEW KANDY ROAD                                                       MALABE                              10115           SRI LANKA

NAWATHE, RASHMI                            ADDRESS ON FILE

NAYEL, ISLAM                               ADDRESS ON FILE

NB DEVELOPMENT GROUP                       221 NORTH BEACON STREET                                                                                         BOSTON               MA             02135
NBC                                        30 Rockefeller Plaza                                                                                            New York             NY             10112
NBC UNIVERSAL                              NBC UNIVERSAL TELEVISION DIST ‐   BUILDING 1400/32, 100                                                         UNIVERSAL CITY       CA             91608
                                           PHYLLIS BAGDADI                   UNIVERSAL CITY PLAZA
NCCNA                                      1820 WALTERS CRT                                                                                                FAIRFIELD            CA             94533
NCP QR LP                                  130 MAIN ST 2ND FLOOR                                                                                           NEW CANAAN           CT             06840
Nebraska Department of Labor               John Albin, Commissioner          550 South 16th Street       Box 94600                                         Lincoln              NE             68508‐4600
Nebraska Department of Revenue             Nebraska State Office Building    301 Centennial Mall South                                                     Lincoln              NE             68508
NEHANI, EDI                                ADDRESS ON FILE

NELVANA ENTERPRISES, INC.                  25 DOCKSIDE DRIVE                 CORUS QUAY                                                                    TORONTO              ON             M5A 0B5         CANADA
NEMADE, SACHIN                             ADDRESS ON FILE


NEOCLOUD                                   PO BOX 671328                                                                                                   DALLAS               TX             75267
NEOFILMS LTD                               1209 SEAVIEW LTD                  139‐141 HOI BUN ROAD                                                          KWUN TONG                           999077          HONG KONG
NEOMEK INCORPORATED                        241 OSWALT AVENUE                                                                                               BATAVIA              IL             60510
NEOPOST USA INC                            MAILFINANCE                       DEPT 3682                                                                     DALLAS               TX             75312‐3682
NEOS CREATION (ENTERTAINMENT) LIMITED      YALLY INDUSTRIAL BUILDING         6 YIP FAT STREET            UNIT C, 4/F                                       WONG CHUK HANG, HONG                                CHINA
                                                                                                                                                           KONG
NEOS CREATION ENTERTAINMENT LTD            20J 20/F WELLABLE                 COMMERCIAL BUILDING                                                                                                               HONG KONG
NEOVATION CORPORATION                      449 PROVENCER BLVD.                                                                                             WINNIPEG             MB             R2J 0B8         CANADA
NEPAL TELECOMMUNICATIONS AUTHORITY         G.P.O. BOX NO: 9754               KAMALADI                                                                      KATHMANDU                                           NEPAL
NETAPP INC                                 495 EAST JAVA DRIVE                                                                                             SUNNYVALE            CA             94089
NETFLIX INC                                100 WINCHESTER CIRCLE                                                                                           LOS GATOS            CA             95032
NETRA ENTERPRISES                          2 SHIVAJI COLONY NEAR WEH METRO   ANDHERI KURLA RAOD                                                            MUMBAI                              400099          INDIA
                                           STATION                           ANDHERI (EAST)
NETT, JASON                                ADDRESS ON FILE
NETWORK INNOVATIONS                        4950 W PROSPECT ROAD                                                                                            FORT LAUDERDALE      FL             33309




                                                                                                                       Page 66 of 137
                                                                    Case 20-11835-JTD                               Doc        44 Filed 07/22/20
                                                                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                    Page 71 of 141
                                                                                                                          Consolidated Creditor Matrix



                  Name                                      Address1                          Address2                        Address3                   Address4                   City         State      PostalCode             Country
NETWORK INNOVATIONS US INC.                     MAIL CODE 5622                      PO BOX 71200                                                                        CHARLOTTE           NC           28272‐1200
NETWORK TECHLAB INDIA PVT LTD                   41 SARVODAYA IND ESTATE             OFF MAHAKALI CAVES RAOD                                                             MUMBAI                           400093          INDIA
                                                                                    ANDHERI EAST
                                                                                    555 E. Washington Ave., Suite
Nevada Department of Business and Industry      Shannon Chambers, Commissioner                                                                                          Las Vegas           NV           89101‐1050
                                                                                    4100
NEVADA DEPARTMENT OF TAXATION                   PO BOX 52674                                                                                                            PHOENIX             AZ           85072‐2674
                                                                                    1550 COLLEGE PARKWAY, SUITE
NEVADA DEPARTMENT OF TAXATION                   TAX CENTER                          115                                                                                 CARSON CITY         NV           89706
Nevada Department of Taxation                   1550 College Parkway                Suite 115                                                                           Carson City         NV           89706
NEVAREZ, ROGELIO                                ADDRESS ON FILE
NEVIN, GERALD                                   ADDRESS ON FILE
NEW CENTURY MEDIA CORPORATION                   2727 PELLISSIER PLACE                                                                                                   CITY OF INDUSTRY    CA           90601
New Hampshire Department of Labor               James W.Craig, Commissioner         State Office Park South         95 Pleasant Street                                  Concord             NH           03301
New Hampshire Department of Revenue ‐           109 Pleasant Street                 P.O. Box 457                                                                        Concord             NH           03302‐0457
Administration Unit
NEW JERSEY AMERICAN WATER                       1 WATER STREET                                                                                                          CAMDEN              NJ           08102
NEW JERSEY AMERICAN WATER                       ACCT 1018‐210039388635              PO BOX 371331                                                                       PITTSBURGH          PA           15250‐7331
NEW JERSEY AMERICAN WATER                       PO BOX 371331                                                                                                           PITTSBURGH          PA           15250‐7331
New Jersey Department of Labor and Workforce                                        #1 John Fitch Plaza, 13th Fl,
                                                Harold J. Wirths, Commissioner                                                                                          Trenton             NJ           08625‐0110
Development                                                                         Suite D                         P.O. Box 110
New Jersey Department of Treasury               P.O. Box 002                                                                                                            Trenton             NJ           08625‐0002
NEW JERSEY DIVISION OF TAXATION                 50 BARRACK STREET                                                                                                       TRENTON             NJ           08695
NEW K K SUPER MARKET                            C/12 MINOO MINAR                    VEERA DESAI RAOD ANDHERI                                                            MUMBAI                           400053          INDIA
                                                                                    (WEST)
New Mexico Department of Taxation and Revenue   1100 South St. Francis Drive                                                                                            Santa Fe            NM           87504

New Mexico Department of Work Force Solutions   Celina Bussey, Secretary            P.O. Box 1928                   401 Broadway, N.E.                                   Albuquerque        NM           87102‐1928
NEW SKIES SATELLITES B.V.                       DEPT #781848                        PO BOX 78000                                                                         DETROIT            MI           48278‐1848
NEW SKIES SATELLITES B.V.                       STEVE COLLAR, CEO                   CHÂTEAU DE BETZDORF             RUE PIERRE WERNER                               6815 BETZDORF                        2517            LUXEMBOURG
NEW TANGRAM, LLC                                9200 SORENSEN AVENUE                                                                                                     SANTA FE SPRINGS   CA           90670
NEW WORLD TOWER                                 PO BOX 935531                                                                                                            ATLANTA            GA           31193‐5531
NEW YORK CITY DEPT OF FINANCE                   CORRESPONDENCE UNIT                 ONE CENTRE STREET, 22ND                                                              NEW YORK           NY           10007
                                                                                    FLOOR
                                                Mario J. Musolino, Acting
New York Department of Labor                                                                                                                                            Albany              NY           12240
                                                Commissioner                        State Office Bldg., # 12        W.A. Harriman Campus
New York Department of Taxation & Finance       Bankruptcy Section, P.O. Box 5300                                                                                       Albany              NY           12205‐0300

NEW YORK STATE DEPT OF TAXATION AND FINANCE BANKRUPTCY SECTION                      P.O. BOX 5300                                                                       ALBANY              NY           12205‐0300

NEW YORK STATE DEPT OF TAXATION AND FINANCE BUILDING 9, ROOM 350                    W A HARRIMAN CAMPUS                                                                 ALBANY              NY           12227

NEW YORK STATE DEPT OF TAXATION AND FINANCE     Harriman Campus Rd                                                                                                      ALBANY              NY           12226
NEW ZEALAND FILM COMMISSION                     PO BOX 11‐546                                                                                                           WELLINGTON                                       NEW ZEALAND
NEWARK ELEMENT 14                               33190 COLLECTION CENTER DRIVE                                                                                           CHICAGO             IL           60693‐0331
NEWARK ELEMENT14                                PO BOX 94151                                                                                                            PALATINE            IL           60094‐4151
NEWARK INONE                                    33190 COLLECTION CENTER DRIVE                                                                                           CHICAGO             IL           60693‐0331
NEWEGG BUSINESS INC                             17560 ROWLAND STREET                                                                                                    CITY OF INDUSTRY    CA           91748
NEWEGG BUSINESS INC                             9997 E. ROSE HILLS ROAD                                                                                                 WHITTIER            CA           90601
NEWMARKET CAPITAL                               9454 WILSHIRE BOULEVARD             SUITE M16                                                                           BEVERLY HILLS       CA           90212
NEWMARKET FILMS                                 9454 WILSHIRE BOULEVARD             SUITE M16                                                                           BEVERLY HILLS       CA           90212
NEWSPAPER DIRECT INC                            200‐13111 VANIER PLACE                                                                                                  RICHMOND            BC           V6V 2J1         CANADA
NEWSPAPER DIRECT INC DBA PRESS READER           4020 VIKING WAY                     SUITE 110                                                                           RICHMOND            BC           V6V 2L4         CANADA
NEWSTONE CAPITAL PARTNERS II L P                3963 MAPLE AVENUE STE 100                                                                                               DALLAS              TX           78219
NEWTEC CY                                       1055 WASHINGTON BLVD.                                                                                                   STAMFORD            CT           06901
NFA GROUP INC.                                  900 RR 620 S. SUITE C101                                                                                                AUSTIN              TX           78734
NG CHUNG SANG, KENNY                            ADDRESS ON FILE
NG HOI YEE
                                                ADDRESS ON FILE
NG, ANGEL                                       ADDRESS ON FILE

NG, GEAK CHOO                                   ADDRESS ON FILE

NG, GWEN                                        ADDRESS ON FILE

NGATIA, ALEX NJOGU                              ADDRESS ON FILE

NGUYEN THANH LOAN                               ADDRESS ON FILE
NGUYEN VAN HUY                                  ADDRESS ON FILE




                                                                                                                                   Page 67 of 137
                                                                  Case 20-11835-JTD                                Doc        44 Filed 07/22/20
                                                                                                                   In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                     Page 72 of 141
                                                                                                                           Consolidated Creditor Matrix



                   Name                                    Address1                              Address2                      Address3                   Address4                 City          State     PostalCode               Country
NGUYEN, KIANA                                 ADDRESS ON FILE
NGUYEN, KIEU‐THANH                            ADDRESS ON FILE
NGUYEN, LEE                                   ADDRESS ON FILE
NHK GLOBAL MEDIA SERVICES, INC.               9‐2 KAMIYAMA‐CHO                       SHIBUYA‐KU                                                                        TOKYO                                            JAPAN
NIBHANAPUDI, DEEPALI                          ADDRESS ON FILE
NICE TRAVEL LTD                               ROOM 901, 9/F FAR EAST                 204‐6 NATHAN ROAD, JORDAN                                                                                                          HONG KONG
                                              CONSORTIUM BUILDING
NICE WORLD INDUSTRIES INC                     1222 NW 117TH STREET                                                                                                     SEATTLE            WA             98177
NICHOLAS GIBSON                               ADDRESS ON FILE
NICOLAE, CRISTIAN                             ADDRESS ON FILE
NICOR GAS                                     1844 FERRY ROAD                                                                                                          NAPERVILLE         IL             60563
NICOR GAS                                     PO BOX 5407                                                                                                              CAROL STREAM       CA             60197‐5407
NICOR GAS                                     PO BOX 5407                                                                                                              CAROL STREAM       IL             60197‐5407
NIELSEN, JACOB                                ADDRESS ON FILE
NIETZEL, RICHARD                              ADDRESS ON FILE
NIGERIAN COMMUNICATIONS COMMISSION NCC        PLOT 423, AGUIYI IRONSI STREET         MAITAMA                       ABUJA                                               FEDERAL CAPITAL                                  FEDERAL REPUBLIC OF NIGERIA
                                                                                                                                                                       TERRITORY
NIHONKAI TELECASTING CO LTD                   8F, UCHISAIWAICHO DAI BLDG             1‐3‐3,UCHISAIWAI‐CHO,                                                             TOKYO                             100‐0011       JAPAN
                                                                                     CHIYODA‐KU
NIKALJE, VIJAY                                ADDRESS ON FILE

NIKALJE, YOGESH                               ADDRESS ON FILE

NIKAM, SNEHA                                  ADDRESS ON FILE

NIKKATSU CORPORATION                          3‐28‐12 HONGO                          BUNKYO‐KU                                                                         TOKYO                                            JAPAN
NIKKATSU CORPORATION                          40996                                  BUNKYO‐KU                                                                         TOKYO                             113‐033        JAPAN
NIMROD A ITACH                                732 S. SPRING ST                       APT 1920                                                                          LOS ANGELES        CA             90014
NIPPON ANIMATION INTERNATIONAL CO. LTD        7‐10‐11 GINZA                          CHUO‐KU                                                                           CITY TOKYO                        1040061        JAPAN
NIPPON TELEVISION NETWORK CORPORATION         SHIMOJIMA BLDG, 6/F, 1‐2‐17,           HIGASHI, SHIMBASHI, MINATO‐                                                       TOKYO                                            JAPAN
                                                                                     KU
NIPPON TV NETWORK CORP.                       1‐6‐1 HIGESHI SHIMBASHI                WINATO‐KU                                                                         TOKYO                             105‐744        JAPAN
NIRMAL, PRIYANKA                              ADDRESS ON FILE

NISTAL, VANNESSA                              ADDRESS ON FILE
NITRO CIRCUS MEDIA PRODUCTIONS, INC           1000 CALLE AMANECER                                                                                                      SAN CLEMENTE       CA             92673
NITRO SOFTWARE INC                            20 CALIFORNIA STREET                   FLOOR 4                                                                           SAN FRANCISCO      CA             94111
NITRO SOFTWARE INC                            225 BUSH STREET                        SUITE 700                                                                         SAN FRANCISCO      CA             94104
NIYATI INFOTECH                               103, 1ST FLR., KANYAKUMARI APT.,       KANDIVALI(W),                                                                     MUMBAI                            400067         INDIA
                                              DHANUKAR WADI, M.G.ROAD,
NMPRO FZ LLC                                  RABIEH 678                             STREET 21                                                                         RABIEH                                           LEBANON
NOELMARINE LIMITED                            201 ROGERS OFFICE BUILDING             EDWIN WALLACE REY DRIVE                                                                              AL                            ANGUILLA
NOGUEIRA DE LIMA, MARCIO                      ADDRESS ON FILE


NOLAND CONSULTING INC.                        4114 S. 700 W                                                                                                            PENDLETON          IN             46064
NOMAD HOTEL                                   649 S OLIVE ST                                                                                                           LOS ANGELES        CA             90014
NONDROP PRODUCTIONS                           703 PIER AVE, SUITE #635                                                                                                 HERMOSA BEACH      CA             90254‐3943
NOOR DATA NETWORL S.A.E                       Galleria 40, 6th Floor, North Tower,                                                                                     Sheikh Zayed       Giza                          Egypt
                                              Plot 40, 26th of July Corridor
NOREN, PER                                    ADDRESS ON FILE
NORFOLK ISLAND REGIONAL COUNCIL               TELECOM BUILDING                       9 CASCADE ROAD                                                                                                      2899           NORFOLK ISLAND
NORONA, CHARLES                               ADDRESS ON FILE
NORSAT INTERNATIONAL                          110‐4020 VIKING WAY                                                                                                      RICHMOND           BC             V6V 2L4        CANADA
NORSAT INTERNATIONAL                          4020 VIKING WAY                        SUITE 110                                                                         RICHMOND           BC             V6V 2L4        CANADA
NORSAT INTERNATIONAL                          4020 Viking Way                                                                                                          Richmond           BC             V6V 2L4        Canada
North Carolina Department of Labor            Cherie K. Berry, Commissioner          4 West Edenton Street                                                             Raleigh            NC             27699
North Carolina Department of Revenue          PO Box 25000                                                                                                             Raleigh            NC             27640‐0640
                                                                                                                   600 East Boulevard Ave., Dept
North Dakota Department of Labor              Troy Seibel, Commissioner                                                                                                Bismarck           ND             58505‐0340
                                                                                     State Capitol Building        406
North Dakota State Tax Department             600 E. Boulevard Ave.                                                                                                    Brismarck          ND             58505‐0599
NORTH KOREA'S REGULATORY AGENCY               NK EMBASSY                             820 SECOND AVENUE                                                                 NEW YORK           NY             10017
NORTHEAST MONMOUTH COMMUNICATION
NORTHEAST MONMOUTH COMMUNICATION              MACK CENTER IV, S 61                                                                                                     PARAMUS RD         NJ             07652
NORTHEAST MONMOUTH COMMUNICATION              PO BOX 396                                                                                                               HOLMDEL            NJ             07733‐9998
Northeast Monmouth Communications Group LLC   Randy Rauscher                         Property Management           PO Box 396                                          Holmdel            NJ             07733
NORTHERN SKY RESEARCH LLC                     ONE MIFFLIN PLACE, SUITE 400                                                                                             CAMBRIDGE          MA             02138
NORTHSIDE CHRISTIAN CHURCH                    20250 KUYKENDAHL RD.                                                                                                     SPRING             TX             77379




                                                                                                                                 Page 68 of 137
                                                            Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                           In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                               Page 73 of 141
                                                                                                                   Consolidated Creditor Matrix



                   Name                                 Address1                         Address2                      Address3                     Address4                  City        State     PostalCode                 Country
NORTON ROSE                                38/F JARDINE HOUSE                 1 CONNAUGHT PLACE                                                                  CENTRAL                                         HONG KONG
NORWEGIAN COMMUNICATIONS AUTHORITY         POSTBOKS 93                        4791 LILLESAND                                                                                                                     NORWAY
NORWEGIAN CRUISE LINE                      ATTN: CRAIG STEIN                  7665 CORPORATE CENTER DR                                                           MIAMI               FL           33126

NOTABLE PICTURES                           LEVEL 1                            6 MORNINGSIDE DRIVE                                                                AUCKLAND                         1025           NEW ZEALAND
NOVOLINK COMMUNICATIONS INC                699 S. FRIENDSWOOD DR SUITE 103                                                                                       FRIENDSWOOD         TX           77546
NOVOROT, JUSTIN                            ADDRESS ON FILE
NOWAK, MICHAEL                             ADDRESS ON FILE
NRT TECHNOLOGY CORP.                       LOCKBOX# 2607                    P.O. BOX 8500‐2607                                                                   PHILADELPHIA        PA           19178‐2607
                                                                            Angel Rey, Tineshia Fahie &
NSCA dba Bahri General Cargo               3151 Briarpark Suite 250         Rajith Aykkara                                                                       Houston             TX           77074
NSCA TRA CAL INC,                          7901 BEECHCRAFT AVE                                                                                                   GAITHERSBURG        MD           20879
NSDL DATABASE MANGEMENT LIMITED            NDML 4TH FLOOR, TRADE WORLD, A                                                                                        MUMBAI                           400013         INDIA
                                           WING KAMAL MILLS COMPOUND. S. B.
                                           MARG, LOWER PAREL,
NT ELECTRIC & HVAC                         240 S POINSETTA DR                                                                                                    ORANGE              CA           92868
NTH PRODUCTION                             CREATIVE TOWER                   P.O. BOX 4422                                                                        FUJAIRAH                                        UNITED ARAB EMIRATES
NTT AMERICA, INC.                          P.O. BOX 660322                                                                                                       DALLAS              TX           75266‐0322
NU IMAGE                                   6423 WILSHIRE BOULEVARD                                                                                               LOS ANGELES         CA           90048
NUBILL CORPORATION                         4815 DELEMERE                                                                                                         ROYAL OAK           MI           48073
NUCLEUS MEDICAL MEDIA, INC                 1275 SHILOH ROAD, SUITE 3130                                                                                          KENNASAW            GA           30144
NUFF RESPECT                               8 SOUTH ROAD                                                                                                          TWICKENHAM                       TW2 5NU        UNITED KINGDOM
NUNES, JOSUE                               ADDRESS ON FILE

NUNN, MICHAEL                              ADDRESS ON FILE
O2 PRODUCOES ARTISTICAS                    O2 PRODUCOES ARTTSTICAS E          C/O ESTRADA DA ALDEIA DE                                                           COTIA                            06709300       BRAZIL
                                           CINEMATOGRAFICAS LTDA              CARAPICUIBA 338
O3 PRODUCTIONS FZ LLC                      DUBAI MEDIA CITY                   BUILDING 3                                                                         DUBAI                                           UNITED ARAB EMIRATES
O3 PRODUCTIONS FZ‐ LLC                     DUBAI MEDIA CITY                   BUILDING 3, PO BOX 72627                                                           DUBAI                                           UNITED ARAB EMIRATES
Oak Creek Center Illinois Realty LP        100 Weilliam St                    Suite #307                                                                         New York            NY           10038
OAK CREEK CENTER ILLINOIS REALTY LP        100 WILLIAM STREET                 SUITE 307                                                                          NEW YORK            NY           10038
Oak Creek Center Illinois Realty LP        c/o Colliers International         Attn: Susan Houlihan          500 Waters Edge, Suite 125                           Lombard             IL           60148
OAK CREEK CENTER LL, LLC                   4942 SOLUTION CENTER                                                                                                  CHICAGO             IL           60677‐4009
OANDA CORPORATION                          140 BROADWAY, 46TH FLOOR                                                                                              NEW YORK            NY           10005
OBADAL, FILLER, MACLEOD & KLEIN, PLC       117 NORTH HENRY STREET                                                                                                ALEXANDRIA          VA           22314
OBEIDY AND ASSOCIATES PA                   2755 EAST OAKLAND PARK BLVD.       SUITE 225                                                                          FORT LAUDERDALE     FL           33306
O'BRIEN, TRACY                             ADDRESS ON FILE
O'Bryant Electric,Inc                      9314 ETON AVE,                                                                                                        CHATSWORTH          CA           91311
OCAMPO, MARINA CARLA                       ADDRESS ON FILE
OCEAN AV IT INC                            2351 Vista Pkwy STE 200 West                                                                                          Palm Beach          FL           33411‐6727
OCEAN PACIFIC MANAGEMENT LTD               515‐999 CANADA PLACE                                                                                                  VANCOUVER           BC           V6C 3C1        CANADA
OCEAN PACIFIC MANAGEMENT LTD               515‐999 CANADA PLACE                                                                                                  VANCOUVER           BC           V6C 3E1        CANADA
OCEAN WEB                                  The Old Sunday School, Victoria                                                                                       Port Erin                        IM9 6LD        Isle of Man
                                           Square
OCEAN WEB                                  THE OLD SUNDAY SCHOOL VICTORIA     ISLE OF MAN                                                                        PORT ERIN           QC           IM9 6LD        CANADA
                                           SQUARE PORT ERIN
OCON INC.                                  OCON INC.                          A, 253, PANGYO‐RO BUNDANG‐                                                         SEONGNAM‐SI                      13486          KOREA, REPUBLIC OF
                                                                              GU
OCS HONG KONG CO., LTD                     12/F AMBER COMMERCIAL BLDG         70 MORRISON HILL RD                                                                WANCHAI                                         HONG KONG
ODD SOCK FILMS INC.                        P.O. BOX 2491, STN. C                                                                                                 ST. JOHN'S          NL           A1C 6E8        CANADA
OFCOM                                      RIVERSIDE HOUSE                    2A SOUTHWARK BRIDGE ROAD                                                           LONDON                           SE1 9HA        UNITED KINGDOM

OFFICE DES POSTES ET TELECOMMUNICATIONS    PORT PLAISANCE                     2 RUE PAUL MONTCHOVET                                                              NOUMEA CEDEX                     98 841         NEW CALEDONIA
Office des Postes et Telecommunications    BOULEVARD DU BORD DE MER                                                                                              LIBREVILLE          BP           20000          GABON
OFFICE FÉDÉRAL DE LA COMMUNICATION         ZUKUNFTSTRASSE 44                  P.O. BOX 256                                                                       BIEL                             2501           SWITZERLAND
OFFICE FOR COMMUNICATIONS                  TELECOM LIECHTENSTEIN AG           SCHAANERSTRASSE 1                                                                  VADUZ                            9490           LIECHTENSTEIN
OFFICE KITANO INC                          5F AKASAKA TRADE BUILDING          5‐4‐14 AKASAKA MINATO‐KU                                                           TOKYO                            107‐0052       JAPAN
OFFICE OF ELECTRONIC COMMUNICATIONS        7/9 GIEŁDOWA STREET                01‐211                                                                             WARSAW                                          POLAND
OFFICE OF INFORMATION AND COMMUNICATION    FRANGIPANI STREET                  HOHOLA                                                                             PORT MORESBY, NCD                               PAPUA NEW GUINEA

OFFICE OF THE TELECOMMUNICATIONS AUTHORITY 20/F, WU CHUNG HOUSE               213 QUEEN'S ROAD EAST                                                              WAN CHAI                                        HONG KONG SAR

                                                                              844 KING ST., STE 2207,
OFFICE OF THE UNITED STATES TRUSTEE        J. CALEB BOGGS FEDERAL BUILDING    LOCKBOX 35                                                                         WILMINGTON          DE           19801
OFFICE OF THE UNITED STATES TRUSTEE        J. CALEB BOGGS FEDERAL BUILDING    844 KING ST., STE 2207, LOCKBOX 35                             WILMINGTON          DE                  19801
Offices of the United States Attorneys     555 4th Street, NW                                                                                                    Washington          DC           20530
OFFICETEAM                                 P.O. BOX 743295                                                                                                       LOS ANGELES         CA           90074‐3295
OFFICIAL AIRLINE GUIDE                     801 WARRENVILLE ROAD               SUITE 555                                                                          LISLE               IL           60532




                                                                                                                         Page 69 of 137
                                                                 Case 20-11835-JTD                                 Doc        44 Filed 07/22/20
                                                                                                                   In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                   Page 74 of 141
                                                                                                                         Consolidated Creditor Matrix



                   Name                                    Address1                             Address2                     Address3                   Address4              City            State      PostalCode               Country
OHANA LOCKSMITH & SECURITY LLC                840 NW 81ST AVE 300N                                                                                                   NORTH LAUDERDALE    FL           33068
                                                                                    77 South High Street, 22nd
Ohio Department of Commerce                   Jaqueline T. Williams, Commissioner                                                                                    Columbus            OH           43215
                                                                                    Floor
Ohio Department of Taxation                   PO Box 530                                                                                                             Columbus            OH           43216‐0530
OKANO MASAMI                                  ADDRESS ON FILE
OKECH, RICHARD                                ADDRESS ON FILE
                                                                                    3017 N. Stiles Avenue, Suite
Oklahoma Department of Labor                  Mark Costello, Commissioner                                                                                            Oklahoma City       OK           73105‐5212
                                                                                    100
Oklahoma Tax Commission                 Connors Building                            2501 North Lincoln Boulevard                                                     Oklahoma City       OK           73194
OKOLELOVA, OLGA                         ADDRESS ON FILE
OKTA, INC.                              100 FIRST STREET, 14TH FLOOR                                                                                                 SAN FRANCISCO       CA           94105
OKTA, INC.                              301 BRANNAN STREET                          STE 100                                                                          SAN FRANCISCO       CA           94107
OKUMA, NICOLAS                          ADDRESS ON FILE
OLAWOYIN, DIPO                          ADDRESS ON FILE
OLD METRO SCENE ENTERTAIMENT            JUMAIRAH PALM ‐ DUBAI ‐ KHALAS              11 EL SAYED MERGHANI ST                                                          DUBAI                                            UNITED ARAB EMIRATES
                                        COMPOUND
OLD SAN JUAN ASSOCIATES LP SE           100 BRUMBAUGH STREET                                                                                                         SAN JUAN            PR           00901
OLIVAS, VIRGINIA                        ADDRESS ON FILE
OLIVIER, NICOLAS                        ADDRESS ON FILE
OLSEN AVIATION ALASKA, INC              8891 AIRPORT ROAD, BOX 5                                                                                                     BLAINE              MN           55449
OLYMPIC SYSTEMS, INC.                   3800 AURORA AVE N                           STE 360                                                                          SEATTLE             WA           98103
OMAN AIR SOAC                           MUSCAT INTERNATIONAL AIRPORT                PO BOX 58                                                                        SULTANATE OF OMAN                                OMAN
OMEGA 1 ENTERTAINMENT COMPANY LIMITED   BONJO                                       PO BOX 1023                                                                      LIMBE                                            NIGERIA
OML ENTERTAINMENT PVT LTD               242 B MATHURADAS MILL COMPUND ,             LOWER PAREL                                                                      MUMBAI                           400013          INDIA
                                        NM JOSHI MARG
ON BOARD TV LLC                         125 NE 26TH STREET                                                                                                           MIAMI               FL           33137
ON FIRE PRODUCTIONS INC                 320 NORTH CARSON STREET                                                                                                      CARSON CITY         NV           89701
ON LINE GROCERY LLC                     SHOP NO. 6, GROUND FLOOR, AL                                                                                                 DUBAI                            DUBAI           UNITED ARAB EMIRATES
                                        SALAM TOWER
ONE COMMUNICATIONS/LOGIC COMMUNICATIONS 30 VICTORIA STREET                                                                                                           HAMILTON                         12              BERMUDA

ONE COOL PICTURES LTD                         2/F, MILKYWAY BUILDING                77 HUNG TO ROAD                                                                  KWUN TONG                                        HONG KONG
ONECONNECT SERVICES, INC.                     48 YONGE STREET, SUITE 1200                                                                                            TORONTO             ON           M5E 1G6         CANADA
ONEDOTZERO POST, LLC                          150 WEST 22ND STREET                  SUITE 900                                                                        NEW YORK            NY           10011
O'NEIL, MICHAEL                               ADDRESS ON FILE
O'NEILL, RICHARD                              ADDRESS ON FILE
ONEPATH NETWORKS INC                          FOXCOM A DIVSION OF ONEPATH           1315 OUTLET CENTER DRIVE                                                         SMITHFILED          NC           27577
                                              NETWORKS
ONG, BINSON                                   ADDRESS ON FILE

ONG, CAI YI                                   ADDRESS ON FILE

ONOJA, CYRIL                                  ADDRESS ON FILE
ONPOINT TECH SYSTEMS, LLC                     605 NE 23RD TERRACE                                                                                                    POMPANO BEACH       FL           33062
ONPREM SOLUTIONS PARTNERS, LLC                21700 OXNARD STREET                   SUITE 950                                                                        WOODLAND HILLS      CA           91367
OP HUB SOLUTIONS                              1204, N0.9 KNUTSFORD TERRACE          TSIM SHA TSUI                                                                    KOWLOON                                          HONG KONG
OPEN AIR PROJECTIONS INC.                     4278 HOLT ROAD                                                                                                         HAMPTON             ON           L0B 1J0         CANADA
OPENSOLS S.A.S.                               CRA 65 100‐15 TORRE4 #1001                                                                                             BOGOTA                           111121          COLOMBIA
OPENSOLS S.A.S.                               CRA 65 100‐15 TORRE 4 #1001                                                                                            BOGOTÁ                           111121          COLOMBIA
OPKALLA, INC                                  4108 PARK RD                          #305                                                                             CHARLOTTE           NC           28209
OPTCONNECT MANAGEMENT, LLC.                   854 WEST 450 NORTH                    SUITE 4                                                                          KAYSVILLE           UT           84037
OPTIV SECURITY INC                            1125 17TH STREET, SUITE 1700                                                                                           DENVER              CO           80202
OPTIV SECURITY INC                            PO BOX 28216                          NETWORK PLACE                                                                    CHICAGO             IL           60673‐1282
ORACLE AMERICA, INC                           P O BOX 44471                                                                                                          SAN FRANCISCO       CA           94144
ORANGE                                        INTERNATIONAL CARRIERS/SCA 3, RUE                                                                                      PARIS               PA           75010

ORANGE COUNTY TREASURER‐TAX COLLECTOR         P O BOX 1438                                                                                                           SANTA ANA           CA           92702‐1438
ORANGE COUNTY, CALIFORNIA                     PROPERTY TAX                          HALL OF ADMINISTRATION         333 W. SANTA ANA BLVD.                            SANTA ANA           CA           92701
ORCHARD ENTERPRISES NY INC                    23 EAST 4TH STREET                                                                                                     NEW YORK            NY           10003
Oregon Bureau of Labor and Industries         Brad Avakian, Commissioner            800 NE Oregon St., #1045                                                         Portland            OR           97232
OREGON DEPARTMENT OF REVENUE                  INCOME TAX                            955 CENTER STREET NE                                                             SALEM               OR           97301‐2555
OREGON DEPARTMENT OF REVENUE                  PO BOX 14790                                                                                                           SALEM               OR           97309‐0470
Oregon Department of Revenue                  955 Center St NE                                                                                                       Salem               OR           97301‐2555
ORGANISMO SUPEVISOR DE INVERSION PRIVADA EN   CO DE LIMA ‐ FENCED                   AV. BOLIVIA N 380                                                                CERCADO DE LIMA                                  PERU
TELECOMMUNICACIONES
ORIENT IT SERVICES                            OFFICE NO. 712, B WING.BUSINESS       NEAR DEIRA CLOCK TOWER                                                           DUBAI                            122302          UNITED ARAB EMIRATES
                                              VILLAGE
ORIENT TECHNOLOGIES PVT LTD                   OFFICE NO. 502 5TH FLOOR              ACRUTI STAR                                                                      MUMBAI                           400093          INDIA




                                                                                                                               Page 70 of 137
                                                           Case 20-11835-JTD                          Doc        44 Filed 07/22/20
                                                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                      Page 75 of 141
                                                                                                            Consolidated Creditor Matrix



                  Name                               Address1                       Address2                    Address3                   Address4               City         State      PostalCode               Country
ORIENT TECHNOLOGIES PVT LTD             UNIT NO. 2&3, NEERAJ INDUSTRIAL    OFF. MAHAKALI CAVES ROAD                                                     MUMBAI                         400093          INDIA
                                        ESTATE
ORLANDO JIMENEZ                         ADDRESS ON FILE
ORSILI, CARLOS DAMIAN                   ADDRESS ON FILE
ORTEL GE                                MALABO II                                                                                                                         MALABO                       EQUITORIAL GUINEA
ORTIZ, IVAN                             ADDRESS ON FILE
ORTIZ, MIGUEL                           ADDRESS ON FILE
OSCAR DIAZ                              ADDRESS ON FILE
                                                                           170 S. INDEPENDENCE MALL
OSHA                                    THE CURTIS CENTER‐SUITE 740 WEST   WEST                                                                         PHILADELPHIA      PA           19106
OSI CONSULTING                          5950 CANOGA AVE                    SUITE 300                                                                    WOODLAND HILLS    CA           91367
OSI DIGITAL, INC                        5950 CANOGA AVE                    SUITE 300                                                                    WOODLAND HILLS    CA           91367
OSI HARDWARE, INC                       606 OLIVE STREET                                                                                                SANTA BARBARA     CA           93101
OSIEL, LUZ                              ADDRESS ON FILE
OSIRIS ENTERTAINMENT LLC.               378 LANCASTER ST.                                                                                               CAMBRIA           CA           93428
OSIRIS ENTERTAINMENT LLC.               6201 HOLLYWOOD BLVD. SUITE 2006                                                                                 LOS ANGELES       CA           90028

OSN                                     PO BOX 502211                      DUBAI MEDIA CITY                                                             DUBAI                          502211          UNITED ARAB EMIRATES
OSN GULF DTH FZ LLC                     DUBAI MEDIA CITY                                                                                                DUBAI                          1               UNITED ARAB EMIRATES
OTUBUAH, EDMUND                         ADDRESS ON FILE
OVIEDO, JULIAN                          ADDRESS ON FILE
OW, WAI YIN                             ADDRESS ON FILE

OXYG3N MEDIA                            11 MACKAY AVENUE                   RANDBURG                                                                     JOHANNESBURG                                   SOUTH AFRICA
OZBURN ELECTRICAL CONTRACTORS, INC.     8316 HAZELBRAND RD NE                                                                                           COVINGTON         GA           30014
PACELLA, FRANK                          ADDRESS ON FILE
PACIFIC OFFICE SYSTEMS, LLC             400 4TH STREET                                                                                                  MANHATTAN BEACH   CA           90266
PACIFIC WESTERN AEROSTRUCTURES INC      27771 AVENUE HOPKINS                                                                                            VALENCIA          CA           91355
PACKET FUSION, INC.                     PO BOX 398055                                                                                                   SAN FRANCISCO     CA           94139‐8055
PADMANABAN, SURESH                      ADDRESS ON FILE

PADMANABHUNI, UDAYA KRISHNA KUMAR       ADDRESS ON FILE
PAGER DUTY, INC                         548 MARKET ST                      # 26994                                                                      SAN FRANCISCO     CA           94104
PAIVA, CARLOS ALBERTO                   ADDRESS ON FILE
PAKISTAN TELECOMMUNICATIONS AUTHORITY   PTA HEADQUARTERS                   SECTOR F‐ 5/1                                                                ISLAMABAD                      44000           PAKISTAN
PALACE ENTERTAINMENT PTY LTD            L1, 122 TOORAK RD                                                                                               SOUTH YARRA                    2141            AUSTRALIA
PALANQUE, ERWAN                         ADDRESS ON FILE
PALAV, SIDDHESH                         ADDRESS ON FILE

PALLADIUM TECHNOLOGIES INC              3900 S.W. 30TH AVENUE                                                                                           FORT LAUDERDALE   FL           33312
PALMER, RAPHAEL                         ADDRESS ON FILE
PALMUCCI, KATHERINE                     ADDRESS ON FILE
PAMELA G. PILAPIL                       ADDRESS ON FILE
PAM'S DELIVERY                          PAM'S DELIVERY SERVICE             733 W. TAFT AVE.                                                             ORANGE            CA           92866‐4229
PAN PACIFIC ELECTRONICS                 17985 NE 65TH STREET                                                                                            REDMOND           WA           98052
PANAIR INTERNATIONAL INC                6500 DADELAND BLVD                 SUITE 1500                                                                   MIAMI             FL           33156
PANASKAR, SHITAL                        ADDRESS ON FILE
PANASONIC                               22333 29TH DRIVE SE                                                                                             BOTHELL           WA           98021
PANASONIC                               PO BOX 7247‐6922                                                                                                PHILADELPHIA      PA           19170‐6922
PANASONIC AVIONICS CORPORATION          26200 ENTERPRISE WAY,LAKEFOREST                                                                                 LAKEFOREST        CA           92630
                                        CA 92630, USA
PANASONIC AVIONICS CORPORATION          PO BOX 7247‐6922                                                                                                PHILADELPHIA      PA           19170‐6922
PANASONIC AVIONICS CORPORATION          P.O. BOX 894503                                                                                                 LOS ANGELES       CA           90189‐4503
PANDARE, LAHU                           ADDRESS ON FILE

PANDEY, LALITA                          ADDRESS ON FILE

PANDEY, SUSHIL                          ADDRESS ON FILE

PANDIRKAR, SANIL                        ADDRESS ON FILE
PANDIT, VINAYAK                         ADDRESS ON FILE
PANIGRAHI, PARTHASARATHI                ADDRESS ON FILE
PANNETON, SIMON                         ADDRESS ON FILE
PANOSETTI, JUAN IGNACIO                 ADDRESS ON FILE
PANTELION LLC                           1601 CLOVERFIELD BOULEVARD         SUITE 200                                                                    SANTA MONICA      CA           90404
PAPA, VINCENT                           ADDRESS ON FILE
PAPINEAU, SIMON                         ADDRESS ON FILE




                                                                                                                  Page 71 of 137
                                                                 Case 20-11835-JTD                            Doc        44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                Page 76 of 141
                                                                                                                    Consolidated Creditor Matrix



                    Name                                   Address1                         Address2                    Address3                     Address4                 City        State     PostalCode            Country
PARAB, POOJA                                   ADDRESS ON FILE

PARAMOUNT PICTURES                             5555 MELROSE AVENUE                                                                                                HOLLYWOOD          CA           90038

PARAMOUNT PICTURES                             EMMA WATTS, PRESIDENT               THE STUDIOS AT PARAMOUNT 5555 MELROSE AVENUE                                   HOLLYWOOD          CA           90038
PARAMOUNT PICTURES                             NON‐THEATRICAL DIVISION 100580                                                                                     PASADENA           CA           91189
PARAMOUNT PICTURES                             NON‐ THEATRICAL DIVISION 100580     PO BOX 100580                                                                  PASADENA           CA           90002
PARAMOUNT PICTURES                             NON‐THEATRICAL DIVISION             PO BOX 100580                                                                  PASADENA           CA           91189
PARAMOUNT PICTURES                             NON‐THEATRICAL DIVISION             PO BOX 100580                                                                  PASADENA           CA           91189‐0381
PARAMOUNT PICTURES ENT. CDA INC.               PO BOX 11079, STATION A                                                                                            TORONTO            ON           M5W 2G5        CANADA
PARAUDA, MAXWELL                               ADDRESS ON FILE
PARDINI, STEPHEN                               ADDRESS ON FILE
PAREKH AUTOMOTIVES PVT.LTD                     SHOP NO. 1, 2, 3 PUSHPKUNJ .OPP     LINKING ROAD, SANTACRUZ                                                        MUMBAI                          400054         INDIA
                                               JAMA MASJID,                        (WEST), MUMBAI‐ 400 054.
PARENT, EVAN                                   ADDRESS ON FILE
PARK PLACE TECHNOLOGIES, LLC                   5910 LANDERBROOK DRIVE, SUITE 300                                                                                  CLEVELAND          OH           44124

PARK PLACE TECHNOLOGIES, LLC                   5910 LANDERBROOK DRIVE, SUITE 300                                                                                  MAYFIELD HEIGHTS   OH           44121

PARK PLACE TECHNOLOGIES, LLC                   PO BOX 78000                        DEPT 781156                                                                    DETROIT            MI           48278‐1156
PARK SUNG CHAN                                 ADDRESS ON FILE
PARKRIDGE V RESTON LLC                         8150 LEESBURG PIKE                  SUITE 1100                                                                     VIENNA             VA           22182
PARMAR, JIGAR                                  ADDRESS ON FILE

PARR, JOHN                                     ADDRESS ON FILE

PARRISH, ASHLEY                                ADDRESS ON FILE
PARTINGTON, TYLER                              ADDRESS ON FILE
PARULEKAR, DEEPTI                              ADDRESS ON FILE

PASCOE, STEPHEN                                ADDRESS ON FILE
PASCUALON, CLAUDIO MATIAS                      ADDRESS ON FILE
PASTERNACK ENTERPRISES                         PO BOX 16759                                                                                                       IRVINE             CA           92623
PASTERNACK ENTERPRISES                         PO BOX 848911                                                                                                      LOS ANGELES        CA           90084
PASZTOR, MELANIE                               ADDRESS ON FILE
PAT HO NAM                                     ADDRESS ON FILE
PAT, YUK YING                                  ADDRESS ON FILE


PATEL, BHARATI                                 ADDRESS ON FILE
PATEL, EKTA                                    ADDRESS ON FILE

PATEL, MEHUL                                   ADDRESS ON FILE
PATEL, SHRENEE                                 ADDRESS ON FILE
PATEL, VISHAL                                  ADDRESS ON FILE
PATHAK, UMESH SHAMBHUNATH                      ADDRESS ON FILE
PATHWAYS PLATFORM, LLC                         19420 N 59TH AVE C249                                                                                              GLENDALE           AZ           85308
PATIL, AKSHAY                                  ADDRESS ON FILE

PATINGE, RAHUL                                 ADDRESS ON FILE

PATRICK ORSBUN                                 ADDRESS ON FILE
PATTERSON, CHRISTOPHER                         ADDRESS ON FILE
PATTNAIK, HARSHABARDHAN                        ADDRESS ON FILE
PATTON, CHARLES                                ADDRESS ON FILE
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP   ATTN: ALAN W. KORNBERG              1285 AVENUE OF THE AMERICAS                                NEW YORK            NY                 10019
PAUL,WEISS,RIFKIND,WHARTON & GARRISON LLP      1285 AVENUE OF THE AMERICAS                                                                                        NEW YORK           NY           10019‐6064

PAULA SALVADOR PRODUCTIONS                     353 KEEWATIN AVE.                                                                                                  TORONTO            ON           M4P 2A4        CANADA
PAULINA PORTELA                                ADDRESS ON FILE
PAVIA, RAUL                                    ADDRESS ON FILE
PAYDARFAR INDUSTRIES, INC.                     32932 PACIFIC COAST HIGHWAY                                                                                        DANA POINT         CA           92629
PAYNE, HENRY                                   ADDRESS ON FILE
PAYNE, NICK                                    ADDRESS ON FILE
PBI GRAPHICS, LLC                              30 EISENHOWER LANE NORTH                                                                                           LOMBARD            IL           60148
PBS DISTRIBUTION, LLC                          PO BOX 415509                                                                                                      BOSTON             MA           02241‐5509
PBS INTERNATIONAL                              10 GUEST STREET                     BOSTON                                                                         BOSTON             MA           02135
PC CONNECTION                                  PO BOX 536472                                                                                                      PITTSBURGH         PA           15253‐5906




                                                                                                                          Page 72 of 137
                                                                   Case 20-11835-JTD                                      Doc        44 Filed 07/22/20
                                                                                                                          In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                          Page 77 of 141
                                                                                                                                Consolidated Creditor Matrix



                     Name                                   Address1                              Address2                          Address3                   Address4               City          State      PostalCode               Country
PC MALL                                         1940 EAST MARIPOSA AVENUE                EL SAGUNDO                                                                         LOS ANGELES        CA           90245
PC MALL                                         1940 EAST MARIPOSA AVENUE                                                                                                   EL SEGUNDO         CA           90245
PC MALL                                         1940 EAST MARIPOSA AVENUE                                                                                                   EL SEGUNDO ‐ LOS   CA           90245
                                                                                                                                                                            ANGELES
PCAOB                                           P.O. BOX 418631                                                                                                             BOSTON             MA           02241‐8631
PCCW                                            20/F, Telecom House                      3 Gloucester Road                                                                  Wan Chai                                        Hong Kong
PCCW MEDIA LIMITED                              18/F TELECOM HOUSE,                      3 GLOUCESTER ROAD                                                                  WAN CHAI                                        HONG KONG
PCI PEST CONTROL PRIVATE LTD                    A/47 GR. FLOOR                           GHANSHAYAM IND. ESTATE                                                             MUMBAI                          400053          INDIA
PCI PEST CONTROL PVT LTD                        ANDHERI                                                                                                                     MUMBAI                          400096          INDIA
PCM SALES, INC/TIGER DIRECT                     FILE 55327                                                                                                                  LOS ANGELES        CA           90074‐5327
PE PORTFOLIO HOLDINGS LLC                       40 W.72ND ST.APT 153                                                                                                        NEW YORK           NY           10023
PEARSON, MARK                                   ADDRESS ON FILE
PECORELLI, CHRISTIAN GABRIEL                    ADDRESS ON FILE
PEGASUS MOTION PICTURES LIMITED                 ROOM 1801‐02, WESTLANDS CENTRE           20 WESTLANDS ROAD                                                                  QUARRY BAY                                      HONG KONG

PEIRCE, JESSE                                   ADDRESS ON FILE
PELLETIER, JEAN‐FRANCOIS                        ADDRESS ON FILE
PENCALET, YOANN                                 ADDRESS ON FILE
PENCE, CONNOR                                   ADDRESS ON FILE
PENGUIN RANDOM HOUSE LLC                        ATTN: RIGHTS ACCOUNTING ‐ MAIL           1745 BROADWAY                                                                      NEW YORK           NY           10019
                                                DROP 15‐4
Pennsylvania Department of Labor and Industry   Kathy Manderino, Secretary               1700 Labor and Industry Bldg.    7th and Forster Streets                           Harrisburg         PA           17120
Pennsylvania Department of Revenue              Office of Chief Counsel                  PO Box 281061                                                                      Harrisburg         PA           17128
PENNY BLACK MEDIA                               Attn: Cathie Trotta, Managing Director   PO Box 9219                                                                        Newport Beach      CA           92658

PENNY BLACK MEDIA                               PO BOX 9219                                                                                                                 NEWPORT BEACH      CA           92658
PENNY BLACK MEDIA LLC                           PO BOX 9219                                                                                                                 NEWPORT BEACH      CA           92658
                                                Corporate Finance and Restructuring
Pension Benefit Guaranty Corporation            Department                               1200 K Street, N.W., Suite 270                                                     Washington         DC           20005‐4026
PENTAGON TRAINING LTD                           1 BELL STREET                                                                                                               MAIDENHEAD                      SL6 1BU         UNITED KINGDOM
PEREIRA, ADNEY                                  ADDRESS ON FILE

PEREIRA, ALLAN                                  ADDRESS ON FILE

PEREIRA, AMANDA                                 ADDRESS ON FILE

PEREIRA, SILVIA                                 ADDRESS ON FILE


PEREZ SALGUERO, FRANCISCO                       ADDRESS ON FILE
PEREZ, ANTONIO                                  ADDRESS ON FILE
PEREZ, JESSICA                                  ADDRESS ON FILE
PERFECT MOVER & PACKERS                         ANDHERI EAST                                                                                                                MUMBAI                          400096          INDIA
PERSISTENCE OF VISION/SNAPDRAGON FILMS          183 BAINBRIDGE STREET                                                                                                       BROOKLYN           NY           11233
PERUZZO, JAVIER                                 ADDRESS ON FILE
PETER AND PAULS EVENT CATERING                  222 ROWNTREE DAIRY ROAD                                                                                                     WOODBRIDGE         ON           L4L 9T2         CANADA
PETER ARNOLD                                    ADDRESS ON FILE
PETERS JR., WILLIAM                             ADDRESS ON FILE
PETERSON, TRAVIS                                ADDRESS ON FILE
PHAN, NGUYEN NHA KHANH                          ADDRESS ON FILE
PHAN, THANH                                     ADDRESS ON FILE
PHAN, TUNG                                      ADDRESS ON FILE
PHIL IVEY                                       9811 W CHARLESTON DRIVE                  SUITE 2 # 852                                                                      LAS VEGAS          NV           89117‐7519
PHILIP HOVER                                    ADDRESS ON FILE
PHILIPPE, LAURENT                               ADDRESS ON FILE
PHILLIPS, CINDY                                 ADDRESS ON FILE
PHOENIX FILMS                                   1335 INVERNESS STREET                    BLUE VALLEY GOLF ESTATE                                                            CENTURION                                       SOUTH AFRICA
PHOENIX SATELLITE TELEVISION CO LTD             NO. 2 DAI KING STREET, TAI PO            TAI PO                                                                             NEW TERRITORIES                                 HONG KONG
                                                INDUSTRIAL ESTATE
PHOENIX SATELLITE TV CO. LTD.                   NO. 2‐6 DAI KING STREET                  TAI PO IND.EST., TAI PO, N.T.                                                                                                      HONG KONG
PIC WIRE AND CABLE                              P.O BOX 330                                                                                                                 SUSSEX             WI           53089‐0330
PICA PICA MEDIA                                 UNIT 513, KAI FUK INDUSTRIAL             1 WANG TUNG ST                                                                     KOWLOON BAY                                     HONG KONG
                                                CENTRE,
PICTURE BOX DISTRIBUTION INC.                   141 EAST 23RD AVENUE                                                                                                        VANCOUVER          BC           V5V 1X1         CANADA
PICTUREWORKS                                    301 LINK ROSE, 3RD FLOOR                 LINKING ROAD, SANTACRUZ‐                                                           MUMBAI                          400054          INDIA
                                                                                         WEST
PIERRE‐CANEL, STÉPHANE                          ADDRESS ON FILE
PIGHIN, JUAN ANTONIO                            ADDRESS ON FILE




                                                                                                                                       Page 73 of 137
                                                                Case 20-11835-JTD                         Doc        44 Filed 07/22/20
                                                                                                          In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                          Page 78 of 141
                                                                                                                Consolidated Creditor Matrix



                    Name                                  Address1                          Address2                Address3                   Address4                 City        State     PostalCode               Country
PIGOTT, MICHAEL                               ADDRESS ON FILE
PILLAI, KIRAN                                 ADDRESS ON FILE

PINEDA, DAVID                                 ADDRESS ON FILE
PING HD, LLC                                  2114 MARKET STREET                                                                                            DENVER             CO           80205
PINKFONG USA, INC.                            750 N SAN VICENTE BLVD            STE 800 WEST                                                                WEST HOLLYWOOD     CA           90069
PINKVILLA MEDIA PVT LTD                       1001 MORYA BLUE MOON              OFF NEW LINK ROAD                                                           MUMBAI                          400053         INDIA
PINNACLE FILMS PTY LTD                        PO BOX 3138, HELENSVALE TOWN      131 MILLAROO DRIVE                                                          HELENSVALE                                     AUSTRALIA
                                              CENTRE QLD 4212                   HELENSVALE QLS 4212
PINTO, BENITA                                 ADDRESS ON FILE

PINTO, JOAN                                   ADDRESS ON FILE

PINTO, MARK                                   ADDRESS ON FILE

PIPKIN, JAN                                   ADDRESS ON FILE
PITNEY BOWES GLOBAL CREDIT                    PO BOX 278                        ACCOUNTS RECEIVABLE                                                         ORANGEVILLE        ON           L9W 2Z7        CANADA
PITNEY BOWES GLOBAL FINANCIAL SERVICES, LLC   2225 AMERICAN DRIVE                                                                                           NEENAH             WI           54956

PITNEY BOWES GLOBAL FINANCIAL SERVICES, LLC   2225 AMERICAN DRIVE                                                                                           NEENAH             WI           54956‐1005

PITNEY BOWES GLOBAL FINANCIAL SERVICES, LLC   PITNEY BOWES                      2225 AMERICAN DRIVE                                                         NEENAH             WI           54956

PITNEY BOWES GLOBAL FINANCIAL SERVICES, LLC   PO BOX 371874                                                                                                 PITTSBURGH         PA           15250‐7874

PITNEY BOWES GLOBAL FINANCIAL SERVICES, LLC   PO BOX 371887                                                                                                 PITTSBURGH         PA           15250‐7887

PITNEYWORKS                                   PO BOX 280                                                                                                    ORANGEVILLE        ON           L9W 2Z7        CANADA
PITTMAN, PRESTON                              ADDRESS ON FILE
PLA, ALBERTO                                  ADDRESS ON FILE
PLANEWORKS LLC                                207 GLEN OAK CT.                                                                                              DELAFIELD          WI           53018
PLANNET CONSULTING, LLC                       2951 SATURN ST                    SUITE E                                                                     BREA               CA           92821
PLANSOURCE                                    PO BOX 1313                                                                                                   ORLANDO            FL           32802
PLANT RENTALS                                 635 E. NORTH AVE                                                                                              GLENDALE HEIGHTS   IL           60139
PLANTE, ROXANNE                               ADDRESS ON FILE
PLANTECA                                      729 RUE MONETTE                                                                                               STE‐THÉRÈSE        QC           J7E 2L8        CANADA
PLANTSCAPERS                                  17281 EASTMAN                                                                                                 IRVINE             CA           92614‐5521
PLATOON ONE FILMS PRIVATE LIMITED             FLAT NO. G ‐ 2, A‐ WING OM        YARI ROAD,                                                                  MUMBAI                          400061         INDIA
                                              ANNAPURNA CO OP HSG LTD.,
PLAYGROUND PRODUCTIONS                        PLAYGROUND PRODUCTIONS            3939 POPPYSEED PLACE                                                        CALABASAS          CA           91302
PLAYONCAST CORP.                              5F KBIZ DMC TOWER 189 SEONGAM‐    MAPO‐GU                                                                     SEOUL                                          REPUBLIC OF KOREA
                                              RO
PLEXUS TELE SOLUTIONS PVT LTD                 402, REENA COMPLEX, NATHANI                                                                                   MUMBAI                          400086         INDIA
                                              ROAD, VIDYAVIHAR (W),
PLOURDE, ERIC                                 ADDRESS ON FILE
PLS LOCKSMITH & SECURITY                      2700 W ATLANTIC BLVD SUITE 225                                                                                POMPANO BEACH      FL           33069
PLUS ONE MOTION PICTURES LIMITED              ROOM 2418, WING ON CENTRE         111 CONNAUGHT ROAD                                                          CENTRAL                         852            HONG KONG
PLUS6FOUR ENTERTAINMENT LTD                   12 MATAI ROAD                     GREENLANE                                                                   AUCKLAND                        1051           NEW ZEALAND
PMG CALIFORNIA, INC.                          6100 CENTER DR                                                                                                LOS ANGELES        CA           90019
POCKET ACES PICTURES PVT LTD                  11TH FLOOR LOTUS BUSINESS PARK    OFF NEW LINK ROAD                                                           MUMBAI                          400053         INDIA
PODURI, SHILPA                                ADDRESS ON FILE
POINT OF VIEW PICTURES LLC                    13602 VALLEY VISTA BLVD                                                                                       SHERMAN OAKS       CA           91423
POISE LINES DESIGN & CONTRACTS                756 UPPER SERANGOON ROAD          #04‐13                                                                                                      534626         SINGAPORE
POISSANT, JESSICA                             ADDRESS ON FILE
POLGAR, ROBERT                                ADDRESS ON FILE
POL‐KA PRODUCCIONES SA                        RINCON 701                                                                                                    DON TORCUATO                    CP 1611        ARGENTINA
POLONIJO, DARKO                               ADDRESS ON FILE
POLYGLOT COMMUNICATIONS, INC                  303 BROADWAY, SUITE 104‐20+D27                                                                                LAGUNA BEACH       CA           92651
POLYGLOT COMMUNICATIONS, INC                  PO BOX 1962                                                                                                   LAGUNA BEACH       CA           92652
POMPOM GAMES
PONCE, JOEL                                   ADDRESS ON FILE
PONY CANYON INC.                              2‐5‐10 TORANOMON                  MINATO‐KU2‐5‐10                                                             TOKYO                                          JAPAN
POON, YU LIN                                  ADDRESS ON FILE
POPARABIA                                     TWOFOUR54, BLUE BUILDING OFFICE   3RD FLOOR SALAM STREET,                                                     DUBAI                           DUBAI          UNITED ARAB EMIRATES
                                              17                                KHALIFA PARK
PORCARO, LUCIANO                              ADDRESS ON FILE
PORTAONE INC                                  2963 GLEN DRIVE                   SUTIE 408                                                                   COQUITLAM          BC           V3B 2P7        CANADA




                                                                                                                      Page 74 of 137
                                                             Case 20-11835-JTD                                Doc        44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 79 of 141
                                                                                                                    Consolidated Creditor Matrix



                     Name                              Address1                            Address2                     Address3                   Address4                 City          State     PostalCode               Country
PORTER, BARBARA                            ADDRESS ON FILE

PORTFOLIO IMAGES INC.                      200‐1026 DAVIE ST.                                                                                                   VANCOUVER            BC           V6E 1M3        CANADA
PORTILLO, JAKLYN                           ADDRESS ON FILE
PORTOFINO TOWER CONDOMINIUM ASSOCIATION,   300 SOUTH POINTE DRIVE                MGMT OFFICE                                                                    MIAMI BEACH          FL           33139
INC.
POSEIDON MARINE ELECTRONICS                6261 PGA BLVD                                                                                                        PALM BEACH GARDENS   FL           33418
POST AND ELECTRONIC COMMUNICAIONS AGENCY   STEGNE 7                                                                                                             LJUBLJANA                         1000           SLOVENIA

POST AND ELECTRONIC COMMUNICATIONS         01 RUE RAHIM KADDOUR                                                                                                 HUSSEIN DEY                       16005          ALGERIA
REGULATORY AUTHORITY, ARPCE
POST AND TELECOM ADMINISTRATION IN ICELAND KT. 570397 ‐ 2499                     SUÐURLANDSBRAUT 4                                                              REYKJAVÍK                         108            ICELAND

Postal and Telecom Authority, Post‐ &
Fjarskiftiseftirlitid                      Skálatrøđ 20                          Postrúm 73                                                                     Tórshavn, FO‐110                                 Faroe Islands
POSTAL AND TELECOM AUTHORITY,POST‐ &       SKÁLATRØÐ 20                          POSTRÚM 73                                                                     TÓRSHAVN                          FO‐110         FAROE ISLANDS
FJARSKIFTISEFTIRLITIÐ
Postal and Telecommunications Regulatory   1008 Performance Close Mt. Pleasant   P.O. Box MP843 Mount
Authority                                  Business Park                         Pleasant                                                                       Harare                                           Zimbabwe
POST‐OCH TELESTYRELSEN                     PTS, BOX 5398                         102 49                                                                         STOCKHOLM                                        SWEDEN
POTLE, TRUPTI                              ADDRESS ON FILE
POTTER, CHRISTOPHER                        ADDRESS ON FILE
POUSSE L'ANANAS                            ADDRESS ON FILE
POUSSE L'ANANAS                            ADDRESS ON FILE
POWELL, JESPERT                            ADDRESS ON FILE
POWER DEPOT INC                            3553 NW 78TH AVE                                                                                                     MIAMI                FL           33122
POWERS, CHRISTAN                           ADDRESS ON FILE
POWERS, SOPHIE                             ADDRESS ON FILE
POWERSTREAM INC.                           161 CITYVIEW BLVD.                                                                                                   VAUGHAN              ON           L4H 0A9        CANADA
PPI POWER, INC                             4635 VIEWRIDGE AVENUE                                                                                                SAN DIEGO            CA           92123
PRACTISING LAW INSTITUTE                   1177 AVENUE OF THE AMERICAS                                                                                          NEW YORK             NY           10036
PRAJAPATI, DINESH                          ADDRESS ON FILE

PRAKASH DAIRY                              NILESH CHS                            SHOP NO.4, HINDU FRIEND                                                        MUMBAI                            400060         INDIA
                                                                                 SOCIETY ROAD
PRASHANT MAHADIK                           ADDRESS ON FILE
PRASHANTI VEDRAJ DAMU                      ADDRESS ON FILE
PRAVEEN, VINITA                            ADDRESS ON FILE

PRAVIN COMPUTER & STATIONERY               MAHAKALI CAVES ROAD, ANDHERI                                                                                         MUMBAI                            400 093        INDIA
                                           EAST, MUMBAI‐ 400 093.
PRAVIN SAH
                                           ADDRESS ON FILE
PRECISE TIME AND FREQUENCY, INC            50L AUDUBON ROAD                                                                                                     WAKEFIELD            MA           01880
PREMIER METAL PRODUCTS CO.                 210 EAST EVERGREEN AVE                                                                                               SOMERDALE            NJ           08083
PREMIERE DIGITAL SERVICES, INC             5900 WILSHIRE BLVD., 17TH FLOOR                                                                                      LOS ANGELES          CA           90036
PRESERVE THE 'BURG                         PO BOX 838                                                                                                           ST. PETERSBURG       FL           33731
PRESIDENCY OF FRENCH POLYNESIA             QUARTIER BROCHE                       AVENUE POUVANAA A OOPA                                                         PAPEETE              BP           2551           FRENCH POLYNESIA
PRESSWOOD                                  2133 KERNS ROAD                                                                                                      BURLINGTON           ON           L7P 1P7        CANADA
PRESTIGE SATELITE COMMUNICATIONS INC       805 NE 18TH AVE UNIT 8                                                                                               FORT LAUDERDALE      FL           33304
PRESTIGE SATELLITE COMMUNICATIONS INC      805 NE 18TH AVE UNIT 8                                                                                               FORT LAUDERDALE      FL           33304
PRICE WATERHOUSE & CO LLP                  SAVARAK SMARAK 252                    VEER SAVARKAR MARG,                                                            MUMBAI                            400028         INDIA
                                                                                 SHIVAJI PARK,DADAR (WEST)
PRICE WATERHOUSE & CO LLP                  SAVARKAR MARG SHIVAJI PARK            DADAR (WEST)                                                                   MUMBAI                            400028         INDIA
PRICE WATERHOUSE & CO.                     BUILDING NO. 8                        7TH & 8TH FLOOR, TOWER B                                                       GURGAON                           122002         INDIA
PRICE WHEELER CORPORATION                  905 MAJESTIC OAK ST                                                                                                  LAS VEGAS            NV           89145
PRICE, DWAYNE                              ADDRESS ON FILE
PRICEWATERHOUSE COOPERS PRIVATE LIMITED    DLF CYBER CITY 7TH AND 8TH FLOOR      BUILDING 8 TOWER B                                                             GURGAON                           122002         INDIA

PRICEWATERHOUSECOOPER SINGAPORE            PRICEWATERHOUSECOOPERS                7 STRAITS VIEW, MARINA ONE                                                                                       018936         SINGAPORE
                                           SINGAPORE PTE. LTD.                   EAST TOWER, LEVEL 12
PRICEWATERHOUSECOOPERS LLP                 P.O. BOX 514038                                                                                                      LOS ANGELES          CA           90051‐4038
PRICEWATERHOUSECOOPERS LLP (CANADA)        1250 RÉNÉ‐LÉVESQUE WEST               SUITE 2500                                                                     MONTREAL             QC           H3B 1G4        CANADA
PRICEWATERHOUSECOOPERS LLP (CANADA)        PWC CENTRE                            354 DAVIS ROAD, SUITE 600                                                      OAKVILLE             ON           L6J 0C5        CANADA
PRICEWATERHOUSECOOPERS PVT LTD             PLOT. NO Y‐14, BLOCK EP, SECTOR‐V,                                                                                   KOLKATA                           700091         INDIA
                                           SALT LAKE
PRIESTLEY, MARTA                           ADDRESS ON FILE




                                                                                                                          Page 75 of 137
                                                               Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 80 of 141
                                                                                                                    Consolidated Creditor Matrix



                    Name                                  Address1                        Address2                      Address3                   Address4                City        State      PostalCode               Country
PRIME VISION MEDIA SERVICES                  302 SAI SAROVAR PLAZA              NEAR VIJAY PUNJAB HOTEL B P                                                     THANE                          401105          INDIA
                                                                                ROAD
PRIMER PLANO FILM GROUP SA                   ELCANO AV 4020                     CIUDAD DE BUENOS AIRES                                                          BUENOS AIRES                                   ARGENTINA
PRIMER PLANO FILMS GROUP                     ELCANO 4020 ‐ (1427)                                                                                               BUENOS ARIES                                   ARGENTINA
PRIMEWORKS DISTRIBUTION SDN BHD              5TH FLOOR (NORTH WING), SRI        PERSIARAN BANDAR UTAMA                                                          PETALING JAYA                  47800           MALAYSIA
                                             PENTAS NO.3
PRINC FILMS, INC.                            9106 COLD STREAM LANE                                                                                              EDEN PRAIRIE      MN           55347
PRINT SPOT                                   2075 SO. ATLANTIC BLVD             SUITE I                                                                         MONTEREY PARK     CA           91754
PRISYAZHNUK'S GROUP INVEST                   12 CHISTOPRUDNY BLVD               BLDG 3                                                                          MOSCOW                         101000          RUSSIA
PRITI VIKRAM WADKAR                          ADDRESS ON FILE
PROANO, RODRIGO                              ADDRESS ON FILE
PROBASCO, ALICIA                             ADDRESS ON FILE
PROCERA NETWORKS, INC.                       DEPT 892508 PO BOX 122508                                                                                          DALLAS            TX           75312‐2508
PRODUCT COMPONENTS CORPORATION               825 ARNOLD DR. BAY 7                                                                                               MARTINEZ          CA           94533
PROFESSIONAL STATIONERY & XEROX              SHOP NO.7 KUBER COMPLEX             OPP.LAXMI INDUSTRIES NEW                                                       MUMBAI                         400053          INDIA
                                                                                 LINK ROAD
PROFORMA                                   PO BOX 57558, STATION A                                                                                              TORONTO           ON           M5W 5M5         CANADA
PROFORMA HI‐REZ                            23382 MADERO                          SUITE F                                                                        MISSION VIEJO     CA           92691
PROJECT EAGLE FEATHER PRODUCTIONS          10787 141 STREET                                                                                                     SURREY            BC           V3T 4R5         CANADA
PROSYS INFOMATION SYSTEMS, INC.            6025 THE CORNERS PARKWAY, SUITE                                                                                      NORCROSS          GA           30092
                                           120
PROSYS INFORMATION SYSTEMS, INC            28545 NETWORK PI                                                                                                     CHICAGO           IL           60673‐1285
PROSYS INFORMATION SYSTEMS, INC            28545 NETWORK PL                                                                                                     CHICAGO           IL           60673‐1285
PROSYS INFORMATION SYSTEMS, INC            6025 THE CORNERS PARKWAY, SUITE                                                                                      NORCROSS          GA           30092
                                           120
PROVANTAGE CORPORATION                     7576 FREEDOM AVE NW                                                                                                  NORTH CANTON      OH           44720
PRUDENCIO, ERICK                           ADDRESS ON FILE
PRUDENTIAL GENERAL INSURANCE HONG KONG LTD 3/F, Berkshire House, 25 Westlands Rd                                                                                                  Quarry Bay                   Hong Kong

PRX, INC.                                    PO BOX 382234                                                                                                      CAMBRIDGE         MA           02238
PRYOR, WILLIE                                ADDRESS ON FILE
PSHSNYCHNIAK, GREGORY                        ADDRESS ON FILE
PT JARING ANUGERAH SEJAHTERA                 SAMPOERNA STRATEGIC SQUARE,        JL. JENDRAL SUDIRMAN KAV. 45                                                    JAKARTA SELATAN                12930           INDONESIA
                                             SOUTH TOWER, 30TH FLOOR            ‐ 46
PT LIFELIKE PICTURES                         JALAN TAMAN KEBON SIRIH II NO. 7                                                                                   JAKARTA PUSAT                  10250           INDONESIA
PT MEDIA TELEVISI INDONESIA
PT MEDIA TELEVISI INDONESIA                  JL PILAR MAS RAYA KAV. AD          KEDOYA ‐ KEBYUN ORANGE                                                          JAKARTA                        11520           INDONESIA
PT POLICIPTA ANANTHA                         JL WIJAYA KUSUMA NO B74 PONDOK                                                                                     JAKARTA                        12450           INDONESIA
                                             LABU
PT TRITUNGGAL MANAGEMENT FEE'S               JAKARTA                                                                                                                                                           INDONESIA
PT WASITA FILM                               35 SRENGSENG RAYA                  JAKARTA BARAT                                                                                                  11630           INDONESIA
PT. IDEA RUMAH INDONESIA
PT. KERJA BAIK KREATIF                       RUKO PASAR MODERN HARAPAN          INDAH R NO 53 PUSAKA                                                            KAB. BEKASI                    17214           INDONESIA
                                                                                RAKYAT
PT. TRIPAR MULTIVISION PLUS                  FLOOR 21‐12, MULTIVISION TOWER     JL KUNINGAN MULIA LOT 9B                                                        JAKARTA                        12980           INDONESIA
PT. TRITUNGGAL SHIPPING FEE                  KOMPLEKS PERTOKOAN PULOMAS         JL. RAWA RAYA RAWA TERATE                                                                                      13920           INDONESIA
                                             BLOK 8A/53                         CAKUNG
PT. WASITA FILM                              JL. SRENGSENG RAYA NO. 35                                                                                          JAKARTA BARAT                                  INDONESIA
PUBLIC BROADCASTING SERVICE                  PO BOX 415509                                                                                                      BOSTON            MA           02241‐5509
PUBLIC MEDIA DISTRIBUTION                    10 GUEST STREET                                                                                                    BOSTON            MA           02135
PUBLIC MEDIA DISTRIBUTION, LLC               PO BOX 415509                                                                                                      BOSTON            MA           02241‐5509
Public Storage                               17052 Jamboree Road                                                                                                Irvine            CA           92614
PUBLIC STORAGE                               17052 JAMBOREE ROAD                                                                                                IRVINE            CA           92614‐5827
PUBLIC UTILITIES REGULATORY AUTHORITY        94 KAIRABA AVENUE                                                                                                  SERREKUNDA                                     GAMBIA
PUENTENEGRA, REY                             ADDRESS ON FILE
Puerto Rico Department of the Treasury       PO Box 9024140                                                                                                     San Juan          PR           00902‐4140
PUJARI, NITESH                               ADDRESS ON FILE


PUNARAU MEDIA LIMITED                        25 SCOTT STREET                    UNIT 3                                                                          ROTORUA                        3010            NEW ZEALAND
PURCHASE POWER
PURCHASE POWER                               P.O. BOX 371874                                                                                                    PITTSBURGH        PA           15250‐7874
PUROLATOR COURIER                            PO BOX 4800                        STN MAIN                                                                        CONCORD           ON           L4K 0K1         CANADA
PUROLATOR COURIER                            PO BOX 7006                        31 ADELAIDE STREET EAST                                                         TORONTO           ON           M5C 3E2         CANADA
PUSHPREKHA INTERNATIONAL                     FLAT 3E, 3RD FLOOR, PRABHAT        HATIARA, KOLKATA‐ 700157.                                                       WEST BENGAL                    700157          INDIA
                                             APARTMENT, 10/1584, HATIARA        WEST BENGAL
                                             NAOPARA ROAD




                                                                                                                          Page 76 of 137
                                                              Case 20-11835-JTD                              Doc        44 Filed 07/22/20
                                                                                                             In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                             Page 81 of 141
                                                                                                                   Consolidated Creditor Matrix



                   Name                                   Address1                       Address2                      Address3                   Address4              City               State      PostalCode               Country
PWC INTERNATIONAL ASSIGNMENT SERVICES SDN   LEVEL 10, 1 SENTRAL                 JALAN RAKYAT                                                                   KUALA LUMPUR SENTRAL                50706           MALAYSIA
BHD
PYRAMID FILMS INC.                          3200 AIRPORT AVE.,STE 19                                                                                           SANTA MONICA           CA           90405
QANAWAT FZ LLC                              PO BOX 502299                       BOUTIQUE OFFICES, VILLA 02                                                     DUBAI                               DUBAI           UNITED ARAB EMIRATES
QASBAH GENERAL TRADING CO LLC               1402 AL AMERI BUILDING              BARSHA HEIGHTS                                                                 DUBAI                                               UNITED ARAB EMIRATES
QATAR AIRWAYS                               QATAR AIRWAYS TOWER                 PO BOX 22550                                                                                                                       QATAR
QATAR TELEVISION                            AD DOHA                             QATAR MEDIA CORPORATION                                                        DOHA                                974             QATAR

QBE INSURANCE COMPANY                       55 WATER STREET                                                                                                    NEW YORK               NY           10041
QBE INSURANCE CORPORATION                   55 WATER STREET                                                                                                    NEW YORK               NY           10041
QBE INSURANCE CORPORATION                   C/O CT CORPORATION SYSTEM           116 PINE STREET, SUITE 320                                                     HARRISBURG             PA           17101
QBE INSURANCE CORPORATION                   ATTN: THE CLAIMS MANAGER            55 WATER STREET                                                                NEW YORK               NY           10041
QBE INSURANCE CORPORATION                   ATTN: UNDERWRITING                  55 WATER STREET                                                                NEW YORK               NY           10041
QEST QUANTENELEKTRONISCHE SYSTEME GMBH      MAX‐EYTH‐STR. 38                                                                                                   HOLZGERLINGEN                       71088           GERMANY
                                                                                                             GEOPARK II, ENTRANCE B,
QEST QUANTENELEKTRONISCHE SYSTEME GMBH      MICHAEL STOBINSKI, CCO              MAX‐EYTH‐STR. 38             GROUND FLOOR                                      HOLZGERLINGEN                       71088           GERMANY
QOTAH, MANAF                                ADDRESS ON FILE
QUADROS, JOANN                              ADDRESS ON FILE

QUALTRICS LLC                               333 WEST RIVER PARK DR.                                                                                            PROVO                  PA           81604
QUANTUM                                     PO BOX 933085                                                                                                      CLEVELAND              OH           44193
QUE LINDO ENTERTAINMENT SA                  CALDAS 1442                         CIUDAD AUTONOMA DE                                                             BUENOS AIRES                        1428            ARGENTINA
QUEST MANUFACTURING CORP.                   11200 NW 138 ST                                                                                                    MEDLEY                 FL           33178
QUEST SOFTWARE INC                          5 POLARIS DRIVE                                                                                                    ALISO VIEJO            CA           92656
QUEST TECHNOLOGY INTERNATIONAL, INC.        11200 NW 138 ST                                                                                                    MEDLEY                 FL           33178
QUESTOR MANAGEMENT P/L                      61 CLUB STREET                                                                                                                                         069436          SINGAPORE
QUINONES, BEATRIZ                           ADDRESS ON FILE
QUINTANA HANAFI, LLP                        870 MARKET ST. STE 1115                                                                                            SAN FRANCISCO          CA           94102
QUINTILLION BUSINESS MEDIA PVT LTD          301 TOWER B                         OREO INDIABULLS CENTRE                                                         MUMBAI                              400013          INDIA
R TRIVEDI & ASSOCIATES                      901 ASHOK HEIGHT                    OLD NAGARDAS ROAD                                                              MUMBAI                              400069          INDIA
R.A. MILLER INDUSTRIES INC.                 14500 168TH AVENUE                                                                                                 GRAND HAVEN            MI           49417
R.A.T. FILMS LLP                            305, SUVAAS APARTMENT MEIN          15TH ROAD                                                                      MUMBAI                              400054          INDIA
                                            AVENUE
RACKMOUNT SOLUTIONS                         2805‐200 E. PLANO PARKWAY                                                                                          PLANO                  TX           75074
RADEUS LABS, INC                            12720 DANIELSON CT.                                                                                                POWAY                  CA           92064‐8802
RADHIKA KHALIF MITHA
                                            ADDRESS ON FILE
RADIANT CONSUMER APPLIANCES PVT LTD         PLOT NO: 4, TULIP, NEAR AOC GATE,                                                                                  HYDERABAD                           500015          INDIA
                                            JYOTHI COLONY
RADIANT MEDIA AND ENTERTAINMENT             RADIANT MEDIA AND                   11/63, VIJAY GARDEN                                                            THANE WEST                          400615.         INDIA
                                            ENTERTAINMENT
RADIO E TELEVISAO BANDEIRANTES              RUA RADIANTES; 13 MORUNBI           CEP05699‐900                                                                   SAO PAULA                                           BRAZIL
RADIO KARATE DISTRIBUTION PTY LTD           PO BOX 5062                                                                                                        SOUTH MELBOURNE                     3205            AUSTRALIA
RADIO KARATE PTY LTD                        LEVEL 1, 39 MARKET ST               SOUTH MELBOURNE                                                                MISSING                             VIC 3205        AUSTRALIA
RADIO SPECTRUM POLICY AND PLANNING,         15 STOUT STREET                                                                                                    WELLINGTON                          6011            NEW ZEALAND
MINISTRY OF ECONOMIC DEVELOPMENT
RADIO WEDDIGE                               WESERSTR 66                                                                                                        BREMERHAVEN                         27572           GERMANY
RADIOCOMMUNICATIONS DEPARTMENT SATELLITE
AND FIXED SERVICES DIVISION                 MR. JAROSLAW PONDER                 PLACE DES NATIONS 1211                                                         GENEVA 20                           1219            SWITZERLAND
Radioforvaltningen                          TELE‐POST                           POSTBOKS 1002                                                                  NUUK                                3900            GREENLAND
RADIUS GROUP, LLC                           3521 WEST HOWE STREET                                                                                              SEATTLE                WA           98199
RAFAY, ABDUL                                ADDRESS ON FILE

RAFID, SYAZANA                              ADDRESS ON FILE
RAFIEI, DARIUS                              ADDRESS ON FILE
RAGGIO, MATTHEW                             ADDRESS ON FILE
RAHBANI                                     AL SHAFAR INVESTMENT BUILDING       SHEIKH ZAYED ROAD                                                              DUBAI                               55293           UNITED ARAB EMIRATES
RAHBANI INFLIGHT ENTERTAINMENT              AL SHAFAR INVESTMENT BLDG.          SHOWROOM #2                  TRN 100284923800003                               DUBAI                               55293           UNITED ARAB EMIRATES
RAHUL JAGTIANI
                                            ADDRESS ON FILE
RAI, VIMAL KUMAR                            ADDRESS ON FILE
RAICHLE, KEN                                ADDRESS ON FILE
RAINEY, VERNELL PAUL                        ADDRESS ON FILE
RAINS, DEBBIE                               ADDRESS ON FILE
RAJ, RAGUL                                  ADDRESS ON FILE

RAJSHRI ENTERTAINMENT PRIVATE LIMITED       POONAM CHAMBERS ,                   B WING, 2ND FLOOR,                                                             MAHARASHTRA                         400018          INDIA
RAMALINGAM, RAJAVEL                         ADDRESS ON FILE




                                                                                                                         Page 77 of 137
                                                                  Case 20-11835-JTD                         Doc        44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                 Page 82 of 141
                                                                                                                  Consolidated Creditor Matrix



                    Name                                   Address1                          Address2                 Address3                        Address4               City        State     PostalCode               Country
RAMBISSOON, DEREK                              ADDRESS ON FILE
RAMESH YELGAR
                                               ADDRESS ON FILE
RAMESH, BIRUNDHA                               ADDRESS ON FILE

RAMESH, SUJATHA                                ADDRESS ON FILE
RAMIA ALI                                      ADDRESS ON FILE
RAMIREZ, ANDREW                                ADDRESS ON FILE
RAMIREZ, CHARLES                               ADDRESS ON FILE
RAMIREZ, JESUS                                 ADDRESS ON FILE
RAMKI, MELEK                                   ADDRESS ON FILE
RAMSAY, CALEB                                  ADDRESS ON FILE
RAN CHU                                        ADDRESS ON FILE
RANDELL, JOHNNIE                               ADDRESS ON FILE
RANDSTAD CANADA                                3333 COTE‐VERTU BOULEVARD         SUITE 500                                                                         SAINT‐LAURENT    QC           H4R 2N1        CANADA
RANDSTAD PROFESSIONALS                         32462 COLLECTION CENTER DRIVE                                                                                       CHICAGO          IL           60693‐0324
RANE, YOGITA                                   ADDRESS ON FILE

RASTOGI, AYUSH                                 ADDRESS ON FILE


RASTOGI, GAURI                                 ADDRESS ON FILE
RASTOGI, SHUCHITA                              ADDRESS ON FILE
RATHAKRISHNAN, VENKATRAMANAN                   ADDRESS ON FILE
RATHOD, CHIRAG                                 ADDRESS ON FILE

RATHOD, NARESH                                 ADDRESS ON FILE

RAUKATAURI PRODUCTIONS LIMITED                 RAUKATAURI PRODUCTIONS LIMITED    22 SANDOWN LANE                                                                   HAVELOCK NORTH                4130           NEW ZEALAND

RAUT, AMRUTA                                   ADDRESS ON FILE

RAUT, CHAMELI                                  ADDRESS ON FILE
RAUT, RAKESH                                   ADDRESS ON FILE


RAVULAPATI, KARTHEEK                           ADDRESS ON FILE
RAWAN DAHER                                    ADDRESS ON FILE
RAY, NATASHA                                   ADDRESS ON FILE
RAY'S INTERIOR LTD.                            12A, KAI KWONG COMM. BLDG.,                                                                                         WANCHAI                                      HONG KONG
RAYTHEON COMPANY                               870 WINTER STREET                                                                                                   WALTHAM          MA           02451‐1449
RAZAK, NAZIATUL                                ADDRESS ON FILE

RAZILIA LTD.                                   555 THAMES STREET                                                                                                   NEWPORT          NY           02840
RBL BANK CREDIT CARD NO. 5172 1595 0000 7385   One Indiabulls Centre, Tower 2B   6th Floor                  841, Senapati Bapat Marg        Lower Parel (W)        Mumbai                        400013         India

RC LEISURE PRIVATE LIMITED                     SNOW KINGDOM, LEVEL ‐ 2, R CITY   LBS MARG, GHATKOPAR WEST                                                          MUMBAI                        400086         INDIA
                                               MALL
RCS RADIO & SATELLITE COMMUNICATIONS           LOGALI HOUSE, HAY AMARAT                                                                                            JUBA                                         SUDAN
RDP CREATIVE INC.                              10675 SANTA MONICA BLVD.                                                                                            LOS ANGELES      CA           90025
REAL SALT LAKE                                 9256 STATE ST                                                                                                       SANDY            UT           84070
REAL WINDSCREEN(PVT) LTD                       NO.7 SETHSIRI PLACE                                                                                                 PANNIPITIYA                                  SRI LANKA
REAL WINDSCREEN(PVT) LTD                       SETHSIRI PLACE                                                                                                      PANNIPITIYA                                  SRI LANKA
REALE SCAVO, ARIANA                            ADDRESS ON FILE
REALITY MEDIA                                  47 GEORGIAN CRESCENT                                                                                                KITCHENER        ON           N2B 3N8        CANADA
RECEIVER GENERAL                               240‐180 ATTWELL DR.               C/O COUNSELOR CUSTOMS                                                             TORONTO          ON           M9W 6A9        CANADA
RECEIVER GENERAL                               CENTRE FISCAL SHAWINIGAN‐SUD      4695 12E AVENUE                                                                   SHAWINIGAN‐SUD   QC           G9P 5H9        CANADA
RECEIVER GENERAL                               PO BOX 2004 STN A                 GST/HST#834580532RT0001                                                           SUDBURY          ON           P3A 6B4        CANADA
RECEIVER GENERAL (GST)                         240‐180 ATTWELL DR.               C/O COUNSELOR CUSTOMS                                                             TORONTO          ON           M9W 6A9        CANADA
RECORDED MUSIC                                 78850 GREY LYNN                                                                                                     AUCKLAND                      1245           NEW ZEALAND
RED CEDAR FILMS (SHANA) INC.                   1025 GILFORD STREET, SUITE 301                                                                                      VANCOUVER        BC           V6G 2P2        CANADA
RED CEDAR FILMS (SHANA) INC.                   1045 GILFORD STREET, SUITE 301                                                                                      VANCOUVER        BC           V6G 2P2        CANADA
RED CHILLIES ENTERTAINMENT PRIVATE LIMITED     BACKSTAGE PLOT NO. 612            JUNCTION OF RAMKRISHNA                                                            MUMBAI                        400054         INDIA
                                                                                 MISSION ROAD &
RED HAT CANADA, LTD                            90 ELINGTON EAST                  SUITE 502                                                                         TORONTO          ON           M4P 2Y3        CANADA
RED HAT CANADA, LTD                            PO BOX 730989                                                                                                       DALLAS           TX           75373
RED HAWK FIRE & SECURITY                       3375 COMMERCE PARKWAY                                                                                               MIRAMAR          FL           33025
RED HAWK FIRE & SECURITY                       P.O.BOX 530212                                                                                                      ATLANTA          GA           30353‐0212




                                                                                                                        Page 78 of 137
                                           Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                 Page 83 of 141
                                                                       Consolidated Creditor Matrix



                  Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED EMPLOYEE 1      ADDRESS ON FILE
REDACTED EMPLOYEE 10     ADDRESS ON FILE
REDACTED EMPLOYEE 100    ADDRESS ON FILE

REDACTED EMPLOYEE 101    ADDRESS ON FILE
REDACTED EMPLOYEE 102    ADDRESS ON FILE
REDACTED EMPLOYEE 103    ADDRESS ON FILE
REDACTED EMPLOYEE 104    ADDRESS ON FILE
REDACTED EMPLOYEE 105    ADDRESS ON FILE
REDACTED EMPLOYEE 106    ADDRESS ON FILE
REDACTED EMPLOYEE 107    ADDRESS ON FILE
REDACTED EMPLOYEE 108    ADDRESS ON FILE
REDACTED EMPLOYEE 109    ADDRESS ON FILE
REDACTED EMPLOYEE 11     ADDRESS ON FILE
REDACTED EMPLOYEE 110    ADDRESS ON FILE
REDACTED EMPLOYEE 111    ADDRESS ON FILE
REDACTED EMPLOYEE 112    ADDRESS ON FILE
REDACTED EMPLOYEE 113    ADDRESS ON FILE
REDACTED EMPLOYEE 114    ADDRESS ON FILE
REDACTED EMPLOYEE 115    ADDRESS ON FILE
REDACTED EMPLOYEE 116    ADDRESS ON FILE

REDACTED EMPLOYEE 117    ADDRESS ON FILE
REDACTED EMPLOYEE 118    ADDRESS ON FILE
REDACTED EMPLOYEE 119    ADDRESS ON FILE
REDACTED EMPLOYEE 12     ADDRESS ON FILE
REDACTED EMPLOYEE 120    ADDRESS ON FILE
REDACTED EMPLOYEE 121    ADDRESS ON FILE
REDACTED EMPLOYEE 122    ADDRESS ON FILE
REDACTED EMPLOYEE 123    ADDRESS ON FILE
REDACTED EMPLOYEE 124    ADDRESS ON FILE
REDACTED EMPLOYEE 125    ADDRESS ON FILE

REDACTED EMPLOYEE 126    ADDRESS ON FILE
REDACTED EMPLOYEE 127    ADDRESS ON FILE
REDACTED EMPLOYEE 128    ADDRESS ON FILE

REDACTED EMPLOYEE 129    ADDRESS ON FILE

REDACTED EMPLOYEE 13     ADDRESS ON FILE
REDACTED EMPLOYEE 130    ADDRESS ON FILE
REDACTED EMPLOYEE 131    ADDRESS ON FILE
REDACTED EMPLOYEE 132    ADDRESS ON FILE
REDACTED EMPLOYEE 133    ADDRESS ON FILE
REDACTED EMPLOYEE 134    ADDRESS ON FILE

REDACTED EMPLOYEE 135    ADDRESS ON FILE
REDACTED EMPLOYEE 136    ADDRESS ON FILE


REDACTED EMPLOYEE 137    ADDRESS ON FILE
REDACTED EMPLOYEE 138    ADDRESS ON FILE
REDACTED EMPLOYEE 139    ADDRESS ON FILE
REDACTED EMPLOYEE 14     ADDRESS ON FILE
REDACTED EMPLOYEE 140    ADDRESS ON FILE
REDACTED EMPLOYEE 141    ADDRESS ON FILE
REDACTED EMPLOYEE 142    ADDRESS ON FILE
REDACTED EMPLOYEE 143    ADDRESS ON FILE
REDACTED EMPLOYEE 144    ADDRESS ON FILE
REDACTED EMPLOYEE 145    ADDRESS ON FILE
REDACTED EMPLOYEE 146    ADDRESS ON FILE
REDACTED EMPLOYEE 147    ADDRESS ON FILE
REDACTED EMPLOYEE 148    ADDRESS ON FILE
REDACTED EMPLOYEE 149    ADDRESS ON FILE
REDACTED EMPLOYEE 15     ADDRESS ON FILE

REDACTED EMPLOYEE 150    ADDRESS ON FILE




                                                                             Page 79 of 137
                                           Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                 Page 84 of 141
                                                                       Consolidated Creditor Matrix



                  Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED EMPLOYEE 151    ADDRESS ON FILE
REDACTED EMPLOYEE 152    ADDRESS ON FILE
REDACTED EMPLOYEE 153    ADDRESS ON FILE
REDACTED EMPLOYEE 154    ADDRESS ON FILE
REDACTED EMPLOYEE 155    ADDRESS ON FILE
REDACTED EMPLOYEE 156    ADDRESS ON FILE
REDACTED EMPLOYEE 157    ADDRESS ON FILE
REDACTED EMPLOYEE 158    ADDRESS ON FILE

REDACTED EMPLOYEE 159    ADDRESS ON FILE
REDACTED EMPLOYEE 16     ADDRESS ON FILE
REDACTED EMPLOYEE 160    ADDRESS ON FILE

REDACTED EMPLOYEE 161    ADDRESS ON FILE
REDACTED EMPLOYEE 162    ADDRESS ON FILE
REDACTED EMPLOYEE 163    ADDRESS ON FILE
REDACTED EMPLOYEE 164    ADDRESS ON FILE
REDACTED EMPLOYEE 165    ADDRESS ON FILE
REDACTED EMPLOYEE 166    ADDRESS ON FILE
REDACTED EMPLOYEE 167    ADDRESS ON FILE
REDACTED EMPLOYEE 168    ADDRESS ON FILE
REDACTED EMPLOYEE 169    ADDRESS ON FILE
REDACTED EMPLOYEE 17     ADDRESS ON FILE
REDACTED EMPLOYEE 170    ADDRESS ON FILE
REDACTED EMPLOYEE 171    ADDRESS ON FILE
REDACTED EMPLOYEE 172    ADDRESS ON FILE
REDACTED EMPLOYEE 173    ADDRESS ON FILE
REDACTED EMPLOYEE 174    ADDRESS ON FILE
REDACTED EMPLOYEE 175    ADDRESS ON FILE

REDACTED EMPLOYEE 176    ADDRESS ON FILE
REDACTED EMPLOYEE 177    ADDRESS ON FILE
REDACTED EMPLOYEE 178    ADDRESS ON FILE
REDACTED EMPLOYEE 179    ADDRESS ON FILE
REDACTED EMPLOYEE 18     ADDRESS ON FILE
REDACTED EMPLOYEE 180    ADDRESS ON FILE
REDACTED EMPLOYEE 181    ADDRESS ON FILE
REDACTED EMPLOYEE 182    ADDRESS ON FILE
REDACTED EMPLOYEE 183    ADDRESS ON FILE
REDACTED EMPLOYEE 184    ADDRESS ON FILE
REDACTED EMPLOYEE 185    ADDRESS ON FILE
REDACTED EMPLOYEE 186    ADDRESS ON FILE
REDACTED EMPLOYEE 187    ADDRESS ON FILE

REDACTED EMPLOYEE 188    ADDRESS ON FILE
REDACTED EMPLOYEE 189    ADDRESS ON FILE
REDACTED EMPLOYEE 19     ADDRESS ON FILE
REDACTED EMPLOYEE 190    ADDRESS ON FILE
REDACTED EMPLOYEE 191    ADDRESS ON FILE
REDACTED EMPLOYEE 192    ADDRESS ON FILE
REDACTED EMPLOYEE 193    ADDRESS ON FILE
REDACTED EMPLOYEE 194    ADDRESS ON FILE
REDACTED EMPLOYEE 195    ADDRESS ON FILE

REDACTED EMPLOYEE 196    ADDRESS ON FILE

REDACTED EMPLOYEE 197    ADDRESS ON FILE

REDACTED EMPLOYEE 198    ADDRESS ON FILE
REDACTED EMPLOYEE 199    ADDRESS ON FILE
REDACTED EMPLOYEE 2      ADDRESS ON FILE
REDACTED EMPLOYEE 20     ADDRESS ON FILE
REDACTED EMPLOYEE 200    ADDRESS ON FILE
REDACTED EMPLOYEE 201    ADDRESS ON FILE
REDACTED EMPLOYEE 202    ADDRESS ON FILE

REDACTED EMPLOYEE 203    ADDRESS ON FILE
REDACTED EMPLOYEE 204    ADDRESS ON FILE




                                                                             Page 80 of 137
                                           Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                 Page 85 of 141
                                                                       Consolidated Creditor Matrix



                  Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED EMPLOYEE 205    ADDRESS ON FILE
REDACTED EMPLOYEE 206    ADDRESS ON FILE
REDACTED EMPLOYEE 207    ADDRESS ON FILE
REDACTED EMPLOYEE 208    ADDRESS ON FILE
REDACTED EMPLOYEE 209    ADDRESS ON FILE

REDACTED EMPLOYEE 21     ADDRESS ON FILE
REDACTED EMPLOYEE 210    ADDRESS ON FILE
REDACTED EMPLOYEE 211    ADDRESS ON FILE
REDACTED EMPLOYEE 212    ADDRESS ON FILE
REDACTED EMPLOYEE 213    ADDRESS ON FILE
REDACTED EMPLOYEE 214    ADDRESS ON FILE

REDACTED EMPLOYEE 215    ADDRESS ON FILE

REDACTED EMPLOYEE 216    ADDRESS ON FILE
REDACTED EMPLOYEE 217    ADDRESS ON FILE
REDACTED EMPLOYEE 218    ADDRESS ON FILE
REDACTED EMPLOYEE 219    ADDRESS ON FILE
REDACTED EMPLOYEE 22     ADDRESS ON FILE
REDACTED EMPLOYEE 220    ADDRESS ON FILE
REDACTED EMPLOYEE 221    ADDRESS ON FILE
REDACTED EMPLOYEE 222    ADDRESS ON FILE
REDACTED EMPLOYEE 223    ADDRESS ON FILE
REDACTED EMPLOYEE 224    ADDRESS ON FILE
REDACTED EMPLOYEE 225    ADDRESS ON FILE
REDACTED EMPLOYEE 226    ADDRESS ON FILE
REDACTED EMPLOYEE 227    ADDRESS ON FILE
REDACTED EMPLOYEE 228    ADDRESS ON FILE
REDACTED EMPLOYEE 229    ADDRESS ON FILE
REDACTED EMPLOYEE 23     ADDRESS ON FILE
REDACTED EMPLOYEE 230    ADDRESS ON FILE
REDACTED EMPLOYEE 231    ADDRESS ON FILE
REDACTED EMPLOYEE 232    ADDRESS ON FILE
REDACTED EMPLOYEE 233    ADDRESS ON FILE
REDACTED EMPLOYEE 234    ADDRESS ON FILE
REDACTED EMPLOYEE 235    ADDRESS ON FILE
REDACTED EMPLOYEE 236    ADDRESS ON FILE
REDACTED EMPLOYEE 237    ADDRESS ON FILE
REDACTED EMPLOYEE 238    ADDRESS ON FILE
REDACTED EMPLOYEE 239    ADDRESS ON FILE
REDACTED EMPLOYEE 24     ADDRESS ON FILE
REDACTED EMPLOYEE 240    ADDRESS ON FILE
REDACTED EMPLOYEE 241    ADDRESS ON FILE
REDACTED EMPLOYEE 242    ADDRESS ON FILE
REDACTED EMPLOYEE 243    ADDRESS ON FILE
REDACTED EMPLOYEE 244    ADDRESS ON FILE
REDACTED EMPLOYEE 245    ADDRESS ON FILE
REDACTED EMPLOYEE 246    ADDRESS ON FILE
REDACTED EMPLOYEE 247    ADDRESS ON FILE
REDACTED EMPLOYEE 248    ADDRESS ON FILE
REDACTED EMPLOYEE 249    ADDRESS ON FILE
REDACTED EMPLOYEE 25     ADDRESS ON FILE
REDACTED EMPLOYEE 250    ADDRESS ON FILE
REDACTED EMPLOYEE 251    ADDRESS ON FILE
REDACTED EMPLOYEE 252    ADDRESS ON FILE
REDACTED EMPLOYEE 253    ADDRESS ON FILE
REDACTED EMPLOYEE 254    ADDRESS ON FILE
REDACTED EMPLOYEE 255    ADDRESS ON FILE
REDACTED EMPLOYEE 256    ADDRESS ON FILE
REDACTED EMPLOYEE 257    ADDRESS ON FILE
REDACTED EMPLOYEE 258    ADDRESS ON FILE
REDACTED EMPLOYEE 259    ADDRESS ON FILE
REDACTED EMPLOYEE 26     ADDRESS ON FILE
REDACTED EMPLOYEE 260    ADDRESS ON FILE
REDACTED EMPLOYEE 261    ADDRESS ON FILE




                                                                             Page 81 of 137
                                           Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                 Page 86 of 141
                                                                       Consolidated Creditor Matrix



                  Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED EMPLOYEE 262    ADDRESS ON FILE
REDACTED EMPLOYEE 263    ADDRESS ON FILE
REDACTED EMPLOYEE 264    ADDRESS ON FILE
REDACTED EMPLOYEE 265    ADDRESS ON FILE
REDACTED EMPLOYEE 266    ADDRESS ON FILE
REDACTED EMPLOYEE 267    ADDRESS ON FILE
REDACTED EMPLOYEE 268    ADDRESS ON FILE
REDACTED EMPLOYEE 269    ADDRESS ON FILE
REDACTED EMPLOYEE 27     ADDRESS ON FILE
REDACTED EMPLOYEE 270    ADDRESS ON FILE
REDACTED EMPLOYEE 271    ADDRESS ON FILE
REDACTED EMPLOYEE 272    ADDRESS ON FILE
REDACTED EMPLOYEE 273    ADDRESS ON FILE
REDACTED EMPLOYEE 274    ADDRESS ON FILE
REDACTED EMPLOYEE 275    ADDRESS ON FILE
REDACTED EMPLOYEE 276    ADDRESS ON FILE
REDACTED EMPLOYEE 277    ADDRESS ON FILE
REDACTED EMPLOYEE 278    ADDRESS ON FILE
REDACTED EMPLOYEE 279    ADDRESS ON FILE

REDACTED EMPLOYEE 28     ADDRESS ON FILE
REDACTED EMPLOYEE 280    ADDRESS ON FILE
REDACTED EMPLOYEE 281    ADDRESS ON FILE
REDACTED EMPLOYEE 282    ADDRESS ON FILE
REDACTED EMPLOYEE 283    ADDRESS ON FILE
REDACTED EMPLOYEE 284    ADDRESS ON FILE
REDACTED EMPLOYEE 285    ADDRESS ON FILE

REDACTED EMPLOYEE 286    ADDRESS ON FILE
REDACTED EMPLOYEE 287    ADDRESS ON FILE
REDACTED EMPLOYEE 288    ADDRESS ON FILE
REDACTED EMPLOYEE 289    ADDRESS ON FILE

REDACTED EMPLOYEE 29     ADDRESS ON FILE
REDACTED EMPLOYEE 290    ADDRESS ON FILE
REDACTED EMPLOYEE 291    ADDRESS ON FILE

REDACTED EMPLOYEE 292    ADDRESS ON FILE
REDACTED EMPLOYEE 293    ADDRESS ON FILE
REDACTED EMPLOYEE 294    ADDRESS ON FILE
REDACTED EMPLOYEE 295    ADDRESS ON FILE
REDACTED EMPLOYEE 296    ADDRESS ON FILE

REDACTED EMPLOYEE 297    ADDRESS ON FILE
REDACTED EMPLOYEE 298    ADDRESS ON FILE
REDACTED EMPLOYEE 299    ADDRESS ON FILE
REDACTED EMPLOYEE 3      ADDRESS ON FILE
REDACTED EMPLOYEE 30     ADDRESS ON FILE
REDACTED EMPLOYEE 300    ADDRESS ON FILE
REDACTED EMPLOYEE 301    ADDRESS ON FILE
REDACTED EMPLOYEE 302    ADDRESS ON FILE
REDACTED EMPLOYEE 303    ADDRESS ON FILE

REDACTED EMPLOYEE 304    ADDRESS ON FILE
REDACTED EMPLOYEE 305    ADDRESS ON FILE
REDACTED EMPLOYEE 306    ADDRESS ON FILE
REDACTED EMPLOYEE 307    ADDRESS ON FILE
REDACTED EMPLOYEE 308    ADDRESS ON FILE

REDACTED EMPLOYEE 309    ADDRESS ON FILE

REDACTED EMPLOYEE 31     ADDRESS ON FILE
REDACTED EMPLOYEE 310    ADDRESS ON FILE

REDACTED EMPLOYEE 311    ADDRESS ON FILE
REDACTED EMPLOYEE 312    ADDRESS ON FILE
REDACTED EMPLOYEE 313    ADDRESS ON FILE
REDACTED EMPLOYEE 314    ADDRESS ON FILE




                                                                             Page 82 of 137
                                           Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                 Page 87 of 141
                                                                       Consolidated Creditor Matrix



                  Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED EMPLOYEE 315    ADDRESS ON FILE

REDACTED EMPLOYEE 316    ADDRESS ON FILE
REDACTED EMPLOYEE 317    ADDRESS ON FILE

REDACTED EMPLOYEE 318    ADDRESS ON FILE
REDACTED EMPLOYEE 319    ADDRESS ON FILE

REDACTED EMPLOYEE 32     ADDRESS ON FILE
REDACTED EMPLOYEE 320    ADDRESS ON FILE
REDACTED EMPLOYEE 321    ADDRESS ON FILE
REDACTED EMPLOYEE 322    ADDRESS ON FILE
REDACTED EMPLOYEE 323    ADDRESS ON FILE
REDACTED EMPLOYEE 324    ADDRESS ON FILE
REDACTED EMPLOYEE 325    ADDRESS ON FILE
REDACTED EMPLOYEE 326    ADDRESS ON FILE
REDACTED EMPLOYEE 327    ADDRESS ON FILE
REDACTED EMPLOYEE 328    ADDRESS ON FILE
REDACTED EMPLOYEE 329    ADDRESS ON FILE
REDACTED EMPLOYEE 33     ADDRESS ON FILE
REDACTED EMPLOYEE 330    ADDRESS ON FILE
REDACTED EMPLOYEE 331    ADDRESS ON FILE
REDACTED EMPLOYEE 332    ADDRESS ON FILE
REDACTED EMPLOYEE 333    ADDRESS ON FILE
REDACTED EMPLOYEE 334    ADDRESS ON FILE
REDACTED EMPLOYEE 335    ADDRESS ON FILE

REDACTED EMPLOYEE 336    ADDRESS ON FILE
REDACTED EMPLOYEE 337    ADDRESS ON FILE
REDACTED EMPLOYEE 338    ADDRESS ON FILE
REDACTED EMPLOYEE 339    ADDRESS ON FILE
REDACTED EMPLOYEE 34     ADDRESS ON FILE
REDACTED EMPLOYEE 340    ADDRESS ON FILE

REDACTED EMPLOYEE 341    ADDRESS ON FILE
REDACTED EMPLOYEE 342    ADDRESS ON FILE
REDACTED EMPLOYEE 343    ADDRESS ON FILE
REDACTED EMPLOYEE 344    ADDRESS ON FILE
REDACTED EMPLOYEE 345    ADDRESS ON FILE
REDACTED EMPLOYEE 346    ADDRESS ON FILE
REDACTED EMPLOYEE 347    ADDRESS ON FILE
REDACTED EMPLOYEE 348    ADDRESS ON FILE
REDACTED EMPLOYEE 349    ADDRESS ON FILE
REDACTED EMPLOYEE 35     ADDRESS ON FILE

REDACTED EMPLOYEE 350    ADDRESS ON FILE
REDACTED EMPLOYEE 351    ADDRESS ON FILE
REDACTED EMPLOYEE 352    ADDRESS ON FILE
REDACTED EMPLOYEE 353    ADDRESS ON FILE
REDACTED EMPLOYEE 354    ADDRESS ON FILE
REDACTED EMPLOYEE 355    ADDRESS ON FILE
REDACTED EMPLOYEE 356    ADDRESS ON FILE
REDACTED EMPLOYEE 357    ADDRESS ON FILE
REDACTED EMPLOYEE 358    ADDRESS ON FILE
REDACTED EMPLOYEE 359    ADDRESS ON FILE
REDACTED EMPLOYEE 36     ADDRESS ON FILE

REDACTED EMPLOYEE 360    ADDRESS ON FILE
REDACTED EMPLOYEE 361    ADDRESS ON FILE
REDACTED EMPLOYEE 362    ADDRESS ON FILE
REDACTED EMPLOYEE 363    ADDRESS ON FILE

REDACTED EMPLOYEE 364    ADDRESS ON FILE
REDACTED EMPLOYEE 365    ADDRESS ON FILE
REDACTED EMPLOYEE 366    ADDRESS ON FILE
REDACTED EMPLOYEE 367    ADDRESS ON FILE
REDACTED EMPLOYEE 368    ADDRESS ON FILE
REDACTED EMPLOYEE 369    ADDRESS ON FILE




                                                                             Page 83 of 137
                                           Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                 Page 88 of 141
                                                                       Consolidated Creditor Matrix



                  Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED EMPLOYEE 37     ADDRESS ON FILE
REDACTED EMPLOYEE 370    ADDRESS ON FILE
REDACTED EMPLOYEE 371    ADDRESS ON FILE
REDACTED EMPLOYEE 372    ADDRESS ON FILE
REDACTED EMPLOYEE 373    ADDRESS ON FILE
REDACTED EMPLOYEE 374    ADDRESS ON FILE
REDACTED EMPLOYEE 375    ADDRESS ON FILE
REDACTED EMPLOYEE 376    ADDRESS ON FILE
REDACTED EMPLOYEE 377    ADDRESS ON FILE
REDACTED EMPLOYEE 378    ADDRESS ON FILE
REDACTED EMPLOYEE 379    ADDRESS ON FILE
REDACTED EMPLOYEE 38     ADDRESS ON FILE
REDACTED EMPLOYEE 380    ADDRESS ON FILE
REDACTED EMPLOYEE 381    ADDRESS ON FILE
REDACTED EMPLOYEE 382    ADDRESS ON FILE
REDACTED EMPLOYEE 383    ADDRESS ON FILE
REDACTED EMPLOYEE 384    ADDRESS ON FILE
REDACTED EMPLOYEE 385    ADDRESS ON FILE
REDACTED EMPLOYEE 386    ADDRESS ON FILE
REDACTED EMPLOYEE 387    ADDRESS ON FILE

REDACTED EMPLOYEE 388    ADDRESS ON FILE
REDACTED EMPLOYEE 389    ADDRESS ON FILE

REDACTED EMPLOYEE 39     ADDRESS ON FILE
REDACTED EMPLOYEE 390    ADDRESS ON FILE
REDACTED EMPLOYEE 391    ADDRESS ON FILE
REDACTED EMPLOYEE 392    ADDRESS ON FILE
REDACTED EMPLOYEE 393    ADDRESS ON FILE
REDACTED EMPLOYEE 394    ADDRESS ON FILE
REDACTED EMPLOYEE 395    ADDRESS ON FILE
REDACTED EMPLOYEE 396    ADDRESS ON FILE

REDACTED EMPLOYEE 397    ADDRESS ON FILE
REDACTED EMPLOYEE 398    ADDRESS ON FILE
REDACTED EMPLOYEE 399    ADDRESS ON FILE
REDACTED EMPLOYEE 4      ADDRESS ON FILE
REDACTED EMPLOYEE 40     ADDRESS ON FILE
REDACTED EMPLOYEE 400    ADDRESS ON FILE
REDACTED EMPLOYEE 401    ADDRESS ON FILE

REDACTED EMPLOYEE 402    ADDRESS ON FILE
REDACTED EMPLOYEE 403    ADDRESS ON FILE
REDACTED EMPLOYEE 404    ADDRESS ON FILE

REDACTED EMPLOYEE 405    ADDRESS ON FILE
REDACTED EMPLOYEE 406    ADDRESS ON FILE
REDACTED EMPLOYEE 407    ADDRESS ON FILE
REDACTED EMPLOYEE 408    ADDRESS ON FILE
REDACTED EMPLOYEE 409    ADDRESS ON FILE
REDACTED EMPLOYEE 41     ADDRESS ON FILE
REDACTED EMPLOYEE 410    ADDRESS ON FILE
REDACTED EMPLOYEE 411    ADDRESS ON FILE

REDACTED EMPLOYEE 412    ADDRESS ON FILE

REDACTED EMPLOYEE 413    ADDRESS ON FILE
REDACTED EMPLOYEE 414    ADDRESS ON FILE
REDACTED EMPLOYEE 415    ADDRESS ON FILE
REDACTED EMPLOYEE 416    ADDRESS ON FILE

REDACTED EMPLOYEE 417    ADDRESS ON FILE

REDACTED EMPLOYEE 418    ADDRESS ON FILE
REDACTED EMPLOYEE 419    ADDRESS ON FILE
REDACTED EMPLOYEE 42     ADDRESS ON FILE

REDACTED EMPLOYEE 420    ADDRESS ON FILE




                                                                             Page 84 of 137
                                           Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                 Page 89 of 141
                                                                       Consolidated Creditor Matrix



                  Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED EMPLOYEE 421    ADDRESS ON FILE
REDACTED EMPLOYEE 422    ADDRESS ON FILE
REDACTED EMPLOYEE 423    ADDRESS ON FILE

REDACTED EMPLOYEE 424    ADDRESS ON FILE
REDACTED EMPLOYEE 425    ADDRESS ON FILE
REDACTED EMPLOYEE 426    ADDRESS ON FILE
REDACTED EMPLOYEE 427    ADDRESS ON FILE
REDACTED EMPLOYEE 428    ADDRESS ON FILE
REDACTED EMPLOYEE 429    ADDRESS ON FILE
REDACTED EMPLOYEE 43     ADDRESS ON FILE

REDACTED EMPLOYEE 430    ADDRESS ON FILE
REDACTED EMPLOYEE 431    ADDRESS ON FILE
REDACTED EMPLOYEE 432    ADDRESS ON FILE
REDACTED EMPLOYEE 433    ADDRESS ON FILE
REDACTED EMPLOYEE 434    ADDRESS ON FILE
REDACTED EMPLOYEE 435    ADDRESS ON FILE
REDACTED EMPLOYEE 436    ADDRESS ON FILE
REDACTED EMPLOYEE 437    ADDRESS ON FILE
REDACTED EMPLOYEE 438    ADDRESS ON FILE
REDACTED EMPLOYEE 439    ADDRESS ON FILE

REDACTED EMPLOYEE 44     ADDRESS ON FILE
REDACTED EMPLOYEE 440    ADDRESS ON FILE
REDACTED EMPLOYEE 441    ADDRESS ON FILE
REDACTED EMPLOYEE 442    ADDRESS ON FILE
REDACTED EMPLOYEE 443    ADDRESS ON FILE

REDACTED EMPLOYEE 444    ADDRESS ON FILE
REDACTED EMPLOYEE 445    ADDRESS ON FILE

REDACTED EMPLOYEE 446    ADDRESS ON FILE
REDACTED EMPLOYEE 447    ADDRESS ON FILE

REDACTED EMPLOYEE 448    ADDRESS ON FILE
REDACTED EMPLOYEE 449    ADDRESS ON FILE
REDACTED EMPLOYEE 45     ADDRESS ON FILE
REDACTED EMPLOYEE 450    ADDRESS ON FILE
REDACTED EMPLOYEE 451    ADDRESS ON FILE
REDACTED EMPLOYEE 452    ADDRESS ON FILE
REDACTED EMPLOYEE 453    ADDRESS ON FILE
REDACTED EMPLOYEE 454    ADDRESS ON FILE
REDACTED EMPLOYEE 455    ADDRESS ON FILE
REDACTED EMPLOYEE 456    ADDRESS ON FILE

REDACTED EMPLOYEE 457    ADDRESS ON FILE
REDACTED EMPLOYEE 46     ADDRESS ON FILE
REDACTED EMPLOYEE 47     ADDRESS ON FILE
REDACTED EMPLOYEE 48     ADDRESS ON FILE
REDACTED EMPLOYEE 49     ADDRESS ON FILE

REDACTED EMPLOYEE 5      ADDRESS ON FILE
REDACTED EMPLOYEE 50     ADDRESS ON FILE
REDACTED EMPLOYEE 51     ADDRESS ON FILE
REDACTED EMPLOYEE 52     ADDRESS ON FILE
REDACTED EMPLOYEE 53     ADDRESS ON FILE
REDACTED EMPLOYEE 54     ADDRESS ON FILE
REDACTED EMPLOYEE 55     ADDRESS ON FILE
REDACTED EMPLOYEE 56     ADDRESS ON FILE
REDACTED EMPLOYEE 57     ADDRESS ON FILE
REDACTED EMPLOYEE 58     ADDRESS ON FILE
REDACTED EMPLOYEE 59     ADDRESS ON FILE
REDACTED EMPLOYEE 6      ADDRESS ON FILE
REDACTED EMPLOYEE 60     ADDRESS ON FILE
REDACTED EMPLOYEE 61     ADDRESS ON FILE
REDACTED EMPLOYEE 62     ADDRESS ON FILE




                                                                             Page 85 of 137
                                           Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                 Page 90 of 141
                                                                       Consolidated Creditor Matrix



                  Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED EMPLOYEE 63     ADDRESS ON FILE
REDACTED EMPLOYEE 64     ADDRESS ON FILE
REDACTED EMPLOYEE 65     ADDRESS ON FILE
REDACTED EMPLOYEE 66     ADDRESS ON FILE
REDACTED EMPLOYEE 67     ADDRESS ON FILE
REDACTED EMPLOYEE 68     ADDRESS ON FILE
REDACTED EMPLOYEE 69     ADDRESS ON FILE
REDACTED EMPLOYEE 7      ADDRESS ON FILE
REDACTED EMPLOYEE 70     ADDRESS ON FILE
REDACTED EMPLOYEE 71     ADDRESS ON FILE
REDACTED EMPLOYEE 72     ADDRESS ON FILE
REDACTED EMPLOYEE 73     ADDRESS ON FILE
REDACTED EMPLOYEE 74     ADDRESS ON FILE
REDACTED EMPLOYEE 75     ADDRESS ON FILE
REDACTED EMPLOYEE 76     ADDRESS ON FILE
REDACTED EMPLOYEE 77     ADDRESS ON FILE
REDACTED EMPLOYEE 78     ADDRESS ON FILE
REDACTED EMPLOYEE 79     ADDRESS ON FILE

REDACTED EMPLOYEE 8      ADDRESS ON FILE
REDACTED EMPLOYEE 80     ADDRESS ON FILE
REDACTED EMPLOYEE 81     ADDRESS ON FILE
REDACTED EMPLOYEE 82     ADDRESS ON FILE
REDACTED EMPLOYEE 83     ADDRESS ON FILE
REDACTED EMPLOYEE 84     ADDRESS ON FILE
REDACTED EMPLOYEE 85     ADDRESS ON FILE
REDACTED EMPLOYEE 86     ADDRESS ON FILE
REDACTED EMPLOYEE 87     ADDRESS ON FILE
REDACTED EMPLOYEE 88     ADDRESS ON FILE
REDACTED EMPLOYEE 89     ADDRESS ON FILE

REDACTED EMPLOYEE 9      ADDRESS ON FILE
REDACTED EMPLOYEE 90     ADDRESS ON FILE
REDACTED EMPLOYEE 91     ADDRESS ON FILE
REDACTED EMPLOYEE 92     ADDRESS ON FILE
REDACTED EMPLOYEE 93     ADDRESS ON FILE
REDACTED EMPLOYEE 94     ADDRESS ON FILE

REDACTED EMPLOYEE 95     ADDRESS ON FILE
REDACTED EMPLOYEE 96     ADDRESS ON FILE
REDACTED EMPLOYEE 97     ADDRESS ON FILE
REDACTED EMPLOYEE 98     ADDRESS ON FILE

REDACTED EMPLOYEE 99     ADDRESS ON FILE
REDACTED PARTY 1         ADDRESS ON FILE

REDACTED PARTY 10        ADDRESS ON FILE
REDACTED PARTY 100       ADDRESS ON FILE
REDACTED PARTY 1000      ADDRESS ON FILE
REDACTED PARTY 1001      ADDRESS ON FILE
REDACTED PARTY 1002      ADDRESS ON FILE

REDACTED PARTY 1003      ADDRESS ON FILE

REDACTED PARTY 1004      ADDRESS ON FILE
REDACTED PARTY 1005      ADDRESS ON FILE
REDACTED PARTY 1006      ADDRESS ON FILE
REDACTED PARTY 1007      ADDRESS ON FILE
REDACTED PARTY 1008      ADDRESS ON FILE
REDACTED PARTY 1009      ADDRESS ON FILE
REDACTED PARTY 101       ADDRESS ON FILE
REDACTED PARTY 1010      ADDRESS ON FILE
REDACTED PARTY 1011      ADDRESS ON FILE
REDACTED PARTY 1012      ADDRESS ON FILE
REDACTED PARTY 1013      ADDRESS ON FILE
REDACTED PARTY 1014      ADDRESS ON FILE
REDACTED PARTY 1015      ADDRESS ON FILE




                                                                             Page 86 of 137
                                               Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                     Page 91 of 141
                                                                           Consolidated Creditor Matrix



                      Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED PARTY 1016          ADDRESS ON FILE
REDACTED PARTY 1017          ADDRESS ON FILE
REDACTED PARTY 1018          ADDRESS ON FILE
REDACTED PARTY 102           ADDRESS ON FILE
REDACTED PARTY 1020          ADDRESS ON FILE
REDACTED PARTY 1021          ADDRESS ON FILE
REDACTED PARTY 1022          ADDRESS ON FILE

REDACTED PARTY 1023          ADDRESS ON FILE

REDACTED PARTY 1024          ADDRESS ON FILE
REDACTED PARTY 1025          ADDRESS ON FILE
REDACTED PARTY 1026          ADDRESS ON FILE
REDACTED PARTY 1027          ADDRESS ON FILE
REDACTED PARTY 1028          ADDRESS ON FILE
REDACTED PARTY 1029          ADDRESS ON FILE

REDACTED PARTY 103           ADDRESS ON FILE
REDACTED PARTY 1030          ADDRESS ON FILE
REDACTED PARTY 1031          ADDRESS ON FILE
REDACTED PARTY 1032          ADDRESS ON FILE
REDACTED PARTY 1033          ADDRESS ON FILE
REDACTED PARTY 1034          ADDRESS ON FILE
REDACTED PARTY 1035          ADDRESS ON FILE
REDACTED PARTY 1036          ADDRESS ON FILE
REDACTED PARTY 1037          ADDRESS ON FILE
REDACTED PARTY 1039          ADDRESS ON FILE

REDACTED PARTY 104           ADDRESS ON FILE
REDACTED PARTY 1040          ADDRESS ON FILE
REDACTED PARTY 1041          ADDRESS ON FILE

REDACTED PARTY 1042          ADDRESS ON FILE
REDACTED PARTY 1043          ADDRESS ON FILE
REDACTED PARTY 1044          ADDRESS ON FILE
REDACTED PARTY 1046          ADDRESS ON FILE
REDACTED PARTY 1047          ADDRESS ON FILE
REDACTED PARTY 1048          ADDRESS ON FILE

REDACTED PARTY 1049          ADDRESS ON FILE

REDACTED PARTY 105           ADDRESS ON FILE
REDACTED PARTY 1050          ADDRESS ON FILE
REDACTED PARTY 1051          ADDRESS ON FILE

REDACTED PARTY 1052          ADDRESS ON FILE
REDACTED PARTY 1053          ADDRESS ON FILE
REDACTED PARTY 1054          ADDRESS ON FILE
REDACTED PARTY 1055          ADDRESS ON FILE
REDACTED PARTY 1056          ADDRESS ON FILE
REDACTED PARTY 1057          ADDRESS ON FILE
REDACTED PARTY 1058          ADDRESS ON FILE
REDACTED PARTY 1059          ADDRESS ON FILE
REDACTED PARTY 106           ADDRESS ON FILE

REDACTED PARTY 1060          ADDRESS ON FILE
REDACTED PARTY 1061          ADDRESS ON FILE
REDACTED PARTY 1062          ADDRESS ON FILE
REDACTED PARTY 1063          ADDRESS ON FILE
REDACTED PARTY 1064          ADDRESS ON FILE
REDACTED PARTY 1065          ADDRESS ON FILE
REDACTED PARTY 1066          ADDRESS ON FILE
REDACTED PARTY 1067          ADDRESS ON FILE
REDACTED PARTY 1068          ADDRESS ON FILE
REDACTED PARTY 1069          ADDRESS ON FILE
REDACTED PARTY 107           ADDRESS ON FILE
REDACTED PARTY 1070          ADDRESS ON FILE




                                                                                 Page 87 of 137
                                               Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                     Page 92 of 141
                                                                           Consolidated Creditor Matrix



                      Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED PARTY 1071          ADDRESS ON FILE
REDACTED PARTY 1072          ADDRESS ON FILE
REDACTED PARTY 1073          ADDRESS ON FILE
REDACTED PARTY 1074          ADDRESS ON FILE
REDACTED PARTY 1075          ADDRESS ON FILE
REDACTED PARTY 1076          ADDRESS ON FILE
REDACTED PARTY 1077          ADDRESS ON FILE
REDACTED PARTY 1078          ADDRESS ON FILE

REDACTED PARTY 1079          ADDRESS ON FILE
REDACTED PARTY 108           ADDRESS ON FILE
REDACTED PARTY 1080          ADDRESS ON FILE
REDACTED PARTY 1081          ADDRESS ON FILE
REDACTED PARTY 1082          ADDRESS ON FILE
REDACTED PARTY 1083          ADDRESS ON FILE

REDACTED PARTY 1084          ADDRESS ON FILE
REDACTED PARTY 1085          ADDRESS ON FILE

REDACTED PARTY 1086          ADDRESS ON FILE
REDACTED PARTY 1087          ADDRESS ON FILE
REDACTED PARTY 1088          ADDRESS ON FILE

REDACTED PARTY 1089          ADDRESS ON FILE

REDACTED PARTY 109           ADDRESS ON FILE
REDACTED PARTY 1090          ADDRESS ON FILE
REDACTED PARTY 1091          ADDRESS ON FILE
REDACTED PARTY 1092          ADDRESS ON FILE
REDACTED PARTY 1093          ADDRESS ON FILE

REDACTED PARTY 1094          ADDRESS ON FILE
REDACTED PARTY 1095          ADDRESS ON FILE
REDACTED PARTY 1096          ADDRESS ON FILE
REDACTED PARTY 1097          ADDRESS ON FILE

REDACTED PARTY 1098          ADDRESS ON FILE
REDACTED PARTY 1099          ADDRESS ON FILE
REDACTED PARTY 11            ADDRESS ON FILE
REDACTED PARTY 110           ADDRESS ON FILE
REDACTED PARTY 1100          ADDRESS ON FILE
REDACTED PARTY 1101          ADDRESS ON FILE
REDACTED PARTY 1102          ADDRESS ON FILE
REDACTED PARTY 1103          ADDRESS ON FILE
REDACTED PARTY 1104          ADDRESS ON FILE

REDACTED PARTY 1105          ADDRESS ON FILE

REDACTED PARTY 1106          ADDRESS ON FILE

REDACTED PARTY 1107          ADDRESS ON FILE
REDACTED PARTY 1108          ADDRESS ON FILE

REDACTED PARTY 1109          ADDRESS ON FILE
REDACTED PARTY 111           ADDRESS ON FILE
REDACTED PARTY 1110          ADDRESS ON FILE
REDACTED PARTY 1111          ADDRESS ON FILE
REDACTED PARTY 1112          ADDRESS ON FILE

REDACTED PARTY 1113          ADDRESS ON FILE

REDACTED PARTY 1114          ADDRESS ON FILE
REDACTED PARTY 1115          ADDRESS ON FILE
REDACTED PARTY 1116          ADDRESS ON FILE
REDACTED PARTY 1117          ADDRESS ON FILE
REDACTED PARTY 1118          ADDRESS ON FILE
REDACTED PARTY 1119          ADDRESS ON FILE
REDACTED PARTY 112           ADDRESS ON FILE




                                                                                 Page 88 of 137
                                               Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                     Page 93 of 141
                                                                           Consolidated Creditor Matrix



                      Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED PARTY 1120          ADDRESS ON FILE
REDACTED PARTY 1121          ADDRESS ON FILE
REDACTED PARTY 1122          ADDRESS ON FILE
REDACTED PARTY 1123          ADDRESS ON FILE
REDACTED PARTY 1124          ADDRESS ON FILE
REDACTED PARTY 1125          ADDRESS ON FILE

REDACTED PARTY 1126          ADDRESS ON FILE
REDACTED PARTY 1127          ADDRESS ON FILE
REDACTED PARTY 1128          ADDRESS ON FILE
REDACTED PARTY 1129          ADDRESS ON FILE
REDACTED PARTY 113           ADDRESS ON FILE
REDACTED PARTY 1130          ADDRESS ON FILE
REDACTED PARTY 1131          ADDRESS ON FILE

REDACTED PARTY 1132          ADDRESS ON FILE

REDACTED PARTY 1133          ADDRESS ON FILE
REDACTED PARTY 1134          ADDRESS ON FILE
REDACTED PARTY 1135          ADDRESS ON FILE
REDACTED PARTY 1136          ADDRESS ON FILE

REDACTED PARTY 1137          ADDRESS ON FILE
REDACTED PARTY 1138          ADDRESS ON FILE

REDACTED PARTY 1139          ADDRESS ON FILE
REDACTED PARTY 114           ADDRESS ON FILE
REDACTED PARTY 1140          ADDRESS ON FILE
REDACTED PARTY 1141          ADDRESS ON FILE
REDACTED PARTY 1142          ADDRESS ON FILE
REDACTED PARTY 1143          ADDRESS ON FILE
REDACTED PARTY 1144          ADDRESS ON FILE

REDACTED PARTY 1145          ADDRESS ON FILE
REDACTED PARTY 1146          ADDRESS ON FILE
REDACTED PARTY 1147          ADDRESS ON FILE
REDACTED PARTY 1148          ADDRESS ON FILE
REDACTED PARTY 1149          ADDRESS ON FILE

REDACTED PARTY 115           ADDRESS ON FILE
REDACTED PARTY 1150          ADDRESS ON FILE
REDACTED PARTY 1151          ADDRESS ON FILE
REDACTED PARTY 1152          ADDRESS ON FILE
REDACTED PARTY 1154          ADDRESS ON FILE

REDACTED PARTY 1155          ADDRESS ON FILE
REDACTED PARTY 1156          ADDRESS ON FILE


REDACTED PARTY 1157          ADDRESS ON FILE

REDACTED PARTY 1158          ADDRESS ON FILE
REDACTED PARTY 1159          ADDRESS ON FILE
REDACTED PARTY 116           ADDRESS ON FILE
REDACTED PARTY 1160          ADDRESS ON FILE
REDACTED PARTY 1161          ADDRESS ON FILE
REDACTED PARTY 1162          ADDRESS ON FILE
REDACTED PARTY 1163          ADDRESS ON FILE
REDACTED PARTY 1164          ADDRESS ON FILE
REDACTED PARTY 1165          ADDRESS ON FILE
REDACTED PARTY 1166          ADDRESS ON FILE

REDACTED PARTY 1167          ADDRESS ON FILE
REDACTED PARTY 1168          ADDRESS ON FILE
REDACTED PARTY 1169          ADDRESS ON FILE

REDACTED PARTY 117           ADDRESS ON FILE
REDACTED PARTY 1170          ADDRESS ON FILE




                                                                                 Page 89 of 137
                                               Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                     Page 94 of 141
                                                                           Consolidated Creditor Matrix



                      Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED PARTY 1171          ADDRESS ON FILE
REDACTED PARTY 1172          ADDRESS ON FILE
REDACTED PARTY 1173          ADDRESS ON FILE
REDACTED PARTY 1174          ADDRESS ON FILE
REDACTED PARTY 1175          ADDRESS ON FILE
REDACTED PARTY 1176          ADDRESS ON FILE
REDACTED PARTY 1177          ADDRESS ON FILE
REDACTED PARTY 1178          ADDRESS ON FILE
REDACTED PARTY 1179          ADDRESS ON FILE
REDACTED PARTY 118           ADDRESS ON FILE

REDACTED PARTY 1180          ADDRESS ON FILE
REDACTED PARTY 1181          ADDRESS ON FILE
REDACTED PARTY 1182          ADDRESS ON FILE
REDACTED PARTY 1183          ADDRESS ON FILE
REDACTED PARTY 1184          ADDRESS ON FILE
REDACTED PARTY 1185          ADDRESS ON FILE
REDACTED PARTY 1186          ADDRESS ON FILE
REDACTED PARTY 1187          ADDRESS ON FILE
REDACTED PARTY 1188          ADDRESS ON FILE
REDACTED PARTY 1189          ADDRESS ON FILE
REDACTED PARTY 119           ADDRESS ON FILE
REDACTED PARTY 1190          ADDRESS ON FILE

REDACTED PARTY 1191          ADDRESS ON FILE
REDACTED PARTY 1192          ADDRESS ON FILE

REDACTED PARTY 1193          ADDRESS ON FILE
REDACTED PARTY 1194          ADDRESS ON FILE
REDACTED PARTY 1195          ADDRESS ON FILE
REDACTED PARTY 1196          ADDRESS ON FILE
REDACTED PARTY 1197          ADDRESS ON FILE
REDACTED PARTY 12            ADDRESS ON FILE
REDACTED PARTY 120           ADDRESS ON FILE

REDACTED PARTY 121           ADDRESS ON FILE
REDACTED PARTY 122           ADDRESS ON FILE
REDACTED PARTY 123           ADDRESS ON FILE
REDACTED PARTY 124           ADDRESS ON FILE
REDACTED PARTY 125           ADDRESS ON FILE
REDACTED PARTY 126           ADDRESS ON FILE
REDACTED PARTY 127           ADDRESS ON FILE

REDACTED PARTY 128           ADDRESS ON FILE

REDACTED PARTY 13            ADDRESS ON FILE
REDACTED PARTY 131           ADDRESS ON FILE
REDACTED PARTY 132           ADDRESS ON FILE
REDACTED PARTY 133           ADDRESS ON FILE
REDACTED PARTY 134           ADDRESS ON FILE
REDACTED PARTY 135           ADDRESS ON FILE
REDACTED PARTY 136           ADDRESS ON FILE
REDACTED PARTY 137           ADDRESS ON FILE
REDACTED PARTY 138           ADDRESS ON FILE
REDACTED PARTY 139           ADDRESS ON FILE

REDACTED PARTY 14            ADDRESS ON FILE
REDACTED PARTY 140           ADDRESS ON FILE
REDACTED PARTY 141           ADDRESS ON FILE
REDACTED PARTY 142           ADDRESS ON FILE
REDACTED PARTY 143           ADDRESS ON FILE
REDACTED PARTY 144           ADDRESS ON FILE
REDACTED PARTY 145           ADDRESS ON FILE
REDACTED PARTY 146           ADDRESS ON FILE
REDACTED PARTY 147           ADDRESS ON FILE
REDACTED PARTY 148           ADDRESS ON FILE
REDACTED PARTY 149           ADDRESS ON FILE
REDACTED PARTY 15            ADDRESS ON FILE




                                                                                 Page 90 of 137
                                              Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                    Page 95 of 141
                                                                          Consolidated Creditor Matrix



                     Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED PARTY 150          ADDRESS ON FILE
REDACTED PARTY 151          ADDRESS ON FILE
REDACTED PARTY 152          ADDRESS ON FILE
REDACTED PARTY 153          ADDRESS ON FILE
REDACTED PARTY 154          ADDRESS ON FILE
REDACTED PARTY 155          ADDRESS ON FILE
REDACTED PARTY 156          ADDRESS ON FILE

REDACTED PARTY 157          ADDRESS ON FILE
REDACTED PARTY 158          ADDRESS ON FILE
REDACTED PARTY 159          ADDRESS ON FILE
REDACTED PARTY 16           ADDRESS ON FILE
REDACTED PARTY 160          ADDRESS ON FILE
REDACTED PARTY 161          ADDRESS ON FILE
REDACTED PARTY 162          ADDRESS ON FILE
REDACTED PARTY 163          ADDRESS ON FILE
REDACTED PARTY 164          ADDRESS ON FILE
REDACTED PARTY 165          ADDRESS ON FILE
REDACTED PARTY 166          ADDRESS ON FILE
REDACTED PARTY 167          ADDRESS ON FILE
REDACTED PARTY 168          ADDRESS ON FILE
REDACTED PARTY 169          ADDRESS ON FILE
REDACTED PARTY 17           ADDRESS ON FILE
REDACTED PARTY 170          ADDRESS ON FILE
REDACTED PARTY 171          ADDRESS ON FILE
REDACTED PARTY 172          ADDRESS ON FILE
REDACTED PARTY 173          ADDRESS ON FILE
REDACTED PARTY 174          ADDRESS ON FILE

REDACTED PARTY 175          ADDRESS ON FILE

REDACTED PARTY 176          ADDRESS ON FILE
REDACTED PARTY 177          ADDRESS ON FILE
REDACTED PARTY 178          ADDRESS ON FILE
REDACTED PARTY 179          ADDRESS ON FILE
REDACTED PARTY 18           ADDRESS ON FILE
REDACTED PARTY 180          ADDRESS ON FILE
REDACTED PARTY 181          ADDRESS ON FILE
REDACTED PARTY 182          ADDRESS ON FILE
REDACTED PARTY 184          ADDRESS ON FILE
REDACTED PARTY 185          ADDRESS ON FILE
REDACTED PARTY 186          ADDRESS ON FILE
REDACTED PARTY 187          ADDRESS ON FILE
REDACTED PARTY 188          ADDRESS ON FILE
REDACTED PARTY 189          ADDRESS ON FILE

REDACTED PARTY 19           ADDRESS ON FILE
REDACTED PARTY 190          ADDRESS ON FILE
REDACTED PARTY 191          ADDRESS ON FILE
REDACTED PARTY 192          ADDRESS ON FILE
REDACTED PARTY 193          ADDRESS ON FILE
REDACTED PARTY 194          ADDRESS ON FILE
REDACTED PARTY 195          ADDRESS ON FILE
REDACTED PARTY 196          ADDRESS ON FILE
REDACTED PARTY 197          ADDRESS ON FILE

REDACTED PARTY 198          ADDRESS ON FILE
REDACTED PARTY 199          ADDRESS ON FILE
REDACTED PARTY 2            ADDRESS ON FILE
REDACTED PARTY 20           ADDRESS ON FILE
REDACTED PARTY 200          ADDRESS ON FILE
REDACTED PARTY 201          ADDRESS ON FILE
REDACTED PARTY 202          ADDRESS ON FILE
REDACTED PARTY 203          ADDRESS ON FILE
REDACTED PARTY 204          ADDRESS ON FILE
REDACTED PARTY 205          ADDRESS ON FILE
REDACTED PARTY 206          ADDRESS ON FILE
REDACTED PARTY 207          ADDRESS ON FILE




                                                                                Page 91 of 137
                                              Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                    Page 96 of 141
                                                                          Consolidated Creditor Matrix



                     Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED PARTY 208          ADDRESS ON FILE
REDACTED PARTY 209          ADDRESS ON FILE
REDACTED PARTY 21           ADDRESS ON FILE
REDACTED PARTY 210          ADDRESS ON FILE
REDACTED PARTY 211          ADDRESS ON FILE
REDACTED PARTY 212          ADDRESS ON FILE
REDACTED PARTY 213          ADDRESS ON FILE
REDACTED PARTY 214          ADDRESS ON FILE
REDACTED PARTY 215          ADDRESS ON FILE
REDACTED PARTY 216          ADDRESS ON FILE
REDACTED PARTY 217          ADDRESS ON FILE
REDACTED PARTY 218          ADDRESS ON FILE
REDACTED PARTY 219          ADDRESS ON FILE
REDACTED PARTY 22           ADDRESS ON FILE
REDACTED PARTY 220          ADDRESS ON FILE
REDACTED PARTY 221          ADDRESS ON FILE
REDACTED PARTY 222          ADDRESS ON FILE
REDACTED PARTY 223          ADDRESS ON FILE
REDACTED PARTY 224          ADDRESS ON FILE
REDACTED PARTY 225          ADDRESS ON FILE
REDACTED PARTY 226          ADDRESS ON FILE
REDACTED PARTY 227          ADDRESS ON FILE
REDACTED PARTY 228          ADDRESS ON FILE

REDACTED PARTY 229          ADDRESS ON FILE
REDACTED PARTY 23           ADDRESS ON FILE
REDACTED PARTY 230          ADDRESS ON FILE
REDACTED PARTY 231          ADDRESS ON FILE

REDACTED PARTY 232          ADDRESS ON FILE
REDACTED PARTY 233          ADDRESS ON FILE
REDACTED PARTY 234          ADDRESS ON FILE
REDACTED PARTY 235          ADDRESS ON FILE
REDACTED PARTY 236          ADDRESS ON FILE
REDACTED PARTY 237          ADDRESS ON FILE
REDACTED PARTY 238          ADDRESS ON FILE
REDACTED PARTY 239          ADDRESS ON FILE
REDACTED PARTY 24           ADDRESS ON FILE
REDACTED PARTY 240          ADDRESS ON FILE
REDACTED PARTY 241          ADDRESS ON FILE
REDACTED PARTY 242          ADDRESS ON FILE

REDACTED PARTY 243          ADDRESS ON FILE
REDACTED PARTY 244          ADDRESS ON FILE
REDACTED PARTY 245          ADDRESS ON FILE
REDACTED PARTY 246          ADDRESS ON FILE

REDACTED PARTY 247          ADDRESS ON FILE
REDACTED PARTY 248          ADDRESS ON FILE
REDACTED PARTY 249          ADDRESS ON FILE
REDACTED PARTY 25           ADDRESS ON FILE
REDACTED PARTY 250          ADDRESS ON FILE
REDACTED PARTY 251          ADDRESS ON FILE
REDACTED PARTY 252          ADDRESS ON FILE
REDACTED PARTY 253          ADDRESS ON FILE
REDACTED PARTY 254          ADDRESS ON FILE
REDACTED PARTY 255          ADDRESS ON FILE
REDACTED PARTY 256          ADDRESS ON FILE
REDACTED PARTY 257          ADDRESS ON FILE

REDACTED PARTY 258          ADDRESS ON FILE
REDACTED PARTY 259          ADDRESS ON FILE

REDACTED PARTY 260          ADDRESS ON FILE

REDACTED PARTY 261          ADDRESS ON FILE
REDACTED PARTY 262          ADDRESS ON FILE




                                                                                Page 92 of 137
                                              Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                    Page 97 of 141
                                                                          Consolidated Creditor Matrix



                     Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED PARTY 263          ADDRESS ON FILE
REDACTED PARTY 264          ADDRESS ON FILE
REDACTED PARTY 265          ADDRESS ON FILE
REDACTED PARTY 266          ADDRESS ON FILE

REDACTED PARTY 267          ADDRESS ON FILE

REDACTED PARTY 268          ADDRESS ON FILE
REDACTED PARTY 269          ADDRESS ON FILE
REDACTED PARTY 27           ADDRESS ON FILE
REDACTED PARTY 270          ADDRESS ON FILE

REDACTED PARTY 271          ADDRESS ON FILE
REDACTED PARTY 272          ADDRESS ON FILE
REDACTED PARTY 273          ADDRESS ON FILE
REDACTED PARTY 274          ADDRESS ON FILE
REDACTED PARTY 275          ADDRESS ON FILE

REDACTED PARTY 276          ADDRESS ON FILE
REDACTED PARTY 277          ADDRESS ON FILE

REDACTED PARTY 278          ADDRESS ON FILE
REDACTED PARTY 279          ADDRESS ON FILE
REDACTED PARTY 28           ADDRESS ON FILE
REDACTED PARTY 280          ADDRESS ON FILE
REDACTED PARTY 281          ADDRESS ON FILE
REDACTED PARTY 283          ADDRESS ON FILE
REDACTED PARTY 284          ADDRESS ON FILE
REDACTED PARTY 285          ADDRESS ON FILE
REDACTED PARTY 286          ADDRESS ON FILE
REDACTED PARTY 287          ADDRESS ON FILE
REDACTED PARTY 288          ADDRESS ON FILE
REDACTED PARTY 289          ADDRESS ON FILE
REDACTED PARTY 29           ADDRESS ON FILE
REDACTED PARTY 290          ADDRESS ON FILE
REDACTED PARTY 291          ADDRESS ON FILE
REDACTED PARTY 292          ADDRESS ON FILE
REDACTED PARTY 293          ADDRESS ON FILE
REDACTED PARTY 294          ADDRESS ON FILE
REDACTED PARTY 295          ADDRESS ON FILE

REDACTED PARTY 296          ADDRESS ON FILE

REDACTED PARTY 297          ADDRESS ON FILE

REDACTED PARTY 298          ADDRESS ON FILE
REDACTED PARTY 299          ADDRESS ON FILE
REDACTED PARTY 3            ADDRESS ON FILE
REDACTED PARTY 30           ADDRESS ON FILE
REDACTED PARTY 300          ADDRESS ON FILE
REDACTED PARTY 301          ADDRESS ON FILE
REDACTED PARTY 302          ADDRESS ON FILE

REDACTED PARTY 303          ADDRESS ON FILE

REDACTED PARTY 304          ADDRESS ON FILE
REDACTED PARTY 306          ADDRESS ON FILE
REDACTED PARTY 307          ADDRESS ON FILE

REDACTED PARTY 308          ADDRESS ON FILE
REDACTED PARTY 309          ADDRESS ON FILE
REDACTED PARTY 31           ADDRESS ON FILE
REDACTED PARTY 310          ADDRESS ON FILE
REDACTED PARTY 311          ADDRESS ON FILE
REDACTED PARTY 312          ADDRESS ON FILE
REDACTED PARTY 313          ADDRESS ON FILE
REDACTED PARTY 314          ADDRESS ON FILE
REDACTED PARTY 316          ADDRESS ON FILE




                                                                                Page 93 of 137
                                              Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                    Page 98 of 141
                                                                          Consolidated Creditor Matrix



                     Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED PARTY 317          ADDRESS ON FILE
REDACTED PARTY 318          ADDRESS ON FILE
REDACTED PARTY 319          ADDRESS ON FILE

REDACTED PARTY 32           ADDRESS ON FILE
REDACTED PARTY 320          ADDRESS ON FILE
REDACTED PARTY 321          ADDRESS ON FILE
REDACTED PARTY 322          ADDRESS ON FILE
REDACTED PARTY 323          ADDRESS ON FILE
REDACTED PARTY 324          ADDRESS ON FILE
REDACTED PARTY 325          ADDRESS ON FILE
REDACTED PARTY 326          ADDRESS ON FILE
REDACTED PARTY 327          ADDRESS ON FILE
REDACTED PARTY 328          ADDRESS ON FILE
REDACTED PARTY 329          ADDRESS ON FILE
REDACTED PARTY 33           ADDRESS ON FILE
REDACTED PARTY 330          ADDRESS ON FILE
REDACTED PARTY 331          ADDRESS ON FILE
REDACTED PARTY 332          ADDRESS ON FILE
REDACTED PARTY 333          ADDRESS ON FILE
REDACTED PARTY 334          ADDRESS ON FILE
REDACTED PARTY 335          ADDRESS ON FILE
REDACTED PARTY 336          ADDRESS ON FILE
REDACTED PARTY 337          ADDRESS ON FILE
REDACTED PARTY 338          ADDRESS ON FILE
REDACTED PARTY 339          ADDRESS ON FILE
REDACTED PARTY 34           ADDRESS ON FILE
REDACTED PARTY 340          ADDRESS ON FILE
REDACTED PARTY 341          ADDRESS ON FILE
REDACTED PARTY 342          ADDRESS ON FILE
REDACTED PARTY 343          ADDRESS ON FILE
REDACTED PARTY 344          ADDRESS ON FILE
REDACTED PARTY 345          ADDRESS ON FILE
REDACTED PARTY 346          ADDRESS ON FILE
REDACTED PARTY 347          ADDRESS ON FILE

REDACTED PARTY 348          ADDRESS ON FILE
REDACTED PARTY 349          ADDRESS ON FILE
REDACTED PARTY 35           ADDRESS ON FILE
REDACTED PARTY 350          ADDRESS ON FILE
REDACTED PARTY 351          ADDRESS ON FILE
REDACTED PARTY 352          ADDRESS ON FILE
REDACTED PARTY 353          ADDRESS ON FILE
REDACTED PARTY 354          ADDRESS ON FILE
REDACTED PARTY 355          ADDRESS ON FILE
REDACTED PARTY 356          ADDRESS ON FILE
REDACTED PARTY 357          ADDRESS ON FILE
REDACTED PARTY 358          ADDRESS ON FILE
REDACTED PARTY 359          ADDRESS ON FILE
REDACTED PARTY 36           ADDRESS ON FILE
REDACTED PARTY 360          ADDRESS ON FILE
REDACTED PARTY 361          ADDRESS ON FILE
REDACTED PARTY 362          ADDRESS ON FILE
REDACTED PARTY 363          ADDRESS ON FILE
REDACTED PARTY 364          ADDRESS ON FILE
REDACTED PARTY 365          ADDRESS ON FILE
REDACTED PARTY 366          ADDRESS ON FILE

REDACTED PARTY 367          ADDRESS ON FILE
REDACTED PARTY 368          ADDRESS ON FILE
REDACTED PARTY 369          ADDRESS ON FILE
REDACTED PARTY 37           ADDRESS ON FILE

REDACTED PARTY 370          ADDRESS ON FILE
REDACTED PARTY 371          ADDRESS ON FILE
REDACTED PARTY 372          ADDRESS ON FILE
REDACTED PARTY 373          ADDRESS ON FILE
REDACTED PARTY 374          ADDRESS ON FILE




                                                                                Page 94 of 137
                                              Case 20-11835-JTD     Doc        44 Filed 07/22/20
                                                                    In re: Global Eagle Entertainment Inc., et al
                                                                                                                    Page 99 of 141
                                                                          Consolidated Creditor Matrix



                     Name               Address1         Address2             Address3                   Address4         City       State   PostalCode   Country
REDACTED PARTY 375          ADDRESS ON FILE

REDACTED PARTY 376          ADDRESS ON FILE
REDACTED PARTY 377          ADDRESS ON FILE

REDACTED PARTY 378          ADDRESS ON FILE
REDACTED PARTY 379          ADDRESS ON FILE
REDACTED PARTY 38           ADDRESS ON FILE
REDACTED PARTY 380          ADDRESS ON FILE
REDACTED PARTY 381          ADDRESS ON FILE
REDACTED PARTY 382          ADDRESS ON FILE
REDACTED PARTY 383          ADDRESS ON FILE
REDACTED PARTY 384          ADDRESS ON FILE
REDACTED PARTY 385          ADDRESS ON FILE

REDACTED PARTY 386          ADDRESS ON FILE
REDACTED PARTY 387          ADDRESS ON FILE
REDACTED PARTY 388          ADDRESS ON FILE
REDACTED PARTY 389          ADDRESS ON FILE
REDACTED PARTY 39           ADDRESS ON FILE
REDACTED PARTY 390          ADDRESS ON FILE
REDACTED PARTY 391          ADDRESS ON FILE

REDACTED PARTY 392          ADDRESS ON FILE
REDACTED PARTY 393          ADDRESS ON FILE
REDACTED PARTY 394          ADDRESS ON FILE

REDACTED PARTY 395          ADDRESS ON FILE
REDACTED PARTY 396          ADDRESS ON FILE
REDACTED PARTY 397          ADDRESS ON FILE

REDACTED PARTY 398          ADDRESS ON FILE
REDACTED PARTY 399          ADDRESS ON FILE
REDACTED PARTY 4            ADDRESS ON FILE
REDACTED PARTY 40           ADDRESS ON FILE
REDACTED PARTY 400          ADDRESS ON FILE
REDACTED PARTY 401          ADDRESS ON FILE
REDACTED PARTY 402          ADDRESS ON FILE
REDACTED PARTY 403          ADDRESS ON FILE
REDACTED PARTY 404          ADDRESS ON FILE
REDACTED PARTY 405          ADDRESS ON FILE
REDACTED PARTY 406          ADDRESS ON FILE
REDACTED PARTY 407          ADDRESS ON FILE
REDACTED PARTY 408          ADDRESS ON FILE
REDACTED PARTY 409          ADDRESS ON FILE
REDACTED PARTY 41           ADDRESS ON FILE
REDACTED PARTY 410          ADDRESS ON FILE
REDACTED PARTY 411          ADDRESS ON FILE

REDACTED PARTY 412          ADDRESS ON FILE
REDACTED PARTY 413          ADDRESS ON FILE
REDACTED PARTY 414          ADDRESS ON FILE

REDACTED PARTY 415          ADDRESS ON FILE
REDACTED PARTY 416          ADDRESS ON FILE

REDACTED PARTY 417          ADDRESS ON FILE
REDACTED PARTY 418          ADDRESS ON FILE
REDACTED PARTY 419          ADDRESS ON FILE
REDACTED PARTY 42           ADDRESS ON FILE
REDACTED PARTY 420          ADDRESS ON FILE
REDACTED PARTY 421          ADDRESS ON FILE
REDACTED PARTY 422          ADDRESS ON FILE

REDACTED PARTY 423          ADDRESS ON FILE
REDACTED PARTY 424          ADDRESS ON FILE
REDACTED PARTY 425          ADDRESS ON FILE
REDACTED PARTY 426          ADDRESS ON FILE




                                                                                Page 95 of 137
                                              Case 20-11835-JTD      Doc       44 Filed 07/22/20
                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                      Page 100 of 141
                                                                            Consolidated Creditor Matrix



                     Name               Address1          Address2              Address3                   Address4          City       State   PostalCode   Country
REDACTED PARTY 427          ADDRESS ON FILE
REDACTED PARTY 428          ADDRESS ON FILE

REDACTED PARTY 429          ADDRESS ON FILE
REDACTED PARTY 43           ADDRESS ON FILE
REDACTED PARTY 430          ADDRESS ON FILE
REDACTED PARTY 431          ADDRESS ON FILE
REDACTED PARTY 432          ADDRESS ON FILE

REDACTED PARTY 433          ADDRESS ON FILE
REDACTED PARTY 435          ADDRESS ON FILE
REDACTED PARTY 436          ADDRESS ON FILE
REDACTED PARTY 437          ADDRESS ON FILE
REDACTED PARTY 438          ADDRESS ON FILE
REDACTED PARTY 439          ADDRESS ON FILE
REDACTED PARTY 44           ADDRESS ON FILE

REDACTED PARTY 440          ADDRESS ON FILE
REDACTED PARTY 441          ADDRESS ON FILE
REDACTED PARTY 442          ADDRESS ON FILE

REDACTED PARTY 443          ADDRESS ON FILE
REDACTED PARTY 444          ADDRESS ON FILE
REDACTED PARTY 445          ADDRESS ON FILE
REDACTED PARTY 446          ADDRESS ON FILE

REDACTED PARTY 447          ADDRESS ON FILE
REDACTED PARTY 448          ADDRESS ON FILE
REDACTED PARTY 449          ADDRESS ON FILE

REDACTED PARTY 45           ADDRESS ON FILE
REDACTED PARTY 450          ADDRESS ON FILE

REDACTED PARTY 451          ADDRESS ON FILE

REDACTED PARTY 452          ADDRESS ON FILE
REDACTED PARTY 453          ADDRESS ON FILE
REDACTED PARTY 454          ADDRESS ON FILE

REDACTED PARTY 455          ADDRESS ON FILE

REDACTED PARTY 457          ADDRESS ON FILE
REDACTED PARTY 458          ADDRESS ON FILE

REDACTED PARTY 459          ADDRESS ON FILE
REDACTED PARTY 460          ADDRESS ON FILE
REDACTED PARTY 461          ADDRESS ON FILE
REDACTED PARTY 462          ADDRESS ON FILE

REDACTED PARTY 463          ADDRESS ON FILE
REDACTED PARTY 464          ADDRESS ON FILE
REDACTED PARTY 465          ADDRESS ON FILE
REDACTED PARTY 466          ADDRESS ON FILE
REDACTED PARTY 467          ADDRESS ON FILE
REDACTED PARTY 468          ADDRESS ON FILE
REDACTED PARTY 469          ADDRESS ON FILE
REDACTED PARTY 47           ADDRESS ON FILE
REDACTED PARTY 470          ADDRESS ON FILE
REDACTED PARTY 471          ADDRESS ON FILE
REDACTED PARTY 472          ADDRESS ON FILE
REDACTED PARTY 473          ADDRESS ON FILE
REDACTED PARTY 475          ADDRESS ON FILE
REDACTED PARTY 476          ADDRESS ON FILE
REDACTED PARTY 477          ADDRESS ON FILE
REDACTED PARTY 478          ADDRESS ON FILE
REDACTED PARTY 479          ADDRESS ON FILE
REDACTED PARTY 48           ADDRESS ON FILE
REDACTED PARTY 480          ADDRESS ON FILE




                                                                                  Page 96 of 137
                                              Case 20-11835-JTD      Doc       44 Filed 07/22/20
                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                      Page 101 of 141
                                                                            Consolidated Creditor Matrix



                     Name               Address1          Address2              Address3                   Address4          City       State   PostalCode   Country
REDACTED PARTY 481          ADDRESS ON FILE
REDACTED PARTY 482          ADDRESS ON FILE
REDACTED PARTY 483          ADDRESS ON FILE

REDACTED PARTY 484          ADDRESS ON FILE
REDACTED PARTY 485          ADDRESS ON FILE
REDACTED PARTY 486          ADDRESS ON FILE
REDACTED PARTY 487          ADDRESS ON FILE
REDACTED PARTY 488          ADDRESS ON FILE
REDACTED PARTY 489          ADDRESS ON FILE
REDACTED PARTY 49           ADDRESS ON FILE
REDACTED PARTY 490          ADDRESS ON FILE
REDACTED PARTY 491          ADDRESS ON FILE
REDACTED PARTY 492          ADDRESS ON FILE
REDACTED PARTY 493          ADDRESS ON FILE
REDACTED PARTY 494          ADDRESS ON FILE
REDACTED PARTY 495          ADDRESS ON FILE
REDACTED PARTY 496          ADDRESS ON FILE
REDACTED PARTY 497          ADDRESS ON FILE

REDACTED PARTY 498          ADDRESS ON FILE

REDACTED PARTY 499          ADDRESS ON FILE
REDACTED PARTY 5            ADDRESS ON FILE
REDACTED PARTY 50           ADDRESS ON FILE
REDACTED PARTY 500          ADDRESS ON FILE
REDACTED PARTY 502          ADDRESS ON FILE
REDACTED PARTY 503          ADDRESS ON FILE
REDACTED PARTY 504          ADDRESS ON FILE
REDACTED PARTY 505          ADDRESS ON FILE
REDACTED PARTY 506          ADDRESS ON FILE
REDACTED PARTY 507          ADDRESS ON FILE
REDACTED PARTY 508          ADDRESS ON FILE
REDACTED PARTY 509          ADDRESS ON FILE
REDACTED PARTY 51           ADDRESS ON FILE
REDACTED PARTY 510          ADDRESS ON FILE
REDACTED PARTY 511          ADDRESS ON FILE
REDACTED PARTY 512          ADDRESS ON FILE
REDACTED PARTY 513          ADDRESS ON FILE
REDACTED PARTY 514          ADDRESS ON FILE
REDACTED PARTY 515          ADDRESS ON FILE
REDACTED PARTY 516          ADDRESS ON FILE
REDACTED PARTY 517          ADDRESS ON FILE
REDACTED PARTY 518          ADDRESS ON FILE
REDACTED PARTY 519          ADDRESS ON FILE
REDACTED PARTY 52           ADDRESS ON FILE
REDACTED PARTY 520          ADDRESS ON FILE
REDACTED PARTY 521          ADDRESS ON FILE
REDACTED PARTY 522          ADDRESS ON FILE
REDACTED PARTY 523          ADDRESS ON FILE
REDACTED PARTY 524          ADDRESS ON FILE
REDACTED PARTY 525          ADDRESS ON FILE
REDACTED PARTY 526          ADDRESS ON FILE
REDACTED PARTY 527          ADDRESS ON FILE
REDACTED PARTY 528          ADDRESS ON FILE

REDACTED PARTY 529          ADDRESS ON FILE


REDACTED PARTY 53           ADDRESS ON FILE
REDACTED PARTY 530          ADDRESS ON FILE

REDACTED PARTY 531          ADDRESS ON FILE
REDACTED PARTY 532          ADDRESS ON FILE
REDACTED PARTY 533          ADDRESS ON FILE
REDACTED PARTY 534          ADDRESS ON FILE
REDACTED PARTY 535          ADDRESS ON FILE
REDACTED PARTY 536          ADDRESS ON FILE




                                                                                  Page 97 of 137
                                              Case 20-11835-JTD      Doc       44 Filed 07/22/20
                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                      Page 102 of 141
                                                                            Consolidated Creditor Matrix



                     Name               Address1          Address2              Address3                   Address4          City       State   PostalCode   Country
REDACTED PARTY 537          ADDRESS ON FILE
REDACTED PARTY 539          ADDRESS ON FILE
REDACTED PARTY 54           ADDRESS ON FILE
REDACTED PARTY 540          ADDRESS ON FILE
REDACTED PARTY 541          ADDRESS ON FILE
REDACTED PARTY 542          ADDRESS ON FILE
REDACTED PARTY 543          ADDRESS ON FILE
REDACTED PARTY 544          ADDRESS ON FILE
REDACTED PARTY 545          ADDRESS ON FILE
REDACTED PARTY 546          ADDRESS ON FILE
REDACTED PARTY 547          ADDRESS ON FILE
REDACTED PARTY 548          ADDRESS ON FILE
REDACTED PARTY 549          ADDRESS ON FILE
REDACTED PARTY 55           ADDRESS ON FILE
REDACTED PARTY 550          ADDRESS ON FILE
REDACTED PARTY 551          ADDRESS ON FILE
REDACTED PARTY 552          ADDRESS ON FILE
REDACTED PARTY 553          ADDRESS ON FILE
REDACTED PARTY 554          ADDRESS ON FILE

REDACTED PARTY 555          ADDRESS ON FILE
REDACTED PARTY 556          ADDRESS ON FILE
REDACTED PARTY 557          ADDRESS ON FILE
REDACTED PARTY 558          ADDRESS ON FILE
REDACTED PARTY 559          ADDRESS ON FILE

REDACTED PARTY 56           ADDRESS ON FILE
REDACTED PARTY 560          ADDRESS ON FILE
REDACTED PARTY 561          ADDRESS ON FILE
REDACTED PARTY 562          ADDRESS ON FILE
REDACTED PARTY 563          ADDRESS ON FILE
REDACTED PARTY 564          ADDRESS ON FILE
REDACTED PARTY 565          ADDRESS ON FILE
REDACTED PARTY 566          ADDRESS ON FILE
REDACTED PARTY 567          ADDRESS ON FILE
REDACTED PARTY 568          ADDRESS ON FILE
REDACTED PARTY 569          ADDRESS ON FILE
REDACTED PARTY 57           ADDRESS ON FILE
REDACTED PARTY 570          ADDRESS ON FILE
REDACTED PARTY 571          ADDRESS ON FILE
REDACTED PARTY 572          ADDRESS ON FILE
REDACTED PARTY 573          ADDRESS ON FILE
REDACTED PARTY 574          ADDRESS ON FILE

REDACTED PARTY 575          ADDRESS ON FILE
REDACTED PARTY 576          ADDRESS ON FILE
REDACTED PARTY 577          ADDRESS ON FILE
REDACTED PARTY 578          ADDRESS ON FILE
REDACTED PARTY 579          ADDRESS ON FILE
REDACTED PARTY 58           ADDRESS ON FILE
REDACTED PARTY 580          ADDRESS ON FILE
REDACTED PARTY 581          ADDRESS ON FILE
REDACTED PARTY 582          ADDRESS ON FILE
REDACTED PARTY 583          ADDRESS ON FILE
REDACTED PARTY 584          ADDRESS ON FILE
REDACTED PARTY 585          ADDRESS ON FILE
REDACTED PARTY 586          ADDRESS ON FILE
REDACTED PARTY 587          ADDRESS ON FILE
REDACTED PARTY 588          ADDRESS ON FILE
REDACTED PARTY 589          ADDRESS ON FILE
REDACTED PARTY 59           ADDRESS ON FILE
REDACTED PARTY 590          ADDRESS ON FILE
REDACTED PARTY 591          ADDRESS ON FILE
REDACTED PARTY 592          ADDRESS ON FILE
REDACTED PARTY 593          ADDRESS ON FILE
REDACTED PARTY 594          ADDRESS ON FILE
REDACTED PARTY 595          ADDRESS ON FILE
REDACTED PARTY 596          ADDRESS ON FILE




                                                                                  Page 98 of 137
                                              Case 20-11835-JTD      Doc       44 Filed 07/22/20
                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                      Page 103 of 141
                                                                            Consolidated Creditor Matrix



                     Name               Address1          Address2              Address3                   Address4          City       State   PostalCode   Country
REDACTED PARTY 597          ADDRESS ON FILE
REDACTED PARTY 598          ADDRESS ON FILE
REDACTED PARTY 599          ADDRESS ON FILE
REDACTED PARTY 6            ADDRESS ON FILE

REDACTED PARTY 60           ADDRESS ON FILE
REDACTED PARTY 600          ADDRESS ON FILE
REDACTED PARTY 601          ADDRESS ON FILE
REDACTED PARTY 602          ADDRESS ON FILE
REDACTED PARTY 603          ADDRESS ON FILE
REDACTED PARTY 604          ADDRESS ON FILE
REDACTED PARTY 605          ADDRESS ON FILE
REDACTED PARTY 606          ADDRESS ON FILE
REDACTED PARTY 607          ADDRESS ON FILE
REDACTED PARTY 608          ADDRESS ON FILE
REDACTED PARTY 609          ADDRESS ON FILE
REDACTED PARTY 61           ADDRESS ON FILE
REDACTED PARTY 610          ADDRESS ON FILE
REDACTED PARTY 611          ADDRESS ON FILE

REDACTED PARTY 612          ADDRESS ON FILE
REDACTED PARTY 613          ADDRESS ON FILE
REDACTED PARTY 614          ADDRESS ON FILE
REDACTED PARTY 615          ADDRESS ON FILE
REDACTED PARTY 616          ADDRESS ON FILE
REDACTED PARTY 617          ADDRESS ON FILE
REDACTED PARTY 618          ADDRESS ON FILE

REDACTED PARTY 619          ADDRESS ON FILE
REDACTED PARTY 62           ADDRESS ON FILE
REDACTED PARTY 620          ADDRESS ON FILE
REDACTED PARTY 621          ADDRESS ON FILE
REDACTED PARTY 622          ADDRESS ON FILE
REDACTED PARTY 623          ADDRESS ON FILE
REDACTED PARTY 624          ADDRESS ON FILE
REDACTED PARTY 625          ADDRESS ON FILE
REDACTED PARTY 626          ADDRESS ON FILE
REDACTED PARTY 627          ADDRESS ON FILE
REDACTED PARTY 628          ADDRESS ON FILE
REDACTED PARTY 629          ADDRESS ON FILE
REDACTED PARTY 630          ADDRESS ON FILE
REDACTED PARTY 631          ADDRESS ON FILE
REDACTED PARTY 632          ADDRESS ON FILE
REDACTED PARTY 633          ADDRESS ON FILE
REDACTED PARTY 634          ADDRESS ON FILE
REDACTED PARTY 635          ADDRESS ON FILE
REDACTED PARTY 636          ADDRESS ON FILE
REDACTED PARTY 637          ADDRESS ON FILE
REDACTED PARTY 638          ADDRESS ON FILE
REDACTED PARTY 639          ADDRESS ON FILE
REDACTED PARTY 64           ADDRESS ON FILE
REDACTED PARTY 640          ADDRESS ON FILE

REDACTED PARTY 641          ADDRESS ON FILE
REDACTED PARTY 642          ADDRESS ON FILE
REDACTED PARTY 643          ADDRESS ON FILE
REDACTED PARTY 644          ADDRESS ON FILE
REDACTED PARTY 645          ADDRESS ON FILE
REDACTED PARTY 646          ADDRESS ON FILE
REDACTED PARTY 647          ADDRESS ON FILE
REDACTED PARTY 648          ADDRESS ON FILE
REDACTED PARTY 649          ADDRESS ON FILE
REDACTED PARTY 65           ADDRESS ON FILE
REDACTED PARTY 650          ADDRESS ON FILE
REDACTED PARTY 651          ADDRESS ON FILE
REDACTED PARTY 652          ADDRESS ON FILE
REDACTED PARTY 653          ADDRESS ON FILE
REDACTED PARTY 654          ADDRESS ON FILE




                                                                                  Page 99 of 137
                                              Case 20-11835-JTD      Doc       44 Filed 07/22/20
                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                      Page 104 of 141
                                                                            Consolidated Creditor Matrix



                     Name               Address1          Address2              Address3                   Address4          City       State   PostalCode   Country
REDACTED PARTY 655          ADDRESS ON FILE
REDACTED PARTY 656          ADDRESS ON FILE
REDACTED PARTY 657          ADDRESS ON FILE
REDACTED PARTY 658          ADDRESS ON FILE
REDACTED PARTY 659          ADDRESS ON FILE
REDACTED PARTY 660          ADDRESS ON FILE
REDACTED PARTY 661          ADDRESS ON FILE
REDACTED PARTY 662          ADDRESS ON FILE
REDACTED PARTY 663          ADDRESS ON FILE
REDACTED PARTY 664          ADDRESS ON FILE
REDACTED PARTY 665          ADDRESS ON FILE
REDACTED PARTY 666          ADDRESS ON FILE
REDACTED PARTY 667          ADDRESS ON FILE
REDACTED PARTY 668          ADDRESS ON FILE
REDACTED PARTY 669          ADDRESS ON FILE
REDACTED PARTY 67           ADDRESS ON FILE
REDACTED PARTY 670          ADDRESS ON FILE
REDACTED PARTY 671          ADDRESS ON FILE
REDACTED PARTY 672          ADDRESS ON FILE

REDACTED PARTY 673          ADDRESS ON FILE

REDACTED PARTY 674          ADDRESS ON FILE
REDACTED PARTY 675          ADDRESS ON FILE
REDACTED PARTY 676          ADDRESS ON FILE
REDACTED PARTY 677          ADDRESS ON FILE

REDACTED PARTY 678          ADDRESS ON FILE
REDACTED PARTY 679          ADDRESS ON FILE
REDACTED PARTY 68           ADDRESS ON FILE
REDACTED PARTY 680          ADDRESS ON FILE
REDACTED PARTY 681          ADDRESS ON FILE
REDACTED PARTY 682          ADDRESS ON FILE
REDACTED PARTY 683          ADDRESS ON FILE
REDACTED PARTY 684          ADDRESS ON FILE
REDACTED PARTY 685          ADDRESS ON FILE
REDACTED PARTY 686          ADDRESS ON FILE
REDACTED PARTY 687          ADDRESS ON FILE

REDACTED PARTY 688          ADDRESS ON FILE
REDACTED PARTY 689          ADDRESS ON FILE
REDACTED PARTY 69           ADDRESS ON FILE
REDACTED PARTY 691          ADDRESS ON FILE
REDACTED PARTY 692          ADDRESS ON FILE

REDACTED PARTY 693          ADDRESS ON FILE
REDACTED PARTY 694          ADDRESS ON FILE
REDACTED PARTY 695          ADDRESS ON FILE
REDACTED PARTY 696          ADDRESS ON FILE
REDACTED PARTY 697          ADDRESS ON FILE
REDACTED PARTY 698          ADDRESS ON FILE

REDACTED PARTY 699          ADDRESS ON FILE
REDACTED PARTY 7            ADDRESS ON FILE
REDACTED PARTY 70           ADDRESS ON FILE

REDACTED PARTY 700          ADDRESS ON FILE
REDACTED PARTY 701          ADDRESS ON FILE
REDACTED PARTY 702          ADDRESS ON FILE
REDACTED PARTY 703          ADDRESS ON FILE
REDACTED PARTY 704          ADDRESS ON FILE
REDACTED PARTY 705          ADDRESS ON FILE
REDACTED PARTY 706          ADDRESS ON FILE
REDACTED PARTY 707          ADDRESS ON FILE
REDACTED PARTY 708          ADDRESS ON FILE
REDACTED PARTY 709          ADDRESS ON FILE
REDACTED PARTY 71           ADDRESS ON FILE




                                                                                  Page 100 of 137
                                              Case 20-11835-JTD      Doc       44 Filed 07/22/20
                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                      Page 105 of 141
                                                                            Consolidated Creditor Matrix



                     Name               Address1          Address2              Address3                   Address4          City       State   PostalCode   Country
REDACTED PARTY 710          ADDRESS ON FILE

REDACTED PARTY 711          ADDRESS ON FILE
REDACTED PARTY 712          ADDRESS ON FILE

REDACTED PARTY 713          ADDRESS ON FILE
REDACTED PARTY 714          ADDRESS ON FILE
REDACTED PARTY 715          ADDRESS ON FILE
REDACTED PARTY 716          ADDRESS ON FILE
REDACTED PARTY 717          ADDRESS ON FILE

REDACTED PARTY 718          ADDRESS ON FILE
REDACTED PARTY 719          ADDRESS ON FILE
REDACTED PARTY 72           ADDRESS ON FILE
REDACTED PARTY 720          ADDRESS ON FILE
REDACTED PARTY 721          ADDRESS ON FILE
REDACTED PARTY 722          ADDRESS ON FILE

REDACTED PARTY 723          ADDRESS ON FILE
REDACTED PARTY 724          ADDRESS ON FILE
REDACTED PARTY 725          ADDRESS ON FILE
REDACTED PARTY 726          ADDRESS ON FILE
REDACTED PARTY 727          ADDRESS ON FILE
REDACTED PARTY 728          ADDRESS ON FILE
REDACTED PARTY 729          ADDRESS ON FILE

REDACTED PARTY 73           ADDRESS ON FILE
REDACTED PARTY 730          ADDRESS ON FILE
REDACTED PARTY 731          ADDRESS ON FILE
REDACTED PARTY 732          ADDRESS ON FILE
REDACTED PARTY 733          ADDRESS ON FILE
REDACTED PARTY 734          ADDRESS ON FILE
REDACTED PARTY 735          ADDRESS ON FILE
REDACTED PARTY 736          ADDRESS ON FILE
REDACTED PARTY 737          ADDRESS ON FILE
REDACTED PARTY 738          ADDRESS ON FILE
REDACTED PARTY 739          ADDRESS ON FILE
REDACTED PARTY 740          ADDRESS ON FILE
REDACTED PARTY 741          ADDRESS ON FILE
REDACTED PARTY 742          ADDRESS ON FILE
REDACTED PARTY 743          ADDRESS ON FILE
REDACTED PARTY 744          ADDRESS ON FILE
REDACTED PARTY 745          ADDRESS ON FILE
REDACTED PARTY 746          ADDRESS ON FILE
REDACTED PARTY 748          ADDRESS ON FILE

REDACTED PARTY 749          ADDRESS ON FILE
REDACTED PARTY 75           ADDRESS ON FILE
REDACTED PARTY 750          ADDRESS ON FILE
REDACTED PARTY 751          ADDRESS ON FILE

REDACTED PARTY 752          ADDRESS ON FILE
REDACTED PARTY 753          ADDRESS ON FILE
REDACTED PARTY 754          ADDRESS ON FILE
REDACTED PARTY 755          ADDRESS ON FILE

REDACTED PARTY 756          ADDRESS ON FILE
REDACTED PARTY 757          ADDRESS ON FILE
REDACTED PARTY 758          ADDRESS ON FILE
REDACTED PARTY 759          ADDRESS ON FILE

REDACTED PARTY 76           ADDRESS ON FILE
REDACTED PARTY 760          ADDRESS ON FILE
REDACTED PARTY 761          ADDRESS ON FILE
REDACTED PARTY 762          ADDRESS ON FILE

REDACTED PARTY 763          ADDRESS ON FILE




                                                                                  Page 101 of 137
                                              Case 20-11835-JTD      Doc       44 Filed 07/22/20
                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                      Page 106 of 141
                                                                            Consolidated Creditor Matrix



                     Name               Address1          Address2              Address3                   Address4          City       State   PostalCode   Country
REDACTED PARTY 764          ADDRESS ON FILE

REDACTED PARTY 765          ADDRESS ON FILE
REDACTED PARTY 766          ADDRESS ON FILE
REDACTED PARTY 767          ADDRESS ON FILE
REDACTED PARTY 768          ADDRESS ON FILE
REDACTED PARTY 769          ADDRESS ON FILE

REDACTED PARTY 77           ADDRESS ON FILE
REDACTED PARTY 770          ADDRESS ON FILE

REDACTED PARTY 771          ADDRESS ON FILE
REDACTED PARTY 772          ADDRESS ON FILE
REDACTED PARTY 773          ADDRESS ON FILE
REDACTED PARTY 774          ADDRESS ON FILE
REDACTED PARTY 775          ADDRESS ON FILE
REDACTED PARTY 776          ADDRESS ON FILE
REDACTED PARTY 777          ADDRESS ON FILE
REDACTED PARTY 778          ADDRESS ON FILE
REDACTED PARTY 779          ADDRESS ON FILE
REDACTED PARTY 78           ADDRESS ON FILE
REDACTED PARTY 780          ADDRESS ON FILE

REDACTED PARTY 781          ADDRESS ON FILE

REDACTED PARTY 782          ADDRESS ON FILE
REDACTED PARTY 783          ADDRESS ON FILE
REDACTED PARTY 784          ADDRESS ON FILE
REDACTED PARTY 785          ADDRESS ON FILE
REDACTED PARTY 786          ADDRESS ON FILE
REDACTED PARTY 787          ADDRESS ON FILE
REDACTED PARTY 788          ADDRESS ON FILE

REDACTED PARTY 789          ADDRESS ON FILE
REDACTED PARTY 79           ADDRESS ON FILE
REDACTED PARTY 790          ADDRESS ON FILE
REDACTED PARTY 791          ADDRESS ON FILE

REDACTED PARTY 792          ADDRESS ON FILE
REDACTED PARTY 793          ADDRESS ON FILE
REDACTED PARTY 794          ADDRESS ON FILE

REDACTED PARTY 795          ADDRESS ON FILE
REDACTED PARTY 796          ADDRESS ON FILE

REDACTED PARTY 797          ADDRESS ON FILE
REDACTED PARTY 798          ADDRESS ON FILE
REDACTED PARTY 799          ADDRESS ON FILE
REDACTED PARTY 8            ADDRESS ON FILE
REDACTED PARTY 80           ADDRESS ON FILE
REDACTED PARTY 800          ADDRESS ON FILE
REDACTED PARTY 801          ADDRESS ON FILE
REDACTED PARTY 802          ADDRESS ON FILE
REDACTED PARTY 803          ADDRESS ON FILE
REDACTED PARTY 804          ADDRESS ON FILE
REDACTED PARTY 805          ADDRESS ON FILE
REDACTED PARTY 806          ADDRESS ON FILE
REDACTED PARTY 807          ADDRESS ON FILE
REDACTED PARTY 808          ADDRESS ON FILE

REDACTED PARTY 809          ADDRESS ON FILE
REDACTED PARTY 810          ADDRESS ON FILE
REDACTED PARTY 811          ADDRESS ON FILE
REDACTED PARTY 812          ADDRESS ON FILE

REDACTED PARTY 813          ADDRESS ON FILE

REDACTED PARTY 814          ADDRESS ON FILE




                                                                                  Page 102 of 137
                                              Case 20-11835-JTD      Doc       44 Filed 07/22/20
                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                      Page 107 of 141
                                                                            Consolidated Creditor Matrix



                     Name               Address1          Address2              Address3                   Address4          City       State   PostalCode   Country
REDACTED PARTY 815          ADDRESS ON FILE

REDACTED PARTY 816          ADDRESS ON FILE
REDACTED PARTY 817          ADDRESS ON FILE
REDACTED PARTY 818          ADDRESS ON FILE
REDACTED PARTY 819          ADDRESS ON FILE
REDACTED PARTY 82           ADDRESS ON FILE
REDACTED PARTY 820          ADDRESS ON FILE
REDACTED PARTY 821          ADDRESS ON FILE
REDACTED PARTY 822          ADDRESS ON FILE
REDACTED PARTY 823          ADDRESS ON FILE
REDACTED PARTY 824          ADDRESS ON FILE
REDACTED PARTY 825          ADDRESS ON FILE
REDACTED PARTY 826          ADDRESS ON FILE
REDACTED PARTY 827          ADDRESS ON FILE

REDACTED PARTY 828          ADDRESS ON FILE
REDACTED PARTY 829          ADDRESS ON FILE
REDACTED PARTY 83           ADDRESS ON FILE
REDACTED PARTY 830          ADDRESS ON FILE
REDACTED PARTY 831          ADDRESS ON FILE

REDACTED PARTY 832          ADDRESS ON FILE
REDACTED PARTY 833          ADDRESS ON FILE
REDACTED PARTY 834          ADDRESS ON FILE
REDACTED PARTY 835          ADDRESS ON FILE
REDACTED PARTY 836          ADDRESS ON FILE
REDACTED PARTY 837          ADDRESS ON FILE

REDACTED PARTY 838          ADDRESS ON FILE

REDACTED PARTY 839          ADDRESS ON FILE
REDACTED PARTY 84           ADDRESS ON FILE
REDACTED PARTY 840          ADDRESS ON FILE
REDACTED PARTY 841          ADDRESS ON FILE
REDACTED PARTY 842          ADDRESS ON FILE

REDACTED PARTY 843          ADDRESS ON FILE
REDACTED PARTY 844          ADDRESS ON FILE
REDACTED PARTY 845          ADDRESS ON FILE
REDACTED PARTY 846          ADDRESS ON FILE

REDACTED PARTY 847          ADDRESS ON FILE
REDACTED PARTY 848          ADDRESS ON FILE

REDACTED PARTY 849          ADDRESS ON FILE
REDACTED PARTY 85           ADDRESS ON FILE
REDACTED PARTY 850          ADDRESS ON FILE
REDACTED PARTY 851          ADDRESS ON FILE
REDACTED PARTY 852          ADDRESS ON FILE
REDACTED PARTY 853          ADDRESS ON FILE
REDACTED PARTY 854          ADDRESS ON FILE
REDACTED PARTY 855          ADDRESS ON FILE
REDACTED PARTY 856          ADDRESS ON FILE
REDACTED PARTY 857          ADDRESS ON FILE
REDACTED PARTY 858          ADDRESS ON FILE
REDACTED PARTY 859          ADDRESS ON FILE
REDACTED PARTY 86           ADDRESS ON FILE
REDACTED PARTY 860          ADDRESS ON FILE
REDACTED PARTY 861          ADDRESS ON FILE
REDACTED PARTY 862          ADDRESS ON FILE
REDACTED PARTY 863          ADDRESS ON FILE
REDACTED PARTY 864          ADDRESS ON FILE
REDACTED PARTY 865          ADDRESS ON FILE
REDACTED PARTY 866          ADDRESS ON FILE

REDACTED PARTY 867          ADDRESS ON FILE
REDACTED PARTY 868          ADDRESS ON FILE




                                                                                  Page 103 of 137
                                              Case 20-11835-JTD      Doc       44 Filed 07/22/20
                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                      Page 108 of 141
                                                                            Consolidated Creditor Matrix



                     Name               Address1          Address2              Address3                   Address4          City       State   PostalCode   Country
REDACTED PARTY 869          ADDRESS ON FILE
REDACTED PARTY 87           ADDRESS ON FILE
REDACTED PARTY 870          ADDRESS ON FILE
REDACTED PARTY 871          ADDRESS ON FILE
REDACTED PARTY 872          ADDRESS ON FILE
REDACTED PARTY 873          ADDRESS ON FILE
REDACTED PARTY 874          ADDRESS ON FILE
REDACTED PARTY 875          ADDRESS ON FILE
REDACTED PARTY 876          ADDRESS ON FILE
REDACTED PARTY 877          ADDRESS ON FILE

REDACTED PARTY 878          ADDRESS ON FILE
REDACTED PARTY 879          ADDRESS ON FILE
REDACTED PARTY 88           ADDRESS ON FILE

REDACTED PARTY 880          ADDRESS ON FILE
REDACTED PARTY 881          ADDRESS ON FILE
REDACTED PARTY 882          ADDRESS ON FILE
REDACTED PARTY 883          ADDRESS ON FILE
REDACTED PARTY 884          ADDRESS ON FILE
REDACTED PARTY 885          ADDRESS ON FILE
REDACTED PARTY 886          ADDRESS ON FILE
REDACTED PARTY 887          ADDRESS ON FILE

REDACTED PARTY 888          ADDRESS ON FILE
REDACTED PARTY 889          ADDRESS ON FILE
REDACTED PARTY 89           ADDRESS ON FILE
REDACTED PARTY 890          ADDRESS ON FILE
REDACTED PARTY 891          ADDRESS ON FILE
REDACTED PARTY 892          ADDRESS ON FILE
REDACTED PARTY 893          ADDRESS ON FILE
REDACTED PARTY 894          ADDRESS ON FILE

REDACTED PARTY 895          ADDRESS ON FILE
REDACTED PARTY 896          ADDRESS ON FILE
REDACTED PARTY 897          ADDRESS ON FILE

REDACTED PARTY 898          ADDRESS ON FILE
REDACTED PARTY 899          ADDRESS ON FILE
REDACTED PARTY 9            ADDRESS ON FILE
REDACTED PARTY 90           ADDRESS ON FILE
REDACTED PARTY 900          ADDRESS ON FILE
REDACTED PARTY 901          ADDRESS ON FILE

REDACTED PARTY 902          ADDRESS ON FILE
REDACTED PARTY 903          ADDRESS ON FILE
REDACTED PARTY 904          ADDRESS ON FILE
REDACTED PARTY 905          ADDRESS ON FILE
REDACTED PARTY 906          ADDRESS ON FILE
REDACTED PARTY 907          ADDRESS ON FILE
REDACTED PARTY 908          ADDRESS ON FILE
REDACTED PARTY 909          ADDRESS ON FILE
REDACTED PARTY 91           ADDRESS ON FILE

REDACTED PARTY 910          ADDRESS ON FILE

REDACTED PARTY 911          ADDRESS ON FILE
REDACTED PARTY 912          ADDRESS ON FILE
REDACTED PARTY 913          ADDRESS ON FILE
REDACTED PARTY 914          ADDRESS ON FILE
REDACTED PARTY 915          ADDRESS ON FILE
REDACTED PARTY 916          ADDRESS ON FILE
REDACTED PARTY 917          ADDRESS ON FILE
REDACTED PARTY 918          ADDRESS ON FILE


REDACTED PARTY 919          ADDRESS ON FILE
REDACTED PARTY 920          ADDRESS ON FILE




                                                                                  Page 104 of 137
                                              Case 20-11835-JTD      Doc       44 Filed 07/22/20
                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                      Page 109 of 141
                                                                            Consolidated Creditor Matrix



                     Name               Address1          Address2              Address3                   Address4          City       State   PostalCode   Country
REDACTED PARTY 921          ADDRESS ON FILE
REDACTED PARTY 922          ADDRESS ON FILE
REDACTED PARTY 923          ADDRESS ON FILE
REDACTED PARTY 924          ADDRESS ON FILE
REDACTED PARTY 925          ADDRESS ON FILE
REDACTED PARTY 926          ADDRESS ON FILE
REDACTED PARTY 927          ADDRESS ON FILE

REDACTED PARTY 928          ADDRESS ON FILE
REDACTED PARTY 929          ADDRESS ON FILE
REDACTED PARTY 93           ADDRESS ON FILE
REDACTED PARTY 930          ADDRESS ON FILE
REDACTED PARTY 931          ADDRESS ON FILE
REDACTED PARTY 932          ADDRESS ON FILE
REDACTED PARTY 933          ADDRESS ON FILE
REDACTED PARTY 934          ADDRESS ON FILE

REDACTED PARTY 935          ADDRESS ON FILE
REDACTED PARTY 936          ADDRESS ON FILE

REDACTED PARTY 937          ADDRESS ON FILE

REDACTED PARTY 938          ADDRESS ON FILE

REDACTED PARTY 939          ADDRESS ON FILE
REDACTED PARTY 940          ADDRESS ON FILE
REDACTED PARTY 941          ADDRESS ON FILE
REDACTED PARTY 942          ADDRESS ON FILE

REDACTED PARTY 943          ADDRESS ON FILE
REDACTED PARTY 944          ADDRESS ON FILE
REDACTED PARTY 945          ADDRESS ON FILE
REDACTED PARTY 946          ADDRESS ON FILE
REDACTED PARTY 947          ADDRESS ON FILE
REDACTED PARTY 948          ADDRESS ON FILE
REDACTED PARTY 949          ADDRESS ON FILE
REDACTED PARTY 95           ADDRESS ON FILE
REDACTED PARTY 950          ADDRESS ON FILE
REDACTED PARTY 951          ADDRESS ON FILE
REDACTED PARTY 952          ADDRESS ON FILE
REDACTED PARTY 953          ADDRESS ON FILE
REDACTED PARTY 954          ADDRESS ON FILE
REDACTED PARTY 955          ADDRESS ON FILE
REDACTED PARTY 956          ADDRESS ON FILE
REDACTED PARTY 957          ADDRESS ON FILE

REDACTED PARTY 958          ADDRESS ON FILE
REDACTED PARTY 959          ADDRESS ON FILE
REDACTED PARTY 96           ADDRESS ON FILE
REDACTED PARTY 960          ADDRESS ON FILE
REDACTED PARTY 961          ADDRESS ON FILE
REDACTED PARTY 962          ADDRESS ON FILE
REDACTED PARTY 963          ADDRESS ON FILE
REDACTED PARTY 964          ADDRESS ON FILE
REDACTED PARTY 965          ADDRESS ON FILE

REDACTED PARTY 966          ADDRESS ON FILE
REDACTED PARTY 967          ADDRESS ON FILE
REDACTED PARTY 968          ADDRESS ON FILE
REDACTED PARTY 969          ADDRESS ON FILE
REDACTED PARTY 970          ADDRESS ON FILE
REDACTED PARTY 971          ADDRESS ON FILE

REDACTED PARTY 972          ADDRESS ON FILE
REDACTED PARTY 973          ADDRESS ON FILE
REDACTED PARTY 974          ADDRESS ON FILE
REDACTED PARTY 975          ADDRESS ON FILE
REDACTED PARTY 976          ADDRESS ON FILE




                                                                                  Page 105 of 137
                                                                Case 20-11835-JTD                              Doc       44 Filed 07/22/20
                                                                                                                In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                 Page 110 of 141
                                                                                                                       Consolidated Creditor Matrix



                     Name                                 Address1                          Address2                       Address3                   Address4                  City           State     PostalCode               Country
REDACTED PARTY 977                            ADDRESS ON FILE
REDACTED PARTY 978                            ADDRESS ON FILE
REDACTED PARTY 979                            ADDRESS ON FILE
REDACTED PARTY 98                             ADDRESS ON FILE
REDACTED PARTY 980                            ADDRESS ON FILE
REDACTED PARTY 981                            ADDRESS ON FILE

REDACTED PARTY 982                            ADDRESS ON FILE
REDACTED PARTY 983                            ADDRESS ON FILE
REDACTED PARTY 984                            ADDRESS ON FILE
REDACTED PARTY 986                            ADDRESS ON FILE
REDACTED PARTY 987                            ADDRESS ON FILE
REDACTED PARTY 988                            ADDRESS ON FILE
REDACTED PARTY 989                            ADDRESS ON FILE
REDACTED PARTY 99                             ADDRESS ON FILE
REDACTED PARTY 990                            ADDRESS ON FILE
REDACTED PARTY 991                            ADDRESS ON FILE
REDACTED PARTY 992                            ADDRESS ON FILE
REDACTED PARTY 993                            ADDRESS ON FILE

REDACTED PARTY 994                            ADDRESS ON FILE
REDACTED PARTY 995                            ADDRESS ON FILE
REDACTED PARTY 996                            ADDRESS ON FILE

REDACTED PARTY 997                            ADDRESS ON FILE
REDACTED PARTY 998                            ADDRESS ON FILE
REDACTED PARTY 999                            ADDRESS ON FILE
REDDEL BLANCO, DEREK                          ADDRESS ON FILE
REDFORD, STEPHEN                              ADDRESS ON FILE
REDIJ, TRUSHITA                               ADDRESS ON FILE

REDONDO, MARIANA                              ADDRESS ON FILE

REDWDESIGN CO.,                               UNIT 10, 6/F BLOCK A                 16 SHING YIP STREET, KWUN                                                       KOWLOON                             999077         HONG KONG
                                                                                   TONG
REDWOOD MEDIA                                 1515 7TH STREET, #80                                                                                                 SANTA MONICA           CA           90401
REED BUSINESS INFORMATION INC                 Quadrant House                       The Quadrant                  Sutton                                            Surrey                              SM2 5AS        United Kingdom
REED SMITH LLP                                P.O. BOX 360074M                                                                                                     PITTSBURGH             PA           15251‐6074
REED SMITH LLP                                P.O. BOX 39000                       DEPARTMENT 33489                                                                SAN FRANCISCO          CA           94139
REED, JAMES                                   ADDRESS ON FILE
REEDER, DANIEL                                ADDRESS ON FILE
REGENT SEVEN SEAS                             ATTN: LAURA VLAD                     7665 COPORATE CENTER DRIVE                                                      MIAMI                  FL           33126

REGENTACT COMPANY LTD.                        UNIT E, 26/F, EGL TOWER,             83 HUNG TO ROAD                                                                 KWUN TONG                                          HONG KONG
REGULATORY AUTHORITY OF BERMUDA               1ST FLOOR CRAIG APPIN HOUSE          8 WESLEY STREET                                                                 HAMILTON               HM           11             BERMUDA
REGULATORY AUTHORITY OF ELECTRONIC AND        REXHEP MALA 28A                                                                                                      PRISHTINA                           10000          KOSOVO
POSTAL COMMUNICATIONS / RAEPC
REGUS                                         COUNTRY CLUB ESTATE                  BUILDING 2                                                                      JOHANNESBURG                        2052           SOUTH AFRICA
REGUS MANAGEMENT GROUP, LLC                   PO BOX 842456                                                                                                        DALLAS                 TX           75284‐2456
REGUS MANAGEMENT MALAYSIA SDN BHD             SUITE 8‐1 & 8‐2                      LEVEL 8 MENARA CIMB                                                             KUALA LUMPUR SENTRAL                50470          MALAYSIA
REID, BRIAN                                   ADDRESS ON FILE
REILLY, LINDA                                 ADDRESS ON FILE
RELATIVITY FILMS                              9242 BEVERLY BOULEVARD               SUITE 300                                                                       BEVERLY HILLS          CA           90210
RELIANCE BIG ENTERTAINMENT PRIVATE LIMITED    GRANDEUR 8TH. FLOOR VEERA DESAI      ANDHERI (WEST)                                                                  MUMBAI,MAHARASHTRA                  400053         INDIA
                                              ROAD, OPP. GUNDECHA SYMPHONY

RENATO PIRES DE ARAUJO JUNIOR                 AV. MOFARREJ 154, APT 44, BL 02                                                                                      SAO PAULO                           05.311‐000     BRAZIL
RENEY, KEVIN                                  ADDRESS ON FILE
REPLICON INC.                                 SUITE 2400, 639 ‐ 5TH AVENUE, S.W.                                                                                   CALGARY                AB           T2P 0M9        CANADA
Republic of Iraq – Communications and Media
Commission                                    Al‐Masbah Mahala                     929 00000 Baghdad             Al‐Masbah Hay Babel Dist. 929                     Baghdad                                            Iraq
REPUBLIC SERVICES                             18500 NORTH ALLIED WAY                                                                                               PHOENIX                AZ           85054
REPUBLIC SERVICES                             PO BOX 9001099                                                                                                       LOUISVILLE             KY           40290‐1099
REPUBLIC SERVICES #873 ‐ GS                   PO BOX 9001099                                                                                                       LOUISVILLE             KY           40290
REPUBLIC SERVICES #873 ‐ GS                   PO BOX 9001099                                                                                                       LOUISVILLE             KY           40290‐1099
RESTAURATION PREMIEREACTION                   RESTAURATION PREMIEREACTION          290 AVE GUTHRIE                                                                 DORVAL                 QC           H9P 2V2        CANADA
RETNAMONY, SHADRACH                           ADDRESS ON FILE
REYES, CESAR                                  ADDRESS ON FILE




                                                                                                                             Page 106 of 137
                                                                   Case 20-11835-JTD                         Doc       44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 111 of 141
                                                                                                                    Consolidated Creditor Matrix



                     Name                                      Address1                    Address2                     Address3                   Address4                  City        State        PostalCode               Country
REYMOND, OLIVIER                                ADDRESS ON FILE
RG TRAINING LTD.                                95 WINDERMERE CIRCLE                                                                                            MIDLAND             ON           L4R 0C3           CANADA
Rhode Island Department of Labor and Training   Scott R. Jensen, Director        1511 Pontiac Avenue                                                            Cranston            RI           02920
Rhode Island Department of Revenue              One Capitol Hill                                                                                                Providence          RI           02908
RHYM, ANDREW                                    ADDRESS ON FILE
RIALTO DISTRIBUTION LTD NZD                     PO BOX 47‐045                    PONSONBY                                                                       AUCKLAND                         64                NEW ZEALAND
RIBEIRO JUNIOR, ERMINIO ALVES                   ADDRESS ON FILE


RICABAL, BARBARA                                ADDRESS ON FILE
RICALO, OMAR                                    ADDRESS ON FILE
RICE, PATRICK                                   ADDRESS ON FILE
RICH, CHERYL                                    ADDRESS ON FILE
RICHER, GILLES                                  ADDRESS ON FILE
RIGGS, DANIAL                                   ADDRESS ON FILE
RIGHT CLICK                                     1221 E. DYER ROAD                STE 225                                                                        SANTA ANA           CA           92705
RIGHT MANAGEMENT INC.                           24677 NETWORK PLACE                                                                                             CHICAGO             IL           60673
RIGHT MANAGEMENT INDIA PRIVATE LIMITED          UNIT NO. A1‐A3, 2ND FLOOR,       GOLF COURSE ROAD, SECTOR‐                                                      GURGAON                          122002            INDIA
                                                CENTRUM PLAZA                    53
RIGHTSIFY GROUP LLC                             RIGHTSIFY GROUP LLC              117 EAST COLORADO BLVD.                                                        LOS ANGELES         CA           91105
                                                                                 SUITE 600
RIGHTSLINE SOFTWARE INC                         448 S HILL ST                    STE 901                                                                        LOS ANGELES         CA           90013
RILEY, ALBERT                                   ADDRESS ON FILE
RINGE, RAKESH                                   ADDRESS ON FILE


RIOS, CAMILO                                    ADDRESS ON FILE
RIOS, FELIX                                     ADDRESS ON FILE
RISK SOUND                                      23‐31 FENNELL ST                                                                                                PORT MELBOURNE                   3207              AUSTRALIA
RISK SPECIALISTS COMPANIES INSURANCE AGENCY,
INC. D/B/A RSCIA IN NH, UT & VT                 777 SOUTH FIGUEROA STREET, 18TH FL                                                                              LOS ANGELES         CA           90017‐5814
RIVAS, DANILO                                   ADDRESS ON FILE
RIVERA, ROCIO                                   ADDRESS ON FILE
RIVERSTONE TECHNOLOGY LLC                       280 INTERSTATE NORTH CIR SE . STE                                                                               ATLANTA             GA           30339
                                                250
RIZZATO, JUAN FRANCISCO                         ADDRESS ON FILE
RJMEDIA PTY LTD                                 6 RALSTON RD                       PALM BEACH                                                                   SYDNEY                           2108              AUSTRALIA
ROA, LINCO                                      ADDRESS ON FILE
ROADSHOW FILMS                                  PO Box 2275                        Prahran                                                                      VIC                              3181              Australia
ROADSHOW FILMS PTY LTD                          PO BOX 2275                                                                                                     PRAHRAN                          VIC 3181          AUSTRALIA
ROAMING EXPERT                                  UNIT 14 SOUTH PRESTON OFFICE                                                                                    CUERDEN WAY                      PR5 68L           UNITED KINGDOM
                                                VILLAGE
ROBERGE, ALAIN                                  ADDRESS ON FILE

ROBERT BUCK                               ADDRESS ON FILE
ROBERT HALF FINANCE & ACCOUNTING          P.O. BOX 743295                                                                                                       LOS ANGELES         CA           90074‐3295
ROBERT RAYMONDA                           ADDRESS ON FILE
ROBERT W. REDING                          ADDRESS ON FILE
ROBERT, LEONEL                            ADDRESS ON FILE
ROCHER, GEORGES                           ADDRESS ON FILE
ROCK MUSIC PUBLISHING (S) PTE LTD         16 INDUSTRIAL ROAD 05‐08          HUDSON TEC                                                                                                           536204            SINGAPORE
ROCK N LEARN                              P.O. BOX 3595                                                                                                         CONROE              TX           77305
ROCKBRUNE BROTHERS LTD                    725 FINLEY AVE                                                                                                        AJAX                ON           L1S 3T1           CANADA
ROCKERS PAINTING CORP                     171 S.W. 78 AVE                                                                                                       MARGATE             FL           33068
ROCKVILLE TECHNOLOGIES                    BEVERLY CENTER, 4TH FLOOR, JINNAH ISLAMABAD                                                                                                            44000             PAKISTAN
                                          AVENUE
RODKEY, SHARON                            ADDRESS ON FILE
RODRIGUES, JUDE                           ADDRESS ON FILE
RODRIGUEZ CMC, INC.                       6833 PARK TERRACE                                                                                                     LOS ANGELES         CA           90045
RODRIGUEZ, GONZALO                        ADDRESS ON FILE
RODRIGUEZ, JOSEFINA                       ADDRESS ON FILE
RODRIGUEZ, MARIO                          ADDRESS ON FILE
RODRIGUEZ, ROLANDO                        ADDRESS ON FILE
RODRIGUEZ, WILLIAM                        ADDRESS ON FILE
ROGERS                                    CP 11442                                                                                                              MONTRÉAL            QC           H3C 5J2           CANADA
ROGERS COMMUNICATIONS CANADA INC ‐ ROGERS 333 BLOOR STREET                                                                                                      TORONTO             ON           M4W 1G9           CANADA
WIRELESS
ROGERS MEDIA INC.                         333 BLOOR STREET EAST                                                                                                 TORONTO             ON           M4W 1G9           CANADA




                                                                                                                          Page 107 of 137
                                                                  Case 20-11835-JTD                             Doc       44 Filed 07/22/20
                                                                                                                 In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                 Page 112 of 141
                                                                                                                       Consolidated Creditor Matrix



                     Name                                    Address1                               Address2               Address3                   Address4                 City         State      PostalCode               Country
ROGERS REALTY INC                              PO BOX 1258                                                                                                         NOBLETON            ON           L4L 3T2         CANADA
ROGERS TELEVISION                              800 YORKE ST.                                                                                                       LONDON              ON           N6A 5B1         CANADA
ROGERS, HALEIGH                                ADDRESS ON FILE
ROGUE PRODUCTIONS LTD                          13A MILLAIS STREET                       GREY LYNN                                                                  AUCKLAND                         1021            NEW ZEALAND
ROHDE & SCHWARTZ USA, INC.                     6821 BENJAMIN FRANKLIN DRIVE                                                                                        COLUMBIA            MD           21046
ROHRBACH, IVETTE                               ADDRESS ON FILE
ROI VISUAL/DANIEL D LEE                        67‐7, NONHYEO‐RO 149‐GIL,                                                                                           SEOUL                            06039           KOREA, REPUBLIC OF
                                               GANGNAM‐GU, SEOUL, KOREA
ROJAS VENTURA, MATIAS AYRTON                   ADDRESS ON FILE
ROKADE, SHASHIKANT                             ADDRESS ON FILE

ROME, CHRISTIE                                 ADDRESS ON FILE
ROMERO, EDGARDO                                ADDRESS ON FILE
ROMERO, JAVIER                                 ADDRESS ON FILE
ROMERO, MAURICIO                               ADDRESS ON FILE
ROMO, ARTURO                                   ADDRESS ON FILE
RONIN FILMS                                    PO Box 680                               Mitchell                                                                   ACT                              2911            AUSTRALIA
ROOP, JENNIFER                                 ADDRESS ON FILE
ROSA, LESLIE                                   ADDRESS ON FILE
ROSE, LORA                                     ADDRESS ON FILE
ROSEAU, ROMAIN                                 ADDRESS ON FILE
ROSEN, NICOLE                                  ADDRESS ON FILE
ROSIE BEATON                                   ADDRESS ON FILE
ROSIE MOTENE PRODUCTIONS                       SUITE #550                               5TH FLOOR, NORTH WING                                                      GAUTENG                                          SOUTH AFRICA
ROSSION INC                                    1 AVENUE HOLIDAY #150                                                                                               PONTE‐CLAIRE        QC           H9R 5N3         CANADA
ROTANA AUDIOVISUAL                             ONE BUSINESS BAY, 28TH FLOOR             OFFICE NO.2803                                                             DUBAI                                            UNITED ARAB EMIRATES
ROTANA AUDIOVISUAL                             ONE BY OMNIYAT                           29TH FLOOR                                                                 DUBAI                                            UNITED ARAB EMIRATES
ROTANA STUDIOS                                 AL THURAYA 2                             FLOOR 8                                                                    DUBAI MEDIA CITY                 500717          UNITED ARAB EMIRATES
ROTANA STUDIO'S                                DUBAI MEDIA CITY                         LOFT OFFICE 1                                                              DUBAI                                            UNITED ARAB EMIRATES
ROTHMAN, NEAL                                  ADDRESS ON FILE
ROTO‐ROOTER                                    5672 COLLECTIONS CENTER DRIVE                                                                                       CHICAGO             IL           60693
ROX MEDIA GROUP LLC                            5960 SOUTH RAINBOW BLVD                  SUITE 100                                                                  LAS VEGAS           NV           89118
ROYAL PRINTING PRESS LLC                       P.O. BOX 2839                                                                                                       SHARJAH                                          UNITED ARAB EMIRATES
ROYAL SERVICES                                 M.VASANJI ROAD,ANDHERI €                                                                                            MUMBAI                           400059          INDIA
ROYAL SERVICES                                 M.VASANJI ROAD ANDHERI                                                                                              MUMBAI                           400059          INDIA
RPM CONSULTING LLC                             10734 SW 17TH PLACE                                                                                                 DAVIE               FL           33324
RPM STUDIOS                                    G801,GANGA ASHIYANA, OPP. ADITYA         THERGAON, CHINCHWAD,                                                       PUNE                             411033          INDIA
                                               BIRLA HOSPITAL,
RR DONNELLEY RECEIVABLES INC                   111 SOUTH WACKER DRIVE                                                                                              CHICAGO             IL           60606
RS GK HOLDINGS LLC                             225 SANTA MONICA BLVD, 9TH FLOOR                                                                                    SANTA MONICA        CA           90401

RSA VENTURES LLC                               12458 N UPPER RIDGE PLACE                                                                                           BOISE               ID           83714
RSI HEATING, VENTILATION, AIR CONDITIONING &   POST OFFICE BOX 727                                                                                                 ALLENWOOD           NJ           08720‐0727
REFRIGERATION
RSM BETTY & DICKSON ADVISORY SERVICES (PTY)    EXECUTIVE CITY                           CROSS STREET AND                                                           JOHANNESBURG                                     SOUTH AFRICA
LTD                                                                                     CHARMAINE AVE
RSM TAIWAN                                     12F., NO. 415. SEC. 4, XINYI RD. XINYI                                                                              TAIPEI                           11051           TAIWAN
                                               DIST
RUBEN YANCE                                    ADDRESS ON FILE
RUBINO, JAMES                                  ADDRESS ON FILE
RUCKUS MEDIA LIMITED                           1B/19 GARNET ROAD                                                                                                   WESTMERE                         1022            NEW ZEALAND
RUGG, JESSICA                                  ADDRESS ON FILE
RUGURU, SAMUEL KIBUNYI                         ADDRESS ON FILE

RUIZ, CHRISTOPHER                              ADDRESS ON FILE
RUIZ, PABLO                                    ADDRESS ON FILE
RUIZ, YADER                                    ADDRESS ON FILE
RUPPEL, ANJA                                   ADDRESS ON FILE
RUSSELL, JOAN                                  ADDRESS ON FILE
RWANDA UTILITIES REGULATORY AGENCY             P.O.BOX:7289                                                                                                        KIGALI                                           RWANDA
RYAN & JORDAN LTD                              4 COPELAND ST                                                                                                       AUCKLAND                         4               NEW ZEALAND
S&P GLOBAL RATINGS                             2542 COLLECTION CENTER DRIVE                                                                                        CHICAGO             IL           60693
S.M. KAPOOR & CO                               DOSSA MANSION, 3RD FLOOR ,SRI                                                                                       MUMBAI                           400023          INDIA
                                               P.M.ROAD,FORT,
S2000 STATIONERY SUPPLIES LTD                  2‐8 WATSON ROAD                                                                                                                                                      HONG KONG
SAADEH, ABDULLAH                               ADDRESS ON FILE
SAARTHI PRODUCTIONS LLP                        407 ISCON AVENUE, OPP. CHOICE            CG ROAD, NAVRANGPURA                                                       GUJARAT,AHMEDABAD                380009          INDIA
                                               RESTAURANT




                                                                                                                             Page 108 of 137
                                                          Case 20-11835-JTD                            Doc       44 Filed 07/22/20
                                                                                                        In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                        Page 113 of 141
                                                                                                              Consolidated Creditor Matrix



                  Name                              Address1                              Address2                Address3                   Address4                City        State     PostalCode              Country
SABINO, FABIAN                          ADDRESS ON FILE
SABOTEUR MEDIA                          799 WASHIGTON STREET                                                                                              NEW YORK          NY           10014
SACHIKO HAYASHI                         ADDRESS ON FILE
SACHIN MOHAN PARDESHI
                                        ADDRESS ON FILE
SACK, DANIEL ARMANDO                    ADDRESS ON FILE
SADA AL REMAS                           ADDRESS ON FILE
SAEEDA TRAVELS                          G‐6, DHANLAXMI CHS, LAXMI                                                                                         MUMBAI                         400093         INDIA
                                        NAGAR,ROAD NO‐:L L,MIDC,ANDHERI
                                        €
SAFE MEDIA SARL                         BLDG. 105, ST. 10, AREA 37                                                                                        KHALDEH                                       LEBANON
SAFE MEDIA SARL                         CHYBAR BUILDING,                HAMRA STREET                                                                      BEIRUT                                        LEBANON
SAFESHRED CO., INC.                     5928 S. MALT AVE.                                                                                                 COMMERCE          CA           90040
SAFETY FIRST ONTARIO INC.               1‐41 COURTLAND AVENUE                                                                                             VAUGHAN           ON           L4K 3T3        CANADA
SAGDEO, PRASANNA                        ADDRESS ON FILE

SAH, PRAVIN                             ADDRESS ON FILE

SAHAMONGKOLFILM INTERNATIONAL CO        388, 9TH FLOOR B PHAHOLYOTHIN         PAYATHAI                                                                    BANGKOK                                       THAILAND
                                        ROAD
SAHAMONGKOLFILM INTERNATIONAL CO LTD    388 S.P BUILDING (IBM) UNIT 9B, 9TH   PHAHOLYOTHIN ROAD,                                                          BANGKOK                        10400          THAILAND
                                        FLOOR                                 PHAYATHAI
SAHAMONGKOLFILM INTERNATIONAL CO, LTD   55/5 SOI PHAHOLYOTHIN 2               PAHOLYOTHIN ROAD                                                            BANGKOK                        10400          THAILAND
SAHU, SHAIWALI                          ADDRESS ON FILE

SAI PALACE HOTEL                        MAHAKALI CAVES ROAD                   CHAKALA                                                                     MUMBAI                         400093         INDIA
SAI, SOKEN                              ADDRESS ON FILE
SAINI, POOJA                            ADDRESS ON FILE


SAINT GOBAIN PERFORMANCE PLASTICS       507 NORTH LEVEE ROAD                                                                                              PUYALLUP          WA           98371
SAINT GOBAIN PERFORMANCE PLASTICS       P.O. BOX 742699                                                                                                   ATLANTA           GA           30374‐3699
SAINT‐PREUX, KENDY                      ADDRESS ON FILE
SAKPAL, ASHWINI                         ADDRESS ON FILE

SAKTHIVEL SUNDARESAN                    ADDRESS ON FILE
SALADEEN, RYAN                          ADDRESS ON FILE
SALERNO, EZEQUIEL                       ADDRESS ON FILE
SALES, FELIPE                           ADDRESS ON FILE
SALESFORCE.COM                          EMC TEMP                                                                                                          SAN FRANCISCO     CA           94105
SALESFORCE.COM                          P.O. BOX 203141                                                                                                   DALLAS            TX           75320‐3141
SALGADO, RICHARD                        ADDRESS ON FILE
SALIHUE, SHEIK                          ADDRESS ON FILE
SALNAVE, OLJAMES                        ADDRESS ON FILE
SALOMONS, FRANCINE                      ADDRESS ON FILE
SALT LAKE FILM SOCIETY                  111 E 300 SOUTH, SUITE 99                                                                                         SALT LAKE CITY    UT           84111
SALUNKE, AKSHATA                        ADDRESS ON FILE
SALUNKE, AMIT                           ADDRESS ON FILE

SALVADOR, SAULO                         ADDRESS ON FILE
SAMA ART INTERNATIONAL FZ LLC           301 ARJAN ROTANA HOTEL BUILDING,                                                                                  DUBAI                                         UNITED ARAB EMIRATES
                                        DUBAI MEDIA CITY
SAMAD, MUHAMMAD                         ADDRESS ON FILE

SAMANTA MOVIES PVT LTD                  194 ARVIND CHAMBERS                   MV ROAD                                                                     MUMBAI                         400069         INDIA
SAMAROO, PATRICK                        ADDRESS ON FILE
SAMG ANIMATION CO LTD                   8/F, 413,                             BONGEUNSA‐RO, GANGNAM‐                                                      SEOUL                          06097          KOREA, REPUBLIC OF
                                                                              GU
SAMNANI, HAMID                          ADDRESS ON FILE
SAMUEL BRISSON                          ADDRESS ON FILE
SAMUEL GOLDWYN FILMS                    8675 WASHINGTON BOULEVARD             SUITE 203                                                                   CULVER CITY       CA           90232
SAN DIEGO STATE UNIVERSITY              5500 CAMPANILE DRIVE                                                                                              SAN DIEGO         CA           92182‐8050
SANAP, NALINI                           ADDRESS ON FILE

SANCHEZ, JULIAN                         ADDRESS ON FILE
SANCHEZ, STEPHANIE                      ADDRESS ON FILE
SANDALWOOD PRODUCTIONS                  6A 170 THE DONWAY WEST                #206                                                                        TORONTO           ON           M3C 2E8        CANADA
SANDRA GOLDWYN                          ADDRESS ON FILE




                                                                                                                    Page 109 of 137
                                                             Case 20-11835-JTD                        Doc       44 Filed 07/22/20
                                                                                                       In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                         Page 114 of 141
                                                                                                               Consolidated Creditor Matrix



                     Name                                 Address1                     Address2                    Address3                   Address4                City        State     PostalCode               Country
SANJAY N HINDUJA                           ADDRESS ON FILE
SANJUANELO, JEAN‐CLAUDE                    ADDRESS ON FILE
SANLIH E‐TELEVISION CO., LTD               N. 159, SEC 1,                  JIOUTZUNG ROAD                                                                  TAIPEI                                        TAIWAN
SANTA CRUZ & FLOYD LLC                     2450 SW 23 STREET                                                                                               MIAMI             FL           33145
SANTANA, WILLIAM                           ADDRESS ON FILE
                                                                                                          SCIENTIFIC AND
                                           CARLOS RABA ORUÑA, MANAGING                                    TECHNOLOGICAL PARK OF
SANTANDER TELEPORT                         DIRECTOR & CFO                  ALBERT EINSTEIN 44             CANTABRIA (PCTCAN)                               SANTANDER                      39011          SPAIN
SANTOS RIBEIRO, GUILHERME HENRIQUE         ADDRESS ON FILE
SANTOS, PHILIP CATUA                       ADDRESS ON FILE

SAPPORO TELEVISION BROADCASTING CO LTD     JIJI PRESS BLDG, 13F 5‐15‐8     GINZA CHUO‐KU                                                                   TOKYO                                         JAPAN
SAPPORO TELEVISION BROADCASTING CO LTD     JI JI PRESS BLDG 13F            5‐15‐8 GINZA                                                                    TOKYO                                         JAPAN
SAPPORO TELEVISION BROADCASTING CO LTD     JIJI PRESS BUILDING 13F         5‐15‐8 GINZA                                                                    TOKYO                          106‐0061       JAPAN
SARAF, AJAY                                ADDRESS ON FILE

SARAF, SONAL                               ADDRESS ON FILE

SARAH FAWCETT                              ADDRESS ON FILE
SARAH WILSON TRUST                         ADDRESS ON FILE
SAREGAMA INDIA LIMITED                     22 JASSORE ROAD                 KOLKATA                                                                         KOLKATA                        700028         INDIA
SARIA, RAYGEN                              ADDRESS ON FILE
SARISI, SAMAH                              ADDRESS ON FILE
SARTORIUS, SHARON                          ADDRESS ON FILE
SAT PROF, INC.                             171 RAINBOW DR.#7145                                                                                            LIVINGSTON        TX           77399
SAT PROF, INC.                             3771 WALDORF DR.                                                                                                DALLAS            TX           75229
SATCOM RESOURCES                           SATCOM RESOURCES                330 PRIMROSE ROAD, SUITE                                                        BURLINGAME        CA           94010
                                                                           205
SATGROUND                                  120 N. HILLCREST AVE. #6                                                                                        CLEARWATER        FL           33755
                                           CLEARWATER, FL 33755 USA
SAUCEDO, ERICK                             ADDRESS ON FILE
SAUDIA AIR TRANSPORT COMPANY               SAUDI ARABIAN AIRLINES (PRINT   JEDDAH KHALIDIYA DISTRICT AL                                                    JEDDAH                         21231          SAUDI ARABIA
                                           SHOP)                           RAWDA STREET
SAUTNER AUSTIN                             ADDRESS ON FILE
SAVOIR‐FAIRE LINUX                         7275 RUE ST‐URBAIN              SUITE 200                                                                       MONTRÉAL          QC           H2R 2Y5        CANADA
SAWANT, ADVAIT                             ADDRESS ON FILE

SAWANT, AMAR                               ADDRESS ON FILE

SAWANT, ARPANA                             ADDRESS ON FILE

SAYLIK, MURAT                              ADDRESS ON FILE
SB AEROSPACE LLC                           P.O. BOX 503                                                                                                    NEWBURY PARK      CA           91319
SBS CONTENTS HUB CO LTD                    15‐16/F, SBS PRISM TOWER,       82 SANGAMSAN‐RO, MAPOGU                                                         SEOUL                                         REPUBLIC OF KOREA

SCAGLIARINO, LETICIA                       ADDRESS ON FILE
SCANDIC ELECTRONICS INC (USD)              6960 WEST VIRGINIA AVENUE                                                                                       LAKEWOOD          CO           80226
SCHEMPP SECURITY SYSTEMS PTE LTD           52 UBI AVE 3                    #04‐39 FRONTIER                                                                                                408867         SINGAPORE
SCHENKER INC                               PO BOX 2307                                                                                                     CAROL STREAM      IL           60132‐2307
SCHILLER, RICHARD                          ADDRESS ON FILE
SCHLESSINGER MEDIA                         PO BOX 680                      LIBRARY VIDEO COMPANY                                                           CONSHOHOCKEN      PA           19428‐0680
SCHLOSSER, WILLIAM                         ADDRESS ON FILE
SCHNEIDER, JOSE FEDERICO                   ADDRESS ON FILE
SCHOEP, JESSICA                            ADDRESS ON FILE
SCHOONMAKER, QUINTIN                       ADDRESS ON FILE
SCHUETZ, SUSAN                             ADDRESS ON FILE
SCHULTZ, JACK                              ADDRESS ON FILE
SCIENCELOGIC, LLC.                         10700 PARKRIDGE BLVD            SUITE 200                                                                       RESTON            VA           20191
SCIENTIAMOBILE INC                         1875 CAMPUS COMMONS DRIVE       SUITE 302                                                                       RESTON            VA           20191
SCION STAFFING, INC.                       576 SACRAMENTO STREET FLOOR 2                                                                                   SAN FRANCISCO     CA           94111
SCOPA, SEBASTIAN NAHUEL                    ADDRESS ON FILE
SCOTT A BURNS                              ADDRESS ON FILE
SCOTT M SWEENEY                            9307 KILREA DR                                                                                                  ORLAND PARK       IL           60462‐1131
SCOTT P KAMARA                             2233 HIGHLAND AVE #1112                                                                                         LOMBARD           IL           60148‐7128
SCR ENGINEERING, LLC                       9115 LAKE MABEL DRIVE                                                                                           ORLANDO           FL           32836
SCREENFEED                                 4208 PARK GLEN ROAD                                                                                             MINNEAPOLIS       MN           55416
SCREENS LIQUID FILM SAL OFFSHORE           MASSAD HAJAL CENTRE             6TH FLOOR,JAL EL HIGHWAY                                                        BEIRUT                                        LEBANON
SCRIPPS INTERNATIONAL MEDIA HOLDINGS LLC   9721 SHERRIL BOULEVARD                                                                                          KNOXVILLE         TN           37932




                                                                                                                     Page 110 of 137
                                                                Case 20-11835-JTD                                   Doc       44 Filed 07/22/20
                                                                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                         Page 115 of 141
                                                                                                                            Consolidated Creditor Matrix



                    Name                                     Address1                         Address2                          Address3                      Address4               City           State      PostalCode                  Country
SCRIPPS NETWORKS                              1525 WEST WT HARRIS BLVD.             PO BOX 602045                                                                          CHARLOTTE           NC           28262
SCRIPPS NETWORKS                              5757 WILSHIRE BOULEVARD               SUITE 220                                                                              LOS ANGELES         CA           90001
SCRIPPS NETWORKS                              9721 SHERRILL BLVD                                                                                                           KNOXVILLE           TN           37932
SCRIPPS NETWORKS                              KENNETH W. LOWE, CEO                  9721 SHERRILL BLVD                                                                     KNOXVILLE           TN                      37932
SDI MEDIA HONG KONG LTD                       UNIT B, 10/F, CONTEMPO PLACE          81 HUNG TO ROAD                                                                        KWUN TONG                                           HONG KONG
SDVI CORPORATION                              440 NORTH WOLFE ROAD                                                                                                         SUNNYVALE           CA           94085
SEA TEL INC                                   4030 NELSON AVE                                                                                                              CONCORD             CA           94520
SEABOARD WELDING SUPPLY INC                   PO BOX 189                                                                                                                   OAKHURST            NJ           07755‐0189
SEALED AIR CORP                               26077 NETWORK PLACE                                                                                                          CHICAGO             IL           60673‐1260
SEARCH ENGINE FILMS                           9 DAVIES AVENUE                       SUITE 400                                                                              TORONTO             ON           M4M 1G3            CANADA
SEARCHLIGHT CAPITAL PARTNERS, L.P.            745 FIFTH AVE                         27TH FLOOR                                                                             NEW YORK            NY           10151
SEARCHLIGHT II TBO‐W LP                       745 5TH AVE                                                                                                                  NEW YORK            NY           10151
SEARIDERS BROKERAGE CORPORATION               14099 NW 8TH STREET BAY 16                                                                                                   SUNRISE             FL           33325
SEARIDERS BROKERAGE CORPORATION               3501 Burris Road                      Suite 130                                                                              Davie               FL           33314
SEATEC COMMUNICATIONS                         1st Floor, Skypark                    8 Elliot Place                                                                         Glasgow                          G3 8EP             United Kingdom
SEATEC COMMUNICATIONS                         8 ELLIOT SQUARE                                                                                                              GLASGOW                          G3 8EP             United Kingdom
SEATTLE MANUFACTURING CORPORATION             6930 SALASHAN PARKWAY                                                                                                        FERNDALE            WA           98248
SECURITIES & EXCHANGE COMMISSION              SECRETARY OF THE TREASURY             100 F ST NE                                                                            WASHINGTON          DC           20549
SECURITIES & EXCHANGE COMMISSION              SECRETARY OF THE TREASURY             100 F ST NE                                                       WASHINGTON           DC                  20549

SECURITIES & EXCHANGE COMMISSION ‐ NY OFFICE ATTN BANKRUPTCY DEPT                   BROOKFIELD PLACE                  200 VESEY STREET STE 400                             NEW YORK            NY           10281‐1022
SECURITIES & EXCHANGE COMMISSION ‐ NY OFFICE ATTN BANKRUPTCY DEPT                   BROOKFIELD PLACE                  200 VESEY STREET STE 400        NEW YORK             NY                  10281‐1022
SECURITIES & EXCHANGE COMMISSION ‐
PHILADELPHIA OFFICE                          ATTN BANKRUPTCY DEPT                   ONE PENN CENTER                   1617 JFK BLVD STE 520                                PHILADELPHIA        PA           19103
SECURITIES & EXCHANGE COMMISSION ‐ PHILADELPHATTN BANKRUPTCY DEPT                   ONE PENN CENTER                   1617 JFK BLVD STE 520           PHILADELPHIA         PA                  19103
SECURITY SERVICES LLC                        46000 CENTER OAK PLAZA                 STERLING, VA20166                                                                      STERLING            VA           20166
SECURIUM INC.                                2262 CHEMIN ST‐FRANCOIS                                                                                                       DORVAL              QC           H9P 1K2            CANADA
SEDLACK, MICHAEL                             ADDRESS ON FILE
SEE, SARLINA                                 ADDRESS ON FILE
SEELIG, DEREK                                ADDRESS ON FILE
SEEPOINT, LLC                                SEEPOINT, LLC.                         2619                                                                                   REDONDO BEACH       CA           90278
SEEPZ++ TOWER II PREMISES CO OP SOCIETY LTD  SEEPZ‐SEZ                                                                                                                     MUMBAI                           400096             INDIA

SEEPZ‐SEZ AUTHORITY FUND (GATE PASS)          SEEPZ‐Special Economic Zone Govt. of Ministry of Commerce &                                                                  Mumbai                           400 096            India
                                              India                                Industry Andheri (East)
SEGA NETWORKS INC                             612 HOWARD STREET                    SUITE 500                                                                               SAN FRANCISCO       CA           94107
SEIFERT, JOHANNES                             ADDRESS ON FILE
SELLE, SUSAN                                  ADDRESS ON FILE
SELVARAJ, PRITHIVI                            ADDRESS ON FILE


SELVARAJ, RAJ SIDDHARTH                       ADDRESS ON FILE

SENCO‐MASSLINK TECHNOLOGY LTD                 2/F, SING PAO BUILDING                101 KING'S ROAD, NORTH                                                                                                                     HONG KONG
                                                                                    POINT
SENE, PAPA IBRAHIMA                           ADDRESS ON FILE
SENSOR SYSTEMS, INC                           8929 FULLBRIGHT AVENUE                                                                                                       CHATSWORTH          CA           91311
SEONGHEE KIM                                  ADDRESS ON FILE
SEOUL BROADCASTING SYSTEM INTERNATIONAL,      SEOUL BROADCASTING SYSTEM             3530 WILSHIRE BLVD., SUITE                                                             LOS ANGELES         CA           90010
INC.                                          INTERNATIONAL, INC.                   1000
                                                                                    6400 S Fiddlers Green Circle,
Serendipity Labs – Denver Greenwood Village   Ryan Girardin, General Manager        Suite 250                                                                              Greenwood Village   CO           80111
SERENDIPITY LABS DENVER‐GREENWOOD VILLAGE     6400 S. FIDDLERS GREEN CIRCLE SUITE                                                                                          GREENWOOD VILLAGE   CO           80111
                                              250
SERIDI, KHEDIDJA                              ADDRESS ON FILE
SERRAO, DELON                                 ADDRESS ON FILE

SERVICE BY AIR                                COPORATE HEADQUARTERS                 PO BOX 844722                                                                          DALLAS              TX           75284‐4722
SERVICEMASTER OF NORTH TORONTO                13‐242 APPLEWOOD CRESCENT                                                                                                    CONCORD             ON           L4K 4E5            CANADA
SERVIZ, INC                                   15303 VENTURA BLVD., #1600                                                                                                   SHERMAN OAKS        CA           91403
SESAC                                         55 MUSIC SQUARE EAST                                                                                                         NASHVILLE           TN           37203‐4362
SESAC                                         PO BOX 900013                                                                                                                RALEIGH             NC           27675‐9013
SEVEN LXXVII                                  84 ISLA BAHIA DRIVE                                                                                                          FORT LAUDERDALE     FL           33316
SEVEN NETWORK (OPERATIONS) LIMITED            38‐42 PIRRAMA ROAD                                                                                                           PYRMONT                          2009               AUSTRALIA
SEVEN NETWORK (OPERATIONS) LIMITED            PO BOX 777                                                                                                                   PYRMONT                          2009               AUSTRALIA
SEVENTYTWO SECONDS CO LTD                     6TH & 10TH FLOOR, 162                 GWANGNARU‐RO,                                                                          SEOUL                            04791              KOREA, REPUBLIC OF
                                                                                    SEONGDONG‐GU,
SEVERYNS, ZACHARY                             ADDRESS ON FILE




                                                                                                                                  Page 111 of 137
                                                          Case 20-11835-JTD                          Doc       44 Filed 07/22/20
                                                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                      Page 116 of 141
                                                                                                            Consolidated Creditor Matrix



                  Name                               Address1                          Address2                 Address3                   Address4                City        State     PostalCode            Country
SHAANXI PROBECOM MICROWAVE TECHNOLOGY   20TH FLOOR, BUILDING C , JIN QIAO   50# KEJI ROAD, HI‐TECH                                                      XIAN                                          CHINA
CO.,LTD.                                INTERNATIONAL PLAZA                 DEVELOPMENT ZONE
SHADOE CLEANING                         557 A LLOYD ROAD                                                                                                MATAWAN           NJ           07747
SHAH, ABHI                              ADDRESS ON FILE

SHAH, AMIT                              ADDRESS ON FILE

SHAH, HET                               ADDRESS ON FILE

SHAH, UJALA                             ADDRESS ON FILE

SHAHIRAH JAMALUDIN                      ADDRESS ON FILE
SHAIKH, AHTESHAMODDIN                   ADDRESS ON FILE


SHAIKH, NISHMA                          ADDRESS ON FILE


SHANGHAI WINGSMEDIA CO LTD.             10 F, 298 WEIHAI ROAD, SHANGHAI                                                                                 CHINA                                         CHINA
SHANTHINI MOORTHY                       ADDRESS ON FILE
SHARDA, PRAVIR                          ADDRESS ON FILE
SHARIEF, AHMED MOHAMED                  ADDRESS ON FILE
SHARMA, RITESH                          ADDRESS ON FILE

SHARMA, ROHIT                           ADDRESS ON FILE

SHARMA, TUSHAR                          ADDRESS ON FILE

SHARON KNAPP ‐ EDGE CONSULTING          29198 IRONS LN                                                                                                  DAGSBORO          DE           19939
SHARON RODKEY                           619 ARROWHEAD TRAIL                                                                                             CAROL STREAM      IL           60188‐1511
SHATKOVSKYI, MYKOLA                     ADDRESS ON FILE
SHAUN DAVIS                             10584 SCOTT DRIVE                                                                                               HUNTLEY           IL           60142
SHAW BUSINESS                           630 3RD AVENUE SW                                                                                               CALGARY           AB           T2E 4L4        CANADA
SHAW CONTRACT FLOORING SERVICES         811 WILSHIRE BLVD.                  SUITE 2050                                                                  LOS ANGELES       CA           90017
SHAW, LISA                              ADDRESS ON FILE
SHAW, OLIVER                            ADDRESS ON FILE
SHEBA FILMS INC.                        25 HIGH STREET NORTH                FORMER: SHEBANDOWN FILMS                                                    THUNDER BAY       ON           P7A 5R1        CANADA

SHEETAL STATIONARY AND XEROX            RENDEZ VOS CHS SHOP NO.12 ‐13       NE LAXMI PLAZA                                                              MUMBAI                         400053         INDIA
SHEHZAD SIPPY                           ADDRESS ON FILE
SHELDON, PAUL                           ADDRESS ON FILE
SHENZHEN SUPERBAT ELECTRONICS CO. LTD   7TH                                 HAO TECHNOLOGY INDUSTRIAL                                                   SHENZHEN                       518129         CHINA
                                        FLOORCOMPREHENSIVEBUILDING,JIAN     PARK,JI HUA SHENZHEN,GD
                                        G
SHENZHEN TENCENT COMPUTER SYSTEMS       SHENZHEN TENCENT COMPUTER           TENCENT BUILDING,                                                           SHENZHEN                       518057         CHINA
                                        SYSTEMS COMPANY LIMITED             KEJIZHONGYI AVENUE,
SHEPPARD MULLIN RICHTER & HAMPTON LLP   333 SOUTH HOPE STREET               43RD FLOOR                                                                  LOS ANGELES       CA           90071
SHETTI, AMRUTA                          ADDRESS ON FILE

SHETTY, DRITHI                          ADDRESS ON FILE

SHETTY, SWATI                           ADDRESS ON FILE

SHETTY, VINAY                           ADDRESS ON FILE


SHETYE, PRIYANKA                        ADDRESS ON FILE


SHEWALE, PRIYANKA                       ADDRESS ON FILE

SHI INTERNATIONAL CORP                  P.O. BOX 952121                                                                                                 DALLAS            TX           75395‐2121
SHIELDS, NICK                           ADDRESS ON FILE
SHIFT MEDIA HOLDINGS, INC.              5340 ALLA ROAD, SUITE 109                                                                                       LOS ANGELES       CA           90066
SHILPA GUPTA                            ADDRESS ON FILE
SHIM, BRANDON                           ADDRESS ON FILE
SHIN YE WON                             ADDRESS ON FILE
SHIN, HAN                               ADDRESS ON FILE




                                                                                                                  Page 112 of 137
                                                        Case 20-11835-JTD                            Doc       44 Filed 07/22/20
                                                                                                      In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                        Page 117 of 141
                                                                                                              Consolidated Creditor Matrix



                    Name                              Address1                      Address2                      Address3                   Address4                 City        State     PostalCode               Country
SHIN, KYEUNG                          ADDRESS ON FILE
SHINDE, SUJAL                         ADDRESS ON FILE
SHIPLEY, REBECCA                      ADDRESS ON FILE
SHIPPAX                               Horngatan 4                                                                                                         HALMSTAD                        SE‐302 33      Sweden
SHIRLEY & GIORA GERZON                ADDRESS ON FILE
SHIU HIU WAH                          ADDRESS ON FILE
SHIV SAGAR DAIRY                      OFF VEERA DESAI RAOD NEAR         ANDHERI (WEST)                                                                    MUMBAI                          400053         INDIA
                                      CHITRALEKHA HOUSE
SHIVARAM, SIDDHARTH                   ADDRESS ON FILE
SHIZUOKA ASAHI TELEVISION CO, LTD     15 AZUMA‐CHO, AOI‐KU                                                                                                                                420‐8567       JAPAN
SHOCHIKU CO. LTD.                     4‐1‐1 TSUKIJI, TOGEKI BUILDING    12TH FLOOR, CHUO‐KU                                                               TOKYO                                          JAPAN
SHOCK TECH                            211 ISLAND ROAD                                                                                                     MAHWAH             NJ           07430
SHOCKIKU CO LTD                       4‐1‐1 TSUKIJI, TOGEKI BUILDING    13TH FLOOR CHUO KU                                                                TOKYO                           104‐8422       JAPAN
SHOCKING BOTTLE LLC                   556 SOUTH FAIR OAKS AVENUE #212                                                                                     PASADENA           CA           91105
SHOKOOH TRUST                         17 GOODYEAR #100                                                                                                    IRVINE             CA           92618
SHONA MARGARET MURRAY                 ADDRESS ON FILE
SHOUT! FACTORY, LLC                   1640 S. SEPULVEDA BLVD            SUITE 400                                                                         LOS ANGELES        CA           90025
SHOW ME CABLES                        18079 EDISON AVE                                                                                                    CHESTERFIELD       MO           63005
SHOW ME SHORTS FILM FESTIVAL TRUST    ROOM 26, TRADES HALL              147 GREAT NORTH ROAD, GREY                                                        AUCKLAND                        1021           NEW ZEALAND
                                                                        LYNN
SHOWBOX                               3F MEDIAPLEX 174‐15 DOGOK‐DONG    GANGMAN‐GU                                                                        SEOUL                           135‐504        KOREA, REPUBLIC OF

SHOWBOX/ MEDIAPLEY INC.               16F HANSOL BUILDING, 736‐1        YEOKSAM‐DONG, GANGNAM‐                                                            SEOUL                                          REPUBLIC OF KOREA
                                                                        GU
SHOWDOWN PRODUCTIONS LIMITED          PO BOX 911227                     VICTORIA STREET WEST                                                              AUCKLAND                        1142           NEW ZEALAND
SHOWTIME NETWORKS                     1633 BROADWAY                                                                                                       NEW YORK           NY           10019
SHRED‐IT MIAMI                        28883 NETWORK PLACE                                                                                                 CHICAGO            IL           60673‐1288
SHUKLA, DEEPIKA                       ADDRESS ON FILE


SHUTTERSTOCK, INC.                    350 FIFTH AVE.                    21ST FL                                                                           NEW YORK           NY           10118
SI MAHDI, ASSIA                       ADDRESS ON FILE

SIDDHESH SHET GAUNDALKAR, BENNY       ADDRESS ON FILE

SIERRA AFFINITY                       9378 WILSHIRE BOULEVARD           SUITE 210                                                                         BEVERLY HILLS      CA           90212

Sigma Technology Solutions Inc.       3151 Briarpark Suite              Mignon Spencer & Kathy Grote                                                      Houston            TX           77074
SIGNATURE MEDIA                       24865 AVE ROCKEFELLER                                                                                               VALENCIA           CA           91355
SIGNIANT INC                          152 MIDDLESEX TURNPIKE                                                                                              BURLINGTON         MA           01803
SIGSTR, INC.                          55 MONUMENT CIRCLE, SUITE 1000                                                                                      INDIANAPOLIS,      IN           46204
SIHOTA, RABINDER                      ADDRESS ON FILE
                                      Attn: Andrea M. Jones, Sr. Vice
Silicon Valley Bank                                                     Corporate Finance              1901 Main Street, 3rd Floor
                                      President                                                                                                           Santa Monica       CA           90405
                                                                        Senior Advisor, Global Treasury
Silicon Valley Bank
                                      Attn: Maro Feig                   Services                        1901 Main Street, Suite 300                       Santa Monica       CA           90405
SILICON VALLEY COMMUNITY FOUNDATION   2440 WEST EL CAMINO REAL, SUITE                                                                                     MOUNTAIN VIEW      CA           94040
                                      300
SILICON VALLEY COMMUNITY FOUNDATION   P.O. BOX 2360                                                                                                       OMAHA              NE           68103
SIL‐METROPOLE ORGANISATION LTD.       469‐471 NATHAN ROAD                                                                                                 KOWLOON                                        HONG KONG
SILVA, LEONARDO                       ADDRESS ON FILE
SILVA, MARIA LAURA                    ADDRESS ON FILE
SILVA, MAYRA                          ADDRESS ON FILE
SILVA, SIDINEI DE PAULA               ADDRESS ON FILE

SILVA, STACEY                         ADDRESS ON FILE
SILVAS, DANIELA                       ADDRESS ON FILE
SILVER CREEK CS SAV LLC               1301 5TH AVE 40TH FLOOR                                                                                             SEATTLE            WA           98101
SILVER POINT PRESS PVT LTD            KOHINOOR ESTATE, 165 TULSI PIPE                                                                                     MUMBAI                          400013         INDIA
                                      ROAD, LOWER PAREL,
SIMARD‐QUEVILLON, MAXIME              ADDRESS ON FILE
SIMATHIN EQUITIES LIMITED             TRUSTEE OF THE ESTATE OF LEONARD 2005‐2181 YONGE STREET                                                             TORONTO            ON           M4S 3H7        CANADA
                                      HERBERMAN
SIMBA ENTERPRISES, LLC                SIMBA ENTERPRISES, LLC           39 FORT EVANS RD NE                                                                LEESBURG           VA           20176
SIMMONS, MICHELLE                     ADDRESS ON FILE
SIMON MALLET                          ADDRESS ON FILE
SIMON MALLET                          ADDRESS ON FILE
SIMPSON THACHER & BARTLETT LLP        2475 HANOVER ST.                                                                                                    PALO ALTO          CA           94304




                                                                                                                    Page 113 of 137
                                                            Case 20-11835-JTD                          Doc       44 Filed 07/22/20
                                                                                                        In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                        Page 118 of 141
                                                                                                              Consolidated Creditor Matrix



                    Name                               Address1                          Address2                 Address3                   Address4                 City        State     PostalCode               Country
SINCLAIR, MAHONEY                         ADDRESS ON FILE
SINERGIA MEDIA LABS LLP                   A1‐ SECOND FLOOR, THAPASYA, INFO                                                                                COCHIN                          682042         INDIA
                                          PARK
SINGAPORE TELECOM                         31 EXETER ROAD                     COMCENTRE 24‐00                                                                                              239732         SINGAPORE
SINGAPORE TELECOM                         ROBINSON ROAD                      P.O. BOX 282                                                                                                 900532         SINGAPORE
SINGAPORE TELECOM                         SINGTEL                            ROBINSON ROAD                                                                                                900532         SINGAPORE
SINGH, AJAY                               ADDRESS ON FILE

SINGH, CHANDA                             ADDRESS ON FILE

SINGH, DIVYA                              ADDRESS ON FILE

SINGH, NEHA                               ADDRESS ON FILE

SINGH, RINI                               ADDRESS ON FILE


SINGH, TEJPAL                             ADDRESS ON FILE

SINGH, VIKAS                              ADDRESS ON FILE

SINGLE MOTHERS AT WORK                    2112 E. 4TH ST                     STE 222‐D                                                                    SANTA ANA          CA           92705
SINKAR, MANDAR                            ADDRESS ON FILE

SISENSE                                   DEPT CH 10946                      18TH FLOOR                                                                   PALATINE           IL           60055‐0946
SITUR SA                                  KM 1.5 VIA SAMBORONDON             EDIFICIO SAMORONDON                                                          SAN CRISTOBAL                                  ECUADOR
                                                                             BUSINES CENTER PISO 3
                                                                             OFICINA
SKANDIA, INC.                             500 N. HIGHWAY 251                                                                                              DAVIS JUNCTION     IL           61020
SKEYE                                     218 ROLAND‐JEANNEAU                VERDUN                                                                       VERDUN             QC           H3E 1R5        CANADA
SKEYE INFLIGHT ENTERTAINMENT              218 ROLAND JEANNEAU                                                                                             MONTREAL           QC           H3E 1R5        CANADA
SKEYE INFLIGHT ENTERTAINMENT INC          218 ROLAND‐JEANNEAU                                                                                             VERDUN             QC           H3E 1R5        CANADA
SKIPPETY SKIP PTY LTD                     PO BOX 88                                                                                                       BALMAIN                         NSW 2041       AUSTRALIA
SKRINE                                    UNIT NO.50‐8‐1, 8TH FLOOR          WISMA UOA DAMANSARA                                                          KUALA LUMPUR                    50490          MALAYSIA
SKY MEDIA                                 136‐1, MAPO‐DON, MAPO‐GU                                                                                        SEOUL                                          REPUBLIC OF KOREA
SKY PERFECT JSAT CORPORATION              1‐8‐1‐AKASAKA                      MINATO‐KU                                                                    TOKYO                           107‐0052       JAPAN
SKY PERFECT JSAT CORPORATION              Pacific Century Place Marunouchi   17F, 1‐11‐1 Marunouchi      Chiyoda‐ku                                       Tokyo                                          Japan
SKYBRIDGE RESOURCES, LLC                  1715 N WESTSHORE BLVD              #320                                                                         TAMPA              FL           33607‐3931
SKYPLANNER LLC                            8180 N.W. 36 ST                    SUITE 422                                                                    MIAMI              FL           33166
SKYSTAR ENTERTAINMENT MEDIA (HK) CO LTD   7/F, BRIGHT WAY NO. 33 MONGKOK     KLN.                                                                                                                        HONG KONG
                                          ROAD,
SL & ASSOCIATES                           G‐35, SEJ PLAZA, NEAR NUTAN        MARVE ROAD, MALAD WEST                                                       MUMBAI                          400064         INDIA
                                          SCHOOL,
SM CULTURE AND CONTENTS CO., LTD          SM CULTURE AND CONTENTS CO.,LTD.   648, SAMSEONG‐RO                                                             SEOUL                           06084          KOREA, REPUBLIC OF

SMALL, ANA                                ADDRESS ON FILE
SMART ELECTRONIC DESIGN                   PO BOX 95015                                                                                                    DUBAI                                          UNITED ARAB EMIRATES
SMART ELECTRONIC DESIGNS                  PO BOX 95015                                                                                                    DUBAI                                          UNITED ARAB EMIRATES
SMARTSHEET.COM, INC                       10500 NE 8TH STREET, SUITE 1300                                                                                 BELLEVUE           WA           98004
SMILEY, JEROME                            ADDRESS ON FILE
SMILEY, SHAUN                             ADDRESS ON FILE
SMITH, ANNA                               ADDRESS ON FILE
SMITH, CHRISTIAN                          ADDRESS ON FILE
SMITH, JOSHUA                             ADDRESS ON FILE
SMITH, JUSTIN                             ADDRESS ON FILE
SMITH, ROBERT                             ADDRESS ON FILE
SMITH, TED                                ADDRESS ON FILE
SMITHS INTERCONNECT, INC.                 4726 EISENHOWER BOULEVARD                                                                                       TAMPA              FL           33634‐6309
SMITHSONIAN NETWORKS                      ATTN: ANITA MAHADIK                1633 BROADWAY, 13TH FLOOR                                                    NEW YORK           NY           10019

SMOKE LAKE PRODUCTIONS INC.               8 VANWOOD RD.                      C/O CALBECK PRODUCTIONS                                                      THORNHILL          ON           L3T 2N2        CANADA
SMSI INC ‐ THE KASPAROV AGENCY            232 SEABREEZE AVENUE                                                                                            PALM BEACH         FL           33480
SMYTH, ANDREW                             ADDRESS ON FILE
SNOOK, GARRETT                            ADDRESS ON FILE
SNOWFLAKE COMPUTING INC.                  101 S. ELLSWORTH AVE., SUITE 350                                                                                SAN MATEO          CA           94401
SO, JOHN                                  ADDRESS ON FILE
SOCAL IP                                  310 N. WESTLAKE BLVD.              SUITE 120                                                                    WESTLAKE VILLAGE   CA           91362
SOCAL SELF STORAGE ‐ WESTOAKS, LP         2505 TOWNSGATE ROAD                                                                                             WESTLAKE VILLAGE   CA           91361




                                                                                                                      Page 114 of 137
                                                                     Case 20-11835-JTD                           Doc       44 Filed 07/22/20
                                                                                                                  In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                  Page 119 of 141
                                                                                                                        Consolidated Creditor Matrix



                   Name                                         Address1                        Address2                    Address3                   Address4                 City             State      PostalCode               Country
SOCAL TURNAROUND PARTNERS INC. ‐                  2850 S. FAIRVIEW ST.                                                                                              SANTA ANA              CA            92704
DBA:PROMAX SYSTEMS
SODA PICTURES CANADA INC.                         165 AVENUE RD, #301                                                                                               TORONTO                ON            M5R 3S4         CANADA
SOFTLAND ARGENTINA S.A.                           AV. DEL LIBERTADOR 7270 PISO 4                                                                                    BUENOS AIRES                         C1429BMS        ARGENTINA
SOFTLAND ARGENTINA S.A.                           AV. DEL LIBERTADOR 7270 PISO 4                                                                                                                         C1429BMS        ARGENTINA
SOJITZ CORPORATION OF AMERICA                     P.O. BOX 36091 3M                                                                                                 PITTSBURGH             PA            15251‐6528
SOKOLOWSKI, GEOFFREY                              ADDRESS ON FILE
SOLARWINDS INC                                    PO BOX 730720                                                                                                     DALLAS                 TX            75373‐0720
SONAR CANADA INC                                  SONAR CANADA INC.                 401 BAY STREET, SUITE 2320                                                      TORONTO                ON            M5H 2Y4         CANADA
SONAR, SHANTARAM                                  ADDRESS ON FILE


SONAVANE, CHETAN                                  ADDRESS ON FILE
SONY MUSIC ENTERTAINMENT                          25 Madison Ave                                                                                                    New York               NY            10010
SONY MUSIC PUBLISHING (PTE) LTD                   100 AMOY STREET                                                                                                                                        069920          SINGAPORE
SONY PICTURES                                     10202 WEST WASHINGTON BLVD                                                                                        CULVER CITY            CA            90232‐3195
SONY PICTURES                                     10202 WEST WASHINGTON BLVD                                                                                        LOS ANGELES            CA            90232‐3195
SONY PICTURES CLASSICS                            25 MADISON AVENUE, 24TH FLOOR                                                                                     NEW YORK               NY            10010‐8601
SONY PICTURES NETWORKS INDIA PVT.LTD.             INTERFACE BUILDING NO. 7 4TH FLOOR OFF MALAD LINK ROAD                                                            MUMBAI                               400064          INDIA

SONY PICTURES RELEASING                           10202 WEST WASHINGTON BLVD                                                                                        CULVER                 CA            90232
SONY PICTURES RELEASING                           BANK OF AMERICA LOCKBOX SERVICES FILE 57549                                                                       LOS ANGELES            CA            90065‐1733

SONY PICTURES STUDIOS INC                         A SONY PICTURES ENTERTAINMENT     FILE #54715                                                                     LOS ANGELES            CA            90074
                                                  COMPANY
SONY PICTURES STUDIOS INC                         FILE #54715                                                                                                       LOS ANGELES            CA            90074
SONY PICTURES STUDIOS INC                         FILE #54715                                                                                                       LOS ANGELES            CA            90074‐4715
SONY PRINTS                                       16 OSCAR APT                      17TH ROAD KHAR (WEST)                                                           MUMBAI                               400052          INDIA
SONY/ATV                                          JON PLATT, CHAIRMAN & CEO         25 MADISON AVE.                24TH FLOOR                                       NEW YORK               NY                      10010
SOPHIE LEAHY
                                                  ADDRESS ON FILE
SORRENTINO, JOSEPH                                ADDRESS ON FILE
SOSA, JOSE                                        ADDRESS ON FILE
SOTILLO, RENE                                     ADDRESS ON FILE
SOUDERS, REBECCA                                  ADDRESS ON FILE
SOUND RESERVOIR                                   SUITE 129                                                                                                         JONES BAY WHARF        NSW                           AUSTRALIA
SOUND RESERVOIR                                   SUITE 129                         JONES BAY WHARF                                                                 PYRMONT                              NSW 2009        AUSTRALIA
SOUND RESERVOIR                                   LEVEL 1, 16 KENT ST                                                                                               MILLERS POINT                        2016            AUSTRALIA
SOUND RESERVOIR                                   LEVEL 1, 16 KENT ST                                                                                               MILLERS POINT,SYDNEY                 2000            AUSTRALIA
SOUNDVIEW                                         511 SCHOOLHOUSE ROAD              SUITE 300                                                                       KENNET SQUARE          PA            19348
South Carolina Department of Labor, Licensing &
                                                  Richele Taylor, Director                                                                                          Columbia               SC            29211‐1329
Regulations                                                                         P.O. Box 11329
SOUTH CAROLINA DEPARTMENT OF REVENUE              300 A Outlet Pointe Blvd                                                                                          Columbia               SC            29210
SOUTH CAROLINA DEPARTMENT OF REVENUE              CORPORATE TAX                     PO BOX 100151                                                                   COLUMBIA               SC            29202
SOUTH CAROLINA DEPARTMENT OF REVENUE              INCOME TAX                        P.O. BOX 125                                                                    COLUMBIA               SC            29214‐0400
South Carolina Department of Revenue              PO Box 12265                                                                                                      Columbia               SC            29211
SOUTH CHINA MORNING POST PUBLISHERS LIMITED       19/F TOWER ONE, TIMES SQUARE,     1 MATHESON STREET,                                                              CAUSEWAY BAY                                         HONG KONG

SOUTH COAST AIR QUALITY MANAGEMENT DISTRI         PO BOX 4944                       21865 EAST COPLEY DRIVE                                                         DIAMOND BAR            CA            91765‐0944

SOUTH COAST FIRE PROTECTION INC.                  1908 S. EL CAMINO REAL                                                                                            SAN CLEMENTE           CA            92672
SOUTH DADE FORKLIFT CORP.                         8125 WEST 20TH AVENUE                                                                                             HIALEAH                FL            33014
South Dakota Department of Labor and Regulation   Marcia Hultman, Secretary                                                                                         Pierre                 SD            57501‐2291
                                                                                    700 Governors Drive
South Dakota Department of Revenue                445 E Capitol Avenue                                                                                              Pierre                 SD            57501
SOUTH PACIFIC PICTURES LTD NZD                    PO BOX 104 124                    LINCOLN NORTH, WAITAKERE                                                        AUCKLAND                             654             NEW ZEALAND
SOUTH PACIFIC PICTURES LTD USD                    8 Tolich Place                    Henderson                                                                       Auckland                             0654
SOUTHARD, TIMOTHY                                 ADDRESS ON FILE
SOUTHERN CALIFORNIA EDISON                        2244 WALNUT GROVE AVE                                                                                             ROSEMEAD               CA            91770
SOUTHERN CALIFORNIA EDISON                        PO BOX 300                                                                                                        ROSEMEAD               CA            91772‐0001
SOUTHERN CROSS AUSTEREO                           LEVEL 2, ORACLE EAST              3 ORACLE BOULEVARD                                                                                                   4218            AUSTRALIA
SOUTHWEST AIRLINES MARKETING DEPT                 HDQ 5MP                           2702 LOVE FIELD DRIVE                                                           DALLAS                 TX            75235
SOUZA, WALTER LEANDRO ARCANJO                     ADDRESS ON FILE
SOVOS COMPLIANCE LLC                              200 BALLARDVALE STREET            4TH FLOOR                                                                       WILMINGTON             MA            01877
SP PLUS CORPORATION                               6080 CENTER DRIVE STE B101                                                                                        LOS ANGELES            CA            90045
SPACKLE LLC                                       1123 E DOMINGUEZ ST. UNIT G                                                                                       CARSON                 CT            90746
SPAFAX                                            575 ANTON BLVD, SUITE 1020                                                                                        COSTA MESA             CA            92626
SPAFAX AIRLINE NETWORK LTD                        1507 WEST YALE AVENUE                                                                                             ORANGE                 CA            92867




                                                                                                                                Page 115 of 137
                                                                   Case 20-11835-JTD                                Doc       44 Filed 07/22/20
                                                                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                       Page 120 of 141
                                                                                                                             Consolidated Creditor Matrix



                   Name                                      Address1                           Address2                         Address3                   Address4                   City        State      PostalCode               Country
SPC ELECTRONICS AMERICA INC                     6680 JONES MILL COURT, SUITE G                                                                                           NORCROSS             GA           30092
SPEARS, DEVON                                   ADDRESS ON FILE
SPECIAL BROADCASTING SERVICE CORPORATION        14 HERBERT STREET                     ARTARMON                                                                           NSW                               2064            AUSTRALIA
SPECIAL CONTINGENCY RISKS LIMITED               30 FENCHURCH AVENUE                                                                                                      LONDON                            EC3M 5AD        UNITED KINGDOM
                                                                                      200 LIBERTY STREET, 7TH
SPECIAL CONTINGENCY RISKS, INC.                 BROOKFIELD PLACE                      FLOOR                                                                              NEW YORK             NY           10281
SPECIALIZED PRODUCTS                            PO BOX 843706                                                                                                            DALLAS               TX           75284‐3706
SPECIALTY ADVISORY SERVICES, INC.               SPECIALTY ADVISORY SERVICES, INC.     21 CLEAR CREEK                                                                     IRVINE               CA           92620
SPECIALTY MICROWAVE CORP                        120 RAYNOR AVE                                                                                                           RONKONKOMA           NY           11779
SPECTICAST                                      610 OLD CLAIRTON ROAD                                                                                                    PITTSBURGH           PA           15236‐4353
SPECTRUM BUSINESS                               PO BOX 60074                                                                                                             CITY OF INDUSTRY     CA           91716
SPEED RECORDS ENTERTAINMENT PVT LTD             320, UDYOG MANDIR 1                   BAHOJI KEER                                                                        MUMBAI                            400016          INDIA
SPEKTOR, IGOR                                   ADDRESS ON FILE
SPELLBOUND PRODUCTIONS INC.                     1373 SPRUCEDALE AVE.                                                                                                     LONDON               ON           N5X 2N9         CANADA
SPENCER STUART                                  ADDRESS ON FILE
SPENCER, GARETH                                 ADDRESS ON FILE
SPIELBERGER LAW GROUP LLC                       202 S HOOVER BLVD                                                                                                        TAMPA                FL           33609
SPORT VIDEOS                                    PO BOX 5701                                                                                                              TUCSON               AZ           85703
SPORTSDIGITA, LLC                               3033, EXCELSIOR BLVD 470                                                                                                 MINNEAPOLIS          MN           55416
SPRINGER, MARC                                  ADDRESS ON FILE
STACKLEY, ROBERT                                ADDRESS ON FILE
STALEY, MICHAEL                                 ADDRESS ON FILE
STAPLES                                         PO BOX 105748                                                                                                            ATLANTA              GA           30348
STAPLES                                         PO BOX 70242                                                                                                             PHILADELPHIA         PA           19176‐0242
STAPLES ADVANTAGE                               DEPT. LA                              P.O. BOX 83689                                                                     CHICAGO              IL           60696‐3689
STAPLES ADVANTAGE                               PO BOX 70242                                                                                                             PHILADELPHIA         PA           19176‐0242
STAPLES ADVANTAGE                               STAPLES BUSINESS ADVANTAGE            P O BOX 660409                                                                     DALLAS               TX           75266‐0409
STAPLES ADVANTAGE CA                            PO BOX 4446, STN A                    C/O T04446C                                                                        TORONTO              ON           M5W 4A2         CANADA
STAR CHINA MEDIA LTD                            12/F ONE HARBOURFRONT,                18 TAK FUNG STREET                                                                 HUNGHOM                                           HONG KONG
STAR INDIA PVT. LTD                             URMI ESTATE, 95 GANPATRAO KADAM       LOWER PAREL (W)                                                                    MUMBAI                            400013          INDIA
                                                MARG
STAR SATELLITE COMMUNICATIONS COMPANY           MASOOD MAHMOOD, CEO                   AL FALAH CITY                                                                      ABU DHABI                                         UNITED ARAB EMIRATES
STAR SATELLITE COMMUNICATIONS COMPANY           PO BOX 93693                                                                                                                                                               UNITED ARAB EMIRATES
STAR THROWER                                    26 EAST EXCHANGE STREET               SUITE 600                                                                          ST. PAUL             MN           55101
STAR VISION                                     J1. CEMPAKA PUTIH RAYA                NO. 11 A                                                                           JAKARTA PUSAT                     10510           INDONESIA
STAR VISION                                     PT KHARISMA STARVISION PLUS Jl.       Raya No. 116 A‐B Jakarta Pusat                                                                                                       Indonesia
                                                Cempaka Putih
STARBRIGHT COMMUNICATIONS LTD                   1801‐02 WESTLANDS CENTER              20 WESTLANDS ROAD                                                                  QUARRY BAY                                        HONG KONG
STARKEY, SHAREE                                 ADDRESS ON FILE
STARR ADJUSTMENT SERVICES, INC.                 399 PARK AVENUE, 9TH FLOOR                                                                                               NEW YORK             NY           10022
STARR INDEMNITY & LIABILITY COMPANY             399 PARK AVENUE, 8TH FLOOR                                                                                               NEW YORK             NY           10022

STARR INDEMNITY & LIABILITY COMPANY             ATTN: FINANCIAL LINES DEPARTMENT 399 PARK AVE. 8TH FLOOR                                                                 NEW YORK             NY           10022
STARS FOR ART PRODUCTION SARL                   44 SHOOTING CLUB STREET          DOKKI                                                                                   GIZA                                              EGYPT
STARS FOR ART PRODUCTION SARL                   MEKHAYEL EL KHOURY BLDG          BLOC A, 5TH FLOOR                                                                       BEIRUT                                            LEBANON
STARSTONE SPECIALTY INSURANCE CO. (RT
SPECIALTY)                                      180 N STETSON AVE, SUITE 4600                                                                                            CHICAGO              IL           60601
                                                STARSTONE US SERVICES CLAIMS                                           185 HUDSON STREET, SUITE
STARSTONE SPECIALTY INSURANCE COMPANY           OFFICE                                HARBORSIDE FIVE                  2600                                              JERSEY CITY          NJ           07311
                                                                                      SPECIALTY UNDERWRITING           185 HUDSON STREET, SUITE
STARSTONE SPECIALTY INSURANCE COMPANY           STARSTONE US SERVICES                 DEPARTMENT                       2600                                              JERSEY CITY          NJ           07311
STARSTONE US COMPANIES                          ATTN: THOMAS BALKAN                   150 2ND AVENUE NORTH                                                               ST PETERSBURG        FL           33701
STARTEL COMMUNICATIONS LLC                      2702 PILE STRADE #2                                                                                                      ST THOMAS                         00802
STARTEL COMMUNICATIONS LLC                      2702 PILE STRADE #2                                                                                                      ST THOMAS            VI           00802
STARZ MEDIA LLC                                 9242 BEVERLY BLVD, SUITE 200                                                                                             BEVERLY HILLS        CA           90210
STATE COMMITTEE FOR RADIOFREQUENCIES            4 AMIR TEMUR AVENUE                                                                                                                                        100047          TASHKENT
State of Alabama Attorney General               Attention Bankruptcy Dept             P.O. Box 300152                                                                    Montgomery           AL           36130‐0152
State of Alabama Consumer Protection Division   Office of the Attorney General        Post Office Box 300152                                                             Montgomery           AL           36130
State of Alabama Department of Environmental
                                                1400 Coliseum Boulevard                                                                                                  Montgomery           AL           36110‐2400
Management
State of Alabama Unclaimed Property Division    P.O. Box 302520                                                                                                          Montgomery           AL           36130‐2520
State of Alaska Attorney General                Attention Bankruptcy Dept             P.O. Box 110300                                                                    Juneau               AK           99811‐0300
State of Alaska Consumer Protection Unit        Office of the Attorney General        1031 W. 4th Ave., Suite 200                                                        Anchorage            AK           99501‐5903
State of Alaska Department of Environmental
                                                410 Willoughby Ave                                                                                                       Juneau               AK           99811‐1800
Conservation                                                                          Suite 303                        P.O. Box 111800
State of Alaska Unclaimed Property Division     State of Alaska ‐ Treasury Division   PO Box 110405                                                                      Juneau               AK           99811‐0405
State of Arizona Attorney General               Attention Bankruptcy Dept             2005 N Central Ave                                                                 Phoenix              AZ           85004‐2926




                                                                                                                                   Page 116 of 137
                                                                       Case 20-11835-JTD                                    Doc       44 Filed 07/22/20
                                                                                                                             In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                               Page 121 of 141
                                                                                                                                     Consolidated Creditor Matrix



                       Name                                        Address1                             Address2                           Address3                 Address4                   City        State     PostalCode   Country
State of Arizona Consumer Information and           Arizona Office of the Attorney General‐ 400 W. Congress St. South
Complaints                                          Tucson                                  Bldg., Suite 315                                                                     Tucson               AZ           85701‐1367
State of Arizona Department of Environmental
                                                    1110 West Washington Street                                                                                                  Phoenix              AZ           85007
Quality (DEQ)
State of Arizona Department of Environmental
                                                    400 West Congress Street                                                                                                     Tucson               AZ           85701
Quality (DEQ)                                                                              Suite 433
State of Arizona Unclaimed Property Division        1600 W Monroe Division Code:10                                                                                               Phoenix              AZ           85007‐2650
State of Arkansas Attorney General                  Attention Bankruptcy Dept              323 Center St.                      Suite 200                                         Little Rock          AR           72201‐2610
                                                    Arkansas Office of the Attorney
State of Arkansas Consumer Protection Division      General                                323 Center St., Suite 200                                                             Little Rock          AR           72201
State of Arkansas Department of Environmental
                                                    5301 Northshore Drive                                                                                                        North Little Rock    AR           72118‐5317
Quality (ADEQ)
State of Arkansas Unclaimed Property Division       Arkansas Auditor of State              1401 West Capitol Avenue,                                                             Little Rock          AR           72201
                                                                                           Suite 325
State of California Attorney General                Attention Bankruptcy Dept              P.O. Box 944255                                                                       Sacramento           CA           94244‐2550
                                                    California Department of Consumer      1625 N. Market Blvd., Suite N
State of California Consumer Information Division   Affairs                                112                                                                                   Sacramento           CA           95834
State of California Environmental Protection Agency
                                                    1001 I Street                                                                                                                Sacramento           CA           95812‐2815
(EPA)                                                                                      P.O. Box 2815
State of California Unclaimed Property Division     California State Controller's Office   10600 White Rock Road, Suite                                                          Rancho Cordova       CA           95670
                                                                                           141
STATE OF CALIFORNIA, EEO OFFICE                     450 N STREET, P.O. BOX 942879                                                                                                SACRAMENTO           CA           94279‐0073
                                                                                           Ralph L. Carr Colorado Judicial
State of Colorado Attorney General                  Attention Bankruptcy Dept              Center                          1300 Broadway, 10th Floor                             Denver               CO           80203
                                                    Colorado Office of the Attorney
State of Colorado Consumer Protection Section       General                                1300 Broadway, 10th Floor                                                             Denver               CO           80203
State of Colorado Department of Public Health and
                                                    Martha Rudolph                                                                                                               Denver               CO           80246‐1530
Environment (CDPHE)                                                                        4300 Cherry Creek Drive South
State of Colorado Unclaimed Property Division       The Great Colorado Payback Office      1580 Logan St., Ste. 500                                                              Denver               CO           80203
State of Connecticut Attorney General               Attention Bankruptcy Dept              55 Elm St.                                                                            Hartford             CT           06106

State of Connecticut Consumer Protection Division   Department of Consumer Protection      165 Capitol Ave.                                                                      Hartford             CT           06106‐1630
State of Connecticut Department of Energy and
                                                    79 Elm Street                                                                                                                Hartford             CT           06106‐5127
Environmental Protection (DEEP)
STATE OF CONNECTICUT DEPT OF REVENUE                PO BOX 2965                                                                                                                  HARTFORD             CT           06104‐2965
State of Connecticut Unclaimed Property Division    Office of the State Treasurer          PO Box 5065                                                                           Hartford             CT           06102
State of Delaware Attorney General                  Attention Bankruptcy Dept              Carvel State Office Bldg.           820 N. French St.                                 Wilmington           DE           19801
State of Delaware Consumer Protection Division      Delaware Department of Justice         Carvel State Office Building        820 N. French St., 5th Floor                      Wilmington           DE           19801
State of Delaware Department of Natural Resources
                                                  89 Kings Hwy                                                                                                                   Dover                DE           19901
& Environmental Control (DNREC Online)
State of Delaware Unclaimed Property Division       Department of Finance, Division of     State Escheator                     P.O. Box 8931                                     Wilmington           DE           19801‐3509
                                                    Revenue
State of Department of Environmental &
                                                    Robert J. Martineau, Jr.                                                                                                     Nashville            TN           37243
Conservation                                                                               312 Rosa L Parks Ave                Tennessee Tower, 2nd Floor
State of Department of Environmental Conservation 625 Broadway                                                                                                                   Albany               NY           12233‐001
State of Department of Environmental Protection     PO BOX 402                                                                                                                   Trenton              NJ           08625‐0402
State of Department of Environmental Quality        DEQ Headquaters Office                 811 SW 6th Ave                                                                        Portland             OR           97204‐1390
State of Environmental Protection Agency            1200 Pennsylvania Avenue N.W.                                                                                                Washington           DC           20460
State of Florida Attorney General                   Attention Bankruptcy Dept              The Capitol, PL 01                                                                    Tallahassee          FL           32399‐1050

State of Florida Consumer Protection Division       Florida Office of the Attorney General PL‐01 The Capitol                                                                     Tallahassee          FL           32399‐1050
State of Florida Department of Environmental
                                                    3900 Commonwealth Boulevard                                                                                                  Tallahassee          FL           32399‐3000
Protection (DEP)
State of Florida Unclaimed Property Bureau          Florida Department of Financial        200 E. Gaines Street                                                                  Tallahassee          FL           32399‐0358
                                                    Services
State of Georgia Attorney General                   Attention Bankruptcy Dept              40 Capital Square, SW                                                                 Atlanta              GA           30334‐1300
                                                    Georgia Governors Office of Consumer   2 Martin Luther King, Jr. Dr., SE
State of Georgia Consumer Protection Division       Affairs                                Suite 356                                                                             Atlanta              GA           30334‐9077
State of Georgia Department of Natural Resources    Georgia Environmental Protection
                                                                                                                                                                                 Atlanta              GA           30334
(DNR)                                               Division                               2 Martin Luther King Jr. Drive      Suite 1152 East Tower
State of Georgia Unclaimed Property Division        Georgia Department of Revenue          Local Government Services           4245 International Parkway,                       Hapeville            GA           30349‐1824
                                                                                                                               Suite A
                                                    PRINCESS RUTH KEELIKOLANI
STATE OF HAWAII | OAHU DISTRICT                     BUILDING                               830 PUNCHBOWL STREET                                                                  HONOLULU             HI           96813‐5094
State of Hawaii Attorney General                    Attention Bankruptcy Dept              425 Queen St.                                                                         Honolulu             HI           96813




                                                                                                                                            Page 117 of 137
                                                                           Case 20-11835-JTD                                   Doc       44 Filed 07/22/20
                                                                                                                                In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                                          Page 122 of 141
                                                                                                                                        Consolidated Creditor Matrix



                       Name                                          Address1                             Address2                         Address3                         Address4                          City        State     PostalCode   Country
                                                     Hawaii Department of Commerce and                                           Leiopapa A Kamehameha
State of Hawaii Consumer Protection Division         Consumer Affairs                          Office of Consumer Protection     Building                         235 S. Beretania St., Suite 801 Honolulu           HI           96813
                                                     Office of Environmental Quality
State of Hawaii Department of Health (DOH)                                                                                                                                                      Honolulu             HI           96813
                                                     Control                                   235 South Beretania Street        Suite 702
State of Hawaii Unclaimed Property Division          Department of Budget and Finance          P. O. Box 150                                                                                    Honolulu             HI           96810
State of Idaho Attorney General                      Attention Bankruptcy Dept                 700 W. Jefferson Street           P.O. Box 83720                                                 Boise                ID           83720‐1000
State of Idaho Consumer Protection Division          Idaho Attorney Generals Office            954 W. Jefferson, 2nd Floor                                                                      Boise                ID           83720
State of Idaho Department of Environmental Quality
                                                   1410 N. Hilton                                                                                                                               Boise                ID           83706
(DEQ)
State of Idaho Unclaimed Property Program          State Tax Commission                        P.O. Box 70012                                                                                   Boise                ID           70012
State of Illinois Attorney General                 Attention Bankruptcy Dept                   100 West Randolph Street                                                                         Chicago              IL           60601
                                                   Illinois Office of the Attorney General ‐
State of Illinois Consumer Fraud Bureau            Chicago                                     100 W. Randolph St.                                                                              Chicago              IL           60601
State of Illinois Environmental Protection Agency  1021 North Grand Avenue East                P.O. Box 19276                                                                                   Springfield          IL           62794‐9276
State of Illinois Unclaimed Property Division      Office of State Treasurer                   P.O. Box 19495                                                                                   Springfield          IL           62794‐9495
                                                                                               Indiana Government Center    302 W. Washington St., 5th
State of Indiana Attorney General                    Attention Bankruptcy Dept                 South                        Floor                                                               Indianapolis         IN           46204
                                                                                               Government Center South, 5th
State of Indiana Consumer Protection Division        Office of the Attorney General            Floor                        302 W. Washington St.                                               Indianapolis         IN           46204
State of Indiana Department of Environmental
                                                     Indiana Government Center North                                                                                                            Indianapolis         IN           46204
Management (IDEM)                                                                              100 N. Senate Ave.
State of Indiana Unclaimed Property Division         Office of the Attorney General            PO Box 2504                                                                                      Greenwood            IN           46142
State of Iowa Attorney General                       Attention Bankruptcy Dept                 1305 E. Walnut Street                                                                            Des Moines           IA           50319
State of Iowa Consumer Protection Division           Iowa Office of the Attorney General       1305 E. Walnut St.                                                                               Des Moines           IA           50319
State of Iowa Department of Natural Resources
                                                     502 E. 9th Street                                                                                                                          Des Moines           IA           50319‐0034
(DNR)
State of Iowa Unclaimed Property Division            Great Iowa Treasure Hunt                  Lucas State Office Building       321 E. 12th St., 1st Floor.                                    Des Moines           IA           50319
State of Kansas Attorney General                     Attention Bankruptcy Dept                 120 SW 10th Ave., 2nd Floor                                                                      Topeka               KS           66612‐1597
State of Kansas Consumer Protection Division         Office of Kansas Attorney                 120 S.W. 10th St., Suite 430                                                                     Topeka               KS           66612‐1597
State of Kansas Department of Health and
                                                     Curtis State Office Building                                                                                                               Topeka               KS           66612
Environment (DHE)                                                                              1000 SW Jackson
State of Kansas Unclaimed Property Division          Kansas State Treasurer                    900 SW Jackson, Suite 201                                                                        Topeka               KS           66612‐1235
State of Kentucky Attorney General                   Attention Bankruptcy Dept                 700 Capitol Avenue, Suite 118                                                                    Frankfort            KY           40601
                                                     Kentucky Office of the Attorney
State of Kentucky Consumer Protection Division       General                                   1024 Capital Center Dr.                                                                          Frankfort            KY           40601
State of Kentucky Energy and Environment Cabinet 500 Mero Street                                                                                                                                Frankfort            KY           40601
                                                                                               5th Floor
State of Kentucky Unclaimed Property Division        Kentucky State Treasury                   1050 US Highway 127 South,                                                                       Frankfort            KY           40601
                                                                                               Suite 100
State of Louisiana Attorney General                  Attention Bankruptcy Dept                 P.O. Box 94095                                                                                   Baton Rouge          LA           70804‐4095
                                                     Louisiana Office of the Attorney
State of Louisiana Consumer Protection Section       General                                   1885 N. 3rd St.                                                                                  Baton Rouge          LA           70802
State of Louisiana Department of Environmental
                                                     602 N. Fifth Street                                                                                                                        Baton Rouge          LA           70802
Quality (DEQ)
State of Louisiana Unclaimed Property Division       Office of the State Treasurer             P.O. Box 91010                                                                                   Baton Rouge          LA           70821‐9010
State of Maine Attorney General                      Attention Bankruptcy Dept                 6 State House Station                                                                            Augusta              ME           04333‐0000

State of Maine Consumer Protection Division          Bureau of Consumer Credit Protection 35 State House Station                                                                                Augusta              ME           4333
State of Maine Department of Environmental
                                                     17 State House Station                                                                                                                     Augusta              ME           04333‐0017
Protection (DEP)                                                                               28 Tyson Drive
State of Maine Unclaimed Property Division           Office of the State Treasurer             Attn: Unclaimed Property          39 State House Station                                         Augusta              ME           04333
State of Maryland Attorney General                   Attention Bankruptcy Dept                 200 St. Paul Place                                                                               Baltimore            MD           21202‐2202
                                                     Maryland Office of the Attorney
State of Maryland Consumer Protection Division       General                                   200 Saint Paul Pl.                                                                               Baltimore            MD           21202
State of Maryland Department of the Environment
                                                     1800 Washington Blvd                                                                                                                       Baltimore            MD           21230
(MDE)
State of Maryland Unclaimed Property Unit            Comptroller of Maryland                   301 W. Preston Street                                                                            Baltimore            MD           21201‐2385
State of Massachusetts Attorney General              Attention Bankruptcy Dept                 One Ashburton Place                                                                              Boston               MA           02108‐1698
State of Massachusetts Consumer Protection           Massachusetts Office of the Attorney      Public Inquiry and Assistance
Division                                             General                                   Center                            One Ashburton Pl., 18th Floor                                  Boston               MA           02108‐1518
State of Massachusetts Department of
                                                     1 Winter Street                                                                                                                            Boston               MA           02108
Environmental Protection (DEP)
State of Massachusetts Unclaimed Property Division   Department of the State Treasurer         Abandoned Property Division       One Ashburton Place, 12th                                      Boston               MA           02108‐1608
                                                                                                                                 Floor
                                                                                               G. Mennen Williams Building,
State of Michigan Attorney General                   Attention Bankruptcy Dept                 7th Floor                         525 W. Ottawa St.                P.O. Box 30212                Lansing              MI           48909‐0212
State of Michigan Consumer Protection Division       Office of the Attorney General            PO Box 30213                                                                                     Lansing              MI           48909‐7713




                                                                                                                                               Page 118 of 137
                                                                         Case 20-11835-JTD                                  Doc       44 Filed 07/22/20
                                                                                                                             In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                                   Page 123 of 141
                                                                                                                                    Consolidated Creditor Matrix



                       Name                                         Address1                            Address2                           Address3                     Address4                   City        State     PostalCode   Country
State of Michigan Department of Environmental
                                                     525 West Allegan Street                                                                                                         Lansing              MI           48909‐7973
Quality (DEQ)                                                                                P.O. Box 30473
State of Michigan Unclaimed Property Division        Office of the State Treasurer           PO Box 30756                                                                            Lansing              MI           48909
State of Minnesota Attorney General                  Attention Bankruptcy Dept               1400 Bremer Tower                445 Minnesota Street                                   St. Paul             MN           55101‐2131
                                                                                             1400 Bremer Tower 445
State of Minnesota Consumer Services Division        Office of the Attorney General          Minnesota St.                                                                           St. Paul             MN           55101
State of Minnesota Pollution Control Agency (PCA)    7678 College Road                                                                                                               Baxter               MN           56425
                                                                                             Suite 105
State of Minnesota Unclaimed Property Program        Minnesota Department of Commerce        85 7th Place East, Suite 500                                                            St. Paul             MN           55101‐2198
State of Mississippi Attorney General                Attention Bankruptcy Dept               Walter Sillers Building          550 High Street, Suite 1200     P.O. Box 220           Jackson              MS           39201
                                                     Mississippi Office of the Attorney
State of Mississippi Consumer Protection Division    General                                 PO Box 22947                                                                            Jackson              MS           39225‐2947
State of Mississippi Department of Environmental
                                                     PO Box 2261                                                                                                                     Jackson              MS           39225
Quality (DEQ)
State of Mississippi Unclaimed Property Division     Mississippi Treasury                    PO Box 138                                                                              Jackson              MS           39205
State of Missouri Attorney General                   Attention Bankruptcy Dept               Supreme Court Building           207 W. High St.                                        Jefferson City       MO           65102
State of Missouri Consumer Protection Unit           Missouri Attorney General's Office      PO Box 899                                                                              Jefferson City       MO           65102
State of Missouri Department of Natural Resources
                                                     PO Box 176                                                                                                                      Jefferson City       MO           65102
(DNR)
State of Missouri Unclaimed Property Section         State Treasurer’s Office                P.O. Box 1004                                                                           Jefferson City       MO           65102‐1272
State of Montana Attorney General                    Attention Bankruptcy Dept               215 N Sanders, Third Floor       PO Box 201401                                          Helena               MT           59620‐1401
State of Montana Department of Environmental
                                                     1520 E Sixth Avenue                                                                                                             Helena               MT           59620‐0901
Quality (DEQ)                                                                                PO Box 200901

State of Montana Office of Consumer Protection       Montana Department of Justice           2225 11th Ave. PO Box 200151                                                            Helena               MT           59620‐0151
State of Montana Unclaimed Property Division         Department of Revenue                   Attn: Unclaimed Property     P.O. Box 5805                                              Helena               MT           59604‐5805
State of N.C. Department of Environment and
                                                     1601 Mail Service Center                                                                                                        Raleigh              NC           27699‐1601
Natural Resources
State of Nebraska Attorney General                   Attention Bankruptcy Dept               2115 State Capitol               2nd Fl, Rm 2115                                        Lincoln              NE           68509‐8920
                                                     Nebraska Office of the Attorney
State of Nebraska Consumer Protection Division       General                                 2115 State Capitol                                                                      Lincoln              NE           68509
State of Nebraska Department of Environmental
                                                     1200 "N" Street                                                                                                                 Lincoln              NE           68509
Quality (NDEQ)                                                                               Suite 400                   PO Box 98922
State of Nebraska Unclaimed Property Division        Office of the State Treasurer           809 P St                                                                                Lincoln              NE           68508
                                                                                             1550 COLLEGE PARKWAY, SUITE
STATE OF NEVADA                                      DEPARTMENT OF TAXATION                  115                                                                                     CARSON CITY          NV           89706
State of Nevada Attorney General                     Attention Bankruptcy Dept               100 North Carson Street                                                                 Carson City          NV           89701
                                                     Nevada Department of Business and
State of Nevada Consumer Protection Division         Industry                                Fight Fraud Task Force           555 E. Washington Ave.                                 Las Vegas            NV           89101
State of Nevada Department of Conservation and
                                                     Division of Environmental Protection                                                                                            Carson City          NV           89701–5249
Natural Resources (DEP)                                                                      901 South Stewart Street         Suite 4001
State of Nevada Unclaimed Property Division          Office of the State Treasurer           555 E Washington Avenue,                                                                Las Vegas            NV           89101‐1070
                                                                                             Suite 4200
State of New Hampshire Attorney General              Attention Bankruptcy Dept               33 Capitol St.                                                                          Concord              NH           03301‐0000
State of New Hampshire Consumer Protection and       New Hampshire Office of the Attorney
Antitrust Bureau                                     General                              33 Capitol St.                                                                             Concord              NH           3301
State of New Hampshire Department of
                                                     29 Hazen Drive                                                                                                                  Concord              NH           03302‐0095
Environmental Services                                                                       PO BOX 95
State of New Hampshire Unclaimed Property            Treasury Department                     25 Capitol Street, Room 205                                                             Concord              NH           03301
Division
STATE OF NEW JERSEY ‐ CBT                            CORPORATION TAX                         PO BOX 666                                                                              TRENTON              NJ           08646‐0666
State of New Jersey Attorney General                 Attention Bankruptcy Dept               RJ Hughes Justice Complex        25 Market Street                P.O. Box 080           Trenton              NJ           08625‐0080
State of New Jersey Consumer Affairs Division        Department of Law and Public Safety     124 Halsey St.                                                                          Newark               NJ           7102
State of New Jersey Unclaimed Property Division      Office of the State Treasurer           P.O. Box 214                                                                            Trenton              NJ           08695‐0214
State of New Mexico Attorney General                 Attention Bankruptcy Dept               P.O. Drawer 1508                                                                        Santa Fe             NM           87504‐1508

State of New Mexico Consumer Protection Division     Office of Attorney General              PO Drawer 1508                                                                          Santa Fe             NM           87504‐1508
State of New Mexico Environment Department           PO BOX 5469                                                                                                                     Santa Fe             NM           87502‐5469
State of New Mexico Unclaimed Property Division      Taxation & Revenue Department           P.O. Box 25123                                                                          Santa Fe             NM           87504‐5123
State of New York Attorney General                   Attention Bankruptcy Dept               The Capitol                                                                             Albany               NY           12224‐0341
State of New York Consumer Protection Division       New York State Department of State      Consumer Assistance Unit         99 Washington Avenue                                   Albany               NY           12231
State of New York Unclaimed Property Division        Office of the State Comptroller         Office of Unclaimed Funds        110 State Street, 8th Floor                            Albany               NY           12236
State of North Carolina Attorney General             Attention Bankruptcy Dept               9001 Mail Service Center                                                                Raleigh              NC           27699‐9001
State of North Carolina Consumer Protection          North Carolina Office of the Attorney
Division                                             General                                 Mail Service Center 9001                                                                Raleigh              NC           27699‐9001
State of North Carolina Unclaimed Property Program   Department of State Treasurer           325 North Salisbury Street                                                              Raleigh              NC           27603‐1385




                                                                                                                                            Page 119 of 137
                                                                          Case 20-11835-JTD                                   Doc       44 Filed 07/22/20
                                                                                                                               In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                                 Page 124 of 141
                                                                                                                                       Consolidated Creditor Matrix



                      Name                                             Address1                        Address2                              Address3                 Address4                  City        State     PostalCode   Country

State of North Dakota Attorney General               Attention Bankruptcy Dept              State Capitol                       600 E Boulevard Ave Dept 125                       Bismarck            ND           58505‐0040
                                                                                            Gateway Professional Center
State of North Dakota Consumer Protection and                                               1050 E. Interstate Ave., Suite
Antitrust Division                                   Office of the Attorney General         200                                                                                    Bismarck            ND           58503‐5574
State of North Dakota Department of Health           918 East Divide Avenue                                                                                                        Bismarck            ND           58501‐1947
State of North Dakota Unclaimed Property Division    State Land Department                  P.O. Box 5523                                                                          Bismarck            ND           58506‐5523

State of Ohio Attorney General                       Attention Bankruptcy Dept              30 E. Broad St., 14th Floor                                                            Columbus            OH           43215
State of Ohio Consumer Protection Section            Ohio Attorney Generals Office          30 E. Broad St., 14th Floor                                                            Columbus            OH           43215‐3400
State of Ohio Enviromental Protection Agency         PO BOX 1049                                                                                                                   Columbus            OH           43216‐1049
State of Ohio Unclaimed Property Division            Department Of Commerce                 77 South High Street, 20th Floor                                                       Columbus            OH           43215‐6108

State of Oklahoma Attorney General                   Attention Bankruptcy Dept              313 NE 21st Street                                                                     Oklahoma City       OK           73105
State of Oklahoma Consumer Protection Division       Oklahoma Attorney General              Public Protection Unit              313 N.E. 21st St.                                  Oklahoma City       OK           73105
State of Oklahoma Department of Environmental
                                                     707 N Robinson                                                                                                                Oklahoma City       OK           73102
Quality
State of Oklahoma Unclaimed Property Division        Oklahoma State Treasurer               4545 N. Lincoln Blvd., Ste. 106                                                        Oklahoma City       OK           73105‐3413

STATE OF OREGON                                      350 W. COLORADO BLVD., 5TH FLOOR                                                                                              PASADENA            CA           91105

State of Oregon Attorney General                     Attention Bankruptcy Dept              1162 Court Street NE                                                                   Salem               OR           97301
State of Oregon Financial Fraud/Consumer
Protection Section                                   Oregon Department of Justice             1162 Court St., NE                                                                   Salem               OR           97301‐4096
State of Oregon Unclaimed Property Division          Division of State Lands ‐ Trust Property 775 Summer St. NE #100                                                               Salem               OR           97301‐1279
                                                     Section
State of Pennsylvania Attorney General               Attention Bankruptcy Dept                Strawberry Square                 16th Floor                                         Harrisburg          PA           17120
State of Pennsylvania Bureau of Consumer
Protection                                           Office of the Attorney General         Strawberry Square, 15th Floor                                                          Harrisburg          PA           17120
State of Pennsylvania Dept of Environmental
                                                     Rachel Carson State Office Building                                                                                           Harrisburg          PA           17101
Protection                                                                                  400 Market Street
State of Pennsylvania Unclaimed Property Division    Treasury Department                    Bureau of Unclaimed Property        P.O. Box 1837                                      Harrisburg          PA           17105‐1837

State of Puerto DRNA                                 PO BOX 366147                                                                                                                 San Juan            PR           936
State of Rhode Island Attorney General               Attention Bankruptcy Dept              150 South Main Street                                                                  Providence          RI           02903‐0000
                                                     Rhode Island Department of the
State of Rhode Island Consumer Protection Unit       Attorney General                       150 S. Main St.                                                                        Providence          RI           2903
State of Rhode Island Unclaimed Property Division    Office of the General Treasurer        P.O. Box 1435                                                                          Providence          RI           02901

State of South Carolina Attorney General             Attention Bankruptcy Dept              P.O. Box 11549                                                                         Columbia            SC           29211‐1549
State of South Carolina Consumer Protection          South Carolina Department of
Division                                             Consumer Affairs                       PO Box 5757                                                                            Columbia            SC           29250
State of South Carolina Department of Health and
                                                     2600 Bull Street                                                                                                              Columbia            SC           29201
Environmental Control
State of South Carolina Unclaimed Property Program   State Treasurer’s Office               P. O. Box 11778                                                                        Columbia            SC           29211

State of South Dakota Attorney General             Attention Bankruptcy Dept                1302 East Highway 14                Suite 1                                            Pierre              SD           57501‐8501
                                                   South Dakota Office of the Attorney
State of South Dakota Consumer Protection Division General                                  1302 E. Hwy. 14, Suite 3                                                               Pierre              SD           57501‐8503
State of South Dakota Department of Environment
                                                   PMB 2020, SD DENR                                                                                                               Pierre              SD           57501
and Natural Resources                                                                       Joe Foss Building
State of South Dakota Unclaimed Property Division Office of the State Treasurer             500 East Capitol Ave, Suite 212                                                        Pierre              SD           57501‐5070

State of State of Rhode Island Department of
                                                     235 Promenade St.                                                                                                             Providence          RI           02908‐5767
Environmental Management
State of Tennessee Attorney General                  Attention Bankruptcy Dept              P.O. Box 20207                                                                         Nashville           TN           37202‐0207
                                                     Tennessee Department of Commerce       500 James Robertson Pkwy.,
State of Tennessee Consumer Affairs Division         and Insurance                          12th Floor                                                                             Nashville           TN           37243‐0600
State of Tennessee Unclaimed Property Division       Treasury Department                    Andrew Jackson Bldg., 9th Floor 500 Deaderick Street                                   Nashville           TN           37243‐0242

State of Texas Attorney General                      Attention Bankruptcy Dept              Capitol Station                     PO Box 12548                                       Austin              TX           78711‐2548
State of Texas Commission on Environmental
                                                     Building Letter                                                                                                               Austin              TX           78711‐3087
Quality                                                                                     PO BOX 13087
State of Texas Consumer Protection Division          Texas Office of the Attorney General   PO Box 12548                                                                           Austin              TX           78711‐2548
State of Texas Unclaimed Property Division           Comptroller of Public Accounts         Post Office Box 12019                                                                  Austin              TX           78711‐2019
State of Utah Attorney General                       Attention Bankruptcy Dept              PO Box 142320                                                                          Salt Lake City      UT           84114‐2320
State of Utah Consumer Protection Division           Utah Department of Commerce            160 E. 300 S, 2nd Floor                                                                Salt Lake City      UT           84114‐6704




                                                                                                                                              Page 120 of 137
                                                                          Case 20-11835-JTD                                  Doc       44 Filed 07/22/20
                                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                                    Page 125 of 141
                                                                                                                                     Consolidated Creditor Matrix



                       Name                                            Address1                         Address2                          Address3                       Address4                  City        State     PostalCode                Country
State of Utah Department of Environmental Quality 195 North 1950 West                                                                                                                 Salt Lake City      UT           84116
State of Utah Unclaimed Property Division              State Treasurer’s Office              341 South Main St., 5th Floor                                                            Salt Lake City      UT           84111
State of Vermont Attorney General                      Attention Bankruptcy Dept             109 State St.                                                                            Montpelier          VT           05609‐1001
                                                       Vermont Office of the Attorney
State of Vermont Consumer Protection Division          General                               Consumer Assistance Program       146 University Pl.                                     Burlington          VT           5405
State of Vermont Dept. Of Enviromental
                                                       1 National Life Drive, Main 2                                                                                                  Montpelier          VT           05620‐3520
Conservation Commissioner's Office
State of Vermont Unclaimed Property Division           Vermont State Treasurer               Abandoned Property Division       Pavillion Building 109 State                           Montpelier          VT           05609‐6200
                                                                                                                               Street, 4th Floor
State of Virginia Attorney General                     Attention Bankruptcy Dept             900 East Main Street                                                                     Richmond            VA           23219

State of Virginia Consumer Protection Section          Virginia Office of the Attorney General 900 E. Main St                                                                         Richmond            VA           23219
State of Virginia Department Environment Quality       629 East Main Street                    PO BOX 1105                                                                            Richmond            VA           23218
State of Virginia Unclaimed Property Division          Virginia Department of the Treasury     Division of Unclaimed Property P.O. Box 2478                                           Richmond            VA           23218‐2478

State of Washington Attorney General                   Attention Bankruptcy Dept             1125 Washington St. SE       P.O. Box 40100                                              Olympia             WA           98504‐0100
                                                       Washington Office of the Attorney     PO Box 40100 1125 Washington
State of Washington Consumer Protection Division       General                               St., SE                                                                                  Olympia             WA           98504‐0100
State of Washington State Department of Ecology        PO BOX 47600                                                                                                                   Olympa              WA           98504‐7600
State of Washington Unclaimed Property Section         Department of Revenue                 PO Box 47477                                                                             Olympia             WA           98504‐7477

State of West Virginia Attorney General                Attention Bankruptcy Dept             State Capitol Bldg 1 Room E 26                                                           Charleston          WV           25305

State of West Virginia Consumer Protection Division Office of the Attorney General           PO Box 1789                                                                              Charleston          WV           25326‐1789
State of West Virginia Unclaimed Property Division Office of the State Treasurer             One Players Club Drive                                                                   Charleston          WV           25311

                                                                                             Wisconsin Department of
State of Wisconsin Attorney General                    Attention Bankruptcy Dept             Justice                           State Capitol, Room 114 East    P. O. Box 7857         Madison             WI           53707‐7857

State of Wisconsin Consumer Bureau of Consumer         Wisconsin Department of Agriculture,
Protection                                             Trade and Consumer Protection        PO Box 8911                                                                               Madison             WI           53708‐8911
State of Wisconsin Dept. of Natural Resources          PO BOX 7921                                                                                                                    Madison             WI           53707‐7921
State of Wisconsin Unclaimed Property Unit             State Treasurer’s Office             P.O. Box 2114                                                                             Madison             WI           53701‐2114
State of WV Department of Enviromental Protection Melinda S. Cambell, Chief                                                                                                           Charleston          WV           25304
                                                                                             601 57th Street, SE
State of Wyoming Attorney General                      Attention Bankruptcy Dept             123 Capitol Building              200 W. 24th Street                                     Cheyenne            WY           82002
                                                                                             123 State Capitol 200 W. 24th
State of Wyoming Consumer Protection Unit              Office of the Attorney General        St.                                                                                      Cheyenne            WY           82002
State of Wyoming Department of Environmental
                                                       122 W 25th St                                                                                                                  Cheyenne            WY           82002
Quality (DEQ)                                                                                Herschler Building
State of Wyoming Unclaimed Property Division           Office of the State Treasurer         2515 Warren Avenue, Suite 502                                                            Cheyenne            WY           82002

State Supervision and Licensing of the Agency of the   NUR‐SULTAN, MANGІLІK EL AVENUE 6,                                                                                                                                              KAZAKHSTAN
Republic of Kazakhstan for Informatization and         OFFICE A 509
Communication
STAY ONLINE                                            1506 IVAC WAY                                                                                                                  CREEDMOOR           NC           27522
ST‐CYR, KARINE                                         ADDRESS ON FILE

STEADFAST INSURANCE COMPANY                            1001 SUMMIT BLVD SUITE 1700                                                                                                    ATLANTA             GA           30319
STEC, PAWEL                                            ADDRESS ON FILE
STEGER CONSULTING, LLC                                 ADDRESS ON FILE
STEINMAN, ALEXIS                                       ADDRESS ON FILE
STEPHANIE BEACHAM                                      10401 VENICE BLVD #266                                                                                                         LOS ANGELES         CA           90034‐6491
STEPHEN HARVEY                                         SILVER WINDS                          WOODLAND DRIVE                    EAST HORSELY                                           SURREY                           KT245AN        United Kingdom
STEPHEN HASKER                                         ADDRESS ON FILE
STEPHEN REDFORD                                        1726 FENDER ROAD                                                                                                               NAPERVILLE          IL           60565‐2757
STEPHENS, MICHAEL                                      ADDRESS ON FILE
STER KINEKOR ENTERTAINMENT                             STER KINEKOR OFFICE PARK              185 KATHERINE STREET                                                                     JOHANNESBERG                     2196           SOUTH AFRICA
STEVEN TUCKER                                          301 APPLE RIVER DR                                                                                                             NAPERVILLE          IL           60565‐6326
STEVENS GLOBAL LOGISTICS                               P O BOX 729                                                                                                                    LAWNDALE            CA           90260‐0729
STEVENSON, AUSTIN                                      ADDRESS ON FILE
STEWART MCKELVEY                                       ADDRESS ON FILE
ST‐GERMAIN, PATRICE                                    ADDRESS ON FILE
STILL, BRIAN                                           ADDRESS ON FILE
ST‐JAMES, SIMON                                        ADDRESS ON FILE
ST‐LAURENT, CHARLES                                    ADDRESS ON FILE
STONEWALL CABLE, INC.                                  126 HAWKENSEN DR.                                                                                                              RUMNEY              NH           03266




                                                                                                                                            Page 121 of 137
                                                                 Case 20-11835-JTD                            Doc       44 Filed 07/22/20
                                                                                                               In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                               Page 126 of 141
                                                                                                                     Consolidated Creditor Matrix



                     Name                                    Address1                          Address2                  Address3                   Address4               City            State      PostalCode               Country
STOREXCEL LLC                                   8378 COLONIAL DRIVE                                                                                              LONE TREE            CO           80124
STORY BAKER PTY LTD                             PO BOX 2804                                                                                                      FITZROY                           3065            AUSTRALIA
STORYBOTS INC.                                  2113 CHESTNUT AVE                                                                                                MANHATTAN BEACH      CA           90266
STORYTELLER DISTRIBUTION CO, LLC                100 UNIVERSAL CITY PLAZA           BUILDING 5121                                                                 UNIVERSAL CITY       CA           91608
STOUT RISIUS ROSS, INC.                         ONE SOUTH WACKER DRIVE, 38TH                                                                                     CHICAGO              IL           60606
                                                FLOOR
STRAFUSS, JON                                   ADDRESS ON FILE
STRAIGHT ROAD ELECTRONICS, INC.                 19 HAMMOND, #510                                                                                                 IRVINE               CA           92618
STRATA CORPORATION BCS 3528 C/O AWM‐            401 ‐958 WEST 8TH AVENUE                                                                                         VANCOUVER            BC           V5Y 3Z5         CANADA
ALLIANCE REAL ESTATE GROUP
STRATA CORPORATION BCS 3528 C/O AWM‐            401 ‐958 WEST 8TH AVENUE                                                                                         VANCOUVER            BC           V5Z 1E5         CANADA
ALLIANCE REAL ESTATE GROUP
STRATEGIC LAW PARTNERS, LLP                     500 SOUTH GRAND AVE                SUITE 2050                                                                    LOS ANGELES          CA           90071
STREAKWAVE WIRELESS, INC.                       840 JURY CT.                                                                                                     SAN JOSE             CA           95112
STRUCTURAL INTEGRITY ENGINEERING                9525 VASSAR AVENUE                                                                                               CHATSWORTH           CA           91311
STT GLOBAL DATA CENTRES INDIA PRIVATE LIMITED   PLOT NO.C21 AND C36                VIDYANAGARI PO                                                                MUMBAI                            400098          INDIA

STT GLOBAL DATA CENTRES INDIA PRIVATE LIMITED PLOT NO.C‐21 & C‐36                  VIDYANAGARI PO                                                                MUMBAI                            400098          INDIA

STUDENTS' ASSOC.‐ MT.ROYAL UNIV.                4825 MOUNT ROYAL GATE S.W.                                                                                       CALGARY              AB           T3E 6K6         CANADA
STUDENTS ASSOC.‐MT. ROYALUNIV.                  4825 MOUNT ROYAL GATE SW           ROOM Z222                                                                     CALGARY              AB           T3E 6K6         CANADA
STUDIO CANAL SAS                                1 PLACE DU SPECTACLE               ISSY LES MOULNEUAX CEDEX 9                                                    FRANCE                            92863           UNITED ARAB EMIRATES

STUDIO CHIZU LLP                                SHIBUSAWA OGIKUO BLD               5F, 3‐3‐9‐ AMANUMA                                                            TOKYO                             167‐0032        JAPAN
STUDIO DRAGON CORPORATION                       17TH FLOOR, STUDIO DRAGON CORP.,   MAPO‐GU                                                                       SEOUL                             03926           KOREA, REPUBLIC OF
                                                75 MAEBONGSAN‐RO
STUDIO NASH LIMITED                             L10 11 BRITOMART PLACE             BIRTOMART                                                                     AUCKLAND                          1010            NEW ZEALAND
STUDIOCANAL PTY LIMITED                         LEVEL 2, 47‐49 MURRAY STREET       PYRMONT                                                                       NSW                               2009            AUSTRALIA
STX ENTERTAINMENT                               3900 WEST ALAMEDA AVENUE           FLOOR 32                                                                      BURBANK              CA           91505
SUBRAMANIAM S/O KANNAPPAN                       28 MARTHOMA RD 08‐02                                                                                                                               328708          SINGAPORE
SUBRAMANIAN, KRISHNAN                           ADDRESS ON FILE

SUBSECRETARIO DE TELECOMMUNICACIONES            AMUNATEGUI NO 139                                                                                                SANTIAGO                                          CHILE
MINISTERIO DE COMMUNICACIONES
SUBSENTIO LLC                                   2001 EAST EASTER AVENUE            SUITE 302                                                                     CENTENNIAL           CO           80122
SUCHITA SURYAMURTY                              ADDRESS ON FILE
SUKUMARAN, ANISH                                ADDRESS ON FILE

SULTANATE OF OMAN, PUBLIC AUTHORITY FOR         PO BOX 1100                                                                                                      MUSCAT                            133             OMAN
RADIO AND TV
SUMMIT ENTERTAINMENT                            2700 COLORADO AVENUE, SUITE 200                                                                                  SANTA MONICA         CA           90404

SUMMIT RISER SYSTEMS, INC.                      15245 ALTON PARKWAY SUITE 200                                                                                    IRVINE               CA           92618
SUMMIT SOURCE                                   4203 MERCHANT RD                                                                                                 FORT WAYNE           IN           46818
SUN CHANNEL INC                                 CONISTON , BUSH HILL               THE GARRISON                                                                  BARBADOS                                          BARBADOS
SUN LIFE ASSURANCE COMPANY OF CANADA            1 YORK STREET                                                                                                    TORONTO              ON           M5J 0B6         CANADA
SUN TV NETWORK LTD                              MURASOLI MARAN TOWER 73            MRC NAGAR MAIN ROAD                                                           CHENNAI                           600028          INDIA
SUN, HONGWEN                                    ADDRESS ON FILE
Sunbeam Properties                              1401 79th St Causeway                                                                                            Miami                FL           33141
Sunbeam Properties & Development                Attn: Lauren Pace                  Leasing Associate            10212 USA Today Way                              Miramar              FL           33025
SUNBEAM PROPERTIES INC                          1401 79 ST CAUSEWAY                                                                                              MIAMI                FL           33141
SUNBURST VISUAL MEDIA                           ATTN: ROYALTIES                    132 WEST 31ST STREET                                                          NEW YORK             NY           10001
SUNDARESAN, SAKTHIVEL                           ADDRESS ON FILE

SUNDUS PRODUCTION AND DISTRIBUTION              #7 AL ROSTAMANI BLDG.              AL KHABAISI STREET                                                            DUBAI                             51100           UNITED ARAB EMIRATES
SUNICO, ANTON                                   ADDRESS ON FILE
SUPER CASSETTES INDUSTRIES PRIVATE LIMITED      PLOT NO.B‐32 NEW LINK ROAD         OPP.CITY MALL ANDHERI                                                         MUMBAI                            400053          INDIA
                                                                                   (WEST)
SUPER STAR UNIVERSAL LTD                        8/F, SUP TOWER                     75‐83 KING'S ROAD, NORTH                                                                                                        HONG KONG
                                                                                   POINT
SUPER TECHNOLOGIES, INC.                        6005 KEATING ROAD                                                                                                PENSACOLA            FL           32504
SUPERBIIZ EWIZ.COM                              2079 N. CAPITOL AVE                ATTEN: NICK YORITATE                                                          SAN JOSE             CA           95132
SUPERINTENDENCIA DE TELECOMMUNICACIONES         15 CALLE 1‐95,                     ZONA 10                                                                       CDAD. DE GUATEMALA                                GUATEMALA

SUPERINTENDENCIA GENERAL DE ELECTRICIDAD Y      SEXTA DECIMA CALLE PONIENTE Y 37   COL. FLOR BLANCA                                                              SAN SALVADOR                                      EL SALVADOR
TELECOMMUNICACIONES                             AV. SUR #2001
SUPERLOGICS, INC.                               9 MERCER ROAD                                                                                                    NATICK               MA           01760
SUPERYACHT MANAGEMENT LLC                       1515 SW 20TH STREET                                                                                              FORT LAUDERDALE      FL           33315




                                                                                                                           Page 122 of 137
                                                            Case 20-11835-JTD                         Doc       44 Filed 07/22/20
                                                                                                       In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                       Page 127 of 141
                                                                                                             Consolidated Creditor Matrix



                   Name                                Address1                           Address2               Address3                   Address4              City        State      PostalCode               Country
SURF MOTOR HOTEL LTD                      290 DALLAS RD                                                                                                  VICTORIA        BC           V8V 1A6         CANADA
SURINAM TELECOMMUNICATION AUTHORITY       TWEEDE RIJWEG NO.47 HK.                                                                                        PARAMARIBO                   3013            SURINAME
                                          CAYOTTESTRAAT
SUSAN GEORGE, PRILY                       ADDRESS ON FILE
SUSAN P. GATELEY                          ADDRESS ON FILE
SUSAN POIZNER                             ADDRESS ON FILE
SUSANTO, ARIST                            ADDRESS ON FILE
SUSTAINABLE EXHIBITS MANAGEMENT GROUP     37 N ORANGE AVE, SUITE 500                                                                                     ORLANDO         FL           32801
SUTHAR, SAMIR                             ADDRESS ON FILE

SVB BANK                                  PO BOX 660254                                                                                                  DALLAS          TX           75266‐0254
SVIDERSKII, LEONID                        ADDRESS ON FILE
SWALLOW WINGS FILMS                       7F‐6,NO.76 KUNMING ST.                                                                                         TAIPEI                       108             TAIWAN
SWARM INTERACTIVE, INC                    1506 EAST FRANKLIN STREET, SUITE                                                                               CHAPEL HILL     NC           27514
                                          101
SWEENEY, SCOTT                            ADDRESS ON FILE
SWEETWATER SOUND INC                      5501 US HIGHWAY 30 WEST                                                                                        FORT WAYNE      IN           46818
SWINERTON BUILDERS                        5901 PEACHTREE DUNWOODY ROAD        BUILDING B, SUITE 300                                                      ATLANTA         GA           30320

SWISS BUREAU INTERIOR DESIGN              BAY SQUARE ‐ BUILDING 6 ‐ OFFICE 105 BUSINESS BAY                                                              DUBAI                                        UNITED ARAB EMIRATES

SYAZANA BINTE MOHAMED RAFID               AUDIO DEPARTMENT                                                                                                                            554530          SINGAPORE
SYDNEY TELEPORT SERVICES PTY LTD          PO BOX 30                                                                                                      KOGARAH                      1485            AUSTRALIA
SYLVIC HOLDINGS,LLC                       12711 VENTURA BLVD                  SUITE 300                                                                  STUDIO CITY     CA           91604
Syndicate 2623/623 at Lloyd's             Lloyd's, One Lime Street                                                                                       London                       EC3M 7HA        United Kingdom
SYRIAN TELECOM, INTERNATIONAL RELATIONS   MINISTRY OF COMMUNICATION AND       AL SALHEYEH                                                                DAMASCUS                                     SYRIA
                                          TECHNOLOGY
SYSCOM TECHNOLOGIES/BLUEALLY TECHNOLOGY   1255 CRESCENT GREEN SUITE 300                                                                                  CARY            NC           27518
SOLUTIONS LLC
SYSCOM TECHNOLOGIES/BLUEALLY TECHNOLOGY   DRAWER CS 100308                                                                                               ATLANTA         GA           30384
SOLUTIONS LLC
SYSCOM TECHNOLOGIES/BLUEALLY TECHNOLOGY   SYSCOM TECHNOLOGIES/BLUEALLY        PO BOX 896575                                                              CHARLOTTE       NC           28289‐6575
SOLUTIONS LLC                             TECHNOLOGY SOLUTIONS LLC
SYSTECH SYSTEM (STS) LTD
SYSTEM AND SOFTWARE ENTERPRISES LLC       2929 E.IMPREIAL HWY STE.170                                                                                    BREA            CA           92821
                                          BREA,CA 92821
SYSTEMS AND SOFTWARE ENTERPRISES LLC      2929 E. IMPERIAL HWY.,              STE 170                                                                    BREA            CA           92821
SZUMILAS, DANIEL                          ADDRESS ON FILE
SZYMANSKI, JASON                          ADDRESS ON FILE
T CONNEXION                               OFFICE 8, LEVEL 1B‐A                SUDIRMAN KAV 52‐53                                                                                      12190           INDONESIA
T MOBILE                                  12920 SE 38TH ST.                                                                                              BELLEVUE        WA           98006
T MOBILE                                  PO BOX 51843                                                                                                   LOS ANGELES     CA           90051‐6143
T V TODAY NETWORK LIMITED                 INDIA TODAY GROUP MEDIAPLEX         FC 8 FILM CITY                                                             DELHI                        201301          INDIA
TABLEAU SOFTWARE, INC.                    1621 N 34TH STREET                                                                                             SEATTLE         WA           98103
TAGUIPED, VINCENT                         ADDRESS ON FILE
TAHIR, MUHAMMAD NAEEM                     ADDRESS ON FILE
TAHIR, OVAIS                              ADDRESS ON FILE


TAIWAN TELEVISION ENTERPRISE LTD          No 10, Section 3, Pa Te Road                                                                                   Taipei Hsien                                 Taiwan
TAK, SHWETA                               ADDRESS ON FILE




TAKE KIND                                 RM 1501, INT'L TRADE CTR,                                                                                                                                   HONG KONG
TALBI, OMAR                               ADDRESS ON FILE

TALIB , SYED MUHAMMAD                     ADDRESS ON FILE

TALKPOINT HOLDINGS LLC                    DEPT #40372                         PO BOX 740209                                                              ATLANTA         GA           30374‐0209
TAMARA PLUSH                              ADDRESS ON FILE
TAMBE, BHUSHAN                            ADDRESS ON FILE
TAMHANE, AMEY                             ADDRESS ON FILE

TAN PIN PIN                               ADDRESS ON FILE
TAN, JUDY                                 ADDRESS ON FILE
TAN, YONG YEOW                            ADDRESS ON FILE




                                                                                                                   Page 123 of 137
                                                              Case 20-11835-JTD                             Doc       44 Filed 07/22/20
                                                                                                             In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                 Page 128 of 141
                                                                                                                    Consolidated Creditor Matrix



                     Name                                 Address1                         Address2                     Address3                      Address4                  City           State     PostalCode               Country
TANG, FUNG MEI                                ADDRESS ON FILE

TANGERINE PROMITIONS                          900 SKOKIE BLVD. STE. 275                                                                                            NORTHBROOK             IL           60062
TANWEER FILMS FZ LLC                          TANWEER FILMS FZ LLC               BUILDING NO 01                                                                    DUBAI MEDIA CITY                                   UNITED ARAB EMIRATES
TANWEER UNIVERSE                              20 THEMISTOCLI DERVI STR., 3RD     OFFICE 302                                                                        NICOSIA                             1066           CYPRUS
                                              FLOOR
TANZANIA'S TANZANIA COMMUNICATIONS            MAWASILIANO TOWERS 20 SAM          P.O BOX 474                                                                       DAR ES SALAAM                       14414          TANZANIA
REGULATORY AUTHORITY TCRA                     NUJOMA ROAD
TAO, CHEN                                     ADDRESS ON FILE

TAREK ATTIA MINISTRY OF COMMUNICATIONS AND SMART VILLAGE                         BUILDING NO. 4               KM 28 CAIRO                     ALEX ROAD.           CAIRO                  GIZA EG                     EGYPT
INFORMATION TECHNOLOGY
TARI, DHANANJAY                            ADDRESS ON FILE

TARTAN FILMS USA                              40 CENTRAL PARK SOUTH, PHC                                                                                           NEW YORK               NY           10019
TASTE CREATIVE                                50 HOLT STREET, SUITE 104                                                                                            SYDNEY                              NSW 2010       AUSTRALIA
TATA AIG GENERAL INSURANCE CO. LTD            PENINSULA CORPORATE PARK,                                                                                            MUMBAI                              400013         INDIA
                                              PIRAMAL TOWER, 9TH FLOOR,
                                              GANPATRAO KADAM MARG, LOWER
                                              PAREL
TATA COMMUNICATIONS LIMITED                   1555 CARRIE‐DERICK                                                                                                   MONTRÉAL               QC           H3C 6W2        CANADA
TATA COMMUNICATIONS LIMITED                   TOWERB 5TH FLOOR                   PLOT NO CV21 AND C36                                                              MUMBAI                              400098         INDIA
TATA COMMUNICATIONS LIMITED                   TOWER 'B' 5TH FLOOR PLOT NO‐:CV‐21                                                                                   MUMBAI                              400098         INDIA
                                              & C‐36 'G' BLOCK BANDRA‐KURLA
                                              COMPLEX, VIDYANAGRI PO
TATA SIA AIRLINES LIMITED                     TATA SIA AIRLINES LIMITED          10TH FLOOR, ONE HORIZON      GOLF COURSE ROAD, SECTOR ‐                           GURGAON                             122003         INDIA
                                                                                 CENTRE                       43
TATATELESERVICES (MAHARASTRA) LTD.            D‐26 TTC INDUSTRIAL AREA,          MIDC SANPADA P O TURBHE,                                                          NAVI MUMBAI                         400703         INDIA
                                                                                 Maria Kuhlman, Property
Taurus Midwest Industrial Portfolio           Venture One Real Estate, LLC       Manager                      9500 Bryn Mawr, Suite 340                            Rosemont               IL           60018
TAURUS MIDWEST INDUSTRIAL PORTFOLIO II, LLC   9500 W. BRYN MAWR                  SUITE 340                                                                         ROSEMONT               IL           60018

TAVAREZ, SONIA                                ADDRESS ON FILE
TAY MING TIONG                                ADDRESS ON FILE
TAYARATH, JAMIE                               ADDRESS ON FILE
TAYLOR, VERONICA                              ADDRESS ON FILE
TAYS, ROBERT                                  ADDRESS ON FILE
TAYSHETE, OMKAR                               ADDRESS ON FILE
TCAST CO.,LTD                                 8F, HEUNGKUK LIFE INSURANCE B/D    68, SAEMUNAN‐RO, JONGNO‐                                                          SEOUL                               03184          KOREA, REPUBLIC OF
                                                                                 GU
TEACHER OF THE YEAR, LLC                      6673 LEDERER AVENUE                                                                                                  WEST HILLS             CA           91307
TEAM ADHOC LLC                                1055 EAST COLORADO BLVD, STE 500                                                                                     PASADENA               CA           91106

TECH USA, LLC                                 8334 VETERANS HIGHWAY                                                                                                MILLERSVILLE           MD           21108
TECHNICOLOR PTY. LTD.                         134‐138 EUSTON ROAD                                                                                                  ALEXANDRIA                          2015           AUSTRALIA
TECHNO POINTE                                 38, BLVD. DU 30 JUIN               APPARTMENT 3D                                                                                            BP           2499           CONGO, DEMOCRATIC REPUBLIC
                                                                                                                                                                                                                      OF THE
TECHNOLOGY RESOURCE CENTER OF AMERICA, LLC TECHNOLOGY RESOURCE CENTER OF         2600 VIRGINIA CIRCLE                                                              DENTON                 TX           76209
                                           AMERICA, LLC
TECHZONE SYSTEMS AND SECURITIES LLP        BLOCK NO. 8 BUILDING C                TAGORE ROAD KERALA NAGAR                                                          MUMBAI                              400054         INDIA

TECNEC DISTRIBUTING                           812 KINGS HIGHWAY                P.O. BOX 397                                                                        SAUGERTIES             NY           12477
Tecnologias y Servicios Contacta SAS          Calle 98 No.51b‐80                                                                                                   Barranquilla                        080020         Columbia
TECNOLOGIAS Y SERVICIOS CONTACTA SAS          TECNOLOGIAS Y SERVICIOS CONTACTA CALLE 98 NO.51B‐80                                                                  BARRANQUILLA                        080020         COLOMBIA
                                              SAS
TECOM INDUSTRIES, INC.                        PO BOX 601111                                                                                                        PASADENA               CA           91189
TECOM INVESTMENTS                             P.O. Box : 73000                                                                                                     United Arab Emirates                               Dubai
TECOM INVESTMENTS FZ‐LLC                      PO BOX 478844                                                                                                        DUBAI                               478844         UNITED ARAB EMIRATES
TED CONFERENCES LLC                           330 HUDSON STREET                11TH FLOOR                                                                          NEW YORK               NY           10013
TEIXEIRA LIMA, WALLACE                        ADDRESS ON FILE
TEJAM, JAYANT                                 ADDRESS ON FILE

TEJAS YADAV
                                              ADDRESS ON FILE
TEKSYSTEMS                                    P.O. BOX 198568                                                                                                      ATLANTA                GA           30384‐8568
TELECOM COOK ISLANDS, LTD                     PAREKURA AVARUA, RAROTONGA                                                                                                                                              COOK ISLANDS
TELECOMMUNICATIONS AUTHORITY OF THE           COMMUNICATIONS AUTHORITY OF
MALDIVES                                      MALDIVESTELECOM BUILDING           HUSNUHEENAA MAGU             MALE' 20117                                                                                             REPUBLIC OF MALDIVES




                                                                                                                          Page 124 of 137
                                                              Case 20-11835-JTD                             Doc       44 Filed 07/22/20
                                                                                                             In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                 Page 129 of 141
                                                                                                                   Consolidated Creditor Matrix



                 Name                                    Address1                         Address2                     Address3                       Address4               City                State     PostalCode               Country
TELECOMMUNICATIONS AUTHORITY OF TRINIDAD    #5, EIGHTH AVENUE EXTENSION          OFF TWELFTH STREET,                                                               REPUBLIC OF TRINIDAD &                               TRINIDAD & TOBAGO
AND TOBAGO                                                                       BARATARIA                                                                         TOBAGO
TELECOMMUNICATIONS DIVISION OF THE          COOLIDGE BUSINESS COMPLEX            SIR GEORGE WALTER HIGHWAY                                                         ST JOHNS                                             ANTIGUA
GOVERNMENT OF ANTIGUA AND BARBUDA
TELECOMMUNICATIONS REGULATORY AUTHORITY     MARFAA 200 BUILDING                                                                                                    BEIRUT                                               LEBANON

TELECOMMUNICATIONS REGULATORY AUTHORITY ‐   5TH FLOOR, BUILDING NO. 852, ROAD                                                                                      SEEF                                  436            BAHRAIN
BAHRAIN                                     NO. 3618
TELECOMMUNICATIONS REGULATORY AUTHORITY     P.O.BOX: 116688                                                                                                        UNITED ARAB EMIRATES                                 DUBAI
(TRA)
TELECOMMUNICATIONS REGULATORY               BAYADER WADI ALSEER.                 DISTRICT DEIR GHBAR AREA                                    BUILDING NO. 13       AMMAN                                 11185          JORDAN
COMMISSION                                                                       EXTENSION OF THE ALSHAHEED
                                                                                 MOHAMED AL ZOGHOUL ST.

TELECOMMUNICATIONS REGULATORY               NO. 276, ELVITIGALA MAWATHA          COLOMBO 08                                                                        WP                                                   SRI LANKA
COMMISSION
TELECOMMUNICATIONS TOKELAU CORPORATION      GENERAL MANAGER NATIONAL PUBLIC TOKELAU APIA LIAISON OFFICE P O BOX 3298                                               APIA, SAMOA                                          TOKELAU
                                            SERVICE
TELEDYNE PARADISE DATACOM, LLC              PO BOX 505056                                                                                                          ST LOUIS                 MO           63150‐5056
TELEKOMUNIKACNY URAD SLOVENSKEJ REPUBLIKY   TOVÁRENSKÁ 7                    PO BOX 40                   828 55                                                     BRATISLAVA                            24             SLOVAK REPUBLIC

TELEPACIFIC COMMUNICATIONS                  515 S. FLOWER ST. 45TH FLOOR                                                                                           LOS ANGELES              CA           90071
TELEPACIFIC COMMUNICATIONS                  PO BOX 509013                                                                                                          SAN DIEGO                CA           92150‐9013
TELESAT CANADA                              160 ELGIN STREET                     SUITE 2100                                                                        OTTAWA                   ON           K2P 2P7        CANADA
TELESAT CANADA                              160 Elgin Street                     Suite 2100                                                                        Ottawa, Ontario                       K2P 2P7        Canada
                                            DANIEL S. GOLDBERG, PRESIDENT &
TELESAT INTERNATIONAL LIMITED               CEO                                  160 ELGIN STREET             SUITE 2100                                           OTTAWA                   ON           K2P 2P7        CANADA
TELESAT NETWORK SERVICES INC                135 ROUTES 202                                                                                                         BEDMINSTER               NJ           07921
TELEVISION BROADCAST LIMITED                TVB CITY, 77 CHUN CHOI STREET        TSEUNG KWAN O INDUSTRIAL                                                          KOWLOON                               77             HONG KONG
                                                                                 ESTATE
TELEVISION IWATE CORP.                      2‐10, UCHIMARU                                                                                                         MORIOKA                               020‐8650       JAPAN
TELEVISION NIIGATA NETWORK CO LTD           1‐11, SHINKO‐CHO,                    CHUO‐KU, NIIGATA                                                                  NIIGATA CITY                                         JAPAN
                                                                                 PREFECTURE
TELEVISION OSAKA, INC                       1‐2‐18 OTEMAE                        CHUO‐KU, OSAKA CITY                                                               OSAKA                                 540‐0008       JAPAN
TELLIER, CHARLAINE                          ADDRESS ON FILE
TELMEX USA LLC                              3350 SW 148TH AVENUE SUITE 400                                                                                         MIRAMAR                  FL           33027
TELNYX LLC                                  311 W SUPERIOR ST#504                                                                                                  CHICAGO                  IL           60654
TELSTRA CORPORATION LIMITED                 TELSTRA CORPORATION LIMITED          713 BOTANY ROAD                                                                   ROSEBERY                                             AUSTRALIA
TELSTRA INCORPORATED                        PO BOX 9190                                                                                                            UNIONDALE                NY           11555
TEMPLE MARINE LTD.                          M/Y BIG FISH                                                                                                                                                 048619         SINGAPORE
Tennessee Depart. of Labor & Workforce
                                            Burns Phillips, Commissioner                                                                                           Nashville                TN           37243
Development                                                                      220 French Landing Drive
TENNESSEE DEPARTMENT OF REVENUE             500 DEADERICK STREET                                                                                                   NASHVILLE                TN           37242
TENNESSEE STATE GOVERNMENT                  500 DEADERICK STREET                                                                                                   NASHVILLE                TN           37242
Tennessee Department of Revenue             500 Deaderick Street, Andrew Jackson                                                                                   Nashville                TN           37242
                                            Building
TEO, SOH BUAY                               ADDRESS ON FILE
TEPLIH, ANNA                                ADDRESS ON FILE
TERAGO NETWORKS INC                         P.O. BOX 8956                        POSTAL STATION A                                                                  TORONTO                  ON           M5W 2C5        CANADA
TERMINIX                                    11552 KNOTT STREET UNITS C‐8 & C‐9                                                                                     GARDEN GROVE             CA           92841

TERMINIX                                    PO BOX 742592                                                                                                          CINCINNATI               OH           45274‐2592
TERMINIX                                    P.O BOX 802155                                                                                                         CHICAGO                  IL           60680‐2131
TERRASAT COMMUNICATIONS INC                 235 VINEYARD COURT ‐ SUITE 100       SUITE 100                                                                         MORGAN HILL              CA           95037
TERREMARK NORTH AMERICA                     PO BOX 864416                                                                                                          ORLANDO                  FL           32886‐4416
TERRY STEINER INT. INC.                     130 WEST 57TH STREET                 SUITE 10B                                                                         NEW YORK                 NY           10019
TERRY STEINER INTERNATIONAL                 130 W. 57TH STREET                   SUITE 10B                                                                         NEW YORK                 NY           10019
TERRY STEINER INTERNATIONAL, INC.           130 W. 57TH ST. SUITE 10B                                                                                              NEW YORK                 NY           10019
TERRY STEINER INTERNATIONAL, INC.           130 WEST 57TH STREET, SUITE 10B                                                                                        NEW YORK                 NY           10019
TESSCO TECHNOLOGIES                         11126 MCCORMICK ROAD                                                                                                   HUNT VALLEY              MD           21031‐1494
TETRAULT, DANIELLE                          ADDRESS ON FILE
TETRIS                                      103 FOULK ROAD, SUITE 202                                                                                              WILMINGTON               DE           19803
                                            LYNDON B. JOHNSON STATE OFFICE
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS        BUILDING                             111 EAST 17TH STREET                                                              AUSTIN                   TX           78774
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS        P.O. BOX 13528, CAPITOL STATION                                                                                        AUSTIN                   TX           78711‐3528
                                            Ronald G. Congleton, Commissioner
Texas Workforce Commission                                                                                                                                         Austin                   TX           78778
                                            Representing Labor                   101 East 15th St.
Texas Department of Revenue                 Capitol Station                      P.O. Box 13528                                                                    Austin                   TX           78711‐3528




                                                                                                                           Page 125 of 137
                                                                Case 20-11835-JTD                            Doc       44 Filed 07/22/20
                                                                                                              In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                               Page 130 of 141
                                                                                                                     Consolidated Creditor Matrix



                   Name                                    Address1                       Address2                       Address3                   Address4             City           State      PostalCode                   Country
THAI BROADCASTING COMPANY LTD                 99 MOO, 2 PANGPOON                MUANG                                                                            PATHUMTHANI                    1200            THAILAND
THAI, HIEP                                    ADDRESS ON FILE
THAKKAR, KUNAL                                ADDRESS ON FILE


THALE, CHAITALI                               ADDRESS ON FILE

THALES AVIONICS INC                           58 DISCOVERY, IRVINE CA 92618‐                                                                                     IRVINE            CA           92618
                                              3105,USA
THALES AVIONICS, INC                          9975 TOLEDO WAY                                                                                                    IRVINE            CA           92618
THAMONWAN ROJANAWANICHKIT                     507/208 NACONTHAI                 9 SATHUPRADIT RD                                                                 BANGKOK                        10120           THAILAND
THANKAM ELECTRIC WORKS                        28,BOMBAY SAMACHAR MARG, OPP                                                                                       MUMBAI                         400023          INDIA
                                              ALLAHABAD BANK,GROUND
                                              FLOOR,FORT
THE A1 PRODUCTIONS PTY LTD                    17 NORFOLK ROAD                   OBSERVATORY                                                                      CAPE TOWN                      7925            SOUTH AFRICA
THE AFRICA CHANNEL                            5200 LANKERSHIM BLVD.             SUITE #750                                                                       NORTH HOLLYWOOD   CA           91601
THE ALEXANDER GROUP, INC.                     8155 EAST INDIAN BEND ROAD                                                                                         SCOTTSDALE        AZ           85331
                                              SUITE111
THE BROADWAY VIDEO GROUP                      1619 BROADWAY                     10TH FLOOR                                                                       NEW YORK          NY           10019
THE CHARNEL HOUSE, LLC                        10344 ALMAYO AVENUE, UNIT B                                                                                        LOS ANGELES       CA           90064
THE CLEANING GROUP                            JANITORIAL AND MAINTENANCE        P O BOX 154                                                                      EOLA              IL           60519
                                              SERVICES
THE COUNSELLING PLACE LLP                     7500A BEACH ROAD                  #04‐323 THE PLAZA                                                                                               199591          SINGAPORE
THE CREATIVE GROUP                            PO BOX 743295                                                                                                      LOS ANGELES       CA           90074‐3295
THE CREATIVE NATIVE                           4133 TYTAHUN CRESCENT                                                                                              VANCOUVER         BC           V6N 3N1         CANADA
THE DELAWARE DEPARTMENT OF STATE              DIVISION OF CORPORATIONS          P.O. BOX 898                                                                     DOVER             DE           19903
THE DOWN LOW CONCEPT LTD                      THE DOWN LOW CONCEPT LTD          85 JERVOIS ROAD                                                                  AUCKLAND                       1011            NEW ZEALAND
THE EXCHANGE                                  5670 WILSHIRE BLVD, SUITE 2540                                                                                     LOS ANGELES       CA           90036
THE FATHERHOOD PROJECT                        84 MERIDENE CRES.                 C/O DR. NEIL CAMPBELL                                                            LONDON            ON           N5X 1G2         CANADA
THE FILM FACTORY (PTY) LTD                    UNIT 8 SUNPARK OFFICE PARK        178 SMIT STREET                                                                  JOHANNESBURG                   2170            SOUTH AFRICA
THE GAS COMPANY                               555 WEST 5TH STREET                                                                                                LOS ANGELES       CA           90013
THE GAS COMPANY                               PO BOX C                                                                                                           MONTEREY PARK     CA           91756
THE GAS COMPANY                               PO BOX C                                                                                                           MONTEREY PARK     CA           91756‐5111
THE GOVERNMENT OF THE HKSAR                   RTHK, BROADCASTING HOUSE          30 BROADCAST DRIVE                                                               KOWLOON                        852             HONG KONG
THE GOVERNMENT OF THE HKSAR                   RTHK, BROADCASTING HOUSE          30 BROADCAST DRIVE                                                               KOWLOON                                        HONG KONG
THE GUIDANCE GROUP                            40 AERO ROAD, UNIT 2                                                                                               BOHEMIA           NY           11716
THE HONGKONG ELECTRIC CO LTD                  Centre, 44                        Kennedy Road                                                                                                                    Hong Kong
THE HUB                                       C/O LAURA GRESS                   575 ANTON BLVD, SUITE 1020                                                       COSTA MESA        CA           92626

THE HUB                                       SUNSET GOWER STUDIOS              1438 N GOWER STREET                                                              LOS ANGELES       CA           90028
THE INFANTREE, INC.                           THE INFANTREE, INC                5533 P. BINAY ST COR           PIO DEL PILAR MAKATI CITY                         MAKATI CITY                    1203            PHILIPPINES
                                                                                COJUANGCO ST.
THE JARDINE ENGINEERING CORP                  5/F TOWER A, MANULIFE FINANCIAL   223‐231 WAI YIP STREET                                                           KWUN TONG                                      HONG KONG
                                              CENTRE
THE KLOCKWORX CO.,LTD.                        MEGURO SUDA BUILDING701           3‐9‐1 MEGURO                                                                     TOKYO                          153‐0063        JAPAN
THE KNEAFSEY FIRM, INC.                       800 WILSHIRE BLVD., SUITE 710                                                                                      LOS ANGELES       CA           90017
THE KOREA INTERNATIONAL BROADCASTING          THE KOREA INTERNATIONAL           ARIRANG TOWER 2351                                                               SEOUL                          06713           KOREA, REPUBLIC OF
FOUNDATION (ARIRANG)                          BROADCASTING FOUNDATION           NAMBUSUNHWAN‐RO
                                              (ARIRANG)                         (SEOCHO‐DONG)
THE LAB AERO INC                              615 N NASH ST., SUITE 201                                                                                          EL SEGUNDO        CA           90245
THE LIANDREA COMPANY INC.                     86 COTTONWOOD DRIVE                                                                                                TORONTO           ON           M3C 2B4         CANADA
THE LIBERTY COMPANY INSURANCE BROKERS INC.    21820 BURBANK BLVD #330                                                                                            WOODLAND HILLS    CA           91367

THE NACELLE COMPANY, LLC DBA COMEDY           2660 W. OLIVE AVE.                                                                                                 BURBANK           CA           91505
DYNAMICS
THE NATIONAL PORTAL OF GRENADA, CARRIACOU &   MINISTERIAL COMPLEX               SIR ERIC MATTHEW GAIRY                                                           ST. GEORGE'S      GRENADA                      GRENADA
PETITE MARTINIQUE                                                               BOTANICAL GARDENS
THE NATIONAL TELECOMMUNICATIONS               CR. WIGLEY AVENUE & JONES ST.     FORTLANDS                                                                        BASSETERRE                                     ST. KITTS, WI
REGULATORY COMMISSION
THE NETHERLAND'S AGENTSCHAP TELECOM           EMMASINGEL 1                                                                                                       GRONINGEN         AH           9726            THE NETHERLANDS
THE NEW YORK TIMES SYNDICATION SALES CORP.    620 8TH AVENUE, 9TH FLOOR                                                                                          NEW YORK          NY           10018

THE OFFICE EXPRESS                            3198 C AIRPORT LOOP DRIVE                                                                                          COSTA MESA        CA           92626
THE OLD AVANT‐GARDE FILMS LIMITED             12/F., SAN TOI BUILDING           137‐139 CONNAUGHT ROAD                                                                                                          HONG KONG
                                                                                CENTRAL
THE OLD METRO SCENE ENTERTAIMENT              JUMAIRAH PALM ‐ DUBAI ‐ KHALAS    11 EL SAYED MERGHANI ST                                                          DUBAI                                          UNITED ARAB EMIRATES
                                              COMPOUND




                                                                                                                           Page 126 of 137
                                                               Case 20-11835-JTD                           Doc       44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                            Page 131 of 141
                                                                                                                  Consolidated Creditor Matrix



                   Name                                   Address1                        Address2                     Address3                  Address4                 City         State     PostalCode              Country
THE OLD METRO SCENE ENTERTAIMENT             THE OLD METRO SCENE                P.O. BOX 341737              11 EL SAYED MERGHANI ST                          DUBAI                                           UNITED ARAB EMIRATES
                                             ENTERTAINMENT
THE OLD METRO SCENE ENTERTAIMENT             THE OLD METRO SCENE                P.O. BOX 341737                                                               DUBAI                                           UNITED ARAB EMIRATES
                                             ENTERTAINMENT
THE OLD METRO SCENE ENTERTAINMENT            P.O.BOX 86790                                                                                                    DUBAI                            DUBAI          UNITED ARAB EMIRATES
THE ORIENTAL INSURANCE COMPANY LTD           A‐25/27,ASAF ALI ROAD                                                                                            NEW DELHI                        110002         INDIA
THE POKEMON COMPANY                          ROPPONGI HILLS MORI TOWER 8F       6‐10‐1 ROPPONGI, MINATO‐KU                                                    TOKYO                            106‐6108       JAPAN

THE PROFESSOR, LLC                           46 WEST BROADWAY                   SUITE 113                                                                     SALT LAKE CITY      UT           84101
THE SHABD                                    5028 JAINA TOWER‐2,DISTRICT                                                                                      NEW DELHI                        110058         INDIA
                                             CENTRE JANAK PURI
THE TELEVISION SYNDICATION CO                520 SABAL LAKE DRIVE               SUITE 108                                                                     LONGWOOD            FL           32279
THE TELEVISION SYNDICATION COMPANY, INC.     520 SABAL LAKE DRIVE               SUITE 108                                                                     LONGWOOD            FL           32779
(TVS)
THE TRAVILLE GROUP                           14003 GRAY BIRCH WAY                                                                                             ROCKVILLE           MD           20850
THE WINDOW CHANNEL, INC                      18131 WEST CATAWBA AVE.                                                                                          CORNELIUS           NC           28031
THE WORLD THEATRE FOUNDATION                 2318 CENTRAL AVE                                                                                                 KEARNEY             NE           68847
THEMA AMERICA INC                            THEMA AMERICA INC                  5966 SOUTH DIXIE HWY                                                          SOUTH MIAMI         FL           33143
THIBAULT, KIM                                ADDRESS ON FILE
THINK.PLAN.DO.LIMITED                        45 FERN GLEN ROAD SOUTH            ST HELIERS                                                                    AUCKLAND                         1071           NEW ZEALAND
THIRD WAVE COMMUNICATIONS                    6166 HIGHBURY ST.                                                                                                VANCOUVER           BC           V6N 1Z3        CANADA
THIRD WAVE COMMUNICATIONS INC.               6166 HIGHBURY ST.                                                                                                VANCOUVER           BC           V6N 1Z3        CANADA
THOMAS, REBECCA                              ADDRESS ON FILE
THOMAS, TROY                                 ADDRESS ON FILE
THOMASSEN, TODD                              ADDRESS ON FILE
THOMPSON, KEVIN                              ADDRESS ON FILE
THOMSON REUTERS ‐ WEST                       PAYMENT CENTER                     P.O. BOX 6292                                                                 CAROL STREAM        IL           60197‐6292
THOMSON REUTERS TAX & ACCOUNTING ‐           P.O. BOX 71687                                                                                                   CHICAGO             IL           60694‐1687
CHECKPOINT
THOUSANDEYES                                 201 Mission Street Suite 1700                                                                                    San Francisco       CA           94105
THREE DIGITAL SOFTWARE TRADING LLC           905 PRIME TOWER                    BUSINESS BAY                                                                  DUBAI                                           UNITED ARAB EMIRATES
TI COMNET                                    3‐35‐401 NORTH 6, WEST 25          CHUO‐KU                                                                       SAPPORO                          060‐0006       JAPAN
TI COMNET JAPAN                              3‐35‐405, KITA 6 NISHI 25          CHUO‐KU, SAPPORO                                                              SAPPORO                                         JAPAN
TI COMNETJAPAN                               ODORI NISHI                                                                                                                                                      JAPAN
TIAA COMMERCIAL FINANCE, INC.                P O BOX 911608                                                                                                   DENVER              CO           80291‐1608
TIDY, SEAN                                   ADDRESS ON FILE
TIGER PICTURES ENTERTAINMENT LTD             BLOCK A, 1/F, KAM HAR CRT          1‐4 FERRY ST                                                                                                                  HONG KONG
TIGHTROPE MEDIA SYSTEMS                      430 N. 1ST AVE, SUITE 400                                                                                        MINNEAPOLIS         MN           55401
TIGRINI, MOHAMMED                            ADDRESS ON FILE
TIKI & CO SPA                                RONGO RONGO S/N                    HANGAROA                                                                      ISLA DE PASCUA                   2770000        CHILE
TIM PODELL PRODUCTIONS                       PO BOX 9144                                                                                                      SCARBOROUGH         NY           10510
TIME INC. (PEOPLE)                           225 LIBERTY STREET                                                                                               NEW YORK            NY           10281
TIMES VISION                                 ROOM 288, 2ND FLOOR, NO.26,                                                                                      BEIJING                          100192         CHINA
                                             HOUTUNNAN ROAD,
                                             YONGTAIZHUANG, HAIDIAN DISTRICT,
                                             100192
TIPNIS, RUTUJA                               ADDRESS ON FILE

TIWARI, SANJAY                               ADDRESS ON FILE

TIWARY, ANURADHA                             ADDRESS ON FILE




TLK GAMES
TMF CORPORATE SERVICES (AUST) PTY LTD      LEVEL 16, 201 ELIZABETH STREET                                                                                     SYDNEY                           2000           AUSTRALIA
TMF CORPORATE SERVICES NEW ZEALAND LIMITED LEVEL 12                             55 SHORTLAND STREET                                                           AUCKLAND                         1010           NEW ZEALAND

TMF GLOBAL SERVICES (UK) LIMITED             158 CECIL STREET                                                                                                                                  069545         SINGAPORE
TMF GLOBAL SERVICES (UK) LIMITED             31/F., TOWER TWO, TIMES SQUARE     1 MATHESON STREET                                                             HONG KONG                        00‐113         HONG KONG
TMF GLOBAL SERVICES (UK) LIMITED             AL. CAIAPOS, 243                   BARUERI                                                                       SAO PAULO                        06460‐110      BRAZIL
TMF GLOBAL SERVICES (UK) LIMITED             AV. CHICLANA 3345 PISO 5                                                                                         BUENOS AIRES                     C1260ACA       ARGENTINA
TMF GLOBAL SERVICES (UK) LIMITED             C/O 38 BEACH ROAD                  #29‐11 SOUTH BEACH TOWER                                                      SOUTH BEACH TOWER                554530         SINGAPORE

TMF GLOBAL SERVICES (UK) LIMITED             LEVEL 16, 201 ELIZABETH STREET                                                                                   SYDNEY                           1235           AUSTRALIA
TMF GLOBAL SERVICES (UK) LIMITED             MAFATLAL HOUSE                     6 FLOOR                                                                       MUMBAI                           400020         INDIA
TMF GLOBAL SERVICES (UK) LIMITED             NO 43 ANTHONY ENAHORO                                                                                            ABUJA                                           NIGERIA




                                                                                                                        Page 127 of 137
                                                            Case 20-11835-JTD                            Doc       44 Filed 07/22/20
                                                                                                          In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                          Page 132 of 141
                                                                                                                Consolidated Creditor Matrix



                    Name                                 Address1                        Address2                   Address3                   Address4                 City        State      PostalCode                 Country
TMF GLOBAL SERVICES (UK) LIMITED            P.O. BOX 45390‐00100               3RD FLOOR, WESTERN                                                           NAIROBI                         P051196164F       KENYA
                                                                               HEIGHTS, NEXT TO SARIT
                                                                               CENTRE
TMF GLOBAL SERVICES (UK) LIMITED            P.O. BOX 45390‐00100                                                                                                                                              KENYA
T‐MOBILE                                    PO BOX 51843                                                                                                    LOS ANGELES        CA           90051
T‐MOBILE                                    PO BOX 742596                                                                                                   CINCINNATI         OH           45274‐2596
T‐MOBILE                                    PO BOX 790047                                                                                                   ST LOUIS           MO           63179‐0047
TMS ENTERTAINMENT CO. LTD                   3 31 1 NAKANO                      NAKANO KU                                                                    TOKOYO                                            JAPAN
TMW MEDIA                                   2321 ABBOT KINNEY BLVD.                                                                                         VENICE             CA           90291
TNT EXPRESS WORLDWIDE (HK) LTD              UNIT 1121, 11/F, KITEC,            1 TRADEMART DRIVE                                                            KOWLOON BAY                                       HONG KONG
TO, YAT MAN                                 ADDRESS ON FILE

TOBITT, MICHAEL                             ADDRESS ON FILE
TOBY GUSTAFSON                              12 ASHFORD                                                                                                      IRVINE             CA           92618
TODORUT, SIMON                              ADDRESS ON FILE
TOEI ANIMATION ENTERPRISES LTD              UNIT 1604‐05, ISLAND PLACE TOWER   510 KING'S ROAD                                                              NORTH POINT                                       HONG KONG

TOEI COMPANY LTD.                           2‐17, 3‐CHOME, GINZA               CHUO‐KU                                                                      TOKYO                                             JAPAN
TOFLY                                       28 ANKOR STREET, SUITE A                                                                                        RAMAT HASHARON                  47229             ISRAEL
TOFLY                                       28 ANKOR STREET                                                                                                 RAMAT HASHARON                  47229             ISRAEL
TOHO CO LTD                                 1‐2‐2 YURAKUCHO, CHIYODA‐KU,                                                                                    TOKYO                           100‐8415          JAPAN
TOI PRODUCTIONS LTD                         THE COTTAGE                        355 RICHMOND ROAD, GREY                                                      AUCKLAND                        64                NEW ZEALAND
                                                                               LYNN
TOKYO BROADCASTING SYSTEM TELEVISION        5‐3‐6 AKASAKA, MINATO‐KU                                                                                        TOKYO                                             JAPAN
TOKYO BROADCASTING SYSTEMS TELEVISION INC   5‐3‐6 AKASAKA                      MINATO‐KU                                                                    TOKYO                                             JAPAN

TOLEDO, LUIS                                ADDRESS ON FILE
TOLEDO, SOLEDAD                             ADDRESS ON FILE
TOMCZYK, ALISON                             ADDRESS ON FILE
TOMORROWLAND TELEVISION LTD                 LEVEL 1, 42 AIREDALE STREET                                                                                     AUCKLAND                        1010              NEW ZEALAND
TONER CABLE EQUIPMENT, INC                  969 HORSHAM ROAD                                                                                                HORSHAM            PA           19044
TONEV, BORISLAV                             ADDRESS ON FILE
TONEY, JAMES                                ADDRESS ON FILE
TONG, PO KWAN                               ADDRESS ON FILE
TONY DIPAOLO                                ADDRESS ON FILE
TOP DOG TEST                                27732 INDUSTRIAL BOULEVARD                                                                                      HAYWARD            CA           94545
TOP GUN RECRUTING PARTNERS,D/B/A TGRP       3279 S. SANTA FE DRIVE                                                                                          ENGLEWOOD          CO           80110
SOLUTIONS
TOPSHELF PRODUCTIONS                        PO BOX 8257                        SYMONDS STREET                                                               AUCKLAND                        1150              NEW ZEALAND
TOPSIDE COMMUNICATIONS INC                  6417 JOHNSON STREET                                                                                             HOLLYWOOD          FL           33024
TORRES, CYNTHIA                             ADDRESS ON FILE
TORRES, LIONEL WALTER JOSE                  ADDRESS ON FILE
TORTA, DANIEL OSCAR                         ADDRESS ON FILE
TOSHIBA FINANCIAL SERVICES                  P.O. BOX 51043                                                                                                  LOS ANGELES        CA           90051‐5343
                                                                               1251 AVENUE OF THE
TOSHIBA FINANCIAL SERVICES                  TOSHIBA AMERICA, INC.              AMERICAS, SUITE 4110                                                         NEW YORK           NY           10020
TOWN OF SURF CITY                           201 COMMUNITY CENTER DRIVE                                                                                      SURF CITY          NC           28445
TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC   8951 CYPRESS WATERS BLVD           SUITE 300                                                                    COPPELL            TX           75019

TRABARIES, THOMAS                           ADDRESS ON FILE
TRACE SYSTEMS HEADQUARTERS                  1934 OLD GALLOWS ROAD SUITE 360                                                                                 VIENNA             VA           22182

TRADE LINK EXPRESS                          BLK 47 CIRCUIT ROAD                #05‐693                                                                                                      370047            SINGAPORE
TRAHAN, SIMON                               ADDRESS ON FILE
TRAK MICROWAVE CORPORATION                  4726 EISENHOWER BOULEVARD                                                                                       TAMPA              FL           33634‐6309
TRALCO EDUCATIONAL SERVICES                 751 BRIGADOON DRIVE                                                                                             HAMILTON           ON           L9C 7S2           CANADA
TRAN, HANH THANH HOANG                      ADDRESS ON FILE
TRANS 7                                     JL KAPTEN P TENDEAN KAV            12‐14A JAKARTA 12790                                                                                                           INDONESIA
TRANS WORLD INTERNATIONAL LLC               DBA IMG MEDIA                      PO BOX 17470                                                                 PALATINE           IL           60055‐7470
TRANS WORLD INTERNATIONAL LLC               GEORGE PYNE, PRESIDENT             200 5TH AVE 7TH                                                              NEW YORK           NY                     10010
TRANS WORLD INTERNATIONAL LLC               IMG CENTER                         1360 EAST 9TH STREET                                                         CLEVELAND          OH           44114‐1782
TRANS WORLD INTERNATIONAL LLC               TRANS WORLD INTERNATIONAL, LLC     DBA IMG MEDDIA                                                               PALATINE           IL           60055‐7470
TRANS WORLD INTERNATIONAL LLC               TRANS WORLD INTERNATIONAL LLC      DBA IMG MEDIA                                                                PALATINE           IL           60055‐7470
TRANSAT TOURS CANADA INC                    300 LEO PARISEAU, SUITE 600                                                                                     MONTREAL           QC           H2X 4C2           CANADA
TRANSLATEC CONSEIL LIMITEE                  425 MAISONNEUVE BLVD. WEST         SUITE 1008                                                                   MONTREAL           QC           H3A 3G5           CANADA
TRANSLATEC CONSEIL LIMITEE                  425 MAISONNEUVE BLVD. WEST                                                                                      MONTREAL           QC           H3A 3G5           CANADA
TRANSMISSION FILMS PTY LTD                  3 LITTLE COLLINS STREET            SURRY HILLS                                                                  SYDNEY                          NSW 2010          AUSTRALIA
TRANSTV                                     JI KAPTEN P                        TENDEAN KAV 12‐14A                                                           JAKARTA                         12790             INDONESIA




                                                                                                                      Page 128 of 137
                                                              Case 20-11835-JTD                                Doc       44 Filed 07/22/20
                                                                                                                In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                 Page 133 of 141
                                                                                                                       Consolidated Creditor Matrix



                     Name                                   Address1                       Address2                        Address3                   Address4              City        State      PostalCode               Country
TRANSVALUE CONSULTANTS                        268, SATRA PLAZA                    SECTOR 19D                                                                       NAVI MUMBAI                  400705          INDIA
TRAVEL HOTSPOTS MEDIA, INC                    962 GILROY CRESCENT                                                                                                  COQUITLAM       BC           V3J 3T1         CANADA
TRAVELLER ASIA PACIFIC DEVELOPMENT LTD        NO. 23, LANE 1670                   MIDDLE HUAIHUA ROAD                                                              SHANGHAI                     200031          CHINA
TREDER, THIBAUT‐ALEXANDRE                     ADDRESS ON FILE
TREMBLAY, MAXIME                              ADDRESS ON FILE
TREPANIER, DAVID                              ADDRESS ON FILE
TREPPAN, ENRIQUE                              ADDRESS ON FILE
TRIBRIDGE HOLDINGS LLC                        PO BOX 200476                                                                                                        PITTSBURGH      PA           15251‐0476
TRICOR BUSINESS SERVICES SDN BHD              UNIT 30‐01,LEVEL 30, TOWER A,       AVENUE 3, BANGSAR SOUTH,                                                                                      59200           MALAYSIA
                                              VERTICAL BUSINESS SUITE             NO.8, JALAN KERINCHI
TRINITY IT SERVICES PVT LTD                   7,2ND FLOOR,DIVEKAR BUILDING,       NEXT TO A 1                                                                      THANE                        400601          INDIA
                                              NR.OLD THANE MUNICIPAL OFFICE       FURNITURE,STATION ROAD
TRIP ADVISOR SINGAPORE PRIVATE LIMITED        LEVEL 6 TOURISM COURT 1 ORCHARD                                                                                                                   247729          SINGAPORE
                                              SPRING LANE SINGAPORE 247729

TRISTATE MARINE                               5861 DEALE CHURCHTON RD                                                                                              DEALE           MD           20751
TRITON SERVICES, INC.                         AJELTAKE ROAD                       AJELTAKE ISLAND                                                                  MAJURO                       96960           MARSHALL ISLANDS, REPUBLIC OF

TRITON TECHNICAL LLC                          530 INDUSTRY DRIVE                                                                                                   SEATTLE         WA           98188
TRIYEGA PRODUCTIONS                           ILAVUMPARAMBIL BLDG, V/1028C        NEAR THREE ROAD JUNCTION                                                         KERALA                       686664          INDIA

TROGLER, EDWIN                                ADDRESS ON FILE
TROMA ENTERTAINMENT INC.                      36‐40 11ST STREET                                                                                                    LONG ISLAND     NY           11106
TROMA ENTERTAINMENT INC.                      36‐40 11TH STREET                                                                                                    LONG ISLAND     NY           11106
TRONOS AVIATION CONSULTING, INC.              800 AEROSPACE BLVD                  PO BOX 7                                                                         SLEMON PARK     PE           C0B 2A0         CANADA
TROTTIER, MARCO                               ADDRESS ON FILE
TROUSDALE, WILLIAM                            ADDRESS ON FILE
TROYER, CODY                                  ADDRESS ON FILE
TRU CAL INTERNATIONAL INC                     401 COUNTRY CLUB DRIVE                                                                                               BENSENVILLE     IL           60106
TRULY NOLEN EXTERMINATING                     876 NW 12TH                         2ND FLOOR                                                                        POMPANO BEACH   FL           33069
TRUPTI POTLE
TRUSTED TRANSLATIONS INC                      66 WEST FLAGLER STREET SUITE 1200                                                                                    MIAMI           FL           33130

TRUSTWAVE HOLDINGS                            TRUSTWAVE HOLDINGS                  75 REMITTANCE DRIVE, SUITE                                                       CHICAGO         IL           60675
                                                                                  6000
TRYON FINE ARTS CENTER                        34 MELROSE AVENUE                                                                                                    TRYON           NC           28782
TSENG HSIAO YING                              ADDRESS ON FILE
TSUGUMI SAITO                                 ADDRESS ON FILE
TTCOMM S.A ‐GS                                00‐697‐WARSZAWA                     ALEJE JEROZOLIMSKIE 65/79                                                                                                     POLAND
TUCKER, STEVEN                                ADDRESS ON FILE
TUCKER, TRAZAIL                               ADDRESS ON FILE
TUFTS UNIVERSITY                              44 PROFESSORS ROW                                                                                                    MEDFORD         MA           02155
TULSAT CORPORATION                            1221 EAST HOUSTON STREET                                                                                             BROKEN ARROW    OK           74012
TULSAT LLC                                    1221 E HOUSTON                                                                                                       BROKEN ARROW    OK           74012
TUNES ARABIA FZ‐LLC                           DUBAI STUDIO CITY, BOUTIQUE         BLOCK BS 10, OFFICE G01                                                          DUBAI                                        UNITED ARAB EMIRATES
                                              STUDIOS COMPLEX
TUNISIA'S DIRECTEUR PAR INTERIM AGENCE        39, RUE ASDRUBAL.                                                                                                    LA FAYETTE                   1002            TUNSIA
NATIONALE DES FREQUENCES
TURBITS S.A.                                  AV. LIBERTADOR 1513                 APT. 1202                                                                        MONTEVIDEO                                   URUGUAY
TURCOTTE, ANTHONY                             ADDRESS ON FILE
Turkey’s Information Technologies and
Communications Authority, BTK / ICTA          Eskisehir Yolu 10,KM No: 276        Cankaya                                                                          Ankara                                       Turkey
TURKEY'S INFORMATION TECHNOLOGIES AND         ESKIŞEHIR YOLU 10.KM NO:276                                                                                          ANKARA                                       TURKEY
COMMUNICATIONS AUTHORITY, BTK / ICTA          ÇANKAYA
TURKI, NESRINE                                ADDRESS ON FILE
                                              MEHMET ILKER AYCI, CHAIRMAN OF
                                              THE BOARD & THE EXECUTIVE           TÜRK HAVA YOLLARI TEKNIK       ULUSLARARASI HAVALIMANI
TURKISH AIRLINES TECHNIC INC.                 COMMITTEE                           A.Ş. SABIHA GÖKÇEN             NO:3 E KAPISI 34912 PENDIK                        ISTANBUL                                     TURKEY
TURNER BROADCASTING ASIA
TURNER BROADCASTING SYSTEM ASIA PACIFIC INC   30/F OXFORD HOUSE, TAIKOO PLACE     979 KINGS ROAD                                                                   QUARRY BAY                                   HONG KONG

TURNER BROADCASTING SYSTEM ASIA PACIFIC INC   34/F OXFORS HOUSE,                  979 KING'S ROAD, TAIKOO                                                          QUARRY BAY                                   HONG KONG
                                                                                  PLACE
TURNER‐HARRIS, AARON                          ADDRESS ON FILE
TV ASAHI                                      6‐9‐1, Roppongi, Minato‐ku,                                                                                          Tokyo                        106‐8001        Japan
TV ASAHI                                      6‐9‐1 ROPPONGI                      MINATO‐KU                                                                        TOKYO                        106‐8001        JAPAN
TV ASAHI                                      6‐9‐1 ROPPONGI, MINATO‐KU                                                                                            TOKYO                                        JAPAN




                                                                                                                             Page 129 of 137
                                                         Case 20-11835-JTD                              Doc       44 Filed 07/22/20
                                                                                                         In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                               Page 134 of 141
                                                                                                               Consolidated Creditor Matrix



                       Name                         Address1                          Address2                     Address3                       Address4                       City         State      PostalCode                 Country
TV ASAHI                                INTERNATIONAL BUSINESS              BUSINESS DIVISION                                                                        TOKYO                            106‐8001          JAPAN
                                        DEPARTMENT
TV ASAHI CORPORATION                    INTERNATIONAL BUSINESS              6‐9‐1 ROPPONGI, MINATO‐KU                                                                TOKYO,                           106‐8001          JAPAN
                                        DEPARTMENT
TV TOKYO CORPORATION                    ROPPONGI 3‐2‐1, MINATO‐KU           MINATO‐KU,                                                                               TOKYO                            106‐8007          JAPAN
TVA DISTRIBUTION INC
TVA FILMS                               1600 BOUL.DEMAISONNEUVE E‐8TH FL                                                                                             MONTREAL            QC           H2L 4P2           CANADA

TVA INTERNATIONAL, INC.                 1600 BOUL.DEMAISONNEUVE E‐8TH FL                                                                                             MONTREAL            QC           H2L 4P2           CANADA

TVBI CO. LTD                            TVB CITY, 77 CHUN CHOI STREET       TSEUNG KWAN O INDUSTRIAL                                                                                                                    HONG KONG
                                                                            ESTAT, KOWLOON
TVBI COMPANY LIMITED                    TVB CITY, 77 CHUN CHOI STREET       TSEUNG KWAN O INDUSTRIAL                                                                 KOWLOON                                            HONG KONG
                                                                            ESTATE
TVBI COMPANY LTD                        TVB CITY                            77 CHUN CHOI STREET                                                                      TSEUNG KWAN                                        CHINA
TVBO FACILITIES LIMITED                 22 VICTORIA STREET                  CANON'S COURT                                                                            HAMILTON                                           BERMUDA
TVBO FACILITIES LTD                     AVENIDA DO DR. RODRIGO              NO. 600‐E, CENTRO                                                                        MACAU                                              HONG KONG
                                        RODRIGUES                           COMMERCIAL FIST NACIONAL
TVBO FACILITIES LTD                     MACAU COMMERCIAL OFFSHORE           RUA DE FINANCE CENTRE                                                                    MACAU                                              MACAO
                                        BRAN
TVONTARIO                               ATTN: ACCOUNTS RECEIVABLE           2180 YONGE STREET                                                                        TORONTO             ON           M4T 2T1           CANADA
TVR COMMUNICATIONS LLC                  1979 MARCUS AVENUE                  STE 226                                                                                  LAKE SUCCESS        NY           11042
TVSBT CANAL 4 DE SAO PAULO S/A          AVENIDA DAS COMUNICACOES 4          VILA JARAGUA                                                                             OSASCO                           06276‐905         BRAZIL
TWINKLE HOSPIALITY SERVICES             TWINKLE HOSPIALITY SERVICES         703, SUNDERAM PLAZA,                                                                     NALASOPARA (WEST)                401203            INDIA
TWINKLE HOSPITALITY                     TWINKLE HOSPITALITY                 703, SUNDERAM PLAZA,                                                                     NALASOPARA (WEST)                401203            INDIA
TWOFOUR54 FZ‐LLC                        PO BOX 2454                                                                                                                  ABU DHABI                        2454              UNITED ARAB EMIRATES
TYCO INTEGRATED SECURITY                40 SHEPPARD AVENUE WEST                                                                                                      TORONTO             ON           M2N 6K9           CANADA
TYCO INTEGRATED SECURITY LLC            PO BOX 371967                                                                                                                PITTSBURGH          PA           15250‐7967
TYLER, JOCELYN                          ADDRESS ON FILE
U.S. BANK NATIONAL ASSOCIATION          ATTN: GLOBAL CORPORATE TRUST        190 S. LASALLE STREET         10TH FLOOR                     MK‐IL‐SLTR                  CHICAGO             IL           60603
U.S. BANK NATIONAL ASSOCIATION          ATTN: GLOBAL CORPORATE TRUST        60 LIVINGSTON AVENUE                                                                     ST. PAUL            MN           55107

                                        MICHAEL DEBOIS, CHIEF COUNSEL ‐
U.S. BANK NATIONAL ASSOCIATION          GLOBAL CORPORATE TRUST SERVICES 425 WALNUT STREET                                                                            CINCINNATI          OH                     45202
U.S. DEPARTMENT OF JUSTICE              950 PENNSYLVANIA AVENUE, NW                                                                                                  WASHINGTON          DC           20530‐0001
U.S. DEPARTMENT OF LABOR                33 WHITEHALL ST                                                                                                              NEW YORK            NY           10004
U.S. TECHNICAL                          2461 EAST ORANGETHORPE AVENUE STE 105                                                                                        FULLERTON           CA           92831

U.S.F. FABRICATION, INC.                3200 WEST, 84 STREET                                                                                                         HIALEAH             FL           33018
UAE FILM DISTRIBUTION FZ LLC            SHEIKH RASHID BUILDING              SHEIKH ZAYED ROAD                                                                        DUBAI                            DUBAI             UNITED ARAB EMIRATES
UBMI PRINCETON LLC                      UBM LLC TAX DEPT 1983 MARCUS                                                                                                 LAKE SUCCESS        NY           11042
                                        AVENUE SUITE 250
                                                                            Managing Director ‐
UBS Financial Services Inc.
                                        Attn: Louis Paster                  Investments                   The UBS Tower                  1 N. Wacker Drive, 25th Floor Chicago           IL           60606
UGANDA COMMUNICATIONS COMMISSION        PLOT 42 ‐ 44, SPRING ROAD, BUGOLOBI P.O. BOX 7376                                                                              KAMPALA                                          UGANDA

UGOLINI, LUCIANO                        ADDRESS ON FILE
UGOVERNIT, INC.                         5251 CALIFORNIA AVENUE              SUITE 160                                                                                IRVINE              CA           92617
ULINE                                   ATTN: ACCOUNTS RECEIVABLE           P.O. BOX 88741                                                                           CHICAGO             IL           60680‐1714
ULINE SHIPPING SUPPLIES                 2200 S LAKESIDE DR                                                                                                           WAUKEGAN            IL           60085
ULINE SHIPPING SUPPLIES                 PO BOX 88741                        ACCOUNTS RECEIVABLE                                                                      CHICAGO             IL           60680‐1741
ULINE SHIPPING SUPPLIES                 PO BOX 88741                                                                                                                 CHICAGO             IL           60680
ULINE SHIPPING SUPPLIES                 PO BOX 88741                                                                                                                 CHICAGO             IL           60680‐1741
ULTRA MEDIA AND ENTERTAINMENT PVT LTD   2‐C THAKKER INDL.EST.               N M JOSHI MARG                                                                           MUMBAI                           400011            INDIA
ULYSSE, MARIE‐LINE                      ADDRESS ON FILE
UMA DEVI D/O MUTHAMILAN                 BLK 254 BISHAN STREET 22            #06‐446                                                                                                                   570254            SINGAPORE
UMBRELLA ENTERTAINMENT PTY              UNIT 19, 79‐83 HIGH STREET                                                                                                   KEW                              VIC 3101          AUSTRALIA
UMG RECORDING INC                       UMG RECORDINGS SERVICES INC         21301 BURBANK BLVD.                                                                      WOODLAND HILLS      CA           91367
UMG RECORDINGS INC                      2220 COLORADO AVENUE                                                                                                         SANTA MONICA        CA           90404
UNGER, GRETCHEN                         ADDRESS ON FILE
UNIDAD REGULADORA DE SERVICIOS DE       AVDA                                                                                                                                                          988               URUGUAY
COMUNICACIONES
UNILAZER VENTURES PVT LTD               NO.75 NISHUVI                       BLOCK A 3RD FLOOR                                                                        MUMBAI                           400018            INDIA
UNION MEDIA SARL                        HAMRA MAIN STREET                                                                                                            BEIRUT                                             LEBANON
UNITED AIRLINES                         C/O: RACHANA KHANDELWAL             233 S. WACKER DR. FLOOR                                                                  CHICAGO             IL           60606
                                                                            12/WHQUV
UNITED AIRLINES                         C/O: RACHANA KHANDELWAL             233 S. WACKER DR. FLOOR                                                                  CHICAGO             IL           60606
                                                                            16/WHQUV




                                                                                                                       Page 130 of 137
                                                              Case 20-11835-JTD                               Doc       44 Filed 07/22/20
                                                                                                               In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                    Page 135 of 141
                                                                                                                        Consolidated Creditor Matrix



                    Name                                    Address1                          Address2                      Address3                     Address4                  City        State     PostalCode                Country
                                             UNITED STATES AVIATION
UNITED STATES AIRCRAFT INSURANCE GROUP       UNDERWRITERS, INC.                  125 BROAD ST.                                                                        NEW YORK            NY           10004
United States Department of Labor            200 Constitution Ave. NW                                                                                                 Washington          DC           20210
United States Department of the Treasury     1500 Pennsylvania Avenue, NW                                                                                             Washington          DC           20220
United States of America Attorney General    Attention Bankruptcy Dept           US Dept of Justice               950 Pennsylvania Ave NW                             Washington          DC           20530‐0001
UNITED TELEPORTS INC.                        19000 NE 5TH AVENUE                                                                                                      NORTH MIAMI BEACH   FL           33179
UNITED WAY                                   26 WELLINGTON ST E                  12TH FLOOR                                                                           TORONTO             ON           M5E 1S2         CANADA
UNIVERSAL MUSIC GROUP                        21301 BURBANK BLVD.                                                                                                      WOODLAND HILLS      CA           91367
UNIVERSAL MUSIC GROUP                        BOYD MUIR, EVP & CFO                2220 COLORADO AVENUE                                                                 SANTA MONICA        CA                     90404
UNIVERSAL MUSIC PUBLISHIGN PTE LTD           UNIVERSAL MUSIC PUBLISHING PTE      8 SHENTON WAY                                                                                                         068811          SINGAPORE
                                             LTD
UNIVERSAL PICTURES                           100 UNIVERSAL CITY PLAZA            BLDG. 1440/30                                                                        UNIVERSAL CITY      CA           91608
UNIVERSAL PICTURES (NON‐THEATRICAL)          ACCOUNTS PAYABLE                    FILE 50282                                                                           LOS ANGELES         CA           90074
UNIVERSAL PICTURES (NON‐THEATRICAL)          ACCOUNTS RECEIVABLE                 FILE 50282                                                                           LOS ANGELES         CA           90074‐0282
UNIVERSAL PICTURES (NON‐THEATRICAL)          FILE 50282                                                                                                               LOS ANGELES         CA           90074‐0282
UNIVERSAL UCLICK                             1130 WALNUT ST.                                                                                                          KANSAS CITY         MO           64106
UNIVERSE FILM DISTRIBUTION COMPANY LIMITED   18/F WYLER CENTRE PHASE II          192‐200 TAI LIN PAI ROAD                                                                                                             HONG KONG

UNIVERSE FILMS DISTRIBUTION COMPANY LIMITED 18/F, WYLER CENTRE PHASE II          192‐200 TAI LIN PAI RD. KWAI C                                                                                                       HONG KONG

UNIVERSITY OF DAYTON                         300 COLLEGE PARK                                                                                                         DAYTON              OH           45469‐0104
UNIVERSITY OF ROCHESTER                      101E WILSON COMMONS                 BOX PO BOX 270281                                                                    ROCHESTER           NY           14627
UNIVERSITY OF WESTERN                        C/O MS. JENNIFER MAXWELL            1393 WESTERN ROAD, #6100                                                             LONDON              ON           N6G 1G9        CANADA
UNIVERSITY OF WISCONSIN                      PO BOX 5008                                                                                                              EAU CLAIRE          WI           54702
UOB CARD CENTRE                              ROBINSON ROAD                       P.O. BOX 1111                                                                                                         902211         SINGAPORE
UPADHYAY, PRIYANKA                           ADDRESS ON FILE


UPLAY                                        6187 NW 167TH STREET SUITE H‐36                                                                                          MIAMI               FL           33015
UPLOGIX, INC.                                7600 B N CAPITAL OF TX HWY           SUITE 220                                                                           AUSTIN              TX           78731
UPLOGIX, INC.                                7600B North Capital of Texas Highway Suite 220                                                                           Austin              TX           78731

UPS                                          PO BOX 7247‐0244                                                                                                         PHILADELPHIA        PA           19170‐0001
UPS CANADA LTD.                              P.O. BOX 4900, STATION A                                                                                                 TORONTO             ON           M5W 0A7        CANADA
UPS SUPPLY CHAIN SOLUTIONS                   28013 NETWORK PLACE                                                                                                      CHICAGO             IL           60673‐1280
UPTIMA INC                                   110N 3RD ST                                                                                                              SAN JOSE            CA           95112
UPTIMA INC                                   55 E EMPIRE STREET                                                                                                       SAN JOSE            CA           95112
UPTOWN EXPRESS LLC                           2811 N.E 7TH TERRACE                                                                                                     POMPANO BEACH       FL           33064
Urbanity Communications                      400 W. PEACHTREE ST                 NW #1809                                                                             ATLANTA             GA           30308
URSSAF PACA
US ATTORNEY FOR DELAWARE                     ATTN: DAVID C. WEISS C/O ELLEN SLIGH 1007 ORANGE ST STE 700          P.O. BOX 2046                   WILMINGTON          DE                  19899‐2046
US COLO @ ONE WILSHIRE                       PO BOX 74338                                                                                                             CLEVELAND           OH           44194‐4338
US ELECTRODYNAMICS, INC                      66‐C TELEPORT DR                     PO BOX 430                                                                          BREWSTER            WA           98812
USB DIRECT INC.                              8 GREEN LANE                         UNIT 1                                                                              THORNHILL           ON           L3T 7P7        CANADA
USBFIREWIRE                                  1815 E DOUGLAS                                                                                                           WICHITA             KS           67211
USHA FIRE SAFETY EQUIPMENTS PVT LTD          PLOT NO‐R/798, HASTI INDUSTRY UNIT BEHIND MAHAPE BUS DEPOT,                                                              NAVI MUMBAI                      400706         INDIA
                                             NO‐112/113, SHIL MAHAPE ROAD         NERUL

USHA JAYANAND KOTIAN
                                             ADDRESS ON FILE
Utah Labor Commission                        Sherrie Hayashi, Commissioner       160 E. 300 S., Suite 300                                                             Salt Lake City      UT           84111
Utah Department of Revenue                   210 North 1950 West                                                                                                      Salt Lake City      UT           84134
UTLEY, MICHELLE                              ADDRESS ON FILE
UVANES VARY RAJAGOPAL
                                             ADDRESS ON FILE
V C SHAH AND CO                              RAJGIR CHAMBERS                     3RD FLOOR 12‐14 SHAHID                                                               MUMBAI                           400001         INDIA
                                                                                 BHAGAT SINGH ROAD
VACCA FOEDA MEDIA                            25925 N DALTON RD                                                                                                        DEER PARK           WA           99006
VACCA FOEDA MEDIA                            VACCA FOEDA MEDIA                   90 SUDDEN VALLEY DRIVE                                                               BELLINGHAM          WA           98229
VACO LOS ANGELES LLC                         5410 MARYLAND WAY                   SUITE 460                                                                            BRENTWOOD           TN           37027
VALENCIA, OLIVIA                             ADDRESS ON FILE
VALIA, KESHA                                 ADDRESS ON FILE
VALIQUETTE, ALEXANDRE                        ADDRESS ON FILE
VALLADAO, RONALD                             ADDRESS ON FILE

VAN BERKEL, JACINTA                          ADDRESS ON FILE
VAN HOUTTE COFFEE SERVICES INC               1800‐1800 MCGILL COLLEGE                                                                                                 MONTREAL            QC           H3A 3J6        CANADA
VAN KAMPEN, DAVID                            ADDRESS ON FILE




                                                                                                                              Page 131 of 137
                                                            Case 20-11835-JTD                               Doc       44 Filed 07/22/20
                                                                                                             In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                              Page 136 of 141
                                                                                                                    Consolidated Creditor Matrix



                    Name                               Address1                              Address2                   Address3                   Address4                  City        State     PostalCode                  Country
VANDELAC, JEAN‐NICOLAS                    ADDRESS ON FILE
VANGUARD CLEANING SYSTEMS                 6281 BEACH BLVD, SUITE 225                                                                                            BUENA PARK          CA           90621
VARWIG, ANDY                              ADDRESS ON FILE
VAS, LAZAR SAHAYARAJ                      ADDRESS ON FILE

VASSELI‐KARGAR, SARA                      ADDRESS ON FILE
VATICAN RADIO GENERAL DIRECTION           DPC (Dicastery for Communication)     Via della Conciliazione 5                                                                                        00120          Vatican City
VAZQUEZ , JUAN                            ADDRESS ON FILE
VCHECK GLOBAL                             5670 WILSHIRE BLVD., SUITE 1530                                                                                       LOS ANGELES         CA           90036
VEGA, LEANDRO                             ADDRESS ON FILE
VEILLETTE, STEPHANE                       ADDRESS ON FILE
VEJAR, CLAUDIO                            ADDRESS ON FILE
VELASQUEZ, ANDRES                         ADDRESS ON FILE
VELOCITY GLOBAL, LLC                      3001 BRIGHTON BOULEVARD SUITE                                                                                         DENVER              CO           80216
                                          900
VENDETTA FILMS LTD                        PRIVATE BOX 302 557                   NORTH HARBOUR                                                                   AUCKLAND                         0632           NEW ZEALAND
VENGURLEKAR, HARSHAD                      ADDRESS ON FILE

VENKATANNA, MANJUNATHA                    ADDRESS ON FILE
VENTURA COUNTY TAX COLLECTOR              800 SOUTH VICTORIA AVE                                                                                                VENTURA             CA           93009‐1290
VERA ZALAR, ZALAR.NET                     2003 HATHAWAY AVENUE                                                                                                  WESTLAKE VILLAGE    CA           91362
VERGARA, ANAMARIA                         ADDRESS ON FILE
VERIMATRIX INC                            6059 CONERSTONE COURT WEST                                                                                            SAN DIEGO           CA           92121
VERISHIP, LLC                             VERISHIP, LLC                         8880 WARD PARKWAY STE 300                                                       KANSAS CITY         MO           64114

VERIZON                                   PO BOX 15043                                                                                                          ALBANY              NY           12212‐5043
VERIZON                                   PO BOX 4833                                                                                                           TRENTON             NJ           08650‐4833
VERIZON                                   PO BOX 660108                                                                                                         DALLAS              TX           75266
                                          13031 WEST JEFFERSON BOULEVARD,
VERIZON DIGITAL MEDIA SERVICES INC        BUILDING 900                                                                                                          LOS ANGELES         CA           90094
VERIZON WIRELESS                          1095 AVENUE OF THE AMERICAS                                                                                           NEW YORK            NY           10036
VERIZON WIRELESS                          PO BOX 660108                                                                                                         DALLAS              TX           75266‐0108
VERMA, PRADIP                             ADDRESS ON FILE

                                          Rose Lucenti, Director of Workforce
Vermont Department of Labor                                                                                                                                     Montpelier          VT           05601‐0488
                                          Development                           5 Green Mountain Drive        P.O. Box 488
Vermont Department of Taxes               133 State Street                                                                                                      Montpeller          VT           05602
VERNON, PATRICK                           ADDRESS ON FILE
VERON, JOSE ALFREDO                       ADDRESS ON FILE
VERON, MARIA GUADALUPE                    ADDRESS ON FILE
VERREX LLC                                1130 ROUTE 22 WEST                                                                                                    MOUNTAINSIDE        NJ           07092
VERTICAL ENTERTAINMENT LLC                2500 BROADWAY                         SUITE F125                                                                      SANTA MONCIA        CA           90404
VERTIV SERVICES, INC                      1050 DEARBORN DRIVE                                                                                                   COLUMBUS            OH           43085
VERTIV SERVICES, INC                      PO BOX 70474                                                                                                          CHICAGO             IL           60673‐0001
VEZILJ, SANDRA                            ADDRESS ON FILE
VIACOM                                    151 LORONG CHUAN #03‐08               (LOBBY H)                                                                                                                       SINGAPORE
VIACOM INT MEDIA NETWORKS (UK)            1515 BROADWAY, 5TH FLOOR                                                                                              NEW YORK            NY           10036
VIACOM INTERNATIONAL INC                  PO BOX 13801                                                                                                          NEWARK              NJ           07188‐0801
VIACOM INTERNATIONAL MEDIA                1515 BROADWAY                         5TH FLOOR                                                                       NEW YORK            NY           10036
VIALITE COMMUNICATIONS                    1717 PENNSYLVANIA AVENUE NW           SUITE 1025                                                                      WASHINGTON          DC           20006
VIAUD, CAMILLE                            ADDRESS ON FILE

VICHARE EXPRESS & LOGISTICS PVT. LTD.     407 KESAR PLAZA.E" FLOOR, PLOT NO‐                                                                                    MUMBAI                           400067         INDIA
                                          :239,RDP CHARKOP, KANDIVALI (W),

VICHARE EXPRESS AND LOGISTICS PVT. LTD.   407 KESAR PLAZA                       E"FLOOR PLOT NO‐:239,RDP                                                        MUMBAI                           400067         INDIA
VICTORIA RACING CLUB LTD                  448 EPSOM ROAD                                                                                                        FLEMINGTON                       3031           AUSTRALIA
VICTRON ENERGY NORTH AMERICA, INC         70 WATER STREET                                                                                                       THOMASTON           ME           04861
VIDEO LIBRARIAN                           9479 BAYSHORE DR. NW, STE.203                                                                                         SILVERDALE          WA           98383
VIDEO PALACE                              191/3 PUSHKARAJ BLDG BEHIND           STATION ROAD                                                                    MUMBAI                           400031         INDIA
                                          ST.JOSEPH CHURCH
VIDEO PALACE (BOMBAY) PVT LTD             UNIT NO. 24, 40‐A                     AMBEKAR ROAD                                                                    MUMBAI                           400031         INDIA
VIDEOTEL DIGITAL                          681 ANITA STREET                                                                                                      CHULA VISTA         CA           91911
VIDEOTRON                                 CP 11078 SUCC CENTRE‐VILLE                                                                                            MONTREAL            QC           H3C 5B7        CANADA
VIDEOVILLE SHOWTIME INC.                  4030 POIRIER                                                                                                          MONTREAL            QC           H4R 2A5        CANADA
VIDEOVISION ENTERTAINMENT                 PO BOX 1005, UMHLANGA                                                                                                 KWAZULU‐NATAL                    4320           SOUTH AFRICA
VIDYADHAR VITTHAL BANDKAR
                                          ADDRESS ON FILE




                                                                                                                             Page 132 of 137
                                                              Case 20-11835-JTD                               Doc       44 Filed 07/22/20
                                                                                                               In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                Page 137 of 141
                                                                                                                      Consolidated Creditor Matrix



                  Name                                 Address1                           Address2                        Address3                   Address4                  City        State      PostalCode                 Country
VIETNAM MEDIA CORPORATION COMPANY LIMITED 1B LE NGOC HAN STREET                 HAI BA TRUNG DIST                                                                 HANOI                            10000           VIETNAM

VIGNALI AVELLAN, CLAUDIO                    ADDRESS ON FILE
VIGNESH EXIM SERVICES                       603, ALICA NAGAR, LOKHANDWALA                                                                                         MUMBAI                           400101          INDIA
                                            COMPLEX, AKURLI ROAD, KANDIVALI
                                            (EAST),
VIJAY VIKRAM SINGH
                                            ADDRESS ON FILE
VIJAYLAXMI ENTERPRISES                      INDIRA VIKASH RAHIWASI SANGH        ROAD NO‐23.MIDC ANDHERI                                                           MUMBAI                           400093          INDIA
                                            ,SUBHASH NAGER NO‐2                 ESAT
VIKING SATCOM                               704 NORTH CLARK STREET                                                                                                ALBION              MI           49224
VILBAR, VAL JASON                           ADDRESS ON FILE

VILLA PARK LANDSCAPE                        739‐B WEST KATELLA AVE.                                                                                               ORANGE              CA           92867
VILLA, LORENA                               ADDRESS ON FILE
VILLAGE OF EMPRESS                          BOX 159                                                                                                               EMPRESS             AB           TOJ 1E0         CANADA
VILLAGE OF LOMBARD                          P.O. BOX 5610                                                                                                         CAROL STREAM        IL           60197‐5610
VILLAGERS MEDIA PRODUCTIONS                 110 COTTINGHAM ST.                                                                                                    TORONTO             ON           M4V 1C1         CANADA
VILLALOBOS, MARK                            ADDRESS ON FILE
VILLALTA, VICTOR                            ADDRESS ON FILE
VILLAMIZAR, KAREN                           ADDRESS ON FILE
VILLANUEVA, ELVIRA                          ADDRESS ON FILE
VILLANUEVA, JOHN                            ADDRESS ON FILE
VILLE DE MONTRÉAL                           SERVICE DES FINANCES                C.P. 11043, SUCCURSALE                                                            MONTRÉAL            QC           H3C 4X8         CANADA
                                                                                CENTRE‐VILLE
VILLEGAS‐SEGURA, ANDRES ANTONIO             ADDRESS ON FILE
VILLENA BASTIAS, ALEJANDRO AGUSTIN          ADDRESS ON FILE
Virginia Department of Labor and Industry   C. Ray Davenport, Commissioner                                                                                        Richmond            VA           23219
                                                                                Main Street Centre              600 East Main Street, Suite 207
VIRGINIA DEPARTMENT OF TAXATION             PO BOX 1500                                                                                                           RICHMOND            VA           23218‐1500

VIRGINIA TAX                                OFFICE OF CUSTOMER SERVICES            1957 WESTMORELAND STREET                                                       RICHMOND            VA           23230
Virginia Department of Revenue              Virginia Department of Taxation Office P.O. Box 1115                                                                  Richmond            VA           23218‐1115
                                            of Customer Service
VISHAKHA PRAKASH KADAM                      ADDRESS ON FILE
VISHAL CHHABBRIA                            ADDRESS ON FILE
VISHAL CHHABRIA                             ADDRESS ON FILE
VISHAL TRIVEDI AND ASSOCIATES               901 ASHOK HEIGHT                       OLD NAGARDAS ROAD                                                              MUMBAI                           400069          INDIA
VISHE, AKSHAY                               ADDRESS ON FILE

VISHWAKARMA, JITESHKUMAR                    ADDRESS ON FILE
VISION MEDIA MANAGEMENT                     29125 AVENUE PAINE                                                                                                    VALENCIA            CA           91355
VISISTSRI, TOM                              ADDRESS ON FILE
VISSIO, CRISTIAN EDGAR                      ADDRESS ON FILE
VISTA LEARNING SERVICES                     95 EMMELOORD CRES.                                                                                                    UNIONVILLE          ON           L3R 1P9         CANADA
VISUALZ (FORMERLY LEARNING ZONE XPRESS)     PO BOX 1022                                                                                                           OWATONNA            MN           55060
VITTITOE MELO, DANIKA                       ADDRESS ON FILE
VIVA COMMUNICATIONS INC                     7TH FLOOR EAST TOWER               PHILIPPINE STOCK EXCHANGE                                                          PASIG CITY                       1605            PHILIPPINES
                                                                               CENTRE, EXCHANGE ROAD
VIVANCO, CHRISTIAN                          ADDRESS ON FILE
VIVEK CONSULTANCY SERVICES                  A‐501,SHIV HARA,CARTER ROAD NO.2,                                                                                     MUMBAI                           400066          INDIA
                                            BORIVALI €
VIVES, MARC                                 ADDRESS ON FILE
VIZ MEDIA, LLC                              1355 MARKET ST                                                                                                        SAN FRANCISCO       CA           94103
VJM MEDIA LLP                               85 METCALF STREET                  2ND FLOOR                                                                          KOLKATA                          700013          INDIA
VODACOM BUSINESS CAMEROON SA                Douala Stock Exchange Building 3rd Boulevard de la Liberté Akwa                                                       Douala                                           Cameroon
                                            Floor
VODACOM BUSINESS CAMEROON SA                DOUALA STOCK EXCHANGE BUILDING 3RD FLOOR                                                                              DOUALA                                           CAMEROON

VODAFONE IDEA LIMITED                       SUMAN TOWER, PLOT NO‐18             SECTOR NO11                                                                       GANDHINAGAR                      382011          INDIA
VODAFONE NUMBER 7045044504                  SKYLINE ICON                        ANDHRI KURLA ROAD                                                                 MUMBAI                           400059          INDIA
VODAFONE NUMBER 9619666813                  SKYLINE ICON                        ANDHRI KURLA ROAD                                                                 MUMBAI                           400059          INDIA
VODAFONE NUMBER 9773191144                  SKYLINE ICON                        ANDHRI KURLA ROAD                                                                 MUMBAI                           400059          INDIA
VODAFONE NUMBER 9821787980                  SKYLINE ICON                        ANDHRI KURLA ROAD                                                                 MUMBAI                           400059          INDIA
VODAFONE US                                 560 LEXINGTON AVE                                                                                                     NEW YORK            NY           10022
VOGT, MIKAYLA                               ADDRESS ON FILE
VOLTAGE PICTURES                            116 N. ROBERTSON BLVD., #200                                                                                          LOS ANGELES         CA           90048
VON BARNES, KIDSAN                          ADDRESS ON FILE




                                                                                                                            Page 133 of 137
                                                                   Case 20-11835-JTD                                Doc       44 Filed 07/22/20
                                                                                                                     In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                     Page 138 of 141
                                                                                                                           Consolidated Creditor Matrix



                   Name                                     Address1                               Address2                    Address3                   Address4                 City        State      PostalCode                 Country
VOYA RETIREMENT INSURANCE AND ANNUITY           PO BOX 990064                                                                                                          HARTFORD           CT           06199‐0064
COMPANY
VOYAGES ENCORE TRAVEL INC.                      1285 RUE HODGE                          BUREAU 101                                                                     MONTRÉAL           QC           H4N 2B6           CANADA
VREEDE, PERRY                                   ADDRESS ON FILE
VRG COMPONENTS INC                              10700 SIKES PLACE                       SUITE 260                                                                      CHARLOTTE          NC           28277
VT CINEMAS                                      NO.10/8 PRIME ROSE APPARTMENT           JAWAHARALAL NEHRU STREET                                                       CHENNAI                         600017            INDIA

VT IDIRECT                                      PO BOX 75161                                                                                                           BALTIMORE          MD           21275‐5161
VU, ALICE                                       ADDRESS ON FILE
VUCA HEALTH LLC                                 7025 CR46A                              SUITE 1071 #345                                                                LAKE MARY          FL           32746
W.B.WALTON ENTERPRISES, INC.                    PO BOX 9010                             SAN BERNARDINO CA. 92427                                                       SAN BERNARDINO     CA           92407
W.L.GORE & ASSOCIATES INC                       401 AIRPORT ROAD                                                                                                       ELKTON             MD           21921
WACHIRA, ESTON GATHUMBI                         ADDRESS ON FILE
WAEL HABBAL                                     ADDRESS ON FILE
WAGH, NILESH                                    ADDRESS ON FILE

WAI WIRING ENTERPRISE                           175 LOMPANG ROAD                        #15‐47 BUKIT PANJANG                                                                                           670175            SINGAPORE
WAKANOW.COM LIMITED                             PLOT 8 ELEGUSHI BEACH ROAD (OFF                                                                                        LAGOS                                             NIGERIA
                                                IKATE ROUNDABOUT) LEKKI
WALDRON FINANCIAL CONSULTING, INC               2842 WEST LONG DRIVE UNIT G                                                                                            LITTLETON          CO           80120
WALDRON, JULIA                                  ADDRESS ON FILE
WALDRON, STEPHEN                                ADDRESS ON FILE
WALI, MEGHA                                     ADDRESS ON FILE

WAN, SIU                                        ADDRESS ON FILE
WANDA MEDIA CO LTD                              FLOOR 5, TOWER 12, WANDA PLAZA,         DAWANG ROAD, CHAOYANG                                                          BEIJING                                           CHINA
                                                                                        DISTRICT
WANDA PREISER                                   ADDRESS ON FILE
WANG, JERRY                                     ADDRESS ON FILE
WANG, JIAN WEI                                  ADDRESS ON FILE
WANG, ZHIPENG                                   ADDRESS ON FILE
WANGE, TAMMY                                    ADDRESS ON FILE
WARGO, ERIK                                     ADDRESS ON FILE
WARNER BROS DISTRIBUTING INC                    NC 28290‐5608                                                                                                          RALEIGH            NC           28290
WARNER BROS. CANADA INC.                        1503‐5000 YONGE ST                                                                                                     TORONTO            ON           M2N 6P1           CANADA
WARNER BROS. DIGITAL NETWORKS LABS INC.         3 PARK AVE                              FLOOR 30                                                                       NEW YORK           NY           10016
WARNER BROS. ITVP NEW ZEALAND LIMITED           PO BOX 90018                                                                                                           AUCKLAND                        1142              NEW ZEALAND
WARNER BROS. TECHNICAL OPERATIONS               ACCOUNTS RECEIVABLE                     PO BOX 101308                                                                  PASADENA           CA           91189‐0005
WARNER BROTHERS                                 PO BOX 931800                                                                                                          ATLANTA            GA           31193‐1800
                                                PAUL ROBINSON, EVP & GENERAL
WARNER MUSIC GROUP                              COUNSEL                                 1633 BROADWAY                                                                  NEW YORK           NY                     10019
WARNER/CHAPPEL MUSIC, SINGAPORE PTE LTD         NO.22 JALAN KILANG                      #03‐00 MOVA BUILDING                                                                                           159419            SINGAPORE
WARNER/ELETRA/ATLANTIC CORP. (WEA               1633 BROADWAY                                                                                                          NEW YORK           NY           10019
INTERNATIONAL INC)
WARREN, KENDRICK                                ADDRESS ON FILE
WARREN, RONAN                                   ADDRESS ON FILE
Washington DC Attorney General                  Attention Bankruptcy Dept               441 4th Street, NW                                                             Washington         DC           20001
                                                Department of Consumer and
Washington DC Consumer Protection Division      Regulatory Affairs                      1100 4th St., SW                                                               Washington         DC           20024
Washington DC Office of Tax and Revenue         1101 4th St SW                          Ste 270 West                                                                   Washington         DC           20024
Washington DC Unlcaimed Property Division       Office of the Chief Financial Officer   1350 Pennsylvania Avenue,                                                      Washington         DC           20004
                                                                                        NW, Suite 203
Washington Department of Labor and Industries   Joel Sacks, Director                    P.O. Box 44000                                                                 Olympia            WA           98504‐4001
WASHINGTON DEPARTMENT OF REVENUE                3315 S 23RD ST #300                                                                                                    TACOMA             WA           98405
WASHINGTON DEPARTMENT OF REVENUE                BUSINESS & OCCUPATION TAX               P.O. BOX 47478                                                                 OLYMPIA            WA           98504‐7478
Washington Department of Revenue                Taxpayer Account Administration         P.O. Box 47476                                                                 Olympia            WA           98504‐7476
WASHINGTON STATE DEPARTMENT OF REVENUE          P.O. BOX 9034                                                                                                          OLYMPIA            WA           98507
WASHINGTON YACHTING GROUP                       101 INTERNATIONAL DRIVE                                                                                                MISSOULA           AZ           59808
WASHINGTON, AIDA                                ADDRESS ON FILE
WASTE MANAGEMENT                                PO BOX 4205, STATION A                  ATTN: CREDIT DEPARTMENT                                                        TORONTO            ON           M5W 5L4           CANADA
WASTE MANAGEMENT OF ORANGE COUNTY               1001 FANNIN, SUITE 4000                                                                                                HOUSTON            TX           77002
WASTE MANAGEMENT OF ORANGE COUNTY               PO BOX 541065                                                                                                          LOS ANGELES        CA           90054‐1065
WASTE PRO USA ‐ PEMBROKE PINES                  17302 PINES BOULEVARD                                                                                                  PEMBROKE PINES     FL           33029
WASTE PRO USA ‐ PEMBROKE PINES                  PO BOX 865223                                                                                                          ORLANDO            FL           32886‐5223
WATAN BROADCASTING SATELLITE                    AMMAN                                   UM ALHERAN                                                                     AMMAN                           11191             JORDAN
WATCHMOJO                                       5369 SAINT‐LAURENT                      SUITE 430                                                                      MONTREAL           QC           H2T 1S5           CANADA
WATER FLAME PRODUCTION HOUSE FZ LLC             DUBAI STUDIO CITY ‐ BUILDING 4                                                                                         DUBAI                                             UNITED ARAB EMIRATES
WATSON, RICHARD                                 ADDRESS ON FILE




                                                                                                                                 Page 134 of 137
                                                                 Case 20-11835-JTD                               Doc       44 Filed 07/22/20
                                                                                                                  In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                                        Page 139 of 141
                                                                                                                         Consolidated Creditor Matrix



                       Name                                 Address1                           Address2                      Address3                       Address4                   City        State     PostalCode                Country
WATSON'S WATER                                WATSONS WATER CENTRE, DAI LI           TAI PO INDUSTRIAL ESTATE                                                             TAI PO                                          HONG KONG
                                              STREET
WAUCHEUL, NICOLAS                             ADDRESS ON FILE
WAVESTREAM                                    545 WEST TERRACE DRIVE                                                                                                      SAN DIMAS           CA           91773
WE DISTRIBUTION LTD                           8/F HAY NIEN BUILDING                  1 TAI YIP STREET                                                                     KOWLOON                                         HONG KONG
WEET, VIKRAM                                  ADDRESS ON FILE
WEGRZYN, DANIELLE                             ADDRESS ON FILE
WEIL, GOTSHAL & MANGES LLP                    ATTN: DAVID N. GRIFFITHS               767 FIFTH AVENUE                                              NEW YORK               NY                  10153
WEISSEL, MATTHEW                              ADDRESS ON FILE
WELLS FARGO FINANCIAL LEASING                 P.O. BOX 10306                                                                                                              DES MOINES          IA           50306
WELLUX SUPPLIES & ENGRG PTE LTD               NO71 GUAN RD EAST                      #01‐02 TCH TECHCENTRE                                                                                                 608598         SINGAPORE
WENDY MARDER                                  ADDRESS ON FILE
WENHAM OVERSEAS LIMITED                       COASTAL BUILDING                       2ND FLOOR, WICKHAM'S CAY II,                                                         TORTOLA                          2221           VIRGIN ISLANDS

WENYU, CHEW                                   ADDRESS ON FILE

WENZ, EZEQUIEL                                ADDRESS ON FILE
WESCO INSURANCE COMPANY                       P.O. BOX 318004                                                                                                             CLEVELAND           OH           44131
WESLEY KIPLANGAT CHERUYOT                     ADDRESS ON FILE
WEST ENTERTAINMENT LLC                        1582 DEERE AVE STE. A                                                                                                       IRVINE              CA           92606
WEST INDIAN OCEAN CABLE COMPANY LIMITED       LEVEL 2, ALEXANDER HOUSE               SILICON AVENUE                                                                       EBENE CYBERCITY                  72201          MAURITIUS
WEST INDIAN OCEAN CABLE COMPANY LIMITED       Level 2, Alexander House, Silicon                                                                                           Ebène, Cybercity                 72201          Republic of Mauritius
                                              Avenue
WEST LLC                                      11808 MIRACLE HILLS DRIVE                                                                                                   OMAHA               NE           68154
WEST UC SINGAPORE PVT LTD                     15 HOE CHIANG ROAD                     #20‐01/02 TOWER FIFTEEN                                                                                               089316         SINGAPORE
                                              8420 WEST BRYN MAWR AVENUE
WEST UNIFIED COMMUNICATIONS SERVICES, INC     SUITE 1100                                                                                                                  CHICAGO             IL           60631
WEST UNIFIED COMMUNICATIONS SERVICES, INC     PO BOX 281866                                                                                                               ATLANTA             GA           30384‐1866
WEST UNIFIED COMMUNICATIONS SERVICES, INC     P.O. BOX 51089                                                                                                              LOS ANGELES         CA           90074‐1089
West Virginia Division of Labor               John R. Junkins, Acting Commissioner                                                                                        Charleston          WV           25305
                                                                                     State Capitol Complex, #749‐B Building #6                     1900 Kanawha Blvd.
West Virginia Department of Revenue           Attn: Legal Division                   1001 Lee Street, East                                                                Charleston          WV           25301
WEST, KYLE                                    ADDRESS ON FILE
WESTBROOK, SANDRA                             ADDRESS ON FILE
WESTERN FRIST AID & SAFETY, A DIVISION OF     17501 W 98TH STREET, PILLAR 44‐24                                                                                           LENEXA              KS           66219
ARAMARK UNIFORM & CAREER APPAREL, LLC
WESTERN MOTOR GROUP                           520 W COAL CITY ROAD                                                                                                        BRAIDWOOD           IL           60408
WESTERN OFFICE                                500 CITADEL DR.,                       STE 250                                                                              COMMERCE            CA           90040
WESTERN PEST SERVICE                          423 SHREWSBURY AVE                                                                                                          SHREWSBURY          NJ           07702
WESTERN PEST SERVICE                          423 SHREWSBURY AVE                                                                                                          SHREWSBURY          NJ           07702‐4012
WESTERN SAHARA'S REGULATORY AGENCY            Federation of Moroccan Chambers of     6, rue Erfoud, Hassan                                                                Rabat                                           Western Sahara
                                              Commerce
WESTFINN, LLC                                 15024 NIGHT HERON DR                                                                                                        WINTER GARDEN       FL           34787
WESTLEY, JENNIFER                             ADDRESS ON FILE
WESTPHAL, KYLE                                ADDRESS ON FILE
WEWORK                                        115 WEST 18TH STREET, 4TH FLOOR                                                                                             NEW YORK            NY           10011
WHETER OR KNOT LLC DBA AERIS WEATHER          PO BOX 44425                                                                                                                EDEN PRAIRIE        MN           55344
WHIMSICAL PRODUCTIONS                         C3‐1477 BAYVIEW AVE.                                                                                                        TORONTO             ON           M4G 3B2        CANADA
WHITE, AMANDA                                 ADDRESS ON FILE
WHITE, CHRISTOPHER                            ADDRESS ON FILE
WHITNEY, JAMES                                ADDRESS ON FILE
WHITNEY, MICHAEL                              ADDRESS ON FILE
WHIZ COMMUNICATIONS PTE LTD                   1 JALAN KILANG TIMOR #05‐02            PACIFIC TECH CENTRE                                                                                                   159303         SINGAPORE
WICHITA STATE UNIVERSITY                      1845 FAIRMOUNT                                                                                                              WICHITA             KS           67260
WILCOX, DONNIE                                ADDRESS ON FILE
WILD FILM LIMITED                             137 TAYLORS ROAD                       MT ALBERT                                                                            AUCKLAND                         1025           NEW ZEALAND
WILD FILM LIMITED                             2nd Floor, 15b Vestey Drive            Mt Wellington                                                                        AUCKLAND                         1060           New Zealand
WILLIAM F SHINKLE                             26637 SOBOBA ST                                                                                                             HEMET               CA           92544‐7605
WILLIAM S. NEALE, FOUNDING PARTNER, DENISON   11616 KINGS COLON                                                                                                           GRAND BLANC         MI           48439
CONSULTING
WILLIAM VAUGHAN                               ADDRESS ON FILE
WILLIAM VAUGHAN                               ADDRESS ON FILE
WILLIAMS, ADAM                                ADDRESS ON FILE
WILLIAMS, ANTWAUN                             ADDRESS ON FILE
WILLIAMS, NICHOLAS                            ADDRESS ON FILE
WILLIAMS, SHERI                               ADDRESS ON FILE
WILLIAMSON, JOHN                              ADDRESS ON FILE
WILLOW PRINTING GROUP LTD.                    90 EDILCAN DRIVE                                                                                                            CONCORD             ON           L4K 3S5        CANADA




                                                                                                                                 Page 135 of 137
                                                                  Case 20-11835-JTD                           Doc       44 Filed 07/22/20
                                                                                                               In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                               Page 140 of 141
                                                                                                                     Consolidated Creditor Matrix



                   Name                                        Address1                     Address2                     Address3                   Address4                  City          State     PostalCode               Country
WILSON, CHRISTIAN                               ADDRESS ON FILE
WILSON, HARRISON                                ADDRESS ON FILE
WILSON, SETH                                    ADDRESS ON FILE
WILSON, TRACY                                   ADDRESS ON FILE
WINDSTREAM NUVOX INC.                           2 NORTH MAIN STREET                                                                                              GREENVILLE            SC           29601
WINDSTREAM NUVOX INC.                           PO BOX 9001950                                                                                                   LOUISVILLE            KY           40290‐1950
WINDY CITY WIRE                                 9216 PALM RIVER ROAD                                                                                             TAMPA                 FL           33619
WINKLER, DEANNA                                 ADDRESS ON FILE
WINKLER, SAMANTHA                               ADDRESS ON FILE
WINNCOM TECHNOLOGY, INC                         PO BOX 536658                                                                                                    PITTSBURGH            PA           15253‐5908
WINSON FILMS                                    215 B 2, PARK ROAD                                                                                               COLOMBO                                           SRI LANKA
WINSTON & STRAWN, LLP                           36235 TREASURY CENTER                                                                                            CHICAGO               IL           60694‐6200
WIPRO LIMITED                                   76R & B0P, DODDAKANNELLI,                                                                                        BANGALORE,KARNATAKA                560035         INDIA
                                                SARJAPUR ROAD
WIRED.MD                                        KRAMES STAY WELL                 80 TOWNSHIP LINE ROAD                                                           YARDLEY               PA           19067
WIREDRIVE                                       5340 ALLA ROAD, SUITE 109                                                                                        LOS ANGELES           CA           90066
WIREMASTERS, INC.                               1788 NORTHPOINTE RD                                                                                              COLUMBIA              TN           38401
WISCONSIN DEPARTMENT OF REVENUE                 2135 RIMROCK RD                                                                                                  MADISON               WI           53713
WISCONSIN DEPARTMENT OF REVENUE                 PO BOX 8908                                                                                                      MADISON               WI           53708‐8908
Wisconsin Department of Workforce Development   Reggie Newson, Secretary                                                                                         Madison               WI           53707‐7946
                                                                                 201 E. Washington Ave., #A400 P.O. Box 7946
Wisconsin Department of Revenue                 Customer Service Bureau          P.O. Box 8949                                                                   Madison               WI           53708‐8949
WISEMAN, RICHARD                                ADDRESS ON FILE
WITIAK JR, WILLIAM                              ADDRESS ON FILE
WITTER, MICHAEL                                 ADDRESS ON FILE
WLOCH, JERRY                                    ADDRESS ON FILE
WME IMG CHINA SPORTS AND ENTERTAINMENT          SUITE 2603‐08, DORSET HOUSE      TAIKOO PLACE, 979 KING’S                                                                                                          HONG KONG
DEVELOPMENT LIMITED                                                              ROAD,
WNED                                            PO BOX 1263                      HORIZONS PLAZA                                                                  BUFFALO               NY           14240
WOLAK, JESSE                                    ADDRESS ON FILE
WONG MAY KAY                                    ADDRESS ON FILE
WONG, FONG WEI                                  ADDRESS ON FILE

WONG, SU YI                                     ADDRESS ON FILE
WONG, YANNICK                                   ADDRESS ON FILE
WOODS, MICHELLE                                 ADDRESS ON FILE
WOODSON, COULTER                                ADDRESS ON FILE
WOODWARD, ARTHUR                                ADDRESS ON FILE
WORKBOARD INC.                                  487 SEAPORT COURT SUITE 100                                                                                      REDWOOD CITY          CA           94063
WORKING DOG SALES NOMINEES PTY LTD              PO BOX 488                                                                                                       SOUTH YARRA                        3141           AUSTRALIA
WORKIVA INC                                     2900 UNIVERSITY BLVD                                                                                             AMES                  IA           50010
WORLD FUEL SERVICES
WORLD FUEL SERVICES                             2458 PAYSPHERE CIRCLE                                                                                            CHICAGO               IL           60674‐0024
WORLD LIFE VIDEO PRODUCTIONS                    5 WOODBINE MEWS                                                                                                  TORONTO               ON           M4L 3P1        CANADA
WORLD VISION CANADA                             1 WORLD DR.                                                                                                      MISSISSAUGA           ON           L5T 2Y4        CANADA
WORLD WIDE ENTERTAINMENT                        SWITCH INTERNATIONAL             83 MORRABOOL STREET                                                             GEELONG                            3220           AUSTRALIA
WORLD WRESTLING ENTERTAINMENT INC               1241 EAST MAIN ST                                                                                                STAMFORD              CT           06902
WORLD YACHTING LTD
WORLDPACK SERVICES INC                          13275 SW 136 ST#26               SUITE 26                                                                        MIAMI                 FL           33186
WORLDWIDE FILM FUND, LLC                        1968 S. COAST HWY                SUITE #250                                                                      LAGUNA BEACH          CA           92651
WORLDWIDE INSURANCE SERVICES                    ATTN: AR DEPARTMENT              ONE RADNOR CORPORATE                                                            RADNOR                PA           19087
                                                                                 CENTER, SUITE 100
WORLDWIDE MEDIA SERVICING
WOWOW INC                                       21F AKASAKA PARK BLG             5‐2‐20, AKASAKA, MINATO‐KU                                                                                         107‐6121       JAPAN
WRECKHOUSE PRODUCTIONS INC.                     PO BOX 2491, STN C                                                                                               ST. JOHN'S            NL           A1C 6E8        CANADA
WRIGHT FORD YOUNG & CO                          16140 SAND CANYON AVENUE                                                                                         IRVINE                CA           92618
WRIGHT OPERA HOUSE                              PO BOX 1811                                                                                                      OURAY                 CO           81242
WRIGHT, LAROI                                   ADDRESS ON FILE
WU JONG YANN                                    ADDRESS ON FILE
WYLEE JACOBSON                                  ADDRESS ON FILE
Wyoming Department of Workforce Service         Joan K. Evans, Director          1510 East Pershing Blvd.                                                        Cheyenne              WY           82002
Wyoming Department of Revenue                   122 West 25th Street             2nd Floor West                                                                  Cheyenne              WY           82002‐0110
XIE, ANLI                                       ADDRESS ON FILE
XIONG, HAO                                      ADDRESS ON FILE
                                                100 CONSTITUTION PLAZA, 13TH
XL PROFESSIONAL INSURANCE                       FLOOR                                                                                                            HARTFORD              CT           06103
                                                505 EAGLEVIEW BOULEVARD, SUITE
XL SPECIALTY INSURANCE COMPANY                  100                              DEPARTMENT: REGULATORY                                                          EXTON                 PA           19341‐1120




                                                                                                                           Page 136 of 137
                                                       Case 20-11835-JTD                                   Doc       44 Filed 07/22/20
                                                                                                            In re: Global Eagle Entertainment Inc., et al
                                                                                                                                                            Page 141 of 141
                                                                                                                  Consolidated Creditor Matrix



                    Name                          Address1                                 Address2                   Address3                   Address4               City         State      PostalCode               Country
XL SPECIALTY INSURANCE COMPANY       505 EAGLEVIEW BLVD., STE. 100                                                                                            EXTON             PA           19341‐1120
XL SPECIALTY INSURANCE COMPANY       70 SEAVIEW AVENUE                                                                                                        STAMFORD          CT           06902
XO COMMUNICATIONS                    13865 SUNRISE VALLEY DRIVE                                                                                               HERNDON           VA           20171
XO COMMUNICATIONS                    FILE 50550                                                                                                               LOS ANGELES       CA           90074‐0550
XO COMMUNICATIONS                    XO COMMUNICATIONS A VERIZON               P.O. BOX 15043                                                                 ALBANY            NY           12212‐5043
                                     COMPANY
XPRESSIONS PRINTING & GRAPHICS       XPRESSIONS PRINTING & GRAPHICS            9600 TOWANDA LANE                                                              PORT RICHEY       FL           34668
XTAR, LLC                            C/O ANEUKOR LLC                           4000 LEGATO ROAD                                                               FAIRFAX           VA           22033
XYZ FILMS, LLC.                      3103‐B SOUTH LA CIENEGA BLVD                                                                                             LOS ANGELES       CA           90016
YACHT COMPUTING                      10300 SW 64th St                                                                                                         Miami             FL           33173
YACHT COMPUTING                      10300 S.W.                                                                                                               MIAMI,            FL           33173
YACHT SERVICES ASSOCIATION           Power Boats Mutual Facilities Limited ‐   Western Main Road                                                              Chaguaramas                                    Trinidad & Tobago
                                     YSATT Office
YACHTSAT CORP                        2732 NE 28TH ST                                                                                                          FORT LAUDERDALE   FL           33306
YADAV, AMITKUMAR                     ADDRESS ON FILE

YAM, MEI YING                        ADDRESS ON FILE

YANG, LUE                            ADDRESS ON FILE
YANG, XUAN                           ADDRESS ON FILE
YANG, YI                             ADDRESS ON FILE
YANKOWSKI, RICHARD                   ADDRESS ON FILE
YAP YOONG MUI                        ADDRESS ON FILE
YAP, JARED                           ADDRESS ON FILE
YARD, ERIC                           ADDRESS ON FILE
YASH RAJ FILMS PVT LTD               5 SHAH INDUSTRIAL ESTATE                  VEERA DESAI ROAD                                                               MUMBAI                         400053          INDIA
YAVARI, MAHNAZ                       ADDRESS ON FILE
YEE KAH YAN CHARMAINE                ADDRESS ON FILE
YEE‐TUEY, LILIAN                     ADDRESS ON FILE
YELLOW MUSIC PRIVATE LIMITED         9 VASANT VIHAR                            JALANDHAR ‐ 144001 PUNJAB                                                      JALANDHAR                      144001          INDIA
YEO, JOOHYANG                        ADDRESS ON FILE
YEPES CARDENAS, YURANI               ADDRESS ON FILE
YEROU, PHILLIP                       ADDRESS ON FILE
YING GROUP PTE LTD                   2 KALLANG AVENUE                          #04‐08 CT HUB                                                                                                 339407          SINGAPORE
YMCA INTERNATIONAL LANGUAGE SCHOOL   YMCA INTERNATIONAL LANGUAGE               1440 STANLEY STREET                                                            MONTREAL          QC           H3A 1P7         CANADA
                                     SCHOOL
YOGITOAD, LLC                        1752 NW MARKET ST                         SUITE 636                                                                      SEATTLE           WA           98107
YOMIURI TELECASTING CORP.            10F SHIODOME CITY CENTER,1‐5‐2            HIGASHI SHIMBASHI, MINATO‐                                                     TOKYO                                          JAPAN
                                                                               KU
YOMIURI TELECASTING CORPORATION      2‐2‐33 SHIROMI CHUO‐KU                                                                                                   OSAKA                          540‐8510        JAPAN
YOMIURI TV ENTERPRISE LTD.           8F MARUITO OBP BLDG.                      2‐2‐22 SHIROMI, CHUO‐KU,                                                       OSAKA                          540‐0001        JAPAN
                                                                               OSAKA‐SHI
YOMIURI‐TV ENTERPRISE                TWIN21 MID TOWER 33/F                     2‐1‐61 SHIROMI,CHUO‐KU                                                         OSAKA                                          JAPAN
YOMIURI‐TV ENTERPRISE LTD            8F MARUITO OBP BUILDING                   2‐2‐22 SHIROMI                                                                 CHUO‐KU                        540‐0001        JAPAN
YOUEARNEDIT, INC                     206 E 9TH STREET                          SUITE 1800                                                                     AUSTIN            TX           78701
YOUNG, ALBA                          ADDRESS ON FILE
YOUNG, KELLI                         ADDRESS ON FILE
YUKARI NIINO
                                     ADDRESS ON FILE
YULYANA MEJIA                        ADDRESS ON FILE
ZABLAN, MARK                         ADDRESS ON FILE
ZAMBRANO, HENRY                      ADDRESS ON FILE
ZAMORA, JOVAN                        ADDRESS ON FILE
ZANZIBAR TELECOMS LIMITED (ZANTEL)   P.O. BOX 77052, DAR ES SALAAM                                                                                                                           77052           TANZANIA
ZAPPROVED INC                        1414 NW NORTHRUP STREET                   SUITE 700                                                                      PORTLAND          OR           92709
ZARKAR, KISHAN                       ADDRESS ON FILE

ZAWYA CINEMA DISTRIBUTION            35 CHAMPOLLION ST                         DOWNTOWN                                                                       CAIRO                                          EGYPT
ZAYO GROUP LLC                       1821 30TH STREET, UNIT A                                                                                                 BOULDER           CO           80301
ZAYO GROUP LLC                       PO BOX 952136                                                                                                            DALLAS            TX           75395‐2136
ZEALAND FILMS                        67 MESSENGER TERRACE                                                                                                     OAKURA                         4314            NEW ZEALAND
ZEE ENTERTAINMENT ENTERPRISES LTD.   18TH FLOOR A WING                         MARATHON FUTUREX                                                               MUMBAI                         400013          INDIA




                                                                                                                        Page 137 of 137
